18-23538-rdd          Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                     Main Document
                                                   Pg 1 of 604


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                             :
                                                                   :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                               :
                                                                   :      Case No. 18-23538 (RDD)
                                                                   :
                               *
                    Debtors.                                       :      (Jointly Administered)
 ----------------------------------------------------------------x

          THIRD MONTHLY FEE STATEMENT OF WEIL, GOTSHAL & MANGES LLP
                 FOR COMPENSATION FOR SERVICES RENDERED AND
         REIMBURSEMENT OF EXPENSES INCURRED AS ATTORNEYS FOR DEBTORS
         FOR THE PERIOD FROM DECEMBER 1, 2018 THROUGH DECEMBER 31, 2018



 *
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
      Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc.
      (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC
      (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537);
      Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
      Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business
      Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C.
      (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company
      (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW
      Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
      Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc.
      (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington
      LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531);
      Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears
      Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest,
      LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034);
      Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
      Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
      headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96894458\5\73217.0004
 18-23538-rdd          Doc 2729   Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                               Pg 2 of 604


Name of Applicant:                    Weil, Gotshal & Manges LLP,
                                      Attorneys for Debtor and Debtor in Possession

Date of Retention:                    November 9, 2018 nunc pro tunc to October 15, 2018

Period for Which Fees and
Expenses are Incurred:                December 1, 2018 through and December 31, 2018

Monthly Fees Incurred:                $7,651,483.25

Less 20% Holdback:                    $1,530,296.65

Monthly Expenses Incurred:            $515,271.58

Total Fees and Expenses Due:          $6,636,458.18

This is a                             _X__Monthly ____Interim ____Final Fee Application




                                                      2
  WEIL:\96894458\5\73217.0004
 18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                     Pg 3 of 604


                           SUMMARY OF MONTHLY FEE STATEMENT OF
                     WEIL, GOTSHAL & MANGES LLP FOR SERVICES RENDERED
                  FOR THE PERIOD DECEMBER 1, 2018 THROUGH DECEMBER 31, 2018

                                                                                         TOTAL
NAME OF PROFESSIONAL                                       YEAR          HOURLY          HOURS        TOTAL
PARTNERS AND COUNSEL:                 DEPARTMENT†        ADMITTED         RATE           BILLED    COMPENSATION
Danilow, Greg A.                            LIT              1975         $1,600.00       66.80      $103,840.00
Odoner, Ellen J.                           CORP              1978         $1,600.00       74.50      $119,200.00
Bond, W. Michael                           CORP              1980         $1,600.00      160.70      $257,120.00
Epstein, Michael A.                        CORP              1980         $1.500.00       59.90       $89,850.00
Hoenig, Mark                               TAX               1982         $1,525.00       71.80      $109,495.00
Marcus, Jacqueline                         BFR               1983         $1,375.00      176.60      $242,825.00
Goldring, Stuart J.                        TAX               1984         $1,600.00       39.70       $63,520.00
Wessel, Paul J.                            TAX               1988         $1,600.00       56.30       $90,080.00
Connolly, Annemargaret                     CORP           1988 (MA)       $1,350.00       12.00       $16,200.00
Zylberberg, Samuel M.                      CORP              1988         $1,225.00       13.50       $16,537.50
Urquhart, Douglas R.                       CORP              1990         $1,450.00       32.90       $47,705.00
Genender, Paul R.                           LIT            1994 (TX)      $1,175.00       16.30       $19,152.50
Schrock, Ray C.                            BFR             1998 (IL)      $1,550.00      196.50      $304,575.00
Singer, Randi W.                            LIT              1999         $1,200.00       29.70       $35,640.00
Herman, David                              CORP              2001         $1,200.00       19.80       $23,760.00
Nettleton, Stacy                            LIT              2003         $1,125.00       17.40       $19,575.00
Fail, Garrett                              BFR               2004         $1,300.00      132.40      $172,120.00
Westerman, Gavin                           CORP              2004         $1,200.00      101.90      $122,280.00
Friedmann, Jared R.                         LIT              2004         $1,125.00       35.50       $39,937.50
Kucerik, Brianne L.                         LIT              2006         $1,200.00       42.00       $50,400.00
Singh, Sunny                               BFR               2007         $1,200.00      148.40      $177,480.00
Dahl, Ryan Preston                         BFR               2007         $1,175.00       37.60       $44,180.00
Baer, Lawrence J. (Counsel)                 LIT              1984         $1,050.00       39.20       $41,160.00
Margolis, Steven M. (Counsel)              TAX               1990         $1,075.00       93.90      $100,942.50
Naughton, Michael C. (Counsel)              LIT              1995         $1,050.00       20.00       $21,000.00
Goslin, Thomas D. (Counsel)                CORP              2003         $1,050.00       31.00       $32,550.00
Comer, Samuel Jason (Counsel)              CORP              2005         $1,050.00       19.10       $20,055.00
Munz, Naomi (Counsel)                      CORP              2006         $1,050.00      224.90      $236,145.00



        †
            BFR – Business Finance & Restructuring; CORP – Corporate; LIT - Litigation
                                                            3
        WEIL:\96894458\5\73217.0004
 18-23538-rdd          Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16        Main Document
                                                   Pg 4 of 604



                                                                           TOTAL
NAME OF PROFESSIONAL                                 YEAR     HOURLY       HOURS          TOTAL
PARTNERS AND COUNSEL:                DEPARTMENT†   ADMITTED    RATE        BILLED      COMPENSATION
Goren, Matthew (Counsel)                 BFR         2007      $1,075.00    6.10          $6,557.50
Mishkin, Jessie B. (Counsel)             LIT         2007      $1,050.00    64.70         $67,410.00
Total Partners and Counsel:                                                2,041.10      $2,691,292.50




                                                     4
       WEIL:\96894458\5\73217.0004
   18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                Main Document
                                                       Pg 5 of 604




                                                                                         TOTAL
 NAME OF PROFESSIONAL                                    YEAR           HOURLY           HOURS         TOTAL
     ASSOCIATES:                        DEPARTMENT‡    ADMITTED*         RATE            BILLED     COMPENSATION
Meyrowitz, Melissa                         CORP             1999         $975.00          21.30        $21,193.50
Shulzhenko, Oleksandr                      CORP             2000         $995.00         144.80       $144,076.00
Friedman, Julie T.                          BFR             2003         $600.00          63.20        $37,920.00
Liou, Jessica                               BFR             2009         $995.00         169.50       $168,652.50
Byeff, David P.                             LIT             2009         $995.00         104.20        $97,709.00
Seales, Jannelle Marie                     CORP             2009         $995.00         197.90       $196,910.50
Lee, Young                                 CORP             2010         $995.00          12.90        $12,835.50
Wright, Jason E.                            LIT             2010         $995.00          12.50        $12,437.50
Arthur, Candace                             BFR             2010         $995.00         143.70       $142,981.50
Miller, Olivia Zimmerman                    LIT             2010         $995.00          7.20         $7,164.00
Overmyer, Paul J.                          CORP             2011         $995.00          6.90         $6,865.50
Podolsky, Anne Catherine                   CORP             2011         $995.00         248.30       $247,058.50
Nersesyan, Yelena                          CORP             2011         $875.00          76.30        $66,762.50
Remijan, Eric D.                           TAX              2012         $995.00          64.00        $63,680.00
Diveley Landry, Angela                      LIT          2012 (CA)       $980.00          99.60        $97,608.00
Cunningham, Nathan                          LIT             2012         $950.00          7.40         $7,030.00
Apfel, Joshua H.                            BFR             2013         $980.00         138.40       $135,632.00
Goldinstein, Arkady                         BFR             2013         $980.00         136.50       $133,770.00
Leslie, Harold David                        LIT          2013 (MA)       $920.00          19.30        $17,756.00
Greer, Olivia J.                            LIT             2013         $950.00          9.20         $8,740.00
Meyer, Robert                               LIT          2014 (DC)       $980.00          70.70        $69,286.00
Rosenblum, Amanda                          TAX              2014         $950.00          9.00         $8,550.00
Descovich, Kaitlin                         CORP             2014         $950.00          72.90        $69,255.00
Hwangpo, Natasha                            BFR             2014         $950.00         218.00       $205,057.50
Messina, Michael D.                        CORP             2014         $950.00          62.50        $59,375.00
Swette, Alexandria                          LIT             2014         $950.00          59.50        $56,525.00
De Vuono, Christina A.                     CORP             2015         $980.00          65.50        $64,190.00
LePorin, Steven J.                         CORP             2015         $920.00          59.40        $54,648.00
Peshko, Olga F.                             BFR             2015         $920.00         110.90       $101,016.00


          ‡
            BFR – Business Finance & Restructuring; CORP – Corporate; LIT – Litigation
          * - Not Yet Admitted

                                                           5
          WEIL:\96894458\5\73217.0004
   18-23538-rdd           Doc 2729      Filed 03/04/19 Entered 03/04/19 09:56:16    Main Document
                                                     Pg 6 of 604



Simon, Ariel                             CORP          2015      $920.00   105.10        $95,726.00
Springer, Lauren                         CORP          2015      $920.00    37.70        $34,684.00
Kaneko, Erika Grace                      CORP          2015      $875.00    49.50        $43,312.50
Scher, Dylan                             CORP          2015      $875.00    13.20        $11,550.00
Sytsma, Elizabeth                         LIT          2015      $875.00    36.80        $32,200.00
Yiu, Vincent Chanhong                    BFR           2016      $875.00   125.50       $109,812.50
Woodford, Andrew                         CORP          2016      $875.00    15.40        $13,475.00
Kirsztajn, Daniela H.                     LIT          2016      $875.00    18.80        $16,450.00
Miller, Jeri Leigh                       BFR           2016      $790.00    99.80        $78,842.00
Guthrie, Hayden                          CORP          2017      $950.00   178.90       $169,955.00
Cohen, Francesca                         CORP          2017      $875.00    67.60        $59,150.00
Podzius, Bryan R.                        BFR           2017      $875.00    69.00        $60,375.00
Van Groll, Paloma                        BFR           2017      $875.00   191.80       $166,643.75
Hill, David F.                            LIT          2017      $790.00    63.00        $49,770.00
Tesoriero, Lucas F.                       LIT          2017      $790.00    35.80        $28,282.00
Mishra, Akansha                           LIT          2017      $790.00    36.90        $29,151.00
Jaikaran, Elizabeth Shanaz               CORP          2017      $790.00    9.10         $7,189.00
Skrzynski, Matthew                       BFR           2017      $790.00   225.40       $178,066.00
Taylor, Zachary R.                        LIT          2017      $790.00    15.00        $11,850.00
Cho, Joon                                 LIT          2017      $790.00    59.60        $47,084.00
Bednarczyk, Meggin                       CORP          2018      $690.00    65.00        $44,850.00
Bui, Phong T.                            CORP          2018      $690.00    13.80        $9,522.00
Hulsey, Sam                              CORP          2018      $690.00    65.10        $44,919.00
Hwang, Angeline Joong-Hui                BFR           2018      $690.00   154.00       $105,570.00
Knowlton, Whitney N.                      LIT          2018      $690.00    74.80        $51,612.00
Lau, Jennifer                             LIT          2018      $690.00    61.10        $42,159.00
Linneman, Michael A                       LIT          2018      $690.00    83.70        $57,753.00
Namerow, Derek                           CORP          2018      $690.00   118.50        $81,765.00
Diktaban, Catherine Allyn                BFR           2018      $560.00   226.00       $126,560.00
Shub, Lorraine                           TAX           2018      $690.00    34.00        $23,460.00
Gordan, Anna C.                           LIT          2018      $690.00    44.30        $30,567.00
Richards, Lauren E.                       LIT          2018      $690.00    8.60         $5,934.00
Soso, Daniel                             CORP          2018      $690.00    13.40        $9,246.00
Godio, Joseph C.                         CORP          2018      $690.00   109.50        $75,555.00
Neuhauser, David                         CORP          2018      $690.00    24.30        $16,767.00


                                                       6
          WEIL:\96894458\5\73217.0004
   18-23538-rdd           Doc 2729      Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                     Pg 7 of 604



Barron, Shira                            CORP          2018      $560.00    11.60          $6,496.00
Montalto, Nathan James                    LIT          2019      $560.00    56.10          $31,416.00
Allison, Elisabeth M                     TAX               *     $690.00    24.60          $16,974.00
Batis, Theodore                          CORP              *     $560.00     9.70          $5,432.00
Gitlin, Adam                              LIT              *     $560.00    14.90          $8,344.00
DiDonato, Philip                         BFR               *     $560.00   137.80          $76,636.00
Harris, Jenna                             LIT              *     $690.00    11.30          $7,797.00
Shiarella, Ripley                         LIT              *     $560.00    45.90          $25,704.00
Lewitt, Alexander G.                     BFR               *     $560.00   133.10          $74,536.00
Miranda, Graciany                        CORP              *     $560.00    99.70          $55,832.00
Thompson, Maryann                        CORP              *     $560.00    37.90          $21,224.00
Ungerer, Frank                            LIT              *     $560.00    30.20          $16,912.00
O'Muiri, Conor                           CORP              *     $560.00    18.10          $10,136.00
Rasani, Amama                             LIT              *     $560.00    42.20          $23,632.00
Wands, Lauren                             LIT              *     $560.00    35.10          $19,656.00
Weiss, Zander                             LIT              *     $560.00    34.80          $19,488.00
Zavagno, Michael                         CORP              *     $560.00    46.20          $25,872.00
Total Associates:                                                          5,750.70       $4,730,578.75




                                                       7
          WEIL:\96894458\5\73217.0004
 18-23538-rdd           Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                    Pg 8 of 604



                                                                                 TOTAL
     NAME OF                                                   HOURLY            HOURS         TOTAL
PARAPROFESSIONALS                    DEPARTMENT§                RATE             BILLED     COMPENSATION
Arias, Juan C.                          CORP                   $405.00             19.20        $7,776.00
Grant, Keri                             CORP                   $405.00             171.10      $69,295.50
Marquez, Francheska                     CORP                   $405.00              8.40        $3,402.00
Postiglione, Generosa                   CORP                   $405.00              9.80        $3,969.00
Reyes, Yahayra                          CORP                   $405.00             36.40       $14,742.00
Stauble, Christopher A.                  BFR                   $405.00             93.40       $37,827.00
Wong, Sandra                              LIT                  $405.00             11.50        $4,657.50
Ellsworth, John A.                      CORP                   $385.00             22.60        $8,701.00
Hoilett, Leason                           LIT                  $385.00             25.20        $9,702.00
Malcolm, Patrice                        CORP                   $385.00              7.00        $2,695.00
Fabsik, Paul                             BFR                   $375.00             47.60       $17,850.00
Olson, Eric John                        CORP                   $375.00              5.50        $2,062.50
Chan, Herbert                             LIT                  $355.00              8.50        $3,017.50
Olvera, Rene A.                          BFR                   $355.00              8.70        $3,088.50
Morris, Sharron                           LIT                  $355.00              5.50        $1,952.50
Aaron-Betton, Merlyn                    CORP                   $330.00              5.00        $1,650.00
Meyer, Natalie                            LIT                  $240.00              7.00        $1,680.00
Kleissler, Matthew                       BFR                   $240.00             27.50        $6,600.00
Peene, Travis J.                         BFR                   $240.00             32.90        $7,896.00
Zaslav, Benjamin                         BFR                   $240.00             87.70       $21,048.00
Total Paraprofessionals:                                                           640.50      $229,612.00




       §
           BFR – Business Finance & Restructuring; CORP – Corporate; LIT – Litigation
                                                           8
       WEIL:\96894458\5\73217.0004
18-23538-rdd           Doc 2729     Filed 03/04/19 Entered 03/04/19 09:56:16   Main Document
                                                 Pg 9 of 604



             PROFESSIONALS                   BLENDED RATE     TOTAL HOURS         TOTAL
                                                                BILLED         COMPENSATION
TOTALS:

Partners and Counsel                             $1,318.55       2,041.10        $2,691,292.50

Associates                                       $822.61         5,750.70        $4,730,578.75

Paraprofessionals                                $358.49          640.50         $229,612.00
Blended Attorney Rate                            $952.52
Total Fees Incurred                                              8,432.30        $7,651,483.25




                                                   9
      WEIL:\96894458\5\73217.0004
 18-23538-rdd          Doc 2729   Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                              Pg 10 of 604


                         COMPENSATION BY WORK TASK CODE FOR
                   SERVICES RENDERED BY WEIL, GOTSHAL & MANGES LLP
                FOR THE PERIOD DECEMBER 1, 2018 THROUGH DECEMBER 31, 2018

TASK
                                  DESCRIPTION                               HOURS           AMOUNT
CODE
 003      Asset Disposition/363 Asset /De Minimis Asset/Liquidation Sales   2,213.10       $2,097,704.50
 004      Automatic Stay                                                    431.50          $370,986.50
 007      Case Administration                                                85.50          $58,727.00
 009      Communications with Client                                        147.10          $155,388.00
 010      Corporate Governance                                              496.80          $527,998.00
 011      Customer, Supplier and Vendor Issues                              148.40          $159,331.00
          DIP Financing/Cash Collateral/Adequate Protection/Cash
                                                                            669.40          $504,430.00
 013      Management
 015      Employee Issues                                                   427.30          $420,528.00
 016      Exclusivity                                                         5.40           $4,091.50
 017      Executory Contracts/Lease Issues (excluding Real Property)         39.10          $26,586.00
 018      General Case Strategy                                             169.50          $172,049.50
 019      Hearings and Court Matters                                        247.00          $166,802.00
 020      Insurance and Workers Compensation Issues                          54.50          $49,132.00
 021      Non-Bankruptcy Litigation                                          22.20          $16,487.50
 022      Non-Working Travel                                                 33.00          $16,558.75
 023      Real Property Leases/Section 365 Issues /Cure Amounts             1,251.80       $1,207,403.00
 024      Reclamation/503(b)(9) Claims                                        5.10           $4,639.00
 025      Regulatory/Environmental Issues                                   321.00          $316,512.00
 026      Retention/Fee Application: Ordinary Course Professionals           67.90          $35,425.00
 027      Retention/Fee Application: Other Professionals                    149.80          $117,456.00
 028      Retention/Billing/Fee Applications: Weil                           79.50          $58,855.00
 029      Schedules/Statement of Financial Affairs                          125.30          $97,016.00
 031      Tax Issues                                                        192.90          $244,615.00
 032      Unsecured Creditor Issues/Communications/Meetings                  77.60          $83,596.50
 033      U.S. Trustee Issues/Meetings/Communications/Reports                35.70          $33,450.00
 034      Utility Issues/Adequate Assurance                                  76.30          $51,093.50
 035      Restructuring Subcommittee Investigation                          859.60          $654,622.00
TOTAL                                                                       8,432.30       $7,651,483.25




                                                     10
  WEIL:\96894458\5\73217.0004
18-23538-rdd          Doc 2729   Filed 03/04/19 Entered 03/04/19 09:56:16   Main Document
                                             Pg 11 of 604


                                 EXPENSE SUMMARY FOR THE
                      PERIOD DECEMBER 1, 2018 THROUGH DECEMBER 31, 2018



 EXPENSES                                                                   AMOUNTS

 Computerized Research                                                      $321,195.59

 Meals                                                                      $25,882.09

 Travel                                                                      $5,041.91

 Transportation                                                             $12,583.39

 Duplicating                                                                $48,503.81

 Mail/Messenger                                                              $1,067.85

 Corporation Services                                                       $20,562.13

 Court Call                                                                  $146.00

 Consultants and Witness Fees                                               $79,574.91

 Court Reporting                                                             $713.90

 Total Expenses Requested:                                                  $515,271.58




                                               11
 WEIL:\96894458\5\73217.0004
18-23538-rdd          Doc 2729   Filed 03/04/19 Entered 03/04/19 09:56:16   Main Document
                                             Pg 12 of 604


                                            Notice Parties

           Sears Holdings Corporation
           3333 Beverly Road, Hoffman Estates
           Illinois 60179
           Attn: Mohsin Y. Meghji, CRO

           Weil, Gotshal & Manges LLP
           767 Fifth Avenue
           New York, New York 10153
           Attn: Ray C. Schrock, P.C.
                  Jacqueline Marcus, Esq.
                  Garrett A. Fail, Esq.
                  Sunny Singh, Esq.

           The Office of the United States Trustee
           for the Southern District of New York
           201 Varick Street, Suite 1006
           New York, New York 10014
           Attn: Paul Schwartzberg, Esq.
                   Richard Morrissey, Esq.

           Akin Gump Strauss Hauer & Feld LLP
           One Bryant Park, New York, NY 10036
           Attn: Philip C. Dublin, Esq.
                 Ira Dizengoff, Esq.
                 Sara Lynne Brauner, Esq.




 WEIL:\96894458\5\73217.0004
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 13 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index

    11/03/18   Stauble, Christopher A.                3.50       1,417.50       003        55136522
        ASSIST WITH PREPARATION OF (I) MOTION APPROVING BIDDING PROCEDURES FOR SALE OF SEARS
        HOME IMPROVEMENT BUSINESS AND (II) MOTION TO SHORTEN TIME RE: SAME.


    11/06/18   Overmyer, Paul J.                     0.60          597.00         003         55164614
        MEET WITH S. SHULZHENKO RE: GOING CONCERN SALE (0.2); MEET WITH D. SCHER RE. REVIEW OF ESL
        ASSET PURCHASE AGREEMENT (0.4).


    11/07/18  Overmyer, Paul J.                                       0.90            895.50           003       55164256
        REVIEW ESL PURCHASE AGREEMENT.


    11/12/18  Liou, Jessica                           1.90        1,890.50       003        55516322
        REVIEW AND REVISE DRAFT SALE PROCESS LETTER (1.5); REVIEW AND RESPOND TO MULTIPLE SALE
        EMAILS AND CONFER WITH S. SINGH AND P. VAN GROLL RE SAME (.4).


    11/16/18   Overmyer, Paul J.                   0.70          696.50        003         55218726
        REVIEW AUCTION DRAFT OF PURCHASE AGREEMENT (0.3); CALL WITH WEIL TEAM RE: PROCESS FOR
        ASSET SALE AGREEMENTS (0.4).


    11/26/18  Liou, Jessica                             0.80         796.00         003         55427315
        EMAILS WITH WEIL TEAM RE ESL BID OPEN ISSUES (.5); CONFER WITH P. VAN GROLL RE SALE ISSUES (.3).


    11/26/18  Liou, Jessica                                4.20      4,179.00       003       55427370
        CONFERS WITH J. APFEL RE IP RESEARCH ISSUES (.3); REVIEW ESL ASSETS PURCHASE AGREEMENT (1.9);
        CONFERS WITH P. VAN GROLL RE COMMENTS TO GOING CONCERN APA AND SALE PROCESS (2.0).


    11/27/18   Liou, Jessica                            4.40       4,378.00       003          55427515
        CALL WITH LATHAM RE CREDIT CARD CLAIMS (.3); CALL WITH LAZARD RE SAME (.3); REVIEW AND
        REVISE ESL APA (3.3); REVIEW FURTHER REVISED APA AND EMAIL WITH P. VAN GROLL RE SAME (.5).


    11/29/18     Stauble, Christopher A.                              0.30            121.50           003       55487232
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 14 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FILE AND SERVE MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I)
        APPROVING THE SALE OF CERTAIN REAL PROPERTY, (II) AUTHORIZING THE ASSUMPTION AND
        ASSIGNMENT OF CERTAIN UNEXPIRED LEASES IN CONNECTION THEREWITH, AND (III) GRANTING
        RELATED RELIEF.


    11/30/18  Liou, Jessica                          1.20         1,194.00      003        55427635
        REVIEW AND RESPOND TO SALE EMAILS FROM P. VAN GROLL AND M&A TEAM (1.0); EMAIL WITH
        TEAM RE UPDATING PRIME CLERK WEBSITE RE SALE PROCESS (.2).


    11/30/18  Overmyer, Paul J.                                     0.50            497.50           003       55320239
        REVIEW UPDATED ESL APA (0.2); REVISE APA (0.3).


    11/30/18   Stauble, Christopher A.                 0.70       283.50         003        55487244
        ASSIST WITH PREPARATION OF NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING
        FOR THE SALE OF SEARS HOME IMPROVEMENT BUSINESS.


    12/01/18  Odoner, Ellen J.                         3.70      5,920.00        003                           55341369
        REVIEW DRAFT REVISION OF ESL AGREEMENT (3.0); FOLLOW-UP WITH M&A TEAM (.7).


    12/01/18   Connolly, Annemargaret              0.30          405.00        003        55353313
        REVIEW DEBTOR'S COMMENTS TO GOING CONCERN APA (.2); REVIEW REVISIONS AND FOLLOW UP WITH
        T. GOSLIN WITH COMMENTS (.1).


    12/01/18  Marcus, Jacqueline                                    0.40            550.00           003       55342124
        VARIOUS EMAILS RE: SHIP ASSUMPTION NOTICE.


    12/01/18  Margolis, Steven M.                     0.90         967.50       003         55341060
        REVIEW ISSUES AND MARKUP OF ESL GOING CONCERN APA (0.5); CORRESPOND WITH E. GERAGHTY RE:
        SCHEDULES ON ESL GOING CONCERN APA (0.2); CORRESPOND WITH E. GERAGHTY RE: SHIP-SERVICE.COM
        APA AND CLOSING CHECKLIST (0.2).


    12/01/18     Goslin, Thomas D.                                  1.10          1,155.00           003       55340566
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 15 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW CLIENT COMMENTS TO GOING CONCERN SALE AGREEMENT (.2); DRAFT EMAIL TO WEIL TEAM
        RE SAME (.2); REVISE GOING CONCERN SALE AGREEMENT (.6); DRAFT EMAIL TO A. CONNOLLY RE SAME
        (.1).


    12/01/18  Munz, Naomi                                2.30       2,415.00        003        55342072
        EMAILS RE: CONTRACT LIST FOR SHIP (0.6); EMAILS AND CALLS RE: ESL PURCHASE AGREEMENT (1.0);
        REVIEW E. ODONER MARKUP OF PURCHASE AGREEMENT (0.7).


    12/01/18  Liou, Jessica                          1.00       995.00                               003       55383135
        CALL WITH M&A TEAM RE SCHEDULES TO ESL ASSET PURCHASE AGREEMENT.


    12/01/18  Simon, Ariel                            0.80          736.00         003       55342637
        CALL WITH N. MUNZ RE: STATUS OF SHIP TRANSACTION (.3); CORRESPONDING RE: SHIP TRANSACTION
        STATUS (.5).


    12/01/18  Godio, Joseph C.                                      0.60            414.00           003       55342299
        REVIEW AND REVISE NDAS.


    12/01/18  Shub, Lorraine                                        0.70            483.00           003       55340910
        DRAFT SEARS COMMENTS.


    12/01/18  Guthrie, Hayden                           5.10      4,845.00          003        55340435
        CALL WITH MIII RE: CONTRACT SCHEDULES (.9); DRAFT GOING CONCERN APA (2.8); REVIEW SEARS
        COMMENTS TO THE GOING CONCERN APA (1.4).


    12/01/18  Van Groll, Paloma                        1.40       1,225.00                           003       55342622
        CALL RE APA SCHEDULES (1); REVISE REAL ESTATE PROCESS LETTER (0.4).


    12/01/18  Diktaban, Catherine Allyn                  3.00       1,680.00        003          55389936
        RESEARCH MECHANIC’S LIEN ISSUES FOR SHIP (2.3); DRAFT DE MINIMIS ASSET SALE NOTICE (.7).


    12/01/18     DiDonato, Philip                                   1.00            560.00           003       55341406
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 16 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT NOTICE OF DE MINIMIS ASSET SALE.


    12/01/18  Lewitt, Alexander G.                                  0.80            448.00           003       55342395
        REVIEW GOB ORDER.


    12/01/18 Miranda, Graciany                      3.30                          1,848.00           003       55342064
        CONDUCT DUE DILIGENCE AND MARK UP NDA FOR REVIEW.


    12/01/18   Peshko, Olga F.                       0.60        552.00       003      55342342
        CORRESPOND WITH CLIENT AND WEIL TEAM RE: SHIP CONTACTS AND REVIEW CORRESPONDENCE
        WITH SERVICE.COM.


    12/01/18  Messina, Michael D.                                   6.80          6,460.00           003       55340277
        DRAFT PURCHASE AGREEMENT.


    12/02/18   Odoner, Ellen J.                        3.40       5,440.00       003         55342554
        CALL WITH G. WESTERMAN, N. MUNZ AND H. GUTHRIE RE: MARK-UP OF ESL AGREEMENT (1.7); CONFER
        WITH N. MUNZ RE: ESL AGREEMENT (.2); REVIEW REDRAFT AND CONFERS WITH G. WESTERMAN RE:
        ADDITIONAL COMMENTS (1.5).


    12/02/18  Marcus, Jacqueline                      1.00      1,375.00          003        55342432
        CALL WITH D. KRONENBERG AND O. PESHKO RE: SHIP ASSIGNMENT SCHEDULES (.3); REVIEW SHIP
        ORDER (.7).


    12/02/18   Westerman, Gavin                         5.80       6,960.00           003       55388651
        REVIEW APA (2.1); CALL WITH E. ODONER, N. MUNZ AND H. GUTHRIE RE SAME (1.8); REVIEW APA
        REVISIONS (.8); REVIEW AND RESPOND TO E-MAIL CORRESPONDENCE (.9); CALL WITH E. ODONER RE APA
        (.2).


    12/02/18  Singh, Sunny                                          2.70          3,240.00           003       55342743
        REVIEW ESL APA (2.4); EMAILS RE: SAME (.3).


    12/02/18     Margolis, Steven M.                                0.30            322.50           003       55341577
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 17 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW ISSUES ON INTERIM OPERATING COVENANTS AND EMPLOYEE PROVISIONS IN ESL GOING
        CONCERN APA AND CORRESPONDENCE ON SAME.


    12/02/18     Munz, Naomi                               7.50         7,875.00         003        55341454
        CONFERENCE CALL WITH E. ODONER, G. WESTERMAN AND H. GURTHRIE RE: COMMENTS TO ESL APA
        (5.5); CALLS WITH S. SINGH AND J. LIOU RE: M&A PROCESS (1.0). EMAILS RE: SHIP CLOSING AND RELATED
        CONTRACTS (1.0).


    12/02/18  Liou, Jessica                             2.70      2,686.50          003        55383278
        REVIEW AND REVISE ESL APA (1.0); REVIEW AND RESPOND TO EMAILS RE ESL APA (.3); CONFER WITH N.
        MUNZ RE SAME (.5); REVIEW AND COMMENT ON LIQUIDATION BID LETTER (.3); CALL WITH N. WEBER
        RE WIND DOWN PRESENTATION AND REVISE SAME (.3); REVIEW AND RESPOND TO EMAILS RE WIND
        DOWN AND LIQUIDATION BID LETTER (.3).


    12/02/18  Podolsky, Anne Catherine                  0.80        796.00                           003       55377169
        EMAILS RE: FORM PSA (0.5); CORRESPONDENCE RE: JLL SALES PROCESS (0.3).


    12/02/18  Simon, Ariel                                          0.50            460.00           003       55389230
        CORRESPOND RE: SHIP PERMITS AND LICENSES.


    12/02/18 Cohen, Francesca                                       1.20          1,050.00           003       55342047
        ANALYSIS RE: CONTRACTS EXCLUSIVE TO SHIP.


    12/02/18  Godio, Joseph C.                                      1.20            828.00           003       55342146
        REVIEW AND REVISE NDAS.


    12/02/18  Shub, Lorraine                        0.70        483.00       003                               55341748
        DRAFT SEARS DISCLOSURES AND REVIEW CREDIT CLAIMS PURCHASE AGREEMENT.


    12/02/18  Guthrie, Hayden                          9.10       8,645.00                           003       55342112
        INTERNAL CALL RE: GOING CONCERN APA (2.4); DRAFT GOING CONCERN APA (6.7).


    12/02/18     Van Groll, Paloma                                  4.10          3,587.50           003       55342750
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 18 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE LIQUIDATION PROCESS LETTER.


    12/02/18  DiDonato, Philip                                      0.30            168.00           003       55344863
        DRAFT DE MINIMIS ASSET SALE NOTICES.


    12/02/18  Miranda, Graciany                       6.70       3,752.00       003       55342478
        MARK UP GOING-CONCERN APA (6.0); INCORPORATE ASSOCIATE'S MARKUPS INTO NDA AND SEND TO
        THE COUNTERPARTY (.7).


    12/02/18   Zavagno, Michael                      0.70       392.00                               003       55384146
        REVISE AND NEGOTIATE NDAS ON BEHALF OF SEARS HOLDINGS CORPORATION.


    12/02/18  Peshko, Olga F.                       0.70           644.00         003                          55341582
        CORRESPOND WITH WEIL TEAM RE: SHIP CONTRACTS (.4); CALL WITH SIDLEY RE: SAME (.3).


    12/02/18   Messina, Michael D.                   0.70                           665.00           003       55340715
        EMAIL RE: PURCHASE AGREEMENT TO SPECIALISTS.


    12/03/18  Odoner, Ellen J.                        1.00      1,600.00       003         55365903
        ATTEND M&A TEAM MEETING (.8); CONFER WITH G. WESTERMAN RE ESL APA PROCESS, CONFER WITH
        N. MUNZ RE PROTECTION AGREEMENTS (.2).


    12/03/18  Epstein, Michael A.                                   1.80          2,700.00           003       55341625
        REVIEW ESL APA AND DISCLOSURES.


    12/03/18     Marcus, Jacqueline                    4.20       5,775.00         003          55383247
        CONFERENCE CALL WITH SEARS TEAM AND O. PESHKO RE: SHIP EXECUTORY CONTRACTS (1.0); CALL
        WITH D. KRONENBERG AND MEET WITH O. PESHKO AND S. SINGH RE: ADDITIONAL CONTRACTS FOR
        SHIP (.3); REVIEW NOTICE OF ADDITIONAL EXECUTORY CONTRACTS (.1); REVIEW SHIP ORDER (1.6);
        REVIEW CHANGES TO SHIP ORDER (.3) AND CALL WITH O. PESHKO (.1); FOLLOW UP RE: SHIP PROTECTION
        AGREEMENTS (.3); REVIEW R. SCHROCK MEMO RE: PROCESS (.5).


    12/03/18     Singer, Randi W.                                   0.90          1,080.00           003       55344760
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 19 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH CONSUMER PRIVACY OMBUDSMAN (.4); PREPARE MATERIAL FOR CONSUMER PRIVACY
        OMBUDSMAN FOR SHIP SALE (.5).


    12/03/18   Westerman, Gavin                        1.20       1,440.00        003           55388869
        CONFER WITH E. ODONER RE PROCESS (.2); CONFER WITH N. MUNZ AND H. GUTHRIE RE SAME (.2); CALL
        WITH N. MUNZ RE PROCESS (.2); REVIEW EMAIL CORRESPONDENCE (.6).


    12/03/18  Singh, Sunny                               1.40        1,680.00        003          55352283
        CALL WITH R. SCHROCK RE: SALE PROCESS (.3); CALL WITH R. BRITTON RE: SALE PROCESS (.4); REVIEW
        SALE AUCTION DRAFT (.7).


    12/03/18  Schrock, Ray C.                          7.40     11,470.00         003       55388001
        REVIEW MATERIALS RE: SALE PROCESS (1.1); NUMEROUS CALLS WITH CLIENT RE: SALE WIND DOWN
        PROCESS AND INCOMING MOTIONS (3.5); REVIEW NUMEROUS DOCUMENTS RE: SALE PROCESS (2.8).


    12/03/18   Margolis, Steven M.                    2.10        2,257.50       003       55365563
        REVIEW MARKUP OF ESL GOING CONCERN APA SENT TO CLEARY (0.5); CONFERS AND CORRESPONDENCE
        WITH SHC ON SCHEDULES FOR SHIP TRANSACTION (0.6); CONFERS AND CORRESPONDENCE WITH SHC
        AND WEIL RE: ESL GOING CONCERN APA AND SCHEDULES (0.7); CONFER WITH AND CORRESPONDENCE
        ON SHIP CLOSING CHECKLIST AND EMPLOYEE AND BENEFITS ISSUES (0.3).


    12/03/18   Goslin, Thomas D.                        1.40       1,470.00          003       55386572
        REVIEW CHANGES TO GOING CONCERN SALE AGREEMENT (.3); CALL WITH H. GUTHRIE RE SAME (.1);
        REVIEW PROPOSED REVISIONS TO SHIP SALE ORDER RE ENVIRONMENTAL CONSENT DECREE (.4); DRAFT
        EMAIL TO A. CONNOLLY RE SAME (.1); DRAFT EMAIL TO J. MARCUS RE SAME (.2); REVIEW DRAFT
        LETTER AGREEMENT RE ENVIRONMENTAL CONSENT DECREE (.3).


    12/03/18  Munz, Naomi                             8.00         8,400.00        003         55386593
        MEET WITH WEIL M&A TEAM (1.0); CALL WITH KIRKLAND RE: PROCESS (0.5); EMAILS AND CALLS RE:
        EXECUTORY CONTRACTS LISTS (1.0); EMAILS AND CALLS RE: SPC STATE REGISTRATIONS (4.0); EMAILS
        AND CALLS RE: CREDIT CARD CLAIMS APA (1.5).


    12/03/18     Arthur, Candace                                    0.80            796.00           003       55388705
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 20 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT EMAIL TO UCC RE: DE MINIMIS ASSET SALES (.5); EMAILS TO COMMITTEES AND FINANCING
        LENDERS RE: DE MINIMIS ASSET SALES (.3).


    12/03/18  Liou, Jessica                         2.10      2,089.50        003         55382742
        REVIEW AND RESPOND TO EMAILS RE M&A PROCESS FROM M&A AND BFR TEAMS (1.6); CONFER WITH
        N. MUNZ RE: IP ISSUES (.5).


    12/03/18  Miller, Olivia Zimmerman              0.90                            895.50           003       55381034
        REVIEW AND REVISE CREDIT CARD PURCHASE AGREEMENT.


    12/03/18  Simon, Ariel                                4.60      4,232.00         003       55388876
        CALL WITH J. MARCUS, N. MUNZ, O. PESHKO AND CLIENT RE: SHIP CONTRACTS (.5); MEET WITH WEIL
        M&A TEAM RE: STATUS OF M&A PROCESS AND WORKSTREAMS (.7); CORRESPOND RE: DELIVERABLES
        UNDER SHIP APA (2.7); REVISE CLOSING CHECKLIST (.7).


    12/03/18  Cohen, Francesca                                      2.00          1,750.00           003       55589761
        REIVEW SHIP ENTITIES (1.5); REVIEW NDA (0.5).


    12/03/18   Godio, Joseph C.                       7.30       5,037.00         003       55341387
        REVIEW AND REVISE NDAS (2.9); M&A WEEKLY TEAM MEETING (1.6); REVIEW TOP MERCHANT VENDORS
        OVER $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1 MILLION, AND ANALYZE AGREEMENTS
        TO BE REVIEWED (2.8).


    12/03/18     Guthrie, Hayden                     5.70       5,415.00       003        55342683
        ATTEND WEIL M&A MEETING (0.8); CORRESPONDENCE RE: POTENTIAL ASSIGNED AGREEMENTS LIST
        (1.3); DRAFT DISCLOSURE SCHEDULES (3.6).


    12/03/18  Van Groll, Paloma                      5.30       4,637.50     003          55384207
        PROVIDE COMMENTS TO AUCTION FORM APA (2); FOLLOW UP ON PRIVACY OMBUDSMAN (0.5); REVISE
        LIQUIDATION PROCESS LETTER ADDENDUM (2.8).


    12/03/18     Diktaban, Catherine Allyn                          0.70            392.00           003       55590031
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 21 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        UPDATE SRAC MTN NOTICE AND SEND TO J. MARCUS AND E. REIMER.


    12/03/18  DiDonato, Philip                         1.50        840.00       003           55344839
        DRAFT DE MINIMIS ASSET SALE NOTICES (.9); SUMMARIZE GLOBAL SALE PROCEDURES FOR FA (.6).


    12/03/18  Miranda, Graciany                          8.70    4,872.00          003        55340626
        MARK UP NDA FOR ASSOCIATE TO REVIEW (1.0); NEW/MORE DUE DILIGENCE (6.0); INTERNAL TEAM
        MEETING (1.0); DISCLOSURE SCHEDULE MEETING (.7).


    12/03/18   Zavagno, Michael                      2.20      1,232.00         003        55383725
        REVISE AND NEGOTIATE NDAS ON BEHALF OF SEARS HOLDINGS CORPORATION (1.0); INTERNAL M&A
        TEAM MEETING (1.2).


    12/03/18     Peshko, Olga F.                         6.50       5,980.00      003          55343136
        CORRESPOND RE: SHIP SALE WITH WEIL TEAM AND CLIENT (.2); PARTICIPATE ON CALL WITH CLIENT
        RE: SHIP CONTRACTS (1); REVISE SHIP SALE ORDER, REVIEW APA AND DRAFT COMMENTS TO SAME
        (4.2); CONFER WITH J MARCUS RE: SHIP CONTRACTS AND CALL WITH SIDLEY RE SAME (.4); CONFER AND
        CORRESPOND WITH M&A TEAM RE: SHIP CONTRACTS AND ORDER AND OUTSTANDING ISSUES (.6);
        CORRESPOND WITH CONSULTING PARTIES RE: SALE ORDER (.1).


    12/03/18  Scher, Dylan                                          0.10             87.50           003       55386935
        RESPOND TO SHIP APA CLOSING QUESTION.


    12/03/18  Stauble, Christopher A.               0.60        243.00        003       55487256
        PREPARE FOR CHAMBERS AND SUBMIT FOR APPROVAL RE: PROPOSED STIPULATION AND AGREED
        ORDER WITH RESPECT TO APPOINTMENT OF A CONSUMER PRIVACY OMBUDSMAN.


    12/03/18  Malcolm, Patrice                                      7.00          2,695.00           003       55409153
        REVIEW DATA ROOM FOR ASSIGNED CONTRACTS.


    12/04/18     Odoner, Ellen J.                                   1.20          1,920.00           003       55593181
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 22 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH LAZARD AND WEIL M&A RE: KENMORE AND DIEHARD LIQUIDATOR (.8); CONFERS WITH N.
        MUNZ ON STATUS (.4).


    12/04/18  Epstein, Michael A.                                   2.50          3,750.00           003       55346810
        REVIEW AGREEMENT (2.0); CALL WITH LAZARD (.5).


    12/04/18  Connolly, Annemargaret                  0.30           405.00       003         55385721
        REVIEW EMAILS FROM T. GOSLIN RE SHIP SALE ORDER (.2); REVIEW PROPOSED LETTER RE SAME (.1).


    12/04/18     Marcus, Jacqueline                        4.10      5,637.50        003          55383038
        REVIEW EPA LANGUAGE FOR SHIP ORDER AND FOLLOW UP (.3); REVIEW REVISED ENVIRONMENTAL
        LANGUAGE (.2); CONFERENCE CALL WITH A. MILLER, S. BRAUNER RE: SHIP/UHAUL ALLOCATION ISSUES
        (.3); REVIEW A. MILLER CHANGES TO SHIP ORDER (.3); CONFERENCE CALL WITH N. MUNZ, E. ODONER
        AND B. AEBERSOLD RE: KENMORE/DIEHARD SALE ISSUES (.4); REVIEW CHANGES TO SHIP ORDER (.4);
        REVIEW SHIP OCCUPANCY AGREEMENT (.2); CALL WITH S. SINGH RE: SALE PROCESS (.1); REVIEW
        PROPOSED FTC LETTER (.2); REVIEW SKADDEN COMMENTS TO SHIP ORDER AND CONFERENCE CALL
        WITH O. PESHKO, R. FITZGERALD, G. HOWARD RE: SAME (.3); EMAIL RE: SHIP OCCUPANCY (.1); MEET
        WITH O. PESHKO RE: ADDITIONAL AKIN COMMENTS TO SHIP ORDER (.2); CALL WITH O. PESHKO AND S.
        BRAUNER RE: SAME (.3); EMAIL N. MUNZ RE: CO-OCCUPANCY (.3); CONFERENCE CALL WITH N. MUNZ, A.
        SIMON, L. VALENTINO, L. CLARK AND LAZARD RE: SHIP PERMIT ISSUES (.5).


    12/04/18  Singer, Randi W.                         3.20        3,840.00        003         55344856
        CALL WITH N. MUNZ, O. GREER RE: CONSUMER PRIVACY OMBUDSMAN (.4); REVIEW SEARS FTC
        CONSENT ORDERS (.9); CORRESPOND WITH J. HOLBROOK AT SEARS RE: FTC CONSENT ORDERS (.3);
        DRAFT NOTIFICATION TO FTC OF BANKRUPTCY (.7); CALL WITH E. FREJKA RE: STATUS OF SALES AND
        CONSUMER DATA (.4); REVIEW DISCLOSURES SCHEDULES FOR GOING CONCERN APA (.5).


    12/04/18  Westerman, Gavin                        2.20         2,640.00                          003       55388222
        REVIEW CORRESPONDENCE (.8); CALL WITH N. MUNZ (.2); REVIEW APA (1.2).


    12/04/18  Singh, Sunny                            2.90         3,480.00      003         55352157
        CONFERENCE WITH P. VAN GROLL RE: SALE PROCESS (.5); CALL WITH CORPORATE TEAM RE: SALES (.8);
        REVIEW R. SCHROCK CASE STRATEGY MEMO (.6); CALL WITH UCC ADVISORS RE: SALE PROCESS (1.0).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 23 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18  Fail, Garrett                              0.40       520.00         003          55367210
        CALL WITH J. THOMPSON RE SALE INQUIRY (.1); REVIEW AND RESPOND TO S. INSOLIA INQUIRIES RE
        PHARMACY SALE AND EMAILS WITH WEIL AND DEBTORS RE SAME (.3).


    12/04/18 Schrock, Ray C.                        4.40       6,820.00         003       55388910
        NUMEROUS CALLS WITH CLIENT, LAZARD AND UCC RE SALE ISSUES AND BIDS TO BE SUBMITTED.


    12/04/18   Margolis, Steven M.                    1.40       1,505.00       003        55365642
        CONFER AND CORRESPOND WITH SHC AND WEIL ON SHIP APA AND SCHEDULES AND REVIEW AND
        REVISE SAME (0.7); CONFER AND CORRESPOND WITH WEIL TEAM ON ESL GOING CONCERN APA AND
        SCHEDULES AND CORRESPONDENCE WITH SHC ON SAME (0.7).


    12/04/18   Goslin, Thomas D.                        1.30       1,365.00         003       55343784
        DRAFT EMAIL TO J. MARCUS RE SHIP SALE ORDER LANGUAGE (.1); DRAFT EMAIL TO COUNSEL FOR SHIP
        STALKING HORSE BUYER RE SAME (.2); DRAFT EMAIL TO CLIENT RE SAME (.2); CALL WITH COUNSEL
        FOR SHIP STALKING HORSE RE SAME (.2); DRAFT EMAIL TO WEIL TEAM RE SAME (.1); REVIEW
        PROPOSED LETTER AGREEMENT RE SAME (.2); CALL WITH J. MARCUS RE SAME (.1); CALL WITH
        COUNSEL FOR BUYER RE SAME (.2).


    12/04/18     Munz, Naomi                                10.70      11,235.00       003        55387261
        CALL WITH SEARS AND LAZARD RE: SHIP LICENSES (0.5); CALL RE COLLECTION OF EXECUTORY
        CONTRACTS (1.0); CALL WITH LAZARD RE: SALE OF KENMORE AND DIEHARD AND RELATED EMAILS
        (0.5); CALL WITH R. SINGER RE: PRIVACY ISSUES (0.5); DISCUSS AUCTION DRAFT WITH C. DE VUONO (1.0);
        EMAILS RE: OFFERS FOR CREDIT CARD CLAIMS (0.5); CALL RE: SHIP CLOSING CHECKLIST WITH SEARS
        (0.7); REVIEW AUCTION DRAFT APA AND APA FOR SALE OF CREDIT CARD CLAIMS (6.0).


    12/04/18  Liou, Jessica                          2.00      1,990.00      003                               55593388
        REVIEW AND RESPOND TO EMAILS RE SALE PROCESS FROM M&A TEAM AND BFR TEAM.


    12/04/18     Simon, Ariel                                       7.20          6,624.00           003       55389179
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 24 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH E. ODONER AND N. MUNZ RE: KENMORE (.1); CALL WITH N. MUNZ, J. MARCUS, SEARS AND
        SHIP ON BUSINESS LICENSES AND PERMITS (.8); CALL WITH N. MUNZ AND J. GODIO RE: DELIVERABLES
        FOR SHIP CLOSING (.1); CALL WITH N. MUNZ, O. PESHKO, J. GODIO AND CLIENT RE: SHIP CLOSING
        CHECKLIST (.3); MEET WITH J. GODIO RE: DELIVERABLES FOR SHIP CLOSING (.1); REVIEW ANCILLARY
        DOCUMENTS FOR SHIP APA (2.4); CALL WITH E. ODONER, J. MARCUS, N. MUNZ AND LAZARD RE:
        KENMORE AND DIEHARD BUSINESS (.9); REVISE SHIP CLOSING CHECKLIST (.5); CORRESPOND RE:
        DELIVERABLES UNDER SHIP APA (2.0).


    12/04/18   Springer, Lauren                      0.30         276.00         003      55366305
        E-MAIL CORRESPONDENCE FROM CLIENT GROUP, R. SINGER AND J. MARCUS RE: PRIVACY OMBUDSMAN.


    12/04/18  Cohen, Francesca                      5.00        4,375.00        003                            55388633
        PREPARE TIMELINE OF GOING CONCERN CONTRACTS PROCESS (4.5); REVIEW NDA REVIEW (0.5).


    12/04/18  De Vuono, Christina A.                2.00      1,960.00       003         55383920
        REVIEW AND REVISE ASSET PURCHASE ARGUMENT IN CONNECTION WITH SHS BUSINESS LINES AND
        RELATED ANCILLARY DOCUMENTS.


    12/04/18  Bednarczyk, Meggin                     0.60         414.00       003           55383011
        CORRESPOND WITH L. SPRINGER AND R. SHERMAN RE: ESL DISCLOSURE SCHEDULES (.4); CALL WITH L.
        SPRINGER RE: ESL TRANSACTION DELIVERABLE STATUS (.2).


    12/04/18   Godio, Joseph C.                         10.70       7,383.00         003      55345252
        REVIEW AND REVISE AUCTION DRAFT APA (.9); REVIEW LIST OF TRANSFERRED SHIP CONTRACTS AND
        LEASES AGAINST WHAT IS IN THE VDR (3.1); CALL WITH COMPANY ON THE GOING CONCERN APA
        DISCLOSURE SCHEDULES (.5); REVIEW AND REVISE NDAS (3.3); REVIEW TOP MERCHANT VENDORS OVER
        $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1 MILLION AND ANALYZE AGREEMENTS TO BE
        REVIEWED (.9); PARTICIPATE ON SHIP CLOSING CHECKLIST CALL WITH SEARS (1.0); EXECUTORY
        CONTRACTS AND POTENTIAL ASSIGNED AGREEMENTS (1.0).


    12/04/18  Shub, Lorraine                                        1.30            897.00           003       55367826
        DRAFT COMMENTS TO CLEARY MARKUP.


    12/04/18     Guthrie, Hayden                                    5.70          5,415.00           003       55344788
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 25 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON CALL CONTRACT SCHEDULES (1.0); PARTICIPATE ON CALL RE: DISCLOSURE
        SCHEDULES (0.5); DRAFT DISCLOSURE SCHEDULES (2.3); REVIEW ASSET PURCHASE AGREEMENT (1.9).


    12/04/18  Van Groll, Paloma                         8.30     7,262.50       003        55383977
        PROVIDE COMMENTS TO APA (3.8); REVISE RESTRUCTURING COMMITTEE MEMO (2); DRAFT RESPONSE
        ON BIDDING PROCEDURES TIMELINE (0.5); CALLS RE EXECUTORY CONTRACTS SCHEDULE (2).


    12/04/18   Diktaban, Catherine Allyn                0.80        448.00        003        55789124
        REVISE MTN AUCTION NOTICE (.5); PREPARE FOR, AND SUBMIT FOR FILING MTN AUCTION NOTICE (.3).


    12/04/18 Miranda, Graciany                          2.70      1,512.00         003        55344528
        CONDUCT DUE DILIGENCE (1.0); CLIENT CALL RE DISCLOSURE SCHEDULES (.5); CALL WITH LAZARD RE
        KENMORE AND DIEHARD (.5); MARK UP NDA (.7).


    12/04/18   Zavagno, Michael                         2.60       1,456.00      003          55383982
        REVISE AND NEGOTIATE NDAS (1.6); CALL WITH CLIENT RE: DISCLOSURE SCHEDULES (.4); MERCHANDISE
        VENDORS MATERIAL CONTRACTS DILIGENCE (.6).


    12/04/18   Peshko, Olga F.                           8.00       7,360.00       003          55344818
        PARTICIPATE ON SHIP PERMITS CALL (.5); PARTICIPATE ON CLOSING CHECKLIST CALL FOR SHIP (.7);
        CORRESPOND RE: SHIP SALE WITH WEIL TEAM, OTHER INTERESTED PARTIES, AND CLIENT (.2); CALL
        WITH A SIMON RE SHIP TRANSACTION (.1); REVIEW AND DRAFT COMMENT TO AKIN COMMENTS TO
        SALE ORDER (.3); REVIEW SIDLEY COMMENTS (.1); CONFER WITH SKADDEN RE: COMMENTS (.1); CONFER
        WITH J MARCUS RE: COMMENTS TO ORDER (.3); REVISE PROPOSED SALE ORDER AND CONFER AND
        CALLS RE: SAME WITH WEIL TEAM AND CONSULTING PARTIES (2.8); DRAFT AND REVISE NOTICE OF
        PROPOSED ORDER (.4); CORRESPOND WITH CONSULTING PARTIES AND SERVICE.COM RE: FILING (.5)
        CORRESPOND AND CALLS WITH CLIENT AND WEIL TEAM RE: VARIOUS SHIP SALE ISSUES AND
        REGULATORY LANGUAGE (1.7); COORDINATE FILING WITH PRIME CLERK AND PARALEGALS (.3).


    12/04/18  Scher, Dylan                         0.30                             262.50           003       55386692
        REVIEW GOING CONCERN APA DISCLOSURE SCHEDULES.


    12/04/18     Messina, Michael D.                                4.50          4,275.00           003       55378946
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 26 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SPECIALIST COMMENTS (1.5); REVISE PURCHASE AGREEMENT (3.0).


    12/04/18   Stauble, Christopher A.                0.30       121.50                              003       55503227
        FILE AND SERVE NOTICE OF RESULTS OF AUCTION OF MEDIUM TERM NOTES.


    12/04/18   Zaslav, Benjamin                        1.10       264.00          003        55398457
        ASSIST WITH PREPARATION, FILE AND SERVE NOTICE OF PROPOSED ORDER (I) APPROVING THE SALE OF
        THE SEARS HOME IMPROVEMENT BUSINESS AND (II) GRANTING RELATED RELIEF.


    12/05/18  Odoner, Ellen J.                      0.80       1,280.00                              003       55729205
        CALL WITH WEIL AND LAZARD RE: SALE OF KENMORE AND DIEHARD.


    12/05/18  Epstein, Michael A.                                   0.80          1,200.00           003       55352689
        REVIEW ESL BID.


    12/05/18   Connolly, Annemargaret                0.30          405.00         003       55392182
        PARTICIPATE ON SALE UPDATE CALL WITH WEIL TEAM (.2); REVIEW EMAIL RE SALE AGREEMENT AND
        REAL ESTATE IMPLICATIONS (.1).


    12/05/18    Marcus, Jacqueline                       2.60       3,575.00        003        55383600
        CALL WITH D. KRONENBERG, O. PESHKO RE: SHIP PERMITS AND LICENSES (.5); CONFERENCE CALL WITH
        E. ODONER, N. MUNZ AND B. AEBERSOLD RE: KENMORE/DIEHARD (.5); CALL WITH M. SKRZYNSKI AND
        FOLLOW UP RE: SAME (.2); REVIEW SUPPLEMENTAL NOTICE OF EXECUTORY CONTRACTS FOR SHIP (.6);
        CALL WITH R. SCHROCK RE: SALE PROCESS (.2); REVIEW SHIP CO-OCCUPANCY AGREEMENT (.3); FOLLOW
        UP RE: SHIP NOTICE (.3).


    12/05/18    Singer, Randi W.                        3.80        4,560.00       003         55383114
        REVIEW SHIP CONTRACTS AND OTHER PRIVACY POLICIES (1.3); CALL WITH L. VALENTINO RE:
        CONSUMER INFORMATION (.4); CALL WITH L. SPRINGER RE: CONSUMER DATA IN SPECIFIC
        TRANSACTIONS (.3); CALL WITH L. VALENTINO RE: CUSTOMER DATA (.4); CALL WITH L. CLARK RE: SHIP
        CUSTOMER DATA (.5); CALL WITH OMBUDSMAN, SHIP RE: CUSTOMER DATA TO BE TRANSFERRED IN
        SALE (.5); CALL WITH E. FREJKA RE: CUSTOMER DATA IN SHIP TRANSACTION (.4).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 27 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/05/18   Westerman, Gavin                           1.90       2,280.00        003          55388881
        REVIEW APA (.3); PARTICIPATE ON STATUS CALL (.4); CALL WITH E. ODONER RE PROCESS (.1); CONFER
        WITH N. MUNZ AND C. DEVUONO (.5); REVIEW EMAIL CORRESPONDENCE AND RELATED FOLLOW UP RE
        PROCESS (.6).


    12/05/18  Singh, Sunny                               1.00      1,200.00                          003       55376390
        CALL WITH WEIL TEAM RE: SALES (.6); CALLS WITH POTENTIAL BIDDERS (.4).


    12/05/18 Schrock, Ray C.                         7.50      11,625.00       003       55388404
        NUMEROUS CALLS WITH PARTIES ON SALE ISSUES AND PREP FOR RESTRUCTURING COMMITTEE CALLS.


    12/05/18  Genender, Paul R.                                     0.40            470.00           003       55387102
        REVIEW BID FROM ESL.


    12/05/18   Baer, Lawrence J.                                    0.30            315.00           003       55594733
        PARTICIPATE ON M&A WEIL CALL.


    12/05/18     Margolis, Steven M.                    1.60       1,720.00      003       55375878
        CONFERS AND CORRESPONDENCE WITH SHC AND WEIL ON SHIP EMPLOYEE MATTERS AND SCHEDULES
        (0.5); CONFERS WITH SHC AND WEIL ON ESL GOING CONCERN ASSET SALE AND SCHEDULES AND
        REVISIONS TO SAME (0.8); PARTICIPATE ON WEIL M&A PROCESS CALL (.3).


    12/05/18   Goslin, Thomas D.                        0.50        525.00         003                         55387015
        PARTICIPATE ON SALE UPDATE CALL WITH WEIL TEAM (.2); DRAFT EMAIL TO J. SEALS RE SALE
        AGREEMENTS (.1); CALL WITH A. SIMON RE SHIP SALE (.2).


    12/05/18    Munz, Naomi                                9.60       10,080.00       003        55388299
        CALL RE: BUSINESS LICENSES WITH SIDLEY AND SERVICE.COM (1.2); CALL WITH WEIL TEAM RE: M&A
        PROCESS (0.4); CALL WITH S. SINGH RE: FUNDING BY ESL (1.0); CALL WITH LAZARD RE: KENMORE AND
        DIEHARD (1.0); CALL WITH SEARS RE: CAR LEASING ARRANGEMENTS (0.5); REVIEW AND COMMENT ON
        LIST OF SHIP SITES (1.0); REVIEW APA FOR SALE OF CREDIT CARD CLAIMS AND AUCTION DRAFT (4.5).


    12/05/18     Liou, Jessica                                      1.00            995.00           003       55385464
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 28 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS WITH S. SINGH RE WIND DOWN (.5); REVIEW AND RESPOND TO EMAILS AND CALL WITH P. VAN
        GROLL RE SALE PROCESS AND CONTRACT ASSUMPTION AND ASSIGNMENT (.5).


    12/05/18   Greer, Olivia J.                           1.40       1,330.00         003        55381536
        CALL WITH R. SINGER AND L. VALENTINO RE SHIP BUSINESS (.4); CALL WITH R. SINGER AND L. CLARK RE
        SHIP BUSINESS (.8); FOLLOW UP DISCUSSION WITH R. SINGER AND L. SPRINGER (.2).


    12/05/18   Simon, Ariel                              7.30        6,716.00          003          55384991
        REVIEW SHIP APA (.2); MEET WITH WEIL M&A TEAM RE: STATUS OF ASSET SALE PROCESS (.7); CALL
        WITH E. ODONER AND LAZARD RE: KENMORE BUSINESS (.6); CALL WITH SIDLEY RE: SHIP PERMITS AND
        LICENSES (.1); CALL WITH N. MUNZ AND CLIENT RE: SHIP PERMITS (.2); CALL WITH N. MUNZ, J. GODIO, J.
        MARCUS, CLIENT, LAZARD, BUYER AND BUYER'S COUNSEL RE: SHIP LICENSES AND PERMITS (.5); CALL
        WITH N. MUNZ AND CLIENT RE: SHIP VEHICLE LEASES (.5); MEET WITH E. ODONER AND N. MUNZ RE:
        KENMORE BUSINESS (.2); REVIEW ANCILLARY DOCUMENTS FOR SHIP APA (.6); CORRESPOND RE:
        DELIVERABLES UNDER SHIP APA (3.4); MEET WITH WEIL M&A, BFR AND SPECIALIST TEAMS RE: STATUS
        OF SALES PROCESS (.3).


    12/05/18   Springer, Lauren                            3.40       3,128.00       003        55366297
        CONFERENCE WITH R. SHERMAN AND E-MAILS WITH M. BEDNARCZYK RE: DEAL STATUS (.5); CALL
        WITH R. SINGER RE: PRIVACY OMBUDSMAN AND DATA TRANSFER ISSUES (.2); PARTICIPATE ON
        INTERNAL STATUS CALL (.3); CALL WITH R. SINGER, O. GREER AND L. CLARK AT SHIP RE: CUSTOMER
        DATA (.8); CALL WITH LAZARD RE: KENMORE (.6); CALL WITH M. BEDNARCZYK AND MEET WITH M.
        EPSTEIN RE: DEAL STATUS (.5); CALL WITH R. SINGER, L. CLARK AND PRIVACY OMBUDSMAN (.5).


    12/05/18  Cohen, Francesca                             6.40       5,600.00        003      55388211
        REIVEW SHIP ENTITIES (0.3); REVIEW NDA (0.5); PREPARE TIMELINE RE: GOING CONCERN CONTRACT
        PROCESS (2.8); SHIP CONTRACT IDENTIFICATION FOR POTENTIAL TRANSFER (1.6); INDEMNIFICATION
        AGREEMENT FOR SHIP (1.2).


    12/05/18  De Vuono, Christina A.               4.00       3,920.00          003        55384086
        REVIEW AND REVISE DOCUMENTS IN CONNECTION WITH RESTRUCTURING (3.0); DISCUSSIONS WITH G.
        WESTERMAN AND N. MUNZ (1.0).


    12/05/18     Skrzynski, Matthew                                 1.20            948.00           003       55396545
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 29 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONDUCT RESEARCH PBGC RIGHTS.


    12/05/18  Godio, Joseph C.                         6.10        4,209.00       003      55356394
        REVIEW TOP MERCHANT VENDORS OVER $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1
        MILLION, AND ANALYZE AGREEMENTS TO BE REVIEWED (2.3); CALL WITH WEIL AND LAZARD RE
        KENMORE AND DIEHARD (.5); REVIEW AND REVISE GOING CONCERN APA DISCLOSURE SCHEDULES (.5);
        CALL RE BUSINESS LICENSES/SERVICE SCHEDULES (1.5); REVIEW AND REVISE NDAS (1.3).


    12/05/18     Guthrie, Hayden                      5.40        5,130.00         003       55346983
        ATTEND M&A TEAM MEETING (0.8); PARTICIPATE ON CALL RE: FUNDING AMOUNT UNDER THE GOING
        CONCERN APA (0.5); DRAFT CONTRACT DESIGNATION TIME LINE (0.7); DRAFT DISCLOSURE SCHEDULES
        (3.2); REVIEW ESL BID LETTER (0.2).


    12/05/18  Van Groll, Paloma                        8.20         7,175.00        003        55384125
        DRAFT TIMELINE (2.7); ATTEND ADVISORS ADD-UP CALL (0.5); REVISE CREDIT CARD CLAIMS AND
        AUCTION DRAFT APAS (3); RESPOND TO INQUIRIES ON GLOBAL SALE PROCESS (2).


    12/05/18  Miranda, Graciany                        7.80       4,368.00       003      55347264
        REVIEW RESTRUCTURING COMMITTEE MEMO RE BID PROCESS AND WIND-DOWN (1.0); INTERNAL TEAM
        MEETING RE DILIGENCE AND DISCLOSURE SCHEDULE (1.0); DUE DILIGENCE OF NON-MERCHANT
        CONTRACTS (5.0); UPDATE LIST OF NON-BINDING OFFERS (.8).


    12/05/18     Zavagno, Michael                      6.40        3,584.00       003        55384026
        CALLS WITH OPPOSING PARTIES TO DISCUSS NDAS (.2); REVISE AND NEGOTIATE NDAS ON BEHALF OF
        SEARS HOLDINGS CORPORATION (.1); NON-MERCHANDISE VENDORS MATERIAL CONTRACTS DILIGENCE
        (5.2); INTERNAL TEAM MEETING (.9).


    12/05/18   Peshko, Olga F.                             8.80      8,096.00       003          55347206
        PARTICIPATE ON OMBUDSMAN CALLS WITH CLIENT AND WITH OMBUDSMAN (1.5); PARTICIPATE ON
        CALL RE: SHIP PERMITS AND LICENSES (.5); CORRESPONDENCE AND CALLS WITH CLIENT, WEIL TEAM
        AND SIDLEY RE: SHIP SUPPLEMENTAL CONTRACTS EXHIBIT (.9); REVIEW CONTRACTS EXHIBITS AND
        CONFER RE: SAME WITH WEIL TEAM (1.2); REVISE CONTRACTS EXHIBITS AND SUPPLEMENTAL NOTICE
        FOR FILING (1.8); COORDINATE FILING OF SAME (.5); CORRESPOND WITH CLIENT AND SIDLEY RE: FORM
        CONTRACTS (1); PREPARE FOLDERS WITH FORM CONTRACTS (1.4).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 30 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/05/18  Scher, Dylan                                          0.50            437.50           003       55386979
        INTERNAL STATUS CALL. REVIEW APA LETTER.


    12/05/18    Stauble, Christopher A.                 4.00       1,620.00         003       55503412
        ASSIST WITH PREPARATION, COORDINATE FILING AND SERVICE OF (I) MOTION OF DEBTORS FOR ENTRY
        OF ORDER ENLARGING TIME WITHIN WHICH TO FILE NOTICES OF REMOVAL OF RELATED PROCEEDINGS
        (II) DECLARATION OF ROGER A. PUERTO IN SUPPORT OF DEBTORS' MOTION AND (III) SUPPLEMENTAL
        NOTICE OF ASSUMPTION AND ASSIGNMENT IN CONNECTION WITH SALE OF SEARS HOME
        IMPROVEMENT BUSINESS (2.8); REVIEW ALL SALE DOCUMENT SERVICE PROCEDURESS (1.2).


    12/05/18   Zaslav, Benjamin                       0.60       144.00        003                             55398318
        ASSIST WITH PREPARATION, FILE AND SERVE SUPPLEMENTAL NOTICE OF ASSUMPTION AND
        ASSIGNMENT IN CONNECTION WITH SALE OF SEARS HOME IMPROVEMENT BUSINESS.


    12/06/18  Odoner, Ellen J.                                      1.00          1,600.00           003       55729315
        REVIEW BID (.2); M&A TEAM MEETING (.8).


    12/06/18  Epstein, Michael A.                        2.90       4,350.00                         003       55363694
        REVIEW RIDER TO SHIP TSA (1.2); REVIEW ESL BID AND DEAL AGREEMENT (1.7).


    12/06/18  Connolly, Annemargaret                   0.70          945.00      003           55384758
        REVIEW DISCLOSURE SCHEDULES (.2); DISCUSS DISCLOSURE APPROACH WITH T. GOSLIN (.2); REVIEW
        GOING CONCERN SCHEDULE (.1) AND DISCUSS WITH T. GOSLIN (.2).


    12/06/18     Marcus, Jacqueline                     2.30      3,162.50          003        55383473
        CALL WITH E. ODONER RE: SALE OF INTELLECTUAL PROPERTY AND EMAIL RE: SAME (.2); REVIEW ESL
        AND OTHER BIDS (.7); CALL WITH G. WESTERMAN RE: M&A PROCESS (.1); CALL WITH M. SPECTOR RE:
        MASTERCARD RECEIVABLE (.1); CALL WITH D. KRONENBERG RE: SHIP (.2); CALL WITH N. MUNZ RE: SHIP
        (.2); REVIEW OMEGA MOTION TO ENFORCE MTN MOTION (.3); MEET WITH G. DANILOW, S. SINGH AND G.
        FAIL RE: SALE PROCESS (.5).


    12/06/18     Singer, Randi W.                                   0.60            720.00           003       55384149
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 31 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW PROVISIONS CONCERNING PERSONAL INFORMATION IN SHIP PROPOSED SALE ORDER (.4);
        EMAILS WITH CONSUMER PRIVACY OMBUDSMAN RE: PROVISIONS CONCERNING PEROSNAL
        INFORMATION IN SHIP PROPOSED SALE ORDER (.2).


    12/06/18   Westerman, Gavin                        1.30      1,560.00                            003       55388599
        PARTICIPATE IN M&A TEAM MEETING (.8); REVIEW EMAIL CORRESPONDENCE (.5).


    12/06/18  Singh, Sunny                                 2.20      2,640.00       003          55385873
        REVIEW TIMELINE (.4); CALL WITH R. SCHROCK (.3); INTERNAL FOLLOW UP RE: SALES PROCESS (.7);
        MEET WITH BFR SALES TEAM RE: SALES PROCESS (.8).


    12/06/18 Schrock, Ray C.                        3.40                          5,270.00           003       55388274
        NUMEROUS CALLS WITH LAZARD AND CLIENT RE SALE ISSUES.


    12/06/18   Margolis, Steven M.                   2.10        2,257.50     003          55366471
        CONFER AND CORRESPOND WITH SHC AND WEIL RE: SCHEDULES FOR APA, CLEAN ROOM (1.7); REVIEW
        ISSUES RE: ESL OWNERSHIP AND CONTROL GROUP LIABILITY ISSUES (0.4).


    12/06/18  Goslin, Thomas D.                   0.80       840.00           003        55365404
        PREPARE GOING CONCERN ENVIRONMENTAL DISCLOSURE SCHEDULES (.6); DISCUSS SAME WITH A.
        CONNOLLY (.2).


    12/06/18     Munz, Naomi                              6.00      6,300.00          003         55389819
        PARTICIPATE ON CALL RE: CLOSING CHECKLIST WITH SIDLEY (1.0); PARTICIPATE ON CALL WITH SEARS
        RE: SHIP PERMITS (0.5); PARTICIPATE ON CALL WITH SERVICE.COM RE: SERVICE AGREEMENT SCHEDULES
        (1.0); PARTICIPATE ON CALL WITH SEARS RE: SERVICE.COM ISSUES (0.5); PARTICIPATE ON CALL WITH
        SERVICE.COM RE: REAL ESTATE (0.5); REVIEW AUCTION DRAFT AND CREDIT CARD CLAIM APA (2.5).


    12/06/18     Simon, Ariel                                       7.00          6,440.00           003       55384936
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 32 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW ANCILLARY DOCUMENTS FOR SHIP APA (.6); PARTICIPATE ON CALL RE: SHIP PERMITS WITH N.
        MUNZ AND CLIENT (.5); PARTICIPATE ON CALL RE: SHIP SERVICES AGREEMENT WITH N. MUNZ,
        LAZARD, SIDLEY, CLIENT AND BUYER (.5); REVISE SHIP CLOSING CHECKLIST (.4); CALL WITH N. MUNZ, J.
        GODIO AND SIDLEY RE: SHIP CLOSING CHECKLIST (.9); MEET WITH WEIL M&A TEAM RE: STATUS OF
        SALES PROCESS (1.0); STATUS CALL ON SHIP SALE WITH N. MUNZ AND CLIENT (.5); CORRESPOND RE:
        DELIVERABLES UNDER SHIP APA (.8); DRAFT ANCILLARY AGREEMENTS FOR SHIP APA (1.8).


    12/06/18   Springer, Lauren                         1.00        920.00     003         55366301
        REVIEW SHIP SERVICES AGREEMENT PERMITS RIDER LANGUAGE (.3); CONFERENCE WITH M. EPSTEIN RE:
        SAME (.1); CALL RE: SHIP SERVICES AGREEMENT SCHEDULES (.6).


    12/06/18  Cohen, Francesca                      1.20        1,050.00         003                           55388708
        PREPARE TIMELINE OF GOING CONCERN CONTRACTS PROCESS (0.7); REVIEW NDA (0.5).


    12/06/18  De Vuono, Christina A.                2.00      1,960.00       003         55389183
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS
        BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS.


    12/06/18   Godio, Joseph C.                           5.70       3,933.00       003         55361618
        ATTEND M&A WEEKLY TEAM MEETING (.9); REVIEW SIDLEY'S DRAFT OF THE BUYER CLOSING
        CERTIFICATE (.7); REVIEW AND REVISE NDAS (2.8); PARTICIPATE ON CLOSING CHECKLIST CALL WITH
        SIDLEY (1.1); REVIEW TOP MERCHANT VENDORS OVER $1 MILLION AND TOP NON-MERCHANT VENDORS
        OVER $1 MILLION, AND ANALYZE WHICH AGREEMENTS WERE REVIEWED AND WHICH NEED TO BE
        REVIEWED (.2).


    12/06/18   Hulsey, Sam                            2.80       1,932.00       003         55378186
        REVIEW AND NEGOTIATE NDAS (.1); INTERNAL M&A DISCUSSION ON PROCESS AND NEXT STEPS (2.0);
        REVISE AND UPDATE DISCLOSURE SCHEDULES (.7).


    12/06/18   Shub, Lorraine                                       2.20          1,518.00           003       55367756
        DRAFT ISSUES LIST.


    12/06/18     Guthrie, Hayden                                    6.70          6,365.00           003       55356443
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 33 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND WEIL INTERNAL MEETING (0.9); PARTICIPATE ON RESTRUCTURING COMMITTEE CALL WITH
        LAZARD (1.0); REVIEW DISCLOSURE SCHEDULES (2.7); REVIEW ANCILLARY APA DOCUMENTS (2.1).


    12/06/18  Van Groll, Paloma                     1.90       1,662.50        003                             55384188
        CARRY OUT GLOBAL SALES PROCESS INCLUDING DISTRIBUTION OF INDICATIVE BIDS.


    12/06/18  DiDonato, Philip                        2.40       1,344.00                            003       55363831
        PREPARE SLIDES FOR CLIENT BOARD MEETING RE: SALE PROCESS.


    12/06/18  Miranda, Graciany                       11.10       6,216.00      003        55360979
        CONDUCT DUE DILIGENCE OF NON-MERCHANT CONTRACTS (10.0); UPDATE LIST OF NON-BINDING
        OFFERS AS THEY COME IN (1.0); INTERNAL TEAM MEETING (.1).


    12/06/18   Zavagno, Michael                        6.40      3,584.00        003          55383755
        REVISE AND NEGOTIATE NDAS (.2); INTERNAL M&A TEAM MEETING (.9); NON-MERCHANDISE VENDORS
        MATERIAL CONTRACTS DILIGENCE (5.0); CALLS WITH OPPOSING PARTIES TO DISCUSS NDAS (.3).


    12/06/18     Peshko, Olga F.                        4.30       3,956.00        003         55356568
        PREPARE CONTRACT FOLDERS WITH FORMS AND CORRESPOND RE: SAME WITH SIDLEY AND CLIENT
        (2.3); CORRESPOND RE: DELIVERY OF VENDOR AGREEMENTS (.3); PARTICIPATE ON PERMITS CALL (.9);
        PARTICIPATE ON INTERNAL SHIP CALL (.5); REVIEW CORRESPONDENCE RE: SHIP VEHICLE FLEET (.1);
        CORRESPOND RE ORACLE (.2).


    12/06/18  Messina, Michael D.                    2.00                         1,900.00           003       55378567
        CONFERENCE CALL (1.0); REVIEW PURCHASE AGREEMENT (1.0).


    12/06/18   Nersesyan, Yelena                       4.50      3,937.50        003        55356701
        FINALIZE CONFIDENTIALITYAGREEMENT WITH 3 PROSPECTIVE BUYERS AND EMAILS WITH
        PROSPECTIVE BUYER'S COUNSEL (1.5); PREPARE FORM OF CONTRACT OF SALE FOR STALKING HORSE
        OFFERS (3.0).


    12/07/18     Epstein, Michael A.                                0.80          1,200.00           003       55728621
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 34 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        WORK RE AUCTION DRAFT APA.


    12/07/18  Connolly, Annemargaret                 0.40        540.00                              003       55385963
        REVIEW SCHEDULES AND REVISIONS WITH CLIENT AND WEIL INPUT.


    12/07/18   Marcus, Jacqueline                         1.80         2,475.00        003        55383946
        CALL WITH C. ADAMS RE: MTNS (.2); CALL WITH C. CHIVERS RE: SAME (.2); FOLLOW UP RE: SALE OF
        MINNESOTA DISTRIBUTION CENTER (.2); OFFICE CONFERENCE WITH O. PESHKO RE: SHIP AUCTION (.1);
        CALL WITH J. MISHKIN, E. REIMER, T. KRELLER RE: MTNS (.6); CALL WITH G. MIESNER AND FOLLOW UP
        RE: SAME (.3); EMAIL J. MISHKIN (.2).


    12/07/18  Westerman, Gavin                          1.20          1,440.00                       003       55388758
        CALL WITH N. MUNZ RE STATUS (.2); REVIEW EMAILS RE: BIDS (1.0).


    12/07/18  Singh, Sunny                                          1.00          1,200.00           003       55385751
        REVIEW SALE PROCESS DECK.


    12/07/18  Schrock, Ray C.                      5.60        8,680.00                              003       55388019
        MEETINGS WITH CONSTITUENTS RE WIND DOWN PREP AND SALE ISSUES.


    12/07/18  Margolis, Steven M.                      1.30      1,397.50        003       55366470
        CONFER AND CORRESPOND ON SHIP AND ESL GOING CONCERN APAS AND SCHEDULES (0.7); REVIEW
        DRAFT ON AUCTION BID APA DRAFT (0.3); CONFER AND CORRESPOND RE: MEDICAL CLAIMS AND
        RELATED INFORMATION (0.3).


    12/07/18  Margolis, Steven M.                                   0.40            430.00           003       55603429
        REVIEW INDICATIVE ANALYSIS BID CHART.


    12/07/18   Goslin, Thomas D.                  2.00          2,100.00        003          55386982
        PREPARE ENVIRONMENTAL DISCLOSURE SCHEDULES (1.1); CALL WITH CLIENT RE SAME (.8); DRAFT
        EMAIL TO A. CONNOLLY RE SAME (.1).


    12/07/18     Munz, Naomi                                        4.50          4,725.00           003       55390053
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 35 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH SEARS RE: SHIP LICENSING ISSUES (0.5); CALL WITH SHIP TEAM (1.0); CALL WITH SIDLEY
        AND SERVICE.COM RE: LICENSES (0.5); CALL RE: EXECUTORY CONTRACTS (0.5); REVIEW CREDIT CARD
        APA AND DISCUSSION WITH M. MESSINA (2.0).


    12/07/18  Mishkin, Jessie B.                     3.50      3,675.00         003        55379588
        CALL WITH J. MARCUS AND CYRUS COUNSEL RE: OMEGA'S MOTION RE MTNS SALE (.6) AND DRAFT
        RESPONSE TO SAME (2.9).


    12/07/18   Simon, Ariel                              3.90       3,588.00         003        55388950
        CALL WITH CLIENT AND LAZARD RE: STATUS OF SHIP TRANSACTION AND BUYER'S DILIGENCE
        REQUESTS (.5); CALL WITH N. MUNZ AND CLIENT RE: SHIP PERMITS AND LICENSES (.8); CORRESPOND RE:
        DELIVERABLES UNDER SHIP APA (1.4); REVIEW ANCILLARY DOCUMENTS UNDER SHIP APA (1.0); CALL
        WITH N. MUNZ, SIDLEY, BUYER AND CLIENT RE: PERMITS AND LICENSES (.2).


    12/07/18  Springer, Lauren                         0.30        276.00         003         55366296
        CALL WITH S. HULSEY RE: DISCLOSURE SCHEDULES (.1); CONFERENCE WITH M. EPSTEIN RE: SAME (.2).


    12/07/18  Cohen, Francesca                      1.00                            875.00           003       55388818
        PREPARE TIMELINE RE: GOING CONCERN CONCTRACT PROCESS.


    12/07/18  De Vuono, Christina A.                1.50      1,470.00       003         55388096
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS
        BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS.


    12/07/18  Miller, Jeri Leigh                       0.50       395.00                             003       55379049
        CALL WITH WEIL, LAZARD, AND M-III TEAMS RE: WIND DOWN BUDGET.


    12/07/18     Godio, Joseph C.                          5.30     3,657.00       003         55376538
        REVIEW TOP MERCHANT VENDORS OVER $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1
        MILLION, AND ANALYZE WHICH AGREEMENTS WERE REVIEWED AND WHICH NEED TO BE REVIEWED
        (.9); REVIEW AND REVISE NDAS (.4); REVIEW LIST OF TRANSFERRED SHIP CONTRACTS AND LEASES
        AGAINST THE VDR (.6); REVIEW AND REVISE GOING CONCERN APA DISCLOSURE SCHEDULES (3.4).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 36 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18  Hulsey, Sam                           4.10      2,829.00          003                            55378736
        INTERNAL M&A DISCUSSION ON APA AND DISCLOSURE SCHEDULES (.3); REVISE AND UPDATE
        DISCLOSURE SCHEDULES (3.8).


    12/07/18  Shub, Lorraine                                        1.40            966.00           003       55368143
        DRAFT SEARS ISSUES LIST.


    12/07/18   Guthrie, Hayden                         5.80      5,510.00      003         55364383
        PARTICIPATE ON CONTRACT SCHEDULES CALL (0.7); REVIEW REAL ESTATE DOCUMENTATION (3.6);
        REVIEW DISCLOSURE SCHEDULES (1.5).


    12/07/18   Tesoriero, Lucas F.                 3.00       2,370.00      003                                55385171
        REVIEW AND ANALYZE OMEGA OBJECTION TO SALE OF MEDIUM TERM NOTES AND RELATED
        EXHIBITS.


    12/07/18     Van Groll, Paloma                   14.10        12,337.50         003         55384489
        REVISE SLIDES FOR RESTRUCTURING COMMITTEE (5.3); REVISE TIMELINE (3.1); DRAFT LETTER TO ESL RE:
        BID (5.7).


    12/07/18  Diktaban, Catherine Allyn                0.10                          56.00           003       55390151
        CALL WITH A. HWANG RE: DE MINIMIS SALE NOTICES.


    12/07/18 Miranda, Graciany                    2.40                            1,344.00           003       55365876
        CONDUCT DUE DILIGENCE OF NON-MERCHANT CONTRACTS.


    12/07/18  Zavagno, Michael                        0.90       504.00       003        55383952
        CALL WITH OPPOSING PARTY TO NEGOTIATE NDA (.2); NON-MERCHANDISE VENDORS MATERIAL
        CONTRACTS DILIGENCE (.7).


    12/07/18  Peshko, Olga F.                          0.90         828.00         003        55388841
        CORRESPOND WITH CLIENT RE: CONTRACTS FOR SHIP SALE (.2); CORRESPOND RE: SHIP SALE WITH WEIL
        TEAM AND RE: RELATED ISSUES (.4); CORRESPOND WITH SIDLEY RE: CONTRACTS (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 37 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18  Messina, Michael D.                        1.80                     1,710.00           003       55378794
        CALL WITH N. MUNZ (0.4); REVISE AGREEMENT (1.4).


    12/08/18  Danilow, Greg A.                                      0.80          1,280.00           003       55639672
        REVIEW ESL BID ANALYSIS.


    12/08/18  Singh, Sunny                                          1.70          2,040.00           003       55385454
        REVIEW AND REVISE LETTER RE ESL BID.


    12/08/18  Schrock, Ray C.                        3.80       5,890.00                             003       55388220
        CALLS WITH LAZARD, UCC ADVISORS AND CLIENT RE SALE ISSUES.


    12/08/18  Genender, Paul R.                                     0.70            822.50           003       55386618
        REVIEW MOTION BY OMEGA ADVISORS ON MTN’S.


    12/08/18  Munz, Naomi                            0.50                           525.00           003       55390075
        EMAILS RE: CLEARY REQUEST FOR KCD AND PBGC DOCUMENTS.


    12/08/18  Mishkin, Jessie B.                     2.00                         2,100.00           003       55378783
        DRAFT RESPONSE TO OMEGA'S MOTION RE: MTN SALE.


    12/08/18  Liou, Jessica                               4.80      4,776.00        003        55381333
        REVIEW AND REVISE DRAFTS OF ESL LETTER RE BID (3.0); REVIEW ESL BID LETTER AND RELATED
        EMAILS (1.0); EMAILS WITH P. VAN GROLL RE SAME (.8).


    12/08/18  Podolsky, Anne Catherine                 1.40                       1,393.00           003       55376282
        REVIEW KANSAS PSA COMMENTS (0.5); REVISE SAME (0.9).


    12/08/18  Tesoriero, Lucas F.                   5.50       4,345.00       003        55385876
        REVIEW AND ANALYZE CASES CITED BY OMEGA IN OBJECTION TO SALE OF MEDIUM TERM NOTES (5.5);
        SUMMARY AND COMMUNICATION WITH J. MISHKIN RE: SAME.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 38 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/08/18   Van Groll, Paloma                                    4.30          3,762.50           003       55384445
        REVISE LETTER TO ESL.


    12/08/18  Miranda, Graciany                        2.00      1,120.00                            003       55375801
        UPLOAD DISCLOSURE SCHEDULES (1.0); REVISE DISCLOSURE GAPS (1.0).


    12/08/18  Peshko, Olga F.                         0.30        276.00         003                           55389027
        CORRESPONDENCE RE: SHIP CONTRACTS (.2); CORRESPOND RE: COURT REPORTER (.1).


    12/09/18   Marcus, Jacqueline                           2.90      3,987.50         003          55383416
        REVIEW AKIN COMMENTS TO UHAUL ORDER (.3); CONFERENCE CALL WITH S. BRAUNER, A. MILLER AND
        P. DUBLIN RE: SAME (.2); FOLLOW UP RE: SAME (.1); REVIEW RESOLUTION RE: SHIP SALE (.3); EMAILS RE:
        KCD INTELLECTUAL PROPERTY (.1); REVIEW SHIP INDEMNITY AGREEMENT RE: PERMITS AND EMAIL RE:
        SAME (.4); REVIEW OMEGA PLEADINGS AND DRAFT OBJECTION TO MOTION (1.5).


    12/09/18   Singh, Sunny                                 1.70                  2,040.00           003       55387223
        REVISE LETTER RE: ESL BID (1.2); EMAILS RE SAME (.5).


    12/09/18  Schrock, Ray C.                        4.50       6,975.00                             003       55389030
        CALLS WITH LAZARD, UCC ADVISORS AND CLIENT RE SALE ISSUES.


    12/09/18  Munz, Naomi                                2.00       2,100.00      003         55390120
        EMAILS RE: SHIP AUCTION (0.5): EMAILS AND CALLS RE: SEARS PROTECTION COMPANIES AND RELATED
        DOCUMENTS (1.5).


    12/09/18  Mishkin, Jessie B.                     2.10       2,205.00       003       55377495
        DRAFT AND REVISE RESPONSE BRIEF TO OMEGA'S MTN OBJECTION AND REVIEW LEGAL RESEARCH RE:
        SAME.


    12/09/18  Simon, Ariel                                          0.40            368.00           003       55439782
        CORRESPOND RE: DELIVERABLES UNDER SHIP APA.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 39 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/09/18  Guthrie, Hayden                       0.70        665.00                               003       55367340
        REVIEW REAL ESTATE DESIGNATION PROCEDURES IN THE GOING CONCERN APA.


    12/09/18  Tesoriero, Lucas F.                   3.90       3,081.00       003        55446088
        REVIEW AND ANALYZE CASES CITED BY OMEGA IN OBJECTION TO SALE OF MEDIUM TERM NOTES.


    12/09/18   Van Groll, Paloma                                    9.10          7,962.50           003       55384273
        REVISE LETTER TO ESL.


    12/09/18  Peshko, Olga F.                                       0.20            184.00           003       55598669
        CORRESPONDENCE RE: SHIP AUCTION.


    12/09/18  Stauble, Christopher A.                4.60      1,863.00                              003       55503892
        REVIEW INDICATIVE BIDS AND PREPARE MATERIALS FOR TEAM REVIEW.


    12/10/18  Epstein, Michael A.                                   1.20          1,800.00           003       55393403
        REVIEW ESL APA.


    12/10/18  Urquhart, Douglas R.                  0.40                            580.00           003       55639887
        REVIEW QUESTIONS ON APA DISCLOSURE SCHEDULES.


    12/10/18     Marcus, Jacqueline                      3.60         4,950.00         003          55423636
        FOLLOW UP RE: MASTERCARD CLAIM (.2); CONFERENCE CALL WITH G. MIESNER, M. SHARP, J. MISHKIN
        AND B. MCLOUGHLIN RE: OMEGA MOTION (.5); CALL WITH J. MISHKIN (.2); REVIEW RESPONSE TO ESL
        AND CENTERBRIDGE REVISED OFFER (.3); CALL WITH A. CHESSLER RE: MASTERCARD (.2); CALL WITH E.
        ODONER RE: KENMORE (.1); CALL WITH O. PESHKO RE: SHIP (.1); CONFERENCE CALL WITH E. REIMER AND
        J. MISHKIN RE: OMEGA MOTION (.5); FOLLOW UP RE: SAME (.4); REVIEW LAZARD'S ESL BID ANALYSIS
        (.1); REVIEW SHIP INDEMNITY AGREEMENT (.2); EMAIL P. DUBLIN RE: MTNS (.1); MEET WITH S. SINGH
        AND R. SCHROCK RE: SALE PROCESS AND ESTIMATED RECOVERIES AND CALL WITH S. O'NEAL RE: SAME
        (.7).


    12/10/18     Singer, Randi W.                                   1.00          1,200.00           003       55423269
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 40 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SHIP CUSTOMER DATA (.5); REVISE DISCLOSURES FOR ESL APA (.5).


    12/10/18   Westerman, Gavin                         3.20        3,840.00        003         55444939
        PARTICIPATE ON STATUS CALL (.4); REVIEW BID DOCUMENTS (1.1); REVIEW LETTER TO CLEARY (.3);
        REVIEW EMAIL CORRESPONDENCE (.3); PARTICIPATE IN M&A TEAM MEETING (.8); CONFER WITH E.
        ODONER AND N. MUNZ (.3).


    12/10/18   Singh, Sunny                              5.00         6,000.00         003        55402729
        PARTICIPATE IN TEAM MEETING RE: SALES (.3); CALL RE: ESL BID (1.3); CALL WITH UCC ADVISORS RE:
        SALES PROCESS (.5); CONFERENCE WITH R. SCHROCK RE: SALES ANALYSIS (2.5); CALL WITH G.
        WESTERMAN RE: SALES PROCESS (.4).


    12/10/18  Fail, Garrett                            0.50                         650.00           003       55426431
        CONFER WITH S. SINGH AND R. SCHROCK RE SALE STRATEGIES.


    12/10/18   Schrock, Ray C.                       4.60      7,130.00        003      55436162
        REVIEW NUMEROUS MATERIALS FOR SALE PROCESS (2.1); NUMEROUS CALLS WITH STAKEHOLDERS RE
        SALE PROCESS AND GENERAL CHAPTER 11 MATTERS (2.5).


    12/10/18  Margolis, Steven M.                 0.60        645.00      003        55421656
        CONFERS AND CORRESPONDENCE ON SCHEDULES AND APAS AND REVIEW DOCUMENTATION ON
        SAME.


    12/10/18   Munz, Naomi                            8.00       8,400.00          003         55427888
        MEET WITH WEIL M&A TEAM (1.0); EMAILS AND CALLS RE: M&A SALE PROCESS (3.5): EMAILS AND
        CALLS RE: SHIP CLOSING (3.5).


    12/10/18   Mishkin, Jessie B.                       3.40       3,570.00         003       55631902
        REVISE DRAFT MTN OBJECTION BRIEF (2.0) CALL WITH JEFFERIES AND COUNSEL AND J. MARCUS RE:
        SAME (.5) DISCUSS FURTHER REVISIONS TO RESPONSE BRIEF WITH WEIL TEAM (.4); CALL WITH
        MILBANK RE: RESPONSE TO OMEGA'S MTN SALE MOTION (.5).


    12/10/18     Liou, Jessica                                      0.70            696.50           003       55427200
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 41 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO EMAILS RE ESL BID AND SALE (.5); CALL WITH H. GUTHRIE, N. MUNZ, M.
        BOND AND POLSINELLI RE R/E AND ASSIGNMENT AND ASSUMPTION MATTERS (.2).


    12/10/18   Simon, Ariel                                4.00       3,680.00     003        55439656
        CORRESPOND RE: DELIVERABLES UNDER SHIP APA (1.3); MEET WITH M&A TEAM RE: STATUS OF SALES
        PROCESS (.5); REVISE SHIP CLOSING CHECKLIST (.2); REVIEW ANCILLARY DOCUMENTS UNDER SHIP APA
        (2.0).


    12/10/18   Springer, Lauren                        2.00       1,840.00       003        55426538
        REVIEW OUTSIDE IP COUNSEL COMMENTS TO APA DRAFT (.2); PREPARE GOING CONCERN IP
        ASSIGNMENT AGREEMENT AND CONFERENCE WITH M. BEDNARCZYK RE: SAME (.5); CALL WITH H.
        GUTHRIE RE: DISCLOSURE SCHEDULES (.2); CONFERENCE WITH M. THOMPSON RE: ONBOARDING (.3);
        REVISE DISCLOSURE SCHEDULES AND CALL WITH N. MUNZ RE: SAME (.8).


    12/10/18  Cohen, Francesca                      2.00        1,750.00         003         55445744
        PREPARE TIMELINE OF GOING CONCERN CONTRACTS PROCESS (1); NDA REVIEW (0.5); WEIL INTERNAL
        TEAM MEETING RE: M&A PROCESS (0.5).


    12/10/18  De Vuono, Christina A.                1.00       980.00        003         55444123
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS
        BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS.


    12/10/18   Miller, Jeri Leigh                          2.20      1,738.00          003         55395659
        CALL WITH J. LIOU, S. SINGH, AND P. VAN GROLL RE: BID EVALUATIONS (.3); CALL WITH P. VAN GROLL
        RE: CASE RESEARCH (.1); CALL WITH WEIL TEAM RE: RESPONSE TO OMEGA (.4); REVIEW J. MISHKIN'S
        FOLLOW-UP EMAIL RE: SAME (.1); REVIEW OMEGA'S OBJECTION AND OUR RESPONSE (.8); CALL WITH
        CYRUS AND WEIL TEAM RE: OMEGA OBJECTION (.5).


    12/10/18   Bednarczyk, Meggin                        5.50       3,795.00         003       55402000
        REVIEW AND REVISE ESL DISCLOSURE SCHEDULES (4.2); CALL WITH L. SPRINGER RE: DISCLOSURE
        SCHEDULES (.2); CALL WITH D. FARKAS, H. SPUHLER, AND C. JURMANN RE: ESL DISCLOSURE SCHEDULES
        (1.1).


    12/10/18     Godio, Joseph C.                                   5.50          3,795.00           003       55396519
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 42 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND REVISE NDAS (2.1); REVIEW AND REVISE AUCTION DRAFT APA (.3); REVIEW TOP
        MERCHANT VENDORS OVER $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1 MILLION, AND
        ANALYZE WHICH AGREEMENTS WERE REVIEWED AND WHICH NEED TO BE REVIEWED (2.2); M&A
        WEEKLY TEAM MEETING (.9).


    12/10/18  Hulsey, Sam                             4.60       3,174.00       003           55439566
        INTERNAL DISCUSSION TO DISCUSS STRATEGY AND NEXT STEPS FOR GOING CONCERN APA (1.2);
        REVIEW AND NEGOTIATE NDAS (.4); REVISE AND UPDATE DISCLOSURE SCHEDULES (2.5); REVISE AND
        UPDATE GOING CONCERN APA (.5).


    12/10/18  Guthrie, Hayden                          4.50      4,275.00        003        55390398
        REVIEW EXHIBITS TO GOING CONCERN APA (3.8); ATTENDANCE ON CALL RE: DESIGNATION RIGHTS (0.7).


    12/10/18   Tesoriero, Lucas F.                     4.20      3,318.00          003         55446440
        CONDUCT RESEARCH RE: CREDITOR STANDING (1.8); EMAILS WITH J. MISHKIN AND J.L. MILLER RE:
        SAME(.1); REVIEW AND REVISE DRAFT MEDIUM TERM NOTES REPLY (2.3).


    12/10/18  Van Groll, Paloma                    5.80        5,075.00        003                             55455219
        PREPARE FOR AND ATTEND GLOBAL SALE-RELATED MEETINGS (4.8); PROVIDE MATERIALS TO
        CONSULTATION PARTIES (1).


    12/10/18  DiDonato, Philip                                      0.20            112.00           003       55397186
        REVIEW BID ANALYSIS PROVIDED BY M-III.


    12/10/18     Miranda, Graciany                     2.90       1,624.00      003        55395579
        INTERNAL TEAM MEETING (1.0); EMAIL CLIENT AND RE TEAMS RE MISSING CONTRACTS AND LEASES
        (1.0); RE DILIGENCE REVIEW (.9).


    12/10/18  Thompson, Maryann                                     0.50            280.00           003       55397979
        MEET WITH L. SPRINGER RE: GOING CONCERN BID.


    12/10/18     Zavagno, Michael                                   1.40            784.00           003       55443712
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 43 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON NDA CALLS WITH OPPOSING PARTIES FOR SEARS HOLDINGS CORPORATION (.1);
        INTERNAL M&A TEAM MEETING (.7); REVISE AND NEGOTIATE NDAS ON BEHALF OF SEARS HOLDINGS
        CORPORATION (.6).


    12/10/18  Peshko, Olga F.                        4.80        4,416.00      003        55598880
        CORRESPONDENCE REGARDING AUCTION WITH VARIOUS PARTIES (.4); REVIEW COMMENTS TO SALE
        ORDER AND REVISED SAME (1.7); CORRESPONDENCE AND CALLS WITH VARIOUS PARTIES AND WEIL
        TEAM REGARDING SALE ORDER AND OUTSTANDING ISSUES (1.4); CORRESPONDENCE REGARDING
        ASSUMED CONTRACTS FOR SHIP TRANSACTION AND OTHER OUTSTANDING TRANSACTION ISSUES
        AND REVIEW RELATED DOCUMENTS (1.3).


    12/10/18  Messina, Michael D.                      2.70      2,565.00                            003       55435209
        CORRESPOND WITH CLIENT (0.3). REVISE PURCHASE AGREEMENT (2.4).


    12/10/18  Hwangpo, Natasha                     0.30         285.00                               003       55442329
        ATTEND MEETING WITH WEIL TEAM RE RESTRUCTURING AND BID MEETINGS.


    12/10/18  Nersesyan, Yelena                       0.50       437.50         003                            55391029
        INTERNAL MEETING TO DISCUSS REVISIONS TO THE FORM OF CONTRACTS OF SALE.


    12/10/18   Zaslav, Benjamin                       1.40        336.00       003                             55455649
        ASSIST WITH PREPARATION OF INDICATIVE BID MATERIALS FOR GLOBAL SALE MEETING.


    12/11/18  Odoner, Ellen J.                                      0.10            160.00           003       55729317
        UPDATE ON SHIP.


    12/11/18   Epstein, Michael A.                                  1.70          2,550.00           003       55403443
         REVIEW ESL APA.


    12/11/18  Connolly, Annemargaret                 0.40       540.00        003         55443759
        REVIEW CORRESPONDENCE FROM COUNSEL FOR SERVICE.COM RE ASSIGNMENT OF ENVIRONMENTAL
        CONSENT DECREE (.2); REVIEW CORRESPONDENCE FROM THE DEPARTMENT OF JUSTICE RE SAME (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 44 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18     Marcus, Jacqueline                         3.10      4,262.50         003         55423582
        CONFERENCE CALL WITH CLEARY, EVERSHEADS AND SEARS RE: PROTECTION AGREEMENTS AND SEARS
        RE (.7) EMAIL RE: SHIP (.1); CALL WITH S. BRAUNER RE: OMEGA MOTION RE: MTNS (.2); VARIOUS EMAILS
        RE: SHIP (.5); REVIEW AND REVISE OBJECTION TO OMEGA MOTION (1.5); REVIEW SUMMARY OF SHIP
        OBJECTIONS (.1).


    12/11/18  Westerman, Gavin                                      0.70            840.00           003       55732438
        REVIEW CREDIT CARD APA.


    12/11/18  Singh, Sunny                              6.30        7,560.00        003           55436687
        REVIEW WINDDOWN DECK (.4); CALL WITH MIII RE: DECK (.5); CALL WITH C. GOOD RE: SAME (.4);
        RESTRUCTURING MEETING PREP RE: SALES (1.0); PARTICIPATE IN MEETING WITH ESL ADVISORS (2.0);
        MEETING WITH UCC RE: SAME (2.0).


    12/11/18  Schrock, Ray C.                     2.50                            3,875.00           003       55438435
        REVIEW NUMEROUS DOCUMENTS RELATED TO SALE PROCESS.


    12/11/18  Margolis, Steven M.                   0.50       537.50       003                                55426930
        REVIEW ISSUES ON GOING CONCERN APA AND SCHEDULES AND CORRESPONDENCE ON SAME.


    12/11/18  Goslin, Thomas D.                      0.40      420.00          003          55443707
        REVIEW CORRESPONDENCE FROM COUNSEL FOR SERVICE.COM RE ASSIGNMENT OF ENVIRONMENTAL
        CONSENT DECREE (.2); REVIEW CORRESPONDENCE FROM DEPARTMENT OF JUSTICE RE SAME (.2).


    12/11/18  Munz, Naomi                             5.50         5,775.00       003        55428356
        CONFERENCE CALL WITH L. VALENTINO RE: SHIP CLOSING (1.0); CONFERENCE CALL WITH CLEARY AND
        EVERSHEDS RE: PROTECTION SERVICE AGREEMENTS LICENSES (1.0); MEET WITH CLEARY RE: PROPOSED
        TRANSACTION (1.0); MEET WITH UCC ADVISORS AND CLEARY (1.0); EMAILS AND CALLS RE: M&A
        PROCESS (1.5).


    12/11/18   Mishkin, Jessie B.                     2.60     2,730.00                              003       55631918
        REVISE DRAFT OBJECTION TO OMEGA MOTION PER J. MARCUS COMMENTS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 45 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Liou, Jessica                                         1.70          1,691.50           003       55427210
        MEET WITH ESL ADVISORS RE ESL BID.


    12/11/18   Simon, Ariel                              5.00       4,600.00        003         55439552
        CALL WITH J. MARCUS, E. ODONER, CLIENT, CLEARY AND EVERSHEDS RE: SEARS RE AND REGULATORY
        ARRANGEMENTS FOR PROTECTION AGREEMENTS (.8); CALL WITH SIDLEY RE: DELIVERABLES UNDER
        SHIP APA (.2); CALL WITH CLIENT, SIDLEY, BUYER AND LAZARD RE: SHIP TRANSITION PLANNING (.8);
        CALL WITH N. MUNZ RE: DELIVERABLES UNDER SHIP APA (.3); REVIEW ANCILLARY DOCUMENTS FOR
        SHIP TRANSACTION (.6); CORRESPONDING RE: DELIVERABLES UNDER SHIP APA (1.5); CALL RE: SHIP
        CLOSING CHECKLIST WITH N. MUNZ, J. GODIO AND CLIENT (.8).


    12/11/18    Springer, Lauren                          1.40     1,288.00        003        55426549
        CALL WITH A. SIMON RE: DEAL STATUS (.3); REVIEW FWSC SERVICE AGREEMENT AND E-MAILS WITH G.
        FAIL RE: SAME (.4); CALL WITH M. BEDNARCZYK, H. SPUHLER AND CLIENT GROUP RE: GOING CONCERN
        IP DISCLOSURE SCHEDULES (.7).


    12/11/18  Cohen, Francesca                                      0.50            437.50           003       55445481
        REVIEW NDA.


    12/11/18   Miller, Jeri Leigh                    4.40      3,476.00         003         55427559
        RESEARCH STANDING AND NOTICE ISSUES AND REVISE OMEGA RESPONSE (4.3); CALL WITH AKIN AND
        WEIL TEAM RE: RESPONSE (.1).


    12/11/18  Bednarczyk, Meggin                      1.30                          897.00           003       55401914
        CONFERENCE WITH L. SPRINGER RE: DISCLOSURE SCHEDULES.


    12/11/18  Godio, Joseph C.                          3.30      2,277.00       003          55403881
        REVIEW AND REVISE NDAS (1.0); PARTICIPATE ON ALL HANDS REGULATORY CALL (.8); REVIEW TOP
        MERCHANT VENDORS OVER $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1 MILLION, AND
        ANALYZE AGREEMENTS TO BE REVIEWED (.6); PARTICIPATE ON CLOSING CHECKLIST CALL WITH SEARS
        (.9).


    12/11/18     Hulsey, Sam                                        3.70          2,553.00           003       55439548
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 46 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE AND UPDATE DISCLOSURE SCHEDULES (1.2); REVISE AND UPDATE GOING CONCERN APA SIGNING
        CHECKLIST (1.0); REVIEW AND NEGOTIATE NDAS (1.0); REVIEW GOING CONCERN APA SIGNING
        CHECKLIST AND DISCLOSURE SCHEDULES (.5).


    12/11/18     Guthrie, Hayden                     5.50         5,225.00        003        55398206
        PARTICIPATE ON CALL RE: DISCLOSURE SCHEDULES WITH SEARS (0.9); REVIEW DISCLOSURE SCHEDULES
        (1.8); REVIEW ANCILLARY GOING CONCERN APA DOCUMENTS (2.8).


    12/11/18   Tesoriero, Lucas F.                 1.40     1,106.00       003        55446163
        CONDUCT RESEARCH FOR DEBTORS RESPONSE TO OMEGA MEDIUM TERM NOTE SALE OBJECTION AND
        REVISE SAME.


    12/11/18  DiDonato, Philip                     1.20        672.00                                003       55426997
        REVIEW SALE PROCESS FOR UPCOMING RESTRUCTURING MEETINGS.


    12/11/18   Miranda, Graciany                      7.90       4,424.00       003        55403094
        CONDUCT DUE DILIGENCE (7.3); REVIEW KMART LEASE TO CHECK FOR EXPIRATION AND UPDATE TEAM
        AND DISCLOSURE SCHEDULE (.6).


    12/11/18  Thompson, Maryann                                     0.20            112.00           003       55398153
        MEET WITH L. SPRINGER RE: GOING CONCERN BID.


    12/11/18   Zavagno, Michael                         3.50       1,960.00       003       55443666
        CONDUCT DILIGENCE RE: MATERIAL CONTRACTS (2.2); REVISE AND NEGOTIATE NDAS ON BEHALF OF
        SEARS (.9); PARTICIPATE ON NDA CALLS WITH OPPOSING PARTIES ON BEHALF OF SEARS (.4).


    12/11/18   Peshko, Olga F.                      3.80        3,496.00       003       55599211
        CORRESPONDENCE AND CALLS WITH CREDITORS, CLIENT AND WEIL TEAM REGARDING IT SERVICES (.6);
        PREPARE SCRIPT FOR AUCTION AND CORRESPOND REGARDING SAME (1.9); REVIEWE COMMENTS TO
        SHIP SALE ORDER AND CORRESPOND REGARDING SAME (.9); CORRESPOND REGARDING
        INDEMNIFICATION AGREEMENT (.2); CORRESPONDENCE REGARDING ROOMS FOR AUCTION (.2).


    12/11/18     Nersesyan, Yelena                                  0.40            350.00           003       55398003
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 47 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW REVISED NDA BIDDER AND EMAILS WITH PROSPECTIVE BUYER'S COUNSEL.


    12/11/18   Zaslav, Benjamin                      2.30       552.00         003                             55455689
        ASSIST WITH PREPARATION OF GLOBAL SALES MEETING MATERIALS FOR P. VAN GROLL.


    12/11/18 Peene, Travis J.                      0.70                             168.00           003       55439165
        CONDUCT RESEARCH RE. CREDIT BIDDING DOCUMENTS.


    12/11/18   Kleissler, Matthew                    0.90         216.00         003                           55509841
        ASSIST WITH PREPARATION OF NOTICE OF AGENDA FOR SHIP SALE HEARING ON 12/18/2018.


    12/12/18  Odoner, Ellen J.                                      0.30            480.00           003       55447746
        CONFER WITH N. MUNZ RE: STATUS.


    12/12/18  Epstein, Michael A.                        2.10        3,150.00                        003       55411097
        REVIEW MSA (1.2); REVIEW SAP ISSUE RE SHIP RE TRANSACTION (.9).


    12/12/18   Connolly, Annemargaret                               0.10            135.00           003       55443991
        WEIL TEAM CALL RE SALE PROCESSES.


    12/12/18  Connolly, Annemargaret                   0.40         540.00       003        55444325
        REVIEW EMAILS RE: SHIP SALE ORDER AND CONSENT DECREE (.1); REVIEW DOJ LANGUAGE RE CONSENT
        DECREE AND T. GOSLIN'S COMMENTS THERETO (.2); REVIEW SALE ORDER AND T. GOSLIN'S COMMENTS
        (.1).


    12/12/18     Marcus, Jacqueline                                 8.60         11,825.00           003       55423612
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 48 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE CALL WITH SIDLEY, SERVICE.COM AND O. PESHKO RE: SHIP (1.3); FOLLOW UP CALL WITH
        A. SIMON (.1); CALL WITH J. CUNNINGHAM RE: OMEGA MOTION (.1); REVIEW OBJECTION TO OMEGA
        MOTION (.7); PREPARE FOR SHIP CALL RE: CURE COSTS (.2); CONFERENCE CALL WITH O. PESHKO, D.
        KRONENBERG AND N. MUNZ RE: SHIP CURE COSTS (.3); CONFERENCE CALL WITH J. PEPPIATT, M.
        MCGREAL, O. PESHKO RE: CITI/SHIP (.2); EMAILS RE: SHIP (.2); REVIEW MTN BIDS (.3); REVIEW STANDING
        CASES AND CALL WITH J. MISHKIN (1.2); REVIEW OCH ZIFF JOINDER TO OMEGA MOTION (.3); REVIEW
        CYRUS OBJECTION TO OMEGA MOTION (.7); CALL WITH O. PESHKO RE: SHIP (.2); REVIEW CHANGES TO
        SHIP ORDER (.5); CONFERENCE CALL WITH E. REIMER AND T. KRELLER RE: MTNS (.7); FOLLOW UP CALL
        WITH J. MISHKIN (.2); EMAIL D. KRONENBERG RE: DESIGNATED CONTRACTS (.6); CALL WITH D.
        KRONENBERG, O. PESHKO (.3); REVIEW CHANGES TO OMEGA OBJECTION (.5).


    12/12/18  Singer, Randi W.                         0.40        480.00      003         55448515
        REVIEW STATUS OF SHIP AUCTION (.2); CORRESPOND WITH PRIVACY OMBUDSMAN RE: SHIP AUCTION
        CANCELLATION AND PRIVACY OMBUDSMAN REPORT (.2).


    12/12/18  Westerman, Gavin                        1.90         2,280.00      003          55443528
        REVIEW CREDIT CARD APA (.8); M&A TEAM MEETING (.5); REVIEW EMAIL CORRESPONDENCE (.4);
        CONFER WITH N. MUNZ RE PROCESS (.2).


    12/12/18     Singh, Sunny                             1.90    2,280.00        003         55436216
        CONFERENCE WITH WEIL TEAM RE: SALE TIMELINE (.5); CALL WITH ABL ADVISORS RE: SALES PROCESS
        (1.0); EMAILS AND ESL CREDIT BID WITH BANKING (.4).


    12/12/18  Fail, Garrett                            0.50        650.00        003        55426427
        CALL WITH KIRKLAND RE POTENTIAL BIDDER. (.1) CALL WITH AKIN RE REAL ESTATE APPRAISERS. (.2)
        EMAILS RE SALE ISSUES WITH DEBTORS AND WEIL TEAM (.2).


    12/12/18   Kucerik, Brianne L.                  0.20                            240.00           003       55626683
        PARTICIPATE ON WEEKLY STATUS CALL WITH M&A TEAM.


    12/12/18 Schrock, Ray C.                                        1.80          2,790.00           003       55436019
        NUMEROUS CALLS WITH LAZARD RE SALE ISSUES.


    12/12/18     Margolis, Steven M.                                1.30          1,397.50           003       55421140
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 49 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON WEIL M&A PROCESS CALL AND PREPARE FOR SAME (.5); CONFERS AND
        CORRESPONDENCE WITH SHC AND WEIL ON SHIP EMPLOYEE BENEFITS AND TRANSITION ISSUES AND
        REVIEW TRANSFER OF DOCUMENTATION FOR SAME (0.5); REVIEW ISSUES ON ESL APA AND EMPLOYEE
        COVENANTS (0.3).


    12/12/18     Goslin, Thomas D.                      1.20        1,260.00        003           55443585
        WEIL TEAM CALL RE SALE PROCESSES (.1); DRAFT EMAIL TO A. SIMON RE SHIP SALE ORDER LANGUAGE
        (.1); DRAFT EMAIL TO COUNSEL TO SERVICE.COM RE SAME (.1); CALL WITH A. SIMON RE SAME (.1);
        DRAFT EMAIL TO SERVICE.COM COUNSEL RE CONSENT DECREE NOTICE PROVISION (.3); REVIEW AND
        COMMENT ON DEPARTMENT OF JUSTICE LANGUAGE FOR SHIP SALE ORDER (.2); REVIEW AND
        COMMENT ON SERVICE.COM PROPOSED REVISIONS TO SALE ORDER (.3).


    12/12/18  Munz, Naomi                                5.70      5,985.00      003           55428310
        CONFERENCE CALL WITH WEIL TEAM RE: M&A PROCESS (0.5); CONFERENCE CALL RE: INVENTORY
        PROCEDURES (0.6); EMAILS AND CALLS RE: SHIP LICENSES AND OTHER CLOSING MATTERS (2.9); EMAILS
        AND CALLS RE: NDAS (0.7); EMAILS AND CALLS RE: M&A PROCESS (1.0).


    12/12/18  Mishkin, Jessie B.                    6.60       6,930.00       003           55436731
        FURTHER DRAFT AND REVISE OBJECTION TO OMEGA'S MOTION TO VOID MTNS SALE (6.1); CALL WITH
        MILBANK AND J. MARCUS RE: SAME (.5).


    12/12/18  Simon, Ariel                              5.60       5,152.00         003          55439530
        CALL WITH CLIENT RE: DELIVERABLES UNDER SHIP APA (.2); CALL WITH J. MARCUS, N. MUNZ, O.
        PESHKO AND SIDLEY RE: SHIP CONTRACTS (.5); CALL WITH N. MUNZ, J. MARCUS, CLIENT, SIDLEY AND
        BUYER RE: SHIP CONTRACTS (1.2); MEET WITH WEIL TEAM RE: STATUS OF M&A SALES PROCESS (.5);
        CORRESPONDING RE: DELIVERABLES UNDER SHIP APA (1.2); REVISE SHIP CLOSING CHECKLIST (.8);
        REVIEW ANCILLARY DOCUMENTS FOR SHIP APA (1.2).


    12/12/18     Springer, Lauren                        2.30         2,116.00      003          55426563
        REVIEW IPSA AT J. APFEL'S REQUEST AND E-MAIL CORRESPONDENCE WITH M. BEDNARCZYK RE: SAME
        (.2); INTERNAL WEIL CALL WITH N. MUNZ RE: DEALS STATUS (.3); CONFERENCE WITH M. EPSTEIN RE:
        SAME (.2); CALL WITH M. BEDNARCZYK, M. THOMPSON, H. SPUHLER AND CLIENT GROUP RE: GOING
        CONCERN DISCLOSURE SCHEDULES (.6); CONFERENCES WITH M. EPSTEIN, M. BEDNARCZYK, M.
        THOMPSON AND O. PESHKO RE: VENDOR AGREEMENT AMENDMENTS (1).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 50 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18  Cohen, Francesca                         1.00       875.00                             003       55446537
        REVIEW NDA (0.5); WEIL INTERNAL TEAM MEETING RE: M&A PROCESS (0.5).


    12/12/18  Miller, Jeri Leigh                       1.10          869.00        003           55427926
        CALL WITH P. VAN GROLL RE: SECTION 363 RESERACH (.1); CALL WITH WEIL, LAZARD, M-III, AND
        SKADDEN RE: LIQUIDATION BIDS (1.0).


    12/12/18  Miller, Jeri Leigh                     0.80                           632.00           003       55428226
        REVIEW AND REVISE RESPONSE TO OMEGA'S OBJECTION.


    12/12/18  Allison, Elisabeth M.                                 0.20            138.00           003       55626890
        CALL WITH WEIL M&A TEAM RE: M&A PROCESS.


    12/12/18     Bednarczyk, Meggin                       4.60      3,174.00         003        55405458
        CONFERENCE WITH M. THOMPSON RE: ESL DISCLOSURE SCHEDULES (.3); CALL WITH D. FARKAS, C.
        JURMANN, H. SPUHLER, L. SPRINGER AND M. THOMPSON RE: ESL DISCLOSURE SCHEDULES (.6); REVIEW
        CORRESPONDENCE FROM H. SPUHLER: IP CLOSING DELIVERABLES, UPDATE IP ASSIGNMENT AGREEMENT
        RE: H. SPUHLER EMAIL (1.2); REVIEW AND REVISE ESL DISCLOSURE SCHEDULES (1.2); REVIEW CONCUR
        AGREEMENTS AND PROVIDE IP COMMENTS TO O. PESHKO (.5); REVIEW AND REVISE AUCTION DRAFT
        (.3); DEAL STATUS CALL WITH INTERNAL WEIL TEAM (CORPORATE AND SPECIALISTS), SEND EMAIL
        SUMMARY TO M. EPSTEIN (.5).


    12/12/18   Godio, Joseph C.                       3.90      2,691.00          003        55413053
        REVIEW TOP MERCHANT VENDORS OVER $1 MILLION AND TOP NON-MERCHANT VENDORS OVER $1
        MILLION, AND ANALYZE GREEMENTS TO BE REVIEWED (.1); M&A WEEKLY TEAM MEETING (.4);
        PARTICIPATE ON SHIP/SERVICE.COM CALL WITH WEIL TEAM AND SIDLEY TEAM (.6); REVIEW AND
        REVISE NDAS (2.8).


    12/12/18  Hulsey, Sam                              2.70     1,863.00         003        55439480
        INTERNAL WEIL MEETING TO DISCUSS THE OVERALL PROCESS AND NEXT STEPS (.9); REVIEW AND
        NEGOTIATE NDAS (.1); REVISE AND UPDATE DISCLOSURE SCHEDULES (1.7).


    12/12/18     Guthrie, Hayden                                    3.90          3,705.00           003       55409577
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 51 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON WEIL M&A PROCESS CALL (0.5); REVIEW INVENTORY SCHEDULE (0.6); REVIEW
        ANCILLARY DOCUMENTS FOR THE GOING CONCERN APA BID (2.8).


    12/12/18   Tesoriero, Lucas F.                    4.10       3,239.00         003        55445281
        REVIEW DRAFT OPPOSITION TO OMEGA MEDIUM TERM NOTES MOTION (2.0); REVIEW OCHS ZIFF
        JOINDER MOTION (.4); CONDUCT RESEARCH RE: OMEGA'S CASE LAW (1.3); CONDUCT RESEARCH RE:
        RULE STANDING (.4).


    12/12/18   Van Groll, Paloma                        6.20      5,425.00         003         55455260
        PARTICIPATE ON M&A PROCCESS CALL (1); ATTEND INTERNAL MEETING RE: SALE TIMELINE (1); REVISE
        GOBAL TIMELINE (1); PROVIDE INDICATIVE BIDS TO CONSULTAITON PARTIES (2): DRAFT SLIDES FOR
        HEARING (1.2).


    12/12/18  DiDonato, Philip                                      1.00            560.00           003       55426987
        CALL TO DISCUSS 363 BIDS.


    12/12/18   Miranda, Graciany                         3.90      2,184.00          003        55407226
        PARTICIPATE ON CLIENT CALL RE DILIGENCE (.3); CONDUCT DUE DILIGENCE (2.4); DRAFT EMAIL TO
        CLIENT RE EXPIRED CONTRACTS AND REVIEW DRAFTS WITH TEAM (1.2).


    12/12/18   Thompson, Maryann                         4.80       2,688.00          003         55414962
        INTERNAL WEIL CALL WITH M&A, M. BEDNARCYZK AND L. SPRINGER RE: STATUS (.3); CALL WITH
        SEARS L. SPRINGER AND M. BEDNARCYZK RE: DISCLOSURE SCHEDULES (.5); MEETING WITH L. SPRINGER
        RE: GOING CONCERN BID (2.9); TIPT MEETING TO DISCUSS ACTION ITEMS (.2); MEET WITH M. EPSTEIN, M.
        BEDNARSZYK, AND L. SPRINGER TO DISCUSS OUTSTANDING ISSUES RELATED TO VARIOUS
        AGREEMENTS (.5); REVIEW GOING CONCERN BID AGREEMENT AND DISCLOSURE SCHEDULES (.4).


    12/12/18  Zavagno, Michael                         1.20       672.00                             003       55443970
        INTERNAL M&A PROCESS MEETING (.5); REVISE AND NEGOTIATE NDAS (.7).


    12/12/18   Richards, Lauren E.                    0.10         69.00       003       55426915
        PARTICIPATE ON TEAM UPDATE CALL RE: LATEST STATUS OF APA AND DISCLOSURE SCHEDULE
        DRAFTS AND AUCTION PROCESS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 52 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18   Scher, Dylan                                         0.10             87.50           003       55458522
        PARTICIPATE ON INTERNAL STATUS CALL.


    12/12/18  Messina, Michael D.                                   2.40          2,280.00           003       55433795
        REVIEW AND REVISE PURCHASE AGREEMENT.


    12/12/18   Peene, Travis J.                       2.90        696.00        003        55439076
        ASSIST WITH PREPARATION, FILE AND SERVE THE NOTICE OF CANCELLATION OF AUCTION FOR THE
        SALE OF SEARS HOME IMPROVEMENT BUSINESS.


    12/13/18   Odoner, Ellen J.                                     0.50            800.00           003       55630329
        PARTICIPATE IN M&A TEAM MEETING.


    12/13/18  Epstein, Michael A.                                   0.30            450.00           003       55750035
        WORK ON SAP ISSUE IN SHIP TRANSACTION.


    12/13/18   Marcus, Jacqueline                      1.30        1,787.50       003           55490706
        REVISE OBJECTION TO OMEGA MTN MOTION (.7); CALL WITH S. BRAUNER RE: MTNS (.1); FINALIZE
        OBJECTION TO OMEGA MOTION (.3); MEET WITH O. PESHKO RE: SHIP (.2).


    12/13/18  Westerman, Gavin                          2.40        2,880.00         003      55444096
        CALLS WITH N. MUNZ RE M&A PROCESS (.3); REVIEW EMAIL CORRESPONDENCE (.3); CALL WITH M.
        MESSINA RE CREDIT CARD APA (.2); MEET WITH E. ODONER AND N. MUNZ (.6); WEIL CALL WITH
        LAZARD RE M&A PROCESS (.5); CALL WITH S. SINGH RE PROCESS (.5).


    12/13/18  Singh, Sunny                                          0.50            600.00           003       55444604
        INTERNAL CALL RE: SALES.


    12/13/18  Schrock, Ray C.                          4.50      6,975.00          003                         55435883
        REVIEW MATERIALS FOR SALE PROCESS (2.5); ATTEND MEETING WITH ESL RE BID (2.0).


    12/13/18     Baer, Lawrence J.                                  0.80            840.00           003       55630334
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 53 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW GOING CONCERN APA AND ISSUES LIST.


    12/13/18     Margolis, Steven M.                     2.10       2,257.50          003        55420985
        REVIEW AGREEMENTS OVER $500,000 FOR SCHEDULES AND CONFER WITH AND CORRESPONDENCE WITH
        SHC AND WEIL RE: SAME (0.8); REVIEW SHIP CLOSING CHECKLIST (0.3), CONFER WITH WITH A. SIMON
        AND J. GODIO AND A. MISHRA ON SAME (0.3) AND CORRESPONDENCE WITH E. GERAGHTY RE: SAME
        (0.2); CONFERS WITH WEIL RE: EMPLOYEE ISSUES IN ESL GOING CONCERN BID (0.2); CONFER WITH AND
        CORRESPONDENCE WITH C. DEVUONO RE; CHANGES TO APAS AND PAYMENT OF EMPLOYEE BONUSES
        AND KEIP/KERP (0.3).


    12/13/18   Munz, Naomi                                7.30         7,665.00        003       55428141
        CONFERENCE CALL WITH L. VALENTINO AND SEARS TEAM RE: NON-US SUBSIDIARIES (1.2); MEET WITH
        WEIL M&A TEAM (1.0); CONFERENCE CALL WITH LAZARD RE: M&A PROCESS (0.6); EMAILS AND CALLS
        RE: NDAS (0.5); EMAILS AND CALLS RE: SHIP CLOSING (2.0); EMAILS AND CALLS RE: M&A PROCESS (2.0).


    12/13/18   Mishkin, Jessie B.                     3.30       3,465.00       003        55630355
        REVISE AND FINALIZE OBJECTION TO OMEGA'S MOTION TO VOID SALE OF MTNS AND OVERSEE FILING
        OF SAME.


    12/13/18  Arthur, Candace                                       0.40            398.00           003       55871057
        EMAILS WITH A. HWANG RE: UHAUL SALE.


    12/13/18  Liou, Jessica                         0.70                            696.50           003       55449271
        CALL WITH WEIL M&A AND LAZARD RE SALE PROCESS.


    12/13/18    Simon, Ariel                                5.40       4,968.00          003        55453595
        MEET WITH WEIL M&A TEAM RE: STATUS OF SALES PROCESS (.8); REVISE CLOSING CHECKLIST (.5);
        CORRESPOND RE: DELIVERABLES UNDER SHIP APA (1.5); REVIEW ANCILLARY DOCUMENTS UNDER SHIP
        APA (2.1); CALL WITH POLSINELLI RE: SHIP LEASES (.2); CALL WITH S. MARGOLIS, A. MISHRA AND J.
        GODIO RE: BENEFITS DELIVERABLES UNDER SHIP APA (.3).


    12/13/18   Springer, Lauren                       0.50         460.00                            003       55426568
        PARTICIPATE ON CALL ADVISORS CALL WITH WEIL, M-III AND SEARS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 54 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18  Cohen, Francesca                         1.00       875.00                             003       55445627
        REVIEW NDA (0.5); WEIL INTERNAL TEAM MEETING RE: M&A PROCESS (0.5).


    12/13/18  De Vuono, Christina A.                  4.00      3,920.00        003                            55444119
        INTERNAL AND EXTERNAL CONFERENCE CALLS (1.5); REVIEW AND REVISE ASSET PURCHASE
        AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS BUSINESS LINES AND RELATED
        ANCILLARY DOCUMENTS (2.5).


    12/13/18  Miller, Jeri Leigh                    2.00         1,580.00      003          55428503
        REVIEW AND REVISE OBJECTION TO OMEGA MOTION (1.2); PREPARE OMEGA MOTION FOR FILING (.8).


    12/13/18   Bednarczyk, Meggin                      0.40         276.00          003       55433588
        SHIP CLOSING DELIVERABLE PREPARATION (.3); CALL WITH A. SIMON RE: SHIP CLOSING DELIVERABLES
        (.1).


    12/13/18    Godio, Joseph C.                       4.80        3,312.00       003           55420920
        SHIP: CALL WITH S. MARGOLIS AND A. MISHRA ON BENEFITS ITEMS IN CLOSING CHECKLIST (.4); REVIEW
        AND REVISE NDAS (2.2); M&A WEEKLY TEAM MEETING (.7); CALL WITH WEIL M&A TEAM AND LAZARD
        ON THE M&A SALE PROCESS (.7); REVIEW TOP MERCHANT VENDORS OVER $1 MILLION AND TOP
        NON-MERCHANT VENDORS OVER $1 MILLION, AND ANALYZE AGREEMENTS TO BE REVIEWED (.8).


    12/13/18  Hulsey, Sam                               1.80      1,242.00         003                         55439866
        CALL WITH SEARS TO DISCUSS NON-US DEBTORS (1.0); INTERNAL M&A MEETING TO DISCUSS
        STRATEGY AND NEXT STEPS; CALL WITH SEARS TO DISCUSS NEXT STEPS (0.6); PARTICIPATE ON
        ADVISOR CALL TO DISCUSS M&A PROCESS (0.1); INTERNAL M&A DISCUSSION OF RESTRUCTING
        COMMITTEE CALL AND INTERNATIONAL ENTITIES (.1).


    12/13/18  Shub, Lorraine                                        0.40            276.00           003       55428562
        DRAFT SEARS FIRPTA CERTIFICATE.


    12/13/18     Guthrie, Hayden                                    5.90          5,605.00           003       55414979
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 55 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index
        CALL WITH SEARS RE: NON-US SEARS ENTITIES (1.0); ATTEND INTERNAL M&A MEETING (0.6); CALL RE:
        CONTRACT SCHEDULE (0.5); CALL WITH LAZARD RE: PARTSDIRECT AND SHS ASSET SALES (0.5); DRAFT
        EXHIBITS TO THE GOING CONCERN APA (3.3).


    12/13/18   Tesoriero, Lucas F.                         3.50        2,765.00     003                          55445746
        FINAL REVIEW OF OBJECTION RE: SALE OF MEDIUM TERM NOTES FOR FILING (2.8); PREPARE OF
        EXHIBITS FOR FILING (.5); EMAILS WITH J. MISHKIN RE SAME (.2).


    12/13/18    Van Groll, Paloma                      9.10    7,962.50        003       55455109
        PREPARE FOR AND ATTEND WINDDOWN DISCUSSION MEETING (4); DRAFT ESL FEEDBACK MATERIALS
        (4); PREPARE FOR EXECUTORY CONTRACTS CALL (1.1).


    12/13/18  DiDonato, Philip                                        4.90          2,744.00           003       55427843
        REVIEW BID ANALYSIS PROVIDED BY M-III.


    12/13/18  Miranda, Graciany                         4.50       2,520.00       003       55420282
        CONDUCT DUE DILIGENCE (1.8); PARTICIPATE ON CLIENT CALL RE NON-US STORES FOLLOWED BY BRIEF
        TEAM MEETING (1.7); TEAM MEETING RE M&A (1.0).


    12/13/18  Thompson, Maryann                                       3.90          2,184.00           003       55424940
        DRAFT AND UPDATE DISCLOSURE SCHEDULES.


    12/13/18  Zavagno, Michael                        2.90       1,624.00           003       55443925
        INTERNAL M&A TEAM MEETING (.8); CALL WITH SEARS RE: NON-US ENTITY CONTRACTS AND
        OPERATIONS (1.0); CALL WITH LAZARD RE: CONTRACTS AND PARTIES (.5); REVISE AND NEGOTIATE
        NDAS ON BEHALF OF SEARS HOLDINGS CORPORATION (.6).


    12/13/18     Messina, Michael D.              2.10       1,995.00         003        55434344
        CORRESPOND AND DISCUSS PURCHASE AGREEMENT WITH WEIL TEAM (.6); CORRESPOND WITH CLIENT
        (.5); REVISE PURCHASE AGREEMENT (1.0).


    12/13/18     Stauble, Christopher A.                              0.70            283.50           003       55507482
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 56 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FILE AND SERVE NOTICE OF ASSUMED AND ASSIGNED CONTRACTS
        DESIGNATED BY SERVICE.COM IN CONNECTION WITH SALE OF SEARS HOME IMPROVEMENT BUSINESS.


    12/13/18    Zaslav, Benjamin                      0.50         120.00        003       55455635
        ASSIST WITH PREPARATION, FILE AND SERVE DEBTORS' OBJECTION TO MOTION OF OMEGA ADVISORS
        INC. RE: SALE OF MEDIUM-TERM INTERCOMPANY NOTES.


    12/13/18   Peene, Travis J.                      0.80          192.00                            003       55439121
        ASSIST WITH PREPARATION OF CREDIT BIDDING MATERIALS FOR P. VAN GROLL.


    12/14/18  Connolly, Annemargaret              0.30         405.00       003                                55443921
        REVIEW CORRESPONDENCE FROM COUNSEL FOR SERVICE.COM RE CHANGES TO SALE ORDER.


    12/14/18   Marcus, Jacqueline                       0.70            962.50        003         55490455
        MEET WITH P. VAN GROLL AND A. LEWITT RE: STORE CLOSINGS (.1); CONFERENCE CALL WITH N. MUNZ,
        A. SIMON, O. PESHKO, D. KRONENBERG AND A. RIGBY RE: SHIP (.3); CALL WITH N. MUNZ AND A. SIMON
        RE: SAME (.3).


    12/14/18  Westerman, Gavin                           2.30         2,760.00         003    55445540
        REVIEW EMAIL CORRESPONDENCE (.3); REVIEW TRANSACTION STRUCTURE (.5); REVIEW MATERIALS RE
        LIQUIDATION PROCESS (.3); CALL WITH S. SINGH AND N. MUNZ (.5); CALL WITH S. SINGH AND
        WACHTELL (.5) AND FOLLOW UP RE SAME (.2).


    12/14/18  Singh, Sunny                               2.10       2,520.00       003          55444222
        CALLS AND EMAILS RE: COUNTER TO ESL BID (.4); PARTICIPATE ON SALES PROCESS CALL WITH C.
        WESTERMAN AND N. MUNZ (.5); CALL WITH WACHTELL RE: LIQUIDATION BIDS (.4); ATTEND WEIL
        TEAM MEETING RE: SALES (.8).


    12/14/18  Schrock, Ray C.                       3.50                          5,425.00           003       55435904
        REVIEW NUMEROUS MATERIALS RE: SALE PROCESS.


    12/14/18     Baer, Lawrence J.                                  0.90            945.00           003       55447959
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 57 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AUCTION DRAFT APA.


    12/14/18   Margolis, Steven M.                    1.60       1,720.00        003          55426235
        REVIEW ISSUES ON APA AND REVISIONS TO AUCTION DRAFT FOR SAME (0.6); CONFER WITH WITH E.
        GERAGHTY RE: CLOSING CHECKLIST ISSUES AND PREPARE FOR SAME (0.6); CONFER WITH WITH L.
        VALENTINO RE: TREATMENT OF EMPLOYEE AMOUNTS IN SHIP APA AND REVIEW DOCUMENTS FOR
        SAME (0.4).


    12/14/18  Goslin, Thomas D.                   0.30         315.00       003                                55444530
        REVIEW CORRESPONDENCE FROM COUNSEL FOR SERVICE.COM RE CHANGES TO SALE ORDER.


    12/14/18   Munz, Naomi                               7.30       7,665.00        003          55447524
        CALL WITH S. SINGH RE: PROCESS (0.8); CONFERENCE CALL WITH SIDLEY RE: CLOSING CHECKLIST (1.0);
        CALL WITH SEARS TEAM RE: SHIP (0.5); CALL WITH SERVICE.COM TEAM RE: PERMITS (0.5); EMAILS AND
        CALLS RE: M&A PROCESS (2.5); REVIEW AUCTION DRAFT AGREEMENT (1.0); CALLS AND EMAILS RE: SHIP
        CLOSING (1.0).


    12/14/18  Liou, Jessica                              1.00        995.00                          003       55449292
        CONFER WITH P. VAN GROLL RE ESL BID (.3); SALE MEETING WITH SALE TEAM (.7).


    12/14/18   Simon, Ariel                              4.40        4,048.00        003          55439720
        CALL WITH N. MUNZ, CLIENT AND LAZARD ON STATUS OF SHIP TRANSACTION (.5); CALL WITH N.
        MUNZ, J. GODIO, J. MARCUS, O. PESHKO AND SIDLEY RE: SHIP CLOSING CHECKLIST (1.2); CALL WITH N.
        MUNZ AND J. GODIO RE: STATUS OF DELIVERABLES UNDER SHIP APA (.3); CORRESPONDING RE:
        DELIVERABLES UNDER SHIP APA (1.9); CALL WITH N. MUNZ, LAZARD, CLIENT, SIDLEY AND BUYER RE:
        SHIP PERMITS/LICENSES (.5).


    12/14/18  Springer, Lauren                         0.30      276.00      003                               55426583
        E-MAILS WITH INTERNAL WEIL VENDORS AGREEMENT GROUP RE: OPEN VENDOR AGREEMENT
        COMMENTS (.2); CONFERENCE WITH M. EPSTEIN RE: SAME (.1).


    12/14/18  Cohen, Francesca                                      0.50            437.50           003       55446390
        REVIEW NDA.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 58 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/14/18  De Vuono, Christina A.                     3.00         2,940.00       003     55444208
        DISCUSSIONS WITH CLIENT (.5); DISCUSSIONS WITH N. MUNZ (.5); REVIEW AND REVISE ASSET
        PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS BUSINESS LINES AND RELATED
        ANCILLARY DOCUMENTS (2).


    12/14/18  Miller, Jeri Leigh                      1.00         790.00         003         55428131
        CALL WITH WEIL SALES TEAM RE: WORK IN PROCESS (.7); CONDUCT RESEARCH RE: CREDIT BIDS (.3).


    12/14/18  Bednarczyk, Meggin                      3.10      2,139.00          003        55433726
        CORRESPOND WITH P. BUI RE: IP SECURED UNDER GROUND LEASE (.2); REVIEW AND REVISE ESL
        SCHEDULES (2.9).


    12/14/18   Godio, Joseph C.                       4.30       2,967.00       003        55434007
        UPDATE PARTSDIRECT DISCLOSURE SCHEDULES (1.2); PARTICIPATE ON CLOSING CHECKLIST CALL WITH
        SIDLEY (1.5); REVIEW AND REVISE NDAS (1.6).


    12/14/18  Hulsey, Sam                              2.70      1,863.00       003                            55440172
        REVIEW AND NEGOTIATE NDAS (1.1); REVISE AND UPDATE DISCLOSURE SCHEDULES (1.6).


    12/14/18  Shub, Lorraine                          0.50       345.00                              003       55428189
        DRAFT SHIP FIRPTA CERTIFICATE AND REVIEW AUCTION DRAFT REDLINE.


    12/14/18  Guthrie, Hayden                                       1.60          1,520.00           003       55423220
        REVIEW DISCLOSURE SCHEDULES.


    12/14/18   Van Groll, Paloma                         4.60       4,025.00       003        55455249
        REVISE ESL BID FEEDBACK (2.1); ATTEND INTERNAL SALE TEAM MEETING (1.1); COORDINATE MEETING
        LOGISTICS (1.1); RESPOND TO INQUIRES RE SALE PROCESS (0.3).


    12/14/18  DiDonato, Philip                      0.50        280.00                               003       55455131
        DRAFT SUMMARY OF SALE PROCESS FOR POSTING ON PRIME CLERK WEBSITE.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 59 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/14/18 Miranda, Graciany                                      2.00          1,120.00           003       55424979
        CONDUCT DUE DILIGENCE.


    12/14/18  Thompson, Maryann                                     0.20            112.00           003       55436916
        ATTENTION TO GOING CONCERN APA.


    12/14/18  Zavagno, Michael                      0.40        224.00       003           55443488
        MARK MATERIAL CONTRACTS FOR LICENSES COMING IN OR GOING OUT FROM SEARS (.2); REVISE AND
        NEGOTIATE NDAS ON BEHALF OF SEARS HOLDINGS CORPORATION (.2).


    12/14/18  Richards, Lauren E.                  0.10          69.00                               003       55426940
        REVIEW LATEST AUCTION AND ESL GOING CONCERNS APA DRAFTS.


    12/14/18  Scher, Dylan                          0.60       525.00                                003       55458491
        REVIEW AUCTION DRAFT APA AND EMAIL P. OVERMYER SUMMARIZING SAME.


    12/14/18  Hwangpo, Natasha                         0.80       760.00        003                            55442092
        ATTEND WEIL TEAM MEETING RE APA PROCESS (.6); CORRESPOND WITH SAME RE SAME (.2).


    12/14/18   Nersesyan, Yelena                        2.40      2,100.00                           003       55426391
        REVISE AUCTION FORM OF PSA (0.9); REVIEW NDAS RECEIVED FROM JLL (1.5).


    12/14/18   Stauble, Christopher A.                2.10          850.50      003        55445639
        REVISE HEARING AGENDA FOR SHIP SALE HEARING (1.2); PREPARE CHAMBERS HEARING MATERIALS RE:
        SAME (.9).


    12/14/18 Zaslav, Benjamin                                       0.50            120.00           003       55455768
        CONDUCT RESEARCH RE CREDIT BIDDING.


    12/14/18   Peene, Travis J.                      0.40           96.00                            003       55438991
        ASSIST WITH PREPARATION OF CREDIT BIDDING MATERIALS FOR P. VAN GROLL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 60 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/15/18  Singer, Randi W.                                      0.70            840.00           003       55432454
        REVIEW DRAFT CPO REPORT.


    12/15/18  Munz, Naomi                                 1.40      1,470.00           003                     55487639
        EMAILS RE: SHIP CLOSING (1.0); EMAILS RE: RESPONDING TO BIDDER REQUESTS (0.4).


    12/15/18  Liou, Jessica                         0.30         298.50                              003       55449277
        REVIEW AND RESPOND TO EMAILS FROM P. VAN GROLL RE SALE PROCESS.


    12/15/18  Simon, Ariel                                          0.30            276.00           003       55439686
        EMAILS RE: DELIVERABLES UNDER SHIP APA.


    12/15/18  Bednarczyk, Meggin                                    1.80          1,242.00           003       55435399
        REVIEW AND REVISE ESL DISCLOSURE SCHEDULES.


    12/15/18  Van Groll, Paloma                                     3.10          2,712.50           003       55455103
        DRAFT MATERIALS FOR STATUS UPDATE.


    12/15/18   Peshko, Olga F.                          2.40       2,208.00       003        55598471
        CORRESPOND REGARDING CITI IP AND SHIP DATA (.5); REVIEW INTERESTED PARTIES' COMMENTS TO
        SHIP ORDER AND CORRESPOND REGARDING SAME (1.9).


    12/16/18  Odoner, Ellen J.                         2.20                       3,520.00           003       55447988
        REVIEW AUCTION FORM APA (1.2); REVIEW ESL DRAFT (1.0).


    12/16/18  Epstein, Michael A.                                   1.50          2,250.00           003       55436421
        REVIEW ESL APA.


    12/16/18  Urquhart, Douglas R.                                  0.40            580.00           003       55435948
        REVIEW REVISIONS TO GOING CONCERN APA.


    12/16/18     Marcus, Jacqueline                                 1.80          2,475.00           003       55470681
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 61 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SHIP ORDER AND ADDITIONAL COMMENTS FROM SERVICE.COM (.6); REVIEW SHIP REPLY (.3);
        CONFERENCE CALL D. KRONENBERG, O. PESHKO AND N. MUNZ RE: ASSUMPTION OF LIABILITIES (.7);
        REVIEW ADDITIONAL CHANGES TO SHIP ORDER (.2).


    12/16/18  Westerman, Gavin                                      1.10          1,320.00           003       55492307
        CALL WITH N. MUNZ (.2); REVIEW APA (.9).


    12/16/18  Baer, Lawrence J.                      0.20                           210.00           003       55532317
        EMAILS WITH WEIL TEAM RE STATUS OF GOING CONCERN APA.


    12/16/18  Margolis, Steven M.                   0.80                            860.00           003       55439681
        REVIEW ESL MARKUP OF GOING CONCERN APA AND ISSUES LIST.


    12/16/18   Munz, Naomi                              5.60        5,880.00       003           55487605
        CALL WITH SIDLEY RE: SHIP CONTRACTS, PERMITS (1.0); REVIEW REVISED ESL CONTRACT (3.0); EMAILS
        (1.6).


    12/16/18   Liou, Jessica                            0.80        796.00       003                           55631290
        RESPOND TO SEARS EMAILS RE SALE PROCESS (.3); REVIEW EMAILS RE WIND DOWN AND UCC
        DILIGENCE (.5).


    12/16/18  Simon, Ariel                                          0.40            368.00           003       55483937
        EMAILS RE: DELIVERABLES UNDER SHIP APA.


    12/16/18  Springer, Lauren                     0.50                             460.00           003       55432055
        REVIEW CLEARY MARKUP OF GOING CONCERN BID.


    12/16/18  Bednarczyk, Meggin                     0.30                           207.00           003       55484316
        REVIEW AND REVISE SHIP SERVICE AGREEMENT SCHEDULES.


    12/16/18  Shub, Lorraine                                        2.00          1,380.00           003       55428550
        REVIEW CLEARY MARKUP ON BID.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 62 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/16/18  Guthrie, Hayden                                       2.60          2,470.00           003       55428465
        REVIEW GOING CONCERN APA MARK-UP.


    12/16/18   Van Groll, Paloma                         5.90        5,162.50       003        55455113
        REVISE MATERIALS FOR 12/18 STATUS UPDATE (5.4); DISTRIBUTE IOIS TO CONSULTATION PARTIES (0.5).


    12/16/18  Thompson, Maryann                     0.40         224.00                              003       55436688
        REVIEW AND RESPOND TO EMAILS RE: GOING CONCERN APA ISSUES LIST.


    12/16/18   Hwang, Angeline Joong-Hui                1.40         966.00                          003       55446452
        REVISE U-HAUL ORDER (.8); DRAFT LEASE REJECTION SCHEDULE (.6).


    12/16/18  Richards, Lauren E.                   0.10        69.00        003       55450006
        REVIEW ESL GOING CONCERN APA LATEST DRAFT FROM CLEARY FOR CHANGES TO LABOR AND
        EMPLOYMENT PROVISIONS.


    12/16/18  Scher, Dylan                             0.90       787.50         003       55487390
        PROVIDE COMMENTS TO AUCTION DRAFT APA. (.6); REVIEW REVISED DRAFT OF GOING CONCERN APA
        (.3).


    12/16/18 Mishra, Akansha                                        0.80            632.00           003       55438748
        MARKUP APA.


    12/16/18  Hwangpo, Natasha                          4.80       4,560.00         003       55442146
        CORRESPOND WITH WEIL TEAM RE MEETING MATERIALS AND GOB PROCESS (.7); CALLS WITH WEIL
        TEAM AND MIII RE SAME (.8); REVIEW AND REVISE MATERIALS RE SAME (2.2); CORRESPOND WITH WEIL
        TEAM RE SAME (.5); REVIEW AND REVISE SAME (.6).


    12/17/18  Odoner, Ellen J.                       0.30       480.00                               003       55631298
        CONFER WITH N. MUNZ AND G. WESTERMAN RE: ESL AGREEMENT.


    12/17/18     Epstein, Michael A.                                2.90          4,350.00           003       55452627
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 63 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND REVISE ESL APA (2.6); PARTICIPATE ON DAILY UPDATE CALL (.3).


    12/17/18  Connolly, Annemargaret                 0.50        675.00       003           55489535
        REVIEW GOING CONCERN APA AND T. GOSLIN'S COMMENTS WITH RESPECT TO THERE (.4); REVIEW
        CORRESPONDENCE FROM THE DEPARTMENT OF JUSTICE RE: SHIP SALE (.1).


    12/17/18  Marcus, Jacqueline                           3.40     4,675.00          003         55470721
        CALL WITH O. PESHKO RE: SHIP STATUS (.3); REVIEW CHANGES TO SHIP REPLY (.2); CALL WITH O.
        PESHKO RE: SHIP(.3); PREPARE FOR SHIP HEARING (2.6).


    12/17/18     Singer, Randi W.                            3.00       3,600.00         003         55492171
        REVIEW REVISED CPO REPORT (.9); CALLS WITH CPO (.3); CALLS WITH D. KRONENBERG RE: CPO REPORT
        (.4); CALL WITH L. CLARK RE: PRE-2008 SHIP DATA (.5); EMAILS WITH O. PESHKO RE: CPO REPORT (.5);
        PRIVACY ISSUES LIST FOR GOING CONCERN APA (.4).


    12/17/18  Westerman, Gavin                          4.80        5,760.00        003      55492204
        REVIEW EMAIL CORRESPONDENCE (.6); REVIEW MEETING MATERIALS (.7); CALL AND CONFER WITH N.
        MUNZ RE PROCESS, INCLUDING PARTIAL WITH C. DEVUONO (1.5); CONFER WITH S. HULSEY AND M.
        MESSINA (.3); REVIEW AGENCY AGREEMENT (1.4); CALL WITH S. SINGH RE PROCESS (.3).


    12/17/18  Singh, Sunny                                          1.20          1,440.00           003       55475044
        CALL WITH ABL LENDERS RE: SALE PROCESS.


    12/17/18  Margolis, Steven M.                    1.60          1,720.00       003          55481257
        REVIEW ESL GOING CONCERN APA AND DRAFT ISSUE LIST (0.8); CONFER WITH WITH SHC RE: SHIP APA
        AND PRE-CLOSING EMPLOYEE AND BENEFITS ISSUES AND REVIEW APA RE: SAME (0.8).


    12/17/18  Goslin, Thomas D.                    0.50          525.00      003                               55463989
        REVIEW AND COMMENT ON CHANGES TO GOING CONCERN SALE AGREEMENT (.4); REVIEW
        CORRESPONDENCE FROM DEPARTMENT OF JUSTICE RE SHIP SALE (.1).


    12/17/18     Munz, Naomi                                        7.00          7,350.00           003       55487578
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 64 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index
        REVIEW AUCTION DRAFT APA AND RELATED EMAILS (2.5); REVIEW ESL APA AND DRAFT ISSUES LIST
        (2.0); DISCUSSIONS RE: NDA ISSUES (1.0); EMAILS RE: SHIP CLOSING (1.5).


    12/17/18  Arthur, Candace                                        0.30            298.50           003       55565172
        REVIEW PRESENTATION ON LIQUIDATOR BID.


    12/17/18     Liou, Jessica                             2.20      2,189.00        003         55468452
        REVIEW AND COMMENT ON WIND DOWN PLAN PREPARATION DECK, AND EMAILS WITH M-III RE SAME
        (.5); REVIEW AND REVISE ESL APA (.2); CALL WITH M. BOND RE CONTRACT ASSUMPTION (.1); CONFER
        WITH S. SINGH AND CONFER WITH P. VAN GROLL RE SALE (.6); EMAIL M-III RE EXECUTORY CONTRACT
        REVIEW FOR APA (.1); REVIEW EXHIBITS TO ESL APA AND EMAILS WITH P. VAN GROLL RE SAME (.7).


    12/17/18  Overmyer, Paul J.                                      0.80            796.00           003       55452803
        REVIEW ESL APA AND PREPARE ISSUES LIST.


    12/17/18  Simon, Ariel                          4.50                           4,140.00           003       55483925
        CORRESPONDING RE: DELIVERABLES UNDER SHIP APA.


    12/17/18  Springer, Lauren                           1.30       1,196.00      003       55480615
        PREPARE GOING CONCERN BID ISSUES LIST (.4); REVIEW CITI AGREEMENT AND CONFERENCES WITH M.
        THOMPSON, M. BEDNARCZYK AND M. EPSTEIN RE: SAME (.9).


    12/17/18  Cohen, Francesca                                       4.50          3,937.50           003       55533639
        REVIEW AUCTION DRAFT APA.


    12/17/18  De Vuono, Christina A.                5.00      4,900.00       003         55511183
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS
        BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS.


    12/17/18     Diveley Landry, Angela                              2.20          2,156.00           003       55450399
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 65 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND PROVIDE COMMENTS ON DRAFT GOING CONCERN APA (1.3); REVIEW AND PROVIDE
        COMMENTS ON AUCTION DRAFT APA (0.5); ADVISE RE RESTRICTIONS ON SHARING DILIGENCE REQUEST
        RESPONSE (0.4).


    12/17/18  Allison, Elisabeth M.                                 2.80          1,932.00           003       55486375
        REVIEW CLEARY DRAFT APA.


    12/17/18  Bednarczyk, Meggin                         6.90       4,761.00        003         55484222
        REVIEW AND REVISE AUCTION DRAFT APA (.2); REVIEW AND SUMMARIZE CITI AGREEMENT (4.5);
        REVIEW ESL APA AND DRAFT ISSUES LIST (2.1); DRAFT STATUS RE: SHIP CLOSING DELIVERABLES (.1).


    12/17/18     Godio, Joseph C.                         6.20      4,278.00          003  55450442
        REVIEW AUCTION DRAFT APA (1.1); UPDATE PARTSDIRECT DISCLOSURE SCHEDULES FROM
        PRE-PETITION TO REFLECT UPDATED REPRESENTATIONS IN THE POST-PETITION AUCTION DRAFT APA
        (2.3); REVIEW AND REVISE AUCTION DRAFT APA (2.0); REVIEW AND REVISE NDAS (.8).


    12/17/18  Hulsey, Sam                              3.40     2,346.00       003       55484182
        REVIEW NON-US ENTITIES AND RELEVANT CONTRACTS/DOCUMENTATION (.5); REVISE AND UPDATE
        DISCLOSURE SCHEDULES (2.0); REVIEW AND REVISE AGENCY AGREEMENT (.9).


    12/17/18  Neuhauser, David                                      2.00          1,380.00           003       55496974
        REVIEW AND ANALYZE NDAS.


    12/17/18  Guthrie, Hayden                         9.10       8,645.00                            003       55448003
        REVIEW CLEARY DRAFT GOING CONCERN APA (5.7); DRAFT ISSUES LIST (3.4).


    12/17/18  Van Groll, Paloma                         1.70       1,487.50           003                      55521048
        CONDUCT RESEARCH RE: CREDIT BIDDING (1.0); REVISE SALES TEAM WIP LIST (0.6); REVIEW
        CORRESPONDENCE RE SALES (0.1).


    12/17/18  DiDonato, Philip                       3.80                         2,128.00           003       55486341
        MEET WITH CLIENTS AND LENDERS RE: SALE PROCESS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 66 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18   Miranda, Graciany                    0.20                            112.00           003       55450698
        LIST MATERIAL CONTRACTS FOR DISCLOSURE SCHEDULE.


    12/17/18  Thompson, Maryann                          3.50       1,960.00        003        55481507
        DRAFT GOING CONCERN APA ISSUES LIST (2.1); REVIEW CONTRACTS IN RELATION TO A POTENTIAL
        OBJECTION (1.3); CALL WITH L. SPRINGER TO DISCUSS ISSUE RELATED TO POTENTIAL OBJECTION (.1).


    12/17/18  Zavagno, Michael                         1.30       728.00                             003       55504818
        SEARS MATERIAL CONTRACTS DILIGENCE (.6): REVISE AND NEGOTIATE NDAS (.7).


    12/17/18  Richards, Lauren E.                    0.10        69.00        003                              55449851
        CONFER WITH TEAM RE: ESL GOING CONCERN APA LATEST DRAFT CHANGES TO LABOR AND
        EMPLOYMENT PROVISIONS.


    12/17/18  Scher, Dylan                                          0.10             87.50           003       55487448
        CORRESPONDENCE WITH P. OVERMYER RE. APA.


    12/17/18  Messina, Michael D.                                   1.20          1,140.00           003       55504894
        REVIEW AGENCY AGREEMENT.


    12/17/18  Mishra, Akansha                                       0.30            237.00           003       55454972
        REVIEW ESL TURN OF APA.


    12/17/18  Hwangpo, Natasha                        2.10       1,995.00        003                           55485676
        REVIEW AND REVISE AUCTION APA (1.6); CORRESPOND WITH WEIL TEAM RE SAME (.5).


    12/17/18  Nersesyan, Yelena                    2.00       1,750.00      003                                55448345
        REVIEW CONFIDENTIALITY AGREEMENTS RECEIVED FROM JLL AND COMMENT ON SAME.


    12/17/18  Ellsworth, John A.                  4.50       1,732.50        003                               55528855
        REVIEW ASSET PURCHASE AGREEMENT AND MARK SAME FOR FURTHER REVISIONS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 67 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18   Stauble, Christopher A.                3.20       1,296.00        003      55454760
        ASSIST WITH PREPARATION, FILE AND SERVE DEBTORS' RESPONSE IN SUPPORT OF MOTION OF
        DEBTORS FOR ENTRY OF ORDER APPROVING THE SALE OF SEARS HOME IMPROVEMENT BUSINESS IN
        ACCORDANCE WITH THE ASSET PURCHASE AGREEMENT AND GRANTING RELATED RELIEF (.3); ASSIST
        WITH PREPARATION OF MATERIALS RE: GLOBAL SALES MEETINGS FOR P. VAN GROLL (2.9).


    12/17/18   Zaslav, Benjamin                      2.10       504.00                               003       55492126
        ASSIST WITH PREPARATION OF GLOBAL SALE MEETING MATERIALS.


    12/17/18   Zaslav, Benjamin                      6.00                         1,440.00           003       55492512
        ASSIST WITH PREPARATION OF SHIP HEARING MATERIALS.


    12/17/18   Meyer, Natalie                        2.00        480.00                              003       55510998
        ASSIST WITH PREPARATION OF MATERIALS RE: GLOBAL SALES MEETINGS.


    12/18/18  Odoner, Ellen J.                        1.60      2,560.00          003        55630832
        M&A TEAM MEETING (.8); CONFER WITH N. MUNZ AND G. WESTERMAN (.3); CALL WITH WEIL M&A
        AND LAZARD (.5).


    12/18/18  Epstein, Michael A.                                   1.20          1,800.00           003       55630841
        REVIEW CLEARY REVISIONS TO APA.


    12/18/18  Singer, Randi W.                        1.10      1,320.00      003           55492811
        REVIEW PRIVACY ISSUES WITH TRANSFER OF SHIP CUSTOMER INFORMATION AT CLOSING (.4); REVIEW
        MARK-UP OF ESP APA (.7).


    12/18/18  Westerman, Gavin                         6.20       7,440.00        003        55492428
        REVIEW CORRESPONDENCE (.6); PARTICIPATE IN M&A TEAM MEETING RE M&A PROCESS (.8); FOLLOW
        UP CONFER WITH E. ODONER AND N. MUNZ RE SAME (.2); REVIEW AGENCY AGREEMENT (1.5); REVIEW
        PURCHASE AGREEMENT ISSUES (.4); WEIL CALL WITH POTENTIAL BUYER COUNSEL (.3); CONFER WITH N.
        MUNZ, C. DEVUONO AND J. GODIO, INCLUDING PARTIAL WITH LAZARD (.9); WEIL CALL WITH LAZARD
        AND INTERNAL FOLLOW UP CONFER RE SAME (1.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 68 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18  Singh, Sunny                                3.00        3,600.00       003       55474989
        CALL WITH ESL ADVISORS RE: BID (1.5); PARTICIPATE IN CALL RE: SALES PROCESS WITH M&A AND
        LAZARD (1.5).


    12/18/18  Fail, Garrett                           0.60                          780.00           003       55497845
        CALL WITH J. LIOU AND WEIL CORPORATE TEAM RE SALE ISSUES.


    12/18/18  Schrock, Ray C.                      1.40       2,170.00                               003       55631437
        CALLS WITH NUMEROUS STAKEHOLDERS RE BID AND SALE PROCESS ISSUES.


    12/18/18  Margolis, Steven M.                  0.60       645.00        003        55470641
        CONFERS AND CORRESPONDENCE ON ESL GOING CONCERN APA AND MARKUP OF SAME WITH A.
        MISHRA.


    12/18/18     Munz, Naomi                             9.50       9,975.00         003           55487611
        CONFERENCE CALL WITH SEARS ADVISORS (0.5); STATUS CALL WITH S. SINGH AND G. WESTERMAN
        (0.5); MEETING WITH WEIL M&A TEAM (1.0); CALL WITH L. VALENTINO RE: SHIP CLOSING (0.5); CALL
        WITH BIDDER AND THEIR ADVISORS (0.5); CALL WITH LAZARD RE: PROCESS (1.0); EMAILS RE:
        ALLOCATION OF SHIP PURCHASE PRICE (0.5); REVIEW ESL AGREEMENT AND DRAFT ISSUES LIST AND
        RELATED EMAILS (4.0); EMAILS RE: CREDIT CARD CLAIMS APA AND RELATED PROCESS (1.0).


    12/18/18  Mishkin, Jessie B.                    1.00       1,050.00       003                              55484154
        REVIEW AND ANALYZE REPLY BRIEFS TO OMEGA'S MOTION TO ENFORCE MTN SALE ORDER.


    12/18/18  Liou, Jessica                             1.70       1,691.50        003       55468876
        REVIEW AND RESPOND TO EMAILS FROM P. VAN GROLL RE ESL APA EXHIBITS AND OPEN ISSUES (.2);
        EMAILS WITH RE REAL ESTATE ASSETS SALE PROCESS; EMAIL RE UNENCUMBERED ASSET ANALYSIS
        REQUEST FROM UCC; REVIEW AND RESPOND TO EMAIL FROM FTI (.6); PARTSDIRECT CALL WITH
        LAZARD, WEIL M&A (.6); POST-CALL WITH G. FAIL AND WEIL M&A TEAM ON SALE ISSUES (.3).


    12/18/18   Overmyer, Paul J.                                    1.10          1,094.50           003       55458378
        REVISE AND REVISE AUCTION DRAFT APA.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 69 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18   Simon, Ariel                             4.20         3,864.00       003           55483927
        REVIEW AND RESPOND TO EMAILS RE: DELIVERABLES UNDER SHIP APA (1.4); CALL WITH N. MUNZ, J.
        GODIO AND CLIENT RE: SHIP CLOSING CHECKLIST (1.8); REVISE SHIP CLOSING CHECKLIST (.5); CALL WITH
        CLIENT, LAZARD, SIDLEY AND BUYER RE: SHIP SALE TRANSITION PLANNING (.5).


    12/18/18   Springer, Lauren                          4.60      4,232.00       003        55480809
        REVIEW CITI AGREEMENTS (.5); CALL WITH M. BEDNARCZYK, M. THOMPSON AND L. VALENTINO RE: ESL
        MARKUP REVISIONS (1); INTERNAL WEIL CALL (.1); PREPARE MARKUP OF GOING CONCERN BID AND
        E-MAIL CORRESPONDENCE WITH M. BEDNARCZYK RE: SAME (3).


    12/18/18    Cohen, Francesca                          5.60      4,900.00          003       55533404
        SHIP - MATERIAL CONTRACTS/LICENSES (1.1); SHIP CRITICAL VENDOR AGREEMENTS (1.2); APA
        SUMMARY (0.8); SHIP FIRPTA ITEMS (1.5); INTERNAL WEIL TEAM MEETING (0.5); WEEKLY CATCH UP
        CALL WITH SEARS AND WEIL (0.5).


    12/18/18   De Vuono, Christina A.                  6.00        5,880.00     003        55511165
        REVIEW AND REVISE DOCUMENTS ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL
        SALE OF SHS BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS (4.0); CONFERENCE CALL WITH
        ADVISORS (1.0); CONFERENCE CALL WITH BIDDER'S ADVISORS (1.0).


    12/18/18  Miller, Jeri Leigh                     1.40        1,106.00          003        55459308
        CALL WITH WEIL TEAM AND ADVIORS RE: PARTS DIRECT BID (PARTIAL) (.7); REVIEW REPLY OF OMEGA
        AND OCH-ZIFF. (.7).


    12/18/18    Bednarczyk, Meggin                       8.40          5,796.00       003         55484216
        CALL WITH A. SIMON RE: SHIP CLOSING DELIVERABLES (.1); INTERNAL STATUS CALL FOR SEARS
        BANKRUPTCY AND DRAFT SUMMARY FOR M. EPSTEIN (.3); CORRESPOND WITH H. SPUHLER, D. FARKAS
        AND C. JURMANN RE: SHIP CLOSING DELIVERABLES (.2); CALL WITH L. VALENTINO, L. SPRINGER AND M.
        THOMPSON RE: ESL APA IP ISSUES (.7); REVIEW AND SUMMARIZE CITI AGREEMENT (.4); CALL WITH R.
        SINGER RE: ESL APA (.1); REVIEW AND REVISE ESL APA (4.5); REVIEW ESL APA AND REVIEW ISSUES LIST
        WITH M. THOMPSON (.5); PREP FOR CALL WITH SEARS RE: ESL APA (.5); DRAFT EXECUTION VERSION OF
        SHIP IP ASSIGNMENT AGREEMENT (.4); CORRESPONDENCE WITH H, SPUHLER RE: SHIP CLOSING
        DELIVERABLES (.2), CALL WITH H. SPUHLER, D. FARKAS, C. JURMANN, AND M. THOMPSON RE: SHIP
        CLOSING DELIVERABLES (.3), REVIEW SHIP DELIVERABLES TO DRAFT STATUS UPDATE (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 70 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18     Godio, Joseph C.                         6.30       4,347.00       003         55464396
        PARTICIPATE ON PARTSDIRECT CALL WITH N. MUNZ, C. DE VUONO, LAZARD, AND POTENTIAL BUYER
        (.9); REVIEW AND REVISE AUCTION DRAFT APA (.3); SHIP CLOSING CHECKLIST CALL WITH SEARS (.7);
        SEARS: AUCTION DRAFT APA AND DATAROOM ACCESS CALL WITH WEIL M&A TEAM AND LAZARD
        (1.9); REVIEW AND REVISE NDAS (1.1); M&A WEEKLY TEAM MEETING (.9); REVIEW DRAFT FIRPTA
        CERTIFICATE FOR SHIP / SERVICE.COM TRANSACTION (.5).


    12/18/18   Hulsey, Sam                             5.20      3,588.00         003        55484198
        GENERAL TEAM MEETING TO DISCUSS NEXT STEPS AND STATUS WITH INTERNAL WEIL GROUP AND
        OTHER OUTSIDE ADVISORS (1.3); REVISE AND UPDATE DISCLOSURE SCHEDULES (1.2); REVIEW AND
        REVISE AGENCY AGREEMENT (1.3); REVIEW AND NEGOTIATE NDAS (1.0); REVISE AND UPDATE GOING
        CONCERN APA SIGNING CHECKLIST (.4).


    12/18/18  Shub, Lorraine                                        3.40          2,346.00           003       55484040
        DRAFT COMMENTS TO PURCHASE AGREEMENT.


    12/18/18     Guthrie, Hayden                         9.30        8,835.00       003        55455674
        ATTEND WEIL M&A TEAM MEETING (1.1); ATTENDANCE ON CALL RE: CONTRACT LISTS WITH DELOITTE
        (1.2); PARTICIPATE ON CALL WITH SEARS RE: INVENTORY (0.5); DRAFT COMMENTS TO THE GOING
        CONCERN APA (3.8); REVIEW DISCLOSURE SCHEDULES AND EXHIBITS (2.7).


    12/18/18   Tesoriero, Lucas F.                  5.20      4,108.00       003       55486712
        REVIEW AND ANALYZE OF OMEGA REPLY BRIEF TO MEDIUM TERM NOTE OBJECTION AND SUMMARY
        OF RELEVANT CASES (5.2).


    12/18/18  Van Groll, Paloma                         5.20       4,550.00        003       55521019
        ATTEND CALL ON PARTS BID (1.1); ATTEND CALL ON EXECUTORY CONTRACT SCHEDULE (1.1); ATTEND
        CALL ON AUCTION BID APA (0.9); CONDUCT RESEARCH ON U.S. TERRITORIES (2.1).


    12/18/18  Yiu, Vincent Chanhong                    5.30     4,637.50       003          55483347
        REVIEW LIQUIDATOR BID PROPOSAL (1.4); REVIEW WINDDOWN PLAN AND GOB PROCEDURES (3.9).


    12/18/18     DiDonato, Philip                                   1.20            672.00           003       55486326
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 71 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE OF MATERIALS FOR SALE HEARING.


    12/18/18  DiDonato, Philip                      2.10      1,176.00        003                              55486383
        PREPARE CHEAT SHEET FOR M&A TEAM RE: ASSUMPTION AND ASSIGNMENT OF IP.


    12/18/18  Miranda, Graciany                                     6.20          3,472.00           003       55463370
        ATTEND TEAM MEETING (1.0); DUE DILIGENCE (5.2).


    12/18/18    Thompson, Maryann                      2.90        1,624.00      003          55481510
        MEET WITH L. SPRINGER AND M. BERNARCYZK TO DISCUSS GOING CONCERN APA (.1); CALL WITH L.
        SPRINGER M. BEDNARCYZK AND SEARS (.6); INTERNAL COMMUNICATIONS RE: GOING CONCERN APA
        MARKUP (.1); GOING CONCERN APA MARKUP (.3); CALL WITH M. BEDNARCZYK AND SEARS (.3); PREP
        FOR CALL WITH M. BEDNARCYZK AND SEARS (.2); PREP FOR CALL WITH M. BEDNARCYZK AND SEARS
        (.3); MARKUP GOING CONCERN APA (1.0).


    12/18/18  Zavagno, Michael                         5.70      3,192.00        003         55504831
        SEARS MATERIAL CONTRACTS DILIGENCE (3.9); INTERNAL M&A TEAM MEETING (0.8); REVISE AND
        NEGOTIATE NDAS ON BEHALF OF SEARS HOLDINGS CORPORATION (1.0).


    12/18/18  Peshko, Olga F.                            2.90      2,668.00          003        55568205
        CORRESPONDENCE RE: SALE HEARING AND CURE ISSUES WITH WEIL TEAM, CLIENT AND INTERESTED
        PARTIES (1.5); CONFER WITH PARTIES RE: SALE NOTICE LANGUAGE (.5); REVISE SALE ORDER AND
        CORRESPOND RE: SAME (.9).


    12/18/18  Scher, Dylan                             3.10      2,712.50       003           55487419
        CORRESPOND WITH P. OVERMYER RE. APA. (.1) PREPARE MARKUP TO GOING CONCERN APA. (2.7).
        INTERNAL CALL. (.3).


    12/18/18  Messina, Michael D.                                   2.50          2,375.00           003       55504824
        REVIEW AGENCY AGREEMENT.


    12/18/18     Hwangpo, Natasha                                   1.80          1,710.00           003       55485709
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 72 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH LAZARD AND WEIL TEAM RE PROCESS (1.0); CORRESPOND WITH SAME RE SAME (.5);
        CORRESPOND WITH SAME RE DOCUMENTS (.3).


    12/18/18   Hoilett, Leason                       3.20                         1,232.00           003       55532616
        ASSSIT TEAM WITH REVIEW CASES RE OMEGA'S OBJECTIONS.


    12/18/18   Zaslav, Benjamin                      0.30                            72.00           003       55491999
        ASSIST WITH PREPARATION OF SHIP HEARING MATERIALS.


    12/19/18  Odoner, Ellen J.                            1.80      2,880.00         003                       55470220
        REVIEW TERM SHEET (1.0); CALL WITH N. MUNZ, J. LIOU AND CLEARY (.5); OTHER UPDATES (.3).


    12/19/18  Epstein, Michael A.                                   1.30          1,950.00           003       55468173
        REVIEW ESL APA.


    12/19/18   Connolly, Annemargaret                   0.50        675.00          003          55489785
        PARTICIATE ON WEIL TEAM CALL RE SALES (.1); REVIEW EMAIL FROM T. GOSLIN RE PERMIT
        TRANSFERS (.1); REVIEW EMAIL FROM T. GOSLIN RE RETAINED LIABILITIES PROVISION (.1); REVIEW
        DOCUMENTS RE: SHIP COMPLIANCE WITH CONSENT DECREE (.2).


    12/19/18  Marcus, Jacqueline                        5.90        8,112.50        003          55470768
        PREPARE FOR MTN HEARING (5.3); CALL WITH E. REIMER, T. KRELLER AND J. MISHKIN RE: SAME(.6).


    12/19/18   Singer, Randi W.                         2.90       3,480.00        003         55494449
        CALL WITH L. VALENTINO AND J. HOLBROOK RE: PII FOR ESL GOING CONCERN APA (.5); CALL WITH M.
        BEDNARCZYK RE: PRIVACY PROVISIONS OF AUCTION DRAFTS (.3); CALL WITH S. EARLEY, J. HOLBROOK
        AND M. BEDNARCZYK RE: PII ISSUES FOR GOING CONCERN SALE (.7); REVIEW RE: SYW CONSUMER DATA
        COLLECTION (.7); REVIEW ADDITIONAL PRIVACY POLICIES (.7).


    12/19/18     Westerman, Gavin                                   8.50         10,200.00           003       55492343
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 73 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        WEIL CALL WITH WACHTELL (2); REVIEW AGENCY AGREEMENT/BID DOCUMENTS (.5); CONFER WITH M.
        MESSINA AND S. HULSEY (.3); CALLS WITH S. SINGH (.3); REVIEW EMAILS (.5); CALLS AND CONFER WITH
        N. MUNZ RE PROCESS (.7); CALL WITH SEARS AND ADVISORS RE LIQUIDATOR BIDS (.5); REVISE AGENCY
        AGREEMENT (3.2); CALL WITH M. MESSINA RE AGENCY AGREEMENT (.5).


    12/19/18   Singh, Sunny                             1.90       2,280.00         003                        55479376
        PARTICIPATE ON M&A CALL (.3); CALL RE: LIQUIDATION BID AGREEMENT (.6); CALL WITH G.
        WESTERMAN RE: SALES (.3); CALL RE: LIQUIDATION BIDS (.7).


    12/19/18   Wessel, Paul J.                                      0.30            480.00           003       55626770
        PARTICIPATE ON M&A PROCESS CALL.


    12/19/18  Schrock, Ray C.                         5.00      7,750.00         003           55507060
        ATTEND MEETINGS WITH S. SINGH AND J. MARCUS AND POTENTIAL BIDDERS RE SALE ISSUE (1.4);
        NUMEROUS CALLS WITH POTENTIAL BIDDERS ON SALE PROCESS ISSUES (2.5); CALLS WITH CRO RE SALE
        PROCESS AND OTHER PRIVILEGED ISSUES (1.1).


    12/19/18    Margolis, Steven M.                      1.80        1,935.00       003        55470617
        REVIEW ISSUES RE: ESL GOING CONCERN APA AND MARKUP WITH E. GERAGHTY (0.6); CONFER WITH
        AND CORRESPONDENCE ON KMART WITHDRAWAL LIABILITY FROM NRF PLAN AND SCHEDULING
        ISSUES IN APAS (0.5); CORRESPOND WITH A. SIMON RE: SHIP CLOSING CHECKLIST AND PAYROLL AND
        ACCRUED WAGES AND REVIEW ISSUES ON SAME (0.5); PARTICIPATE ON M&A PROCESS INTERNAL CALL
        (.2).


    12/19/18   Goslin, Thomas D.                           1.20      1,260.00        003       55485863
        PARTICIPATE ON WEIL TEAM CALL RE SALES (.1); DRAFT EMAIL TO A. SIMON RE ENVIRONMENTAL
        PERMIT TRANSFERS (.4); DRAFT EMAIL TO H. GUTHRIE RE ENVIRONMENTAL RETAINED LIABILITIES
        PROVISION (.2); CALL WITH H. GUTHRIE RE SAME (.1); REVIEW DOCUMENTS RE SHIP COMPLIANCE WITH
        CONSENT DECREE (.3); DRAFT EMAIL TO COUNSEL FOR SERVICE.COM RE SAME (.1).


    12/19/18     Munz, Naomi                                       14.30         15,015.00           003       55487695
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 74 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALLS AND EMAILS RE: LIQUIDATOR BIDS (2.0); CALL WITH CLEARY RE: ESL BID PROCESS (0.5); CALL
        WITH WEIL TEAM RE: M&A PROCESS (0.4); PARTICPATE ON CALL RE: ALLOCATION OF CLOSING
        PAYMENT FOR SHIP (0.5); CALL RE: SHIP CLOSING WITH SIDLEY (1.0); REVIEW ESL AGREEMENT AND
        REVISING DRAFT ISSUES LIST (7.9); EMAILS RE: AUCTION DRAFT APA (1.0); EMAILS AND CALLS RE: SHIP
        PURCHASE PRICE ALLOCATION AND CLOSING MATTERS (1.0).


    12/19/18  Mishkin, Jessie B.                     1.00       1,050.00       003          55631817
        VARIOUS CALLS RE: STRATEGIES FOR MTNS HEARING WITH MILBANK (.7); COMMUNICATIONS RE:
        SAME WITH J. MARCUS AND WEIL TEAM (.3).


    12/19/18   Arthur, Candace                          2.20       2,189.00       003         55565610
        CONFER WITH R. SCHROCK RE: CASCADE LOAN AND UHAUL SALE (.3); EMAILS WITH DEBEVOISE IN
        CONNECTION WITH OBJECTOIN TO UHAUL SALE ORDER (.3); CALL WITH DEBEVOISE RE: SAME (.3); MEET
        WITH R. SCHROCK ON SAME (.1); EMAIL COUNSEL FOR CARDTRONICS RE: FILING OF REVISED PROPOSED
        UHAUL SALE ORDER (.1); CONFER WITH A. HWANG ON SAME (.2); EMAIL SKADDEN RE: UHAUL
        COMMENTS TO PARAGRAPH 28 OF SALE ORDER (.2); EMAIL COUNSEL FOR UHAUL IN CONNECTOIN WITH
        SAME (.1); REVIEW LIQUIDATOR BIDS AND EMAIL G. WESTERMAN RE: SAME (.6).


    12/19/18  Liou, Jessica                           1.10        1,094.50        003        55515165
        CALL WITH CLEARY AND N. MUNZ AND E. ODONER RE ESL APA (.5); REVIEW SALE TIMELINE AND
        DOCUMENTS (.2); PARTICIPATE ON LIQUIDATOR CALL (.4).


    12/19/18  Overmyer, Paul J.                                     2.30          2,288.50           003       55505759
        REVIEW AND REVISE GOING CONCERN APA.


    12/19/18  Greer, Olivia J.                          1.60       1,520.00        003          55483083
        INTERNAL M&A PROCESS UPDATE CALL (.3); CALL WITH J. HOLBROOK AND L. VALENTINO AND WEIL
        PRIVACY TEAM RE GOING CONCERN APA PII ISSUE (.7) ; FOLLOW UP DISCUSSION WITH R. SINGER (.2);
        REVIEW WALLY PRIVACY POLICY (.4).


    12/19/18     Simon, Ariel                                       4.90          4,508.00           003       55483936
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 75 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        MEET WITH N. MUNZ RE: CLOSING CHECKLIST (.3); CORRESPONDING RE: DELIVERABLES UNDER SHIP APA
        (2.7); CALL WITH LAZARD, N. MUNZ, J. GODIO AND WEIL BANKING AND TIPT TEAMS RE: SHIP IP (.5);
        MEET WITH E. ODONER RE: SHIP ANCILLARY DOCUMENTS (.1); REVISE SHIP CLOSING CHECKLIST (.5);
        CALL WITH N. MUNZ, J. GODIO AND SIDLEY RE: SHIP CLOSING CHECKLIST (.8).


    12/19/18   Springer, Lauren                         1.80         1,656.00      003        55480732
        PARTICIPATE ON WEIL M&A CALL (.1); CALLS WITH A. SIMON AND M. BEDNARCZYK RE: SHIP IP
        GROUND LEASE (.2); CONFER WITH M. BEDNARCZYK AND M. THOMPSON RE: CALL WITH R. SINGER AND
        CLIENT RE: DATA FIELDS COLLECTED (.2); CALL WITH R. SINGER, M. BEDNARCZYK AND CLIENT GROUP
        RE: SAME (.8); REVIEW IP GROUND LEASE SCHEDULES (.5).


    12/19/18  Cohen, Francesca                                      1.10            962.50           003       55533601
        REVIEW NDA (0.5); M&A PROCESS UPDATE (.6).


    12/19/18  De Vuono, Christina A.                4.00      3,920.00       003         55511203
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS
        BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS.


    12/19/18  Miller, Jeri Leigh                                    0.60            474.00           003       55468539
        CALL WITH CYRUS RE: OMEGA OBJECTION.


    12/19/18   Bednarczyk, Meggin                        3.40        2,346.00        003          55484252
        REVIEW AND REVISE ESL APA (.5); CALL WITH L. VALENTINO, R. SINGER AND L. SPRINGER RE: ESL
        PRIVACY DISCLOSURES (1.1); CORRESPOND WITH L. SPRINGER AND R. SINGER RE: ESL PRIVACY
        DISCLOSURES (.1); INTERNAL STATUS UPDATE CALL AND DRAFT SUMMARY FOR M. EPSTEIN (.3); CALL
        WITH R. SINGER, L. SPRINGER AND SEARS BUSINESS TEAM RE: PRIVACY DISCLOSURES (.8); REVIEW IPSA
        RE: ENCUMBRANCES ON SHIP TRANSFERRED/LICENSED IP (.6).


    12/19/18  Godio, Joseph C.                         5.40        3,726.00        003       55467534
        UPDATE PARTSDIRECT DISCLOSURE SCHEDULES FROM PRE-PETITION TO REFLECT UPDATED
        REPRESENTATIONS IN THE POST-PETITION AUCTION DRAFT APA (1.5); PARTICIPATE ON CLOSING
        CHECKLIST CALL WITH SIDLEY (1.0); REVIEW AND REVISE NDAS (2.9).


    12/19/18     Hulsey, Sam                                        7.40          5,106.00           003       55484245
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 76 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        INTERNAL WEIL M&A TEAM MEETING TO DISCUSS GOING CONCERN APA (.3); REVIEW AND REVISE
        AGENCY AGREEMENT (7.1).


    12/19/18  Neuhauser, David                                      3.00          2,070.00           003       55497116
        REVIEW ANALYZE AND COMMENT ON PSA.


    12/19/18  Shub, Lorraine                                        0.50            345.00           003       55484035
        ATTEND SEARS CATCH-UP CALL.


    12/19/18   Guthrie, Hayden                         13.00      12,350.00        003          55464625
        PARTICIPATE ON M&A PROCESS CALL (0.3); PARTICIPATE ON ESL BID CALL WITH CLEARY (0.4); DRAFT
        ISSUES LIST (4.2); DRAFT COMMENTS TO THE GOING CONCERN APA (8.1).


    12/19/18  Tesoriero, Lucas F.                     2.10        1,659.00         003         55486726
        REVIEW AND ANALYZE OCH-ZIFF JOINDER REPLY (1.1); PREPARE MATERIALS (.4); TEAM CALL RE:
        MEDIUM TERM NOTE HEARING PREPARATION (.6).


    12/19/18   Van Groll, Paloma                           7.40        6,475.00  003         55520873
        DISTRIBUTE BIDS TO CONSULTATION PARTIES (0.6); RESPOND TO M&A TEAM ON APA QUESTIONS (1.4);
        REVISE ESL APA ISSUES LIST (3); RESEARCH RE: U.S. TERRITORIES (2.4).


    12/19/18  Yiu, Vincent Chanhong                    2.70       2,362.50                           003       55483354
        REVIEW LIQUIDATOR BID PROPOSALS (1.4); REVIEW ESL BID ANALYSIS (1.3).


    12/19/18 Miranda, Graciany                                      8.20          4,592.00           003       55470596
        CONDUCT DUE DILIGENCE.


    12/19/18  Thompson, Maryann                          1.70         952.00       003          55481782
        MEET WITH M. BEDNARCYZK AND L. SPRINGER RE PRIVACY (.2); INTERNAL COMMUNICATIONS RE:
        PROCESS CALL (.1); PRIVACY CALL WITH R. SINGER, SEARS AND M. BERNARDCYZK (.2); REVIEW SHIP
        SCHEDULES (.3); PRIVACY CALL WITH R. SINGER, SEARS, M. BERNARDCYZK, LUKE AND JEREMY (.5);
        DISCUSS WITH M. BEDNARDCYSK REGARDING GOING CONCERN BID (.1); M&A PROCESS CALL (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 77 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/19/18  Zavagno, Michael                          1.90     1,064.00      003         55504785
        REVIEW SEARS MATERIAL CONTRACTS (1.3); REVISE AND NEGOTIATE NDAS ON BEHALF OF SEARS
        HOLDINGS CORPORATION (0.5); WEIL TEAM CALL (0.1).


    12/19/18  Richards, Lauren E.                        0.20       138.00        003          55467510
        REVIEW AND COMMENT ON DRAFT OF ESL APA LABOR AND EMPLOYMENT PROVISIONS, BASED ON
        BUYER'S LATEST REVISIONS TO DRAFT (0.1); PARTICIPATE ON TEAM UPDATE CALL RE: STATUS OF
        VARIOUS ASSET SALES (0.1).


    12/19/18    Scher, Dylan                           1.50      1,312.50       003       55487434
        PARTICIPATE ON INTERNAL CALL (.1); INCORPORATE P. OVERMYER COMMENTS TO GOING CONCERN
        APA (1.4).


    12/19/18  Messina, Michael D.                   12.00      11,400.00     003           55504828
        PREPARE FOR AND PARTICIPATE ON CALL WITH WACHTELL RE: AGENCY AGREEMENT (2.2); REVIEW
        AND REVISE AGENCY AGREEMENT (9.8).


    12/19/18  Mishra, Akansha                           1.70       1,343.00         003         55469959
        CALL WITH E. GERAGHTY RE: GOING CONCERN LPA (.4); CONFER WITH S. MARGOLIS AND CORPORATE
        TEAM ON KMART WITHDRAWAL LIABILITY ISSUE (.4); MARKUP APA (.1); MARKUP DISCLOSURE
        SCHEDULES (.4); CONFER WITH H. GUTHRIE ON SERVICE CREDIT PROVISION IN APA (.3); REVIEW CLOSING
        CHECKLIST (.1).


    12/19/18  Hwangpo, Natasha                           1.30       1,235.00       003                         55485603
        CALLS WITH WLRK, MIII RE LIQUIDATOR BIDS (.5); REVIEW AND REVISE APAS RE SAME (.6);
        CORRESPOND WITH WEIL TEAM RE SAME (.2).


    12/19/18  Nersesyan, Yelena                   2.50                            2,187.50           003       55464508
        WORK ON REAL ESTATE COMMENTS FOR GOING CONCERN APA.


    12/20/18     Odoner, Ellen J.                                   5.00          8,000.00           003       55470574
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 78 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW ISSUES LIST (.3); REVIEW REDRAFT OF ESL AGREEMENT (1.0); CONFER WITH N. MUNZ RE:
        STATUS (.2); M&A TEAM MEETING (1.0); CONFER WITH H. GUTHRIE RE: COMMENTS (.5); CONFER WITH G.
        WESTERMAN (.3); REVIEW SUMMARY OF ESL AGREEMENT (.7); CONFER WITH N. MUNZ RE: NEXT STEPS
        (.5); CONFER WITH M. HOENIG RE: TAX ISSUES (.5).


    12/20/18  Connolly, Annemargaret                    0.50         675.00    003          55489722
        REVIEW GOING CONCERN ISSUES LIST (.1); REVIEW GOING CONCERN AGREEMENT AND T. GOSLIN'S EDITS
        THERETO (.2); REVIEW PARTS DIRECT DISCLOSURE AGREEMENT (.2).


    12/20/18   Singer, Randi W.                         0.80       960.00           003         55496517
        CALL WITH H. GUTHRIE RE: PRIVACY ISSUES IN ESL GOING-CONCERN APA (.3); CALLS WITH O. GREER
        AND M. BEDNARCYZK RE: PRIVACY ISSUES IN ESL GOING-CONCERN APA (.5).


    12/20/18  Westerman, Gavin                           5.30        6,360.00       003          55492115
        REVIEW REVISIONS TO AGENCY AGREEMENT (.2); CALL WITH M. MESSINA AND S. HULSEY RE AGENCY
        AGREEMENT (.7); FOLLOW UP REVIEW OF AGENCY AGREEMENT (.4); CALLS WITH M. MESSINA (.8);
        REVIEW APA/ISSUES LIST (2); ALL PARTIES MEETING (SEARS, UCC, AND ESL ADVISORS) (PARTIAL) (1);
        CALL WITH N. MUNZ RE PROCESS (.2).


    12/20/18   Singh, Sunny                            3.40         4,080.00         003       55490418
        FOLLOW-UP WITH M&A (.5); PARTICIPATE IN MEETING RE: ESL BID (2.5); REVIEW SUPPLEMENTAL WEIL
        DECK (.4).


    12/20/18 Schrock, Ray C.                        1.10       1,705.00                              003       55630737
        NUMEROUS CALLS WITH CLIENT AND CRO RE SALE PROCESS ISSUES.


    12/20/18   Baer, Lawrence J.                         0.70       735.00          003         55532474
        REVIEW APA ISSUES LIST (.3); EMAIL FROM C DE VUONO RE AUCTION DRAFT APA (.1); EMAIL J GODIO
        RE REVISED DISCLOSURE SCHEDULES; REVIEW SAME (.3).


    12/20/18     Margolis, Steven M.                                2.10          2,257.50           003       55470614
           18-23538-rdd             Doc 2729      Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 79 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AGENCY AGREEMENT AND CONFER WITH AND CORRESPONDENCE ON SAME (0.6);
        CORRESPONDENCE WITH R. KRAMER (SEYFARTH) RE: WITHDRAWAL LIABILITY AND APA SCHEDULING
        ISSUES (0.2); CONFER WITH AND EMAILS RE: SHIP APA ISSUES (1.3).


    12/20/18  Goslin, Thomas D.                         1.00       1,050.00         003        55485846
        REVIEW GOING CONCERN SALE ISSUES LIST (.1); DRAFT EMAIL TO A. SIMON RE SHIP SALE PROCESS (.1);
        REVIEW PARTS DIRECT DISCLOSURE SCHEDULE (.2); REVISE GOING CONCERN ASSET PURCHASE
        AGREEMENT (.6).


    12/20/18     Munz, Naomi                             10.00        10,500.00      003        55513208
        CALL WITH L. VALENTINO RE: SHIP CLOSING AND RELATED EMAILS (1.0); MEET WITH WEIL M&A TEAM
        (1.0); PREPARE ISSUES LIST RE: ESL GOING CONCERN APA (3.5); PREPARE MARKUP OF ESL PURCHASE
        AGREEMENT (4.5).


    12/20/18   Mishkin, Jessie B.                  0.60        630.00           003        55630430
        REVIEW AND COMMENT ON DRAFT NOTICE OF SUCCESSFUL BIDDER (.5); DISCUSS RESEARCH FOR VISA
        LITIGATION CLAIM APA (.1).


    12/20/18  Shulzhenko, Oleksandr                     0.60                        597.00           003       55731982
        MEET WITH P. OVERMYER AND Y. LEE RE ESL APA (0.6).


    12/20/18   Lee, Young                          1.40      1,393.00        003        55487445
        WEIL TEAM MEETING RE PURCHASE AGREEMENT FINANCING PROVISIONS; PREPARE FOR SAME;
        REVIEW MARKUP AND ISSUES LIST RE: SAME.


    12/20/18    Liou, Jessica                             5.80        5,771.00          003       55515302
        REVIEW AND REVISE ESL APA ISSUES LIST (3.8); REVIEW ESL APA (.2); CALL WITH P. OVERMEYER RE
        SEARS ESL BID APA; REVIEW AND RESPOND TO EMAIL RE BIDDER NDA (.3); MEET WITH ESL ADVISORS
        (?); POST MEETING CALL WITH N. MUNZ RE SALE ITEMS (.5); REVIEW SALE MATERIALS (.2); CALL WITH
        P. OVERMEYER RE ESL BID APA, REVIEW AND RESPOND TO EMAIL RE BIDDER NDA (.3); POST MEETING
        CALL WITH N. MUNZ RE SALE ITEMS (.5).


    12/20/18     Greer, Olivia J.                                   0.40            380.00           003       55483081
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 80 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW COMPANY PRIVACY PRACTICES.


    12/20/18   Simon, Ariel                              5.00        4,600.00        003        55483952
        CALL WITH M. BEDNARCYZK RE: SHIP IP (.3); CALL WITH J. GODIO AND CLIENT RE: DELIVERABLES
        UNDER SHIP APA (.4); CORRESPONDING RE: DELIVERABLES UNDER SHIP APA (3.1); CALL WITH N. MUNZ
        RE: STATUS OF DELIVERABLES UNDER SHIP APA (.3); MEET WITH WEIL M&A TEAM RE: STATUS OF
        ASSET SALES (.9).


    12/20/18   Springer, Lauren                         1.50     1,380.00         003          55480525
        REVIEW GOING CONCERN ISSUES LIST AND EMAILS WITH N. MUNZ RE: SAME (.3); CALL WITH A. SIMON
        RE: ENCUMBERED SHIP IP (.2); REVIEW SCHEDULES OF ENCUMBERED SHIP IP (1).


    12/20/18  Cohen, Francesca                           2.00      1,750.00         003         55533415
        NDA REVIEW (0.5); APA SUMMARY (0.7); ANTITRUST PROTOCOLS (0.3); INTERNAL WEIL MEETING (.5).


    12/20/18  De Vuono, Christina A.                4.00      3,920.00       003         55529037
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF SHS
        BUSINESS LINES AND RELATED ANCILLARY DOCUMENTS.


    12/20/18  Miller, Jeri Leigh                     1.70                         1,343.00           003       55496430
        DRAFT NOTICE OF SUCCESSFUL BIDDER FOR MTN SALE.


    12/20/18  Bednarczyk, Meggin                         4.30        2,967.00        003        55484234
        CORRESPOND WITH D. FARKAS, C. JURMANN AND H. SPUHLER RE: PARTSDIRECT DISCLOSURE
        SCHEDULES (.4); REVIEW AND REVISE ESL APA RE: PRIVACY (.5); REVIEW SHIP COLLATERALIZED,
        TRANSFERRED/LICENSED IP (3.4).


    12/20/18     Godio, Joseph C.                                   8.90          6,141.00           003       55481337
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 81 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        UPDATE PARTSDIRECT DISCLOSURE SCHEDULES REFLECT UPDATED REPRESENTATIONS IN THE
        POST-PETITION AUCTION DRAFT APA (1.2); REVIEW AND REVISE NDAS (3.2); REVIEW DRAFT FIRPTA
        CERTIFICATE FOR SHIP / SERVICE.COM TRANSACTION (.6); PROOF AUCTION DRAFT APA (.8); DRAFT,
        REVIEW AND REVISE SEARS HOME SERVICES DISCLOSURE SCHEDULES (1.6); CALL WITH A. SIMON AND L.
        VALENTINO RE: ISSUES RELATED TO CLOSING THE SHIP / SERVICE.COM (.5); ATTEND M&A WEEKLY
        TEAM MEETING (1.0).


    12/20/18   Hulsey, Sam                             4.00     2,760.00        003         55484210
        CALLS TO DISCUSS THE GOING CONCERN APA AND DISCLOSURE SCHEDULES (.9); REVISE AND UPDATE
        DISCLOSURE SCHEDULES (.8); REVIEW AND REVISE AGENCY AGREEMENT (2.3).


    12/20/18  Neuhauser, David                                      1.00            690.00           003       55497001
        REVIEW AND ANALYZE NDAS.


    12/20/18  Shub, Lorraine                                        2.80          1,932.00           003       55484023
        DRAFT AGENCY AGREEMENT MARKUP.


    12/20/18  Guthrie, Hayden                        9.30       8,835.00        003                            55480519
        REVIEW COMMENTS TO GOING CONCERN APA (4.0); DRAFT GOING CONCERN APA (4.2); ATTEND
        INTERNAL WEIL MEETING (1.1).


    12/20/18  Van Groll, Paloma                                     0.60            525.00           003       55520662
        REVIEW CORRESPONDENCE RE: GOB SCHEDULE.


    12/20/18   Miranda, Graciany                      9.20          5,152.00      003           55475211
        REVISE GOING CONCERN APA (5.4); ATTEND TEAM MEETING (1.0); CONDUCT DUE DILIGENCE (2.8).


    12/20/18  Thompson, Maryann                    2.70                           1,512.00           003       55481730
        REVIEW SHIP SCHEDULES AND COLLATERAL OBLIGATIONS.


    12/20/18     Zavagno, Michael                                   1.70            952.00           003       55504846
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 82 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SEARS MATERIAL CONTRACTS (0.5); INTERNAL M&A MEETING (0.9); REVISE AND NEGOTIATE
        NDAS ON BEHALF OF SEARS HOLDINGS CORPORATION (0.3).


    12/20/18  Scher, Dylan                             1.20       1,050.00      003           55487392
        ATTEND MEETING RE: STATUS OF TRANSACTION (.5); REVIEW APA DISCLOSURE SCHEDULES. (.7).


    12/20/18  Messina, Michael D.                    7.00       6,650.00        003                            55504898
        REVIEW AND REVISE AGENCY AGREEMENT (4.9); CALL WITH WEIL INTERNAL SEARS TEAM (1.1);
        COORDINATE WITH WEIL TEAM (1.0).


    12/20/18  Hwangpo, Natasha                       4.40       4,180.00          003        55485825
        ATTEND MEETING WITH ESL, UCC, RESTRUCTURING COMMITTEE AND COMPANY ADVISORS RE GO
        FORWARD PROCESS (3.1); ATTEND FOLLOW UP MEETINGS WITH SAME RE SAME (.8); CALLS WITH WEIL
        TEAM RE SAME (.5).


    12/20/18  Soso, Daniel                                          3.10          2,139.00           003       55501502
        REVIEW MARKUP TO NDA.


    12/21/18  Odoner, Ellen J.                     1.60        2,560.00         003         55504897
        ATTEND MEETING ON ESL REDRAFT AND FOLLOW-UP WITH H. GUTHRIE (1.3); CONFER WITH N. MUNZ
        (.3).


    12/21/18  Epstein, Michael A.                                   1.20          1,800.00           003       55482452
        WORK RE: TRANSFERRED SHIP IP.


    12/21/18  Connolly, Annemargaret                                0.20            270.00           003       55489379
        REVIEW REVISED GOING CONCERN AGREEMENT.


    12/21/18  Marcus, Jacqueline                         0.50        687.50        003                         55490579
        CALL WITH S. SINGH RE: MTN HEARING (.3); REVIEW AND REVISE MTN SALE NOTICE (.2).


    12/21/18     Singer, Randi W.                                   3.60          4,320.00           003       55496370
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 83 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW MARK-UP OF GOING CONCERN APA (1.0); CALL WITH D. ILAN, J. FIELDS, M. ELSNER, O. GREER, L.
        SPRINGER AND M. BEDNARCZYK RE: PII IN GOING CONCERN APA (.8); REVIEW PHARMACY BUSINESS PII
        INFORMATION (1.0); REVIEW FINANCIAL SERVICES BUSINESS PII INFORMATION (.8).


    12/21/18  Westerman, Gavin                            2.80       3,360.00         003        55492309
        CALLS WITH S. SINGH RE PROCESS (.2); CALLS WITH N. MUNZ RE PROCESS (.5); PARTICIPATE ON WEIL
        CALL WITH SEARS, MIII AND LAZARD RE ESL APA (.9); PARTICIPATE ON WEIL CALL WITH SEARS,
        WACHTELL, MIII AND LAZARD RE AGENCY AGREEMENT (1.2).


    12/21/18  Singh, Sunny                             3.40      4,080.00       003            55489007
        CALLS WITH COMPANY AND COMPANY ADVISORS RE LIQUIDATOR BIDS AND AGREEMENT (1.4); CALL
        WITH BANKING TEAM RE SAME (.7); CALL WITH ABL LENDER ADVISORS RE LIQUIDATOR BIDS (.9);
        CALLS WITH G. WESTERMAN RE LIQUIDATOR BIDS (.4).


    12/21/18  Schrock, Ray C.                           5.00      7,750.00        003         55507067
        NUMEROUS CALLS WITH LAZARD AND MIII TEAM RE SALE PROCESS ISSUES (1.5); CALLS WITH BIDDERS
        ON SALE PROCESS ISSUE (1.5); CALL WITH UCC COUNSEL RE COORDINATION FOR SALE PROCESS (0.5);
        RESPOND TO EMAILS FROM NUMEROUS STAKEHOLDERS (1.5).


    12/21/18   Baer, Lawrence J.                      1.60         1,680.00      003           55532512
        PARTICIPATE ON GOING CONCERN APA ISSUES CALL (.8); EMAIL FROM N MUNZ RE APA (.1); REVIEW
        REVISED APA (.7).


    12/21/18  Margolis, Steven M.                     2.70       2,902.50        003      55485457
        GOING CONCERN APA ISSUES LIST CONFER WITH AND PREPARE FOR SAME (1.1); CONFERS AND
        CORRESPONDENCE WITH E. GERAGHTY RE: APA SCHEDULES AND NON-US EMPLOYEE CENSUS (0.3);
        CONFERS AND CORRESPONDENCE WITH WEIL ON TRANSACTION SUMMARY AND EMPLOYEE ISSUES
        AND REVIEW AND REVISE SAME (0.8); REVIEW NEW DRAFTS OF APA (0.5).


    12/21/18  Goslin, Thomas D.                     0.20       210.00                                003       55485839
        REVIEW REVISIONS TO GOING CONCERN ASSET PURCHASE AGREEMENT.


    12/21/18     Munz, Naomi                                        6.50          6,825.00           003       55513217
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 84 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE CALL WITH ADVISORS RE: ISSUES LIST FOR ESL GOING CONCERN AGREEMENT (1.5); CALL
        WITH LAZARD RE: ALLOCATION OF SHIP PURCHASE PRICE (0.5); CALLS RE: SHIP CLOSING MATTERS (1.0);
        CALL RE; AGENCY AGREEMENTS (0.5); REVISE ESL PURCHASE AGREEMENT (3.0).


    12/21/18   Mishkin, Jessie B.                        1.70      1,785.00       003            55729258
        REVIEW AND DISCUSS REVISED MTN ORDER WITH J. MILLER (.4); REVIEW AND DISCUSS RESEARCH FOR
        VISA LITIGATION APA WITH O. MILLER (.5); REVIEW AND COMMENT ON VISA LITIGATION APA (.8).


    12/21/18  Arthur, Candace                      1.00        995.00        003                               55565948
        CALL WITH M&A TEAM RE: FORM OF AGENCY AGREEMENT AND LIQUIDATOR BIDS.


    12/21/18  Lee, Young                            2.10      2,089.50        003        55487427
        CALL WITH WEIL TEAM AND LAZARD TEAM RE: PURCHASE AGREEMENT ISSUES LIST AND PREPARE
        FOR SAME.


    12/21/18  Liou, Jessica                            1.20      1,194.00        003         55515664
        CALL WITH SEARS, DELOITTE AND WEIL TEAM RE M&A REVIEW (.8); CONFER WITH H. GUTHRIE AND P.
        VAN GROLL RE SAME (.2); REVIEW AND REVISE ESL APA (.2).


    12/21/18   Miller, Olivia Zimmerman                    2.70      2,686.50      003      55481420
        CONDUCT RESEARCH IN CONNECTION WITH SALE OF LITIGATION CLAIM (2.1); MEET WITH M. MESSINA
        RE: SAME (.1); DRAFT EMAILS RE: SAME (.3); REVIEW DRAFT PURCHASE AGREEMENT (.2).


    12/21/18  Greer, Olivia J.                         1.10       1,045.00       003                           55483086
        CALL WITH CLEARY RE APA AND PRIVACY ISSUES (.5); FOLLOW UP INTERNAL DISCUSSION (.6).


    12/21/18  Descovich, Kaitlin                     0.20        190.00       003                              55729698
        CALL WITH A. DIVELEY RE ANTITRUST CONSIDERATIONS AND RELATED FOLLOW UP.


    12/21/18     Simon, Ariel                                       5.40          4,968.00           003       55483933
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 85 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH CLIENT AND LAZARD RE: SHIP IP LICENSES (.5); CORRESPONDING RE: DELIVERABLES UNDER
        SHIP APA (3.4); REVIEW SCHEDULES OF SHIP IP (.4); CALL WITH CLIENT AND LAZARD RE: STATUS OF
        SHIP TRANSACTION AND RESPONSES TO BUYER'S DILIGENCE REQUESTS (.5); CALL WITH S. SHULZHENKO
        RE: SHIP IP (.2); CALL WITH L. SPRINGER AND S. SHULZHENKO RE: SHIP IP (.4).


    12/21/18   Springer, Lauren                       1.50          1,380.00       003         55483826
        EMAILS AND CALL WITH A. SIMON RE: ENCUMBERED SHIP IP (.2); CALL AND EMAILS WITH S.
        SHULZHENKO AND A. SIMON RE: SHIP PURCHASE PRICE ALLOCATION (.4); CALL WITH R. SINGER, O.
        GREER, M. BEDNARCZYK AND CLEARY RE: CUSTOMER DATA AND CONFERENCE WITH R. SINGER RE:
        SAME (.9).


    12/21/18     Cohen, Francesca                    5.00          4,375.00       003       55533814
        REVIEW NDA (0.5); REVIEW SHIP VENDOR AGREEMENTS (0.8); PREPARE GOING CONCERN APA SUMMARY
        (2.7); REVIEW AUCTION DRAFT APA (1.0).


    12/21/18  De Vuono, Christina A.                 2.00     1,960.00       003        55511200
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        CERTAIN CREDIT CARD CLAIMS AND PREPARE ISSUES LIST.


    12/21/18  Miller, Jeri Leigh                      1.00                          790.00           003       55496632
        PREPARE NOTICE OF SUCCESSFUL BIDDER FOR FILING.


    12/21/18   LePorin, Steven J.                     1.00      920.00         003       55490632
        CALL WITH WEIL TEAM RE AGENCY AGREEMENT (.5); CONFERENCES RE INSURANCE AND EMAILS RE
        SAME (.5).


    12/21/18   Bednarczyk, Meggin                        4.50        3,105.00        003       55484298
        CALL WITH CLEARY PRIVACY TEAM, R. SINGER, L. SPRINGER, O. GREER, AND M. THOMPSON RE: ESL APA
        PRIVACY ISSUES (1.4); CALL WITH M. THOMPSON, H. SPUHLER, D. FARKAS AND C. JURMANN RE:
        PARTSDIRECT DISCLOSURE (.5); REVIEW AND REVISE PARTSDIRECT DISCLOSURE SCHEDULE (2.3); CALL
        WITH R. SINGER RE: CALL WITH CLEARY RE: ESL APA (.3).


    12/21/18     Godio, Joseph C.                                   2.50          1,725.00           003       55481652
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 86 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT, REVIEW AND REVISE BILL OF SALE, EXHIBIT C TO THE PARTSDIRECT APA (.9); REVIEW AND
        REVISE NDAS (1.1); DRAFT, REVIEW AND REVISE SEARS HOME SERVICES DISCLOSURE SCHEDULES (.5).


    12/21/18   Hulsey, Sam                             3.60      2,484.00        003         55484205
        CALL WITH ADVISOR GROUP TO DISCUSS ISSUES LIST FOR GOING CONCERN APA (1.0); REVIEW AND
        REVISE AGENCY AGREEMENT (2.3); REVISE AND UPDATE GOING CONCERN APA (.3).


    12/21/18  Shub, Lorraine                        3.30      2,277.00        003        55484044
        DRAFT SEARS AGENCY AGREEMENT COMMENTS (1.7), ATTEND GOING CONCERN ISSUES LIST CALL (1.0)
        AND DRAFT KENMORE TRANSACTION SUMMARY (.6).


    12/21/18   Guthrie, Hayden                       10.80         10,260.00       003        55482519
        PARTICIPATE ON GOING CONCERN APA ISSUES LIST CALL (0.9); PARTICIPATE ON CALL RE: CONTRACT
        SCHEDULES (0.6); REVIEW COMMENTS TO GOING CONCERN APA (3.7); DRAFT GOING CONCERN APA (5.6).


    12/21/18   Van Groll, Paloma                                    0.90            787.50           003       55521226
        REVISE GOB NOTICE.


    12/21/18 Miranda, Graciany                                      1.00            560.00           003       55482624
        CONDUCT DUE DILIGENCE.


    12/21/18  Thompson, Maryann                       2.10      1,176.00       003           55483685
        CALL RE DISCLOSURE SCHEDULES WITH M. BEDNARCYZK AND SEARS (.5); COLLATERALIZED IP (.1);
        INTERNAL DISCUSSION AND ACTION ITEMS RELATED TO GOING CONCERN ESL APA (.4); SHIP
        SCHEDULES (.3); GOING CONCERN BID CALL WITH M&A AND SEARS (.8).


    12/21/18   Zavagno, Michael                                     0.20            112.00           003       55504891
        REVISE AND NEGOTIATE NDAS.


    12/21/18  Richards, Lauren E.                     0.10         69.00       003        55483467
        REVIEW ISSUES LIST AND LATEST DRAFT OF APA PROVIDED TO CLEARY FOR CHANGES TO LABOR AND
        EMPLOYMENT PROVISIONS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 87 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/21/18   Scher, Dylan                           1.10                          962.50           003       55487432
        PARTICIPATE ON GOING CONCERN APA ISSUES LIST.


    12/21/18  Messina, Michael D.                                   3.80          3,610.00           003       55505251
        REVIEW AND REVISE AGENCY AGREEMENT.


    12/21/18  Hwangpo, Natasha                         0.80       760.00        003        55485747
        CORRESPOND WITH WEIL TEAM RE APA EXHIBITS (.5); CORRESPOND WITH LAZARD RE ASSET SALES
        PROCESS (.3).


    12/21/18   Soso, Daniel                                         1.60          1,104.00           003       55501365
        REVISE NDAS.


    12/21/18    Stauble, Christopher A.                0.80       324.00         003         55487213
        PREPARE PROPOSED ORDER (I) APPROVING THE SALE OF CERTAIN REAL PROPERTY, (II) AUTHORIZING
        THE ASSUMPTION AND ASSIGNMENT OF CERTAIN UNEXPIRED LEASES IN CONNECTION THEREWITH,
        AND (III) GRANTING RELATED RELIEF AND SUBMIT TO CHAMBERS FOR APPROVAL.


    12/21/18   Zaslav, Benjamin                        0.40         96.00       003                            55492189
        ASSIST WITH PREPARATION, FILE AND SERVE NOTICE OF HEARING FOR APPROVAL OF SALE OF
        MEDIUM TERM INTERCOMPANY NOTES TO CYRUS CAPITAL PARTNERS L.P.


    12/22/18  Connolly, Annemargaret                                0.10            135.00           003       55529688
        REVIEW REVISED GOING CONCERN AGREEMENT.


    12/22/18  Urquhart, Douglas R.                                  0.40            580.00           003       55516226
        REVIEW BFR COMMENTS ON AGENCY AGREEMENT.


    12/22/18  Westerman, Gavin                       2.80     3,360.00        003                              55492110
        REVIEW EMAILS (.4); REVIEW COMMENTS TO AGENCY AGREEMENT AND REVISE SAME (2.4).


    12/22/18     Singh, Sunny                                       2.00          2,400.00           003       55488796
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 88 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW LIQUIDATOR AGREEMENT.


    12/22/18    Schrock, Ray C.                      4.00          6,200.00       003        55507072
        CALLS WITH CRO AND LAZARD RE SALE PROCESS ISSUES (1.5); CALLS WITH BIDDERS ON SALE PROCESS
        ISSUES (2.5).


    12/22/18  Munz, Naomi                                           0.70            735.00           003       55513218
        EMAILS RE: ESL AND LIQUIDATOR BIDS.


    12/22/18  Shulzhenko, Oleksandr                  1.70      1,691.50        003         55501495
        REVIEW BFR COMMENTS TO AGENCY AGREEMENT (0.9); CORRESPOND WITH S. SINGH RE SAME (0.3);
        CORRESPOND WITH C. OMUIRI RE GLOBAL NOTE SECURITY AGREEMENT (0.5).


    12/22/18  Liou, Jessica                           0.40                          398.00           003       55511157
        REVIEW AND RESPOND TO EMAILS RE SALE PROCESS.


    12/22/18  Simon, Ariel                          0.50         460.00                              003       55483950
        REVIEW AND RESPOND TO EMAILS RE: DELIVERABLES UNDER SHIP APA.


    12/22/18  Cohen, Francesca                                      2.80          2,450.00           003       55533490
        PREPARE SUMMARY OF GOING CONCERN APA.


    12/22/18  De Vuono, Christina A.               2.00      1,960.00        003                               55511280
        REVIEW DOCUMENTS RECEIVED FROM POTENTIAL BIDDER AND PREPARED ISSUED LIST.


    12/22/18  Guthrie, Hayden                                       2.40          2,280.00           003       55483252
        REVIEW AGENCY AGREEMENT.


    12/22/18   Van Groll, Paloma                         2.90      2,537.50       003                          55520793
        DISTRIBUTE IOIS TO CONSULTATION PARTIES (0.8); REVIEW CREDIT CARD CLAIM APA (2.1).


    12/22/18     Peshko, Olga F.                                    0.40            368.00           003       55598436
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 89 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND REGARDING SHIP IP AND ALLOCATION METHODOLOGY.


    12/23/18  Marcus, Jacqueline                                    0.20            275.00           003       55490495
        EMAILS RE: SHIP ALLOCATION.


    12/23/18  Westerman, Gavin                         9.80        11,760.00       003          55528055
        REVIEW EMAILS (.7); PARTICPATE ON WEIL CALL WITH CLEARY RE: SALE PROCESS (.5); WEIL CALL WITH
        WACHTELL RE: AGENCY AGREEMENT (1.4); FOLLOW UP CALLS WITH S. HULSEY RE SAME (.2); REVISED
        AGENCY AGREEMENT (6.5); CALL WITH N. SNYDER RE SAME (.3); CALL WITH N. MUNZ (.2).


    12/23/18  Singh, Sunny                               2.50      3,000.00        003    55488886
        CALL WITH CLEARY RE SALES (.5); CALL WITH WEIL AND WACHTELL RE LIQUIDATOR AGREEMENT (1.3);
        CALL WITH R. SCHROCK RE SALES (.3); PARTICIPATE ON STATUS CALL WITH N. MUNZ (.4).


    12/23/18    Schrock, Ray C.                       3.10          4,805.00       003            55507050
        CALLS WITH B. AEBERSOLD RE SALE PROCESS ISSUES (1.5); CALL WITH CRO RE SALE ISSUES (0.5); CALLS
        WITH J. MARCUS RE SALE AND MOTION ISSUES AND RESPONSES. (1.1).


    12/23/18  Baer, Lawrence J.                     0.30      315.00        003                                55532345
        CALL AND EMAILS TO AND FROM G WESTERMAN RE EMPLOYMENT ISSUES ASSOCIATED WITH
        AGENCY AGREEMENTS.


    12/23/18  Margolis, Steven M.                      0.70           752.50         003       55489370
        EMAILS RE: APA, EMPLOYEE ISSUES AND SHIP CLOSING ISSUES (0.4); REVIEW ISSUES ON AGENCY
        AGREEMENT AND CORRESPOND WITH G. WESTERMAN RE: SAME (0.3).


    12/23/18     Munz, Naomi                            8.50      8,925.00       003         55513187
        CALL WITH CLEARY RE: BIDDING PROCEDURES (0.5); CALL WITH WACHTELL RE: AGENCY AGREEMENT
        (1.0); REVIEW DRAFT ESCROW AGREEMENT AND RELATED EMAILS (2.0); EMAILS AND CALLS RE:
        ALLOCATION OF SHIP PURCHASE PRICE (2.0); REVIEW MARKUP OF CREDIT CARD AGREEMENT (1.5);
        EMAILS RE: ANCILLARY DOCUMENTS (1.5).


    12/23/18     Shulzhenko, Oleksandr                              1.00            995.00           003       55501491
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 90 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW REVISED AGENCY AGREEMENT (0.8); CORRESPOND WITH G. WESTERMAN RE SAME (0.2).


    12/23/18  Liou, Jessica                            1.00       995.00         003                           55515212
        CALL WITH CLEARY RE ESL BID (.4); REVIEW AND COMMENT ON CREDIT CARD BID APA (.6).


    12/23/18   Simon, Ariel                             1.90       1,748.00       003           55529529
        REVISE SHIP CLOSING CHECKLIST (.1); CORRESPOND RE: DELIVERABLES UNDER SHIP APA (1.3); REVIEW
        ANCILLARY DOCUMENTS UNDER SHIP APA (.5).


    12/23/18  Cohen, Francesca                                      6.30          5,512.50           003       55533635
        PREPARE SUMMARY OF GOING CONCERN APA.


    12/23/18  De Vuono, Christina A.                 2.00     1,960.00       003        55511292
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        CERTAIN CREDIT CARD CLAIMS AND PREPARE ISSUES LIST.


    12/23/18  Hulsey, Sam                                           4.00          2,760.00           003       55521237
        REVIEW AND REVISE AGENCY AGREEMENT.


    12/23/18  Shub, Lorraine                                        1.70          1,173.00           003       55484020
        DRAFT ESL PURCHASE AGREEMENT SUMMARY.


    12/23/18  Guthrie, Hayden                        4.30     4,085.00                               003       55484162
        REVIEW AGENCY AGREEMENT (3.1); DRAFT ESCROW AGREEMENT (1.2).


    12/23/18  Thompson, Maryann                    0.10       56.00                                  003       55503138
        ATTENTION TO GOING CONCERN BID DOCUMENTS AND COMMUNICATIONS.


    12/23/18  Peshko, Olga F.                                       0.20            184.00           003       55568423
        CORRESPOND RE: SHIP TRANSACTION.


    12/23/18     Mishra, Akansha                                    0.20            158.00           003       55486122
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 91 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH SHC ON SHIP TRANSACTION.


    12/23/18  Nersesyan, Yelena                       0.40        350.00        003                            55484158
        CALL WITH M. SNYDER RE: REAL ESTATE PROVISIONS IN THE AGENCY AGREEMENT.


    12/24/18   Epstein, Michael A.                                  1.40          2,100.00           003       55522284
        REVISE TM SHIP LICENSE.


    12/24/18   Marcus, Jacqueline                          1.00       1,375.00      003          55490482
        CALL WITH E. REIMER RE: MTNS (.2); EMAILS RE: SHIP AND PURCHASE PRICE ALLOCATION (.3); CALL
        WITH N. MUNZ RE: SHIP ISSUES (.3); EMAIL RE: OMEGA MTN ISSUE (.2).


    12/24/18  Singer, Randi W.                     0.80                             960.00           003       55519673
        REVIEW PERSONAL INFORMATION RECEIVED BY PARTS DIRECT.


    12/24/18  Schrock, Ray C.                          2.70        4,185.00          003                       55507020
        CALLS WITH LAZARD RE SALE PROCESS (.5); CALLS WITH J. MARCUS, G. FAIL AND S. SINGH RE
        NUMEROUS QUESTIONS RELATED TO SALE PROCESS (2.2).


    12/24/18  Margolis, Steven M.                 1.20       1,290.00        003        55490021
        CONFERS AND CORRESPONDENCE ON APA AND EMPLOYEE ISSUES, TSA, SCHEDULES AND REVIEW
        DOCUMENTATION FOR SAME.


    12/24/18   Munz, Naomi                                 5.00         5,250.00       003         55513227
        EMAILS AND CALLS RE: ESCROW ARRANGEMENTS (2.5); EMAILS AND CALLS RE: ALLOCATION OF SHIP
        PURCHASE PRICE (0.5); EMAILS RE: LICENSE OF SHIP IP (0.5); REVIEW APA AND RELATED ISSUES LIST FOR
        CREDIT CARD CLAIMS APA (1.5).


    12/24/18   Liou, Jessica                            1.70       1,691.50         003     55515182
        REVIEW AND RESPOND TO EMAILS RE SALE (.3); REVIEW AND REVISE CREDIT CARD APA AND EMAILS
        WITH P. VAN GROLL RE SAME (.7); CALL WITH DELOITTE RE CURE COST ESTIMATE (.7).


    12/24/18     Simon, Ariel                                       2.60          2,392.00           003       55529708
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 92 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPONDING RE: DELIVERABLES UNDER SHIP APA (2.4); REVIEW ANCILLARY DOCUMENTS UNDER
        SHIP APA (.2).


    12/24/18  Springer, Lauren                          0.50                        460.00           003       55487524
        EMAILS WITH L. VALENTINO AND M. EPSTEIN RE: SHIP LICENSE.


    12/24/18  Cohen, Francesca                                      0.50            437.50           003       55533732
        NDA REVIEW.


    12/24/18  De Vuono, Christina A.                2.00      1,960.00       003        55530620
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        PARTSDIRECT BUSINESS AND RELATED ANCILLARY DOCUMENTS.


    12/24/18  Bednarczyk, Meggin                    0.30       207.00          003        55489909
        REVIEW CORRESPONDENCE RE: SHIP TRADEMARK LICENSE AND CALL WITH L. SPRINGER RE: SAME.


    12/24/18  Godio, Joseph C.                          4.00       2,760.00       003        55492117
        UPDATE PARTSDIRECT DISCLOSURE SCHEDULES FROM PRE-PETITION TO REFLECT UPDATED
        REPRESENTATIONS IN THE POST-PETITION AUCTION DRAFT APA (2.1); REVIEW AND REVISE EXHIBITS
        TO PARTSDIRECT APA, AND COORDINATE WITH BFR AND SPECIALISTS ON SAME (.3); DRAFT, REVIEW
        AND REVISE BILL OF SALE, EXHIBIT C TO THE PARTSDIRECT APA (1.6).


    12/24/18  Hulsey, Sam                                           0.30            207.00           003       55520526
        REVIEW AND REVISE AGENCY AGREEMENT.


    12/24/18  Guthrie, Hayden                                       2.20          2,090.00           003       55494215
        DRAFT ESCROW AGREEMENT.


    12/24/18  Van Groll, Paloma                           3.40                    2,975.00           003       55520623
        REVIEW ESL APAS (2.1); REVISE ESL APAS ISSUES LISTS (1.3).


    12/24/18     Thompson, Maryann                                  0.10             56.00           003       55503140
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 93 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTENTION TO GOING CONCERN BID DOCUMENTS AND COMMUNICATIONS.


    12/24/18  Peshko, Olga F.                                       0.30            276.00           003       55568075
        CORRESPOND RE SHIP ORDER AND APA.


    12/24/18  Hwangpo, Natasha                          1.20     1,140.00       003          55514533
        REVIEW AND ANALYZE APA EXHIBITS (.6); CORRESPOND WITH WEIL TEAM RE SAME (.1); CORRESPOND
        WITH SAME RE PROCESS (.2); REVIEW TIMELINE RE SAME (.3).


    12/24/18  Nersesyan, Yelena                     0.40       350.00        003       55486879
        REVIEW CHANGES TO REVISED DRAFT OF AGENCY AGREEMENT CIRCULATED BY G. WESTERMAN.


    12/25/18  Epstein, Michael A.                                   2.00          3,000.00           003       55522037
        REVIEW SHIP TM CONSENT LETTER.


    12/25/18  Schrock, Ray C.                     1.50      2,325.00        003         55507093
        REVIEW NUMEROUS EMAILS FROM STAKEHOLDERS AND POTENTIAL BIDDERS RE SALE PROCESS.


    12/25/18  Munz, Naomi                           2.50      2,625.00            003         55513232
        REVIEW MARKUP OF APA FOR CREDIT CARD CLAIMS AND PREPARE ISSUES LIST (2.0); EMAILS RE: SALE
        PROCESS (0.5).


    12/25/18   Shulzhenko, Oleksandr                  0.80          796.00       003          55501456
        REVIEW CORRESPONDENCE WITH WEIL IP RE SHIP LICENSES (0.5); CORRESPOND WITH M. EPSTEIN RE
        SAME (0.3).


    12/25/18   Podolsky, Anne Catherine               3.70      3,681.50                             003       55519569
        REVISE FORM PSA AND LSA DOCUMENTS (2.9); CORRESPONDENCE RE SAME (0.8).


    12/25/18  Simon, Ariel                         0.30                             276.00           003       55529728
        REVIEW CORRESPONDENCE RE: DELIVERABLES UNDER SHIP APA.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 94 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/25/18  Springer, Lauren                     0.80                             736.00           003       55488173
        DRAFT SIDE LETTER TO IP MANAGEMENT AGREEMENT.


    12/25/18  Cohen, Francesca                                      0.10             87.50           003       55533735
        REVIEW NDA.


    12/25/18  De Vuono, Christina A.                2.00      1,960.00       003        55530887
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        PARTSDIRECT BUSINESS AND RELATED ANCILLARY DOCUMENTS.


    12/25/18  Thompson, Maryann                    0.10       56.00                                  003       55503256
        ATTENTION TO GOING CONCERN BID DOCUMENTS AND COMMUNICATIONS.


    12/26/18  Epstein, Michael A.                     0.80        1,200.00                           003       55522310
        REVIEW TM CONSENT LETTER (.3); REVIEW STATUS OF ASSET DISPOSITION (.5).


    12/26/18  Connolly, Annemargaret                                0.10            135.00           003       55531770
        REVIEW EMAIL RE: SALE PROCESSES.


    12/26/18   Marcus, Jacqueline                         1.40       1,925.00           003        55522046
        CONFERENCE CALL WITH GUGGENHEIM RE: PROTECTION AGREEMENTS (.8); REVIEW CHANGES TO SHIP
        ORDER (.1); REVIEW SHIP BOARD CONSENT (.2); EMAIL RE: SHIP/ARI ISSUES (.1); CONFERENCE CALL WITH
        R. SCHROCK, P. DUBIN AND I. DIZENGOFF RE: MTNS (.1); FOLLOW UP CALL WITH R. SCHROCK (.1).


    12/26/18  Singer, Randi W.                   1.40       1,680.00        003                                55511116
        REVIEW BACKGROUND ON CUSTOMER INFORMATION TO PREPARATION FOR ASSET SALES.


    12/26/18   Westerman, Gavin                        2.90       3,480.00         003      55528886
         REVIEW EMAIL CORRESPONDENCE (.5); CALL WITH N. MUNZ RE STATUS (.4); REVIEW AGENCY
        AGREEMENT (.4); WEIL CALL WITH SEARS RE AGENCY AGREEMENT (1); CALL WITH N. MUNZ AND
        (PARTIAL) S. HULSEY (.6).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 95 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18  Singh, Sunny                                          0.40            480.00           003       55522644
        REVIEW ESCROW AGREEMENT.


    12/26/18  Schrock, Ray C.                       4.50       6,975.00                              003       55507019
        PARTICPATE ON CALLS WITH BIDDERS AND STAKEHOLDERS RE SALE PROCESS.


    12/26/18  Margolis, Steven M.                     1.60      1,720.00           003        55504433
        REVIEW ISSUES ON TSA AND SCHEDULES FOR SHIP APA AND SALE (0.6); REVIEW ISSUES ON OFFER
        LETTERS AND COMMENTS ON SAME (0.5); CORRESPONDENCE ON M&A PROCESS WITH N. MUNZ (0.2);
        CONFER WITH WITH A. MISHRA RE: APA UPDATES, SCHEDULES AND OPEN ISSUES (0.3).


    12/26/18  Goslin, Thomas D.                     0.10                            105.00           003       55527387
        REVIEW EMAIL SUMMARY OF STATUS OF SALE PROCESES (.1).


    12/26/18    Munz, Naomi                            10.00     10,500.00          003          55532702
        REVIEW MARKUP OF APA FOR CREDIT CARD CLAIMS AND PREPARING ISSUES LIST (3.1); CONFERENCE
        CALL WITH SEARS’ ADVISORS (0.4); CALL WITH REGULATORY COUNSEL AND BIDDER FOR SHS RE:
        PROTECTION AGREEMENT LIABILITIES (1.0); CALLS AND EMAILS RE: SHIP CLOSING (2.0); EMAILS RE: SHIP
        CLOSING (1.0); EMAILS AND CALLS RE: ESCROW ARRANGEMENTS AND ANCILLARY DOCUMENTS FOR
        BIDS (2.5).


    12/26/18   Simon, Ariel                            1.60         1,472.00    003          55529523
        REVIEW ANCILLARY DOCUMENTS UNDER SHIP APA (.2); CALL WITH BIDDER, BIDDER COUNSEL, J.
        MARCUS, CLIENT AND EVERSHEDS RE: REGULATION OF PROTECTION AGREEMENTS AND PROTECTION
        ENTITIES (.8); CORRESPOND RE: DELIVERABLES UNDER SHIP APA (.6).


    12/26/18  Cohen, Francesca                                      0.50            437.50           003       55533604
        REVIEW NDA.


    12/26/18  De Vuono, Christina A.                3.00      2,940.00       003        55530498
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        PARTSDIRECT BUSINESS AND RELATED ANCILLARY DOCUMENTS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 96 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18   Bednarczyk, Meggin                      1.30        897.00         003           55527291
        CORRESPOND WITH H. SPUHLER RE: SHIP CLOSING DELIVERABLES (IP FILE HISTORIES) (.1); REVIEW NEW
        PRIVACY MATERIALS (.1); REVIEW AND REVISE PARTSDIRECT SERVICES AGREEMENT (.3); REVIEW AND
        REVISE PARTSDIRECT DISCLOSURE SCHEDULES (.8).


    12/26/18   Godio, Joseph C.                          9.90         6,831.00       003        55498335
        DRAFT, REVIEW AND REVISE SEARS HOME SERVICES DISCLOSURE SCHEDULES (1.6); PREPARE
        SIGNATURE PAGES FOR SHIP/SERVICE.COM TRANSACTION CLOSING DOCUMENTS (1.1); DRAFT, REVIEW
        AND REVISE ESCROW AGREEMENT FOR PARTSDIRECT / BIDDER TRANSACTION (2.0); M&A PROCESS
        (INTERNAL) CALL WITH ALL OF WEIL ADVISORS (.1); TRANSITION PLANNING CALL WITH WEIL, SIDLEY,
        LAZARD AND SERVICE.COM (.2); REVIEW AND REVISE EXHIBITS TO PARTSDIRECT APA, AND
        COORDINATE WITH BFR AND SPECIALISTS ON SAME (1.3); REVIEW AND REVISE EXHIBITS TO SEARS
        HOME SERVICES APA, AND COORDINATE WITH BFR AND SPECIALISTS ON SAME (1.4); DRAFT AND
        REVISE BILL OF SALE AS EXHIBIT TO SHIP/SERVICE.COM APA (.4); DRAFT AND REVISE PARTSDIRECT
        SIGNING CHECKLIST (1.8).


    12/26/18   Hulsey, Sam                             5.50     3,795.00         003        55520447
        REVISE AND UPDATE ESCROW AGREEMENT FOR GOING CONCERN APA (2.2); REVISE AND UPDATE
        DISCLOSURE SCHEDULES (1.5); REVIEW AND REVISE AGENCY AGREEMENT (1.0); REVIEW AND NEGOTIATE
        NDAS (.8).


    12/26/18  Guthrie, Hayden                                       2.90          2,755.00           003       55504870
        DRAFT GOING CONCERN ESCROW AGREEMENT.


    12/26/18  Miranda, Graciany                                     0.30            168.00           003       55501434
        REVIEW AND RESPOND TO CASE EMAILS.


    12/26/18   Zavagno, Michael                                     0.90            504.00           003       55529980
        REVISE AND NEGOTIATE NDAS.


    12/26/18  Peshko, Olga F.                        0.70           644.00      003       55498472
        CORRESPONDENCE RE: SHIP ORDER AND CLOSING ISSUES (.2); REVIEW AND SUMMARIZE CHANGES IN
        ENTERED ORDER AND CORRESPOND RE: SAME (.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 97 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18  Scher, Dylan                         0.10                              87.50           003       55531020
        REVIEW EMAIL OF APA STATUS AND FORWARD SAME TO Y. LEE.


    12/26/18   Mishra, Akansha                                      0.10             79.00           003       55502330
        PARTICIPATE ON SEARS M&A CALL.


    12/26/18  Hwangpo, Natasha                        1.60      1,520.00        003         55514413
        CORRESPOND WITH K&E RE TRANSCRIPTS (.1); CORRESPOND WITH WEIL TEAM RE SALE ORDER (.3);
        CORRESPOND WITH CLEARY RE SAME (.2); CALL WITH COMPANY, WEIL TEAM, LAZARD, GUGGENHEIM
        AND R&G RE SHS (1.0).


    12/26/18   Ellsworth, John A.                                   1.50            577.50           003       55645854
        SET UP CLOSING ROOM.


    12/27/18  Connolly, Annemargaret                0.20       270.00                                003       55531626
        REVIEW DISCLOSURE SCHEDULES FOR SEARS HOME SERVICES AGREEMENT.


    12/27/18   Urquhart, Douglas R.                    0.80      1,160.00        003       55516218
        REVIEW EMAILS RE M&A UPDATE (0.5); REVIEW AND RESPOND TO EMAILS RE DISCLOSURE SCHEDULES
        (0.3).


    12/27/18    Marcus, Jacqueline                        1.60         2,200.00           003         55521960
        CONFERENCE CALL WITH A. SIMON, N. MUNZ, D. KRONENBERG AND A. RIGBY RE: SHIP CLOSING LIST (.5);
        CONFERENCE CALL WITH L. VALENTINO, N. MUNZ AND T. ROLOCEK RE: CITIBANK CREDIT CARD/SHIP
        ISSUES (.8); FOLLOW UP CALL WITH N. MUNZ (.1); EMAILS RE: SHIP (.1); EMAILS RE: VARIOUS BIDS (.1).


    12/27/18  Westerman, Gavin                          1.40       1,680.00          003        55529039
        CALLS WITH N. MUNZ RE PROCESS (.5); CONFER WITH H. GUTHRIE RE PROCESS (.2); REVIEW ESCROW
        AGREEMENT (.4); REVIEW EMAILS (.3).


    12/27/18  Herman, David                             1.30      1,560.00     003                             55529979
        REVIEW STATUS OF EXISTING SALES (.9); REVIEW COMMENTS TO BROKERAGE AGREEMENT (.4).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 98 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/27/18  Fail, Garrett                                         0.20            260.00           003       55512894
        RESPOND TO INQUIRIES RE PHARMACY SALES.


    12/27/18   Schrock, Ray C.                          3.50        5,425.00          003         55507232
        CALLS WITH POTENTIAL BIDDERS RE PLACING BIDS. (1.5); CALLS WITH TEAM AND CLIENT RE VARIOUS
        ALE ISSUES (1.2); CALLS WITH ADVISOR TEAM RE SALE PROCESS ISSUES (0.5); CALLS WITH J. MARCUS
        RE CDS PROCESS ISSUE (0.3).


    12/27/18   Baer, Lawrence J.                     0.30        315.00                              003       55532425
        EMAIL FROM J GODIO RE APA DISCLOSURE SCHEDULES, REVIEW SAME.


    12/27/18   Margolis, Steven M.                    0.70         752.50   003           55511061
        REVIEW ISSUES ON APA SCHEDULES AND CONFER WITH AND CORRESPONDENCE ON SAME (0.5); REVIEW
        ISSUES ON EMPLOYEE OFFER LETTERS FOR SHIP TRANSACTION (0.2).


    12/27/18  Goslin, Thomas D.                     0.20       210.00                                003       55527375
        REVIEW DISCLOSURE SCHEDULES FOR SEARS HOME SERVICES AGREEMENT.


    12/27/18   Munz, Naomi                               8.50        8,925.00       003       55532381
        CONFERENCE CALL WITH SEARS’ ADVISORS (0.5); CALL WITH SIDLEY RE: SHIP CLOSING CHECKLIST (1.0);
        CALL WITH SEARS’ RE: CITI CREDIT CARD ARRANGEMENTS FOR SHIP (0.5); CONFERENCE CALL WITH
        WEIL M&A TEAM (1.0); EMAILS AND CALLS RE: ESCROW AGREEMENTS FOR BIDS (2.5); EMAILS AND
        CALLS RE: SHIP CLOSING (1.0); EMAILS AND CALLS RE: APA FOR CREDIT CARD CLAIMS (2.0).


    12/27/18   Mishkin, Jessie B.                   0.90         945.00        003       55729332
        CONDUCT RESEARCH RE: UNDERLYING ACTIONS FOR VISA LITIGATION APA AND DISCUSS SAME WITH
        C. DE VUONO.


    12/27/18  Simon, Ariel                               2.00      1,840.00          003        55529521
        CALL WITH N. MUNZ ON DELIVERABLES FOR SHIP APA (.3); CALL WITH J. MARCUS, N. MUNZ, CLIENT,
        BUYER'S COUNSEL AND BUYER RE: SHIP CLOSING CHECKLIST (.5); CORRESPOND RE: DELIVERABLES
        UNDER SHIP APA (.9); CALL WITH M. BOND RE: DELIVERABLES UNDER SHIP APA (.1); REVIEW ANCILLARY
        DOCUMENTS FOR SHIP APA (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 99 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/27/18  Cohen, Francesca                                      0.90            787.50           003       55533584
        REVIEW NDA (0.4); INTERNAL TEAM MEETING (0.5).


    12/27/18    De Vuono, Christina A.              3.00      2,940.00         003       55531145
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        PARTSDIRECT BUSINESS AND RELATED ANCILLARY DOCUMENTS (2.5). INTERNAL WEIL CONFERENCE
        CALL (.5).


    12/27/18  Miller, Jeri Leigh                                    2.30          1,817.00           003       55516067
        DRAFT AND REVISE FORM SALE ORDER.


    12/27/18  Bednarczyk, Meggin                       0.50       345.00                             003       55527163
        CORRESPOND WITH H. SPULHER RE: SHIP IP CLOSING DELIVERABLES.


    12/27/18   Godio, Joseph C.                      2.30      1,587.00          003       55511235
        DRAFT, REVIEW AND REVISE SEARS HOME SERVICES DISCLOSURE SCHEDULES (1.3); PREPARE
        SIGNATURE PAGES FOR SHIP/SERVICE.COM TRANSACTION CLOSING DOCUMENTS (.3); PARTICIPATE ON
        CLOSING CHECKLIST CALL WITH SIDLEY (.7).


    12/27/18   Hulsey, Sam                             0.30       207.00        003           55520619
        REVISE AND UPDATE DISCLOSURE SCHEDULES (.1); REVIEW AND NEGOTIATE NDAS (.1); REVISE AND
        UPDATE ESCROW AGREEMENT FOR GOING CONCERN APA (.1).


    12/27/18  Shub, Lorraine                                        2.60          1,794.00           003       55514525
        DRAFT REVISED SHIP FIRPTA CERTIFICATE.


    12/27/18  Guthrie, Hayden                        5.80       5,510.00       003          55504834
        COORDINATE AGENCY AGREEMENT EXHIBITS (1.2); ATTEND WEIL INTERNAL MEETING (0.6); DRAFT
        ESCROW AGREEMENTS (2.3); REVIEW GOING CONCERN ESCROW AGREEMENT COMMENTS (1.7).


    12/27/18   Van Groll, Paloma                                    0.20            175.00           003       55520953
        REVISE GOB NOTICE.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 100 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/27/18  DiDonato, Philip                                      3.30          1,848.00           003       55513075
        DRAFT DE MINIMIS ASSET SALE NOTICES.


    12/27/18  Miranda, Graciany                       2.60                        1,456.00           003       55507189
        DRAFT SIGNATURE PAGES (2.2); TEAM MEETING/CALL (.4).


    12/27/18  Thompson, Maryann                    0.10       56.00                                  003       55509758
        ATTENTION TO GOING CONCERN BID DOCUMENTS AND COMMUNICATIONS.


    12/27/18   Zavagno, Michael                        2.00       1,120.00        003         55529756
        REVISE AND NEGOTIATE NDAS (0.2); DRAFT CREDIT CARD LITIGATION CLAIMS BILL OF SALE AND
        ESCROW AGREEMENT (1.1); INTERNAL M&A TEAM MEETING (0.3); PREPARE SHIP SIGNING DOCUMENTS
        (0.4).


    12/27/18  Mishra, Akansha                                       0.10             79.00           003       55509926
        CONFER WITH SHC ON PARTSDIRECT SCHEDULES.


    12/27/18  Hwangpo, Natasha                        1.90       1,805.00       003           55514424
        REVIEW AND REVISE FORM SALE ORDER (1.2); CORRESPOND WITH WEIL TEAM RE SAME (.2); REVIEW
        AND ANALYZE APA DISCLOSURE SCHEDULES (.5).


    12/27/18  Nersesyan, Yelena                      0.40       350.00                               003       55505579
        REVIEW BULK SALES NOTICES RECEIVED FROM IL DEPARTMENT OF REVENUE.


    12/28/18  Odoner, Ellen J.                          2.80                      4,480.00           003       55626274
        REVIEW BIDS (2.0); PARTICIPATE IN M&A TEAM MEETING (.8).


    12/28/18  Epstein, Michael A.                                   3.60          5,400.00           003       55521765
        REVIEW APA FROM ESL BIDS.


    12/28/18     Danilow, Greg A.                                   0.50            800.00           003       55641114
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 101 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW BIDS.


    12/28/18  Bond, W. Michael                        0.60          960.00                           003       55626275
        CONFERENCE CALL WITH R. SHROCK, M-III AND SEARS RE SE SALES PROCESS.


    12/28/18   Connolly, Annemargaret                 1.50      2,025.00       003                             55531564
        REVIEW GOING CONCERN BID DOCUMENTS (.6); REVIEW PARTS DIRECT BID DOCUMENTS (.4);
        PARTICIPATE ON CALL AMONG DEBTOR ADVISORS RE VARIOUS SALE PROCESSES (.5).


    12/28/18  Singer, Randi W.                                      1.80          2,160.00           003       55520918
        REVIEW BIDS.


    12/28/18   Westerman, Gavin                          2.10        2,520.00        003         55529182
        PARTICIPATE ON WEIL M&A TEAM CALLS RE BID PROCESS/DOCUMENTS (1); CALL WITH E. ODONER
        AND N. MUNZ RE PROCESS (.2); CALLS WITH N. MUNZ (.2); REVIEW BID DOCUMENTS (.5); CALLS WITH
        WACHTELL (.2).


    12/28/18   Singh, Sunny                           1.30           1,560.00     003         55527142
        PARTICIPATE ON CALL RE REAL ESTATE SALES WITH WEIL TEAM AND CLIENT (.7); CALL WITH G.
        WESTERMAN RE: STATUS (.3); CALL WITH M&A TEAM RE: BIDS (.3).


    12/28/18   Fail, Garrett                        0.50         650.00        003        55512883
        VARIOUS EMAILS WITH DEBTORS AND ADVISORS AND PARTIES IN INTEREST, INCLUDING BIDDERS RE
        SALES.


    12/28/18  Schrock, Ray C.                                       3.80          5,890.00           003       55641323
        REVIEW ESL BID MATERIALS.


    12/28/18    Margolis, Steven M.                3.80       4,085.00        003          55511802
        CONFERS AND CORRESPONDENCE ON APAS, SCHEDULES, TSA AND PAYROLL ISSUES (1.3); REVIEW NEW
        BUYER MARKUPS OF AGENCY AGREEMENTS, GOING CONCERN APA, PARTS DIRECT APA AND ISSUES
        LISTS (2.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 102 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/28/18   Goslin, Thomas D.                      1.90      1,995.00       003         55521858
        PARTICIPATE ON CALL AMONG DEBTOR ADVISORS RE VARIOUS SALE PROCESSES (.5); REVIEW GOING
        CONCERN BID DOCUMENTS (.8); REVIEW PARTS DIRECT BID DOCUMENTS (.6).


    12/28/18   Munz, Naomi                               6.00       6,300.00          003         55532507
        CONFERENCE CALLS WITH WEIL M&A TEAM (1.0); CALLS RE: SHIP CLOSING (1.0); EMAILS AND CALLS RE:
        ESCROWS FOR BIDS (1.5); EMAILS RE: ANTITRUST ISSUES RE: INNOVEL PROCESS (0.5); EMAILS AND
        CALLS RE: SHIP CLOSING (1.0); EMAILS AND CALLS WITH G. WESTERMAN AND E. ODONER RE: BID
        PROCESS (1.0).


    12/28/18  Lee, Young                               4.20       4,179.00                           003       55531005
        REVIEW AND PREPARE ISSUES LIST RE: BID FINANCING PROVISIONS.


    12/28/18  Liou, Jessica                                         0.50            497.50           003       55515654
        REVIEW AND RESPOND TO SALE EMAILS.


    12/28/18  Simon, Ariel                                2.00      1,840.00         003         55529614
        REVIEW APA FOR BID OF ASSETS (.5); EMAILS RE: DELIVERABLES UNDER SHIP APA (.6); CALL WITH WEIL
        ANTITRUST, LAZARD AND CLIENT RE: BUYER'S DILIGENCE FOR SHIP APA (.3); CALL WITH WEIL M&A
        TEAM ON STATUS OF SALES PROCESSES (.4); CORRESPONDING RE: REVIEW BID FOR ASSETS (.2).


    12/28/18  Cohen, Francesca                                      1.40          1,225.00           003       55533697
        REVIEW NDA (0.4); REVIEW AUCTION BIDS (1.0).


    12/28/18  Bednarczyk, Meggin                                    1.00            690.00           003       55527179
        REVIEW FOUR NEW BIDS AND APAS.


    12/28/18  Godio, Joseph C.                                      0.90            621.00           003       55515953
        ATTEND M&A WEEKLY TEAM MEETING.


    12/28/18     Hulsey, Sam                                        3.40          2,346.00           003       55520440
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 103 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND NEGOTIATE NDAS (.1); INTERNAL CALLS AND MEETINGS TO DISCUSS INCOMING BIDS AND
        NEXT STEPS (1.6); REVIEW AND REVISE AGENCY AGREEMENT (1.5); REVISE AND UPDATE ESCROW
        AGREEMENT FOR GOING CONCERN APA (.2).


    12/28/18   Shub, Lorraine                                       3.20          2,208.00           003       55514430
        DRAFT ISSUES LISTS.


    12/28/18   Guthrie, Hayden                          7.90     7,505.00      003       55512793
        PARTICIPATE ON WEIL M&A UPDATE CALL (0.6); REVIEW AGENCY AGREEMENT SCHEDULES AND
        EXHIBITS (2.7); REVIEW BID DOCUMENTATION (4.6).


    12/28/18  Van Groll, Paloma                                     1.40          1,225.00           003       55520676
        CIRCULATE BIDS TO CONSULTATION PARTIES.


    12/28/18  Yiu, Vincent Chanhong                     4.80       4,200.00                          003       55511693
        REVIEW THREE BID PROPOSALS (2.3); REVIEW ESL BID PROPOSAL (2.5).


    12/28/18  DiDonato, Philip                           8.40       4,704.00       003          55513047
        COMPILE RECEIVED BIDS AND PREPARE MATERIALS FOR DISTRIBUTION TO TEAM (3.3); DRAFT DE
        MINIMIS ASSET SALE NOTICES (2.2); UPDATE SALES TEAM WIP LIST AND CALENDAR (1.9); REVIEW
        PURCHASE AGREEMENTS AND DRAFTING DE MINIMIS NOTICES (1.0).


    12/28/18   Miranda, Graciany                          2.70       1,512.00          003       55512148
        REVIEW INCOMING BIDS AND PREPARE DOCUMENT SUMMARIZING KEY TERMS (.8); TEAM
        CALL/MEETING (.6); TEAM CALL POST-BIDS (.3); PARTICIPATE ON TEAM CALL (.6); PREPARE SIGNATURE
        PAGES (.4).


    12/28/18  Zavagno, Michael                                      0.80            448.00           003       55529644
        INTERNAL M&A TEAM MEETING.


    12/28/18  Peshko, Olga F.                       0.20                            184.00           003       55568548
        CORRESPONDENCE AND CALL RE: SHIP ASSUMED CONTRACTS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 104 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/28/18  Scher, Dylan                         2.60      2,275.00          003        55530754
        REVIEW AND PROVIDE COMMENTS TO APA DISCLOSURE SCHEDULES. (.6) REVIEW APA AND BID AND
        DEBT COMMITMENT LETTERS. (2.0).


    12/28/18   Mishra, Akansha                             2.90       2,291.00     003             55512134
        DRAFT ISSUES LIST FOR ESL APA (1.9); DRAFT ISSUES LISTS FOR AGENCY AGREEMENTS / BIDS (.7);
        CONFER WITH WEIL TEAM ON FEIN ISSUE (.1); CALL WITH L. VALENTINO AND E. GERAGHTY (.2).


    12/28/18  Hwangpo, Natasha                        2.30      2,185.00                             003       55514494
        REVIEW AND ANALYZE BIDS (1.8); CORRESPOND WITH WEIL TEAM RE SAME (.5).


    12/28/18  Soso, Daniel                             4.20                       2,898.00           003       55542769
        REVIEW NDAS (0.1); REVISE PSA FOR OVERLAND PARK (4.1).


    12/28/18   Stauble, Christopher A.                 0.80        324.00       003         55527626
        ASSIST WITH PREPARATION, FILE AND SERVE NOTICE OF INTENT TO CONDUCT STORE CLOSING SALES.


    12/29/18  Odoner, Ellen J.                      6.00       9,600.00                              003       55533465
        REVIEW BIDS, TEAM CONFERENCE CALLS AND RELATED ISSUES.


    12/29/18  Epstein, Michael A.                                   2.30          3,450.00           003       55522167
        REVIEW ESL BIDS.


    12/29/18  Connolly, Annemargaret                  0.50        675.00          003        55531409
        REVIEW BID DOCUMENTS FOR SEARS HOME SERVICES (.3); REVIEW T. GOSLIN'S EMAIL RE GOING
        CONCERN BID (.1); REVIEW REVISED GOING CONCERN ASSET PURCHASE AGREEMENT (.1).


    12/29/18  Urquhart, Douglas R.                  1.50      2,175.00                               003       55632574
        REVIEW ESL GOING CONCERN BID DOCUMENTS AND FINANCING CONDITIONS.


    12/29/18     Singer, Randi W.                                   2.70          3,240.00           003       55520984
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 105 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW BIDS AND IDENTIFY PRIVACY ISSUES.


    12/29/18  Westerman, Gavin                          4.70      5,640.00          003                        55530955
        CALL WITH N. MUNZ AND E. ODONER (.4); PARTICIPATE ON M&A TEAM CALL (.3); CALL WITH E.
        ODONER, N. MUNZ AND S. SINGH (.6); REVIEW AGENCY AGREEMENT BID DOCUMENTS (3.4).


    12/29/18     Singh, Sunny                             3.80      4,560.00       003           55527634
        REVIEW ESL BID AND RELATED DOCUMENTS (1.0); CALL WITH BFR TEAM RE PROCESS AND NEXT STEPS
        (.6); CALL WITH R. SCHROCK RE SAME (.3); REVIEW BOARD MATERIALS RE SALE PROCESS (1.3); CALL
        WITH M&A TEAM RE SALE PROCESS (.6).


    12/29/18   Wessel, Paul J.                    2.00      3,200.00          003          55531701
        REVIEW DOCUMENTS FOR RESTRUCTURING COMMITTEE FOR CALL RE: BID STATUS (0.4); REVIEW BIDS
        AND WORK ON BID SUMMARY, EMPLOYMENT BENEFITS MATTERS WITH A. MISHRA AND S. MARGOLIS
        (1.6).


    12/29/18  Schrock, Ray C.                          4.50                       6,975.00           003       55641472
        CALLS WITH ESL ADVISORS RE BID QUALIFICATION ISSUES.


    12/29/18  Baer, Lawrence J.                      3.60         3,780.00        003       55532271
        REVIEW BID LETTERS, APA'S AND ASSOCIATED DOCUMENTS (3.3); EMAILS FROM L RICHARDS AND S
        HULSEY RE SAME (.3).


    12/29/18   Margolis, Steven M.                    2.90        3,117.50       003        55515385
        REVIEW NEW AGENCY AND APA AGREEMENTS, REVIEW AND REVISE ISSUES LISTS WITH A. MISHRA ON
        SAME (2.3); CORRESPONDENCE WITH A. MISHARA AND P. WESSEL RE: APA AND EMPLOYEE ISSUES (0.6).


    12/29/18  Goslin, Thomas D.                       0.60        630.00         003        55522499
        REVIEW BID DOCUMENTS FOR SEARS HOME SERVICES (.4); DRAFT EMAIL TO H. GUTHRIE RE GOING
        CONCERN BID (.1); REVIEW REVISED GOING CONCERN ASSET PURCHASE AGREEMENT (.1).


    12/29/18     Munz, Naomi                                        8.00          8,400.00           003       55513148
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 106 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH M&A TEAM (0.5); CALL WITH S. SINGH AND G. WESTERMAN (0.5); REVIEW BID DOCUMENTS
        (6.0); REVIEW DRAFT ISSUES LISTS (1.0).


    12/29/18  Naughton, Michael C.                                  2.20          2,310.00           003       55513080
        REVIEW AND COMMENT ON MULTIPLE BIDS.


    12/29/18  Lee, Young                            2.00      1,990.00       003        55531120
        REVIEW AND PREPARE SUMMARY RE BID FINANCING; REVIEW AND REVISE SUMMARY RE ESL APA
        FINANCING ISSUES.


    12/29/18  Liou, Jessica                             2.80       2,786.00       003          55515166
        CALL WITH BFR SALES TEAM ON NEXT STEPS (1.0); REVIEW INCOMING BIDS FOR SALE PROCESS (1.0);
        CONFER WITH L. VALENTINO, S. SITLEY, LAZARD, AND C. DE VUONO RE CREDIT CARD CLAIMS APA (.8).


    12/29/18  Simon, Ariel                              5.80       5,336.00         003      55529602
        CALL WITH WEIL M&A TEAM RE: REVIEW BIDS (.4); DRAFT ISSUES LIST FOR BID AND ACCOMPANYING
        APA MARKUP (5.2); CALL WITH WEIL M&A TEAM RE: REVIEW BIDS (.2).


    12/29/18  Springer, Lauren                                      4.60          4,232.00           003       55512548
        REVIEW BID MARKUPS AND PREPARE ISSUES LISTS.


    12/29/18  Cohen, Francesca                                      3.90          3,412.50           003       55533878
        PREPARE SUMMARY OF GOING CONCERN APA.


    12/29/18  De Vuono, Christina A.                   6.00      5,880.00       003       55530592
        INTERNAL CONFERENCE CALLS RE: TRANSACTION STATUS (2.0); CONFERENCE CALL WITH LAZARD
        AND SEARS (1.0); REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH
        POTENTIAL SALE OF PARTSDIRECT BUSINESS AND RELATED ANCILLARY DOCUMENTS (3.0).


    12/29/18  Miller, Jeri Leigh                     4.00        3,160.00         003         55516101
        ATTEND WEIL SALES TEAM WORK IN PROCESS CALL (.8); PREPARE QUALIFIED BID CHECKLIST (3.2).


    12/29/18     Bednarczyk, Meggin                                 7.80          5,382.00           003       55527202
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 107 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW NEW BIDS AND APAS AND REVIEW AND REVISE ISSUES FOUR LISTS FOR EACH.


    12/29/18   Hulsey, Sam                               3.00       2,070.00      003                          55520558
        REVISE AND UPDATE ISSUES LISTS (2.2); REVISE AND UPDATE DISCLOSURE SCHEDULES (.8).


    12/29/18   Guthrie, Hayden                        10.60     10,070.00        003           55512783
        DRAFT AGENCY AGREEMENT ISSUES LIST (2.7); DRAFT GOING CONCERN APA ISSUES LIST (4.9); DRAFT
        ESL ALTERNATIVE APA ISSUES LIST (3.0).


    12/29/18   Van Groll, Paloma                         6.30        5,512.50          003                     55521362
        REVISE ESL APAS (2.2): PARTICIPATE ON SALES TEAM CALL (1); REVISE TIMELINE (3.1).


    12/29/18  DiDonato, Philip                         5.20      2,912.00        003        55513065
        DRAFT DRAFT OF SALE PROCESS CALENDAR (4.2); TEAM CALL TO DISCUSS SALES PROCESS PLAN AND
        WORKSTREAMS (1.0).


    12/29/18     Miranda, Graciany                      0.70          392.00        003       55521851
        REVIEW ISSUES LIST FROM ESL'S BIDS AHEAD OF CALL (.2); PARTICIPATE ON TEAM CONFERENCE CALL
        (.2); PARTICIPATE ON TEAM CONFERENCE CALL (.3).


    12/29/18  Thompson, Maryann                     10.10                         5,656.00           003       55514243
        REVIEW ANALYZED AND DRAFT ISSUES LISTS FOR ALL BIDS.


    12/29/18  Zavagno, Michael                                      0.50            280.00           003       55529608
        ATTEND INTERNAL M&A TEAM MEETING.


    12/29/18  Richards, Lauren E.                    0.80         552.00         003       55515849
        REVIEW AND PROVIDE ISSUES LIST COMMENTS ON PARTSDIRECT APA DRAFT (0.3); UPDATE AND
        COMMENT ON SHS AUCTION DRAFT DISCLOSURE SCHEDULES (0.3); REVIEW AND PROVIDE ISSUES LIST
        COMMENTS ON CROSS COUNTRY APA DRAFT (0.2).


    12/29/18     Messina, Michael D.                                6.90          6,555.00           003       55522576
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 108 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AGENCY AGREEMENT MARKUPS AND WORK ON AGENCY AGREEMENT ISSUES LIST.


    12/29/18   Mishra, Akansha                            3.60      2,844.00      003       55513157
        DRAFT ISSUES LIST FOR PARTS DIRECT/ APA MARKUP (2.2); CONFER WITH CORPORATE RE HOME
        SERVICES BID (.1); DRAFT ISSUES LIST FOR ESL ALTERNATIVE DRAFT APA (1.3).


    12/29/18  Hwangpo, Natasha                          9.00        8,550.00         003       55514429
        CALL WITH WEIL TEAM RE BID PROCESS (.8); CORRESPOND WITH SAME RE SAME (.2); REVIEW AND
        ANALYZE BUSINESS SEGMENT BIDS (2.6); DRAFT ISSUES LIST RE SAME (3.4); CORRESPOND WITH WEIL
        TEAM RE SAME (.5); REVIEW AND REVISE TIMELINE AND PROCESS SLIDES (1.3); CORRESPOND WITH WEIL
        TEAM RE SAME (.2).


    12/30/18  Odoner, Ellen J.                         1.50                       2,400.00           003       55626347
        CONFERENCE CALL RE: ESL BID (1.0); M&A TEAM MEETING (0.5).


    12/30/18  Danilow, Greg A.                                      0.50            800.00           003       55641475
        REVIEW BIDS.


    12/30/18    Marcus, Jacqueline                    0.80      1,100.00         003         55522623
        EMAIL RESTRUCTURING COMMITTEE RE: MTNS (.1); CONFERENCE CALL WITH E. REIMER, T. KRELLER
        AND J. MISHKIN RE: MTN HEARING (.7).


    12/30/18   Westerman, Gavin                            4.00       4,800.00    003            55529140
        CALL WITH MIII AND WLRK (.6); PARTICIPATE ON WEIL TEAM CALL RE SALE PROCESS (.5); REVISE
        ISSUES LIST (2.2); FOLLOW UP CALL WITH N. MUNZ (.2); REVIEW EMAILS (.5).


    12/30/18  Westerman, Gavin                       0.10                           120.00           003       55626348
        FOLLOW UP CALL WITH E. ODONER AND N. MUNZ RE SAME.


    12/30/18  Singh, Sunny                              0.80        960.00          003                        55527647
        CALL WITH SKADDEN TEAM RE: BIDS (.3); CALL WITH WEIL TEAM RE: NEXT STEPS (.5).


    12/30/18     Fail, Garrett                                      0.30            390.00           003       55519525
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 109 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS WITH DEBTORS, ADVISORS, AND PARTIES IN INTEREST RE SALES PROCESS.


    12/30/18  Schrock, Ray C.                            4.90      7,595.00           003                      55641484
        CALLS WITH ESL ADVISORS RE BID (3.4); CALLS WITH UCC ADVISORS RE ESL BID (1.5).


    12/30/18   Baer, Lawrence J.                         0.20        210.00        003           55532656
        EMAIL FROM S HULSEY RE APA ISSUES LIST (.1); EMAILS TO AND FROM L RICHARDS RE SAME (.1).


    12/30/18   Margolis, Steven M.                  0.80         860.00      003        55515325
        REVIEW CORRESPOND ON APAS AND RELATED DOCUMENTS (0.5); CORRESPONDENCE WITH SIDLEY RE:
        SHIP OFFER LETTERS AND CORRESPONDENCE WITH WEIL RE: SAME (0.3).


    12/30/18  Munz, Naomi                             9.70        10,185.00        003          55513155
        CONFERENCE CALL WITH CLEARY AND MOELIS RE: ESL BID (0.7); CALL WITH S. SINGH AND J. LIOU WITH
        M&A TEAM (0.5); REVIEW BID MATERIALS AND PREPARING BULLET POINT LIST OF KEY ISSUES (5.5);
        PREPARE ISSUES LIST RE: ESL BID (3.0).


    12/30/18  Mishkin, Jessie B.                      0.70       735.00                              003       55527515
        CALL WITH J. MARCUS, CYRUS COUNSEL RE: HEARING ON MTN SALE APPROVAL.


    12/30/18  Liou, Jessica                          1.60         1,592.00       003          55515376
        CALL WITH BFR AND M&A SALES TEAMS RE NEXT STEPS (.5); REVIEW EMAILS RE VARIOUS BIDS, SALES
        DECK FOR RESTRUCTURING COMMITTEE, AND ESL BID REVIEW (.5); CALL WITH CLEARY RE ESL BID (.4);
        REVIEW ESL OPEN ISSUES LIST (.2).


    12/30/18  Simon, Ariel                             1.80       1,656.00        003           55567929
        CORRESPOND RE: DELIVERABLES UNDER SHIP APA (1.0); CALL WITH WEIL M&A AND BFR TEAMS RE:
        REVIEW BIDS FOR CERTAIN ASSETS (.5); CORRESPOND RE: REVIEW BID FOR CERTAIN ASSETS (.3).


    12/30/18  Springer, Lauren                                      0.20            184.00           003       55514406
        REVIEW AND COMMENT ON BID MARKUPS.


    12/30/18     Cohen, Francesca                                   5.60          4,900.00           003       55626351
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 110 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE SUMMARY OF GOING CONCERN APA.


    12/30/18   Miller, Jeri Leigh                          2.50      1,975.00       003                        55516073
        REVISE ISSUES LIST FOR BFR POINTS (2.0); CALL WITH WEIL BFR AND WEIL M&A TEAMS RE:
        COORINDATION OF BID REVIEW (.5).


    12/30/18  Hulsey, Sam                                           1.30            897.00           003       55563746
        DISCUSSIONS RE: BIDS AND ISSUES LISTS.


    12/30/18   Guthrie, Hayden                          4.70         4,465.00         003        55513181
        PARTICIPATE ON CALL WITH ESL AND ITS ADVISERS RE: ESL BIDS (1.1); DRAFT ESL ALTERNATIVE APA
        ISSUES LIST (1.4); ATTENDANCE ON LEGAL PROCESS CALL (0.5); DRAFT APA ISSUES LISTS (1.7).


    12/30/18  Van Groll, Paloma                                     2.00          1,750.00           003       55626352
        ATTEND INTERNAL CATCHUP CALLS.


    12/30/18  DiDonato, Philip                                      2.10          1,176.00           003       55513058
        UPDATE ISSUES LIST FOR M&A TEAM FOR SHS APA.


    12/30/18    Miranda, Graciany                       1.30         728.00       003       55514935
        PARTICIPATE ON WEIL TEAM CALL (.5); REVIEW ISSUES LISTS UPDATED WITH TAX COMMENTS AND
        ESL'S BID PRESENTATION (.8).


    12/30/18  Thompson, Maryann                                     0.30            168.00           003       55514227
        EMAILS RE: GOING CONCERN BID.


    12/30/18  Zavagno, Michael                                      0.50            280.00           003       55529778
        ATTEND SEARS M&A AND BFR TEAM MEETING.


    12/30/18   Messina, Michael D.                        3.20      3,040.00          003                      55522560
        ESL BID DISCUSSION (1.0); PARTICIPATE ON WEIL INTERNAL CALL (.7); REVIEW G. WESTERMAN
        COMMENTS TO AGENCY AGREEMENT ISSUES LIST (1.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 111 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/30/18   Hwangpo, Natasha                        2.80       2,660.00         003          55514412
        CALL WITH CLEARY, MOELIS, MIII, LAZARD, PAUL WEISS, ANDD WEIL TEAM RE BID (.9); CALL WITH
        SKADDEN AND WEIL TEAM RE PROCESS (.5); CALL WITH WEIL TEAM RE UPDATE (.5); REVIEW AND
        REVISE ISSUES LIST (.9).


    12/31/18  Odoner, Ellen J.                         2.50       4,000.00           003        55533753
        CONFERENCE CALL RE: NON-ESL BIDS (0.5); CONFERENCE CALL RE: BID (1.5); CONFERENCES WITH N.
        MUNZ (0.5).


    12/31/18  Epstein, Michael A.                           5.70                  8,550.00           003       55522293
        CALL RE ASSET BIDS (.5); REVIEW ESL BID (4.6); REVIEW BID (.6).


    12/31/18  Danilow, Greg A.                                      0.50            800.00           003       55641488
        REVIEW BIDS AND NEXT STEPS.


    12/31/18   Marcus, Jacqueline                          4.70         6,462.50       003          55541191
        EMAIL G. MIESNER RE: MTNS (.2); EMAILS RE: SHIP CLOSING (.2); CALL WITH C. ADAMS RE: MTNS (.2);
        REVIEW ESL DECK RE: GOING CONCERN OFFER (.5); REVIEW 12/20 MTN HEARING TRANSCRIPT (.9); CALL
        WITH S. SINGH (.1); CALL WITH G. MIESNER RE: MTNS (.3); PREPARE FOR MTN HEARING (.7); CALL WITH
        G. MIESNER (.1); CALL WITH E. REIMER, AND T. KRELLER (.2); REVIEW CYRUS RESPONSE AND FOLLOW UP
        RE: ISDA MATTERS (1.2); FOLLOW UP CALL WITH T. KRELLER AND E. REIMER (.1).


    12/31/18   Singer, Randi W.                      1.00                         1,200.00           003       55521327
        PARTICIPATE ON ADVISORS CALL RE: GOING CONCERN APA.


    12/31/18   Westerman, Gavin                           5.60         6,720.00       003        55528824
        REVIEW BID DOCUMENTS (1.2); REVISE AGENCY AGREEMENT ISSUES LISTS (.4); PARTICIPATE ON SEARS
        ADVISORS CALL RE LIQUIDATOR PROCESS (.6); REVIEW ISSUES LIST — ESL (.4); PARTICIPATE ON SEARS
        ADVISORS CALL RE: BIDS (.5); CALLS WITH N. MUNZ (1.2); PARTICIPATE ON WEIL CALL WITH
        SEARS/SEARS ADVISORS RE ESL APA (1.3).


    12/31/18     Singh, Sunny                                       2.60          3,120.00           003       55527786
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 112 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH ADVISORS TEAM RE LIQUIDATOR BIDS (.5); CALL WITH WEIL AND LAZARD TEAM RE:
        ALTERNATIVE AUCTION (.6); CALL WITH WEIL TEAM AND LAZARD RE: KENMORE / DIEHARD ASSETS
        (.5); CALL WITH MIII TEAM RE: ANALYSIS OF BIDS (.7); EMAIL MIII TEAM RE: SAME (.3).


    12/31/18 Schrock, Ray C.                        10.40      16,120.00       003       55564764
        NUMEROUS CALLS WITH ESL ADVISORS, UCC ADVISORS, DIP LENDER ADVISORS AND RESTRUCTURING
        COMMITTEE MEMBERS RE ESL BID QUALIFICATION ISSUES AND NEGOTIATIONS RELATED TO SAME.


    12/31/18   Baer, Lawrence J.                                    0.60            630.00           003       55532352
        PARTICIPATE ON NON-ESL BID PROCESS CALL.


    12/31/18   Margolis, Steven M.                         3.30       3,547.50      003        55515439
        PARTICIPATE ON NON-ESL BIDS PROCESS CALL (0.7); PARTICIPATE ON GOING CONCERN APA ISSUES LIST
        CALL (1.3) AND REVIEW ISSUES LIST RE: SAME (0.2); CONFER WITH AND CORRESPONDENCE WITH E. LIU
        (SIDLEY) AND A. MISHRA RE: SHIP OFFER LETTERS AND CORRESPONDENCE ON SAME (0.4); CONFERS
        AND CORRESPONDENCE ON APA ISSUES (0.5); REVIEW ISSUES ON DISCLOSURE SCHEDULES (0.2).


    12/31/18     Munz, Naomi                             8.40        8,820.00        003         55532619
        PREPARE ISSUES LIST FOR ESL GOING CONCERN APA (5.0); CONFERENCE CALL WITH SEARS’ ADVISORS
        (0.4); CONFERENCE CALL RE: ISSUES LIST WITH ADVISOR TEAM (1.5); CALL WITH LAZARD RE: NEXT
        STEPS ON NON-ESL BIDS (1.0); REVISE LETTER TO PERMIT AUTHORITIES RE: SHIP PERMITS (0.5).


    12/31/18  Mishkin, Jessie B.                   0.20      210.00        003        55729333
        ATTENTION TO INTERNAL CORRESPONDENCE AND CORRESPONDENCE WITH UCC COUNSEL RE: MTN
        SALE HEARING.


    12/31/18   Naughton, Michael C.                   0.70                          735.00           003       55515193
        PARTICIPATE ON TEAM CALL RE: STATUS OF NON-ESL BIDS.


    12/31/18   Shulzhenko, Oleksandr                                0.90            895.50           003       55626355
        PARTICIPATE ON NON-ESL BID PROCESS CALL.


    12/31/18     Arthur, Candace                                    1.10          1,094.50           003       55562219
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 113 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AGENCY AGREEMENTS (1.0); CONFER WITH S. SINGH RE: NEXT STEPS IN REVIEWING SAME (.1).


    12/31/18   Lee, Young                                 3.20         3,184.00  003        55530619
        PARTICIPATE ON STATUS UPDATE CALL WITH LAZARD AND WEIL (1.1); CALL WITH SEARS, LAZARD
        AND WEIL RE: ESL APA ISSUES LIST (1.2); PREPARE FOR SAME (.9).


    12/31/18  Liou, Jessica                             4.10      4,079.50        003           55516344
        REVIEW AND REVISRE ESL APA (2.4); REVIEW AND RESPOND TO EMAILS RE ESL SALE APA (.4); CALL
        WITH WEIL M&A, LAZARD, M3 RE ESL GOING CONCERN BID (1.3).


    12/31/18  Simon, Ariel                                          0.40            368.00           003       55570090
        CORRESPOND RE: DELIVERABLES UNDER SHIP APA.


    12/31/18   Springer, Lauren                           2.70        2,484.00        003          55516169
        PARTICIPATE ON PROCESS CALL WITH LAZARD AND EMAILS WITH M. EPSTEIN AND M. BEDNARCZYK
        RE: SAME (.9); REVIEW GOING CONCERN ISSUES LIST (.5); CALL WITH WEIL, SEARS, M-III AND LAZARD
        RE: GOING CONCERN BID ISSUES LIST (1.3).


    12/31/18  Cohen, Francesca                        1.00                          875.00           003       55533695
        UPDATE ON ESL (0.5); INTERNAL M&A TEAM MEETING (0.5).


    12/31/18   De Vuono, Christina A.               4.00      3,920.00         003         55531147
        REVIEW AND REVISE ASSET PURCHASE AGREEMENT IN CONNECTION WITH POTENTIAL SALE OF
        PARTSDIRECT BUSINESS AND RELATED ANCILLARY DOCUMENTS (2.0); PARTICIPATE IN CONFERENCE
        CALLS (2.0).


    12/31/18   Miller, Jeri Leigh                       1.40          1,106.00         003        55516066
        CALL WITH WEIL BFR AND M&A TEAMS RE: ESL BID PROCESS (.6); EMAIL M&A TEAM MARK-UPS OF
        ISSUES LIST (.2); DRAFT NOTICE OF CASE CONFERENCE (.3); DRAFT ISSUES LIST FOR LIQUIDATOR BID (.3).


    12/31/18     Bednarczyk, Meggin                                 2.30          1,587.00           003       55527390
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 114 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND WITH H. SPUHLER RE: SHIP IP CLOSING DELIVERABLES (.2); CALL WITH FINANCIAL
        ADVISORS AND WEIL TEAM RE: PROCESS FOR NON-ESL BIDS (.6); DRAFT SUMMARY OF PROCESS FOR
        NON-ESL BIDS FOR CIRCULATION TO TIPT AND PRIVACY (.3); CORRESPONDENCE WITH PEMA TEAM RE:
        NON-ESL BIDS (.2); CALL WITH BANKERS, WEIL TEAM AND SEARS TO WALK THROUGH ESL ISSUES LIST
        (1.0).


    12/31/18   Godio, Joseph C.                          0.40                       276.00           003       55528239
        SEARS - NON-ESL BIDS - PROCESS CALL WITH SEARS' ADVISORS.


    12/31/18  Namerow, Derek                        0.40        276.00        003        55529752
        REVIEW PSA AND RESPOND TO INQUIRY FROM BUYER'S COUNSEL FOR TOLLESON TRANSACTION.


    12/31/18   Shub, Lorraine                          0.50                         345.00           003       55559108
        PARTICIPATE ON GOING CONCERN ISSUES LIST CALL.


    12/31/18  Guthrie, Hayden                             6.70       6,365.00       003            55519247
        DRAFT APA ISSUES LISTS (5.5); PARTICIPATE ON CALL RE: GOING CONCERN APA ISSUES LIST (1.2).


    12/31/18  Van Groll, Paloma                        3.70        3,237.50         003                        55521112
        ATTEND UPDATE CALL (1.1); ATTEND INTERNAL ESL APA CALL (1.6); REVIEW APAS (1).


    12/31/18  DiDonato, Philip                      0.70        392.00          003         55542715
        CALL WITH COMPANY ADVISORS TO DISCUSS LIQUIDATOR BID TIMELINE; UPDATE ISSUES LIST FOR
        LIQUIDATOR BIDS.


    12/31/18  Thompson, Maryann                       2.70       1,512.00       003          55521919
        CALL RE: ISSUES WITH GOING CONCERN APA WITH SEARS AND FINANCIAL ADVISORS (1.4); INTERNAL
        COMMUNICATIONS RE: LIQUIDATION BIDS AND NON-GOING CONCERN BIDS (.1); CALL RE: NON-GOING
        CONCERN BIDS WITH M. BEDNARCYZK, L. SPRINGER, CORPORATE TEAM AND INTERNAL
        COMMUNICATIONS FOLLOWING THE CALL (1.2).


    12/31/18     Peshko, Olga F.                                    0.20            184.00           003       55568456
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 115 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND RE: SHIP LEASE.


    12/31/18  Scher, Dylan                            1.00                          875.00           003       55570202
        CALL RE. BIDS AND CORRESPONDENCE WITH Y. LEE.


    12/31/18   Messina, Michael D.                     2.90      2,755.00     003          55522664
        PARTICIPATE ON CONFERENCE CALLS (2.5); REVIEW CHANGES TO AGENCY AGREEMENT ISSUES LIST (.4).


    12/31/18   Mishra, Akansha                           1.10   869.00         003         55516288
        REVIEW SIDLEY'S COMMENTS ON SERVICE.COM OFFER LETTER AND DRAFT E-MAIL RESPONSE (.5);
        PARTICIPATE ON - NON-ESL BIDS PROCESS CALL (.6).


    12/31/18  Hwangpo, Natasha                          2.60       2,470.00          003       55515765
        REVIEW AND REVISE ISSUES LIST (.6); CORRESPOND WITH WEIL TEAM RE SAME (.1); CALL WITH WEIL
        TEAM AND LAZARD RE NON-ESL BID PROCESS (.6); CORRESPOND WITH SAME RE SAME (.3);
        CORRESPOND WITH WEIL TEAM RE PBGC ASSETS (.3); REVIEW AND ANALYZE FOREBERANCE
        AGREEMENT (.3); CORRESPOND WITH WEIL TEAM RE PROCESS FORWARD (.4).


    SUBTOTAL TASK 003 - Asset Disposition/363                   2,213.10     $2,097,704.50
    Asset /De Minimis Asset/Liquidation Sales:

    11/28/18    Stauble, Christopher A.               2.30        931.50        004       55487223
        ASSIST WITH PREPARATION, FILE AND SERVE MOTION OF DEBTORS FOR ENTRY OF AN ORDER
        EXTENDING THE AUTOMATIC STAY TO CERTAIN NON-DEBTOR PARTIES (.9); REVIEW STAY MOTIONS
        FOR J. APFEL RE: SCHEDULING (1.4).


    12/01/18   DiDonato, Philip                       2.20      1,232.00        004                            55340328
        REVISE AUTOMATIC STAY TRACKER FOR TEAM (.2); DRAFT RESPONSE TO MOTION TO LIFT THE
        AUTOMATIC STAY (2.0).


    12/02/18  DiDonato, Philip                      2.10                          1,176.00           004       55344950
        DRAFT RESPONSE TO MOTION TO LIFT THE AUTOMATIC STAY.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 116 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18  Marcus, Jacqueline                          0.90        1,237.50      004         55382917
        MEET WITH C. ARTHUR, S. SINGH, J. APFEL AND G. FAIL RE: VARIOUS AUTOMATIC STAY MOTIONS.


    12/03/18  Marcus, Jacqueline                       0.20                         275.00           004       55383516
        CALL WITH A. GOLDINSTEIN RE: LUXOTTICA STATUS.


    12/03/18  Singh, Sunny                           1.00      1,200.00                              004       55352211
        CALL WITH WEIL TEAM RE: AUTOMATIC STAY RELIEF MOTIONS.


    12/03/18   Fail, Garrett                          1.60       2,080.00          004     55367172
        CALL WITH S. SITLEY RE LITIGATION AND AUTOMATIC STAY ISSUES (.6); ADDRESS MULTIPLE
        AUTOMATIC STAY MOTIONS FILED WITH SEARS TEAM AND MOTION TO EXTEND THE AUTOMATIC
        STAY (1.0).


    12/03/18   Arthur, Candace                       1.30         1,293.50       004        55388973
        TEAM CALL RE: AUTOMATIC STAY RELIEF MOTIONS (1.0); CONFER WITH A. HWANG RE RESPONSES TO
        LIFT STAY MOTIONS (.3).


    12/03/18   Skrzynski, Matthew                   0.90       711.00          004         55386556
        DISCUSS AUTOMATIC STAY RESPONSE ISSUES AND WORKSTREAMS WITH J. APFEL, P. DIDONATO AND
        B. PODZIUS.


    12/03/18     Apfel, Joshua H.                       10.10       9,898.00          004        55395606
        REVIEW ALL AUTOMATIC STAY RELIEF MOTIONS AND PREPARE CHART SUMMARIZING SAME (5.1);
        CONFER WITH VARIOUS MEMBERS OF WEIL BFR TEAM RE: SAME (.6); CONFER WITH SEARS RE: SAME
        (.7); CALL WITH WEIL BFR TEAM TO DISCUSS INITIAL DRAFT OF SAME (.7); REVISE SAME TO REFLECT
        COMMENTS FROM CALL (.4); CIRCULATE SAME TO SEARS LEGAL FOR REVIEW (.2); CONFER WITH C.
        STAUBLE RE: ADJOURNED HEARING DATE FOR AUTOMATIC STAY MOTIONS (.2); REVIEW
        NEWLY-RECEIVED INFORMAL AUTOMATIC STAY RELIEF REQUESTS (.7); CONFER WITH SEARS RE: SAME
        (.4); CONFER WITH VARIOUS OPPOSING COUNSEL RE: SAME (.3); REVIEW AND COMMENT ON DRAFT
        STIPULATION FOR STAY RELIEF IN CONNECTION WITH SAME (.6); CONFER WITH P. DIDONATO RE: SAME
        (.2).


    12/03/18     Diktaban, Catherine Allyn                          1.00            560.00           004       55389745
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 117 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FORM OF LETTER FOR SEARS RE AUTOMATIC STAY.


    12/03/18   DiDonato, Philip                         6.30      3,528.00         004       55344710
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.3); UPDATE AUTOMATIC STAY
        TRACKER (.9); DRAFT RESPONSE TO MOTION TO LIFT THE AUTOMATIC STAY (4.4); CONDUCT RESEARCH
        RELATED TO MOTION TO LIFT THE STAY (.7).


    12/03/18  Leslie, Harold David                   1.90      1,748.00                              004       55383813
        DRAFT OMNIBUS OPPOSITION TO MOTION TO LIFT THE AUTOMATIC STAY.


    12/03/18  Peshko, Olga F.                       0.10                             92.00           004       55343145
        CORRESPOND RE: NOTICE FOR AUTOMATIC STAY PARTIES.


    12/03/18  Hwang, Angeline Joong-Hui                             0.90            621.00           004       55590497
        INTERNAL CALL RE: AUTOMATIC STAY MOTIONS.


    12/04/18   Apfel, Joshua H.                         9.10       8,918.00          004       55395644
        CONFER WITH C. ARTHUR AND A. HWANG RE: FLATBUSH LANDLORD STAY ISSUE (.4); CONFER WITH
        VARIOUS LIFT-STAY MOVANTS RE: RESOLUTION AND ADJOURNMENT OF LIFT STAY MOTIONS (2.6);
        FOLLOW-UP DISCUSSIONS WITH SEARS RE: SAME (.4); CONFER WITH WEIL BFR TEAM RE: SAME (.4);
        CONFER WITH C. STAUBLE AND S. SINGH RE: COURT INSTRUCTIONS TO ADJOURN NON-DEBTOR
        MOTIONS FROM UPCOMING OMNIBUS HEARING (.2); EMAILS TO MOVANTS RE: SAME (.8); CONFER WITH
        OTHER MEMBERS OF LIFT-STAY TEAM RE: SEPARATE CORRESPONDENCE (.4); CALLS WITH SEARS RE:
        VARIOUS INFORMAL LIFT STAY REQUESTS (.7); CONFER WITH P. DIDONATO RE: ORGANIZING AND
        UPDATING STAY TRACKER IN CONNECTION WITH SAME (.3); REVIEW AND COMMENT ON INSURANCE
        SUMMARY TO BE CIRCULATED TO MOVANTS IN CONNECTION WITH SAME (.5); FOLLOW-UP EMAILS
        WITH SEARS RE: SAME (.2); CONFER WITH SEARS LEGAL RE: SAME (.5); REVIEW AND COMMENT ON
        PROPOSED CONSENSUAL LIFT STAY MOTIONS (.7); CONFER WITH O. PESHKO RE: SAME (.3); CONFER
        WITH SEARS RE: SAME (.3); CONFER WITH VARIOUS MOVANT COUNSEL RE: SAME (.4).


    12/04/18  Diktaban, Catherine Allyn                0.40        224.00           004         55389765
        CALL WITH P. LOH RE: INQUIRY RE CO-DEFENDANT AND SCHEDULE TO NON-DEBTORS’ EXTENSION OF
        AUTOMATIC STAY (.1); CALL WITH A. HWANG RE: REAL ESTATE RENT INQUIRY (.1); CALL WITH O.
        PESHKO RE: INQUIRY RE AUTOMATIC STAY EXTENSION MOTION (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 118 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18   DiDonato, Philip                       1.80        1,008.00      004                            55344715
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.3); UPDATE AUTOMATIC STAY
        TRACKER FOR TEAM (.3); DRAFT RESPONSE TO MOTION TO LIFT THE AUTOMATIC STAY (1.2).


    12/04/18   Leslie, Harold David                  4.40      4,048.00          004          55384411
        DRAFT OMNIBUS OPPOSITION TO MOTION TO LIFT THE AUTOMATIC STAY (4.3); CALL WITH J. APFEL
        RE: MOTION TO LIFT THE AUTOMATIC STAY (0.1).


    12/04/18  Peshko, Olga F.                       2.10      1,932.00       004         55344670
        REVIEW ALIANO LIFT STAY MOTION, DRAFT SUMMARY, AND CORRESPOND RE: SAME WITH CLIENT (1);
        CORRESPOND RE: MOTION AND ADJOURNMENT WITH WEIL TEAM AND COUNTERPARTY (.2); REVIEW
        PROPOSED RYSEWYK CONSENT ORDER AND DRAFT COMMENTS AND SUMMARY FOR SAME (.9).


    12/05/18  Friedmann, Jared R.                    0.30        337.50          004        55366051
        REVIEW LETTER FROM SCHOOL DISTRICT RE: REQUESTED STIPULATION (0.2); EMAILS WITH TEAM RE:
        SAME AND NEXT STEPS (0.1).


    12/05/18  Fail, Garrett                         0.10                            130.00           004       55367261
        CALL WITH AKIN RE MOTION TO EXTEND AUTOMATIC STAY.


    12/05/18  Mishkin, Jessie B.                    0.10        105.00        004                              55383183
        ATTENTION TO COMMUNICATIONS RE: POTENTIAL STIPULATION WITH SCHOOL DISTRICT RE:
        AUTOMATIC STAY MOTION.


    12/05/18  Goldinstein, Arkady                                   0.60            588.00           004       55397807
        CONFER RE: SCHOOL DISTRICT OBJECTION.


    12/05/18     Apfel, Joshua H.                                   5.40          5,292.00           004       55395688
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 119 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE AND DRAFT ADDITIONAL STIPULATIONS FOR RELIEF FROM THE AUTOMATIC STAY (1.6);
        REVIEW INFORMAL REQUESTS FOR STAY RELIEF AND STAY RELIEF MOTIONS (1.1); CONFER WITH SEARS
        RE: SAME (.3); CONFER WITH WEIL BFR TEAM RE: SAME (.3); CALLS AND EMAILS WITH OPPOSING PARTY
        COUNSEL IN CONNECTION WITH SAME (.5); FOLLOW-UP DISCUSSIONS WITH SEARS RE: SAME (.3);
        CONFER WITH C. STAUBLE RE: UPDATES ON SCHEDULING HEARING AND RESPONSE DEADLINES FOR
        SAME (.2); CALLS WITH VARIOUS CLAIMANTS COUNSEL RE: RESOLVING MOTIONS TO LIFT THE STAY
        (.7); FOLLOW-UP DISCUSSIONS WITH WEIL BFR TEAM RE: SAME (.2); FOLLOW-UP DISCUSSIONS WITH
        SEARS RE: SAME (.2).


    12/05/18  Diktaban, Catherine Allyn                  3.20       1,792.00        004        55389754
        DRAFT LITIGATION LETTER FOR CLIENT TO SEND TO THIRD PARTIES (.3); DRAFT NON-LITIGATION
        LETTER FOR CLIENT TO SEND TO THIRD PARTIES (.1); PREPARE LITIGATION LETTER FOR CLIENT TO SEND
        TO NON-DEBTOR LITIGATION PARTIES (2.8).


    12/05/18  DiDonato, Philip                         4.50       2,520.00       004          55363682
        DRAFT STIPULATIONS RE THE AUTOMATIC STAY (.1); DRAFT RESPONSE TO MOTION TO LIFT THE
        AUTOMATIC STAY (2.6); CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.6); UPDATE
        AUTOMATIC STAY TRACKER (1.2).


    12/05/18   Leslie, Harold David                   10.70        9,844.00      004          55383782
        CALL WITH J. APFEL RE: OMNIBUS OPPOSITION TO MOTION TO LIFT THE AUTOMATIC STAY (0.1);
        ANALYZE LEGAL ISSUES AND DRAFT OMNIBUS OPPOSITION TO MOTION TO LIFT THE AUTOMATIC
        STAY (10.6).


    12/05/18  Peshko, Olga F.                      0.20                             184.00           004       55347259
        CORRESPONDENCE RE: AUTOMATIC STAY MOTIONS.


    12/06/18  Friedmann, Jared R.                      1.00        1,125.00      004         55366687
        REVIEW LETTER FROM SCHOOL DISTRICT ATTORNEYS AND CALL WITH A.GOLDINSTEIN RE: SAME AND
        STRATEGY (0.2); CALL WITH CLIENT, COUNSEL HANDLING THE LITIGATION AND A.GOLDINSTEIN RE:
        SAME AND NEXT STEPS (0.7); CALL WITH A.GOLDINSTEIN RE: SAME (0.1).


    12/06/18     Fail, Garrett                                      0.90          1,170.00           004       55367323
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 120 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH MILBANK AND ROPES RE MOTION TO EXTEND STAY AND CANADIAN ACTIONS (.2); EMAIL
        WITH S. SITLEY RE SAME (.1); CONFER WITH J. APFEL RE MULTIPLE LIFT STAY MOTIONS FILED AND
        CONTRACT TERMINATION ISSUES (.6).


    12/06/18   Mishkin, Jessie B.                     1.30        1,365.00        004        55381081
        COMMUNICATIONS WITH A. GOLDINSTEIN AND J. FRIEDMANN RE: SCHOOL DISTRICT'S LIFT STAY
        MOTION (.2); FOLLOW-UP COMMUNICATIONS WITH SEARS AND LOCAL COUNSEL RE: STRATEGY FOR
        SAME (.7); DISCUSS DOCUMENT PRODUCTION ISSUES WITH S. SINGH AND A. GOLDINSTEIN (.4).


    12/06/18   Goldinstein, Arkady                       1.80      1,764.00          004                       55397855
        CONFER RE: OBJECTIONS (.4); REVISE RESPONSE TO SCHOOL DISTRICT (.6); CONFER RE: SCHOOL
        DISTRICT/EDA FUNDS WITH LITIGATION (.8).


    12/06/18   Apfel, Joshua H.                          7.60        7,448.00        004        55395806
        REVIEW NEWLY RECEIVED INFORMAL REQUESTS FOR STAY RELIEF (.8); REVIEW NEWLY-FILED STAY
        RELIEF MOTIONS (.7); CONFER WITH SEARS RE: SAME (.3); CONFER WITH WEIL BFR TEAM RE: SAME (.3);
        CALLS AND FOLLOW-UP EMAILS WITH VARIOUS COUNSEL TO PARTIES SEEKING INFORMAL RELIEF
        FROM THE STAY (1.9); CONFER WITH WEIL BFR TEAM RE: SAME (.4); REVIEW AND COMMENT ON
        OMNIBUS RESPONSE TO LIFT STAY MOTIONS (2.1); CONFER WITH B. PODZIUS RE: SAME (.4); REVIEW XL
        INSURANCE POLICY PROPOSED CONSENSUAL MOTION (.4); CONFER WITH SEARS RE: SAME (.3).


    12/06/18  Kirsztajn, Daniela H.                  1.00        875.00                              004       55389662
        CALL WITH TEAM RE: SCHOOL DISTRICT PROPOSED STIPULATION.


    12/06/18   Diktaban, Catherine Allyn             1.70           952.00        004       55389868
        RESEARCH QUESTION FROM CLIENT RE: PREPETITION CLAIMS (1.4); DRAFT EMAIL SUMMARY TO CLIENT
        RE: PREPETITION CLAIMS MATTERS (.3).


    12/06/18   DiDonato, Philip                     2.40          1,344.00       004        55363771
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.7); DRAFT RESPONSE TO MOTION TO
        LIFT THE AUTOMATIC STAY (1.7).


    12/06/18     Leslie, Harold David                               1.30          1,196.00           004       55383765
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 121 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE DRAFT OMNIBUS OPPOSITION TO MOTION TO LIFT THE AUTOMATIC STAY.


    12/06/18  Peshko, Olga F.                      0.20        184.00                                004       55356615
        CORRESPONDENCE RE: MOTION TO EXTEND THE AUTOMATIC STAY.


    12/07/18   Fail, Garrett                              1.40     1,820.00       004           55367238
        CALL WITH S. SITLEY WITH O. PESHKO AND J. APFEL RE CANADIAN ACTIONS AND STAY (.5); CALL
        WITH PBGC RE MOTION TO EXTEND STAY (.2); CALL WITH CANADIAN LITIGATION / INSOLVENCY
        PARTIES RE STAY (.5); EMAILS RE STAY ISSUES (.2).


    12/07/18  Goldinstein, Arkady                    2.40                         2,352.00           004       55397870
        DRAFT OBJECTION TO SCHOOL DISTRICT STAY MOTION.


    12/07/18   Apfel, Joshua H.                          5.20       5,096.00         004       55395619
        REVIEW AND COMMENT ON ADDITIONAL PROPOSED CONSENSUAL AUTOMATIC STAY MOTIONS (1.6);
        CONFER WITH SEARS RE: SAME (.4); CALLS WITH SEARS LOCAL COUNSEL RE: SAME (.4); CONFER WITH
        PLAINTIFF’S COUNSEL RE: SAME (.4); CALL WITH SEARS AND G. FAIL RE: XL INSURANCE AUTOMATIC
        STAY REQUEST (.5); REVIEW INCOMING AUTOMATIC STAY RELIEF REQUESTS (.9); CONFER WITH
        COUNSEL TO MOVANTS RE: SAME (.4); CONFER WITH SEARS RE: SAME (.3); CONFER WITH WEIL BFR
        TEAM RE: SAME (.3).


    12/07/18  Diktaban, Catherine Allyn              0.80        448.00          004          55390155
        CALL WITH P. LOH RE: AUTOMATIC STAY EXTENDING TO NON-DEBTORS (.2); REVIEW P. LOH'S CLAIM AS
        TO WHETHER THE AUTOMATIC STAY SHOULD BE EXTENDED TO HIS CLIENT (.6).


    12/07/18  DiDonato, Philip                       4.30        2,408.00       004         55385331
        DRAFT RESPONSE TO MOTION TO LIFT THE AUTOMATIC STAY (2.3); CONDUCT RESEARCH RE: RELIEF
        FROM THE AUTOMATIC STAY (1.2); UPDATE AUTOMATIC STAY TRACKER FOR TEAM (.8).


    12/07/18     Peshko, Olga F.                                    4.00          3,680.00           004       55388080
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 122 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH CLIENT RE SEARS CANADA LAWSUITS (.5); CALL WITH CANADIAN COUNSEL RE: MOTION
        TO EXTEND AUTOMATIC STAY TO NON-DEBTOR PARTIES (.5); CALL WITH LOCAL COUNSEL RE:
        RYSEWYK MOTION AND CONFER AND CORRESPOND RE: SAME WITH WEIL TEAM AND CLIENT (1);
        REVIEW RYSEWYK MOTION (.2); DRAFT SUMMARY OF RESPONSES TO MOTION TO EXTEND AUTOMATIC
        STAY (.2); CORRESPOND RE: ACTION ON EXHIBIT WITH CLIENT (.4); REVIEW CORRESPONDENCE RE: I-79
        CASES (.3); CORRESPONDENCE RE: AUTOMATIC STAY MOTIONS AND CASES (.9).


    12/08/18  Goldinstein, Arkady                    4.30                         4,214.00           004       55397803
        DRAFT OBJECTION TO SCHOOL DISTRICT MOTION TO LIFT STAY.


    12/08/18   Yiu, Vincent Chanhong                 5.90          5,162.50       004        55378144
        REVIEW AND REVISE LUXOTTICA LIFT STAY OBJECTION (3.6); REVIEW AND REVISE SCHOOL DISTRICT
        LIFT STAY OBJECTION (2.3).


    12/08/18  Diktaban, Catherine Allyn                             2.00          1,120.00           004       55389770
        RESEARCH LITIGATION HOLD ISSUE FOR CLIENT.


    12/08/18  Lewitt, Alexander G.                  6.10         3,416.00        004        55367385
        REVIEW LUXOTTICA'S MOTION TO LIFT THE AUTOMATIC STAY (1.1); DRAFT REPLY TO LUXOTTICA LIFT
        STAY MOTION (5.0).


    12/08/18  Peshko, Olga F.                        0.30       276.00                               004       55388989
        REVIEW AUTOMATIC STAY CORRESPONDENCE (.2); CORRESPOND RE SAME (.1).


    12/09/18   Friedmann, Jared R.                   1.50        1,687.50        004                           55442941
        REVISE DRAFT OBJECTION TO SCHOOL DISTRICT MOTION TO LIFT STAY FILED BY SCHOOL.


    12/09/18  Mishkin, Jessie B.                     0.80        840.00        004                             55750016
        REVIEW DRAFT OPPOSITION TO MOTION TO LIFT AUTOMATIC STAY BY SCHOOL DISTRICT AND
        COMMENT ON SAME.


    12/09/18     Goldinstein, Arkady                                3.60          3,528.00           004       55397860
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 123 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT AND REVISE OBJECTION TO SCHOOL DISTRICT MOTION TO LIFT STAY (2.4); REVIEW INITIAL
        DRAFT AND DRAFT OBJECTION TO LUXOTTICA MOTION TO STAY (1.2).


    12/09/18   Apfel, Joshua H.                         0.90        882.00           004        55377062
        REVIEW AND RESPOND TO INQUIRIES RE: ALLEGED CONSENSUAL LIFT STAY MOTION (.3); CONFER WITH
        PLAINTIFFS COUNSEL RE: SAME (.2); CONFER WITH WEIL BFR TEAM RE: SAME (.2); CONFER WITH SEARS
        RE: SAME (.2).


    12/09/18   Kirsztajn, Daniela H.                1.90       1,662.50                              004       55446666
        REVISE LIFT STAY OBJECTION AND CORRESPONDENCE RE SAME.


    12/09/18  Yiu, Vincent Chanhong                   8.10        7,087.50         004        55378636
        REVIEW AND REVISE SCHOOL DISTRICT LIFT STAY OBJECTION (3.7); REVISE DRAFT LUXOTTICA LIFT
        STAY OBJECTION (4.4).


    12/09/18   Diktaban, Catherine Allyn                 2.00      1,120.00          004         55447116
        RESEARCH LITIGATION HOLD ISSUE FOR CLIENT (1.9); DRAFT EMAIL TO G. FAIL RE: LITIGATION LETTERS
        TO CLIENT (.1).


    12/09/18   Lewitt, Alexander G.                   7.40         4,144.00       004        55386683
        SEND EMAIL ON RESEARCH ON DOCTRINE OF RECOUPMENT TO A. GOLDINSTEIN (.6); CONDUCT
        RESEARCH RE RECOUPMENT (.6); CALL ON RESPONSE TO LUXOTTICA'S MOTION TO LIFT THE
        AUTOMATIC STAY WITH V. YIU AND A. GOLDINSTEIN (.5); DRAFT RESPONSE TO LUXOTTICA'S MOTION
        TO LIFT THE AUTOMATIC STAY (5.7).


    12/10/18   Marcus, Jacqueline                     0.60        825.00        004        55423579
        EMAIL LATHAM RE: US BANK REQUEST (.1); CONFERENCE CALL WITH N. HWANGPO AND R. PEDONE RE:
        REQUEST FOR RELIEF FROM STAY TO REQUEST SERVICER AND MANAGER OF KCD AND FOLLOW UP
        OFFICE CONFERENCE WITH N. HWANGPO (.5).


    12/10/18     Fail, Garrett                                      3.20          4,160.00           004       55426407
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 124 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH S. SITLEY RE STAY ISSUES. (.2) EMAILS RE SAME WITH DEBTORS AND PARTIES IN INTEREST
        (.2) DRAFT LETTERS FROM DEBTORS TO PARTIES VIOLATING STAY (.2) CALL WITH S. SITLEY RE GARBE
        AND CALL WITH US ATTORNEY RE AND WITH SAME. (.8) ADDITIONAL EMAILS WITH DEBTORS,
        ADVISORS AND PARTIES IN INTEREST RE BANKRUPTCY-RELATED ISSUES. (.2); CONFER WITH J. APFEL
        AND PREPARE OBJECTION TO MOTIONS TO LIFT STAY(1.4); CONDUCT ANALYSIS RE SAME (.2).


    12/10/18  Mishkin, Jessie B.                   0.40         420.00       004                               55438436
        REVIEW AND COMMENT ON DRAFT SCHOOL DISTRICT LIFT STAY MOTION RESPONSE LETTER.


    12/10/18     Wright, Jason E.                        1.40     1,393.00        004        55436230
        REVIEW MATERIALS RE: LIS PENDENS ON SRC REAL ESTATE’S PROPERTY (0.3); COMMUNICATE WITH
        CLIENT CONTACT RE: SAME (0.1); CONDUCT REVIEW OF LAW APPLICABLE TO LIS PENDENS IN TEXAS
        (0.3); REVIEW FILINGS IN CROSSROADS CASE, INCLUDING CONDUCT DETAILED REVIEW OF PLAINTIFFS’
        PETITION (0.7).


    12/10/18   Goldinstein, Arkady                      2.40        2,352.00      004         55464599
        FINALIZE DRAFT OF SCHOOL DISTRICT LIFT STAY OBJECTION (.3); CONFER AND CORRESPOND RE:
        VENDORS' LIFT STAY MOTIONS (.9); DRAFT OBJECTION TO LUXOTTICA MOTION RE: LIFT STAY MOTION
        (1.2).


    12/10/18   Apfel, Joshua H.                          6.00         5,880.00        004        55513032
        REVIEW AND PROVIDE FEEDBACK ON VARIOUS LIFT STAY RELIEF REQUESTS/MOTIONS (1.8); CALL WITH
        COUNSEL TO MOVANT RE: SETTLEMENT LIFT STAY REQUEST (.5); FOLLOW-UP DISCUSSIONS WITH
        SEARS RE: SAME (.5); CONFER WITH P. DIDONATO RE; PREPARATION OF STIPULATION IN CONNECTION
        WITH SAME (.2); CONFER WITH O. PESHKO RE: SAME (.2); CALL WITH G. FAIL AND SEARS RE: GARBE LIEN
        ISSUE AND RELATED AUTOMATIC STAY RELIEF (.5); CONFER WITH G. FAIL RE: OMNIBUS OBJECTION TO
        LIFT-STAY MOTIONS (.4); CALL WITH SEARS RE: SAME (.6); CALLS WITH VARIOUS AUTOMATIC STAY
        MOVANTS RE: POTENTIAL ADJOURNMENT (.6); FOLLOW-UP EMAILS AND CALLS WITH SEARS AND G.
        FAIL RE: SAME (.4); REVIEW AND COMMENT ON HEARING AGENDA ITEMS RELATED TO NON-DEBTOR
        AUTOMATIC STAY MOTIONS (.3).


    12/10/18   Kirsztajn, Daniela H.                  1.50      1,312.50       004           55446680
        REVISE DRAFT RESPONSE LETTER RE: PROPOSED STIPULATION FROM SCHOOL DISTRICT (1.0); REVIEW
        ADDITIONAL EDITS TO RESPONSE AND CORRESPONDENCE RE SAME (.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 125 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18   Yiu, Vincent Chanhong                  5.70       4,987.50        004       55391056
        REVIEW LUXOTTICA LICENSE AGREEMENTS (4.8); DISCUSSION WITH A. GOLDINSTEIN ON AUTOMATIC
        STAY LIFT MOTION RESPONSE (.9).


    12/10/18   Diktaban, Catherine Allyn               1.50       840.00       004          55446682
        DRAFT EMAIL UPDATE TO P. LOH RE: EXTENSION OF AUTOMATIC STAY TO NON-DEBTOR PARTIES (.2);
        CONTINUE RESEARCHING LITIGATION HOLD (.3); DRAFT EMAIL SUMMARY TO CLIENT RE: LITIGATION
        HOLD MATTERS (.3); CONDUCT RESEARCH RELATING TO BAR DATE AND PROOF OF CLAIM RE:
        LITIGATION HOLD AND EMAIL TO CLIENT (.7).


    12/10/18  DiDonato, Philip                         2.50       1,400.00     004                             55397144
        DRAFT RESPONSE TO MOTION TO LIFT THE AUTOMATIC STAY (.8); UPDATE AUTOMATIC STAY
        TRACKER FOR TEAM (.5); DRAFT STIPULATIONS RE: AUTOMATIC STAY (1.2).


    12/10/18     Lewitt, Alexander G.                   5.60      3,136.00       004      55427782
        MEETING WITH A. GOLDINSTEIN RE: RESEARCH (.8); CONDUCT RESEARCH RE RECOUPMENT DOCTRINE
        (2.5); DRAFT REPLY TO LUXOTTICA MOTION TO LIFT THE AUTOMATIC STAY (2.3).


    12/10/18  Peshko, Olga F.                         2.70      2,484.00   004       55598844
        REVIEW AUTOMATIC STAY MOTIONS AND CORRESPONDENCE AND CALLS REGARDING SAME WITH
        WEIL AND SEARS TEAMS (2.4); CALL REGARDING RYSEWYK MOTION (.3).


    12/11/18  Singh, Sunny                            1.20      1,440.00          004                          55436380
        REVIEW SCHOOL DISTRICT MOTION RE: STAY RELIEF AND DRAFT OBJECTION (.8); CALL WITH A.
        GOLDINSTEIN RE: SAME (.4).


    12/11/18  Friedmann, Jared R.                    0.40          450.00        004      55442949
        REVIEW AND REVISE DRAFT LETTER TO SCHOOL DISTRICT RESPONDING TO PROPOSED STIPULATION TO
        ALLOW PAYMENT OF FUNDS TO SCHOOL DISTRICT (0.3); EMAILS WITH TEAM RE: SAME (0.1).


    12/11/18   Fail, Garrett                           0.30        390.00        004        55426477
        CALL WITH MILBANK RE STAY (.1) CALLS WITH PARTIES OBJECTING TO STAY EXTENSION MOTION AND
        FILING MOTIONS TO LIFT STAY. (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 126 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18   Mishkin, Jessie B.                     1.20      1,260.00         004         55631919
        DISCUSS SCHOOL DISTRICT LIFT STAY MOTION STRATEGY WITH WEIL TEAM (.3); CALL WITH SCHOOL
        DISTRICT COUNSEL AND VARIOUS FOLLOWUP COMMUNICATIONS RE: SAME (.9).


    12/11/18   Goldinstein, Arkady                    7.80        7,644.00        004           55464785
        DRAFT OBJECTION TO LUXOTTICA LIFT STAY MOTION (2.3); CONFER RE: ONGOING ISSUES (1.2); CONFER
        RE: ANALYZE ISSUES RE: LUXOTTTICA AND SCHOOL DISTRICT OBJECTION (4.3).


    12/11/18   Apfel, Joshua H.                           3.90      3,822.00        004         55513110
        FURTHER REVISE DRAFT STIPULATIONS FOR RELIEF FROM THE AUTOMATIC STAY (1.8); CONFER WITH
        SEARS OUTSIDE LITIGATION COUNSEL AND PLAINTIFFS COUNSEL RE: SAME (.4); REVIEW INFORMAL
        REQUESTS FOR STAY RELIEF (.5); REVIEW AND PREPARE STRATEGY RE: UNRESOLVED STAY RELIEF
        MOTIONS (.6); CONFER WITH SEARS RE: SAME (.3); CONFER WITH WEIL BFR TEAM RE: SAME (.3).


    12/11/18   Kirsztajn, Daniela H.                 2.30          2,012.50       004         55446585
        MEET AND CONFER WITH COUNSEL FOR THE SCHOOL DISTRICT AND CORRESPONDENCE RE SAME (1.3);
        REVISE LETTER AND CIRCULATE TO SCHOOL DISTRICT (.5); REVISE RESPONSE LETTER RE STIPULATION
        AND CIRCULATE TO TEAM FOR COMMENT (.5).


    12/11/18  DiDonato, Philip                        0.90       504.00        004                             55426986
        UPDATE AUTOMATIC STAY TRACKER FOR TEAM (.5); CALLS FROM CLAIMANTS RE: EFFECTS OF
        AUTOMATIC STAY (.4).


    12/11/18   Lewitt, Alexander G.                  4.20      2,352.00        004         55427811
        CONDUCT RESEARCH RE TERMINATION OF EXECUTORY CONTRACT AND AUTOMATIC STAY (1.7);
        DRAFT MEMO ON RECOUPMENT RESEARCH (2.0); REVIEW RESEARCH ON TRACING (.2); MEET WITH V.
        YIU RE RECOUPMENT RESEARCH (.3).


    12/11/18  Peshko, Olga F.                         3.50       3,220.00      004        55599159
        REVIEW ALIANO AUTOMATIC STAY MOTION AND CORRESPOND REGARDING SAME WITH CLIENT (1.2);
        CALL WITH COUNSEL FOR COUNTERPARTY REGARDING SAME (.4); CORRESPONDENCE REGARDING
        AUTOMATIC STAY ISSUES AND REVIEWED FILINGS (1.7); CORRESPONDENCE REGARDING MOTION TO
        EXTEND THE AUTOMATIC STAY TO NONDEBTORS (.2);.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 127 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18  Marcus, Jacqueline                     0.30        412.50        004          55423528
        CONFER WITH C. ARTHUR RE: GREENHORN STAY RELIEF AND MOTION TO COMPEL (.1); LETTER TO
        COURT RE: GREENHORN ADJOURNMENT (.2).


    12/12/18  Singh, Sunny                              1.30       1,560.00        004        55436553
        INTERNAL CALL RE: SCHOOL DISTRICT STAY RELIEF MOTION (.4); CALL RE: LUXOTTICA MOTION WITH
        COMPANY (.3); CALLS RE: SCHOOL DISTRICT OBJECTION (.6).


    12/12/18   Friedmann, Jared R.                        1.60        1,800.00          004         55442351
        REVIEW SCHOOL DISTRICT’S DRAFT STIPULATION AND EMAILS WITH TEAM RE: SAME (0.3); CALL WITH
        COUNSEL FOR SCHOOL DISTRICT AND TEAM RE: SAME (0.7); EMAILS AND CALL WITH A.GOLDINSTEIN
        RE: SAME AND NEXT STEPS ( 0.3); CALL WITH S. SINGH, A. GOLDINSTEIN, J. MISHKIN AND D. KIRSZTAJN
        RE: STRATEGY AND NEXT STEPS (0.3).


    12/12/18  Fail, Garrett                         1.60        2,080.00       004        55426470
        CALL WITH FRANKLIN ATTORNEY (.1) CONDUCT ANALYSIS FOR DRAFT RESPONSE TO FRANKLIN LIFT
        STAY MOTION (1.5).


    12/12/18  Mishkin, Jessie B.                     1.30       1,365.00       004         55798792
        VARIOUS COMMUNICATIONS AND CORRESPONDENCE WITH A. GOLDINSTEIN, D. KRISZTJANI, AND
        COUNSEL FOR SCHOOL DISTRICT RE: HEARING ON MOTION TO LIFT STAY AND DRAFT OBJECTION TO
        SAME.


    12/12/18  Arthur, Candace                        0.20                           199.00           004       55443012
        CALL WITH A. HWANG RE: GREENHORN LIFT STAY MOTION.


    12/12/18  Goldinstein, Arkady                      6.20      6,076.00      004       55454787
        CONFERENCES RE SCHOOL DISTRICT OBJECTION (.9); NUMEROUS CONFERENCES AND
        CORRESPONDENCES RE LUXOTTICA OBJECTION AND SETTLEMENT PROPOSAL (3.9); DRAFT PROPOSAL
        AND NEGOTIATE RE SAME (1.4).


    12/12/18     Apfel, Joshua H.                                   6.80          6,664.00           004       55513000
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 128 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND REVISE OBJECTION TO J. FRANKLIN LIFT STAY MOTION (1.8); SUMMARIZE SAME AND
        CIRCULATE REVISED DRAFT OBJECTION TO G. FAIL FOR REVIEW (.2); CONFER WITH G. FAIL RE: SAME (.4);
        REVIEW COMMENTS FROM G. FAIL AND INCORPORATE SAME TO FRANKLIN LIFT STAY OBJECTION (2.8);
        CIRCULATE SAME TO G. FAIL (.1); REVIEW IN-BOUND AUTOMATIC STAY RELIEF REQUESTS (.9); CONFER
        WITH WEIL BFR TEAM RE: SAME (.3); CONFER WITH SEARS RE: SAME (.3).


    12/12/18    Kirsztajn, Daniela H.                 4.70       4,112.50         004        55446597
        DRAFT JOINT LETTER TO VILLAGE OF HOFFMAN ESTATES RE EDA FUNDS (2.6); CALL WITH CLIENT AND
        TEAM RE STRATEGY FOR SCHOOL DISTRICT MOTION (.9); CALL WITH COUNSEL FOR SCHOOL DISTRICT
        300 RE PROPOSAL FOR LIFT STAY MOTION/HEARING AND INTERNAL CALLS RE SAME (.8); CALL WITH
        TEAM RE STRATEGY FOR SCHOOL DISTRICT 300 MOTION (.4).


    12/12/18  Yiu, Vincent Chanhong                     8.30       7,262.50      004         55405552
        CALL WITH COMPANY ON SCHOOL DISTRICT BOARD MOTION (.7); CONDUCT RESEARCH AND DRAFT
        LUXOTICA LIFT STAY OBJECTION (5.1); CALL WITH LUXOTICA OPTICAL AND COMPANY ON LIFT STAY
        MOTION (.9); RESEARCH EXECUTORY CONTRACT AND LIFT STAY ISSUE (1.6).


    12/12/18   Diktaban, Catherine Allyn               1.10                         616.00           004       55447060
        REVISE NON-LITIGATED LETTER FOR S. LEINHEISER.


    12/12/18   DiDonato, Philip                         5.00      2,800.00         004        55426968
        CONFERENCE CALL TO DISCUSS LIFT STAY MOTION (.7); UPDATE AUTOMATIC STAY TRACKER FOR
        TEAM (.6); CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.1); DRAFT RESPONSE TO
        MOTION TO LIFT THE AUTOMATIC STAY (3.6).


    12/12/18  Lewitt, Alexander G.                     5.50          3,080.00  004                             55444327
        CONDUCT RESEARCH RE AUTOMATIC STAY AND TERMINATION OF CONTRACT (2.4); CONDUCT
        RESEARCH RE AUTOMATIC STAY AND NONDEBTOR FAILURE TO PAY (2.7); EMAIL SAME TO A.
        GOLDINSTEIN (0.1); MEETING ON SAME WITH A. GOLDINSTEIN (0.3).


    12/12/18   Leslie, Harold David                  0.90                           828.00           004       55448303
        REVISE DRAFT OPPOSITION TO FRANKLIN MOTION TO LIFT STAY.


    12/13/18     Marcus, Jacqueline                                 0.90          1,237.50           004       55490454
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 129 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW GREENHORN MOTION FOR RELIEF FROM STAY AND PRELIMINARY DRAFT OF OBJECTION TO
        SAME (.9).


    12/13/18  Singh, Sunny                           3.00                         3,600.00           004       55444542
        REVIEW AND REVISE LUXOTTICA STAY RELIEF OBJECTION.


    12/13/18   Friedmann, Jared R.                    0.60        675.00       004         55442150
        EMAILS WITH TEAM RE: NEGOTIATIONS WITH SCHOOL DISTRICT RE: ADJOURNING HEARING ON LIFT
        STAY MOTION (0.2); REVISE DRAFT LETTER MEMORIALIZING AGREEMENT AND EMAIL TO TEAM RE:
        SAME (0.4).


    12/13/18   Fail, Garrett                                        0.50            650.00           004       55426414
        REPLY TO FRANKLIN LIFT STAY MOTION.


    12/13/18   Mishkin, Jessie B.                     1.30        1,365.00       004         55436454
        REVISE DRAFT LETTER AGREEMENT AND VARIOUS COMMUNICATIONS RE: SCHOOL DISTRICT LIFT STAY
        MOTION AND OBJECTION WITH A. GOLDINSTEIN, D. KRISTZJAN, AND SCHOOL DISTRICT COUNSEL.


    12/13/18  Arthur, Candace                     6.60       6,567.00       004           55442439
        RESEARCH ARGUMENTS IN CONNECTION WITH DRAFTING OBJECTION TO STAY MOTION (2.5); DRAFT
        OBJECTION TO STAY (4.1).


    12/13/18  Goldinstein, Arkady                     5.30       5,194.00        004         55454869
        DRAFT AND REVISE OBJECTION TO LUXOTTICA'S LIFT STAY MOTION (5); CORRESPOND RE: SAME (.3).


    12/13/18   Apfel, Joshua H.                           3.20       3,136.00       004        55513071
        FURTHER REVISE, INCORPORATE COMMENTS TO, AND FINALIZE OBJECTION TO FRANKLIN LIFT STAY
        MOTION (1.2); CONFER WITH SEARS RE: SAME (.3); CONFER WITH PARALEGALS RE: FILING OF SAME (.2);
        CONFER WITH G. FAIL RE: SAME (.2); REVIEW NEWLY-FILED AUTOMATIC STAY RELIEF MOTIONS AND
        INFORMAL RELIEF REQUESTS (.8); CONFER WITH SEARS RE: SAME (.3); CONFER WITH A. HWANG RE:
        REAL ESTATE SPECIFIC AUTOMATIC RELIEF MOTION (.2).


    12/13/18     Kirsztajn, Daniela H.                              2.80          2,450.00           004       55446899
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 130 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND WITH D. MARTIN RE EDITS TO RESPONSE TO LIFT STAY MOTION AND DRAFT EDITS (2.0);
        INCORPORATE EDITS TO JOINT LETTER AND CORRESPONDENCE RE SAME (.8).


    12/13/18   DiDonato, Philip                     0.90           504.00      004        55427795
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.5); UPDATE AUTOMATIC STAY MOTION
        TRACKER (.4).


    12/13/18   Lewitt, Alexander G.                        4.20       2,352.00          004        55444562
        DRAFT MOTION TO REDACT LUXOTTICA LICENSE AGREEMENT (.8); REVISE REPLY TO LUXOTTICA
        MOTION TO LIFT THE AUTOMATIC STAY/COMPEL ASSUMPTION OR REJECTION OF EXECUTORY
        CONTRACT (1.9); PROVIDE CITATIONS FOR REPLY TO LUXOTTICA'S MOTION TO LIFT AUTOMATIC STAY
        AND/OR COMPEL ASSUMPTION OR REJECTION OF LICENSE AGREEMENT (0.3); CALL ON SAME WITH T.
        PEENE (0.1); REVIEW CITATIONS (0.9); EMAIL SAME TO A. GOLDINSTEIN (0.1); CALL ON SAME WITH A.
        GOLDINSTEIN (0.1).


    12/13/18   Stauble, Christopher A.               0.60         243.00                             004       55507411
        FILE AND SERVE OBJECTION OF DEBTORS TO MOTION FOR RELIEF FROM STAY.


    12/13/18   Zaslav, Benjamin                     0.30          72.00                              004       55455645
        ASSIST WITH PREPARATION OF LUXOTICA AGREEMENT FOR A. LEWITT.


    12/14/18   Marcus, Jacqueline                   1.30       1,787.50                              004       55490315
        REVISE OBJECTION TO GREENHORN MOTION FOR RELIEF FROM STAY.


    12/14/18  Singh, Sunny                                          2.00          2,400.00           004       55443502
        REVIEW LUXXOTTICA OBJECTION.


    12/14/18     Friedmann, Jared R.                                0.90          1,012.50           004       55442331
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 131 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SCHOOL DISTRICT’S PROPOSED EDITS TO DRAFT LETTER MEMORIALIZING AGREEMENT TO
        ADJOURN HEARING (0.1); CALL WITH J.MISHKIN RE: SAME (0.1); REVISE DRAFT LETTER MEMORIALIZING
        AGREEMENT AND EMAIL TO TEAM RE: SAME (0.2); EMAILS WITH M.GENSBURG RE: FURTHER REVISION
        TO THE DRAFT LETTER (0.1); REVIEW RESPONSE AND PROPOSAL FROM M.GENSBURG (0.1); EMAILS WITH
        TEAM RE: SAME (0.1); REVIEW FURTHER PROPOSED REVISIONS FROM M.GENSBURG AND EMAILS RE:
        SAME (0.2).


    12/14/18  Mishkin, Jessie B.                     1.30        1,365.00      004                             55433951
        PREPARE FURTHER RESPONSE LETTER RE: SCHOOL DISTRICT LIFT STAY MOTION AND
        COMMUNICATIONS RE SAME WITH SCHOOL DISTRICT COUNSEL AND SEARS (1.0); REVIEW AND
        COMMENT ON DRAFT INSERT FOR SCHOOL DISTRICT LIFT STAY OBJECTION (.3).


    12/14/18  Goldinstein, Arkady                     9.10      8,918.00                             004       55454867
        REIVEW AND REVISE OBJECTION TO LUXOTTICA LIFT STAY MOTION.


    12/14/18  Apfel, Joshua H.                      1.20         1,176.00        004           55513084
        REVIEW NEWLY RECEIVED REQUESTS FOR STAY RELIEF (.7); CONFER WITH SEARS RE: SAME (.3); CONFER
        WITH WEIL BFR TEAM RE: SAME (.2).


    12/14/18   Kirsztajn, Daniela H.                   1.00                         875.00           004       55447267
        DRAFT INSERT TO OBJECTION TO LIFT STAY MOTION.


    12/14/18   Yiu, Vincent Chanhong                  1.50         1,312.50       004        55452608
        REVISE MOTION TO SEAL FOR LUXOTTICA LIFT STAY MOTION (.9); REVISE OBJECTION TO LUXOTTICA
        LIFT STAY MOTION (.6).


    12/14/18   DiDonato, Philip                     0.70           392.00      004        55455141
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.3); UPDATE AUTOMATIC STAY MOTION
        TRACKER (.4).


    12/14/18     Lewitt, Alexander G.                               2.80          1,568.00           004       55444577
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 132 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        TURN COMMENTS FOR REPLY TO LUXOTTICA MOTION TO LIFT THE AUTOMATIC STAY AND/OR
        COMPEL ASSUMPTION OR REJECTION OF LICENSE AGREEMENT (.4); REVIEW REPLY TO LUXOTTICA
        MOTION TO LIFT THE AUTOMATIC STAY AND/OR COMPEL ASSUMPTION OR REJECTION OF LICENSE
        AGREEMENT (2.2); REVIEW LUXOTTICA OBJECTION (.2).


    12/14/18    Zaslav, Benjamin                       0.80         192.00       004        55455666
        ASSIST WITH PREPARATION, FILE AND SERVE DEBTORS' OBJECTION TO LUXOTTICA RETAIL NORTH
        AMERICA INC.'S MOTION FOR ENTRY OF AN ORDER (I) GRANTING RELIEF FROM THE AUTOMATIC STAY
        OR, IN THE ALTERNATIVE, (II) COMPELLING ASSUMPTION OR REJECTION OF EXECUTORY CONTRACT.


    12/16/18  Singh, Sunny                           1.00                         1,200.00           004       55473923
        REVIEW AND REVISE OBJECTION TO SCHOOL DISTRICT MOTION.


    12/16/18   Lewitt, Alexander G.                                 0.70            392.00           004       55445489
        REVISE SCHOOL DISTRICT 300 REPLY.


    12/17/18   Friedmann, Jared R.                       1.50      1,687.50         004       55484311
        REVISE DRAFT LETTER TO SCHOOL DISTRICT RE: PENDING LIFT STAY MOTION (0.5); CALL AND EMAILS
        WITH J.MISHKIN RE: SAME (0.1); EMAIL TO COUNSEL FOR SCHOOL DISTRICT RE: EXECUTED LETTER (0.1);
        REVIEW SUGGESTED EDITS TO OPPOSITION TO LIFT STAY MOTION (0.8).


    12/17/18    Fail, Garrett                         0.80      1,040.00         004        55453356
        CALLS RE MOTION TO EXTEND THE AUTOMATIC STAY (.4) RESOLVE ISSUES RE OBJECTIONS TO SAME
        (.3) CALLS WITH A. WOLF AT WLRK RE SAME (.1).


    12/17/18   Mishkin, Jessie B.                  0.20        210.00       004          55484151
        REVIEW AND COMMENT ON DRAFT LETTER FOR POTENTIAL RESOLUTION OF SCHOOL DISTRICT LIFT
        STAY ISSUES.


    12/17/18  Skrzynski, Matthew                    0.80       632.00          004         55500872
        DISCUSS AUTOMATIC STAY RESPONSE ISSUES AND WORKSTREAMS WITH J. APFEL, P. DIDONATO, B.
        PODZIUS, O. PESHKO AND V. YIU.
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 133 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index

    12/17/18   Goldinstein, Arkady                    3.50       3,430.00          004       55489701
        FINALIZE OBJECTION TO SCHOOL DISTRICT MOTION TO LIFT STAY (2.3); CONFER AND CORRESPOND RE
        LUXOTTICA MOTION (1.2).


    12/17/18   Apfel, Joshua H.                        4.70       4,606.00        004       55513059
        REVIEW AND SUMMARIZE STATUS OF ALL FORMAL/INFORMAL STAY RELIEF REQUESTS (1.2); CONFER
        WITH SEARS RE: VARIOUS FACTUAL INQUIRIES IN CONNECTION WITH SAME (.6); ATTEND MEETING
        WITH WEIL AUTOMATIC STAY TEAM RE: SAME (.8); FOLLOW-UP DISCUSSIONS WITH MEMBERS OF
        WEIL AUTOMATIC STAY TEAM RE: SAME (.3); REVIEW MARKUP OF AUTOMATIC STAY STIPULATION
        FROM SEARS OUTSIDE LITIGATION COUNSEL (.4); CONFER WITH SEARS OUTSIDE LITIGATION COUNSEL
        RE: SAME (.3); FURTHER REVISE SAME (1.1).


    12/17/18   Kirsztajn, Daniela H.                    0.60         525.00      004           55487698
        CALL WITH A. GOLDINSTEIN RE INSERT TO SCHOOL DISTRICT 300 OBJECTION RESPONSE (.1); DRAFT
        INSERT TO SCHOOL DIST 300 OBJECTION RESPONSE (.4); REVIEW CORRESPONDENCE RE LETTER
        AGREEMENT WITH SCHOOL DISTRICT (.1).


    12/17/18  Yiu, Vincent Chanhong                 0.70                              612.50           004       55452766
        ATTEND TEAM MEETING RE: AUTOMATIC STAY ISSUES.


    12/17/18   DiDonato, Philip                     0.90           504.00       004                              55486379
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.3); TEAM MEETING TO DISCUSS
        ADDRESSING AUTOMATIC STAY REQUESTS (.6).


    12/17/18   Lewitt, Alexander G.                     2.30       1,288.00         004                          55486567
        REVISE SCHOOL DISTRICT REPLY (1.8); CALL ON LUXOTTICA WITH SEARS TEAM (.5).


    12/17/18  Podzius, Bryan R.                       0.60           525.00       004         55512906
        MEET WITH J. APFEL RE: AUTOMATIC STAY MOTIONS (.5); EMAILS TO SERAS TEAM RE: INSURANCE
        DISCUSSION (.1).


    12/17/18     Stauble, Christopher A.                              0.40            162.00           004       55454812
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 134 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FILE AND SERVE DEBTORS’ OBJECTION TO MOTION OF COMMUNITY UNIT
        SCHOOL DISTRICT 300 FOR RELIEF FROM THE AUTOMATIC STAY, OR IN THE ALTERNATIVE,
        ABSTENTION.


    12/18/18  Friedmann, Jared R.                     0.40         450.00         004                          55484254
        REVIEW EMAIL FROM M.GENSBURG WITH MARK-UP OF DRAFT LETTER BASED ON PURPORTED
        COMMENTS FROM VILLAGE (0.2); MEET WITH J.MISHKIN RE: SAME AND NEXT STEPS (0.2).


    12/18/18    Fail, Garrett                         3.10         4,030.00        004         55497822
        DRAFT REPLY TO OBJECTIONS TO LIFT STAY MOTION AND OBJECTION TO LIFT STAY MOTIONS. (.9)
        CALL WITH WACHTELL RE CANADA STAY ISSUES (.2) DRAFT REPLY TO KRASNIQI MOTION (1.2) CONFER
        WITH J. APFEL RE MULTIPLE STAY RELATED MOTIONS (.4) EMAILS WITH SEARS RE SAME. (.1) ANALYSIS
        RE STAY MOTIONS (.3).


    12/18/18  Mishkin, Jessie B.                      0.30          315.00                           004       55630862
        DISCUSS STRATEGY RE: SCHOOL DISTRICT LITIGATION WITH J. FRIEDMANN.


    12/18/18   Goldinstein, Arkady                    2.40        2,352.00        004          55489815
        REVISE LUXOTTICA COUNTER PROPOSAL (.8); CONFER RE SAME (.7); REVIEW RESEARCH (.6); CONFER RE
        SAME (.3).


    12/18/18   Apfel, Joshua H.                        10.60        10,388.00          004        55513064
        REVISE, INCORPORATE COMMENTS TO, FINALIZE, AND FILE DEBTORS' REPLY IN SUPPORT OF MOTION
        TO EXTEND AUTOMATIC STAY (1.7); CONFER WITH G. FAIL AND O. PESHKO RE: SAME (.8); RESEARCH
        AUTOMATIC STAY ISSUES RELATED TO PENDING OSHA ACTIONS (1.7); SUMMARIZE FINDINGS IN
        CONNECTION WITH SAME AND CIRCULATE TO G. FAIL FOR REVIEW (.8); MEETING WITH G. FAIL RE:
        VARIOUS AUTOMATIC STAY ISSUES (.5); REVIEW XL INSURANCE LIFT STAY MOTION AND CONFER
        WITH XL COUNSEL RE: SAME (.6); PREPARE SUMMARY OF LEGAL ARGUMENTS AGAINST FRANKLIN LIFT
        STAY MOTION AND CIRCULATE TO G. FAIL IN CONNECTION WITH UPCOMING HEARING (.5); CONFER
        WITH WEIL AUTOMATIC STAY TEAM RE: VARIOUS DISCRETE ISSUES (1.2); CONFER WITH SEARS RE:
        STATUS OF VARIOUS INFORMAL AND FORMAL AUTOMATIC STAY RELIEF REQUESTS (.8); REVISE AND
        FINALIZE INITIAL DRAFTS OF DEEDS AND RYSEWYK LIFT STAY STIPULATIONS (1.4); SUMMARIZE SAME
        AND CIRCULATE TO G. FAIL FOR REVIEW (.2); CONFER WITH S. SINGH RE: SAME (.1); CONFER WITH
        SEARS RE: SAME (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 135 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18  Kirsztajn, Daniela H.                  0.20                           175.00           004       55487713
        REVIEW CORRESPONDENCE RE SCHOOL DISTRICT 300 OBJECTION.


    12/18/18  DiDonato, Philip                     1.30           728.00       004         55486316
        TEAM MEETING TO DISCUSS AUTOMATIC STAY REQUESTS (.9); CALLS FROM CLAIMANTS RE: EFFECTS
        OF AUTOMATIC STAY (.4).


    12/18/18  Lewitt, Alexander G.                                  0.40            224.00           004       55486628
        CALL ON LUXOTTICA WITH SEARS TEAM.


    12/18/18   Peshko, Olga F.                           1.80      1,656.00        004      55568232
        REVISE EXHIBIT TO MOTION TO EXTEND AUTOMATIC STAY (.6); CORRESPOND WITH J APFEL AND G
        FAIL RE: REPLY (.5); REVIEW FILED OBJECTIONS AND CORRESPOND RE: SAME (.7).


    12/18/18   Zaslav, Benjamin                        1.20        288.00        004        55492462
        ASSIST WITH PREPARATION, FILE AND SERVE REPLY IN SUPPORT OF MOTION OF DEBTORS FOR ENTRY
        OF AN ORDER EXTENDING THE AUTOMATIC STAY TO CERTAIN NON-DEBTOR PARTIES.


    12/18/18 Kleissler, Matthew                                     0.30             72.00           004       55509779
        CONDUCT RESEARCH RE: AUTOMATIC STAY.


    12/19/18  Singh, Sunny                               1.60      1,920.00          004                       55479475
        CALL WITH A. GOLDINSTEIN RE: LUXOTICA (.6); REVIEW PLEADINGS FOR SAME (1.0).


    12/19/18     Friedmann, Jared R.                                3.80          4,275.00           004       55484352
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 136 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DRAFT DECLARATION SUBMITTED BY SCHOOL DISTRICT IN SUPPORT OF LIFT STAY MOTION
        (0.4); MEET WITH J.MISHKIN RE PREPPING FOR PRELIMINARY HEARING ON SCHOOL DISTRICT LIFT STAY
        MOTION (0.4); REVIEW DRAFT LETTER (0.3); CALLS WITH M.SCHEIN (COUNSEL FOR VILLAGE) RE
        NEGOTIATING LETTER UNDERSTANDING (0.7); CALLS WITH A.GOLDINSTEIN AND J.MISHKIN RE SAME
        AND NEXT STEPS AND STRATEGY (0.2); CALL WITH S.SINGH RE SAME (0.2); CALL WITH COUNSEL FOR
        VILLAGE & SCHOOL DISTRICT RE NEGOTIATING LETTER UNDERSTANDING (0.8); MEET WITH J.MISHKIN
        RE SAME (0.2); CALL WITH D.MARTIN RE OBTAINING CERTIFICAITON FOR 2017 EDA COMPLIANCE PER
        REQUEST BY VILLAGE (0.3); CALL WITH A.GOLDINSTEIN RE SCHOOL DISTRICT'S REQUEST TO ADD
        AFFIDAVIT TO HEARING AGENDA (0.1); EMAILS WITH M.GENSBURG RE SAME (0.2).


    12/19/18  Fail, Garrett                            0.80       1,040.00      004        55490674
        CONFER WITH O. PESHKO RE RESPONSES TO LIFT STAY MOTIONS AND OBJECTIONS TO EXTENSIONS (.2);
        MEET WITH J. APFEL RE LIFT STAY MOTIONS AND RELATED ISSUES (.6).


    12/19/18  Mishkin, Jessie B.                        5.60        5,880.00       004        55484141
        DISCUSS SCHOOL DISTRICT LIFT STAY MOTION STRATEGY WITH WEIL TEAM AND REVISE LETTER
        CONCERNING SAME (1.1) CALL WITH M. SCHEIN RE: SAME (.4) CALL WITH SCHOOL DISTRICT AND
        VILLAGE COUNSEL RE: SAME (.6) PLAN AND PREPARE FOR HEARING (3.5).


    12/19/18     Apfel, Joshua H.                         5.50       5,390.00        004        55512988
        MEET WITH G. FAIL RE: VARIOUS LIFT STAY ISSUES (.6); SUMMARIZE STAY-RELATED FINDINGS RE:
        OSHA MATTERS AND CIRCULATE INSTRUCTIONS TO SEARS (1.6); FOLLOW UP EMAILS WITH SEARS RE:
        SAME (.4); CIRCULATE SAME TO MIII AND PRIME CLERK FOR SCHEDULING/NOTICE ISSUES (.2);
        FOLLOW-UP EMAILS WITH DELOITTE RE: SAME (.2); REVIEW NEWLY RECEIVED MOTIONS/INFORMAL
        REQUESTS FOR STAY RELIEF (1.1); CONFER WITH SEARS RE: SAME (.3); CONFER WITH WEIL BFR TEAM
        RE: SAME (.3); CALLS AND EMAILS WITH COUNSEL TO VARIOUS MOVANTS IN CONNECTION WITH SAME
        (.5); CONFER WITH SEARS RE: ADDITIONAL FEEDBACK ON SAME (.3).


    12/19/18  Kirsztajn, Daniela H.                  2.80       2,450.00        004       55487781
        DRAFT PREPARATION NOTES FOR HEARING RE SCHOOL DISTRICT 300 OBJECTION RESPONSE AND
        ARGUMENT RE DISTRIBUTIONS (2.7); CORRESPONDENCE RE BINDERS FOR HEARING (.1).


    12/19/18  Yiu, Vincent Chanhong                   1.60                        1,400.00           004       55470817
        REVIEW STAY LIFT PLEADINGS RE DELL FINANCIAL SERVICES.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 137 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/19/18  Lewitt, Alexander G.                  0.90           504.00       004        55486586
        CALL ON REQUEST FOR INFORMATION WITH K. GORGOS (.1); REVIEW LUXOTTICA CASE MATERIALS (.8).


    12/19/18   Hoilett, Leason                          11.60     4,466.00         004       55532530
        ASSSIT TEAM WITH REVIEW DOCUMENTS RE PREPARATION FOR HEARING ON SCHOOL BOARDS'
        MOTION TO LIFT STAY (2.2); ASSIST TEAM WITH PREPARATION AND FILING OF HEARING MATERIALS
        FOR THE DECEMBER 20, 2018 HEARING (9.4).


    12/20/18   Friedmann, Jared R.                        1.00      1,125.00          004         55484185
        EMAILS WITH D. MARTIN RE LETTERS CERTIFYING 2017 COMPLIANCE WITH EDA (0.2); EMAILS WITH M.
        SCHEIN RE SAME (0.2); EMAILS WITH J. MISHKIN RE PRELIMINARY HEARING (0.2); CALL WITH J. MISHKIN
        RE SAME AND STRAGEGY AND NEXT STEPS (0.4).


    12/20/18  Mishkin, Jessie B.                      0.50       525.00                              004       55630431
        DISCUSS SCHOOL DISTRICT LITIGATION FURTHER STRATEGY WITH J. FRIEDMANN.


    12/20/18  Skrzynski, Matthew                    0.90       711.00        004        55501459
        REVIEW AUTOMATIC STAY MOTIONS FILED TO DETERMINE STRATEGY WITH RESPECT THERETO.


    12/20/18  Apfel, Joshua H.                      1.20      1,176.00          004        55512999
        REVIEW ADDITIONAL REQUESTS FOR RELIEF FROM AUTOMATIC STAY (.6); CONFER WITH WEIL BFR
        TEAM MEMBERS RE: SAME (.6).


    12/20/18   Hoilett, Leason                          10.40     4,004.00         004       55532686
        ASSSIT TEAM WITH REVIEW DOCUMENTS RE PREPARATION FOR HEARING ON SCHOOL BOARDS'
        MOTION TO LIFT STAY (2.2); ASSIST TEAM WITH PREPARATION AND FILING OF HEARING MATERIALS
        FOR THE DECEMBER 20, 2018 HEARING (8.2).


    12/21/18     Friedmann, Jared R.                                2.20          2,475.00           004       55484395
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 138 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH M. SCHEIN (COUNSEL FOR VILLAGE) AND J. MISHKIN RE: NEGOTIATING POTENTIAL
        RESOLUTION OF SCHOOL DISTRICT'S CLAIM WITH RESPECT TO ALLOWING PAYMENT OF 45% PORTION
        (0.5); CALLS WITH J. MISHKIN RE: SAME AND NEXT STEPS (0.3); DRAFT NOTES TO PREPARE FOR CALL
        WITH SCHOOL DISTRICT RE: SAME (0.2); CALL WITH COUNSEL FOR SCHOOL DISTRCT AND J.MISHKIN RE:
        NEGOTIATING POTENTIAL STIPULATOIN THAT WOULD ALLOW VILLAGE TO DSITRICUTE 45% TO
        SCHOOL DISTRICT (.8); CALL WITH J. MISHKIN RE: SAME AND NEXT STEPS, INCLUDING EMAIL TO TEAM
        AND COORDINATING WITH M.SCHEIN (0.2); CALL WITH A. GOLDINSTEIN RE: SAME (0.1); EMAILS WITH S.
        SINGH RE: SAME (0.1).


    12/21/18  Mishkin, Jessie B.                     1.50        1,575.00       004        55484143
        EMAILS WITH VILLAGE, SCHOOL DISTRICT COUNSEL AND J. FRIEDMANN RE: POTENTIAL RESOLUTION
        OF SCHOOL DISTRICT MOTIONS.


    12/22/18  Friedmann, Jared R.                    0.30        337.50         004                            55484223
        REVIEW SCHOOL DISTRICT'S PROPOSED STIPULATION AND EMAILS WITH J.MISHKIN RE: SAME.


    12/23/18    Friedmann, Jared R.                     1.10         1,237.50        004          55484384
        CALL WITH J. MISHKIN RE: SCHOOL DISTRICT'S PROPOSED STIPULATION AND REVISIONS TO SAME AND
        NEXT STEPS (.4); REVISE DRAFT STIPULATION AND EMAIL TO J. MISHKIN RE: SAME (0.4); REVIEW AND
        REVISE REVISED DRAFT STIPULATION AND EMAIL TO J. MISHKIN RE: COMMENTS TO SAME AND NEXT
        STEPS (0.3).


    12/23/18  Mishkin, Jessie B.                    1.20       1,260.00        004        55489518
        CALL AND COMMUNICATIONS WITH J. FRIEDMANN RE: SCHOOL DISTRICT'S PROPOSED STIPULATION
        AND REVISE AND COMMENT ON SAME.


    12/23/18  Peshko, Olga F.                      0.10                              92.00           004       55568120
        CORRESPOND RE: MOTION TO EXTEND AUTOMATIC STAY.


    12/24/18  Marcus, Jacqueline                         1.80       2,475.00        004          55490278
        REVIEW EMAIL RE: WINSATT MECHANICS' LIENS (.2); EMAIL C. DIKTABAN RE: SAME (.1); CALL WITH C.
        DIKTABAN RE: WINSATT ASSERTION OF MECHANICS' LIEN (.3); REVIEW CORRESPONDENCE AND DRAFT
        STAY RELIEF MOTION (1.0); EMAIL R. PEDONE RE: SAME (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 139 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18   Friedmann, Jared R.                         0.50       562.50         004       55522132
        EMAILS WITH J.MISHKIN RE: NEXT STEPS RE: DRAFT STIPULATION (0.2); REVIEW VILLAGE'S COMMENTS
        TO STIPULATION (0.1); EMAILS WITH J.MISHKIN'S RE: SAME AND NEXT STEPS (0.2).


    12/26/18  Mishkin, Jessie B.                     1.50       1,575.00       004                             55527635
        FURTHER COMMENTS TO PROPOSED STIPULATION RE: SCHOOL DISTRICT LITIGATION (.9)
        COMMUNICATIONS WITH M. SCHIEN AND J. FRIEDMANN RE SAME (.6).


    12/26/18  Skrzynski, Matthew                    0.50        395.00       004       55515029
        REVIEW AUTOMATIC STAY MOTIONS FILED AGAINST DEBTORS TO DETERMINE STRATEGY WITH
        RESPECT THERETO.


    12/26/18   Peshko, Olga F.                      0.20           184.00       004         55498518
        CORRESPONDENCE TO D LESLIE RE: AUTOMATIC STAY (.1); CORRESPONDENCE TO G FAIL RE: KCD LLC
        CASES (.1).


    12/27/18  Marcus, Jacqueline                                    0.20            275.00           004       55522389
        EMAILS RE: TRUSTEE STAY RELIEF MOTION.


    12/27/18     Friedmann, Jared R.                    1.40        1,575.00         004         55521750
        EMAIL M.SCHEIN RE: SCHOOL DISTRICT STIPULATION (0.1); EMAILS WITH M.SCHEIN RE: COMMENTS TO
        DRAFT STIPULATION (0.2); EMAILS AND CALL WITH J.MISHKIN RE: COMMENTS TO DRAFT
        STIPULATION (0.2); CALL WITH COUNSEL FOR SCHOOL DISTRICT RE: SAME (0.2); CALL WITH J.MISHKIN
        RE: SAME AND FURTHER REVISIONS TO ADDRESS COMMENTS FROM VILLAGE AND SCHOOL DISTRICT
        (0.3); REVIEW REVISED DRAFT STAY AND CALL WITH J.MISHKIN RE: SAME (0.2); EMAILS AND CALL
        WITH J.MISHKIN RE: SCHOOL DISTRICT FURTHER COMMENTS (0.2).


    12/27/18 Fail, Garrett                                          0.20            260.00           004       55798781
        ANALYSIS RE NG CORRESPONDENCE.


    12/27/18  Mishkin, Jessie B.                     1.70        1,785.00        004        55527216
        EMAILS WITH SCHOOL DISTRICT, VILLAGE COUNSEL AND J. FRIEDMANN RE: STIPULATION AND REVISE
        PER SAME.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 140 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/27/18  Yiu, Vincent Chanhong               0.50        437.50                                 004       55511339
        CORRESPOND WITH COMPANY ON AUTOMATIC STAY LIFT MOTION FOR DELL.


    12/27/18   DiDonato, Philip                     1.10           616.00      004        55513073
        CALLS FROM CLAIMANTS RE: EFFECTS OF AUTOMATIC STAY (.3); UPDATE AUTOMATIC STAY MOTION
        TRACKER (.8).


    12/27/18  Lewitt, Alexander G.                  0.30                            168.00           004       55515171
        DRAFT ORDER DENYING LUXOTTICA LIFT STAY MOTION.


    12/27/18 Leslie, Harold David                   0.10          92.00                              004       55528665
        ANALYZE INSURANCE LIFT STAY MOTIONS AND DRAFT EMAIL TO O. PESHKO.


    12/27/18     Peshko, Olga F.                   0.60        552.00       004       55505900
        CORRESPONDENCE RE: THE AUTOMATIC STAY WITH WEIL TEAM AND REVIEW RELEVANT DOCUMENT
        (.5); CORRESPOND RE: NEESER LETTER (.1).


    12/28/18   Friedmann, Jared R.                     0.40       450.00          004         55522645
        EMAILS WITH J.MISHKIN RE: NEGOTIATING STIPULATION WITH SCHOOL DISTRICT (0.2); CALL WITH
        J.MISHKIN RE: SAME AND NEXT STEPS (0.2).


    12/28/18  Apfel, Joshua H.                      0.70        686.00           004       55512992
        REVIEW ADDITIONAL MOTIONS FOR RELIEF FROM THE AUTOMATIC STAY (.5); REVIEW INFORMAL
        REQUESTS FOR AUTOMATIC STAY RELIEF AND RELATED INSURANCE INQUIRIES (.2).


    12/28/18  Yiu, Vincent Chanhong                0.60                             525.00           004       55511692
        EMAILS WITH COMPANY ON DELL AUTOMATIC STAY ISSUES.


    12/28/18  DiDonato, Philip                                      1.40            784.00           004       55513060
        UPDATE AUTOMATIC STAY MOTION TRACKER.


    12/28/18     Lewitt, Alexander G.                               0.80            448.00           004       55515298
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 141 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT ORDER DENYING LUXOTTICA RELIEF FROM THE AUTOMATIC STAY.


    12/28/18  Peshko, Olga F.                      0.30        276.00       004        55568024
        CORRESPOND RE: AUTOMATIC STAY EXTENSION MOTION WITH WEIL TEAM AND REVIEWED EXHIBIT
        RELATED TO SAME.


    12/28/18  Hwangpo, Natasha                     0.30        285.00                                004       55514502
        CORRESPOND WITH WEIL TEAM RE KCD AUTOMATIC STAY OBJECTION.


    12/29/18  Mishkin, Jessie B.                    0.30         315.00                              004       55527564
        DRAFT NOTICE OF PRESENTMENT FOR SCHOOL DISTRICT STIPULATION.


    12/31/18  Marcus, Jacqueline                      0.20                          275.00           004       55541207
        CALL WITH N. HWANGPO AND V. YIU RE: KCD STAY RELIEF.


    12/31/18  Mishkin, Jessie B.                      0.30        315.00        004                            55527811
        OVERSEE FLING OF STIPULATION AND NOTICE FOR SCHOOL DISTRICT LIFT STAY MOTION.


    12/31/18   Apfel, Joshua H.                         1.70       1,666.00         004      55573705
        REVISE AND FINALIZE INITIAL DRAFTS OF LIFT STAY STIPULATIONS (.8); SUMMARIZE BACKGROUND
        ON SAME AND CIRCULATE STIPULATIONS TO G. FAIL FOR REVIEW (.3); REVIEW AND ANALYZE
        NEWLY-RECEIVED LIFT STAY REQUESTS (.6).


    12/31/18  Yiu, Vincent Chanhong                   0.50        437.50                             004       55515380
        CALL WITH N. HWANGPO AND J. MARCUS RE: KCD LIFT STAY MOTION.


    12/31/18  Lewitt, Alexander G.                 0.70       392.00           004         55554644
        REVIEW FORECLOSURE RELATED AUTOMATIC STAY RELIEF MOTIONS CHART (0.6); REVISE SAME (0.1).


    12/31/18  Hwangpo, Natasha                     1.20                           1,140.00           004       55515766
        REVIEW AND ANALYZE KCD INDENTURE TRUSTEE MOTION.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 142 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/31/18   Stauble, Christopher A.                1.60        648.00        004       55521787
        REVISE, FILE AND SERVE NOTICE OF PRESENTMENT OF STIPULATION AND AGREED ORDER BY AND
        AMONG THE VILLAGE OF HOFFMAN ESTATES, SEARS HOLDINGS CORPORATION AND COMMUNITY UNIT
        SCHOOL DISTRICT 300 CONCERNING FUNDS HELD PURSUANT TO THE ECONOMIC DEVELOPMENT AREA
        AND TAX INCREMENT ALLOCATION ACT.


    SUBTOTAL TASK 004 - Automatic Stay:                           431.50       $370,986.50

    11/28/18  Stauble, Christopher A.                1.60        648.00                              007       55487220
        REVIEW SEARS CREDITOR HOTLINE CALLS RE: CLAIMANT ISSUES.


    11/29/18 Miller, Olivia Zimmerman               3.60         3,582.00       007         55323423
        CONDUCT RESEARCH RE: TRANSFERABILITY OF CLAIMS (2.8); DRAFT EMAILS ANALYZING SAME (.8).


    12/01/18  DiDonato, Philip                                      0.30            168.00           007       55340160
        CASE CALENDAR UPDATES AND CHANGES.


    12/02/18  Skrzynski, Matthew                 1.60     1,264.00                                   007       55340628
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/03/18  Skrzynski, Matthew                 1.40     1,106.00                                   007       55387488
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/03/18   Van Groll, Paloma                                    2.00          1,750.00           007       55384018
        REVISE CASE CALENDAR AND WIP LIST.


    12/03/18  DiDonato, Philip                                      0.50            280.00           007       55344953
        CASE CALENDAR UPDATES AND REVISIONS.


    12/03/18   Hwang, Angeline Joong-Hui                            0.20            138.00           007       55387349
        WIP LIST UPDATES.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 143 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18   Zaslav, Benjamin                      0.90          216.00        007       55398351
        DISTRIBUTE NON-DEBTOR FILED MOTIONS TO TEAM (.5); PREPARE AND DISTRIBUTE DOCKET UPDATE
        TO TEAM (.4).


    12/04/18  Skrzynski, Matthew                 0.50       395.00                                   007       55396394
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/04/18  Van Groll, Paloma                                     1.00            875.00           007       55384121
        REVIEW WIP LIST AND CASE CALENDAR.


    12/04/18   Diktaban, Catherine Allyn            1.10                            616.00           007       55390090
        SEARS HOTLINE MAINTENANCE AND RETURN CALLS.


    12/04/18  DiDonato, Philip                                      0.40            224.00           007       55344943
        CASE CALENDAR UPDATES AND REVISIONS.


    12/04/18  Zaslav, Benjamin                      0.40                             96.00           007       55398357
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/05/18  Skrzynski, Matthew                   0.20        158.00         007       55396535
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY.


    12/05/18  Skrzynski, Matthew                  2.70    2,133.00           007      55396561
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (2.1); COMPILE AND SUMMARIZE
        MOTIONS FILED BY NON-DEBTOR PARTIES (.6).


    12/05/18  Diktaban, Catherine Allyn              0.80        448.00          007        55389780
        PREPARE POST-PETITION BOILER UPDATES AND CIRCULATE TO TEAM (.3); ADVISOR UPDATE AND SEND
        EMAILS TO P. VAN GROLL AND J. LIOU (.5).


    12/05/18     DiDonato, Philip                                   1.30            728.00           007       55363824
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 144 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CASE CALENDAR UPDATES AND CHANGES.


    12/05/18  Zaslav, Benjamin                      0.30                             72.00           007       55398420
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/06/18  Skrzynski, Matthew                     1.00       790.00        007        55396546
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY (.3); REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (.6); COMPILE
        AND SUMMARIZE MOTIONS FILED BY NON-DEBTOR PARTIES (.1).


    12/06/18  Diktaban, Catherine Allyn                             0.30            168.00           007       55584753
        CALL WITH M. KORYCKI RE: DEBTOR ENTITIES.


    12/06/18  DiDonato, Philip                                      0.80            448.00           007       55363697
        CASE CALENDAR UPDATES AND CHANGES.


    12/06/18  Hwangpo, Natasha                                      0.10             95.00           007       55602813
        REVIEW AND REVISE WIP LIST.


    12/06/18  Zaslav, Benjamin                      0.30                             72.00           007       55398352
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/07/18  Skrzynski, Matthew                    0.20       158.00                                007       55396575
        COMPILE AND SUMMARIZE MOTIONS FILED BY NON-DEBTOR PARTIES.


    12/07/18  Diktaban, Catherine Allyn               2.50         1,400.00                          007       55389892
        CASE HOTLINE MAINTENANCE (1.7); RETURN HOTLINE CALLS (.8).


    12/07/18  DiDonato, Philip                                      0.60            336.00           007       55384878
        CASE CALENDAR UPDATES AND CHANGES.


    12/07/18     Zaslav, Benjamin                                   0.40             96.00           007       55398443
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 145 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/08/18  Diktaban, Catherine Allyn                             2.10          1,176.00           007       55389734
        CASE HOTLINE MAINTENANCE.


    12/09/18  Skrzynski, Matthew                 1.00       790.00                                   007       55396594
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/09/18  Hwang, Angeline Joong-Hui                             0.30            207.00           007       55387265
        SEND WIP LIST UPDATES.


    12/10/18  Skrzynski, Matthew                 0.70       553.00                                   007       55444001
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/10/18  Van Groll, Paloma                                     0.30            262.50           007       55455114
        REVIEW WIP LIST AND CALENDAR.


    12/10/18  Diktaban, Catherine Allyn                             0.10             56.00           007       55731973
        UPDATE WIP LIST PER M. SKRZYNSKI.


    12/10/18  DiDonato, Philip                                      0.40            224.00           007       55397230
        CASE CALENDAR UPDATES AND CHANGES.


    12/10/18  Lewitt, Alexander G.                  0.60                            336.00           007       55427785
        EMAIL ON NON-DEBTOR FILINGS DOCKET UPDATE TO COMPANY.


    12/10/18  Hwang, Angeline Joong-Hui                             0.10             69.00           007       55445900
        SEND WIP LIST UPDATES.


    12/10/18   Hwangpo, Natasha                                     0.10             95.00           007       55442166
         REVIEW AND REVISE WIP LIST.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 146 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Skrzynski, Matthew                   0.80        632.00         007       55444718
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY.


    12/11/18   Van Groll, Paloma                                    0.80            700.00           007       55455177
        REIVSE CASE CALENDAR.


    12/11/18   Diktaban, Catherine Allyn                  1.70          952.00           007         55446767
        EMAIL PRIME CLERK RE: FEDERAL GOVERNMENT FILING CLAIM (.1); REVIEW CLAIM INFORMATION (.6);
        EMAIL TO S. SINGH RE: SAME (.2); REVIEW CLAIMS LIST RE: SAME (.6); EMAIL J. APFEL AND O. PESHKO
        RE: SAME (.1) AND TO M. KORYCKI RE: SAME (.1).


    12/11/18  Diktaban, Catherine Allyn                 0.70        392.00       007          55446833
        HOTLINE CALLS (.6); CALL WITH M. KORYCKI RE: VARIOUS WORK STREAMS TO COORDINATE (.1).


    12/11/18  DiDonato, Philip                                      0.40            224.00           007       55426988
        CASE CALENDAR UPDATES AND CHANGES.


    12/11/18  Lewitt, Alexander G.                                  1.00            560.00           007       55427798
        EMAIL ON NON-DEBTOR DOCKET FILINGS.


    12/11/18  Peshko, Olga F.                    0.10                                92.00           007       55599200
        CORRESPONDENCE REGARDING GOVERNMENT CLAIMS.


    12/11/18   Zaslav, Benjamin                     0.60        144.00         007          55455644
        UPDATE AND DISTRIBUTE HEARING AND OBJECTION DEADLINE NOTIFICATIONS TO TEAM (.3); PREPARE
        AND DISTRIBUTE DOCKET UPDATE TO TEAM (.3).


    12/11/18  Fabsik, Paul                          0.50        187.50                               007       55398426
        UPDATE CASE DATABASE RE: RECENTLY RECEIVED PROOFS OF CLAIMS.


    12/12/18     Skrzynski, Matthew                                 1.70          1,343.00           007       55443665
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 147 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (.4); ANALYZE AND MANAGE
        FILES AND OTHER RESPONSES TO DILIGENCE OR OTHER DOCUMENT REQUESTS (.4); PROCESS, ANALYZE,
        AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES AND GENERAL CASE
        CORRESPONDENCE (.6); COMPILE AND SUMMARIZE MOTIONS FILED BY NON-DEBTOR PARTIES (.3).


    12/12/18  Van Groll, Paloma                                     0.10             87.50           007       55455142
        RESPOND TO INTERNAL INQUIRES.


    12/12/18  Diktaban, Catherine Allyn                             0.70            392.00           007       55447244
        HOTLINE CALLS.


    12/12/18   Lewitt, Alexander G.                 0.40                            224.00           007       55444225
        EMAIL RE: NONDEBTOR FILINGS UPDATE TO COMPANY.


    12/13/18   Skrzynski, Matthew                      2.00     1,580.00       007       55443721
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES AND GENERAL
        CASE CORRESPONDENCE (.3); REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION
        ITEMS, AND DIRECT WORKFLOW AS NECESSARY (.4); REVIEW AND UPDATE TEAM WORKSTREAM
        TRACKING DOCUMENTS (1.3).


    12/13/18  DiDonato, Philip                                      0.90            504.00           007       55427818
        CASE CALENDAR UPDATES AND CHANGES.


    12/13/18  Lewitt, Alexander G.                 1.00                             560.00           007       55444180
        EMAIL ON NONDEBTOR FILINGS UPDATE TO COMPANY.


    12/13/18  Zaslav, Benjamin                      0.30                             72.00           007       55455736
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/14/18  DiDonato, Philip                                      0.30            168.00           007       55455107
        CASE CALENDAR UPDATES AND CHANGES.


    12/14/18     Lewitt, Alexander G.                               0.20            112.00           007       55443686
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 148 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAIL ON NONDEBTOR FILINGS UPDATE TO COMPANY.


    12/16/18  Skrzynski, Matthew                     3.40      2,686.00       007       55446181
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY (.2); REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (3.2).


    12/17/18     Skrzynski, Matthew                  2.40      1,896.00          007       55500902
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (.8); REVIEW EMAIL
        CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW AS NECESSARY
        (.4); REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (.5); ANALYZE AND MANAGE
        FILES AND OTHER RESPONSES TO DILIGENCE OR OTHER DOCUMENT REQUESTS (.5); COMPILE AND
        SUMMARIZE MOTIONS FILED BY NON-DEBTOR PARTIES (.2).


    12/17/18  Diktaban, Catherine Allyn                             1.70            952.00           007       55630810
        UPDATE RE: NON-DEBTOR FILINGS.


    12/17/18  DiDonato, Philip                                      0.30            168.00           007       55486409
        CASE CALENDAR UPDATES AND CHANGES.


    12/17/18  Lewitt, Alexander G.                                  0.10             56.00           007       55486637
        PREPARE AGENDAS FOR WIP LIST MEETING.


    12/17/18  Hwang, Angeline Joong-Hui                             0.10             69.00           007       55490337
        SEND WIP LIST UPDATES.


    12/18/18  Skrzynski, Matthew                   0.20        158.00         007       55500891
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY.


    12/18/18   Van Groll, Paloma                                    1.00            875.00           007       55520628
        REVISE WIP LIST AND CALENDAR.


    12/18/18     DiDonato, Philip                                   0.80            448.00           007       55486436
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 149 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CASE CALENDAR UPDATES AND CHANGES.


    12/18/18  Zaslav, Benjamin                      0.50                            120.00           007       55492484
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/19/18  Skrzynski, Matthew                   0.20        158.00         007       55500971
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY.


    12/19/18   Hwang, Angeline Joong-Hui                            0.10             69.00           007       55490472
        WIP LIST UPDATES.


    12/19/18  Zaslav, Benjamin                      0.30                             72.00           007       55492404
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/20/18  Fail, Garrett                         0.50         650.00        007        55490774
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM SEARS, WEIL, ADVISOR TEAMS, AND PARTIES IN
        INTEREST.


    12/20/18  Skrzynski, Matthew                 2.40     1,896.00                                   007       55501423
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/20/18     Diktaban, Catherine Allyn           0.90        504.00       007         55486596
        DRAFT AND EMAIL TO CLIENT THE DAILY NON-DEBTOR FILING UPDATES SUBMITTED TO THE COURT
        (.6); RETURN CALL FROM SEARS HOTLINE (.3).


    12/20/18  Hwangpo, Natasha                       0.40                           380.00           007       55485700
        CORRESPOND WITH WEIL TEAM RE WIP LIST UPDATES.


    12/20/18  Stauble, Christopher A.              1.40       567.00                                 007       55487195
        REVIEW CORPORATE DOCUMENTS AND FILED PLEADINGS AND ORGANIZE FILES.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 150 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/20/18  Peene, Travis J.                       0.20        48.00                               007       55509913
        REVIEW RECENT PLEADINGS, AND DISTRIBUTE A DOCKET UPDATE TO TEAM.


    12/21/18  Skrzynski, Matthew                     0.70       553.00        007       55501304
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY (.4); REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (.3).


    12/21/18   Diktaban, Catherine Allyn               1.50        840.00        007       55486774
        SEARS HOTLINE CALLS (.2); DRAFT AND CIRCULATE TO CLIENT AND SEARS TEAM THE NON-DEBTOR
        FILINGS SUMMARIES OF PLEADINGS SUBMITTED TO THE COURT (1.3).


    12/21/18  Hwangpo, Natasha                          0.40        380.00       007                           55485527
        REVIEW AND REVISE WIP LIST (.2); CORRESPOND WITH WEIL TEAM RE CALENDAR UPDATES (.2).


    12/21/18  Zaslav, Benjamin                      0.30                             72.00           007       55492313
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/23/18  Skrzynski, Matthew                 1.40     1,106.00          007        55501361
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS (1.0); REVIEW AND UPDATE TEAM
        WORKSTREAM TRACKING DOCUMENTS (.4).


    12/23/18  Diktaban, Catherine Allyn               0.10                           56.00           007       55515343
        RESPOND TO SEARS HOTLINE INQUIRY RE: PROOFS OF CLAIM.


    12/24/18  Peshko, Olga F.                                       0.20            184.00           007       55568131
        CORRESPOND RE: GOVERNMENT CLAIMS.


    12/26/18  Fail, Garrett                         0.10                            130.00           007       55501977
        CALL WITH UNSECURED CREDITOR RE NOTICE RECEIVED.


    12/26/18     Skrzynski, Matthew                                 1.70          1,343.00           007       55515013
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 151 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/26/18   Diktaban, Catherine Allyn                            0.50            280.00           007       55515437
        REVISE WIP LIST PER M. SKRZYNSKI.


    12/26/18  Podzius, Bryan R.                                     0.30            262.50           007       55516577
        REVIEW WIP LIST.


    12/26/18   Peshko, Olga F.                                      0.30            276.00           007       55498515
        REVISE AND CORRESPOND RE: WIP LIST.


    12/26/18  Hwang, Angeline Joong-Hui                             0.20            138.00           007       55514654
        SEND WIP LIST UPDATES.


    12/26/18  Zaslav, Benjamin                      0.30                             72.00           007       55529174
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/27/18  Skrzynski, Matthew                 2.00     1,580.00                                   007       55515024
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/27/18  Diktaban, Catherine Allyn                             0.20            112.00           007       55515503
        RESPOND TO SEARS HOTLINE INQUIRIES.


    12/27/18  DiDonato, Philip                       2.60      1,456.00       007                              55513063
        CASE CALENDAR UPDATES AND CHANGES (2.1); DRAFT DOCKET UPDATE FOR COMPANY AND
        ADVISORS (.5).


    12/27/18   Peshko, Olga F.                                      0.20            184.00           007       55505778
        REVISE WIP LIST.


    12/27/18     Hwangpo, Natasha                                   0.20            190.00           007       55514384
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 152 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND REVISE WIP LIST AND CASE CALENDAR.


    12/28/18  Fail, Garrett                         0.20                            260.00           007       55512859
        REVIEW AND ANALYZE RECENTLY FILED PLEADINGS.


    12/28/18  Skrzynski, Matthew                 0.70       553.00                                   007       55514991
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.


    12/28/18   Diktaban, Catherine Allyn               1.30         728.00           007       55515594
        DRAFT SUMMARY OF GOVERNMENT CLAIMS RESPONSE AND SUBMIT TO S. SINGH FOR REVIEW AND
        SIGN OFF TO SEND EXTERNALLY (.7); RESPOND TO SEARS HOTLINE INQUIRIES (.2); CHECK DOCKET FOR
        ALL ENTERED ORDERS (.1); CHECK WITH PARALEGALS THE STATUS OF ORDERS (.1); EMAIL ATTACHED
        ENTERED ORDERS TO PARTIES TO RESPECITVE ORDERS (.2).


    12/28/18  DiDonato, Philip                    0.40                              224.00           007       55513083
        DRAFT DOCKET UPDATE FOR COMPANY AND ADVISORS.


    12/28/18  Hwangpo, Natasha                                      0.30            285.00           007       55514497
        REVIEW AND REVISE WIP LIST RE UPDATES.


    12/28/18  Zaslav, Benjamin                      0.30                             72.00           007       55528992
        PREPARE AND DISTRIBUTE DOCKET UPDATE TO TEAM.


    12/30/18  Diktaban, Catherine Allyn                             0.10             56.00           007       55515598
        RESPOND TO SEARS HOTLINE INQUIRY.


    12/30/18  DiDonato, Philip                                      0.40            224.00           007       55513055
        CASE CALENDAR UPDATES AND CHANGES.


    12/31/18  Skrzynski, Matthew                 0.70       553.00                                   007       55554816
        REVIEW AND UPDATE TEAM WORKSTREAM TRACKING DOCUMENTS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 153 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/31/18  DiDonato, Philip                                      0.40            224.00           007       55542788
        CASE CALENDAR UPDATES AND CHANGES.


    12/31/18  Peshko, Olga F.                          3.60     3,312.00   007        55568349
        DRAFT MOTION TO APPROVE SETTLEMENT PROCEDURES AND REVIEW DOCUMENTS AND CASE LAW
        FOR SAME (3.4); CORRESPOND RE: SAME WITH J MARCUS (.2).


    12/31/18  Hwangpo, Natasha                       0.10                            95.00           007       55515772
        CORRESPOND WITH WEIL TEAM RE WIP LIST UPDATES.


    SUBTOTAL TASK 007 - Case Administration                        85.50        $58,727.00
    (Docket Updates, WIP List and Case Calendar):

    11/26/18   Liou, Jessica                                        0.50            497.50           009       55427378
        PARTICIPATE ON ADVISORS CALL.


    11/27/18   Liou, Jessica                                        0.50            497.50           009       55427536
        PARTICIPATE ON ADVISOR CALL.


    12/03/18   Bond, W. Michael                                     0.40            640.00           009       55584926
        DAILY ADVISOR CALL.


    12/03/18   Marcus, Jacqueline                      0.30                         412.50           009       55383123
        PARTICIPATE ON DAILY ADVISORS' CALL (PARTIAL).


    12/03/18  Schrock, Ray C.                                       0.50            775.00           009       55388536
        ATTEND DAILY ADVISOR CALL.


    12/03/18   Baer, Lawrence J.                                    0.20            210.00           009       55584935
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/03/18     Margolis, Steven M.                                0.40            430.00           009       55365528
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 154 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISORS CALL.


    12/03/18  Munz, Naomi                                           0.50            525.00           009       55589576
        CONFERENCE CALL WITH ADVISORS.


    12/03/18   Shulzhenko, Oleksandr                                0.60            597.00           009       55586496
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/03/18   Seales, Jannelle Marie                               0.30            298.50           009       55589673
        PARTICIPATE ON BLUE ADVISOR CALL (PARTIAL).


    12/03/18   LePorin, Steven J.                                   0.50            460.00           009       55589924
        PARTICIPATE ON ADVISOR CALL.


    12/03/18  Goldinstein, Arkady                                   0.50            490.00           009       55590005
        ATTEND ADVISOR/COMPANY STANDING CALL.


    12/03/18   Guthrie, Hayden                                      0.50            475.00           009       55590012
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/03/18  Van Groll, Paloma                                     0.30            262.50           009       55590015
        ATTEND ADVISORS' STRATEGY CALL (PARTIAL).


    12/03/18  Apfel, Joshua H.                                      0.50            490.00           009       55590018
        ATTEND ADVISORS CALL.


    12/03/18   Peshko, Olga F.                                      0.30            276.00           009       55590494
        PARTICIPATE ON ADVISOR CALL (PARTIAL).


    12/03/18   Hwang, Angeline Joong-Hui                            0.20            138.00           009       55387371
        PARTICIPATE ON ADVISORS CALL (PARTIAL).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 155 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18  Hwangpo, Natasha                       0.50        475.00                              009       55381079
        CALL WITH WEIL TEAM, MIII, LAZARD AND COMPANY RE DAILY UPDATE.


    12/03/18  Woodford, Andrew                                      0.30            262.50           009       55342587
        CALL WITH ADVISORS.


    12/04/18   Danilow, Greg A.                                     0.50            800.00           009       55593184
        PARTICIPATE ON ADVISORS CALL.


    12/04/18   Marcus, Jacqueline                      0.30                         412.50           009       55383350
        PARTICIPATE ON DAILY ADVISORS' CALL (PARTIAL).


    12/04/18   Marcus, Jacqueline                      1.00       1,375.00           009           55383429
        PARTICIPATION ON SENIOR ADVISORS' CALL WITH R. SCHROCK, G. FAIL, S. BURIAN, S. SMITH, MIII, ETC.


    12/04/18   Fail, Garrett                             0.70       910.00       009                           55367155
        CALL WITH HOULIHAN, FTI, M-III, LAZARD RE SALE PROCESS AND GO-FORWARD STRATEGIES
        (PARTIAL).


    12/04/18  Schrock, Ray C.                                       0.50            775.00           009       55389175
        ATTEND ADVISORS DAILY UPDATE CALL.


    12/04/18   Baer, Lawrence J.                     0.30                           315.00           009       55593187
        PARTICIPATE ON STANDING ADVISORS CALL (PARTIAL).


    12/04/18   Margolis, Steven M.                                  0.40            430.00           009       55365508
        PARTICIPATE ON ADVISORS CALL.


    12/04/18  Munz, Naomi                                           0.50            525.00           009       55593330
        CONFERENCE CALL WITH ADVISORS.


    12/04/18     Shulzhenko, Oleksandr                              0.50            497.50           009       55593190
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 156 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/04/18   Arthur, Candace                                      0.30            298.50           009       55388172
        PARTICIPATE ON ADVISOR CALL (PARTIAL).


    12/04/18   Liou, Jessica                                        0.30            298.50           009       55384480
        DAILY ADVISORS CALL (PARTIAL).


    12/04/18  Goldinstein, Arkady                                   0.40            392.00           009       55593438
        ATTEND CALL WITH COMPANY AND ADVISORS.


    12/04/18  Guthrie, Hayden                                       0.40            380.00           009       55593441
        ATTEND DAILY ADVISOR CALL.


    12/04/18  Apfel, Joshua H.                                      0.50            490.00           009       55395661
        ATTEND DAILY ADVISORS CALL.


    12/04/18   Peshko, Olga F.                                      0.30            276.00           009       55344798
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/04/18   Hwang, Angeline Joong-Hui                            0.30            207.00           009       55387431
        DIAL INTO THE ADVISORS CALL (PARTIAL).


    12/04/18  Hwangpo, Natasha                                      0.40            380.00           009       55381602
        ATTEND DAILY ADVISOR CALL.


    12/04/18  Woodford, Andrew                                      0.30            262.50           009       55341292
        CALL WITH ADVISORS.


    12/05/18   Danilow, Greg A.                                     0.50            800.00           009       55594554
        PARTICIPATE ON ADVISORS CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 157 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/05/18   Bond, W. Michael                                     0.30            480.00           009       55594570
        PARTICIPATE ON DAILY ADVISOR CALL (PARTIAL).


    12/05/18   Marcus, Jacqueline                                   0.40            550.00           009       55383472
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/05/18   Fail, Garrett                          0.50        650.00                             009       55594867
        PARTICIPATE ON ADVISOR CALL WITH CLIENT RE SALE AND CASE STRATEGY.


    12/05/18  Schrock, Ray C.                                       0.50            775.00           009       55388129
        ATTEND ADVISORS DAILY UPDATE CALL.


    12/05/18   Baer, Lawrence J.                                    0.40            420.00           009       55594734
        PARTICIPATE ON STANDING ADVISORS CALL.


    12/05/18   Margolis, Steven M.                                  0.50            537.50           009       55375076
        PARTICIPATE ON ADVISORS CALL.


    12/05/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55871595
        PARTICIPATE ON ADVISORS CALL.


    12/05/18  Seales, Jannelle Marie                                0.30            298.50           009       55789661
        ADVISOR CALL (PARTIAL).


    12/05/18   LePorin, Steven J.                                   0.50            460.00           009       55871596
        PARTICIPATE ON ADVISOR CALL.


    12/05/18  Skrzynski, Matthew                   0.50        395.00                                009       55396607
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY.


    12/05/18     Goldinstein, Arkady                                0.40            392.00           009       55595286
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 158 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISORS CALL.


    12/05/18  Guthrie, Hayden                                       0.50            475.00           009       55595289
        ATTEND DAILY UPDATE CALL.


    12/05/18  Van Groll, Paloma                                     0.50            437.50           009       55383964
        ATTEND ADVISORS' STRATEGY CALL.


    12/05/18  Apfel, Joshua H.                                      0.50            490.00           009       55395672
        ATTEND DAILY ADVISORS CALL.


    12/05/18   Peshko, Olga F.                                      0.40            368.00           009       55347200
        PARTICIPATE ON ADVISOR CALL.


    12/05/18   Hwang, Angeline Joong-Hui                            0.50            345.00           009       55387055
        DIAL INTO THE ADVISORS CALL.


    12/05/18  Mishra, Akansha                                       0.40            316.00           009       55360413
        ADVISOR CALL.


    12/05/18  Hwangpo, Natasha                       0.40        380.00        009                             55380790
        CALL WITH COMPANY, WEIL TEAM, MIII AND LAZARD RE DAILY ADVISOR UPDATE.


    12/06/18   Danilow, Greg A.                                     0.50            800.00           009       55595868
        PARTICIPATE ON ADVISORS UPDATE.


    12/06/18   Bond, W. Michael                                     0.30            480.00           009       55596100
        PARTICIPATE ON DAILY ADVISOR CALL (PARTIAL).


    12/06/18   Marcus, Jacqueline                      0.30                         412.50           009       55383417
        PARTICIPATE ON DAILY ADVISORS' CALL (PARTIAL).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 159 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18  Singh, Sunny                                          0.50            600.00           009       55385194
        CALL WITH COMPANY RE: SPARROWS.


    12/06/18  Fail, Garrett                          0.30       390.00                               009       55596177
        CALL WITH SEARS AND ADVISORS RE STATUS AND STRATEGY (PARTIAL).


    12/06/18  Schrock, Ray C.                                       0.50            775.00           009       55388516
        ATTEND ADVISORS DAILY UPDATE CALL.


    12/06/18   Baer, Lawrence J.                                    0.30            315.00           009       55596107
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/06/18   Margolis, Steven M.                                  0.40            430.00           009       55596110
        PARTICIPATE ON ADVISORS CALL.


    12/06/18  Munz, Naomi                                           0.50            525.00           009       55596192
        CONFERENCE CALL WITH ADVISORS.


    12/06/18  Shulzhenko, Oleksandr                                 0.60            597.00           009       55378656
        ADVISORS STATUS CALL.


    12/06/18   Liou, Jessica                                        0.30            298.50           009       55381643
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/06/18  Skrzynski, Matthew                   0.30       237.00                                 009       55396602
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY (PARTIAL).


    12/06/18  Goldinstein, Arkady                  0.40                             392.00           009       55596845
        ATTEND STANDING CALL WITH COMPANY AND ADVISORS.


    12/06/18     Guthrie, Hayden                                    0.40            380.00           009       55871079
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 160 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/06/18  Van Groll, Paloma                                     0.40            350.00           009       55584619
        ATTEND ADVISORS' STRATEGY CALL.


    12/06/18   Diktaban, Catherine Allyn                            0.30            168.00           009       55389923
        PARTICIPATE ON CALL WITH ADVISORS (PARTIAL).


    12/06/18   Podzius, Bryan R.                                    0.10             87.50           009       55430667
        PARTICIPATE IN DAILY ADVISOR CALL (PARTIAL).


    12/06/18  Hwang, Angeline Joong-Hui                             0.40            276.00           009       55387471
        ADVISORS CALL.


    12/06/18  Hwangpo, Natasha                       0.50        475.00                              009       55602811
        CALL WITH COMPANY, MIII, LAZARD AND WEIL TEAM RE DAILY ADVISOR CALL.


    12/06/18  Batis, Theodore                                       0.50            280.00           009       55378309
        ATTEND ADVISOR'S DAILY UPDATE CALL.


    12/07/18  Danilow, Greg A.                                      0.80          1,280.00           009       55729316
        ADVISORS; UPDATE CALL.


    12/07/18   Bond, W. Michael                                     0.30            480.00           009       55789662
        DAILY ADVISOR CALL.


    12/07/18   Marcus, Jacqueline                      0.30                         412.50           009       55383945
        PARTICIPATE ON DAILY ADVISORS' CALL (PARTIAL).


    12/07/18   Wessel, Paul J.                                      0.30            480.00           009       55604518
        PARTICIPATE ON ADVISOR CALL (PARTIAL).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 161 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18  Schrock, Ray C.                                       0.50            775.00           009       55388560
        ATTEND ADVISORS DAILY UPDATE CALL.


    12/07/18   Baer, Lawrence J.                                    0.30            315.00           009       55730185
        PARTICIPATE ON ADVISORS CALL.


    12/07/18   Margolis, Steven M.                                  0.40            430.00           009       55366477
        PARTICIPATE ON ADVISORS CALL.


    12/07/18  Munz, Naomi                                           0.50            525.00           009       55603444
        CALL WITH SEARS' ADVISORS.


    12/07/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55378917
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/07/18   Liou, Jessica                          0.20                          199.00           009       55385046
        PARTICIPATE ON DAILY ADVISORS CALL (PARTIAL).


    12/07/18  Skrzynski, Matthew                   0.30        237.00                                009       55396507
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY.


    12/07/18  Goldinstein, Arkady                  0.30                             294.00           009       55397805
        ATTEND STANDING CALL WITH COMPANY AND ADVISORS.


    12/07/18  Guthrie, Hayden                                       0.30            285.00           009       55605346
        ATTENDANCE ON DAILY ADVISOR CALL.


    12/07/18   Diktaban, Catherine Allyn                            0.50            280.00           009       55606710
        PARTICIPATE ON CALL WITH ADVISORS.


    12/07/18     Peshko, Olga F.                                    0.30            276.00           009       55606971
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 162 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISOR UPDATE CALL (PARTIAL).


    12/07/18   Hwang, Angeline Joong-Hui                            0.20            138.00           009       55387058
        DIAL INTO ADVISORS CALL (PARTIAL).


    12/07/18   Mishra, Akansha                                      0.20            158.00           009       55385151
        DAILY ADVISORS CALL (PARTIAL).


    12/07/18  Hwangpo, Natasha                                      0.50            475.00           009       55381395
        ATTEND ADVISOR CALL.


    12/10/18   Danilow, Greg A.                                     0.30            480.00           009       55639883
        PARTICIPATE ON ADVISORS' UPDATE.


    12/10/18   Bond, W. Michael                                     0.30            480.00           009       55639884
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/10/18   Urquhart, Douglas R.                                 0.40            580.00           009       55639886
        PARTICIPATE ON DAILY UPDATE CALL.


    12/10/18   Marcus, Jacqueline                                   0.30            412.50           009       55423530
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/10/18   Singh, Sunny                                         0.40            480.00           009       55402713
        PARTICIPATE ON ADVISORS' CALL.


    12/10/18  Fail, Garrett                         0.30         390.00                              009       55426436
        CALL WITH ADVISORS AND DEBTORS RE STATUS AND STRATEGIES.


    12/10/18   Baer, Lawrence J.                                    0.30            315.00           009       55639885
        PARTICIPATE ON STANDING ADVISORS CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 163 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18   Margolis, Steven M.                                  0.40            430.00           009       55421645
        PARTICIPATE ON ADVISORS CALL.


    12/10/18  Munz, Naomi                                           0.30            315.00           009       55631901
        CONFERENCE CALL WITH SEARS ADVISORS.


    12/10/18   Shulzhenko, Oleksandr                                0.30            298.50           009       55639889
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/10/18   Seales, Jannelle Marie                               0.30            298.50           009       55631904
        PARTICIPATE ON ADVISORY CALL.


    12/10/18   Liou, Jessica                                        0.30            298.50           009       55427144
        PARTICIPATE ON ADVISORS CALL.


    12/10/18   Descovich, Kaitlin                                   0.30            285.00           009       55427909
        PARTICIPATE ON ADVISORS CALL.


    12/10/18  Skrzynski, Matthew                                    0.40            316.00           009       55443604
        CALL WITH ADVISORS AND COMPANY.


    12/10/18  Goldinstein, Arkady                                   0.40            392.00           009       55632618
        ATTEND STANDING CALL.


    12/10/18  Guthrie, Hayden                                       0.50            475.00           009       55632619
        ATTENDANCE ON DAILY ADVISOR CALL.


    12/10/18  Van Groll, Paloma                                     0.30            262.50           009       55455259
        ATTEND ADVISORS' STRATEGY CALL.


    12/10/18     Apfel, Joshua H.                                   0.30            294.00           009       55632622
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 164 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND DAILY ADVISORS CALL.


    12/10/18  Yiu, Vincent Chanhong                                 0.40            350.00           009       55391135
        ADVISOR UPDATE CALL.


    12/10/18   Diktaban, Catherine Allyn                            0.30            168.00           009       55632623
         PARTICIPATE ON CALL WITH ADVISORS.


    12/10/18  Peshko, Olga F.                                       0.30            276.00           009       55641792
        ADVISOR UPDATE CALL.


    12/10/18  Hwang, Angeline Joong-Hui                             0.20            138.00           009       55446253
        ADVISORS CALL (PARTIAL).


    12/10/18   Mishra, Akansha                                      0.30            237.00           009       55400807
        PARTICIPATE ON ADVISORS CALL.


    12/10/18  Hwangpo, Natasha                        0.30                          285.00           009       55632939
        ATTEND DAILY CALL WITH LAZARD, MIII, COMPANY, WEIL TEAM.


    12/11/18   Danilow, Greg A.                                     0.30            480.00           009       55632979
        PARTICIPATE ON ADVISORS' UPDATE.


    12/11/18   Urquhart, Douglas R.                                 0.40            580.00           009       55632981
        PARTICIPATE ON STATUS CALL.


    12/11/18   Marcus, Jacqueline                                   0.30            412.50           009       55423569
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/11/18   Westerman, Gavin                                     0.30            360.00           009       55632982
        PARTICIPATE ON STATUS CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 165 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18   Singh, Sunny                                         0.40            480.00           009       55436911
        PARTICIPATE ON ADVISORS CALL.


    12/11/18   Fail, Garrett                                        0.20            260.00           009       55631894
        PARTICIPATE ON ADVISOR CALL (PARTIAL).


    12/11/18  Schrock, Ray C.                                       1.00          1,550.00           009       55436704
        ATTEND ADVISORS CALL.


    12/11/18   Baer, Lawrence J.                                    0.20            210.00           009       55632980
        PARTICIPATE ON DAILY ADVISORS CALL.


    12/11/18   Baer, Lawrence J.                                    0.20            210.00           009       55731950
        PARTICIPATE ON DAILY ADVISORS CALL.


    12/11/18   Margolis, Steven M.                                  0.50            537.50           009       55426908
        PARTICIPATE ON ADVISORS CALL.


    12/11/18  Munz, Naomi                                           0.50            525.00           009       55631907
        CONFERENCE CALL WITH SEARS ADVISORS.


    12/11/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55632983
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/11/18   Seales, Jannelle Marie                               0.30            298.50           009       55631950
        PARTICIPATE ON ADVISORS CALL.


    12/11/18   Liou, Jessica                                        0.20            199.00           009       55427212
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/11/18     Skrzynski, Matthew                                 0.30            237.00           009       55444859
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 166 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY.


    12/11/18  Goldinstein, Arkady                                   0.30            294.00           009       55632122
        STANDING CALL WITH ADVISORS AND COMP.


    12/11/18  Guthrie, Hayden                                       0.30            285.00           009       55632125
        ATTENDANCE ON DAILY ADVISOR CALL.


    12/11/18  Apfel, Joshua H.                                      0.40            392.00           009       55513093
        ATTEND DAILY ADVISORS CALL.


    12/11/18   Diktaban, Catherine Allyn                            0.30            168.00           009       55632226
        PARTICIPATE ON CALL WITH ADVISORS.


    12/11/18   Peshko, Olga F.                                      0.40            368.00           009       55641800
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/11/18   Hwang, Angeline Joong-Hui                            0.20            138.00           009       55445254
        DIAL INTO ADVISORS CALL (PARTIAL).


    12/11/18   Mishra, Akansha                                      0.30            237.00           009       55401053
        PARTICIPATE ON ADVISORS CALL.


    12/12/18  Epstein, Michael A.                                   0.50            750.00           009       55626594
        STATUS UPDATE CALL.


    12/12/18   Danilow, Greg A.                                     0.50            800.00           009       55626596
        PARTICIPATE ON ADVISORS' CALL.


    12/12/18   Bond, W. Michael                                     0.20            320.00           009       55626597
        PARTICIPATE ON DAILY ADVISOR CALL (PARTIAL).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 167 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18   Connolly, Annemargaret                0.30                           405.00           009       55626598
        PARTICIPATE ON CASE UPDATE CALL WITH CLIENT ADVISORS.


    12/12/18   Marcus, Jacqueline                        0.40         550.00         009                       55423596
        PARTICIPATE ON DAILY ADVISORS' CALL (.3); EMAIL R. RIECKER RE: SECTION 341 MEETING (.1).


    12/12/18   Singh, Sunny                                         0.40            480.00           009       55436664
        PARTICIPATE ON ADVISORS CALL.


    12/12/18  Fail, Garrett                         0.40        520.00                               009       55426441
        CALL WITH ADVISORS AND DEBTORS RE CASE STRATEGY AND STATUS.


    12/12/18   Margolis, Steven M.                                  0.40            430.00           009       55626599
        PARTICIPATE ON ADVISORS CALL.


    12/12/18   Goslin, Thomas D.                     0.30                           315.00           009       55626601
        PARTICIPATE ON CASE UPDATE CALL WITH CLIENT ADVISORS.


    12/12/18  Comer, Samuel Jason                     0.40        420.00                             009       55433175
        ATTEND ADVISOR UPDATE CALL WITH WEIL, M-III AND LAZARD TEAMS.


    12/12/18  Munz, Naomi                                           0.50            525.00           009       55626602
        CONFERENCE CALL WITH SEARS ADVISORS.


    12/12/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55626600
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/12/18   Seales, Jannelle Marie                               0.40            398.00           009       55626684
        PARTICIPATE ON ADVISORY CALL.


    12/12/18     Springer, Lauren                                   0.60            552.00           009       55626842
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 168 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH ADVISORS STATUS.


    12/12/18   LePorin, Steven J.                                   0.50            460.00           009       55641803
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/12/18  Allison, Elisabeth M.                  0.20                           138.00           009       55437679
        CALL WITH SEARS ADVISORS RE: UPDATES TO PROCESS.


    12/12/18  Goldinstein, Arkady                  0.30                             294.00           009       55627133
        ATTEND STANDING CALL WITH COMPANY & ADVISORS.


    12/12/18  Guthrie, Hayden                                       0.40            380.00           009       55627134
        ATTENDANCE ON DAILY ADVISOR CALL.


    12/12/18   Yiu, Vincent Chanhong                                0.40            350.00           009       55405506
        PARTICIPATE ON ADVISOR CALL UPDATE.


    12/12/18   Diktaban, Catherine Allyn                            0.40            224.00           009       55627334
        PARTICIPATE IN ADVISORS’ CALL.


    12/12/18   Hwang, Angeline Joong-Hui                            0.40            276.00           009       55446465
        DIAL INTO THE ADVISORS CALL.


    12/12/18  Hwangpo, Natasha                                      0.50            475.00           009       55442675
        CALL WITH ADVISORS RE DAILY UPDATE CALL.


    12/13/18   Epstein, Michael A.                                  0.50            750.00           009       55630330
        PARTICIPATE ON DAILY UPDATE CALL.


    12/13/18   Danilow, Greg A.                                     0.50            800.00           009       55630332
        PARTICIPATE ON ADVISORS' CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 169 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index

    12/13/18   Bond, W. Michael                                      0.30            480.00           009       55630333
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/13/18   Urquhart, Douglas R.                                  0.50            725.00           009       55630336
        PARTICIPATE ON DAILY UPDATE CALL.


    12/13/18   Marcus, Jacqueline                                    0.50            687.50           009       55490302
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/13/18  Westerman, Gavin                                       0.50            600.00           009       55630337
        STATUS CALL - SEARS/ADVISOR.


    12/13/18   Singh, Sunny                                          0.50            600.00           009       55443766
        PARTICIPATE ON WORKING GROUP CALL.


    12/13/18  Schrock, Ray C.                                        0.50            775.00           009       55436000
        ATTEND ADVISORS UPDATE.


    12/13/18   Baer, Lawrence J.                                     0.40            420.00           009       55447880
        PARTICIPATE ON ADVISORS CALL.


    12/13/18   Margolis, Steven M.                                   0.50            537.50           009       55421245
        PARTICIPATE ON ADVISORS CALL.


    12/13/18  Munz, Naomi                                            0.50            525.00           009       55630354
        CONFERENCE CALL WITH SEARS ADVISORS.


    12/13/18   Shulzhenko, Oleksandr                                 0.50            497.50           009       55630339
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/13/18     Seales, Jannelle Marie                              0.30            298.50           009       55795743
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 170 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISORY CALL.


    12/13/18  Goldinstein, Arkady                  0.50                             490.00           009       55630400
        ATTEND STANDING CALL WITH COMPANY AND ADVISORS.


    12/13/18   Guthrie, Hayden                                      0.50            475.00           009       55630401
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/13/18  Van Groll, Paloma                                     0.50            437.50           009       55455152
        ATTEND ADVISORS' STRATEGY CALL.


    12/13/18   Diktaban, Catherine Allyn                            0.10             56.00           009       55447286
        PARTICIPATE IN ADVISORS’ CALL (PARTIAL).


    12/13/18   Hwang, Angeline Joong-Hui                            0.30            207.00           009       55446347
        DIAL INTO ADVISORS CALL (PARTIAL).


    12/13/18   Mishra, Akansha                                      0.40            316.00           009       55422622
        PARTICIPATE ON DAILY BLUE ADVISORS CALL.


    12/13/18  Hwangpo, Natasha                                      0.50            475.00           009       55442532
        CALL WITH ADVISORS RE DAILY UPDATE CALL.


    12/14/18   Epstein, Michael A.                                  0.60            900.00           009       55630529
        PARTICIPATE ON DAILY UPDATE CALL.


    12/14/18   Bond, W. Michael                                     0.20            320.00           009       55630531
        PARTICIPATE ON DAILY ADVISOR CALL (PARTIAL).


    12/14/18   Urquhart, Douglas R.                                 0.40            580.00           009       55630535
        PARTICIPATE ON UPDATE CALL (PARTIAL).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 171 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/14/18   Marcus, Jacqueline                                   0.50            687.50           009       55490919
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/14/18   Westerman, Gavin                                     0.50            600.00           009       55630729
        PARTICIPATE ON STATUS CALL.


    12/14/18  Fail, Garrett                         0.40                            520.00           009       55630731
        CALL WITH DEBTORS AND ADVISORS RE STATUS AND STRATEGY.


    12/14/18   Margolis, Steven M.                                  0.40            430.00           009       55426254
        PARTICIPATE ON ADVISORS CALL.


    12/14/18  Munz, Naomi                                           0.50            525.00           009       55630732
        CONFERENCE CALL WITH SEARS ADVISORS.


    12/14/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55630730
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/14/18   Seales, Jannelle Marie                               0.50            497.50           009       55630733
        PARTICIPATE ON ADVISOR CALL.


    12/14/18   LePorin, Steven J.                                   0.50            460.00           009       55630780
        PARTICIPATE ON ADVISOR CALL.


    12/14/18   Goldinstein, Arkady                                  0.40            392.00           009       55732450
        PARTICIPATE ON STANDING ADVISORS CALL.


    12/14/18  Guthrie, Hayden                                       0.50            475.00           009       55631140
        ATTEND DAILY ADVISOR CALL.


    12/14/18     Van Groll, Paloma                                  0.50            437.50           009       55455178
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 172 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND ADVISORS' STRATEGY CALL.


    12/14/18   Yiu, Vincent Chanhong                                0.40            350.00           009       55452760
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/14/18   DiDonato, Philip                    0.40        224.00                                009       55455216
        DAILY ADVISOR CALL WITH COMPANY BANKERS AND FINANCIAL ADVISORS.


    12/14/18   Hwang, Angeline Joong-Hui                            0.40            276.00           009       55445961
        DIAL INTO ADVISORS CALL.


    12/14/18   Mishra, Akansha                                      0.40            316.00           009       55732086
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/17/18   Danilow, Greg A.                                     0.50            800.00           009       55631299
        PARTICIPATE ON ADVISORS' CALL.


    12/17/18   Urquhart, Douglas R.                                 0.30            435.00           009       55631305
        PARTICIPATE ON DAILY UPDATE CALL.


    12/17/18  Singh, Sunny                           0.70        840.00        009                             55475159
        WORKING GROUP CALL (.2); COMMUNICATIONS CALL WITH CLIENT AND FINSBURY (.5).


    12/17/18  Fail, Garrett                          0.10                           130.00           009       55630718
        CALL WITH ADVISORS RE STATUS AND STRATEGY (PARTIAL).


    12/17/18   Margolis, Steven M.                                  0.30            322.50           009       55481450
        PARTICIPATE ON ADVISORS CALL.


    12/17/18  Munz, Naomi                                           0.50            525.00           009       55630740
        CONFERENCE CALL WITH SEARS ADVISORS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 173 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55630574
        PARTICIPATE ON AVISORS STATUS CALL.


    12/17/18   Liou, Jessica                                        0.20            199.00           009       55468439
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/17/18   Springer, Lauren                                     0.10             92.00           009       55724267
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/17/18  Goldinstein, Arkady                                   0.40            392.00           009       55630791
        ATTEND ADVISORS CALL.


    12/17/18  Guthrie, Hayden                                       0.20            190.00           009       55630794
        ATTEND DAILY ADVISOR CALL (PARTIAL).


    12/17/18  Van Groll, Paloma                                     1.10            962.50           009       55639469
        ATTEND CALL WITH SENIOR ADVISORS.


    12/17/18  Apfel, Joshua H.                                      0.40            392.00           009       55630803
        ATTEND DAILY ADVISORS CALL.


    12/17/18   Diktaban, Catherine Allyn                            0.10             56.00           009       55630806
        PARTICIPATE ON ADVISORS’ CALL (PARTIAL).


    12/17/18   Hwang, Angeline Joong-Hui                            0.10             69.00           009       55490756
        DIAL IN TO ADVISORS CALL (PARTIAL).


    12/17/18   Mishra, Akansha                                      0.10             79.00           009       55454955
        DAILY ADVISOR CALL (PARTIAL).


    12/17/18     Hwangpo, Natasha                                   0.30            285.00           009       55485518
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 174 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND DAILY PROFESSIONAL CALL.


    12/18/18   Epstein, Michael A.                                  0.50            750.00           009       55459606
        PARTICIPATE ON DAILY UPDATE CALL.


    12/18/18   Margolis, Steven M.                                  0.20            215.00           009       55470622
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/18/18   Shulzhenko, Oleksandr                   0.30                         298.50           009       55630851
        PARTICIPATE ON ADVISORS STATUS CALL (PARTIAL).


    12/18/18  Arthur, Candace                                       0.50            497.50           009       55871550
        RESTRUCTURING ADIVSORS UPDATE CALL.


    12/18/18  Seales, Jannelle Marie                                0.50            497.50           009       55531708
        ADVISORS UPDATE CALL.


    12/18/18  Godio, Joseph C.                                      0.50            345.00           009       55464393
        CALL WITH WEIL ADVISORS.


    12/18/18   Guthrie, Hayden                        0.10                           95.00           009       55724301
        PARTICIPATE ON ON DAILY ADVISOR CALL (PARTIAL).


    12/18/18  DiDonato, Philip                      0.50                            280.00           009       55486373
        UPDATE CALL WITH FINANCIAL ADVISORS AND BANKERS.


    12/18/18   Hwang, Angeline Joong-Hui                            0.10             69.00           009       55490906
        PARTICIPATE ON ADVISORS CALL (PARTIAL).


    12/19/18   Urquhart, Douglas R.                                 0.50            725.00           009       55631714
        PARTICIPATE ON DAILY UPDATE CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 175 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index

    12/19/18   Westerman, Gavin                                      0.60            720.00           009       55631715
        PARTICIPATE ON STATUS CALL - ADVISORS.


    12/19/18   Herman, David                                         0.40            480.00           009       55631728
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/19/18   Fail, Garrett                         0.50        650.00                               009       55631729
        PARTICIPATE ON CALL WITH ADVISORS RE STATUS AND STRATEGY.


    12/19/18  Schrock, Ray C.                                        0.50            775.00           009       55626880
        ATTEND DAILY ADVISORS CALL.


    12/19/18   Baer, Lawrence J.                                     0.50            525.00           009       55626156
        PARTICIPATE ON ADVISORS CALL.


    12/19/18   Margolis, Steven M.                                   0.50            537.50           009       55631703
        PARTICIPATE ON ADVISORS CALL.


    12/19/18  Munz, Naomi                                            0.50            525.00           009       55631815
        CONFERENCE CALL WITH SEARS ADVISORS.


    12/19/18  Mishkin, Jessie B.                   0.50                              525.00           009       55631816
        ATTEND UPDATE AND STRATEGY CALL FOR DEBTORS ADVISORS.


    12/19/18  Shulzhenko, Oleksandr                                  0.50            497.50           009       55631716
        ADVISORS STATUS CALL.


    12/19/18  Arthur, Candace                                        0.50            497.50           009       55565576
        RESTRUCTURING ADVISORS CALL.


    12/19/18     Seales, Jannelle Marie                              0.50            497.50           009       55531593
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 176 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ADVISORS UPDATE CALL.


    12/19/18  Liou, Jessica                         0.60        597.00       009                               55515266
        CONFER WITH SEARS AND K. DESCOVITCH RE UPCOMING DEADLINES AND KEY UPDATES.


    12/19/18  Guthrie, Hayden                                       0.50            475.00           009       55627319
        ATTEND DAILY ADVISOR CALL.


    12/19/18  Van Groll, Paloma                                     0.50            437.50           009       55520646
        ATTEND ADVISORS' STRATEGY CALL.


    12/19/18   Yiu, Vincent Chanhong                                0.50            437.50           009       55470703
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/19/18   Hwang, Angeline Joong-Hui                            0.50            345.00           009       55490699
        DIAL INTO THE ADVISORS CALL.


    12/19/18   Mishra, Akansha                                      0.40            316.00           009       55469960
        PARTICIPATE ON DAILY ADVISORS CALL.


    12/19/18  Hwangpo, Natasha                      0.50                            475.00           009       55485558
        ATTEND DAILY CALL WITH ADVISORS RE CASE UPDATES.


    12/20/18   Seales, Jannelle Marie                               0.50            497.50           009       55626166
        PARTICIPATE ON ADVISORS CALL.


    12/20/18  Skrzynski, Matthew                   0.20       158.00                                 009       55501353
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY (PARTIAL).


    12/20/18  Van Groll, Paloma                                     0.10             87.50           009       55521339
        ATTEND ADVISORS' STRATEGY CALL (PARTIAL).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 177 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/21/18   Bond, W. Michael                                     0.50            800.00           009       55796555
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/21/18   Marcus, Jacqueline                                   0.60            825.00           009       55490683
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/21/18   Westerman, Gavin                                     0.50            600.00           009       55631643
        PARTICIPATE ON STATUS CALL.


    12/21/18   Margolis, Steven M.                                  0.60            645.00           009       55485487
        PARTICIPATE ON ADVISORS CALL.


    12/21/18  Munz, Naomi                                           0.50            525.00           009       55631707
        CONFERENCE CALL WITH SEARS' ADVISORS.


    12/21/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55631646
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/21/18   Arthur, Candace                                      0.60            597.00           009       55565812
        PARTICIPATE ON ADVISORS CALL.


    12/21/18   Seales, Jannelle Marie                               0.30            298.50           009       55796586
        PARTICIPATE ON ADVISORS UPDATE CALL.


    12/21/18   Liou, Jessica                                        0.50            497.50           009       55631719
        PARTICIPATE ON ADVISOR CALL.


    12/21/18   Springer, Lauren                                     0.50            460.00           009       55631947
        DAILY ADVISORS CALL.


    12/21/18     Guthrie, Hayden                                    0.40            380.00           009       55632251
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 178 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTENDANCE ON DAILY ADVISOR CALL.


    12/21/18  Hwang, Angeline Joong-Hui                             0.30            207.00           009       55490532
        ADVISORS CALL (PARTIAL).


    12/21/18   Mishra, Akansha                                      0.40            316.00           009       55483767
        DAILY ADVISOR CALL.


    12/24/18   Bond, W. Michael                                     0.30            480.00           009       55639496
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/24/18   Marcus, Jacqueline                                   0.30            412.50           009       55490772
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/24/18   Fail, Garrett                                        0.30            390.00           009       55490571
        PARTICIPATE ON ADVISORS CALL.


    12/24/18   Baer, Lawrence J.                                    0.30            315.00           009       55626180
        PARTICIPATE ON STANDING ADVISORS' CALL.


    12/24/18  Munz, Naomi                                           0.30            315.00           009       55639499
        CONFERENCE CALL WITH SEARS' ADVISORS.


    12/24/18   Shulzhenko, Oleksandr                                0.30            298.50           009       55639498
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/24/18  Seales, Jannelle Marie                                0.30            298.50           009       55530678
        ADVISORS DAILY STATUS CALL (PARTIAL).


    12/24/18   Springer, Lauren                                     0.30            276.00           009       55639670
        PARTICIPATE ON DAILY ADVISOR CALL.
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 179 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/24/18   Kaneko, Erika Grace                                  0.30            262.50           009       55639671
        PARTICIPATE ON ADVISORS CALL.


    12/24/18  Skrzynski, Matthew                   0.30        237.00                                009       55514942
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY.


    12/24/18  Van Groll, Paloma                                     0.40            350.00           009       55521340
        ATTEND ADVISORS' STRATEGY CALL.


    12/24/18  Yiu, Vincent Chanhong                                 0.30            262.50           009       55485528
        ADVISOR UPDATE CALL.


    12/24/18   Mishra, Akansha                                      0.40            316.00           009       55487511
        DAILY ADVISOR CALL.


    12/26/18  Danilow, Greg A.                                      0.30            480.00           009       55645820
        ADVISORS' CALL (PARTIAL).


    12/26/18   Marcus, Jacqueline                                   0.50            687.50           009       55522381
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/26/18  Westerman, Gavin                                      0.50            600.00           009       55785846
        ADVISORS STATUS CALL.


    12/26/18   Singh, Sunny                          0.30                           360.00           009       55522684
        PARTICIPATE ON WORKING GROUP CALL (PARTIAL).


    12/26/18   Herman, David                                        0.50            600.00           009       55626195
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/26/18     Fail, Garrett                                      0.50            650.00           009       55627701
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 180 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISORS CALL.


    12/26/18   Baer, Lawrence J.                                    0.50            525.00           009       55626182
        PARTICIPATE ON STANDING ADVISORS CALL.


    12/26/18   Margolis, Steven M.                                  0.50            537.50           009       55504353
        PARTICIPATE ON ADVISORS CALL.


    12/26/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55627700
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/26/18   Seales, Jannelle Marie                               0.50            497.50           009       55626196
        PARTICIPATE ON ADVISORY STATUS CALL.


    12/26/18   Liou, Jessica                                        0.50            497.50           009       55515686
        PARTICIPATE ON ADVISORS CALL.


    12/26/18   Descovich, Kaitlin                                   0.30            285.00           009       55498444
        DAILY ADVISOR CALL (PARTIAL).


    12/26/18   Springer, Lauren                                     0.50            460.00           009       55500692
        DAILY ADVISORS CALL.


    12/26/18  Skrzynski, Matthew                   0.60        474.00                                009       55515017
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY.


    12/26/18  Goldinstein, Arkady                                   0.40            392.00           009       55645857
        ATTEND DAILY STANDING CALL.


    12/26/18   Yiu, Vincent Chanhong                                0.50            437.50           009       55497289
        PARTICIPATE ON ADVISOR UPDATE CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 181 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18   Peshko, Olga F.                                      0.50            460.00           009       55498324
        PARTICIPAT EON ADVISOR UPDATE CALL.


    12/26/18   Hwang, Angeline Joong-Hui                            0.50            345.00           009       55514585
        DIAL INTO ADVISORS CALL.


    12/26/18   Mishra, Akansha                                      0.50            395.00           009       55502390
        DAILY ADVISOR CALL.


    12/27/18   Bond, W. Michael                                     0.30            480.00           009       55626237
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/27/18   Marcus, Jacqueline                                   0.30            412.50           009       55522201
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/27/18   Westerman, Gavin                                     0.50            600.00           009       55626239
        PARTICIPATE ON STATUS CALL.


    12/27/18   Singh, Sunny                                         0.30            360.00           009       55522209
        PARTICIPATE ON WORKING GROUP CALL.


    12/27/18  Herman, David                                         0.30            360.00           009       55626240
        ADVISOR UPDATE CALL.


    12/27/18  Fail, Garrett                        0.20        260.00                                009       55512916
        CALL WITH COMPANY AND ADVISORS RE STATUS AND STRATEGIES.


    12/27/18   Baer, Lawrence J.                                    0.30            315.00           009       55626238
        PARTICIPATE ON STANDING ADVISORS CALL.


    12/27/18     Margolis, Steven M.                                0.50            537.50           009       55511053
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 182 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISORS CALL.


    12/27/18   Shulzhenko, Oleksandr                                0.60            597.00           009       55631640
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/27/18   Seales, Jannelle Marie                               0.30            298.50           009       55626241
        PARTICIPATE ON ADVISORY CALL.


    12/27/18   Liou, Jessica                                        0.30            298.50           009       55515674
        PARTICIPATE ON ADVISORS CALL.


    12/27/18   Springer, Lauren                                     0.30            276.00           009       55512482
        PARTICIPATE ON DAILY ADVISORS CALL.


    12/27/18  Skrzynski, Matthew                   0.30        237.00                                009       55514993
        TELEPHONICALLY ATTEND MEETING OF ADVISORS AND COMPANY.


    12/27/18   Yiu, Vincent Chanhong                                0.30            262.50           009       55504399
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/27/18   DiDonato, Philip                     0.30        168.00       009                               55513062
        PARTICIPATE ON DAILY ADVISOR CALL WITH COMPANY BANKERS AND FINANCIAL ADVISORS.


    12/27/18   Hwang, Angeline Joong-Hui                            0.20            138.00           009       55514718
        DIAL INTO ADVISORS CALL (PARTIAL).


    12/27/18   Mishra, Akansha                                      0.30            237.00           009       55509765
        DAILY ADVISORS CALL.


    12/27/18  Hwangpo, Natasha                      0.30                            285.00           009       55632005
        CALL WITH COMPANY ADVISORS RE DAILY UPDATE CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 183 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/28/18   Danilow, Greg A.                                     0.30            480.00           009       55641113
        PARTICIPATE ON ADVISORS' UPDATE.


    12/28/18   Bond, W. Michael                                     0.30            480.00           009       55626276
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/28/18   Marcus, Jacqueline                                   0.30            412.50           009       55522432
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/28/18   Westerman, Gavin                                     0.50            600.00           009       55626278
        PARTICIPATE ON STATUS CALL.


    12/28/18   Singh, Sunny                                         0.30            360.00           009       55527463
        PARTICIPATE ON WORKING GROUP CALL.


    12/28/18   Fail, Garrett                        0.30         390.00       009                              55512862
        PARTICIPATE ON ADVISOR CALL WITH DEBTORS AND ADVISORS RE STATUS AND STRATEGIES
        (PARTIAL).


    12/28/18   Baer, Lawrence J.                                    0.40            420.00           009       55626277
        PARTICIPATE ON STANDING ADVISORS CALL.


    12/28/18   Margolis, Steven M.                                  0.50            537.50           009       55511801
        PARTICIPATE ON ADVISORS CALL.


    12/28/18  Munz, Naomi                                           0.50            525.00           009       55870994
        CONFERENCE CALL WITH SEARS’ ADVISORS.


    12/28/18   Shulzhenko, Oleksandr                                0.50            497.50           009       55632206
        PARTICIPATE ON ADVISORS STATUS CALL.


    12/28/18     Remijan, Eric D.                                   0.50            497.50           009       55632207
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 184 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/28/18   Seales, Jannelle Marie                               0.50            497.50           009       55626279
        PARTICIPATE ON ADVISORS UPDATE CALL.


    12/28/18   Liou, Jessica                                        0.40            398.00           009       55515653
        PARTICIPATE ON ADVISOR CALL.


    12/28/18   Springer, Lauren                                     0.50            460.00           009       55512630
        DAILY ADVISORS CALL.


    12/28/18  Cohen, Francesca                                      0.50            437.50           009       55626292
        ADVISORS UPDATE CALL.


    12/28/18  Skrzynski, Matthew                                    0.50            395.00           009       55514926
        ADVISORS AND COMPANY CALL.


    12/28/18   Bui, Phong T.                                        0.50            345.00           009       55632260
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/28/18  Guthrie, Hayden                                       0.30            285.00           009       55632261
        ATTENDANCE ON DAILY ADVISOR CALL (PARTIAL).


    12/28/18  Yiu, Vincent Chanhong                                 0.50            437.50           009       55510266
        ADVISOR UPDATE CALL.


    12/28/18   DiDonato, Philip                    0.40        224.00                                009       55513074
        DAILY ADVISOR CALL WITH COMPANY BANKERS AND FINANCIAL ADVISORS.


    12/28/18  Lewitt, Alexander G.                                  0.50            280.00           009       55515252
        ADVISOR CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 185 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/28/18  Peshko, Olga F.                                       0.50            460.00           009       55567998
        ADVISORS UPDATE CALL.


    12/28/18  Hwang, Angeline Joong-Hui                             0.60            414.00           009       55514703
        ADVISORS CALL.


    12/28/18   Mishra, Akansha                                      0.40            316.00           009       55512142
        DAILY ADVISOR CALL.


    12/28/18  Hwangpo, Natasha                                      0.50            475.00           009       55632559
        ATTEND DAILY ADVISOR CALL RE UPDATES.


    12/30/18  Westerman, Gavin                                      0.90          1,080.00           009       55871027
        ADVISORS CALL — SEARS AND ESL ADVISORS.


    12/30/18  Fail, Garrett                         0.50        650.00                               009       55519453
        CALL WITH DEBTORS AND M-III RE COMMUNICATIONS STRATEGY.


    12/30/18   Liou, Jessica                                        0.50            497.50           009       55515405
        PARTICIPATE ON ADVISOR CALL.


    12/30/18   Godio, Joseph C.                      0.50                           345.00           009       55528254
        SEARS - COORDINATION CALL WITH SEARS' ADVISORS.


    12/30/18   Yiu, Vincent Chanhong                                0.50            437.50           009       55513112
        PUBLIC COMMUNICATION STRATEGY CALL.


    12/31/18   Danilow, Greg A.                                     0.30            480.00           009       55564971
        PARTICIPATE ON ADVISORS' CALL.


    12/31/18     Bond, W. Michael                                   0.30            480.00           009       55626353
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 186 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/31/18   Marcus, Jacqueline                                   0.40            550.00           009       55540758
        PARTICIPATE ON DAILY ADVISORS' CALL.


    12/31/18   Westerman, Gavin                                     0.20            240.00           009       55626354
        SEARS/ADVISOR STATUS CALL (PARTIAL).


    12/31/18   Fail, Garrett                         0.50           650.00        009        55519547
        PARTICIPATE ON ADVISOR CALL RE STATUS AND STRATEGIES. (.4) EMAILS WITH SEARS, DEBTORS,
        ADVISORS RE SAME (.1).


    12/31/18   Margolis, Steven M.                                  0.50            537.50           009       55515526
        PARTICIPATE ON ADVISORS CALL.


    12/31/18   Goslin, Thomas D.                                    0.40            420.00           009       55527471
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/31/18   Remijan, Eric D.                                     0.40            398.00           009       55632642
        PARTICIPATE ON ADVISOR UPDATE CALL.


    12/31/18   Seales, Jannelle Marie                               0.50            497.50           009       55626360
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/31/18   Podolsky, Anne Catherine                             0.40            398.00           009       55632643
        PARTICIPATE ON ADVISORS CALL.


    12/31/18   Springer, Lauren                    0.50          460.00        009                             55632644
        DAILY ADVISORS CALL AND E-MAIL CORRESPONDENCE WITH R. SINGER RE: SAME.


    12/31/18     Cohen, Francesca                                   0.50            437.50           009       55626361
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 187 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ADVISORS UPDATE CALL.


    12/31/18  Miller, Jeri Leigh                                    0.40            316.00           009       55632645
        CALL WITH WEIL TEAM AND ADVISORS.


    12/31/18  Bednarczyk, Meggin                    0.40                            276.00           009       55527504
        CALL WITH WEIL TEAM AND FINANCIAL ADVISORS.


    12/31/18   DiDonato, Philip                    0.40        224.00                                009       55543275
        DAILY ADVISOR CALL WITH COMPANY BANKERS AND FINANCIAL ADVISORS.


    12/31/18   Lewitt, Alexander G.                                 0.50            280.00           009       55554685
        PARTICIPATE ON ADVISORS UPDATE CALL.


    12/31/18  Miranda, Graciany                                     0.40            224.00           009       55521900
        ADVISOR UPDATE CALL.


    12/31/18   Peshko, Olga F.                                      0.40            368.00           009       55641518
        PARTICIPATE ON ADVISOR CALL.


    12/31/18  Hwang, Angeline Joong-Hui                             0.40            276.00           009       55546375
        ADVISORS CALL.


    12/31/18   Mishra, Akansha                                      0.40            316.00           009       55516281
        PARTICIPATE ON DAILY ADVISOR CALL.


    12/31/18  Hwangpo, Natasha                                      0.40            380.00           009       55632646
        ATTEND DAILY CALL WITH ADVISORS.


    SUBTOTAL TASK 009 - Communications with                       147.10       $155,388.00
    Client:
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 188 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/01/18  Descovich, Kaitlin                                    1.00            950.00           010       55521318
        REVIEW Q3 FORM 10-Q FILING.


    12/02/18  Descovich, Kaitlin                                    0.40            380.00           010       55376189
        REVIEW 10-Q.


    12/02/18  Kaneko, Erika Grace                    0.60        525.00                              010       55342260
        DRAFT AND REVIEW FORM 8-K IN CONNECTION WITH DIP FINANCING.


    12/02/18  Knowlton, Whitney N.                3.50                            2,415.00           010       55390445
        REVIEW AND ANALYZE BOARD AND COMMITTEE MINUTES.


    12/03/18  Odoner, Ellen J.                                      2.50          4,000.00           010       55584891
        REVIEW 8-K (.5); REVIEW P-Q (2.0).


    12/03/18   Danilow, Greg A.                     0.80                          1,280.00           010       55387401
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/03/18  Urquhart, Douglas R.                  0.90        1,305.00        010                            55585250
        REVIEW AND RESPOND TO SKADDEN MARKUP OF 8K (0.6); REVIEW EMAILS RE SAME (0.3).


    12/03/18   Marcus, Jacqueline                  0.70                             962.50           010       55382727
        PARTICIPATION ON RESTRUCTURING COMMITTEE CALL.


    12/03/18   Fail, Garrett                        0.50                            650.00           010       55367200
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/03/18   Munz, Naomi                          0.50                            525.00           010       55589577
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/03/18     Arthur, Candace                                    0.30            298.50           010       55589637
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 189 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (PARTIAL).


    12/03/18   Liou, Jessica                        0.70                            696.50           010       55382926
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/03/18  Descovich, Kaitlin                         6.30                     5,985.00           010       55376722
        REVIEW AND REVISE 8-K (1.4); REVIEW AND REVISE 10-Q (4.9).


    12/03/18  Cohen, Francesca                      2.10       1,837.50                              010       55388488
        PREPARE BOARD RESOLUTIONS TO APPROVE SHIP-SERVICE APA.


    12/03/18  Kaneko, Erika Grace                    5.70        4,987.50       010          55340269
        DRAFT AND REVISE FORM 8-K IN CONNECTION WITH DIP FINANCING AND MOTIONS (5.2); ATTEND
        RESTRUCTURING COMMITTEE MEETING (.5).


    12/03/18   Skrzynski, Matthew                  0.70       553.00        010       55387495
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/03/18  Goldinstein, Arkady                     2.80      2,744.00                             010       55590002
        DRAFT MATERIALS FOR DIRECTOR MEETING (2.3); CORRESPOND RE SAME (.5).


    12/03/18  Hwangpo, Natasha                          0.60       570.00        010           55590618
        REVIEW AND REVISE 10Q AND 8K DISCLOSURES (.4); CORRESPOND WITH WEIL TEAM RE SAME (.2).


    12/04/18  Odoner, Ellen J.                        1.00        1,600.00       010        55365918
        CONFER WITH K. DESCOVITCH RE 10-Q COMMENTS (.5); REVIEW AND CONFER WITH K. DESCOVITCH RE
        REDRAFT OF 10-Q COMMENTS (.5).


    12/04/18  Marcus, Jacqueline                                    0.20            275.00           010       55383565
        CALL WITH E. ODONER AND K. DESCOVICH RE: 10Q.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 190 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18   Singh, Sunny                           1.90        2,280.00      010       55352253
        CONFERENCE WITH A. GOLDINSTEIN RE: SPARROWS (.4); REVIEW SPARROW BOARD MATERIALS AND
        EMAIL RE: SAME (1.5).


    12/04/18   Arthur, Candace                          2.30     2,288.50                            010       55798794
        REVISE DECK FOR SPARROW MEETING (1.7); REVISE SPARROW BOARD LETTER (.6).


    12/04/18  Descovich, Kaitlin                        4.70     4,465.00        010       55377451
        REVIEW FORM 10-Q (4.2); PREPARE SEC CONFIDENTIAL TREATMENT REQUEST FOR CREDIT AGREEMENT
        SCHEDULES (0.5).


    12/04/18  Goldinstein, Arkady                    13.20     12,936.00       010         55397826
        DRAFT AND REVISE SPARROW BOARD DECK (8.2); REVIEW RELATED DOCUMENTS (3.4); CONFER AND
        CORRESPOND RE SAME (1.6).


    12/04/18  Lewitt, Alexander G.                     0.40        224.00       010                            55367316
        CALL ON SPARROW DECK WITH A. GOLDINSTEIN (.1); MEETING ON SPARROW DECK WITH A.
        GOLDINSTEIN (.3).


    12/05/18  Odoner, Ellen J.                             3.00        4,800.00        010                     55388010
        REVIEW 10-Q (.6); CALLS WITH L. VALENTINO, ETC. 43: KEEP/KERP (1.2); CONFERENCES WITH G.
        WESTERMAN AND N. MUNZ (.6); PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (.6).


    12/05/18  Marcus, Jacqueline                        3.00         4,125.00       010       55383340
        REVIEW DECK FOR SPARROW BOARD (.3); MEET WITH S. SINGH, A. LEWITT AND A. GOLDINSTEIN RE:
        SAME AND FOLLOW UP RE: SAME (.9); PARTICIPATE IN MEETING WITH M. LUSKIN, S. VOGEL, E.
        PEARLMAN, S. SINGH AND A. GOLDINSTEIN (PARTIAL) (.8); PARTICIPATE ON RESTRUCTURING
        COMMITTEE CALL (1.0).


    12/05/18   Westerman, Gavin                     0.70                            840.00           010       55871035
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/05/18     Singh, Sunny                                       3.00          3,600.00           010       55376503
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 191 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESTRUCTURING COMMITTEE CALL (1.0); REVIEW SPARROW DECK (.4); MEET WITH J. MARCUS AND A.
        GOLDINSTEIN RE: SAME (.6); MEET WITH SPARROW DIRECTORS (1.0).


    12/05/18   Wessel, Paul J.                      0.80        1,280.00       010                             55730179
        PARTICIPATE IN RESTRUCTURING COMMITTEE CALL TO DISCUSS STATUS AND 60B SALE.


    12/05/18  Schrock, Ray C.                                       2.50          3,875.00           010       55595249
        ATTEND RESTRUCTURING COMMITTEE CALLS.


    12/05/18   Margolis, Steven M.                  1.00                          1,075.00           010       55594738
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/05/18  Munz, Naomi                                           0.50            525.00           010       55871036
        CALL WITH RESTRUCTURING COMMITTEE.


    12/05/18  Mishkin, Jessie B.                     0.30       315.00        010                              55594870
        REVIEW MEMO RE: CHAPTER 11 CASE STRATEGIES TO RESTRUCTURING COMMITTEE.


    12/05/18   Liou, Jessica                        1.00                            995.00           010       55385789
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/05/18  Descovich, Kaitlin                     2.60         2,470.00      010          55377057
        RESPOND DELOITTE 10-Q QUESTIONS AND RELATED CALL (0.8); REVIEW AND COORDINATE 10-Q (1.8).


    12/05/18  Kaneko, Erika Grace                                   1.00            875.00           010       55352301
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/05/18   Skrzynski, Matthew                  1.30      1,027.00       010       55396574
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/05/18     Goldinstein, Arkady                                5.30          5,194.00           010       55397865
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 192 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER AND REVISE BOARD DECK (3.0); MEET WITH SPARROW DIRECTORS (1.5); FOLLOW UP CONFER
        AND EMAIL RE: SPARROW (.8).


    12/05/18   Lewitt, Alexander G.                  2.80          1,568.00      010          55367299
        MEETING ON SPARROW DECK WITH J. MARCUS AND S. SINGH (.5); REVIEW SPARROW DECK (1.5); MEET
        WITH A. GOLDINSTEIN ON SPARROW DECK (.8).


    12/05/18   Stauble, Christopher A.                0.30        121.50      010                              55503425
        ASSIST WITH PREPARATION OF MATERIALS RE: STRATEGIC PLAN COMMITTEE MATERIALS.


    12/06/18  Odoner, Ellen J.                    2.50         4,000.00        010          55388771
        RESTRUCTURING COMMITTEE CALL AND FOLLOW-UP (2.0); CONFERS WITH N. MUNZ RE: SHIP SALE, ETC.
        (.5).


    12/06/18   Marcus, Jacqueline                   1.30                          1,787.50           010       55383505
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/06/18  Singh, Sunny                             1.40      1,680.00                            010       55385294
        CALL WITH COMPANY RE: PUBLIC DISCLOSURES (.4); RESTRUCTURING CALL (1.0).


    12/06/18   Fail, Garrett                        1.60        2,080.00       010        55367287
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL. (1.1) FOLLOW-UPS WITH TEAM AND ADVISORS
        RE SAME (.5).


    12/06/18  Margolis, Steven M.                                   1.10          1,182.50           010       55366462
        RESTRUCTURING COMMITTEE CALL.


    12/06/18  Munz, Naomi                                           1.00          1,050.00           010       55596193
        CALL WITH RESTRUCTURING COMMITTEE.


    12/06/18     Liou, Jessica                                      1.50          1,492.50           010       55381615
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 193 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH S. SINGH AND P. VAN GROLL RE MATERIALS FOR RESTRUCTURING COMMITTEE DECK RE
        SALES PROCESS AND BID REVIEW (.5); PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (1.0).


    12/06/18  Descovich, Kaitlin                        3.70         3,515.00        010                       55730060
        CALL WITH S. SINGH, J. DROSOPOLOUS AND S. BROKKE RE: 10-Q (0.5); FOLLOW-UP CALL WITH J.
        DROSOPOLOUS AND S. BROKKE RE: 10-Q (0.6); ATTENTION TO 10-Q (2.6).


    12/06/18   Simon, Ariel                         0.50                            460.00           010       55385710
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (PARTIAL).


    12/06/18  Kaneko, Erika Grace                                   1.10            962.50           010       55384157
        DRAFT CONFIDENTIAL TREATMENT REQUEST.


    12/06/18  Miller, Jeri Leigh                     2.80      2,212.00         010        55356541
        CALL WITH P. VAN GROLL RE: DECK FOR RESTRUCTURING COMMITTEE (.1); CONDUCT RESEARCH AND
        DRAFT RESTRUCTURING COMMITTEE DECK RE: SAME (2.7).


    12/06/18  LePorin, Steven J.                    1.50                          1,380.00           010       55730065
        REVIEW 10-Q LANGUAGE, EMAILS AND CONFERENCES RE SAME.


    12/06/18   Skrzynski, Matthew                  1.70      1,343.00      010       55396500
        CALL WITH RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/06/18  Godio, Joseph C.                       1.20        828.00        010        55361741
        CALL WITH RESTRUCTURING COMMITTEE RE ESL'S BID AND STALKING HORSE BIDS GENERALLY.


    12/06/18  Van Groll, Paloma                    6.00                           5,250.00           010       55584621
        DRAFT SLIDES FOR RESTRUCTURING COMMITTEE MEETING.


    12/06/18  Zavagno, Michael                                      0.90            504.00           010       55384118
        CALL WITH SEARS RESTRUCTURING COMMITTEE.
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 194 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18  Peshko, Olga F.                                       0.10             92.00           010       55732418
        CORRESPOND RE COMMITTEE BOARD DECKS.


    12/07/18  Odoner, Ellen J.                        2.30        3,680.00       010                           55365914
        CONFER WITH R. SCHROCK RE ISSUES TO ADDRESS ON COMMITTEE CALL (.3); RESTRUCTURING
        COMMITTEE CALL AND REVIEW MATERIALS (1.3); CONFER WITH N. MUNZ RE STATUS OF DRAFT
        AGREEMENTS (.2); REVIEW 10-Q REDRAFT AND CONFER WITH K. DESCOVITCH (.5).


    12/07/18  Danilow, Greg A.                                      1.30          2,080.00           010       55402749
        RESTRUCTURING COMMITTEE CALL.


    12/07/18   Marcus, Jacqueline                                   0.10            137.50           010       55732419
        EMAIL P. VAN GROLL RE: BID ANALYSIS SLIDES.


    12/07/18  Singh, Sunny                                          1.50          1,800.00           010       55385816
        RESTRUCTURING COMMITTEE CALL.


    12/07/18  Fail, Garrett                       1.90       2,470.00                                010       55367221
        CALL WITH RESTRUCTURING COMMITTEE AND CONFER WITH TEAM.


    12/07/18   Wessel, Paul J.                      0.30                            480.00           010       55730184
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/07/18  Schrock, Ray C.                     4.00         6,200.00       010                              55388296
        REVIEW MATERIALS FOR RESTRUCTURING COMMITTEE CALL (2.5); ATTEND RESTRUCTURING
        COMMITTEE CALL (1.5).


    12/07/18   Margolis, Steven M.                  1.60                          1,720.00           010       55603428
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/07/18     Liou, Jessica                                      2.00          1,990.00           010       55385193
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 195 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/07/18  Descovich, Kaitlin                        0.80       760.00       010                            55376758
        COORDINATE REVIEW 10-Q (0.2); PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (0.6).


    12/07/18   Miller, Jeri Leigh                   1.70      1,343.00                               010       55871080
        ; ATTEND RESTRUCTURING COMMITTEE CALL RE: EVALUATION OF BIDS.


    12/07/18   Skrzynski, Matthew                  1.50      1,185.00       010       55396592
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/07/18   Lewitt, Alexander G.                 0.60                            336.00           010       55367303
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/07/18  Hwangpo, Natasha                     0.50                             475.00           010       55381253
        ATTEND RESTRUCTURING COMMITTEE CALL RE UPDATES.


    12/08/18  Odoner, Ellen J.                                      1.00          1,600.00           010       55366897
        REVIEW 10-Q.


    12/08/18   Marcus, Jacqueline                     0.50         687.50          010                         55382729
        PARTICIPATE ON SENIOR ADVISORS' CALL WITH WEIL, HOULIHAN, LAZARD, MIII, FTI.


    12/09/18   Marcus, Jacqueline                                   0.10            137.50           010       55383451
        EMAIL L. VALENTINO RE: BOARD MEETING.


    12/09/18  Descovich, Kaitlin                                    1.20          1,140.00           010       55520665
        REVIEW UPDATED DRAFT 10-Q.


    12/09/18     Lewitt, Alexander G.                               0.20            112.00           010       55387175
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 196 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW KCD IP LLC AGREEMENT.


    12/09/18  Hwangpo, Natasha                                      0.60            570.00           010       55383498
        REVIEW AND REVISE 10Q.


    12/10/18   Odoner, Ellen J.                         1.50       2,400.00          010                       55448034
        REVISE DRAFT OF 10-Q AND CONFER KD (.8); REVIEW MATERIALS (.4); CALL L. VALENTINO (.3).


    12/10/18  Goldring, Stuart J.                   0.30      480.00        010                                55428050
        PROVIDE COMMENTS ON DRAFT SLIDES FOR RESTRUCTURING COMMITTEE PRESENTATION.


    12/10/18  Marcus, Jacqueline                   0.20        275.00                                010       55423565
        REVIEW TAX SLIDES FOR RESTRUCTURING COMMITTEE MEETING.


    12/10/18  Schrock, Ray C.                                       1.00          1,550.00           010       55436160
        ATTEND RESTRUCTURING COMMITTEE MEETING.


    12/10/18  Liou, Jessica                        0.50        497.50        010        55427227
        MEETING TO PREPARE FOR RESTRUCTURING COMMITTEE MEETING AND ESL MEETING WITH CLEARY.


    12/10/18  Descovich, Kaitlin                        3.30      3,135.00        010            55428333
        REVIEW FORM 10-Q (2.0); ATTENTION TO CTR FOR CREDIT AGREEMENT EXHIBIT SEC FILINGS (1.3).


    12/10/18  Kaneko, Erika Grace                  3.80      3,325.00                                010       55730068
        DRAFT CONFIDENTIAL TREATMENT REQUEST LETTER AND RELATED SCHEDULE.


    12/10/18  Allison, Elisabeth M.                        5.40 3,726.00        010         55436644
        PREPARE SLIDES FOR RESTRUCTURING COMMITTEE PRESENTATION (4.4); CALL WITH M. HOENIG, E.
        REMIJAN, E. TZAVELIS AND B. COLLINS RE: SLIDES (1.0).


    12/10/18     DiDonato, Philip                                   0.90            504.00           010       55397129
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 197 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE BID PROCEDURES SUMMARY FOR RESTRUCTURING COMMITTEE MEETING (.5); MEETING TO
        DISCUSS RESTRUCTURING COMMITTEE MEETING (.4).


    12/10/18  Lewitt, Alexander G.                                  0.10             56.00           010       55427853
        RESEARCH RE: LLC MEMBERSHIP INTEREST.


    12/11/18    Odoner, Ellen J.                    2.70         4,320.00        010      55447778
        PARTICIPATE ON AUDIT COMMITTEE CALL AND FOLLOW-UP (2.0); PARTTICIPATE ON REGULATORY
        CALL (.5); ATTN TO DT COMMENT (.2).


    12/11/18   Danilow, Greg A.                     3.00                          4,800.00           010       55441389
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING.


    12/11/18  Hoenig, Mark                         5.50         8,387.50         010                           55436020
        PREPARE FOR RESTRUCTURING COMMITTEE MEETING (2.5) AND PARTICIPATION (3.0).


    12/11/18   Marcus, Jacqueline                   3.20        4,400.00        010          55423666
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING WITH R. SCHROCK, S. SINGH, R. RIECKER, M.
        MEGHJI, ETC.


    12/11/18  Westerman, Gavin                      6.00       7,200.00       010                              55732439
        MEETINGS WITH RESTRUCTURING COMMITTEE, ESL ADVISORS, AND UCC ADVISORS.


    12/11/18   Singh, Sunny                         3.00                          3,600.00           010       55723932
        PARTICIPATE IN MEETING WITH RESTRUCTURING COMMITTEE.


    12/11/18   Fail, Garrett                        1.50       1,950.00                              010       55426474
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING (PARTIAL).


    12/11/18  Schrock, Ray C.                                       3.50          5,425.00           010       55436272
        ATTEND RESTRUCTURING COMMITTEE MEETING.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 198 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Munz, Naomi                                           3.00          3,150.00           010       55723933
        RESTRUCTURING COMMITTEE MEETING.


    12/11/18   Liou, Jessica                        3.30                          3,283.50           010       55427167
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING.


    12/11/18  Descovich, Kaitlin                         6.50       6,175.00      010         55428162
        ATTENTION TO 10-Q (1.9); AUDIT COMMITTEE CALL (1.5); RESTRUCTURING COMMITTEE MEETING (3.1).


    12/11/18  LePorin, Steven J.                                    1.00            920.00           010       55631987
        REVIEW 10-Q.


    12/11/18  Skrzynski, Matthew                                    0.70            553.00           010       55444366
        RESTRUCTURING COMMITTEE CALL (PARTIAL).


    12/11/18  Van Groll, Paloma                   9.60       8,400.00      010                                 55455144
        PREPARE FOR AND ATTEND RESTRUCUTRING COMMITTEE AND RELATED MEETINGS.


    12/11/18  Yiu, Vincent Chanhong               0.90                              787.50           010       55398409
        REVIEW RESTRUCTURING COMMITTEE MEETING MATERIALS.


    12/11/18  Diktaban, Catherine Allyn                  0.60       336.00           010           55447130
        PREPARE AND SEND EMAIL TO J. HILL (AKIN) RE: ENTITY STRUCTURE (.2); EMAILS TO J. HILL RE: ENTITY
        STRUCTURE IN RESPONSE TO HIS QUESTIONS (.4).


    12/11/18  Lewitt, Alexander G.                     0.70       392.00       010         55427823
        REVIEW KCD IP LLC AGREEMENT (.2); CALL ON RESTRUCTURING COMMITTEE MEETING AND ESL BOARD
        MEETING ON DEC. 11TH WITH J. MCCALL (.5).


    12/11/18     Peene, Travis J.                                   3.20            768.00           010       55438710
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 199 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION OF THE MATERIALS FOR THE RESTRUCTURING COMMITTEE MEETING ON
        12/11/2018.


    12/11/18   Kleissler, Matthew                     1.50       360.00       010         55509724
        ASSIST WITH PREPARATION OF MATERIALS RE: RESTRUCTURING COMMITTEE MEETING FOR P. VAN
        GROLL.


    12/12/18   Marcus, Jacqueline                                   1.70          2,337.50           010       55423584
        PARTICIPATE ON BOARD OF DIRECTORS CALL.


    12/12/18   Fail, Garrett                                        1.50          1,950.00           010       55426426
        PARTICIPATE ON TELEPHONIC BOARD CALL.


    12/12/18  Schrock, Ray C.                     4.60      7,130.00      010           55436603
        REVIEW NUMEROUS DOCUMENTS RELATED TO RESTRUCTURING COMMITTEE PROCESS (3.1); ATTEND
        RESTRUCTURING COMMITTEE CALLS (1.5).


    12/12/18  Kaneko, Erika Grace                  1.40       1,225.00      010                                55435542
        DRAFT AND REVISE CONFIDENTIAL TREATMENT REQUEST LETTER AND SCHEDULES.


    12/12/18   Skrzynski, Matthew                  0.30        237.00      010       55443728
        CALL WITH RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/13/18  Odoner, Ellen J.                        1.00         1,600.00         010        55447918
        CONFER WITH N. MUNZ AND G. WESTERMAN (.5); CONFER RE: 8-K DRAFT (.3); EMAIL RE: CORPORATE
        SECRETARY OPINION (.2).


    12/13/18   Danilow, Greg A.                     1.00                          1,600.00           010       55441450
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING.


    12/13/18     Marcus, Jacqueline                                 1.50          2,062.50           010       55490247
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 200 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON TELEPHONIC MEETING OF RESTRUCTURING COMMITTEE (1.0); MEET WITH R. SCHROCK
        AND S. SINGH RE: TREATMENT OF SPARROW ENTITIES (.5).


    12/13/18   Westerman, Gavin                     1.50                          1,800.00           010       55630338
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/13/18   Singh, Sunny                            1.20      1,440.00          010      55443518
        CONFERENCE WITH L. VALENTINO RE: SPARROWS (.3); CONFERENCE WITH R. SCHROCK AND J. MARCUS
        RE: SAME (.4); PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (PARTIAL) (.5).


    12/13/18  Schrock, Ray C.                                       1.50          2,325.00           010       55438405
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/13/18   Margolis, Steven M.                  0.50                            537.50           010       55630335
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (PARTIAL).


    12/13/18  Munz, Naomi                                           1.00          1,050.00           010       55723975
        RESTRUCTURING COMMITTEE MEETING BY PHONE.


    12/13/18  Descovich, Kaitlin                                    0.50            475.00           010       55428295
        REVIEW ITEMS 2.05 8-K/A, 10-Q AND CTR.


    12/13/18   Kaneko, Erika Grace                  0.80        700.00                               010       55434675
        FINALIZE AND SUBMIT CONFIDENTIAL TREATMENT REQUEST LETTER.


    12/13/18  Miller, Jeri Leigh                    0.50         395.00                              010       55630357
        CALL WITH RESTRUCTURING COMMITTEE RE: NEXT STEPS (PARTIAL).


    12/13/18   Skrzynski, Matthew                  1.40      1,106.00       010       55444609
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 201 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18   Godio, Joseph C.                     1.10       759.00        010        55420972
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL WITH WEIL M&A AND BFR TEAMS, LAZARD
        TEAM, SEARS AND THE RESTRUCTURING COMMITTEE.


    12/13/18  Hulsey, Sam                                           1.30            897.00           010       55723978
        CALL WITH RESTRUCTURING COMMITTEE.


    12/13/18  Guthrie, Hayden                                       1.00            950.00           010       55723979
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/13/18  Miranda, Graciany                   0.70       392.00                                  010       55871549
        CONFERENCE CALL WITH RESTRUCTURING COMMITTEE IMMEDIATELY AFTER.


    12/14/18  Odoner, Ellen J.                    1.20          1,920.00       010          55447932
        RESTRUCTURING COMMITTEE CALL AND REVIEW MATERIAL (.9); CONFER N. MUNZ RE: STATUS (.3).


    12/14/18   Danilow, Greg A.                     1.00                          1,600.00           010       55630530
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/14/18   Singh, Sunny                        1.00                           1,200.00           010       55444692
        PARTICIPATE ON RESTRUCTURING COMMITTEE MEETING.


    12/14/18  Schrock, Ray C.                                       1.00          1,550.00           010       55436802
        ATTEND RESTRUCTURING COMMITTEE MEETING.


    12/14/18   Margolis, Steven M.                  0.60                            645.00           010       55630534
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (PARTIAL).


    12/14/18  Descovich, Kaitlin                                    0.30            285.00           010       55428463
        REVIEW ITEM 2.05 8-K/A.


    12/14/18     Kaneko, Erika Grace                                1.30          1,137.50           010       55434322
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 202 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESEARCH AND DRAFT ITEM 2.05 FORM 8-K/A.


    12/14/18   Kaneko, Erika Grace                  0.50                            437.50           010       55723981
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/14/18  Miller, Jeri Leigh                                    0.80            632.00           010       55723982
        CALL WITH RESTRUCTURING COMMITTEE RE: BIDS.


    12/14/18   Skrzynski, Matthew                  1.00       790.00        010       55446376
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/14/18  Van Groll, Paloma                                     1.30          1,137.50           010       55724264
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/14/18  DiDonato, Philip                     2.20      1,232.00                                010       55455240
        PREPARE MATERIALS FOR RESTRUCTURING COMMITTEE MEETING.


    12/14/18  Hwangpo, Natasha                    0.70                              665.00           010       55442354
        TELEPHONICALLY ATTEND RESTRUCTURING COMMITTEE CALL.


    12/15/18  Schrock, Ray C.                      2.00      3,100.00                                010       55435991
        REVIEW MATERIALS RELATED TO UPCOMING RESTRUCTURING MEETING.


    12/16/18   Singh, Sunny                              3.00      3,600.00         010         55436042
        CALL WITH R. SCHROCK RE RESTRUCTURING COMMITTEE MEETING PREP (.4); EMAIL WEIL TEAM RE
        SAME (.5); REVIEW DRAFT MATERIALS FOR SAME (.8); CALL WITH MIII AND WEIL TEAM RE SAME (.8);
        CALL WITH PR TEAM RE UPCOMING ANNOUNCEMENTS (.5).


    12/16/18     Schrock, Ray C.                                    4.90          7,595.00           010       55436139
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 203 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND COMMENT TO NUMEROUS DOCUMENTS RELATED TO RESTRUCTURING COMMITTEE
        MEETING (3.5); CALLS WITH S. CHARLES, A. REESE, M. MAEGJE, RE SALE PROCESS AND RELATED
        MATTERS (1.4).


    12/16/18     Liou, Jessica                            3.30      3,283.50        010        55449289
        CALL WITH M-III AND WEIL BFR SALE TEAM RE PLANNING FOR RESTRUCTURING COMMITTEE MEETING
        (.8); FOLLOW UP CALL WITH BFR SALES TEAM (.4); REVIEW AND REVISE PRESENTATION FOR
        RESTRUCTURING COMMITTEE (1.1); FURTHER REVIEW AND REVISE DRAFT DOCUMENTS FOR MEETING
        AND RESPOND TO EMAILS RE SAME (.2); REVIEW GOB PROCESS SLIDES (.2); REVIEW ESL APA AND
        RELATED EMAILS (.6).


    12/16/18  Skrzynski, Matthew                      1.00       790.00      010                               55446285
        PREPARE STATISTICS IN SUPPORT OF UPCOMING RESTRUCTURING COMMITTEE MEETING.


    12/16/18  Goldinstein, Arkady                   1.60      1,568.00                               010       55559539
        DRAFT DISCLOSURE STATEMENT RE SPARROW ENTITIES AND RELATED LETTER.


    12/16/18  Van Groll, Paloma                      5.60      4,900.00        010       55724265
        DRAFT AGENDA FOR RESTRUCTURING COMMITTEE MEETING (1.1); REVISE TIMELINE FOR
        RESTRUCTURING COMMITTTEE MEETING (3.3); COORDINATE MEETING LOGISTICS FOR RESTRUCTURING
        COMMITTEE MEETING (1.2).


    12/16/18  DiDonato, Philip                       6.40      3,584.00      010                               55486442
        PREPARE DECKS OUTLINING SALE PROCESS FOR RESTRUCTURING COMMITTEE MEETING.


    12/16/18  Lewitt, Alexander G.                 0.40         224.00           010        55445629
        CONDUCT RESEARCH RE: TRANSFERRING ECONOMIC INTEREST IN LLCS (0.3); EMAIL ON SAME TO M.
        SKRYZINSKI (.1).


    12/16/18   Stauble, Christopher A.              0.30       121.50         010                              55468532
        ASSIST WITH PREPARATION OF RESTRUCTURING CONFERENCE MATERIALS FOR P. VAN GROLL.


    12/17/18     Odoner, Ellen J.                                   5.20          8,320.00           010       55450413
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 204 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH G. DANILOW RE: SUBCOMMITTEE (.2); RESTRUCTURING COMMITTEE MEETING (4.0);
        BOARD MEETING (.8); CONFER WITH K. DESCOVITCH RE: 8-K (.2).


    12/17/18   Danilow, Greg A.                     4.00                          6,400.00           010       55631300
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING.


    12/17/18  Singh, Sunny                              5.40      6,480.00      010        55475115
        REVIEW MATERIALS FOR MEETING (.4); PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING (4.0);
        BOARD CALL (1.0).


    12/17/18   Fail, Garrett                        2.80       3,640.00          010        55453357
        PARTICIPATE IN MEETING WITH RESTRUCTURING COMMITTEE (PARTIAL). (1.9) PARTICIPATE ON
        BOARD CALL (.9).


    12/17/18  Schrock, Ray C.                         8.30     12,865.00       010        55507084
        ATTEND BOARD MEETING (1.2); REVIEW MATERIAL FOR RESTRUCTURING COMMITTEE MEETING (2.2);
        ATTEND RESTRUCTURING COMMITTEE MEETING (3.4); REVIEW MATERIALS IN PREPARATION FOR
        BOARD MEETING (1.5).


    12/17/18   Munz, Naomi                          4.30                          4,515.00           010       55630741
        PARTICIPATE IN MEETING WITH RESTRUCTURING COMMITTEE.


    12/17/18   Liou, Jessica                        1.40                          1,393.00           010       55468476
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING.


    12/17/18  Descovich, Kaitlin                     5.10       4,845.00           010                         55489498
        PREPARE RESTRUCTURING COMMITTEE MEETING MINUTES (3.6); REVIEW 8-K/A (1.1); REVIEW
        RESTRUCTURING COMMITTEE MINUTES (0.3); CORRESPOND WITH ACCOUNTING TEAM (0.1).


    12/17/18  Guthrie, Hayden                     3.30                            3,135.00           010       55724268
        ATTENDANCE ON RESTRUCTURING COMMITTEE CALL.


    12/17/18     Van Groll, Paloma                                  9.30          8,137.50           010       55639468
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 205 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR AND ATTEND IN-PERSON RESTRUCTURING COMMITTEE MEETING (5); PREPARE
        MATERIALS FOR SAME (4.3).


    12/17/18  DiDonato, Philip                     1.40       784.00                                 010       55486449
        PREPARE MATERIALS FOR RESTRUCTURING COMMITTEE MEETINGS.


    12/17/18  Hwangpo, Natasha                         4.10      3,895.00       010       55485713
        ATTEND MEETING WITH DEBTORS' ADVISORS AND RESTRUCTURING COMMITTEE RE STRATEGY (3.2);
        REVIEW AND REVISE MATERIALS RE SAME (.6); CORRESPOND WITH WEIL TEAM RE SAME (.3).


    12/17/18   Peene, Travis J.                      3.10       744.00       010                               55509957
        ASSIST WITH PREPARATION OF MATERIALS FOR RESTRUCTURING COMMITTEE MEETINGS.


    12/17/18   Kleissler, Matthew                    2.00       480.00       010                               55509822
        ASSIST WITH PREPARATION OF MATERIALS FOR RESTRUCTURING COMMITTEE MEETING.


    12/18/18  Odoner, Ellen J.                                      0.20            320.00           010       55470580
        REVIEW REVISED 8-K.


    12/18/18   Epstein, Michael A.                                  0.50            750.00           010       55630842
        PARTICIPATE ON WEEKLY UPDATE CALL.


    12/18/18   Margolis, Steven M.                                  0.20            215.00           010       55630848
        PARTICIPATE ON RESTRUCTURING CALL.


    12/18/18  Descovich, Kaitlin                     0.80                           760.00           010       55489424
        REVIEW 8-K/A; REVIEW EXECUTIVE COMPENSATION.


    12/18/18  DiDonato, Philip                     0.50       280.00                                 010       55486398
        PREPARE MATERIALS FOR RESTRUCTURING COMMITTEE MEETINGS.


    12/18/18     Olson, Eric John                                   3.00          1,125.00           010       55504453
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 206 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE STOCK CERTIFICATES FOR C. O'MUIRI.


    12/19/18   Singh, Sunny                         0.70                            840.00           010       55479513
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/19/18   Fail, Garrett                       0.60        780.00                                010       55490847
        PARTICIPATE ON CALL WITH RESTRUCTURING COMMITTEE AND ADVISORS.


    12/19/18  Schrock, Ray C.                                       0.70          1,085.00           010       55626863
        ATTEND RESTRUCTURING COMMITTEE MEETING.


    12/19/18   Margolis, Steven M.                  0.70                            752.50           010       55470585
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/19/18   Liou, Jessica                        0.70                            696.50           010       55515161
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/19/18     Descovich, Kaitlin                       1.20      1,140.00      010         55489360
        CALL WITH FINANCE TEAM RE: BANKRUPTCY CALENDAR WITH RESPECT TO FINANCIAL REPORTING
        (0.5); ATTENTION TO HEARING PREP (0.1); ATTENTION TO RESTRUCTURING COMMITTEE MEETING (0.6).


    12/19/18   Skrzynski, Matthew                  0.20       158.00      010                                  55500851
        CALL RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/20/18  Descovich, Kaitlin                                    0.30            285.00           010       55489933
        ATTENTION TO DISCLOSURE.


    12/20/18  Olson, Eric John                      0.50         187.50                              010       55504341
        PREPARE STOCK CERTIFICATES AND STOCK POWERS FOR C. O'MUIRI.


    12/21/18     Fail, Garrett                                      0.30            390.00           010       55490703
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 207 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH RESTRUCTURING COMMITTEE.


    12/21/18   Liou, Jessica                        0.30                            298.50           010       55515702
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/21/18  Descovich, Kaitlin                                    0.20            190.00           010       55489569
        ATTENTION TO DISCLOSURE QUESTION.


    12/21/18   Kaneko, Erika Grace                  0.40                            350.00           010       55493089
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/21/18   Skrzynski, Matthew                  0.50       395.00        010       55501386
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/24/18   Marcus, Jacqueline                   0.50                            687.50           010       55490257
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/24/18   Singh, Sunny                          0.50                           600.00           010       55490248
        PARTICIPATE IN RESTRUCTURING COMMITTEE CALL.


    12/24/18   Fail, Garrett                        0.40                            520.00           010       55490612
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/24/18   Wessel, Paul J.                       1.30        2,080.00        010         55639669
        PARTICIPATE IN RESTRUCTURING COMMITTEE CALL (.8); FOLLOW UP WITH R. WEBER, L. VALENTINO
        AND RESTRUCTURING COMMITTEE MEMBERS ON RESCISSION AND COMPENSATION COMMITTEE
        APPROVAL (.5).


    12/24/18    Margolis, Steven M.                   1.20       1,290.00      010       55489921
        RESTRUCTURING COMMITTEE CALL (.7); PARTICIPATE ON ADDITIONAL RESTRUCTURING COMMITTEE
        CALL (.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 208 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/24/18   Liou, Jessica                        0.40                            398.00           010       55515221
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/24/18 Descovich, Kaitlin                                     0.80            760.00           010       55489598
        ANALYZE COMPENSATION DISCLOSURE.


    12/24/18  Kaneko, Erika Grace                 0.50                              437.50           010       55496940
        ATTEND RESTRUCTURING COMMITTEE COMMITTEE CALL.


    12/24/18   Skrzynski, Matthew                  0.60       474.00        010       55514912
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/24/18  Hwangpo, Natasha                    0.60                              570.00           010       55514466
        TELEPHONICALLY ATTEND RESTRUCTURING COMMITTEE CALL.


    12/26/18   Odoner, Ellen J.                     0.80         1,280.00                            010       55504415
        PARTICIPATE IN RESTRUCTURING COMITTEE MEETING (PARTIAL).


    12/26/18   Danilow, Greg A.                     1.80                          2,880.00           010       55565073
        PARTICIPATE IN RESTRUCTURING COMMITTEE MEETING.


    12/26/18   Marcus, Jacqueline                   0.30                            412.50           010       55522225
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/26/18   Fail, Garrett                        0.20        260.00        010         55501989
        CALL (PARTIAL) WITH RESTRUCTURING COMMITTEE RE, AMONG OTHER THINGS, STATUS OF SALE
        PROCESS.


    12/26/18  Schrock, Ray C.                         1.00     1,550.00       010          55507195
        CALL WITH RESTRUCTURING COMMITTEE (0.5); REVIEW DOCUMENTS TO PREPARE FOR SAME (0.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 209 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18  Descovich, Kaitlin                   8.10         7,695.00          010        55498557
        ATTENTION TO RESTRUCTURING COMMITTEE MINUTES (6.2); ATTENTION TO 8-K (0.2); PREPARED
        COMPENSATION COMMITTEE RESOLUTIONS (1.7).


    12/26/18  Kaneko, Erika Grace                 3.20          2,800.00      010                              55530871
        DRAFT AND REVIEW RESTRUCTURING COMMITTEE MINUTES (2.7); ATTEND RESTRUCTURING
        COMMITTEE MEETING (0.5).


    12/26/18  Miller, Jeri Leigh                                    0.30            237.00           010       55627702
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/26/18   Skrzynski, Matthew                  0.10        79.00        010       55514915
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/26/18  Ellsworth, John A.                   6.00       2,310.00         010                             55546370
        REVIEW AND COMPILE RESTRUCTURING COMMITTEE MINUTES (3.5); REVISE MINUTES (2.5).


    12/27/18  Odoner, Ellen J.                        4.00         6,400.00        010      55505581
        REVIEW RESTRUCTURING COMMITTEE MINUTES (3.0); REVIEW 8-K RE: LAMPERT STOCK RESCISSION,
        INCLUDING CALL WITH P. WESSEL AND K. DESCOVICH (.4); CALL WITH K. DESCOVICH AND L.
        VALENTINO (.3) AND REVIEW DRAFT 8-K (.3).


    12/27/18    Descovich, Kaitlin                     7.10          6,745.00       010         55521296
        CALL WITH E. ODONER AND P. WESSEL RE: RESCISSION (0.3); CALL WITH E. ODONER AND L. VALENTINO
        RE 8-K (0.2); ATTENTION TO RESTRUCTURING COMMITTEE MINUTES (6.6).


    12/27/18  Kaneko, Erika Grace                 5.70          4,987.50      010                              55531180
        DRAFT AND REVIEW RESTRUCTURING COMMITTEE MINUTES (5.2); ATTEND RESTRUCTURING
        COMMITTEE MEETING (0.5).


    12/27/18     Miranda, Graciany                                  0.30            168.00           010       55507076
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 210 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        OBTAIN CERTIFICATES OF GOOD STANDING FOR 3 ENTITIES.


    12/28/18  Odoner, Ellen J.                           4.60                     7,360.00           010       55533848
        REVIEW 8-K RE: RESCISSION (0.6); REVIEW DRAFT MINUTES (4.0).


    12/28/18   Danilow, Greg A.                     0.30                            480.00           010       55565448
        PARTICIPATE ON RESTRUCTURING COMMITTE CALL.


    12/28/18  Singh, Sunny                                          0.40            480.00           010       55527638
        RESTRUCTURING COMMITTEE CALL.


    12/28/18  Fail, Garrett                                         0.30            390.00           010       55512891
        CALL WITH RESTRUCTURING COMMITTEE.


    12/28/18   Schrock, Ray C.                        6.00       9,300.00 010       55564332
        REVIEW AND COMMENT ON NUMEROUS RESTRUCTURING COMMITTEE MEETING MATERIALS RELATED
        TO ESL BID (3.5); ATTEND RESTRUCTURING COMMITTEE MEETINGS (2.5).


    12/28/18  Descovich, Kaitlin                   9.40        8,930.00       010                              55511749
        ATTENTION TO RESTRUCTURING COMMITTEE MINUTES (9.2); COMMUNICATIONS CALL (0.2);.


    12/28/18  Kaneko, Erika Grace                 9.00          7,875.00      010                              55530929
        DRAFT AND REVIEW RESTRUCTURING COMMITTEE MINUTES (8.5); ATTEND RESTRUCTURING
        COMMITTEE MEETING (0.5).


    12/28/18   Skrzynski, Matthew                  0.30       237.00        010       55514932
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/28/18   DiDonato, Philip                     0.50                            280.00           010       55513082
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 211 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/28/18  Olson, Eric John                      2.00         750.00                              010       55511288
        PREPARE STOCK CERTIFICATES AND STOCK POWERS FOR C. O'MUIRI.


    12/29/18  Schrock, Ray C.                      4.40         6,820.00         010      55567486
        CALLS WITH RESTRUCTURING COMMITTEE MEETING RE ESL BID (2.0); REVIEW AND COMMENT ON
        RESTRUCTURING COMMITTEE MEETING MATERIALS (2.4).


    12/29/18  Descovich, Kaitlin                   4.70       4,465.00                               010       55521375
        ATTENTION TO RESTRUCTURING COMMITTEE MEETING MINUTES.


    12/29/18  DiDonato, Philip                     3.90                           2,184.00           010       55513079
        DRAFT SLIDE DECK FOR RESTRUCTURING COMMITTEE CALL.


    12/29/18  Hwangpo, Natasha                     1.40      1,330.00                                010       55514504
        REVIEW AND REVISE RESTRUCTURING COMMITTEE MATERIALS.


    12/30/18   Odoner, Ellen J.                        3.70      5,920.00       010         55533572
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (1.5); PARTICIPATE ON COORD CALL (0.5);
        PARTICIPATE ON COMMUNICATIONS CALL (0.5); REVIEW 13D DRAFT AND EMAILS TO TEAM AND
        RESPONS ETO CLEARY (1.2).


    12/30/18   Danilow, Greg A.                     1.30                          2,080.00           010       55565100
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL.


    12/30/18   Marcus, Jacqueline                     3.50      4,812.50          010        55522325
        PREPARE FOR (1.7) AND PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (1.7); FOLLOW UP CALL
        WITH R. SCHROCK (.1).


    12/30/18  Westerman, Gavin                                      1.70          2,040.00           010       55626349
        RESTRUCTURING COMMITTEE CALL.


    12/30/18     Singh, Sunny                                       4.10          4,920.00           010       55527548
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 212 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESTRUCTURING COMMITTEE CALL RE: BIDS (1.6); REVIEW RESTRUCTURING COMMITTEE MATERIALS
        (2.5).


    12/30/18  Fail, Garrett                         1.80         2,340.00        010         55519415
        CALL WITH RESTRUCTURING COMMITTEE RE SALES UPDATE (1.7); CALL WITH S. SINGH RE SAME (.1).


    12/30/18   Wessel, Paul J.                      1.60         2,560.00         010        55531562
        REVIEW BID SUMMARY AND DOCUMENTS FOR RESTRUCTURING CALL (0.3); PARTICIPATE ON PORTION
        OF RESTRUCTURING COMMITTEE CALL TO REVIEW BIDS (1.0); REVIEW 13D AND 8K FILING DRAFTS (0.3).


    12/30/18  Schrock, Ray C.                                       2.50          3,875.00           010       55563967
        ATTEND RESTRUCTURING COMMITTEE MEETINGS.


    12/30/18  Margolis, Steven M.                  0.60       645.00                                 010       55632581
        REVIEW DOCUMENTS AND ISSUES ON RESTRUCTURING COMMITTEE MATERIALS.


    12/30/18  Margolis, Steven M.                                   0.40            430.00           010       55733567
        RESTRUCTURING COMMITTEE CALL.


    12/30/18  Munz, Naomi                                           1.50          1,575.00           010       55632600
        CALL WITH RESTRUCTURING COMMITTEE.


    12/30/18   Descovich, Kaitlin                   1.90         1,805.00                            010       55520699
        PARTICIPATE ON RESTRUCTURING COMMITTEE CALL (1.8); CALL PREP (0.1).


    12/30/18  Cohen, Francesca                      1.50       1,312.50                              010       55533554
        RESTRUCTURING COMMITTEE MEETING (1); COORDINATION CALL (0.5).


    12/30/18  Kaneko, Erika Grace                                   1.70          1,487.50           010       55532113
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/30/18     Miller, Jeri Leigh                                 1.60          1,264.00           010       55632601
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 213 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND RESTRUCTURING COMMITTEE CALL.


    12/30/18   Skrzynski, Matthew                  2.30      1,817.00       010       55514996
        ATTEND CALL OF RESTRUCTURING COMMITTEE AND ADVISORS AND PREPARE ANY DOCUMENTS FOR
        DISTRIBUTION RE: SAME.


    12/30/18   Van Groll, Paloma                       5.20      4,550.00     010        55520797
        REVISE RESTRUCTURING COMMITTEE SLIDES (3.7); ATTEND RESTRUCTURING COMMITEE MEETING (1.5).


    12/30/18  DiDonato, Philip                          6.30       3,528.00       010        55513048
        DRAFT SLIDE DECK FOR RESTRUCTURING COMMITTEE CALL (2.5); PARTICIPATE ON RESTUCTURING
        COMMITTEE CALL RE: SALE PROCESS (1.5); DRAFT SALE PROCESS TIMELINE FOR RESTRUCTURING
        COMMITTEE CALL (2.3).


    12/30/18  Hwangpo, Natasha                       6.90         6,555.00      010       55514451
        REVIEW AND REVISE RESTRUCTURING MATERIALS (3.5); CORRESPOND WITH WEIL TEAM RE SAME (1.3);
        CORRESPOND WITH WEIL TEAM, LAZARD AND MIII RE SAME (.6); ATTEND RESTRUCTURING
        COMMITTEE MEETING (1.5).


    12/31/18   Wessel, Paul J.                      0.50        800.00                               010       55732379
        PARTICIPATE ON PORTION OF RESTRUCTURING COMMITTEE CALL ON ESL BID.


    12/31/18  Descovich, Kaitlin                                    0.30            285.00           010       55520511
        REVIEW 8-K.


    SUBTOTAL TASK 010 - Corporate Governance:                     496.80       $527,998.00

    12/01/18  Epstein, Michael A.                                   2.30          3,450.00           011       55342368
        REVIEW AND REVISE ADOBE AGREEMENT.


    12/01/18  Bednarczyk, Meggin                                    0.20            138.00           011       55340609
        CORRESPOND WITH M. EPSTEIN RE: ADOBE.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 214 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/02/18  Podzius, Bryan R.                      0.30                           262.50           011       55398855
        EMAILS TO SEARS VENDOR TEAM RE: CRITICAL VENDORS.


    12/03/18  Singh, Sunny                                          0.30            360.00           011       55352251
        CALL WITH J. KLEINMAN RE: VENDORS.


    12/03/18  Fail, Garrett                            2.90       3,770.00         011         55367255
        CALL WITH DEBTORS AND E. ACEVEDO RE CRITICAL VENDOR ISSUES AND PAYMENTS (1.1); EMAILS
        WITH DEBTORS RE VENDOR ISSUES (.3); CONFER WITH M. GOREN RE SAME (.2); ANALYSIS RE SCENT OF
        WORTH (.8); CALL WITH DEBTORS RE TOY VENDORS (.5).


    12/03/18  Goren, Matthew                             1.30       1,397.50        011          55359977
        EMAILS WITH COUNSEL RE: SSB (0.2); EMAILS WITH CLIENT RE: VENDOR INQUIRIES (0.7); CALLS AND
        EMAILS WITH D. WU RE: CCHS AND RELATED VENDOR ISSUES (0.4).


    12/03/18  Mishkin, Jessie B.                    1.30       1,365.00                              011       55589580
        REVIEW AND COMMENT ON DRAFT APA FOR VISA LITIGATION CLAIMS.


    12/03/18  Miller, Jeri Leigh                         0.30        237.00         011                        55340794
        EMAIL D. ACQUAVIVA RE: ENGIE (.1); EMAIL SEARS TEAM RE: APEX FOOTWEAR (.2).


    12/03/18  Bednarczyk, Meggin                    2.10          1,449.00       011          55383203
        CALL WITH J. HOLBROOK RE: SYW PARTNER AGREEMENT (.1); ESL DISCLOSURE SCHEDULES (2.0).


    12/03/18  Goldinstein, Arkady                                   0.80            784.00           011       55397812
        CONFER RE SCENT OF WORTH.


    12/03/18  Zavagno, Michael                    1.20        672.00                                 011       55384053
        REVIEW MERCHANDISE VENDORS MATERIAL CONTRACTS DILIGENCE.


    12/03/18     Podzius, Bryan R.                                  0.30            262.50           011       55398812
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 215 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS TO SEARS TEAM RE: CRITICAL VENDORS.


    12/04/18  Epstein, Michael A.                                   1.70          2,550.00           011       55723691
        REVIEW STW PARTNER AGREEMENT.


    12/04/18     Fail, Garrett                             3.80      4,940.00      011        55367154
        EMAILS WITH DEBTOR TEAMS RE VENDOR ISSUES, INCLUDING NEW CONTRACTS, CRITICAL VENDOR
        QUESTIONS AND CONSIGNMENT (1.0); CALL WITH DEBTORS AND E. ACEVEDO RE VENDOR STATUS AND
        PAYMENTS AND NEGOTIATIONS (.6); CALLS WITH DEBTORS AND CCHS RE CONTRACT NEGOTIATIONS
        (1.1); CALL WITH DEBTORS RE HOME SERVICES-RELATED CLAIM (.6); CALL WITH DEBTORS RE CARDINAL
        (.2); CALL WITH DEBTORS RE ESI (.1); ANALYSIS RE SCENT OF WORTH (.2).


    12/04/18   Goren, Matthew                             1.60      1,720.00       011         55359969
        CALL WITH SSB COUNSEL RE: VENDOR AGREEMENT (0.3) AND FOLLOW-UP EMAILS WITH CLIENT RE:
        SAME (0.1); CALL WITH CLIENT AND G. FAIL RE: THIRD PARTY SERVICE ADMINISTRATORS (0.4);
        MULTIPLE CALLS RE: CCHS (0.8).


    12/04/18  Miller, Jeri Leigh                     1.40          1,106.00      011         55344700
        ATTEND TO VENDOR INQUIRIES AND ISSUES VIA EMAIL (1.1); REVIEW AND RESPOND TO INQUIRIES RE:
        MECHANIC'S LIEN (.3).


    12/04/18   Apfel, Joshua H.                      0.40          392.00         011        55395715
        CONFER WITH SEARS RE: VARIOUS CRITICAL VENDOR INQUIRIES (.3); FOLLOW-UP DISCUSSIONS WITH
        WEIL BFR RE: SAME (.1).


    12/04/18  Lewitt, Alexander G.                 0.30           168.00          011         55367282
        EMAIL ON WARRANTY RELATED HOTLINE INQUIRY TO J.L. MILLER (.1); MEET WITH A. HWANG RE:
        WARRANTED RELATED HOTLINE INQUIRY WITH A HWANG (.2).


    12/05/18  Epstein, Michael A.                                   1.00          1,500.00           011       55723692
        REVIEW SYW PARTNER AGREEMENT.


    12/05/18     Fail, Garrett                                      3.20          4,160.00           011       55367161
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 216 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH DEBTORS RE EAST PENN (.4); CALL WITH DEBTORS RE SCENT OF WORTH (.5); CALL WITH
        DEBTORS RE LANDS END (1.0); CALL WITH DEBTORS RE ARI (.6); ANALYSIS AND EMAIL L. MILLER RE
        HOTEL CONTRACT (.5); EMAILS WITH DEBTORS RE VENDOR ISSUES (.2).


    12/05/18   Goren, Matthew                               1.50      1,612.50         011           55359991
        CALL WITH J.L. MILLER RE: VENDOR ISSUE (0.1); REVIEW AND RESPOND TO CLIENT RE: VENDOR
        INQUIRIES (0.4); CALL WITH CLIENT, G. FAIL, N. MUNZ, AND LAZARD RE: ARI AND SHIP (0.8); CONFER
        WITH J.L MILLER RE: ADVANCED LIGHTING (0.2).


    12/05/18  Springer, Lauren                      0.30                            276.00           011       55723693
        CALL WITH CLIENT GROUP RE: SYW PARTNER AGREEMENT.


    12/05/18   Miller, Jeri Leigh                        4.80        3,792.00       011          55352476
        RESEARCH EXECUTORY CONTRACT ISSUE FOR ADVANCED LIGHTING (.8); FOLLOW-UP CALL RE: SAME
        WITH K. KLUG (.2); FOLLOW-UP WITH M. GOREN RE: SAME (.2); COORDINATE ENGIE CALL WITH J. LIOU
        AND D. ACQUAVIVA (.2); PREPARE VENDOR AGREEMENT FOR ADVANCED LIGHTING (3.4).


    12/05/18   Apfel, Joshua H.                       1.40       1,372.00         011        55395583
        CONFER WITH SEARS RE: VARIOUS CRITICAL VENDOR INQUIRIES (.6); FOLLOW-UP DISCUSSIONS WITH
        WEIL BFR TEAM RE: SAME (.3); REVIEW AND COMMENT ON PROPOSED CRITICAL VENDOR TERMS FOR
        VARIOUS PROPOSED AGREEMENTS AND CONFER WITH VENDOR COUNSEL RE: SAME (.5).


    12/05/18    Podzius, Bryan R.                        1.50        1,312.50         011         55430599
        CALL WITH CLIENT RE: EAST PENN (.5); CALL WITH M. GOREN RE: LIEN HOLDERS (.1); CALL WITH CLIENT
        RE: LIEN HOLDER (.3); EMAILS AND CALLS WITH COUNSEL TO LIENHOLDER (.4); EMAILS TO CLIENT RE:
        CRITICAL VENDORS (.2).


    12/06/18  Epstein, Michael A.                                   0.40            600.00           011       55723694
        WORK RE SYW PARTNERSHIP AGREEMENT.


    12/06/18     Fail, Garrett                                      3.80          4,940.00           011       55367365
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 217 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON CRITICAL VENDOR CALL WITH DEBTORS (1.2); CALL WITH E. ACEVEDO RE 1099S (.2);
        ADDITIONAL CALLS AND EMAILS AND ANALYSES RE VENDOR AND CONTRACT ISSUES, INCLUDING
        CALL WITH W. LINNANE AND ANALYSIS RE EASTERN PRIME (1.3); ADVICE TO DEBTORS RE COSTCO (.2);
        CALL RE CCHS WITH D. WU (.6); EMAILS RE VENDOR ISSUES (.3).


    12/06/18  Goren, Matthew                                        0.60            645.00           011       55394063
        RESPOND TO VENDOR INQUIRIES.


    12/06/18  Apfel, Joshua H.                           1.70       1,666.00        011       55395590
        CONFER WITH G. FAIL RE: VENDOR NOTICE OF TERMINATION (.3); REVISE SAME TO REFLECT COMMENTS
        FROM G. FAIL (.3); CIRCULATE SAME TO SEARS WITH EXPLANATION (.1); REVIEW VARIOUS INCOMING
        VENDOR INQUIRIES (.4); CONFER WITH WEIL BFR VENDOR TEAM RE: SAME (.3); CONFER WITH VENDOR
        COUNSEL RE: SAME (.3).


    12/06/18  Podzius, Bryan R.                     0.40           350.00       011         55430555
        REVIEW AND RESPOND TO EMAILS RE: SURETY BONDS (.2); RETURN CALL FROM POTENTIAL CRITICAL
        VENDOR (.2).


    12/07/18  Epstein, Michael A.                     2.40      3,600.00                             011       55376936
        REVIEW AND REVISE CCHS AGREEMENT (1.8); REVIEW ADOBE AGREEMENT (.6).


    12/07/18   Fail, Garrett                            1.70        2,210.00        011          55367219
        EMAILS AND CALLS WITH W. LINNANE AND DEBTOR TEAMS RE VENDOR ISSUES, INCLUDING ARI, CCHS,
        EAST PENN, EASTERN PRIME, AND OTHERS (1.0); CALL WITH T. DATILLO RE COSTCO (.5); CALL ON
        LUXOTTICA WITH SEARS TEAM (.2).


    12/07/18  Springer, Lauren                                      0.30            276.00           011       55723695
        REVIEW CCHS CONTRACTS AMENDMENT.


    12/07/18  Miller, Jeri Leigh                       0.80       632.00           011           55378096
        CALL WITH K. KLUG RE: ADVANCED LIGHTING AGREEMENT (.2); REVISE SAME AND SEND TO G. FAIL FOR
        APPROVAL (.1); EMAIL ISSUES RE: VENDOR INFORMATION REQUESTS (.4); CALL WITH J. APFEL RE:
        STATUS OF VENDOR INQUIRIES (.1).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 218 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18     Apfel, Joshua H.                       2.40        2,352.00       011      55395751
        CALLS AND EMAILS WITH SEARS RE: VARIOUS CRITICAL VENDOR REQUESTS AND RELATED DISPUTES
        (1.2); CONFER WITH SEARS VENDOR TEAM RE: SAME (.3); CONFER WITH VARIOUS VENDOR COUNSEL IN
        CONNECTION WITH SAME (.4); REVIEW AND MARKUP PROPOSED CRITICAL VENDOR AGREEMENTS (.5).


    12/07/18  Lewitt, Alexander G.                        1.70       952.00        011        55367349
        EMAIL ON VENDORS CLAIM TO T. TULIP (.3); CALL RE: LICENSE AGREEMENT ISSUES WITH LUXOTTICA
        AND SHC (1.4).


    12/07/18  Podzius, Bryan R.                        1.70      1,487.50        011         55512855
        REVIEW AND REVISE EAST PENN AGREEMENT (1.0); CALL WITH CLIENT RE: LIENHOLDER CLAIM (.3);
        CALL WITH SURETYBOND HOLDER (.4).


    12/10/18  Fail, Garrett                            1.10      1,430.00       011         55426416
        EMAILS WITH VENDORS, DEBTORS, M-III AND WEIL TEAMS RE VENDOR AND CONTRACT ISSUES (.2);
        ANALYSIS RE CANNON AND WE WORK CONTRACT, LICENSE AND LEASE ISSUES (.6); EMAILS WITH
        PARTIES AND DEBTORS RE VENDOR AND CONTRACT ISSUES (.3).


    12/10/18  Miller, Jeri Leigh                        1.80     1,422.00          011         55395781
        RESPOND TO D. ACQUAVIVA RE: ADVANCED LIGHTING (.2); REVIEW AND RESPOND TO EMAILS RE:
        WEATHERVANE (.3); CALL WITH O. PESHKO RE: CRITICAL VENDOR ORDERS (.2); EMAIL O. PESHKO RE:
        ALL EXECUTED CRITICAL VENDOR AGREEMENTS (.3); REVIEW AND RESPOND TO J&J VENDOR ISSUES (.3);
        REVIEW CEASE AND DESIST LETTER AND EMAIL TEAM RE: SAME (.4); REVIEW AND COMMENT ON
        VENDOR PROPOSED LETTER AGREEMENT (.1).


    12/10/18  Goldinstein, Arkady                    2.40        2,352.00        011      55464723
        CONFER RE: LUXOTTICA DIP OBJECTION AND ANALYZE SAME (1.8); REVIEW CONSIGNMENT VENDOR
        REPORTS AND CONFER RE: SAME (.6).


    12/10/18  Apfel, Joshua H.                         1.40      1,372.00          011        55513038
        CALLS AND EMAILS WITH SEARS RE: VARIOUS ADDITIONAL CRITICAL VENDOR REQUESTS AND
        RELATED DISPUTES (.9); CONFER WITH WEIL BFR VENDOR TEAM RE: SAME (.2); CONFER WITH COUNSEL
        TO VARIOUS VENDORS RE: SAME (.3).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 219 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18  Lewitt, Alexander G.                                  0.20            112.00           011       55427791
        REVIEW KCD IP LLC AGREEMENT.


    12/11/18  Epstein, Michael A.                                   0.70          1,050.00           011       55632978
        REVIEW ASSURANT AGREEMENT.


    12/11/18   Fail, Garrett                           2.10       2,730.00         011        55426417
        EMAILS WITH DEBTORS RE SHIPPER AND VENDOR ISSUES (.2); PARTICIPATE IN CRITICAL VENDOR
        MEETING WITH DEBTORS AND E. ACEVEDO (.5); CALL WITH DEBTORS RE AMAZON (.4); CALL WITH
        SERTA (.3); VENDOR-RELATED EMAILS WITH DEBTORS AND VENDORS (.4); ANALYSIS RE CANNON (.3).


    12/11/18   Miller, Jeri Leigh                      1.10           869.00        011            55427523
        REVIEW SHIPPERS MOTION FOR AUTHORITY TO PAY LIENS (.6); CALL WITH G. FAIL RE: SAME (.1); CALL
        WITH SEARS TEAM AND G. FAIL RE: MECHANIC'S LIEN (.1); CALL WITH B. GUERNEY RE: J&J (.2); CALL
        WITH ATTORNEY FOR MILTON MANUFACTURING RE: LETTER (.1).


    12/11/18  Bednarczyk, Meggin                     0.20        138.00                              011       55723934
        REVIEW EMAIL REQUEST FROM J. APFEL RE: CONTRACT RENEWAL.


    12/11/18   Apfel, Joshua H.                         3.10          3,038.00      011        55513091
        CONFER WITH VENDORS RE: VARIOUS CRITICAL VENDOR INQUIRIES (1.1); EMAILS AND CALLS WITH
        SEARS RE: SAME (.9); CONFER WITH WEIL BFR TEAM RE: SAME (.3); REVIEW AND PROVIDE FEEDBACK ON
        MULTIPLE PROPOSED CRITICAL VENDOR AGREEMENTS (.8).


    12/11/18  Lewitt, Alexander G.                      2.30     1,288.00         011                          55427813
        RESEARCH RECOUPMENT (2.1); MEET WITH V. YIU RE: RECOUPMENT RESEARCH (.2).


    12/12/18  Epstein, Michael A.                    1.40     2,100.00                               011       55626595
        REVIEW CANNON RENEWAL (.6); REVIEW ASSURANT AGREEMENT (.8).


    12/12/18     Fail, Garrett                                      2.70          3,510.00           011       55426397
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 220 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH DEBTORS RE LG (.3); CALL WITH E. ACEVEDO (.2); CALL WITH SEARS RE CCHS (.1); CALL
        WITH D. FARKAS RE CANNON (.7); ANALYSIS RE NEW CCHS AGREEMENT (1.4).


    12/12/18     Miller, Jeri Leigh                      2.00    1,580.00       011      55428067
        ANALYZE AT&T CONTRACTS AND EMAIL R. WALSH RE: SAME (1.0); REVIEW AND RESPOND TO
        QUESTION RE: WEATHERVANE (.3); REVIEW AND RESPOND TO QUESTION RE: MILTON MANUFACTURING
        (.2); DRAFT AUTOMATIC STAY LETTER FOR AT&T (.5).


    12/12/18  Bednarczyk, Meggin                     1.10          759.00       011         55405445
        REVIEW CANNON LICENSE AND IPSA RE: RENEWAL OPTION (.6); CONFERENCE WITH M. EPSTEIN AND L.
        SPRINGER RE: VENDOR AGREEMENTS (.5).


    12/12/18  Apfel, Joshua H.                           2.50       2,450.00       011         55513021
        CALL WITH SEARS AND G. FAIL RE: CANNON LICENSE AGREEMENT EXTENSION (.7); FOLLOW-UP
        DISCUSSIONS WITH G. FAIL RE: SAME (.2); REVIEW AND PROVIDE FEEDBACK ON CRITICAL VENDOR
        PROPOSALS (.9); FOLLOW-UP EMAILS AND CALLS WITH SEARS RE: SAME (.4); CONFER WITH WEIL BFR
        TEAM RE: SAME (.3).


    12/12/18  Podzius, Bryan R.                     0.20                            175.00           011       55512829
        EMAILS WITH SEARS TEAM RE: VENDOR AGREEMENT.


    12/13/18  Epstein, Michael A.                     7.40        11,100.00      011          55436113
        WORK RE CCHS 3RD AMEND (.4); WORK RE: NEUSTAR (1.3); WORK ON ADOBE AGREEMENT (1.7); REVIEW
        CANNON RENEWAL (.4); REVIEW AYLA CONTRACT (2.7); REVIEW FWSC AGREEMENT (.9).


    12/13/18    Fail, Garrett                             4.70    6,110.00       011       55426400
        ADDRESS DEBTOR INQUIRIES RE MULTIPLE VENDORS, INCLUDING ADOBE AND CANNON (3); CRITICAL
        VENDOR COMMITTEE CALL WITH DEBTORS AND M-III (1.0); CALL WITH DEBTORS RE CCHS CONTRACTS
        (.4); EMAILS RE VENDOR ISSUES AND QUESTIONS (.3).


    12/13/18  Goren, Matthew                        0.40          430.00                             011       55448149
        REVIEW AND REPOND TO VENDOR INQUIRIES AND CALL WITH J. APFEL RE: CCHS.
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 221 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18  Springer, Lauren                         2.30        2,116.00       011        55723976
        CALL WITH A. SIMON RE: SHIP SERVICES AGREEMENT SCHEDULES (.2); REVIEW NEUSTAR AGREEMENTS
        AND CONFERENCE WITH M. THOMPSON RE: SAME (.5); REVIEW AYLA AGREEMENT AND CONFERENCE
        WITH M. BEDNARCZYK RE: SAME (1); E-MAIL CORRESPONDENCE WITH G. FAIL AND M. EPSTEIN RE:
        FWSC AGREEMENT MARKUP (.2); CALL WITH G. FAIL, M. EPSTEIN AND M. BEDNARCZYK RE: ADOBE
        AGREEMENTS (.4).


    12/13/18  Miller, Jeri Leigh                 1.20         948.00         011        55428022
        REVIEW NUSTAR AGREEMENT AND PROVIDE COMMENTS ON SAME (.6); REVIEW AND RESPOND TO CASE
        CORRESPONDENCE RE: VENDOR ISSUES (.6).


    12/13/18  Bednarczyk, Meggin                           2.50        1,725.00        011       55723977
        REVIEW CHANGES TO ADOBE AND NEUSTAR VENDOR AGREEMENTS, CORRESPONDENCE WITH L.
        SPRINGER RE: SAME (2.3); CALL WITH G. FAIL, M. EPSTEIN AND L. SPRINGER RE: ADOBE AGREEMENT (.2).


    12/13/18     Apfel, Joshua H.                        4.90       4,802.00          011          55513086
        REVIEW, MARKUP, AND COMMENT ON VARIOUS PROPOSED MASTER SERVICE AGREEMENTS (1.9);
        CONFER WITH SEARS RE: SAME (.5); CONFER WITH G. FAIL RE: SAME (.3); CONFER WITH J.L. MILLER RE:
        SAME (.3); PREPARE CRITICAL VENDOR AGREEMENT FOR ADOBE (1.3); CONFER WITH SEARS RE: SAME
        (.3); CONFER WITH G. FAIL RE: SAME (.3).


    12/13/18  Thompson, Maryann                     1.50        840.00         011          55723980
        REVIEW AND PROVIDE COMMENTS ON VENDOR AGREEMENTS (1.4); CALL WITH G. FAIL, M. EPSTEIN, M.
        SPRINGER, AND M. BEDNARZCYK RE: VENDOR AGREEMENTS (.1).


    12/14/18  Epstein, Michael A.                    0.90         1,350.00                           011       55438406
        REVIEW AYLA CONTRACT (.4); REVIEW NEUSTAR AGREEMENT (.5).


    12/14/18  Fail, Garrett                              1.50       1,950.00         011         55426413
        DRAFT ADOBE CV AGREEMENT (.3); ANALYSIS RE AMERICAN COLOR (.1); EMAILS WITH SEARS RE
        VENDOR ISSUES (.3); ADDRESS INQUIRIES RE PCL CO LTD. IN HONG KONG (.1); RESPOND TO ADDITIONAL
        VENDOR-RELATED ISSUES TO DEBTORS AND M-III (.7).


    12/14/18     Miller, Jeri Leigh                                 1.80          1,422.00           011       55428396
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 222 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND PROVIDE COMMENTS ON FWSC CONTRACT (.5); REVIEW AND RESPOND TO VENDOR
        INQUIRY ISSUES (.5); CALL WITH J. APFEL RE: FEDEX (.1); RESEARCH SSB ISSUE AND SEND EMAIL TO G.
        FAIL RE: SAME (.7).


    12/14/18  Bednarczyk, Meggin                 0.20      138.00                                    011       55723983
        REVIEW FWSC VENDOR AGREEMENT COMMENTS FROM BANKRUPTCY.


    12/14/18   Apfel, Joshua H.                         3.60     3,528.00          011         55513076
        CALLS AND EMAILS WITH SEARS RE: VARIOUS ADDITIONAL CRITICAL VENDOR REQUESTS AND
        RELATED DISPUTES (1.6); CONFER WITH WEIL BFR VENDOR TEAM RE: SAME (.4); FURTHER REVISE AND
        INCORPORATE COMMENTS TO ADOBE AGREEMENT (.4); REVIEW VARIOUS SERVICE AGREEMENTS IN
        CONNECTION WITH DISCRETE VENDOR INQUIRIES AND DISPUTES (.9); CONFER WITH WEIL BFR TEAM RE:
        SAME (.3).


    12/17/18  Epstein, Michael A.                 1.10                            1,650.00           011       55724266
        REVIEW CITIBANK AGREEMENT AND DATA OWNERSHIP.


    12/17/18     Fail, Garrett                           5.40       7,020.00       011          55453389
        ATTENTION TO SSB AGREEMENT AND LEGAL ARGUMENTS (.2); EMAILS RE SAME (.2); ANALYSIS RE
        OPEN CRITICAL VENDOR ISSUES WITH B. PODZIUS (.9); EMAILS WITH DEBTORS RE SAME (.3); ANALYSIS
        RE ASSURANT AND CCHS OBJECTION AND CALLS AND EMAILS WITH DEBTORS RE SAME (.4); MULTIPLE
        EMAILS AND ANALYSIS WITH DEBTORS AND E. ACEVEDO RE VARIOUS VENDOR AND CONTRACT ISSUES
        (1.7); REVIEW AND REVISE CRITICAL VENDOR AGREEMENTS (.2); ADDRESS ADDITIONAL VENDOR AND
        CONTRACT QUESTIONS AND ISSUES FROM DEBTORS AND E. ACEDVEDO (1.0); CALL WITH E. ACEVEDO
        AND K. YI RE TCS. (.5).


    12/17/18  Miller, Jeri Leigh                    0.10       79.00                                 011       55459301
        REVIEW AND RESPOND TO CORRESPONDENCE RE: MILTON MANUFACTURING.


    12/17/18 Skrzynski, Matthew                     0.30                            237.00           011       55500988
        ANALYZE BEELINE PROPOSAL RE: PAYMENT PROCESSING.


    12/17/18     Apfel, Joshua H.                                   1.40          1,372.00           011       55513066
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 223 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND COMMENT ON BANKRUPTCY-RELATED ISSUES ASSOCIATED WITH NEWLY PROPOSED
        VENDOR AGREEMENTS (1.1); CONFER WITH SEARS RE: SAME (.3).


    12/17/18  Podzius, Bryan R.                        4.00        3,500.00         011         55512905
        REVIEW ASSURANT OBJECTION (.3); CALL WITH CLIENT RE: SAME (.3); EMAILS WITH CLIENT AND
        VENDOR TEAM RE: SAME (.5) REVIEW LUXOTTICA OBJECTION (.4); CONFER WITH G. FAIL RE: OPEN
        VENDOR MATTERS (.8); EMAILS WITH CLIENT RE: VENDOR FOR HURRICANE DAMAGE (.2); REVIEW
        VENDOR AGREEMENT (1.0); REVIEW VENDOR AGREEMENT (.5).


    12/18/18   Fail, Garrett                            2.50      3,250.00         011        55497921
        EMAILS WITH DEBTORS AND ADVISORS RE MULTIPLE VENDOR AND CONTRACT ISSUES (.4) CALL WITH
        CRITICAL VENDOR TEAM AND E. ACEVDO RE VENDOR ROUNDUP. (.8) CALL WITH SEARS RE AMERICAN
        COLOR (.2) ADDRESS ASSURANT RELATED ISSUES (.7) CONFER WITH B. PODZIUS RE SSB AND CALL WITH
        AKIN AND D. SCHWARTZ AND SSB ATTORNEY RE SAME (.4).


    12/18/18  Miller, Jeri Leigh                          0.20       158.00        011          55459274
        CALL WITH B. PODZIUS RE: SSB (.1); REVIEW AND RESPOND TO QUESTION RE: WEATHERVANE (.1).


    12/18/18  Apfel, Joshua H.                                      0.30            294.00           011       55513081
        REVIEW MATERIALS RE: SAME AND SUMMARIZE.


    12/18/18     Podzius, Bryan R.                        5.40      4,725.00         011        55512923
        REVIEW AND REVISE VENDOR AGREEMENT (.4); REVIEW EMAILS RE: ADMINISTRATION AGREEMENT (.2);
        REVIEW RESERACH RE: VENDOR RECOUPMENT (.3); CONFER WITH J. MILLER RE: SAME (.1); REVIEW
        RESEARCH RE: SETOFF FOR GROCERY (1.0); PARTICIPATE ON CALL WITH CLIENT ON VENDOR MATTERS
        (1.0); CALL WITH J. WILTON (ROPES) RE: ASSURANT CONTRACT OBJECTION (.3); CALL WITH COUNSEL TO
        VENDOR (.2); REVIEW VENDOR LETTER AGREEMENT (.9); REVIEW RESEARCH RE: SAME (1.0).


    12/19/18  Miller, Jeri Leigh                       0.40        316.00      011                             55468492
        REVIEW VENDOR ISSUE AND EMAIL RE: SAME (.2); REVIEW VENDOR AGREEMENTS FOR
        NON-ASSUMPTION LANGUAGE (.2).


    12/19/18     Apfel, Joshua H.                                   1.90          1,862.00           011       55512977
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 224 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALLS AND EMAILS WITH SEARS RE: VARIOUS ADDITIONAL CRITICAL VENDOR REQUESTS AND
        RELATED DISPUTES (1.1); REVIEW VARIOUS VENDOR AGREEMENTS IN CONNECTION WITH SAME (.5);
        CONFER WITH WEIL BFR VENDOR TEAM RE: SAME (.3).


    12/19/18  Podzius, Bryan R.                      1.20                         1,050.00           011       55512864
        DRAFT CERTIFICATE OF NO OBJECTION RE: ASSURANT MOTION.


    12/20/18   Fail, Garrett                          1.40       1,820.00       011        55490614
        CRITICAL VENDOR ROUNDUP CALL (1.0); EMAILS AND CALLS WITH SEARS RE VENDOR ISSUES AND
        CONFER WITH B. PODZIUS CONTEMPORANSOUELY RE SAME (.4).


    12/20/18  Podzius, Bryan R.                        1.50       1,312.50       011           55512908
        REVIEW PACA/PASA CLAIMANTS DEMAND (.2); RETURN CALL TO VENDOR (.2); REVISE FINAL
        ASSURANT ORDER (.2); RESPOND TO CLIENT RE: TRANSITION SERVICES FOR VENDOR (.4); REVIEW
        AMAZON VENDOR INFORMATION (.5).


    12/21/18  Fail, Garrett                             2.60       3,380.00      011            55490840
        ADDRESS MULTIPLE VENDOR ISSUES (.4); CALL WITH D. AQUAVIVA RE ARI CONTRACT ISSUES (.8);
        FOLLOW-UP CALL RE SAME (.6); CALL WITH M. JOLY RE AMAZON CONTRACT ISSUES (.6); ADDRESS SSB
        CONTRACT ISSUE (.1); CALL WITH M. BOWLING RE VENDOR ISSUE (.1).


    12/21/18  Podzius, Bryan R.                      1.50         1,312.50         011        55516477
        CALL WITH SEARS VENDOR RE: CRITICAL VENDOR STATUS (.5); CALL WITH G. FAIL AND CLIENT RE:
        AMAZON AND OTHER VENDORS (1.0).


    12/26/18  Fail, Garrett                           0.20        260.00       011        55502031
        CALL WITH ATTORNEY FOR SCENT OF WORTH. (.1) EMAILS WITH DEBTORS RE SAME AND OTHER
        VENDOR ISSUES (.1).


    12/27/18     Fail, Garrett                                      1.20          1,560.00           011       55512909
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 225 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index
        CALL WITH M. SULLIVAN RE AMAZON AND ANALYSIS RE SAME (.2) ADDRESS VENDOR ISSUES AND
        QUESTIONS, INCLUDING RE COSTCO. (.1) CALL WITH DEBTORS AND VENDOR ATTORNEY RE SCENT OF
        WORTH (.4) ADDRESS VENDOR ISSUES PRESENTED BY DEBTORS (.4) ANALYSIS RE CCHS QUESTION AND
        CONTRACT FROM DEBTORS. (.1).


    12/27/18  Podzius, Bryan R.                                       0.20            175.00           011       55516603
        REVIEW CCHS AMENDMENT.


    12/28/18  Fail, Garrett                         0.60          780.00        011         55512907
        CALL WITH QUALYS AND EMAILS WITH DEBTORS RE SAME (.3); EMAILS WITH DEBTORS RE CCHS AND
        WITH UCC AND DIP LENDERS RE SAME (.3).


    12/28/18  Apfel, Joshua H.                       0.50        490.00                                011       55513003
        EMAILS WITH SEARS RE: VARIOUS VENDOR DISPUTES AND RELATED INQUIRIES.


    12/31/18  Fail, Garrett                                           0.20            260.00           011       55519544
        ADDRESS SEARS VENDOR ISSUES.


    12/31/18  Podzius, Bryan R.                                       1.00            875.00           011       55562861
        REVIEW COSTCO AGREEMENT.


    SUBTOTAL TASK 011 - Customer, Supplier and                      148.40       $159,331.00
    Vendor Issues(including critical vendors):

    11/19/18  Morris, Sharron                        1.80          639.00        013                             55322545
        PREPARE MATERIALS FOR UPCOMING DIP HEARING (1.6); EMAILS WITH TEAM RE: SAME (.2).


    11/27/18   Chan, Herbert                         2.80                             994.00           013       55342747
        ASSIST WITH PREPARATION OF DIP HEARING MATERIALS.


    11/29/18     Stauble, Christopher A.                              0.90            364.50           013       55487219
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 226 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE, FILE AND SERVE NOTICE OF FINAL HEARING ON DEBTORS’ MOTION FOR AUTHORITY TO (A)
        OBTAIN POSTPETITION FINANCING, (B) USE CASH COLLATERAL, (C) GRANT CERTAIN PROTECTIONS TO
        PREPETITION SECURED PARTIES, AND (D) SCHEDULE SECOND INTERIM HEARING AND FINAL HEARING
        (WITH RESPECT TO JUNIOR DIP FINANCING).


    11/30/18   Stauble, Christopher A.                0.40          162.00       013       55487272
        CONFER WITH CHAMBERS RE: STATUS OF JUNIOR DIP ORDER (.2); REVIEW ENTERED ORDER AND
        DISTRIBUTE TO TEAM RE: SAME (.2).


    12/01/18  Hwangpo, Natasha                       1.80       1,710.00        013                            55381265
        REVIEW AND REVISE WINDDOWN BUDGET (1.3); CALLS WITH WEIL TEAM RE SAME (.5).


    12/02/18  Shulzhenko, Oleksandr               0.50        497.50       013      55341354
        REVIEW RELATED CORRESPONDENCE AND CORRESPOND WITH N. HWANGPO RE WINDDOWN BUDGET.


    12/03/18  Urquhart, Douglas R.                                  0.40            580.00           013       55346948
        REVIEW EMAILS RE WIND-DOWN BUDGET.


    12/03/18     Shulzhenko, Oleksandr                      4.80    4,776.00        013        55345034
        CONFER WITH S. SINGH RE SALE OF SPARROW PROPERTIES (0.4); CONFER WITH S. LEPORIN RE SAME
        AND CREDIT AGREEMENT RESTRICTIONS FOR SALE (0.7); CONFER WITH D. SCHER SALA OF SHIP
        COLLATERAL (0.4); CORRESPOND WITH J. GODIO RE SAME (0.7); CONFER AND CORRESPOND WITH P. BUI
        RE DIP CLOSING DOCUMENTS (1.2); CONFER WITH C. OMUIRI RE JUNIOR DIP POST-CLOSING SCHEDULE
        (0.5); REVISE SAME (0.4); CONFER WITH J. LIOU RE WNDDOWN BUDGET (0.5).


    12/03/18  LePorin, Steven J.                        6.50      5,980.00       013         55378386
        REVIEW REMIC AND MEZZ LOANS (2.5); DISCUSS COMPLIANCE SUMMARY (1.0); DRAFT WAIVER (2.0);
        DISCUSS WAIVER WITH WEIL TEAM (.5); DISCUSS STRATEGY RE REMIC AND MEZZ DOCUMENTS (.5).


    12/03/18     Bui, Phong T.                                      4.00          2,760.00           013       55340700
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 227 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DISCUSSION WITH S. LEPORIN RE: COMPLIANCE SUMMARY AND REVIEW ABL TERM SHEET SUMMARY
        (0.8); EMAIL EXCHANGE RE: UPDATING THE MILESTONE AND GO FORWARD SCHEDULES, CHECK THE
        TERM SHEET AMENDMENTS AND WAIVER (0.2); CHECK AND EMAIL EXCHANGE WITH SEARS TEAM RE
        POST-CLOSING SIGNATURE PAGES (0.5); REVIEW DIP ABL CREDIT AGREEMENT AND PREPARE
        COMPLIANCE SUMMARY (2.0); REVIEW AND CONSIDER WORK STREAMS AND OPEN ITEMS (0.2); REVIEW
        AND REVISE BANKING DEAL REPORT AND EMAIL EXCHANGE WITH B. FISHER RE SAME (0.3).


    12/03/18  Shub, Lorraine                                        0.80            552.00           013       55367905
        DRAFT SEARS COMMENTS TO CREDIT AGREEMENT.


    12/03/18   Hwangpo, Natasha                       1.90          1,805.00       013      55381086
        CORRESPOND WITH WEIL TEAM, COMPANY AND MIII RE BUDGET ISSUES (.5); REVIEW AND ANALYZE
        SAME (.4); CORRESPOND WITH WEIL TEAM RE CLOSING ISSUES (.4); CORRESPOND WITH COMPANY AND
        DEBEVOISE RE INTEREST PAYMENTS (.2); CORRESPOND WITH LANDLORDS AND COUNTERPARTIES RE
        OPEN ISSUES (.4).


    12/03/18     Batis, Theodore                        5.10      2,856.00        013         55341138
        PREPARE EXECUTED COPY OF JUNIOR DIP DOCUMENT (.6); PREPARE EXECUTED DIP ABL DOCUMENT
        (2.2); ASSEMBLE FILES FOR DESKSET AND DRAFT INDEX PAGES FOR BOTH THE DIP ABL AND THE JUNIOR
        DIP DESKSETS (2.3).


    12/03/18   O'Muiri, Conor                       3.00        1,680.00         013       55366561
        FOLLOW UP WITH SEARS TEAM ON CERTAIN POST-CLOSING DELIVERABLES, WHILE NEGOTIATING WITH
        SKADDEN AND NORTON ROSE ON DELIVERY DATES (2.5); CLEAN UP JUNIOR DIP CREDIT AGREEMENT
        AND CIRCULATE INTERNAL WEIL PARTIES (.5).


    12/03/18   Marquez, Francheska                                  2.00            810.00           013       55401926
        REVISE CERTIFICATES.


    12/03/18  Grant, Keri                                7.10       2,875.50      013       55422596
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS (3.4); OVERSEE VARIOUS
        DATAROOMS IN CONNECTION WITH DIP FINANCING (1.1); CORRESPOND WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (1.0); CONFER WITH J. SEALES AND TEAM (1.6).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 228 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18   Peene, Travis J.                      1.00       240.00                               013       55404374
        ASSIST WITH PREPARATION OF EXISTING DEBT DOCUMENT MATERIALS.


    12/04/18  Urquhart, Douglas R.                     1.30      1,885.00       013       55346931
        EMAILS RE WIND DOWN BUDGET DELIVERY (0.3); REVIEW LE PORIN SUMMARY RE SPARROW CONSENTS
        AND USE OF PROCEEDS/COLLATERAL RELEASE (0.6); REVIEW AND RESPOND TO EMAILS (0.4).


    12/04/18     Singh, Sunny                             1.30     1,560.00       013         55352314
        CALL WITH DPW RE: CITI LC FACILITY (.3); CONFERENCE WITH COMPANY AND WEIL TEAM RE: CITI LC
        (.6); RESPOND TO EMAIL FROM COMPANY RE: DIP (.4).


    12/04/18  Shulzhenko, Oleksandr                     8.00       7,960.00          013        55345065
        CONFER WITH S. LEPORIN RE SPARROW TL AND MEZZ LOAN (1.4); REVIEW AND COMMENT ON
        SUMMARY OF SAME (0.9); CONFER WITH S. SINGH AND S. LEPORIN RE CHUBB LC (0.6); CONFER WITH J.
        MARCUS AND S. LEPORIN RE WAIVER UNDER SPARROW TL (0.5); REVIEW AND COMMENT ON DRAFT
        WAIVER (0.5); CONFER AND CORRESPOND WITH S. LEPORIN RE SAME (0.9); CORRESPOND WITH C.
        OMUIRI RE POST CLOSING SCHEDULE (0.4); REVIEW CORRESPONDENCE RE WINDDOWN BUDGET (0.5);
        CORRESPOND WITH C. ADAMS RE SAME (0.4); REVIEW SHIP APA AND SCHEDULES (0.7); CONFER AND
        CORRESPOND WITH S.LEPORIN RE SAME (0.8); CORRESPOND WITH S. SINGH RE SRAC PRIVATE LABLE LC
        PROGRAM (0.4).


    12/04/18  Kaneko, Erika Grace                    0.70       612.50           013        55340512
        MEET WITH K. DESCOVICH RE: CONFIDENTIAL TREATMENT REQUEST PROCESS (.5); DRAFT SAME (.2).


    12/04/18   LePorin, Steven J.                         10.00        9,200.00       013         55379397
        DRAFT WAIVER (3.0); REVIEW AND ANALYZE LOAN DOCUMENTS (1.0); EMAILS RE WAIVER AND LOAN
        DOCUMENTS (1.5); ADVISOR CALL (.5); CALL RE CITI LC FACILITY (.5); REVIEW DOCUMENTS FOR CITI LC
        FACILITY CALL (.5); DISCUSSION RE SALE OF REAL PROPERTY AND EMALS RE SAME (1.0); REVIEW POST
        CLOSING SCHEDULE FOR ABL AND JUNIOR DIP (.5); EMAILS RE WINDDOWN BUDGET (.5); REVIEW SHIP
        APA AND SCHEDULES (1.0).


    12/04/18     Bui, Phong T.                                      0.60            414.00           013       55343066
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 229 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        TEAM DISCUSSION RE: COMPLIANCE SUMMARY (0.1); REVIEW UCC'S REQUEST FOR KCD IP LIEN SEARCH
        AND EMAILS WITH TEAM RE: SAME (0.2); COORDINATE DRAFT SPARROW WAIVER AND CONSENT (0.1);
        CONSIDER AND REVIEW WORK STEAMS, OPEN ITEMS (0.2).


    12/04/18  Hwangpo, Natasha                          0.50       475.00      013        55381398
        CALLS WITH WEIL TEAM RE DIP MILESTONES (.3); CORRESPOND WITH COMPANY AND DEBEVOISE RE
        INTEREST PAYMENT (.2).


    12/04/18  Batis, Theodore                       1.30       728.00        013        55383072
        ASSEMBLE NEWLY CUT STOCK CERTIFICATES, DRAFT STOCK POWERS AND CIRCULATE TO ATTORNEY.


    12/04/18  Grant, Keri                                6.90       2,794.50      013       55422834
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS (1.6); OVERSEE VARIOUS
        DATAROOMS IN CONNECTION WITH DIP FINANCING (3.5); CORRESPOND WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (0.9); CONFER WITH J. SEALES AND TEAM (0.9).


    12/04/18   Peene, Travis J.                      0.90       216.00                               013       55404301
        ASSIST WITH PREPARATION OF EXISTING DEBT DOCUMENT MATERIALS.


    12/05/18  Urquhart, Douglas R.                    2.10      3,045.00          013       55353345
        REVIEW FOLLOW UP EMAILS RE SPARROW DEBT ANALYSIS IN ADVANCE OF MEETING (0.4); REVIEW
        QUESTIONS ON GOING CONCERN APA SCHEDULES AND TIMING (0.3); RESPOND TO QUESTIONS RE CHUBB
        LC DRAW WITH S. SHULZHENKO (0.3); REVIEW SPARROW BOARD DECK (0.2); REVIEW ESL GOING
        CONCERN PROPOSAL AND FINANCING CONDITIONS (0.9).


    12/05/18  Singh, Sunny                            1.40                        1,680.00           013       55376650
        CALL RE: CASH MANAGEMENT (.4); REVIEW DIP ORDERS (1.0).


    12/05/18     Shulzhenko, Oleksandr                              7.70          7,661.50           013       55378359
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 230 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND WITH A. GOLDINSTEIN RE CONSIGNOR UCC FILINGS (0.7); CONFER WITH S. LEPORIN RE
        DIVIDEND PAYMENTS UNDER SPARROW MEZZ LOAN (0.5); CONFER WITH A. GOLDINSTEIN AND S.
        LEPORIN RE SPARROW MORTGAGE AND MEZZ LOANS (0.8); CONFER WITH S. LEPORIN RE CHANGES TO
        WAIVER UNDER MORTGAGE LOAN AGREEMENTS (0.8); REVIEW DRAFT SPARROW BOARD DECK (0.9);
        REVIEW CORRESPONDENCE WITH COMPANY RE CHUBB LC DRAW REIMBURSEMENT (0.4); REVIEW LC
        REIMBURSEMENT AGREEMENT AND CORRESPOND WITH WEIL BANKING RE SAME (0.9); CORRESPOND
        WITH P. BUI RE DIP NOTICES OF CONVERSION (0.4); REVIEW DIP CREDIT AGREEMENTS RE SAME (0.5);
        CORRESPOND WITH BFR RE WINDDOWN BUDGET (0.4); PREPARE CHART OF ALLOWED PAYMENTS
        UNDER FUNDED DEBT (0.9); CONFER WITH S. LEPORIN RE EODS UNDER SEARS PREPETITION DEBT
        INSTRUMENTS (0.5).


    12/05/18   LePorin, Steven J.                     5.50         5,060.00        013       55379114
        REVISE SPARROW WAIVER (1.5); CALL RE SPARROW LOAN DOCUMENTS (.5); EMAILS RE SCHEDULES (.5);
        REVIEW MEZZ LOAN PROVISIONS RE 9.22 AND INTERPRET (1.5); REVIEW 10-Q LANGUAGE AND EMAILS RE
        SAME (1.5).


    12/05/18   Bui, Phong T.                           0.60         414.00       013       55347246
        EMAIL EXCHANGE RE SCENT OF WORTH UCC (0.1); DISCUSS WITH S. SHULZHENKO RE CONVERSION,
        UPDATE NOTICE OF CONVERSION AND EMAILS WITH SEARS RE SAME (0.4); COORDINATE UCC REQUEST
        WITH BFR TEAM (0.1).


    12/05/18  Goldinstein, Arkady                   0.90                            882.00           013       55397866
        CONFER RE: DIP WATERFALL AND CORRESPOND RE SAME.


    12/05/18  Diktaban, Catherine Allyn                             0.20            112.00           013       55389951
        EMAIL DIP LENDERS RE: PENDING MOTIONS.


    12/05/18  Hwangpo, Natasha                         1.60         1,520.00      013        55381549
        REVIEW AND REVISE JUNIOR DIP ORDER RE FINAL DIP ORDER (1.1); CORRESPOND WITH WEIL TEAM RE
        WINDDOWN BUDGET (.5).


    12/05/18     Grant, Keri                                        7.70          3,118.50           013       55422575
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 231 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS (3.4); PREPARE DILIGENCE
        SUMMARIES AND ATTEND TO VARIOUS PROPERTY SPECIFIC MATTERS (2.1); OVERSEE VARIOUS
        DATAROOMS IN CONNECTION WITH DIP FINANCING (1.6); CORRESPONDENCE WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (0.2); CONFER WITH J. SEALES AND TEAM (0.4).


    12/06/18  Urquhart, Douglas R.                     0.60        870.00          013                         55380889
        RESPOND TO QUESTIONS RE M&A PROCESS (0.4); FOLLOW UP RE LIEN SEARCHES (0.2).


    12/06/18  Singh, Sunny                              2.30       2,760.00           013                      55385952
        CALL WITH MIII RE: BUDGET (.3); CONFERENCE WITH N. HWANG RE: DIP (.3); CALLS RE: CASH
        MANAGEMENT WITH COMPANY (1.2); REVIEW GA SUBSTANTIAL CONTRIBUTION MOTION (.5).


    12/06/18   Shulzhenko, Oleksandr                      8.70       8,656.50        013          55379095
        REVIEW 4TH AMENDMENT TO SPARROW MORTGAGE LOAN AGREEMENT (0.9); CONFER WITH A.
        GOLDINSTEIN RE SAME (0.8); CONFER WITH S. LEPORIN RE WAIVER UNDER MORTGAGE LOAN
        AGREEMENT (0.5); CORRESPOND WITH K. DESKOVICH RE DRAFT 10Q (0.8); CONFER WITH S. LEPORIN RE
        SAME (0.8); CORRESPOND WITH J, GOLSTER RE EOD UNDER KCD IP INDENTURE (0.4); CALL WITH K.
        DESKOVICH AND S. LEPORIN RE DRAFT 10Q (0.8); CORRESPOND WITH S. SINGH RE INTEREST PAYMENT
        ON FILO AND CASCADE LOANS (0.8); REVIEW DIP ABL LAND JUNIOR ORDERS RE SAME (0.8); CONFER
        WITH P. BUI RE DIP NOTICES OF CONVERSION (0.8); CONFER WITH R. PRAKASH RE SAME (0.4); REVIEW
        CORRESPONDENCE RE DIP INSURANCE ENDORSEMENTS (0.5); CONFER WITH P. BUI AND T. LII (PAUL
        WEISS) RE COLLATERAL REVIEW (0.4).


    12/06/18  Descovich, Kaitlin                        0.40        380.00        013                          55377177
        CALL WITH S. SHULZHENKO, S. LEPORIN AND J. GOLTSER RE DEBT OBLIGATIONS/DISCLOSURE.


    12/06/18  LePorin, Steven J.                       1.00      920.00                              013       55378892
        ADVISOR CALL (.5); EMAILS AND CONFERENCE RE SPARROW WAIVER (.5).


    12/06/18     Bui, Phong T.                           1.00        690.00        013       55360986
        DISCUSS WITH PAUL WEISS, DISCUSS WITH S. SHULZHENKO AND CALL PAUL WEISS RE COLLATERAL
        REVIEW (0.2); DISCUSS WITH S. SHULZHENKO RE CONVERSION ISSUE, REVISED NOTICE OF CONVERSIONS
        (0.4); COORDINATE UCC REQUEST (0.3); CONSIDER OPEN ITEMS AND WORK STREAMS (0.1).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 232 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18  Goldinstein, Arkady                      2.30      2,254.00     013        55397850
        CONFER RE DIP BUDGET AND SPARROW LEASE (1.2); REVIEW CASH MANAGEMENT MATERIALS AND
        CALL WITH M-III (1.1).


    12/06/18   Hwangpo, Natasha                       1.10          1,045.00       013        55381157
        REVIEW AND REVISE PUBLIC REPORTING RE DIP FACILITIES (.4); CORRESPOND WITH WEIL TEAM RE
        SAME (.2); REVIEW SUBSTANTIAL CONTRIBUTION MOTION (.5).


    12/06/18  Batis, Theodore                         0.80       448.00                              013       55378242
        COMPILE EXECUTION VERSIONS OF THE JUNIOR DIP FINANCING DOCUMENTS.


    12/06/18  Woodford, Andrew                       1.10      962.50           013        55377308
        EMAILS RE CONVERSION NOTICE AND DISCUSS SAME WITH COMPANY (.7); CALL WITH ADVISORS (.4).


    12/06/18   Grant, Keri                              7.50        3,037.50        013           55422646
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS (1.2); PREPARE DILIGENCE
        SUMMARIES AND ATTEND TO VARIOUS PROPERTY SPECIFIC MATTERS (2.1); OVERSEE VARIOUS
        DATAROOMS IN CONNECTION WITH DIP FINANCING AND BID PROCESS (3.0), CORRESPONDENCE WITH
        CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (0.6); CONFER WITH J. SEALES AND TEAM (0.6).


    12/07/18  Urquhart, Douglas R.                     1.90       2,755.00           013     55393717
        REVIEW NOTICE OF CONVERSION (0.3); REVIEW QUESTIONS RE INSURANCE ENDORSEMENTS (0.3);
        REVIEW REVISED AUCTION APA (0.8); RESPOND TO QUESTIONS RE LC FACILITY (0.5).


    12/07/18  Singh, Sunny                           0.50                           600.00           013       55385833
        CALL WITH PH RE: SUBSTANTIAL CONTRIBUTION APPLICATION.


    12/07/18  Shulzhenko, Oleksandr                       3.30      3,283.50       013           55378860
        REVIEW RELATED CORRESPONDENCE AND CONFER WITH P. BUI RE DIP NOTICES OF CONVERSION (0.8);
        REVIEW RELATED CORRESPONDENCE AND CORRESPOND WITH A. WOODFORD RE DIP INSURANCE
        ENDORSEMENTS (0.9); REVIEW DIP ICA RE SAME (0.5); REVIEW CORRESPONDENCE WITH MIII AND BFR RE
        PREPETITION LC LIEN PRIORITY (0.4); CORRESPOND AND CONFER WITH S. LEPORIN RE SAME (0.7).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 233 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18  LePorin, Steven J.                          2.50     2,300.00        013        55378026
        ADVISOR CALL (.5); EMAILS RE INSURANCE (1.0); REVIEW DOCUMENTS FOR ISSUES RE INSURANCE (.5);
        EMAILS RE PAYMENT WATERFALL IN PRE-PETITION DOCUMENTS (.5).


    12/07/18  Bui, Phong T.                         0.30       207.00        013        55365418
        TEAM DISCUSSIONS AND COORDINATE NOTICE OF CONVERSIONS WITH ABL AND JUNIOR AGENTS.


    12/07/18  Goldinstein, Arkady                3.80       3,724.00         013                               55397885
        CONFER WITH COMPANY AND FORMULATE PROPOSAL FOR LUXOTTICA (2.3); CONFER WITH
        LUXOTTICA AND ITS COUNSEL (1.5).


    12/07/18  Hwangpo, Natasha                        1.20      1,140.00        013         55381266
        CALL WITH WEIL TEAM AND PAUL HASTINGS RE SUBSTANTIAL CONTRIBUTION (.5); CORRESPOND
        WITH WEIL TEAM AND LAZARD RE SAME (.1); CORRESPOND WITH WEIL TEAM, LAZARD AND MIII RE
        WINDDOWN BUDGET (.3); CALLS WITH SAME RE SAME (.3).


    12/07/18  Woodford, Andrew                     1.10         962.50         013           55376310
        EMAILS WITH SKADDEN AND AON RE INSURANCE DELIVERABLES (.8); CALL WITH ADVISORS (.3).


    12/07/18   Grant, Keri                              7.60        3,078.00        013           55422642
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS (1.8); PREPARE DILIGENCE
        SUMMARIES AND ATTEND TO VARIOUS PROPERTY SPECIFIC MATTERS (1.2); OVERSEE VARIOUS
        DATAROOMS IN CONNECTION WITH DIP FINANCING AND BID PROCESS (2.4); CORRESPOND WITH
        CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (1.1); CONFER WITH J. SEALES AND TEAM (1.1).


    12/08/18  Shulzhenko, Oleksandr                    1.00       995.00        013                            55378038
        REVIEW RELATED CORRESPONDENCE AND CORRESPOND WITH L. VALENTINO RE BAYAMON
        CONSTRUCTION PROJECT (0.6); REVIEW DIP CREDIT AGREEMENTS RE SAME (0.4).


    12/08/18  Bui, Phong T.                         0.10         69.00       013                               55376406
        REVIEW RECORDS AND EMAIL EXCHANGE WITH L. VALENTINO RE EXECUTION VERSION OF
        TRANSACTION DOCUMENTS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 234 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/08/18  Lewitt, Alexander G.                                  0.90            504.00           013       55367311
        REVIEW LUXOTTICA'S DIP OBJECTION.


    12/08/18  Hwangpo, Natasha                       0.20                           190.00           013       55383412
        CORRESPOND WITH MIII TEAM AND WEIL TEAM RE DIP INVOICES.


    12/08/18  Grant, Keri                           4.30      1,741.50        013          55422728
        PREPARE DILIGENCE SUMMARIES AND ATTEND TO VARIOUS PROPERTY SPECIFIC MATTERS (2.1);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING (2.2).


    12/09/18  Hwangpo, Natasha                        0.50       475.00       013        55383502
        REVIEW SUBSTANTIAL CONTRIBUTION MOTION (.3); CORRESPOND WITH COMPANY, WEIL TEAM,
        LAZARD AND MIII RE SAME (.2).


    12/09/18  Grant, Keri                           5.20      2,106.00        013          55422882
        PREPARE DILIGENCE SUMMARIES AND ATTEND TO VARIOUS PROPERTY SPECIFIC MATTERS (2.8);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING (2.4).


    12/10/18   Urquhart, Douglas R.                   0.70       1,015.00         013        55433797
        REVIEW AND RESPOND TO EMAILS RE DIP CLOSING, FUNDING ON FINAL ORDER (0.5); REVIEW EMAILS
        (0.2).


    12/10/18  Singh, Sunny                              1.40       1,680.00         013                        55402735
        CALL WITH AKIN RE: PH CONTRIBUTION MOTION (.4); CALL RE: BUDGET WITH MIII (1.0).


    12/10/18   Shulzhenko, Oleksandr                      4.60       4,577.00        013         55422769
        REVIEW REVISED 10Q (1.1); CONFER WITH S. LEPORIN RE SAME (0.5); CORRESPOND WITH N. HWANGPO RE
        CYRUS COUNSEL FEE (0.4); CONFER WITH T. LII (PAUL WEISS) RE DEBT DOCUMENTS REQUEST (0.4);
        CORRESPOND WITH S. SINGH AND N. HWANGPO RE SAME (0.4); CONFER WITH P. BUI RE SAME (0.4);
        CORRESPOND WITH E. KANEKO RE DISCLOSURE OF MILESTONES SCHEDULES (0.4); CORRESPOND WITH S.
        SINGH RE DYKEMA FEE PAYMENT (0.4); CORRESPOND WITH R. PRAKASH RE JUNIOR DIP FINAL CLOSING
        DATE (0.6);.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 235 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18  Kaneko, Erika Grace                   4.00      3,500.00        013                              55402340
        REVIEW AND REDACT DIP CREDIT DOCUMENTATION IN PREPARATION FOR PUBLIC FILING.


    12/10/18  LePorin, Steven J.                       5.00         4,600.00           013       55490654
        ADVISOR CALL (.5); EMAILS RE CONTRIBUTION MOTION (.5); REVIEW 10-Q (2.0); REVIEW APA SCHEDULES
        AND EMAILS RE SAME (2.0).


    12/10/18   Bui, Phong T.                       0.10          69.00       013        55391049
        COORDINATE DOCUMENTS RE MILBANK INVOICE WITH BFR AND IP GOING CONCERN DIP DOCUMENTS
        WITH TIPT.


    12/10/18  Yiu, Vincent Chanhong                    7.60     6,650.00          013         55390855
        RESEARCH RECOUPMENT ISSUE (.7); RESEARCH DIP REIMBURSEMENT ISSUE (4.4); REVIEW DIP FACILITY
        DOCUMENTS FOR SUBSTANTIAL CONTRIBUTION MOTION (2.5).


    12/10/18   Hwangpo, Natasha                          1.30       1,235.00         013        55442740
        CORRESPOND WITH WEIL TEAM RE SUBSTANTIAL CONTRIBUTION MOTION (.3); CALLS WITH AKIN RE
        SAME (.3); CALLS WITH LAZARD RE SAME (.2); REVIEW PLEADINGS RE SAME (.4); REVIEW AND ANALYZE
        TEXAS OBJECTION (.1).


    12/10/18  Woodford, Andrew                                      0.40            350.00           013       55376368
        CALL WITH ADVISORS.


    12/10/18  Wong, Sandra                          4.50     1,822.50                                013       55414743
        REVIEW AND REVISE DOCUMENTS IN REAL ESTATE DATAROOM.


    12/10/18   Arias, Juan C.                       2.40       972.00       013         55433037
        REVIEW AND UPDATE FOLDERS IN REAL ESTATE FOLDER-UNENCUMBERED LEASED PROPERTIES ON
        INTRA LINKS DATA BASE.


    12/10/18     Grant, Keri                                        7.20          2,916.00           013       55490822
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 236 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (3.4);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (3.2); CONFER
        WITH J. SEALES AND OTHER WEIL STAFF (0.6).


    12/11/18   Urquhart, Douglas R.                  0.60        870.00        013           55433821
        REVIEW QUESTIONS RE CHUBB LANGUAGE IN SENIOR AND JUNIOR FINAL DIP ORDERS (0.3); REVIEW
        JUNIOR DIP FUNDING SUMMARY PREPARED BY R. PRAKASH AND S. SHULZHENKO (0.3).


    12/11/18  Singh, Sunny                                          0.30            360.00           013       55436503
        CALLS AND EMAILS RE: INTERCOMPANY CLAIMS.


    12/11/18   Shulzhenko, Oleksandr                  3.90       3,880.50         013          55422833
        REVIEW AND COMMENT ON REVISED DRAFT 10Q (1.4); CONFER WITH S. LEPORIN RE SAME (0.4); REVIEW
        JUNIOR DIP CREDIT AGREEMENT AND CORRESPOND WITH R. PRAKASH RE SUBSEQUENT TL
        BORROWINGS (0.9); REVIEW CORRESPONDENCE RE DIP INSURANCE ENDORSEMENTS (0.7); CONFER WITH
        S. LEPORIN RE SAME (0.5).


    12/11/18   Kaneko, Erika Grace                  7.80      6,825.00        013           55402320
        REVIEW AND REDACT DIP CREDIT DOCUMENTATION IN PREPARATION FOR PUBLIC FILING (4.0); DRAFT
        CTR LETTER AND RELATED SCHEDULE (3.8).


    12/11/18  LePorin, Steven J.                     2.00       1,840.00         013                           55490259
        REVIEW CASH MANAGEMENT ORDER (1.0); EMAILS RE SPARROW (.5); ADVISOR CALL (.5).


    12/11/18    Bui, Phong T.                          0.30        207.00         013         55398401
        REVIEW DRAFT RESPONSE TO UCC REQUEST (0.1); COORDINATE PAUL WEISS'S REQUEST FOR MORTGAGE
        DOCUMENTATION (0.1); DISCUSS WITH A. HWANG RE SALE OF PROPERTIES IN LIGHT OF PRE-PETITION
        ABL (0.1).


    12/11/18  Yiu, Vincent Chanhong                    9.50      8,312.50       013        55398485
        RESEARCH DIP REIMBURSEMENT ISSUE (6.8); REVIEW DIP DOCUMENTS FOR REPLY TO DIP FEES
        REIMBURSEMENT MOTION (.6); RESEARCH RECOUPMENT ISSUE AND COMPOSE EMAIL MEMO (2.1).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 237 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Peshko, Olga F.                        1.10       1,012.00         013       55599183
        CALL RE CASH MANAGEMENT (.2); CONFER RE SAME WITH WEIL TEAM (.1); CONFER WITH COMPANY
        AND WEIL TEAM REGARDING CASH MANAGEMENT ISSUES (.8).


    12/11/18   Hwangpo, Natasha                         1.90       1,805.00      013        55442959
        CORRESPOND WITH WEIL TEAM RE SUBSTANTIAL CONTIRBUTION MOTION (.3); REVIEW RESEARCH RE
        SAME (.2); DRAFT OBJECTION TRACKER (.8); CORRESPOND WITH COUNTERPARTIES RE OBJECTIONS (.6).


    12/11/18  Woodford, Andrew                        1.00         875.00      013                             55395638
        CALL WITH ADVISORS (.4); REVIEW AND DRAFT EMAILS RE INSURANCE ENDORSEMENTS (.6).


    12/11/18  Wong, Sandra                          7.00                          2,835.00           013       55414793
        REVIEW AND ORGANIZE FOLDERS IN REAL ESTATE DATAROOM.


    12/11/18  Arias, Juan C.                       7.80     3,159.00        013         55432593
        REVIEW AND UPDATE REAL ESTATE FOLDER-UNENCUMBERED LEASED PROPERTIES ON INTRA LINKS
        DATA BASE.


    12/11/18   Grant, Keri                            7.40          2,997.00        013        55490197
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (3.4);
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING (3.1), CORRESPONDENCE
        WITH CLIENT, COUTSIDE COUNSEL, TITLE COMPANY, ETC. (0.5); CONFER WITH J. SEALES AND OTHER
        TEAM (0.4).


    12/12/18     Urquhart, Douglas R.                    2.60       3,770.00       013          55433674
        DIP ADVISORS UPDATE (0.4); RESPOND TO QUESTIONS RE USE OF JUNIOR DIP PROCEEDS (0.4) AND AD
        VALOREM TAX PRIORITY (0.4); DISCUSS WAIVER PROCESS FOR DIP MILESTONES/GOING CONCERN SALES
        (0.4); REVIEW QUESTION RE ESL CREDIT BID/VOTING REQUIREMENTS WITH S. SHULZHENKO AND REVIEW
        AGREEMENTS RE SAME (0.8); REVIEW EMAILS RE SAME (0.2).


    12/12/18  Singh, Sunny                            2.40     2,880.00       013            55436675
        CALL WITH CLIENT RE: CASH MANAGEMENT (.4); CASH MANAGEMENT CALL WITH FTI (1.0); CALL RE:
        CASH MANAGEMENT WITH COMPANY (1.0).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 238 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18   Shulzhenko, Oleksandr                    6.50        6,467.50         013        55422617
        CORRESPOND WITH R. PRAKASH RE DIP ABL (0.5); REVIEW DIP ABL CREDIT AGREEMENT RE SAME (0.6);
        CORRESPOND AND CONFER WITH A. GOLDINSTEIN RE TAX LIENS (0.9); CORRESPOND WITH A. HWANG
        RE PREPETITION ABL COLLATERAL (0.4); CONFER WITH P. BUI RE SAME (0.3); CORRESPOND WITH N.
        HWANGPO RE MILESTONES (0.5); REVIEW 2L LOAN DOCUMENTS RE ESL CREDIT BID RIGHTS (1.8);
        CORRESPOND WITH S. SINGH RE SAME (0.9); CONFER WITH D. URQUHART RE SAME (0.3); CONFER WITH J.
        GOLTSER RE SAME (0.3);.


    12/12/18  LePorin, Steven J.                 1.00        920.00                                  013       55490682
        REVIEW COMMENTS TO SPARROW WAIVER AGREEMENT FINANCING.


    12/12/18  Bui, Phong T.                         1.00          690.00       013        55405494
        COORDINATE DOCUMENS REQUESTED BY PAUL WEISS (0.3); TEAM DISCUSSION AND DISCUSS WITH
        ANGELENE HWANG RE SALE OF PROPERTIES QUESTIONS (0.2); COORDINATE DOCUMENTS AND
        INFORMATION REQUESTED BY UCC AND EMAIL EXCHANG WITH THE COMPANY RE SAME (0.5).


    12/12/18  Goldinstein, Arkady                                   0.50            490.00           013       55454811
        ATTEND CASH MANAGEMENT UPDATE CALL.


    12/12/18  Yiu, Vincent Chanhong                     4.10        3,587.50      013       55405606
        REVIEW DIP FACILITY DOCUMENTS (2.3); DISCUSSION WITH S. SINGH AND N. HWANGPO RE DIP
        REIMBURSEMENT REPLY (0.5); CALL WITH COMPANY ON LIFT STAY MOTION AND DIP OBJECTION (0.5);
        REVIEW AND REVISE RECOUPMENT RESEARCH MEMO (0.8).


    12/12/18   Lewitt, Alexander G.                 2.70        1,512.00        013       55443888
        DRAFT MEMO ON RECOUPMENT RESEARCH (2.6); CONFER WITH V. YIU RE: RESEARCH ON RECOUPMENT
        (0.1).


    12/12/18  Hwangpo, Natasha                       1.60      1,520.00        013       55442715
        CORRESPOND WITH WEIL TEAM RE SUBSTANTIAL CONTRIBUTION MOTION (.6); REVIEW AND ANALYZE
        RESEARCH RE SAME (.5); REVIEW AND ANALYZE MOTION (.5).


    12/12/18     Woodford, Andrew                                   0.50            437.50           013       55448506
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 239 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW EMAILS RE INSURANCE AND CLOSING DELIVERABLES.


    12/12/18  Grant, Keri                           7.40       2,997.00         013         55490764
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (2.1);
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.3);
        CORRESPONDENCE WITH CLIENT AND OUTSIDE COUNSEL, TITLE COMPANY, ETC. (1.8); CONFER WITH J.
        SEALES AND TEAM (1.2).


    12/13/18  Urquhart, Douglas R.                    1.20      1,740.00     013        55434622
        REVIEW AND RESPOND TO EMAILS RE ADDITIONAL GOB SALES AND PROCEDURES AND DISCUSS WITH
        SHULZHENKO (0.9); REVIEW EMAILS RE GOING CONCERN APA STATUS (0.3).


    12/13/18   Shulzhenko, Oleksandr                   6.20         6,169.00         013         55422828
        CONFER AND CORRESPOND WITH R. PRAKASH RE INSURANCE PREMIUM FINANCING (0.9); REVIEW DIP
        CREDIT AGREEMENTS AND RELATED CORRESPONDENCE RE SAME (0.7); CONFER WITH S. JACOBSON RE
        ADDITIONAL GOB STORE CLOSURES AND LIQUIDATION AGENT (0.5); CORRESPOND WITH WEIL BFR RE
        SAME (0.8); REVIEW DIP CREDIT AGREEMENTS RE SAME (0.7); CONFER WITH S. SINGH RE SAME (0.6);
        REVIEW ESL CORRESPONDENCE AND REVISED WAIVER (0.9); CONFER WITH S. LEPORIN RE SAME (0.4);
        CORRESPOND WITH S. SINGH RE SKADDEN GOB INQUIRY (0.3); CORRESPOND WITH S. JACOBSON
        (SKADDEN) RE SAME (0.4).


    12/13/18  Bui, Phong T.                             0.30       207.00       013        55415158
        DISCUSS WITH J. HILLL OF AKIN RE RECEIVABLES SCHEDULES, CHECK DOCUMENTS AND EMAIL TEAM
        RE REQUEST FROM AKIN.


    12/13/18  Goldinstein, Arkady                     0.80         784.00                            013       55454802
        CASH MANAGEMENT CALL (.5); CORRESPOND RE: DIP OBJECTION (.3).


    12/13/18  Yiu, Vincent Chanhong                  6.80        5,950.00    013          55452775
        RESEARCH CASELAW FOR OBJECTION RESPONSE FOR DIP REIMBURSEMENT FEE MOTION (2.0); DRAFT
        OBJECTION RESPONSE FOR DIP REIMBURSEMENT FEE MOTION (4.8).


    12/13/18     Hwangpo, Natasha                                   0.70            665.00           013       55442956
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 240 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE WITH WEIL TEAM RE SUBSTANTIAL CONTRIBUTION MOTION (.5); CORRESPOND WITH
        SAME RE OBJECTION (.2).


    12/13/18   O'Muiri, Conor                        3.00         1,680.00      013           55432290
        CALL WITH SEARS FINANCE TO DISCUSS DEBT SCHEDULES (1.0); UPDATE SCHEDULES 1.04 AND 1.05 FOR
        POST-CLOSING DELIVERY OBLIGATION (2.0).


    12/13/18  Arias, Juan C.                        6.60      2,673.00                               013       55436203
        REVIEW PROJECT DATABASE FOR DOCUMENTS RE: LEASES AND SUBLEASES.


    12/13/18  Grant, Keri                             8.10          3,280.50        013        55490432
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (4.4);
        VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (1.3); CORRESPONDENCE
        WITH CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (1.3); CONFER WITH J. SEALES AND TEAM (1.1).


    12/14/18   Urquhart, Douglas R.                       1.70        2,465.00     013           55434146
        REVIEW GOB SALE PROCESS WITH SHULZHENKO (0.4); DISCUSS WAIVER WITH TEAM (0.3); REVIEW
        QUESTIONS RE IP FOR ESL BID (0.4); EMAILS RE FINANCING OF INSURANCE PREMIUMS (0.3); REVIEW 2L
        DIP WAIVER TERMS WITH S. SHULZHENKO/EMAILS (0.3).


    12/14/18  Singh, Sunny                             0.90       1,080.00                           013       55444278
        CALL WITH SKADDEN RE: MILESTONES (.6); FOLLOW UP RE: SAME (.3).


    12/14/18   Shulzhenko, Oleksandr                     6.50      6,467.50         013          55434112
        CORRESPOND WITH S. JACOBSON RE LIQUIDATION AGENT AND STALKING HORSE MILESTONE (0.4);
        CONFER WITH S. SINGH RE SAME (0.4); CALL WITH SKADDEN RE SAME (0.8); CONFER WITH P. BUI RE
        DRAFT WAIVER OF MILESTONE (0.5); CORRESPOND WITH MILLBANK RE WAIVER OF LIQUIDATION
        AGENT DEADLINE (1.1); CONFER WITH S. JACOBSON RE DIP ABL AMENDMENT RE INSURANCE
        FINANCING (0.4); CONFER AND CORRESPOND WITH R. PRAKASH RE SAME (0.8); REVIEW DRAFT DIP ABL
        DACA (1.2); CONFER WITH L. QUAINTANCE RE ALLOCATION OF SHIP SALE PROCEEDS (0.4); CORRESPOND
        WITH N. HWANGPO RE CASCADE COLLATERAL (0.5).


    12/14/18     Liou, Jessica                                      0.20            199.00           013       55449267
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 241 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO EMAILS RE CASH MANAGEMENT AND CONFER WITH O. PESHKO RE SAME.


    12/14/18  LePorin, Steven J.                                    1.00            920.00           013       55490611
        REVIEW DACA.


    12/14/18  Bui, Phong T.                           1.00        690.00       013                             55425500
        DISCUSS WITH S. SHULZHENKO, REVIEW DIP ABL AND PREPARE WAIVER REQUEST.


    12/14/18  Yiu, Vincent Chanhong                  5.80        5,075.00       013        55452632
        DRAFT OBJECTION RESPONSE FOR DIP REIMBURSEMENT FEE MOTION (4.3); CONDUCT RESEARCH RE:
        OBJECTION RESPONSE FOR DIP REIMBURSEMENT FEE MOTION (1.5).


    12/14/18 DiDonato, Philip                      1.20        672.00                                013       55455183
        CONDUCT RESEARCH RE: SUBSTANTIAL CONTRIBUTION MOTION 503(B) ISSUES.


    12/14/18   Hwangpo, Natasha                        4.70         4,465.00       013       55442182
        REVIEW AND REVISE SUBSTANTIAL CONTRIBUTION OBJECTION (2.5); CORRESPOND WITH WEIL TEAM
        RE SAME (.2); REVIEW AND REVISE OBJECTION TRACKER (.4); CALL WITH SKADDEN RE MILESTONES
        AND PROCESS (.7); CORRESPOND WITH WEIL TEAM RE CASCADE LOAN (.3); CORRESPOND WITH SAME
        RE MILESTONES AND WAIVERS (.3); CALLS WITH SAME RE SAME (.3).


    12/14/18   O'Muiri, Conor                           1.30        728.00         013        55432821
        REVISE SCHEDULES 1.04 AND 1.05 BASED ON DISCUSSIONS WITH SKADDEN (0.8); CALL WITH SKADDEN
        TO DISCUSS UPDATED SCHEDULES (0.5).


    12/14/18  Arias, Juan C.                       2.40         972.00                               013       55436538
        REVIEW DATABASE FOR DOCUMENTS RE: LEASES AND SUBLEASES.


    12/14/18     Grant, Keri                                        6.90          2,794.50           013       55490684
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 242 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (3.1);
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.2);
        CORRESPONDENCE WITH CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (1.0); CONFER WITH J.
        SEALES AND TEAM (0.6).


    12/15/18   Urquhart, Douglas R.                1.00      1,450.00        013          55433731
        REVIEW EMAILS RE INTERCOMPANY FUNDING REQUIREMENTS FOR FOREIGN SUBS (0.7); REVIEW
        EXISTING INTERCOMPANY BORROWING AGREMENT (0.3).


    12/15/18  Singh, Sunny                          1.40                          1,680.00           013       55436515
        REVIEW AND REVISE SUBSTANTIAL CONTRIBUTION MOTION.


    12/15/18  Shulzhenko, Oleksandr                 0.80       796.00        013       55434421
        REVIEW CORRESPONDENCE WITH S. SINGH AND CORRESPOND WITH D. URQUHART RE INERCOMPANY
        NOTE.


    12/15/18   Hwangpo, Natasha                     1.50         1,425.00      013        55443152
        REVIEW AND REVISE SUBSTANTIAL CONTRIBUTION MOTION (1.1); CORRESPOND WITH WEIL TEAM RE
        SAME (.4).


    12/15/18  Grant, Keri                          6.20       2,511.00       013                               55490317
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS.


    12/16/18  Hwangpo, Natasha                          2.90      2,755.00        013                          55442900
        DRAFT REPLY RE JUNIOR DIP OBJECTIONS (2.7); CORRESPOND WITH WEIL TEAM RE SAME (.2).


    12/16/18  Grant, Keri                          4.10        1,660.50                              013       55490262
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING.


    12/17/18     Urquhart, Douglas R.                               2.20          3,190.00           013       55450637
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 243 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW FINANCING COOPERATION PROVISIONS IN GOING CONCERN APA DRAFT (0.6); REVIEW ISSUE
        LIST RE SAME (0.4); CALL RE INTERCOMPANY FUNDING LOAN AGREEMENTS AND PRECEDENTS (0.6);
        REVIEW RESPONSES TO DIP OBJECTIONS (0.3); REVIEW DIP AMENDMENT RE FINANCING OF INSURANCE
        PREMIUMS (0.3).


    12/17/18  Singh, Sunny                                          0.40            480.00           013       55475165
        REVIEW JUNIOR DIP REPLY.


    12/17/18  Fail, Garrett                                         0.10            130.00           013       55732451
        CALL WITH POTENTIAL PARTICIPANT IN DIP LOAN.


    12/17/18 Schrock, Ray C.                        1.50      2,325.00       013        55630751
        NUMEROUS CALLS WITH DIP AGENT’S COUNSEL ON SEVERAL MATTERS RELATED TO SALE PROCESS.


    12/17/18     Shulzhenko, Oleksandr                    7.50        7,462.50        013        55463682
        CONFER WITH S. LEPORIN RE GLOBAL INTERCOMPANY NOTE (0.8); CONFER WITH D. URQUHART RE
        SAME (0.4); REVIEW CORRESPONDENCE WITH COMPANY AND MIII AND FINAL DIP ABL ORDER RE SAME
        (1.1); CORRESPOND WITH S. SINGH RE SAME (0.4); CALL WITH O. PESHKO AND S. LEPORIN RE SAME (0.4);
        REVIEW REVISED DRAFT ESL APA (1.8); CONFER WITH P. OVERMYER RE SAME (0.5); CORRESPOND WITH
        R. PRAKASH RE DIP ABL AMENDMENT RE INSURANCE PREMIUM FINANCING (0.3); CORRESPOND WITH
        SKADDEN RE SAME (0.4); REVIEW DRAFT DIP AMENDMENT (0.9); CORRESPOND WITH S. LEPORIN RE
        SAME (0.5).


    12/17/18   Liou, Jessica                                        1.00            995.00           013       55468456
        PARTICIPATE ON DIP ABL LENDERS CALL.


    12/17/18  LePorin, Steven J.                         3.00       2,760.00          013        55490446
        ADVISOR CALL (.5); REVIEW AND REVISE DACA (.5); EMAILS RE DACA (.5); EMAILS RE INSURANCE (.5);
        CALLS AND DICUSSIONS WITH WEIL TEAM RE INTERCOMPANY NOTE (1.0).


    12/17/18  Goldinstein, Arkady                                   0.70            686.00           013       55489625
        CONFER RE CASH MANAGEMENT ISSUES.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 244 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18   Yiu, Vincent Chanhong                3.60       3,150.00       013        55452597
        REVISE RESPONSE SUBSTANTIAL CONTRIBUTION MOTION AND FILING WITH RESPECT TO SAME.


    12/17/18   Hwangpo, Natasha                           3.80      3,610.00         013         55485602
        CORRESPOND WITH WEIL TEAM, LAZARD RE SUBSTANTIAL CONTRIBUTION RESPONSE (.4); REVIEW
        AND REVISE SAME (.8); CALL WITH AKIN RE SAME (.2); REVIEW AND REVISE REPLY (1.1); CORRESPOND
        WITH WEIL TEAM RE SAME (.5); REVIEW AND REVISE JUNIOR DIP ORDER (.6); CORRESPOND WITH WEIL
        TEAM, SKADDEN, MILBANK AND AKIN RE SAME (.2).


    12/17/18  Woodford, Andrew                        0.70         612.50      013           55434187
        CALL WITH ADVISORS (.2); CALL WITH WEIL BANKRUPTCY RE INTERCOMPANY LOANS (.3); EMAIL RE
        INSURANCE (.2).


    12/17/18  Grant, Keri                            7.40       2,997.00          013          55490198
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (4.5);
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.0);
        CORRESPOND WITH CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (0.4); CONFER WITH J. SEALES
        AND TEAM (0.5).


    12/17/18   Zaslav, Benjamin                       0.50         120.00        013        55492242
        ASSIST WITH PREPARATION, FILE AND SERVE DEBTORS' RESPONSE TO APPLICATION OF GA CAPITAL
        FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES PURSUANT TO BANKRUPTCY CODE
        SECTIONS 503(B)(3)(D) AND 503(B)(4).


    12/18/18     Urquhart, Douglas R.                   2.30       3,335.00       013    55466850
        REVIEW QUESTIONS ON APA/ESCROW FUNDING AND UCC RELEASE MECHANISMS (0.6); DISCUSS
        GLOBAL FUNDING WITH S. SHULZHENKO (0.4); REVIEW DRAFT GLOBAL INTERCOMPANY FUNDING NOTE
        (0.7); INTERNAL STATUS/WORKSTREAM CALL (0.3); CALL RE INTERCOMPANY NOTE (0.3).


    12/18/18     Singh, Sunny                           2.50         3,000.00       013        55475095
        CALL WITH PH RE: SUBSTANTIAL CONTRIBUTION MOTION (.8); REVIEW CASH MANAGEMENT ORDER
        (.7); CALL WITH J. LIOU RE CASH MANAGEMENT ISSUES (.2); CALL WITH BANKING TEAM RE SAME (.5);
        REVIEW UCC COMMENTS TO CASH MANAGEMENT ORDER (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 245 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18     Shulzhenko, Oleksandr                     8.20       8,159.00        013       55463688
        CORRESPOND WITH P. OVERMYER RE PAYOFF LETTERS UNDER ESL APA (0.5); CONFER WITH D. SCHER RE
        SAME (0.4); CORRESPOND WITH C. DE VUONO RE APA ESCROW ACCOUNT (0.4); CONFER WITH P.
        OVERMYER RE SAME (0.3); REVIEW DRAFT FINAL JUNIOR DIP ORDER (1.2); CONFER WITH S. LEPORIN RE
        DIP AGENTS INSURANCE ENDORSEMENTS (0.6); REVIEW CORRESPONDENCE WITH COMPANY RE SAME
        (0.5); CONFER AND CORRESPOND WITH R. PRAKASH RE DIP COMPLINACE CERTIFICATES (0.9);
        CORRESPOND WITH C. OMUIRI RE SAME (0.4); REVIEW AND REVISE DRAFT GLOBAL INTERCOMPANY
        NOTE (1.1); CONFER WITH C. OMUIRI RE SAME (0.4); CONFER WITH S. LEPORIN RE SAME (0.4);
        CORRESPOND WITH D. URQUHART RE SAME (0.5); CALL WITH S. SINGH AND S. LEPORIN RE SAME (0.6).


    12/18/18  Liou, Jessica                          0.20                           199.00           013       55468928
        CONFER WITH S. SINGH RE CASH MANAGEMENT ISSUES.


    12/18/18  LePorin, Steven J.                     1.50        1,380.00         013                          55490887
        ADVISOR CALL (.5); INTERCOMPANY NOTE REVIEW AND DRAFT (.5); EMAILS RE DACA (.5).


    12/18/18   Yiu, Vincent Chanhong                                0.90            787.50           013       55470797
        REVISE DIP JUNIOR ORDER.


    12/18/18  Lewitt, Alexander G.                                  1.60            896.00           013       55486528
        PREPARE CASE SUMMARIES FOR RESEARCH.


    12/18/18   Peshko, Olga F.                       2.00        1,840.00       013        55568479
        REVISE CASH MANAGEMENT ORDER AND CORRESPOND RE: SAME WITH WEIL TEAM (.9); CALL AND
        CONFER WITH A. GOLDINSTEIN RE: CASH MANAGEMENT ISSUES (.7); CORRESPOND WITH INTERESTED
        PARTIES RE REVISED CASH MANAGEMENT ORDER (.4).


    12/18/18  Hwangpo, Natasha                          2.80       2,660.00        013         55485629
        REVIEW AND REVISE DIP ORDER (1.1); REVIEW AND REVISE REPLY (.8); CORRESPOND WITH WEIL TEAM,
        SKADDEN AND MILBANK RE SAME (.5); CORRESPOND WITH WEIL TEAM RE OBJECTIONS (.4).


    12/18/18     Batis, Theodore                                    0.80            448.00           013       55464601
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 246 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL TO DISCUSS THE BLOCKED ACCOUNTS AND SEARS HOME IMPROVEMENT PRODUCTS, INC.
        PARTICIPATION IN THE PRE-PETITION LOAN DOCUMENTS.


    12/18/18  Grant, Keri                            7.50       3,037.50          013         55490320
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (4.4);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.0),
        CORRESPOND WITH CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (.7); CONFER WITH J. SEALES
        AND TEAM (0.4).


    12/18/18   Zaslav, Benjamin                       0.40         96.00        013         55492020
        ASSIST WITH PREPARATION, FILE AND SERVE DEBTORS' OMNIBUS REPLY TO OBJECTIONS TO JUNIOR
        DEBTOR-IN-POSSESSION FINANCING.


    12/19/18  Urquhart, Douglas R.                1.00       1,450.00       013        55466775
        REVIEW FINAL CASH MANAGEMENT ORDER AND REVISED INTERCOMPANY NOTE (0.5); REVIEW
        BLOCKED ACCOUNT AGREEMENT FOR POST WINDDOWN RESERVE UNENCUMBERED PROCEEDS (0.3);
        REVIEW EMAILS RE DIP WAIVER (0.2).


    12/19/18  Singh, Sunny                            1.70     2,040.00      013         55479246
        EMAILS RE: CASH MANAGEMENT ORDER (.6); REVIEW CASH MANAGEMENT AND CALLS RE: SAME (1.1).


    12/19/18    Shulzhenko, Oleksandr                   11.90     11,840.50          013        55474801
        REVISE DRAFT GLOBAL INTERCOMPANY NOTE (1.2); CONFER WITH C. OMUIRI RE SAME (0.3);
        CORRESPOND WITH SKADDEN RE SAME (0.5); CORRESPOND WITH MILBANK RE SAME (0.4); REVIEW AND
        COMMENT ON DRAFT ACCOUNT CONTROL AGREEMENT FOR DIP CASH COLLATERAL ACCOUNT (1.8);
        CONFER WITH S. LEPORIN RE SAME (0.9); CONFER WITH R. NAGAAR RE SAME (0.4); CORRESPOND WIT
        SKADDEN RE SAME (0.7); CORRESPOND WITH R. PRAKASH RE INSURANCE PREMIUM PAYMENTS (0.7);
        CORRESPOND WITH BFR RE SAME (0.4); CORRESPOND WITH N. MUNZ AND J. MARCUS RE ALLOCATION
        OF SHIP ASSET SALE PROCEEDS (0.9); CALL WITH LAZARD RE SAME (0.8); CONFER WITH T. HUMPHREY
        RE DIP ABL AMENDMENT RE INTERCOMPANY LOANS (0.5); REVIEW DRAFT FINAL CASH MANAGEMENT
        ORDER RE SAME (1.1); PREPARE DRAFT DIP ABL AMENDMENT (1.3).


    12/19/18  LePorin, Steven J.                        2.10         1,932.00     013                          55490225
        ADVISOR CALL (.1); REVISE INTERCOMPANY NOTE (1.0); CALL RE INTERCOMPANY NOTE (1.0).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 247 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/19/18   Goldinstein, Arkady                  14.30     14,014.00         013         55559378
        REVISE CASH MANAGEMENT ORDER (8.6); CONFER RE AND NEGOTIATE CHANGES (2.5); PREPARE FOR
        HEARING (3.2).


    12/19/18  Diktaban, Catherine Allyn                             0.30            168.00           013       55627341
        CALL WITH M. KORYCKI RE: DIP PROFESSIONALS.


    12/19/18  Lewitt, Alexander G.                                  0.80            448.00           013       55486660
        PREPARE SUMMARY OF RESEARCH REQUESTED.


    12/19/18   Hwangpo, Natasha                         3.30      3,135.00        013         55485543
        PREPARE RE CONTESTED JUNIOR DIP HEARING (1.1); CORRESPOND WITH WEIL TEAM RE SUBSTANTIAL
        CONTRIBUTION MOTION (.3); CORRESPOND WITH WEIL TEAM RE LCS (.2); CORRESPOND WITH MIII AND
        WEIL TEAM RE DIP INVOICES (.3); CORRESPOND WITH SAME RE HEARING DOCUMENTS (.4); REVIEW AND
        ANALYZE DIP OBJECTIONS (1.0).


    12/19/18  Batis, Theodore                       1.10        616.00                               013       55464647
        REVIEW PRE-PETITION LOAN DOCUMENTS TO VERIFY COLLATEREL.


    12/19/18  Woodford, Andrew                           1.80       1,575.00        013                        55497808
        REVIEW INSURANCE POLICY STATUS AND DISCUSS SAME WITH S. LEPORIN; DRAFT EMAIL TO
        SKADDEN RE SAME (1.3); CALL WITH ADVISORS (.3); DISCUSS DACA WITH S. LEPORIN (.2).


    12/19/18  Grant, Keri                                7.70       3,118.50      013       55490721
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS (2.2); OVERSEE VARIOUS
        DATAROOMS IN CONNECTION WITH DIP FINANCING (2.1), CORRESPOND WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (2.1); CONFER WITH J. SEALES AND TEAM (1.3).


    12/20/18  Urquhart, Douglas R.                       1.40      2,030.00     013          55483120
        REVIEW ADDITIONAL QUESTIONS ON GOING CONCERN APA (0.5); REVIEW REVISED DRAFT APA (0.3);
        REVIEW ISSUES LISTS (0.3); REVIEW EMAILS RE INTERCOMPANY FUNDING ARRANGEMENTS (0.3).


    12/20/18     Shulzhenko, Oleksandr                              9.20          9,154.00           013       55474902
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 248 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND WITH J. JOYE RE CASH COLLATERAL BLOCKED ACCOUNT AGREEMENT (0.7); ADVISORS
        STATUS CALL (0.3); REVIEW FINAL JUNIOR DIP ORDER (1.1); CONFER WITH G. WESTERMAN RE AGENCY
        AGREEMENT (0.5); REVIEW RELATED CORRESPONDENCE RE SAME (0.8); CONFER WITH S. LEPORIN RE
        INSURANCE ENDORSEMENTS (0.4); REVIEW AND COMMENT ON REVISED DRAFT OF CASH COLLATERAL
        BLOCKED ACCOUNT AGREEMENT (0.9); CORRESPOND WITH A. WOODFORD RE SAME (0.5); CONFER WITH
        C. OMUIRI RE POST-CLOSING ABL DELIVERABLES (0.5); REVIEW AND REVISE AGENCY AGREEMENT (1.8);
        CORRESPOND WITH G. WESTERMAN RE SAME (0.8); CALL WITH AKIN RE GLOBAL INTERCOMPANY NOTE
        (0.9).


    12/20/18   LePorin, Steven J.                      3.10       2,852.00         013       55490202
        ADVISOR CALL (.1); EMAILS AND CONFERENCES RE INSURANCE (1.0); EMAILS AND CONFERENCES RE
        AGENCY AGREMEEMENT (.5); EMAILS AND CONFERENCES RE DACA (.5); CALL RE INTERCOMPANY NOTE
        (1.0).


    12/20/18  Goldinstein, Arkady                 2.30      2,254.00                                 013       55559370
        CONFER AND CORRESPOND RE CASH MANAGEMENT AND DIP-RELATED ISSUES.


    12/20/18   Yiu, Vincent Chanhong                                0.90            787.50           013       55470669
        REVISE SUBSTANTIAL CONTRIBUTION ORDER.


    12/20/18  Hwangpo, Natasha                      0.30        285.00                               013       55485523
        CORRESPOND WITH WEIL TEAM RE DIP ORDER UPDATES AND MILESTONES.


    12/20/18  Batis, Theodore                                       0.10             56.00           013       55481363
        PREPARE SIGNATURE PAGE FOR THE DACA.


    12/20/18   O'Muiri, Conor                          5.10       2,856.00        013          55497317
        REVIEW DRAFT STOCK CERTIFICATES FOR SEARS ENTITIES, TO BE DELIVERED AT CLOSING (1.1); DRAFT
        JUNIOR DIP COMPLIANCE SUMMARY (1.5); DRAFT JUNIOR DIP AMENDMENT (1.0); DRAFT GLOBAL
        INTERCOMPANY NOTE (1.5).


    12/20/18  Woodford, Andrew                        0.60                          525.00           013       55497788
        EMAILS RE DACA AND DISCUSS SAME WITH S. LEPORIN.
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 249 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index

    12/20/18  Grant, Keri                            7.90       3,199.50          013          55490644
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (2.7);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.0);
        CORRESPOND WITH CLIENT, OUTSIDE COUNSEL, TITLE COMPANY, ETC. (2.4); CONFER WITH J. SEALES
        AND TEAM (0.8).


    12/21/18  Urquhart, Douglas R.                  1.50        2,175.00        013         55483114
        REVIEW REVISIONS TO CASH MANAGEMENT ORDER (0.3); REVIEW REVISED APA ISSUES LIST AND CALL
        RE SAME (0.9); REVIEW EMAILS (0.3).


    12/21/18  Singh, Sunny                             0.80       960.00         013                             55488759
        REVIEW ORDER RE GA MOTION (.4); REVISE LUXOTTICA LANGUAGE FOR JUNIOR DIP ORDER (.4).


    12/21/18   Shulzhenko, Oleksandr                   8.80         8,756.00       013       55482745
        CONFER WITH C. OMUIRI RE GLOBAL NOTE SECURITY AGREEMENT (0.6); REVIEW CALCULATIONS AND
        DIP ABL RE TARGET SHARING RATIO REDUCTION (0.7); CORRESPOND WITH R. PRAKASH RE SAME (0.2);
        REVIEW CORRESPONDENCE WITH A. SIMON AND IP LOAN DOCUMENTS RE SHIP IP PROCEEDS
        ALLOCATION (1.2); CONFER AND CORRESPOND WITH A. SIMON RE SAME (1.2); CALL WITH SKADDEN RE
        INSURANCE ENDORSEMENTS (0.5); CONFER WITH S. SINGH RE AGENCY AGREEMENT (0.5); REVISE DRAFT
        OF SAME (1.1); CORRESPOND WITH G. WESTERMAN RE SAME (0.6); REVISE DRAFT GLOBAL
        INTERCOMPANY NOTE (1.8); CORRESPOND WITH S. SINGH RE SAME (0.4).


    12/21/18  Goldinstein, Arkady                                     1.30          1,274.00           013       55559360
        DRAFT AND REVISE INSERT TO JUNIOR DIP ORDER.


    12/21/18   Yiu, Vincent Chanhong               0.90                               787.50           013       55483363
        REVISE CONSENSUAL ORDER FOR SUBSTANTIAL CONTRIBUTION.


    12/21/18  Hwangpo, Natasha                        1.00        950.00       013        55485749
        REVIEW AND REVISE SUBSTANTIAL CONTRIBUTION ORDER (.4); CORRESPOND WITH WEIL TEAM RE
        SAME AND DIP ORDER (.4); REVIEW AND ANALYZE MILESTONES RE SAME (.2).


    12/21/18     Stauble, Christopher A.                              0.90            364.50           013       55487215
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 250 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE PROPOSED FINAL ORDER AUTHORIZING DEBTORS TO (I) CONTINUE USING EXISTING CASH
        MANAGEMENT SYSTEM, BANK ACCOUNTS, AND BUSINESS FORMS, (II) IMPLEMENT ORDINARY COURSE
        CHANGES TO CASH MANAGEMENT SYSTEM, (III) CONTINUE INTERCOMPANY TRANSACTIONS, AND (IV)
        PROVIDE ADMINISTRATIVE EXPENSE PRIORITY FOR POSTPETITION INTERCOMPANY CLAIMS AND
        GRANTING RELATED RELIEF [ECF NO. 5] AND SUBMIT TO CHAMBERS FOR APPROVAL.


    12/21/18  Grant, Keri                                6.80       2,754.00      013       55490542
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (1.5);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.1); ATTEND TO
        MATTERS RELATED TO INDIVIDUAL PROPERTY SALES (1.1); CORRESPOND WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (1.5); CONFER WITH J. SEALES AND TEAM (0.6).


    12/22/18  Grant, Keri                           3.20       1,296.00                              013       55490189
        ATTEND TO MATTERS RELATED TO INDIVIDUAL PROPERTY SALES.


    12/23/18  Singh, Sunny                          0.20                            240.00           013       55488705
        REVIEW LUXOTTICA LANGUAGE FOR JUNIOR DIP ORDER.


    12/23/18  Grant, Keri                           2.40        972.00                               013       55490223
        ATTEND TO MATTERS RELATED TO INDIVIDUAL PROPERTY SALES.


    12/24/18  Shulzhenko, Oleksandr                    0.60                         597.00           013       55501377
        CONFER WITH S. LEPORIN RE BIDS AND POST-CLOSING ITEMS.


    12/24/18  Hwangpo, Natasha                     0.40          380.00       013          55514407
        CORRESPOND WITH WEIL TEAM RE LUXOTTICA LANGUAGE (.2); REVIEW AND ANALYZE SAME (.2).


    12/24/18  Grant, Keri                           2.00         810.00      013                               55532119
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (1.4);
        ATTEND TO MATTERS RELATED TO INDIVIDUAL PROPERTY SALES (0.6).


    12/26/18     Urquhart, Douglas R.                               0.40            580.00           013       55516205
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 251 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW EMAILS RE STATUS AND M&A PROCESS.


    12/26/18   Shulzhenko, Oleksandr               1.00       995.00         013         55501281
         REVIEW CORRESPONDENCE RE INSURANCE ENDORSEMENTS AND REVISED DACA (0.4); CONFER WITH S.
        LEPORIN RE POST-CLOSING ITEMS (0.6).


    12/26/18  LePorin, Steven J.                      2.50         2,300.00        013      55564634
        EMAILS RE DACA WITH AGENTS (.3); CONFERENCES RE DACA WITH WEIL TEAM (.5); EMAILS RE
        INSURANCE WITH WEIL TEAM (.5); REVIEW INSURANCE (.2); REVIEW INTERCOMPANY NOTE SECURITY
        AGREEMENT (.5); REVISE INTERCOMPANY NOTE SECURITY AGREEMENT (.3); EMAILS RE REVISED
        INTERCOMPANY NOTE SECURITY AGREEMENT (.2).


    12/26/18  Bui, Phong T.                          0.60          414.00         013        55500881
        COORDINATE JUNIOR DIP CRA DOCUMENTS FOR SUBMISSION (0.4); DISCUSS WITH S. LEPORIN AND
        FOLLOW UP ON GLOBAL INTERCOMPANY NOTE (0.2).


    12/26/18   Goldinstein, Arkady                   3.30         3,234.00       013        55559766
        NEGOTIATE AND REVISE LANGUAGE IN JUNIOR DIP ORDER (2.2); CONFER INTERNALLY AND WITH
        CLIENT RE SAME (1.1).


    12/26/18  Peshko, Olga F.                       1.50     1,380.00        013        55498470
        CORRESPONDENCE RE: SERVICE OF CASH MANAGEMENT ORDER WITH S SINGH AND PRIME CLERK (.2);
        DRAFT SUMMARY CASH MANAGEMENT ORDER (1.2); CORRESPOND RE: SAME (.1).


    12/26/18  Hwangpo, Natasha                       0.50                           475.00           013       55514519
        CORRESPOND WITH WEIL TEAM RE JUNIOR DIP ORDER.


    12/26/18   Reyes, Yahayra                         8.50     3,442.50                              013       55591283
        ASSIST K. GRANT WITH ORGANIZATION OF REAL ESTATE DATABASE.


    12/26/18     Grant, Keri                                        7.10          2,875.50           013       55531639
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 252 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (1.6);
        VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.2); ATTEND TO
        MATTERS RELATED TO INDIVIDUAL PROPERTY SALES (2.8); CORRESPOND WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (0.2); CONFER WITH J. SEALES AND TEAM (0.3).


    12/27/18  Singh, Sunny                             1.70          2,040.00      013       55522311
        REVIEW JUNIOR DIP ORDER LANGUAGE (.9); EMAILS RE: SAME (.4); REVIEW INTERCOMPANY NOTE (.4).


    12/27/18   Shulzhenko, Oleksandr                    8.70        8,656.50       013         55511676
        REVIEW AND COMMENT ON DRAFT GLOBAL NOTE COLLATERAL AGREEMENT (2.8); CONFER WITH S.
        LEPORIN AND C. OMUIRI RE SAME (0.6); REVIEW AND REVISE DRAT GLOBAL NOTE (0.9); CORRESPOND
        WITH S. LEPORIN RE SAME (0.7); CORRESPOND WITH O. PESHKO RE MONTHLY OPERATING REPORT
        REPAYMENT OF DEBT FACILITIES (0.6); CONFER WITH S. LEPORIN RE INSURANCE ENDORSEMENTS (0.5);
        CONFER WITH C. OMUIRI AND R. NAGAAR RE EXISTING INTERCOMPANY NOTES (0.5); CORRESPOND
        WITH C. OMUIRI RE SAME (0.4); REVIEW CORRESPONDENCE WITH MIII AND COMPANY RE FUNDING
        SEARS INDIA (0.8); REVIEW REVISED BLOCKED ACCOUNT AGREEMENT (0.5); CORRESPOND WITH A.
        WOODFORD RE SAME (0.4).


    12/27/18  LePorin, Steven J.                         4.20       3,864.00        013    55564619
        ADVISOR CALL (.5); EMAILS RE DACA (.2); CONFERENCE WITH WEIL TEAM RE OPEN ITEMS ON
        INSURANCE AND OTHER POST CLOSING ITEMS (1.0); REVIEW AND REVISE INTERCOMPANY NOTE
        DOCUMENTS (2.5).


    12/27/18   Bui, Phong T.                              1.80      1,242.00      013          55505770
        PARTICIPATE ON ADVISOR UPDATE CALL (0.2); REVIEW EMAILS RE DACA AND FOLLOWED UP WITH
        SKADDEN (0.3); REVISE INTERCOMPANY NOTE (0.1); REVIEW DRAFT RESPONSE TO UCC REQUEST RE LC
        FACILITY DOCUMENTS (0.1); REVIEW DIP DISCLOSURE IN MONTHLY OPERATING REPORT AND EMAILS
        WITH S. LEPORIN RE SAME (0.6); REVIEW APA LIEN DISCLOSURE SCHEDULES AND EMAILS WITH S.
        LEPORIN RE SAME (0.5).


    12/27/18  Goldinstein, Arkady                   2.60        2,548.00                             013       55559376
        NEGOTIATE AND REVISE LUXOTTICA LANGUAGE IN JUNIOR DIP ORDER.


    12/27/18     Hwangpo, Natasha                                   1.70          1,615.00           013       55514321
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 253 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND REVISE JUNIOR DIP ORDER (.6); REVIEW AND REVISE CORRESPONDENCE TO CHAMBERS RE
        SAME (.2); CORRESPOND WITH SKADDEN, WEIL, THOMPSON HINE RE SAME (.5); REVIEW AND REVISE DIP
        EXHIBITS RE FILING (.3); CORRESPOND WITH WEIL TEAM RE SAME (.1).


    12/27/18   O'Muiri, Conor                     5.70                            3,192.00           013       55532365
        DRAFT INTERCOMPANY GLOBAL NOTE SECURITY AGREEMENT.


    12/27/18  Woodford, Andrew                         3.60         3,150.00       013         55501336
        CALL WITH ADVISORS (.2); RESPOND TO EMAILS RE DACA (.3); EMAILS AND CALLS WITH CLIENT AND
        SKADDEN RE INSURANCE ENDORSEMENTS ISSUES (3.1).


    12/27/18   Reyes, Yahayra                        10.50      4,252.50       013                             55591273
        ASSIST K. GRANT WITH ORGANIZATION OF FILES AND UPLOAD DOCUMENTS INTO DATABASE.


    12/27/18   Grant, Keri                                9.30       3,766.50     013       55531720
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (2.0);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (3.1); ATTEND TO
        MATTERS RELATED TO INDIVIDUAL PROPERTY SALES (3.4); EMAILS WITH CLIENT, OUTSIDE COUNSEL,
        TITLE COMPANY, ETC. (0.4); CONFER WITH J. SEALES AND TEAM (0.4).


    12/28/18  Urquhart, Douglas R.                    1.50       2,175.00        013         55516250
        REVIEW BIDDERS MARKUPS OF APA AND BID DOCUMENTS (0.8); REVIEW EMAILS (0.3); REVIEW AND
        RESPOND TO EMAILS RE MILESTONE WAIVERS (0.4).


    12/28/18     Shulzhenko, Oleksandr                   10.00         9,950.00        013          55514741
        CONFER AND CORRESPOND WITH S. LEPORIN RE JUNIOR FINAL DIP CLOSING DATE (0.7); REVIEW
        ENTERED FINAL JUNIOR DIP ORDER (1.2); CORRESPOND WITH S. LEPORIN AND C. OMUIRI RE COMMENTS
        TO GLOBAL NOTE AND RELATED COLLATERAL AGREEMENT (0.8); CORRESPOND WITH N. HWANGPO RE
        MILESTONE WAIVER UNDER SENIOR AND JUNIOR DIP FACILITIES (0.5); REVIEW DIP LOAN DOCUMENTS
        AND CONFER WITH S. LEPORIN RE SAME (0.6); CORRESPOND WITH O. PESHKO RE MONTHLY OPERATING
        REPORT DEBT REPAYMENT (0.9); CONFER WITH O. PESHKO RE SAME (0.7); CORRESPOND WITH M.
        KORYCKI RE SAME (0.4); CONFER WITH S. LEPORIN RE COMMENTS TO BLOCKED ACCOUNT AGREEMENT
        (0.6); CALL WITH R. RIECKER AND S. LEPORIN RE SAME (0.3); REVIEW RECEIVED BIDS (2.8); CONFER WITH
        Y. LEE RE SAME (0.5).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 254 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/28/18   LePorin, Steven J.                       2.50      2,300.00        013                          55564121
        PARTICIPATE ON ADVISOR CALL (.5); INTERNAL WEIL UPDATE CALL ON OPEN ITEMS RE DACA,
        INTERCOMPANY NOTE AND INSURANCE (.5); FINALIZE DACA WITH AGENTS (1.0); EMAILS RE
        INTERCOMPANY NOTE WITH AGENTS (.5).


    12/28/18  Bui, Phong T.                              1.20         828.00         013      55512408
        CONFER WITH S. LEPORIN RE EXHIBIT TO AGENCY AGREEMENT (0.1); COORDINATE D&O SLATE FOR
        PURPOSE OF SIGNING STOCK CERTIFICATES (0.1); DISCUSS WITH S. LEPORIN AND S. HULSEY RE
        ENCUMBRANCES SCHEDULE, COORDINATED ESTIMATE FOR BRING DOWN LIEN SEARCHES AND EMAILS
        WITH M&A TEAM RE SAME (1.0).


    12/28/18  Hwangpo, Natasha                         1.00       950.00        013        55514449
        CORRESPOND WITH CHAMBERS, WEIL TEAM RE JUNIOR DIP ORDER (.4); CORRESPOND WITH WEIL TEAM
        RE CLOSING (.3); CORRESPOND WITH SAME RE MILESTONES (.3).


    12/28/18  Woodford, Andrew                       1.60      1,400.00           013        55532413
        EMAILS RE INSURANCE DELIVERABLES AND DISCUSS SAME WITH S LEPORIN (1.0); EMAILS RE DACA (.6).


    12/28/18   Reyes, Yahayra                        7.10                         2,875.50           013       55591314
        ASSIST K. GRANT WITH ORGANIZATION OF DATABASE.


    12/28/18  Grant, Keri                                8.40       3,402.00      013       55531604
        REVIEW AND RESPOND TO PROPERTY DILIGENCE REQUESTS OF DIP LENDERS AND BIDDERS (2.0);
        OVERSEE VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS (2.6); ATTEND TO
        MATTERS RELATED TO INDIVIDUAL PROPERTY SALES (3.1); CORRESPOND WITH CLIENT, OUTSIDE
        COUNSEL, TITLE COMPANY, ETC. (0.3); CONFER WITH J. SEALES AND TEAM (0.4).


    12/29/18   Urquhart, Douglas R.                      1.60         2,320.00                       013       55516243
         REVIEW ABL TERM SHEET (1.0); REVIEW ISSUES LIST RE SAME (0.6).


    12/29/18  Woodford, Andrew                                      0.50            437.50           013       55512189
        CALL WITH CLIENT RE OUTSTANDING ISSUES.
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 255 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/29/18   Reyes, Yahayra                       5.50      2,227.50                               013       55591323
        ASSIST K. GRANT WITH UPLOADING VARIOUS DOCUMENTS ON DATABASE.


    12/29/18  Grant, Keri                           5.50       2,227.50                              013       55531534
        ATTEND TO MATTERS RELATED TO INDIVIDUAL PROPERTY SALES.


    12/30/18  Schrock, Ray C.                        1.50                         2,325.00           013       55564204
        CALLS WITH DIP LENDER COUNSEL RE NUMEROUS ISSUES.


    12/30/18  Grant, Keri                          1.90         769.50       013                               55531685
        ADMINISTER VARIOUS DATAROOMS IN CONNECTION WITH DIP FINANCING AND BIDDERS.


    12/31/18  Shulzhenko, Oleksandr                    2.70        2,686.50        013          55521967
        CORRESPOND WITH S. LEPORIN RE PAYMENT OF JUNIOR DIP FEES (0.6); REVIEW RELATED
        CORRESPONDENCE WITH COMPANY AND MIII (0.3); REVIEW CORRESPONDENCE WITH SKADDEN RE
        INTERCOMPANY NOTES (0.5); CONFER WITH S. LEPORIN RE SAME (0.6); CONFER WITH Y. LEE RE ESL BID
        AND APA (0.7).


    12/31/18  Grant, Keri                           0.40         162.00                              013       55531530
        CORRESPONDENCE WITH OUTSIDE COUNSEL, TITLE COMPANY, ETC.


    SUBTOTAL TASK 013 - DIP Financing/Cash                        669.40       $504,430.00
    Collateral/AdequateProtection/Cash Management:

    11/12/18  Liou, Jessica                            1.00         995.00      015        55516357
        REVIEW AND RESPOND TO EMAILS FROM M. SKRYZINSKI RE SEVERANCE CLAIMS (.2); CONFER WITH A.
        HWANG AND M. SKRYZINSKI RE SAME (.6); EMAILS WITH SEARS RE SAME (.2).


    11/27/18  Liou, Jessica                           0.10                           99.50           015       55427534
        REVIEW AND RESPOND TO EMAIL RE KERP/KEIP ISSUES.


    11/30/18     Liou, Jessica                                      3.40          3,383.00           015       55427613
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 256 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO EMAILS RE EMPLOYEE ISSUES (.6); CONFER WITH S. BRAUNER RE EMPLOYEE
        QUESTIONS (.3); EMAIL TEAM RE SAME (.3); REVIEW AND FURTHER REVISE EMPLOYEE TALKING POINTS
        (.6); REVIEW AND RESPOND TO EMAILS FROM M. SKRYZINSKI AND D. STRAND RE PAYMENTS TO
        EMPLOYEES (.7); CONFER WITH COUNSEL TO DIP LENDERS AND UCC RE PAYMENTS (.9).


    11/30/18   Stauble, Christopher A.                0.90        364.50        015        55487282
        DRAFT, FILE AND SERVE NOTICE OF HEARING ON MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I)
        APPROVING DEBTORS’ INCENTIVE AND RETENTION PROGRAMS FOR CERTAIN KEY EMPLOYEES AND (II)
        GRANTING RELATED RELIEF.


    12/01/18  Wessel, Paul J.                          2.10     3,360.00         015         55340919
        EMAILS RE: RETIREE MEDICAL, 1114 ANALYSIS AND PLAN DOCUMENT PROVISIONS (.3); WORK WITH A.
        ROSENBLUM ON KEIP AND KERP DOCUMENTS, PREPARE NEW DRAFT (1.8).


    12/01/18  Dahl, Ryan Preston                  1.80      2,115.00           015       55341717
        REVIEW CASELAW, BACKGROUND MATERIALS AND PRECEDENT RE KEIP/KERP (1.5); CORRESPOND WITH
        WORKING GROUP RE SAME (.3).


    12/01/18  Baer, Lawrence J.                         0.30        315.00        015                          55390211
        EMAILS TO AND FROM E GERAGHTY RE 1114 (.2); EMAIL FROM S MARGOLIS RE SAME (.1).


    12/01/18     Margolis, Steven M.                       1.10  1,182.50  015        55341447
        CONFERS AND CORRESPONDENCE ON KEIP/KERP DOCUMENTS AND REVIEW AND COMMENTS TO SAME
        (0.9); EMAILS RE: 1114 AND RETIREE LIFE INSURANCE (0.2).


    12/01/18   Rosenblum, Amanda                                    2.60          2,470.00           015       55341305
        REVISE KEIP AND KERP DOCUMENTS.


    12/01/18  Skrzynski, Matthew                        1.80       1,422.00                          015       55342442
        RESEARCH ISSUES RE: KEIP/KERP IN RESPONSE TO U.S. TRUSTEE CONCERNS.


    12/02/18     Wessel, Paul J.                                    1.70          2,720.00           015       55342551
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 257 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE REVISED DRAFTS OF KEIP AND KERP DOCUMENTS (1.2); EMAILS AND CALLS WITH A.
        ROSENBLUM RE: KEIP TERMS (.5).


    12/02/18  Baer, Lawrence J.                                     0.10            105.00           015       55390015
        EMAILS TO AND FROM S MARGOLIS RE 1114 ISSUES.


    12/02/18     Margolis, Steven M.                     1.40         1,505.00 015     55341854
        REVIEW NEW DRAFTS AND ISSUES ON KEIP AND KERP DOCUMENTS AND CORRESPONDENCE ON SAME
        (1.2); CORRESPONDENCE RE: 1114 ISSUES FOR RETIREE LIFE (0.2).


    12/02/18  Rosenblum, Amanda                               1.20                1,140.00           015       55341246
        CALL WITH P. WESSEL RE KEIP (0.3); REVISE KEIP (0.9).


    12/02/18  Skrzynski, Matthew                    1.80                          1,422.00           015       55341281
        PROVIDE COMMENTS TO DRAFT KEIP/KERP PLAN DOCUMENTS.


    12/02/18  Hwangpo, Natasha                        1.10      1,045.00       015                             55381378
        REVIEW AND REVISE PLAN DOCUMENTS (.8); CORRESPOND WITH WEIL TEAM RE SAME (.3).


    12/03/18   Wessel, Paul J.                         1.70       2,720.00        015        55341815
        REVIEW TAX RESCISSION ISSUE FOR STOCK GRANT (.4); CALL WITH CLEARY TO DISCUSS ANALYSIS (.5);
        FOLLOW UP WITH M. IKRAM ON RESEARCH (.3); INTERNAL EMAIL CORRESPONDENCE RE: 1114 ISSUE (.2);
        EMAIL CORRESPONDENCE FINALIZING KEIP/KERP DRAFT DOCUMENTS (.3).


    12/03/18  Genender, Paul R.                       2.50       2,937.50         015            55386881
        REVIEW KERP DOCUMENTS IN CONNECTION WITH 12/14/18 HEARINGS (2.1); CALL WITH S. SINGH, J.
        FRIEDMANN AND J. MISHKIN RE: SAME AND STATUS OF PENDING LITIGATION MATTERS (.4).


    12/03/18   Dahl, Ryan Preston                       3.20      3,760.00         015        55342417
        REVIEW AND ANALYZE DRAFT U.S. TRUSTEE OBJECTION (1.6); PREPARE FOR AND PARTICIPATE IN CALL
        WITH U.S. TRUSTEE RE SAME (.7); FOLLOW UP CALLS WITH COMPANY RE SAME (.9).


    12/03/18     Baer, Lawrence J.                                  7.30          7,665.00           015       55390198
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 258 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAIL FROM H. GUTHRIE RE REVISED APA AND REVIEW SAME (.6); EMAIL FROM E. GERAGHTY RE
        BACKGROUND DOCUMENTS RELATED TO 1114 ISSUES AND REVIEW SAME (4.0); EMAILS TO AND FROM
        S. MARGOLIS RE SAME (.2); EMAILS WITH WEIL TEAM RE 1114 ANALYSIS (.3); EMAIL FROM L. RICHARDS
        RE AUCTION DRAFT (.2); CONFER WITH L. RICHARDS RE ADDITIONAL RESEARCH RE 1114 ISSUES (.3);
        REVIEW ADDITIONAL RESEARCH (1.7).


    12/03/18  Margolis, Steven M.                      2.10     2,257.50        015           55365573
        REVIEW RETIREE LIFE INSURANCE PLAN SPD AND RELATED DOCUMENTS AND CONFER AND
        CORRESPOND WITH WEIL AND SEARS ON SAME (0.6); RESEARCH ON 1114 AND RELATED ISSUES (0.8);
        REVIEW NEW DRAFTS OF KEIP AND KERP DOCUMENTS AND CORRESPONDENCE ON SAME (0.7).


    12/03/18  Mishkin, Jessie B.                       0.30                         315.00           015       55589581
        EMAILS WITH N. HWANGPO RE: KEIP / KERP MOTION.


    12/03/18  Liou, Jessica                           1.50        1,492.50       015         55383036
        CONFER WITH M. SKRYZINSKI RE EMPLOYEE ISSUES RELATING TO EXECUTIVE SEVERANCE
        AGREEMENTS (1.0); REVIEW AND REVISE DRAFT CERTIFICATE OF NO OBJECTION FOR REJECTION OF
        EXECUTORY SEVERANCE AGREEMENTS (MULITPLE DRAFTS) (.5).


    12/03/18  Rosenblum, Amanda                     0.30                            285.00           015       55343006
        REVIEW COMMENTS TO KEIP AND KERP DOCUMENTS.


    12/03/18   Skrzynski, Matthew                      3.70       2,923.00            015 55386734
        RESEARCH ISSUES AND COLLECT INFORMATION RE: U.S. TRUSTEE CONCERNS WITH RESPECT TO
        KEIP/KERP (2.1); ANALYZE WHETHER CERTAIN PAYMENTS MAY BE MADE PURSUANT TO PREPETITION
        EMPLOYEE WAGES MOTION (.3); DISCUSS KEIP/KERP ISSUES WITH U.S. TRUSTEE (1.3).


    12/03/18  Tesoriero, Lucas F.                      1.30     1,027.00       015                             55384721
        REVIEW KEIP/KERP PLAN DOCUMENTS, INCLUDING DRAFT U.S. TRUSTEE OBJECTION(1.2);
        COMMUNICATIONS WITH J. MISHIKIN RE: SAME (.1).


    12/03/18  Hwang, Angeline Joong-Hui               0.60        414.00       015          55387328
        DRAFT CERTIFICATE OF NO OBJECTION FOR ESA REJECTION ORDER AND CIRCULATE TO J. LIOU.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 259 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18  Richards, Lauren E.                    2.10         1,449.00        015           55426920
        REVIEW LATEST DRAFT OF ESL APA PROVIDED TO CLEARY (0.1); CONFER WITH TEAM RE: BENEFITS (0.2);
        CONFER WITH TEAM RE: LATEST DRAFT OF AUCTION APA (0.1); RESEARCH RE: BENEFITS (1.4); DRAFT
        SUMMARY OF RESEARCH RE: SAME (0.3).


    12/03/18     Hwangpo, Natasha                        4.30      4,085.00        015           55381183
        CORRESPOND WITH WEIL TEAM, COMPANY RE KEIP KERP MOTION (.5); CALLS WITH SAME RE U.S.
        TRUSTEE DILIGENCE (.6); CALL WITH WEIL TEAM AND U.S. TRUSTEE RE OPEN ISSUES (1.2); CORRESPOND
        WITH WEIL TEAM RE SAME (.4); REVIEW AND ANALYZE SAME (1.1); CORRESPOND WITH WTW RE SAME
        (.2); CALLS WITH WEIL TEAM LITIGATORS RE SAME (.3).


    12/04/18   Wessel, Paul J.                         1.20       1,920.00        015      55386783
        CALL WITH CLEARY TO DISCUSS STOCK RESCISSION ISSUE AND REVIEW RELATED MATERIALS (.5);
        KEIP/KERP DISCUSSIONS AND COMMENTS (.4); INTERNAL CALL RE: M&A PROCESS (.3).


    12/04/18   Genender, Paul R.                         1.90       2,232.50      015           55387215
        ANALYZE KERP FILINGS (1.3); CALL WITH R. DAHL RE: SAME AND UPCOMING HEARING (.3); PLAN FOR
        SAME (.3).


    12/04/18  Dahl, Ryan Preston                                    2.00          2,350.00           015       55387219
        REVIEW OPEN KERP/KEIP PLANNING MATTERS.


    12/04/18   Baer, Lawrence J.                          3.30       3,465.00       015        55389959
        PREPARE FOR CALL WITH SENIOR COMPANY HR OFFICIALS RE 1114 (2.0); PARTICIPATE ON CONFERENCE
        CALL WITH SENIOR COMPANY HR OFFICIALS RE SAME (.4); FOLLOW-UP CALLS WITH WEIL TEAM RE
        SAME (.3); EMAIL FROM A. HWANG RE ESA (.1); EMAIL FROM H. GUTHRIE RE GOING CONCERN APA
        DISCLOSURE SCHEDULES; REVIEW SAME (.3); EMAILS FROM J. GODIO RE SAME (.2).


    12/04/18    Margolis, Steven M.                    3.10       3,332.50         015        55365556
        REVIEW COMMENTS FROM SHC ON KEIP/KERP (0.3); CONFERS AND CORRESPONDENCE ON KEIP/KERP
        ISSUES, CHANGES TO SAME, TREATMENT OF KEIP PAYMENTS (1.1); RESEARCH 1114 ISSUES AND CONFER
        WITH AND CORRESPONDENCE WITH SHC AND WEIL ON RETIREE LIFE INSURANCE PROGRAM (1.4);
        REVIEW ISSUES ON ADDITION OF RESTRICTIVE COVENANTS TO KEIP AND KERP AWARDS (0.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 260 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18  Mishkin, Jessie B.                      1.60       1,680.00       015          55383797
        CALL WITH P. GENENDER, R. DAHL AND N. HWANGPO RE KEIP/KERP HEARING PREPARATION (.4) REVIEW
        KERP MATERIALS IN PREPARATION FOR SAME (1.2).


    12/04/18     Liou, Jessica                             1.30     1,293.50        015       55383724
        CALL WITH S. SITLEY, M. BURNS, M. SKRYSINSKI, D. STRAND AND R. WEBER RE EMPLOYEE MATTERS
        (.8); CALL RE RETIREE BENEFITS WITH SEARS AND L. BAER (.5).


    12/04/18  Rosenblum, Amanda                       0.50         475.00       015         55342981
        REVIEW UPDATED KEIP/KERP DOCUMENTS (0.3); DISCUSS KEIP/KERP CHANGES WITH S. MARGOLIS (0.2).


    12/04/18   Skrzynski, Matthew                        7.70       6,083.00       015        55396359
        RESEARCH ISSUES WITH RESPECT TO KEIP/KERP AND REVIEW DOCUMENTS RE: SAME IN SUPPORT OF
        REPLY TO U.S. TRUSTEE OBJECTION (3.0); DRAFT AND REVISE MOTION TO REJECT CERTAIN EMPLOYEE
        EXECUTORY CONTRACTS (2.1); REVIEW AND REVISE DRAFT TALKING POINTS IN CONNECTION WITH
        WORKFORCE PROGRAMS (1.0); DISCUSS KEIP/KERP AND RETENTION BONUS ISSUES WITH R. DAHL, N.
        HWANGPO, P. GENENDER, D. STRAND, S. SITLEY, R. WEBER, M. BURNS (1.6).


    12/04/18  Tesoriero, Lucas F.                   1.60        1,264.00        015                            55384796
        REVIEW KEIP/KERP PLAN DOCUMENTS, INCLUDING DRAFT U.S. TRUSTEE OBJECTION.


    12/04/18     Richards, Lauren E.                   1.40         966.00          015        55426878
        CONFER WITH TEAM RE: RESEARCH RE: BENEFITS (0.7); PARTICIPATE ON CALL RE: RETIREE BENEFITS
        (0.5); REVIEW CORRESPONDENCE FROM CORPORATE TEAM RE: NECESSARY ADDITIONS TO ESL APA
        DISCLOSURE SCHEDULES (0.2).


    12/04/18     Hwangpo, Natasha                        5.10    4,845.00       015           55380937
        REVIEW AND ANALYZE U.S. TRUSTEE OBJECTION (.4); CORRESPOND WITH WEIL TEAM RE SAME (.3);
        CALLS WITH COMPANY AND WEIL TEAM RE EVIDENCE (.6); CALLS WITH SAME RE DILIGENCE (.6);
        REVIEW, ANALYZE SAME (1.2); REVIEW AND REVISE PLAN DOCUMENTS AND PARTICIPANT LETTERS
        (1.6); CALLS WITH COMPANY AND AKIN RE SAME (.4).


    12/04/18     Zaslav, Benjamin                                   2.20            528.00           015       55398548
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 261 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION OF KEIP/KERP SUMMARY CHART.


    12/04/18   Kleissler, Matthew                      0.80                         192.00           015       55393456
        ASSIST WITH PREPARATION OF MATERIALS RE: KEIP/KERP.


    12/05/18  Marcus, Jacqueline                                    0.10            137.50           015       55383494
        CALL WITH P. WESSEL RE: PENSION.


    12/05/18    Wessel, Paul J.                        2.20        3,520.00         015       55387286
        CONFERENCE WITH J. MARCUS RE: PENSION MATTERS (.1); PREP AND CALL WITH UCC TO DISCUSS
        PENSION TERMINATION PROCESS (.6); EMAIL CORRESPONDENCE WITH SEARS RE: SUMMARY OF
        PENSION STATUS (.4); EMAIL CORRESPONDENCE WITH PBGC RE: PENSION (.2); INTERNAL CONFERENCES
        RE: KEIP/KERP TERMS AND REVISIONS COVENANTS (.5); CALLS WITH AKIN RE: PENSION TERMINATION
        AND FOLLOW UP EMAIL CORRESPONDENCE (.4).


    12/05/18  Dahl, Ryan Preston                  2.40      2,820.00                                 015       55386353
        REVIEW AND ANALYZE CONFIDENTIAL COMPENSATION PLANNING MATERIALS.


    12/05/18  Baer, Lawrence J.                       0.30       315.00                              015       55390119
        EMAILS FROM A. MISHRA AND L. RICHARDS RE DISCLOSURE SCHEDULES.


    12/05/18    Margolis, Steven M.                    2.70      2,902.50       015        55375818
        REVIEW ISSUES AND REVISIONS TO KEIP/KERP AND EMPLOYEE COMMUNICATIONS, COVENANTS AND
        CONFER WITH AND CORRESPONDENCE ON SAME (1.1); REVIEW ISSUES ON PENSION PLAN AND PBGC
        CONCERNS (0.6); REVIEW SEARS PENSION PLAN 1 AND 2 DOCUMENTS AND AMENDMENTS RE: PLAN
        TERMINATION PROVISIONS (0.5); CONFERS AND CORRESPONDENCE WITH A. MISHRA RE: EMPLOYEE
        ISSUES, 1114 AND UPDATES ON SAME (0.5).


    12/05/18  Rosenblum, Amanda                                     0.10             95.00           015       55367324
        EMAILS RE KEIP/KERP DOCUMENTS.


    12/05/18     Skrzynski, Matthew                                 5.30          4,187.00           015       55396505
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 262 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DISCUSS KEIP/KERP ISSUES WITH R. DAHL, N. HWANGPO, D. STRAND, A. DOHERTY, L. VALENTINO AND
        E. ODONER (1.4); DRAFT AND REVISE SUPPLEMENTAL KEIP/KERP RELATED DECLARATIONS (.6); REVIEW
        AND REVISE DRAFT TALKING POINTS IN CONNECTION WITH WORKFORCE PROGRAMS (1.1); COLLECT
        DILIGENCE IN SUPPORT OF KEIP/KERP MOTION UPON U.S. TRUSTEE REQUEST (2.2).


    12/05/18   Richards, Lauren E.                      2.60      1,794.00       015        55426952
        REVIEW LIST OF COLLECTIVE BARGAINING AGREEMENTS AND COMPARE TO THOSE PROVIDED BY
        CLIENT TO SUPPLEMENT DISCLOSURE SCHEDULES FOR ESL APA (0.3); CONFER WITH CLIENT RE:
        CURRENT LIST OF CBAS (0.2); REVIEW COLLECTIVE BARGAINING AGREEMENTS FOR POTENTIAL NOTICE
        AND CONSENT REQUIREMENTS (1.8); DRAFT ADDITIONS TO ESL APA DISCLOSURE SCHEDULES RE:
        COLLECTIVE BARGAINING AGREEMENTS, NOTICE REQUIREMENTS UNDER VARIOUS CBAS, AND
        RELEVANT EMPLOYMENT AND LABOR-RELATED DISPUTES TO BE DISCLOSED (0.3).


    12/05/18 Mishra, Akansha                         2.20       1,738.00          015        55360408
        MARKUP DISCLOSURE SCHEDULES (1.8); CONFER WITH S. MARGOLIS (.2); SEARS M&A PROCESS CALL (.2).


    12/05/18  Hwangpo, Natasha                        4.10        3,895.00        015          55381362
        CALLS WITH COMPANY AND WEIL TEAM RE U.S. TRUSTEE DILIGENCE (.7); CORRESPOND WITH SAME RE
        PLAN DOCUMENTS (1.5); CALLS WITH COMPANY RE SAME (.4); REVIEW AND REVISE SAME (.7); REVIEW
        AND REVISE TALKING POINTS (.8).


    12/06/18   Wessel, Paul J.                          1.70     2,720.00        015        55386871
        EMAIL CORRESPONDENCE WITH SEARS RE: PENSION TERMINATION, APPLICATION PROCESS (.3); EMAIL
        CORRESPONDENCE AND CALLS KEIP/KERP TERMS, UCC COMMENTS (.4); CONFERENCE WITH M. IKRAM
        RE: RESCISSION RESEARCH AND REVIEW (.4); REVIEW AND COMMENT ON 10Q DISCLOSURE FOR PENSION
        AND RELATED CONFERENCES WITH K. DESCOVICH (.6).


    12/06/18  Dahl, Ryan Preston                    2.30      2,702.50      015           55383334
        REVIEW AND ANALYZE KEIP/KERP FOLLOW UP PRODUCTION AND PLAN AGREEMENTS (2.0); REVIEW
        AND COMMENT ON SAME (.3).


    12/06/18   Baer, Lawrence J.                            2.20 2,310.00        015         55390184
        CONFER AND EMAILS WITH L. RICHARDS RE APA DISCLOSURE SCHEDULES (.5); EMAIL L. VALENTINO RE
        SAME (.2); REVIEW BID LETTER (.2); REVIEW CBAS (1.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 263 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18   Margolis, Steven M.                      2.10       2,257.50      015       55366474
        CONFER AND CORRESPOND WITH AKIN AND WEIL RE: PENSION PLAN AND STRATEGY AND INTERNAL
        DISCUSSIONS RE: SAME (0.8); REVIEW INDEMNIFICATION AGREEMENT AND CONFER AND CORRESPOND
        WITH A. SIMON RE: SAME (0.7); REVIEW COMMENTS TO KEIP/KERP AND CONFER AND CORRESPOND ON
        SAME (0.6).


    12/06/18  Liou, Jessica                         0.30        298.50        015                              55381297
        REVIEW AND RESPOND TO EMAILS FROM SEARS RE EMPLOYEE ISSUES RE KERP AND KEIP.


    12/06/18  Rosenblum, Amanda                                     0.50            475.00           015       55367354
        REVIEW KEIP/KERP CHANGES.


    12/06/18     Skrzynski, Matthew                       7.90       6,241.00         015       55396513
        COLLECT DILIGENCE AND RESEARCH ISSUES RE: KEIP/KERP IN RESPONSE TO U.S. TRUSTEE CONCERNS
        (5.8); DISCUSS KEIP/KERP ISSUES AND U.S. TRUSTEE OBJECTION WITH R. DAHL, N. HWANGPO, R.
        MORRISSEY AND P. SCHWARTZBERG (.9); COLLECT DILIGENCE AND RESEARCH ISSUES RE: KEIP/KERP IN
        RESPONSE TO U.S. TRUSTEE CONCERNS (1.2).


    12/06/18   Richards, Lauren E.                     0.40       276.00        015        55426990
        REVIEW AND FINALIZE UPDATES TO ESL APA DISCLOSURE SCHEDULES RE: LABOR AND EMPLOYMENT
        TOPICS AND PROVIDE TO CORPORATE TEAM (0.2); CONFER WITH CORPORATE TEAM RE: REVIEW OF
        EMPLOYEE INDEMNIFICATION AGREEMENT AS RELATES TO SHIP CLOSING (0.1); CONFER WITH TEAM RE:
        REVIEW OF EMPLOYEE INDEMNIFICATION AGREEMENT (0.1).


    12/06/18  Mishra, Akansha                         2.80     2,212.00          015        55360404
        CONFER WITH CORPORATE TEAM (.1); MARKUP DISCLOSURE SCHEDULES (2.0); CALL WITH AKIN RE:
        BANKRUPTCY STATUS (.5); CONFER WITH E. GERAGHTY (.2).


    12/06/18     Hwangpo, Natasha                                   6.50          6,175.00           015       55381439
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 264 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALLS WITH WEIL TEAM RE KEIP KERP DILIGENCE (.5); CALL WITH SAME AND U.S. TRUSTEE RE SAME
        (.4); CALLS WITH AKIN RE UPDATES (.3); REVIEW AND REVISE PLAN DOCUMENTS (2.4); REVIEW,
        ANALYZE DILIGENCE (1.1); CORRESPOND WITH WTW AND COMPANY RE COMPENSATION PROCEDURES
        (.3); CORRESPOND WITH LITIGATION AND WTW RE PROCESS (.2); REVIEW AND ANALYZE AKIN
        MARKUPS (1.3).


    12/07/18  Wessel, Paul J.                           2.10       3,360.00        015       55386671
        CONFERENCE CALL WITH SEARS AND WTW TO DISCUSS PENSION TERMINATION PROCESS (.4);
        CONFERENCE CALL WITH MIII PARTNERS TO DISCUSS KEIP (.4); REVIEW UCC KEIP COMMENTS AND
        COMMENTS ON REVISIONS (.7); CONFERENCE WITH S. GOLDRING RE: RESCISSION TAX ANALYSIS FOR EL
        STOCK AWARD (.3); REVIEW RELATED RESEARCH (.3).


    12/07/18  Dahl, Ryan Preston                       2.30     2,702.50                             015       55382931
        REVIEW AND ANALYZE KEIP/KERP MATERIALS (1.6); CONFERENCES RE SAME (.7).


    12/07/18  Baer, Lawrence J.                        2.00     2,100.00       015          55390664
        REVIEW MULTIPLE DRAFTS OF INDEMNIFICATION AGREEMENT (.9); CONFER AND EMAILS WITH L.
        RICHARDS RE SAME (.3); REVIEW FURTHER REVISED APA (.8).


    12/07/18   Margolis, Steven M.                      2.70       2,902.50      015       55366467
        REVIEW COMMENTS ON KEIP/KERP AND CORRESPONDENCE ON SAME (1.2); PREPARE FOR CALL ON PBGC
        FORM 600 AND PENSION PLAN AND REVIEW PROCEDURES AND REQUIREMENTS (0.5); CONFER WITH
        WITH WTW AND SHC AND WEIL RE: PROCESS AND TIMING FOR PENSION PLAN AND CONFER WITH
        WITH P. WESSEL RE: SAME (0.6); REVIEW UPDATED KEIP/KERP DOCUMENTS AND CORRESPONDENCE ON
        SAME (0.4).


    12/07/18  Liou, Jessica                         1.70      1,691.50        015        55385364
        REVIEW AND RESPOND TO EMAILS AND CALLS RE VARIOUS EMPLOYEE ISSUES RELATED TO PAYMENTS
        TO CONTRACTORS, KERP/KEIP, SEVERANCE.


    12/07/18   Rosenblum, Amanda                       0.70          665.00         015                        55367259
        CALL RE KEIP/KERP (0.2); SUMMARIZE COMMENTS TO SAME (0.4); CALL WITH P. WESSEL RE UCC
        REVISIONS TO KEIP/KERP (0.1).
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 265 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18   Skrzynski, Matthew                        4.70        3,713.00       015         55396501
        ANALYZE WHETHER CERTAIN PAYMENTS MAY BE MADE PURSUANT TO PREPETITION EMPLOYEE
        WAGES MOTION (.5); DISCUSS KEIP/KERP ISSUES WITH R. DAHL, N. HWANGPO, R. WEBER, A. ADLER AND
        A. FAROVICH (1.9); DRAFT AND REVISE SUPPLEMENTAL KEIP/KERP RELATED DECLARATIONS (.1);
        CONDUCT RESEARCH RE: WHETHER PBGC AND TRANSACTION (.8); COLLECT DILIGENCE AND RESEARCH
        ISSUES RE: KEIP/KERP IN RESPONSE TO U.S. TRUSTEE CONCERNS (1.4).


    12/07/18  Mishra, Akansha                         1.20         948.00        015                           55385016
        CALL WITH WTW TO DISCUSS DISTRESS TERMINATION (.6); CONFER WITH ANTIRUST TEAM ON
        EMPLOYEE DATA FILE (.2); MARKUP DISCLOSURE SCHEDULES (.4).


    12/07/18  Hwangpo, Natasha                          7.50       7,125.00         015        55381383
        CALL WITH AKIN TEAM RE PLAN DOCUMENTS (.5); CALL WITH MIII AND WEIL TEAM RE UCC
        COMMENTS (.4); REVIEW AND REVISE PLAN DOCUMENTS RE SAME (3.6); CORRESPOND WITH WEIL TEAM
        AND COMPANY RE SAME (.4); REVIEW AND ANALYZE KERP DILIGENCE (.3); CORRESPOND WITH WEIL
        TEAM RE SAME (.2); CORRESPOND WITH SAME RE U.S. TRUSTEE DILIGENCE (.3); REVIEW AND REVISE
        TALKING POINTS RE ESA, SEVERANCE AND COMPENSATION PROGRAMS (.3); CORRESPOND WITH
        COMPANY RE SAME (.1); CORRESPOND WITH WTW RE UPDATES (.2); REVIEW AND ANALYZE AKIN
        COMMENTS (1.1); REVIEW AND REVISE KEIP KERP AGENDA (.1).


    12/07/18   Stauble, Christopher A.                              0.90            364.50           015       55503888
        REVISE AGENDA FOR KEIP KERP HEARING.


    12/07/18   Zaslav, Benjamin                      0.60                           144.00           015       55398564
        ASSIST WITH PREPARATION OF KERP HEARING AGENDA.


    12/08/18  Skrzynski, Matthew                    9.20      7,268.00       015                               55396544
        DRAFT AND REVISE SUPPLEMENTAL KEIP/KERP RELATED DECLARATIONS AND REPLY.


    12/08/18  Hwangpo, Natasha                        3.00        2,850.00        015       55383325
        REVIEW AND REVISE DECLARATION IN SUPPORT OF KEIP KERP (2.6); REVIEW AND ANALYZE PRECEDENT
        AND MOTION RE SAME (.3); CORRESPOND WITH WEIL TEAM RE SAME (.1).


    12/09/18     Wessel, Paul J.                                    1.10          1,760.00           015       55387117
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 266 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DRAFTS OF KEIP/KERP DOCUMENTS (.3); REVIEW CASES AND ACTION GUIDANCE ON ESL
        RESCISSION ISSUE (.8).


    12/09/18  Genender, Paul R.                       1.30          1,527.50       015       55386469
        REVIEW U.S. TRUSTEE’S OBJECTION TO KERP MOTION (.8); DRAFT DECLARATIONS IN CONNECTION
        WITH SAME (.5).


    12/09/18  Dahl, Ryan Preston                                    0.40            470.00           015       55382845
        REVIEW DRAFT KEIP/KERP DECLARATIONS.


    12/09/18  Margolis, Steven M.                  0.50        537.50                                015       55420924
        REVIEW REVISED KEIP/KERP DOCUMENTS AND CORRESPONDENCE ON SAME.


    12/09/18   Skrzynski, Matthew                   11.10     8,769.00          015       55396540
        DRAFT AND REVISE SUPPLEMENTAL KEIP/KERP RELATED DECLARATIONS (10.6); CONDUCT RESEARCH
        RE: PBGC AND TRANSACTION (.5).


    12/09/18  Lewitt, Alexander G.                 0.60                             336.00           015       55387145
        RESEARCH TRANSFERRING OWNERSHIP INTERESTS.


    12/09/18  Hwangpo, Natasha                         2.90     2,755.00        015                            55382939
        REVIEW AND REVISE MEGHJI DECLARATION (2.6); CORRESPOND WITH WEIL TEAM RE SAME (.3).


    12/10/18  Wessel, Paul J.                         2.00       3,200.00          015        55403851
        CONFERENCE CALL WITH SEARS HR RE: ESL RESCISSION ISSUE AND ANALYSIS (.6); REVIEW RESCISSION
        RESEARCH AND ESL DOCUMENTS (.4); EMAILS WITH WORKING GROUP ON KERP/KEIP MATTERS (.3);
        REVIEW CURRENT PLAN DRAFTS AND DECLARATIONS (.5); CONFERENCE WITH S. MARGOLIS RE: GOING
        CONCERN APA (.2).


    12/10/18   Genender, Paul R.                      1.00       1,175.00       015           55442990
        REVISE DECLARATIONS IN SUPPORT OF REPLY IN SUPPORT OF KERP AND KEIP MOTIONS (.8); EMAILS
        ABOUT SAME (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 267 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18   Dahl, Ryan Preston                     2.90     3,407.50          015        55441548
        REVIEW AND ANALYZE KEIP/KERP DOCUMENTS (.7); CONFERENCES RE SAME (1.0); COMMENT ON SAME
        (1.2).


    12/10/18    Baer, Lawrence J.                       0.40       420.00         015        55447185
        REVIEW ORDER AUTHORIZING REJECTION OF ESAS (.2); EMAIL FROM J LIOU RE STATUS AND PROCESS
        ISSUES (.1); EMAIL FROM S MARGOLIS RE VARIOUS EMPLOYEE BENEFITS RELATED ISSUES (.1).


    12/10/18    Margolis, Steven M.                      3.00      3,225.00      015           55420903
        REVIEW NEW DRAFT OF KEIP/KERP DOCUMENTS AND CONFERS AND CORRESPONDENCE ON SAME (0.8);
        CONFERS AND CORRESPONDENCE ON RESCISSION OF ESL STOCK AWARDS AS COMPENSATION AND
        RESEARCH ON RESCISSION DOCTRINE (1.2); CONFERS AND CORRESPONDENCE ON PENSION AND PBGC
        ISSUES (0.5) AND REVIEW FORM 600 AND NOTICE TO INTERESTED PARTIES DOCUMENTATION (0.3);
        CORRESPONDENCE ON TERMINATION RETIREE LIFE INSURANCE AND 1114 ISSUES (0.2).


    12/10/18  Mishkin, Jessie B.                   1.70      1,785.00       015       55631903
        REVIEW AND COMMENT ON KEIP/KERP MOTION REPLY DECLARATION REVIEW AND COMMENT, AND
        EMAILS WITH WEIL TEAM RE: SAME.


    12/10/18  Liou, Jessica                        0.20                             199.00           015       55427180
        RESPOND TO EMAIL RE SEVERANCE PROGRAMS FROM AKIN.


    12/10/18  Rosenblum, Amanda                     0.30         285.00                              015       55398284
        REVIEW KEIP/KERP DOCUMENTS AND DISCUSS WITH S. MARGOLIS.


    12/10/18  Skrzynski, Matthew                   10.70         8,453.00         015         55443474
        DRAFT AND REVISE REPLY AND SUPPLEMENTAL KEIP/KERP DECLARATIONS (1.0); DRAFT AND REVISE
        REPLY AND SUPPLEMENTAL KEIP/KERP DECLARATIONS (9.3); DISCUSS KEIP/KERP ISSUES WITH R. DAHL,
        N. HWANGPO (.4).


    12/10/18  Mishra, Akansha                        0.40         316.00                             015       55400877
        CONFER WITH S. MARGOLIS / CORPORATE TEAM ON PENSION PLAN.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 268 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18  Hwangpo, Natasha                          5.70      5,415.00      015          55442537
        REVIEW AND REVISE REPLY (2.6); CORRESPOND WITH WEIL TEAM RE SAME AND DECLARATION (.4);
        CALLS WITH COMPANY AND MIII RE SAME (.5); REVIEW AND REVISE DECLARATIONS RE SAME (1.7);
        CALLS WITH AKIN RE SAME (.2); REVIEW AND REVISE PLAN DOCUMENTS (.3).


    12/11/18   Wessel, Paul J.                          1.70       2,720.00         015        55404290
        DISCUSSIONS RE: ESL RESCISSION ISSUE WITH SEARS TAX AND M. HOENIG (.8); CONFERENCE WITH S.
        SINGH AND S. MARGOLIS RE: PENSION TERMINATION MATTERS (.3); REVIEW UCC COMMENTS TO
        KEIP/KERP DOCUMENTS AND RELATED EMAIL CORRESPONDENCE (.6).


    12/11/18  Genender, Paul R.                       2.00       2,350.00         015        55631998
        REVIEW DRAFT REPLY IN SUPPORT OF KERP AND KEIP MOTIONS (1.1); PLAN FOR HEARING ON SAME (.9).


    12/11/18  Baer, Lawrence J.                        0.50        525.00         015        55447038
        EMAILS FROM S HULSEY RE APA DISCLOSURE SCHEDULES (.2); EMAIL FROM A MISHRA RE SAME (.1);
        EMAILS FROM S MARGOLIS RE SAME (.1); EMAIL FROM L VALENTINO RE SAME (.1).


    12/11/18   Margolis, Steven M.                      1.10      1,182.50      015       55426964
        REVIEW AKIN COMMENTS TO KEIP/KERP DOCUMENTS AND COMMENTS AND CORRESPONDENCE ON
        SAME (0.6); REVIEW PENSION AND PBGC ISSUES AND CONFER WITH AND CORRESPONDENCE WITH E.
        GERAGHTY RE: SAME (0.5).


    12/11/18  Rosenblum, Amanda                                     0.50            475.00           015       55405489
        REVIEW COMMENTS TO KEIP/KERP.


    12/11/18  Skrzynski, Matthew                      8.00       6,320.00       015        55443781
        RESPOND TO AND TRACK DILIGENCE REQUESTS BY UCC AND ITS ADVISORS RELATING TO KERP/KEIP
        AND SEVERANCE (2.3); DRAFT AND REVISE SUPPLEMENTAL KEIP/KERP RELATED DECLARATIONS (5.1);
        REVIEW AND REVISE AND CORRESPOND WITH DIP LENDERS AND UCC COUNSEL RE: REPLY TO U.S.
        TRUSTEE KEIP-KERP OBJECTION AND DISCUSS SAME WITH N. HWANGPO (.6).


    12/11/18  Mishra, Akansha                                       0.20            158.00           015       55400801
        CONFER WITH CORPORATE TEAM.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 269 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Hwangpo, Natasha                          7.10        6,745.00       015         55443021
        REVIEW AND REVISE PROPOSED ORDER (.5); REVIEW AND REVISE REPLY (.3); REVIEW AND REVISE
        DECLARATIONS (.4); CORRESPOND WITH WEIL TEAM, AKIN RE SAME (.5); REVIEW AND REVISE PLAN
        DOCUMENTS (3.5); CORRESPOND WITH WEIL TEAM, COMPANY AND MIII RE SAME (1.2); CORRESPOND
        WITH AKIN RE SAME (.3); REVIEW AND REVISE REPLY (.3); CORRESPOND WITH SKADDEN RE SAME (.1).


    12/12/18   Marcus, Jacqueline                                   0.10            137.50           015       55423660
        EMAIL P. WESSEL RE: PBGC.


    12/12/18   Wessel, Paul J.                          2.40       3,840.00        015        55412918
        CALL WITH PBGC TO DISCUSS PLAN AND TIMING (.3); FOLLOW UP WITH S. MARGOLIS AND J. MARCUS
        ON PENSION ISSUES, PRECEDENTS (.5); CONFERENCE WITH S. MARGOLIS RE: SALE PROCESS UPDATE (.2);
        EMAIL CORRESPONDENCE WITH R. WEBER RE: ESL RESCISSION ISSUE AND REVIEW RELATED TAX
        INFORMATION (.3); REVIEW LATEST DRAFTS OF KEIP/KERP DOCUMENTS, RELATED CONFERENCES AND
        EMAIL CORRESPONDENCE RE: RESTRICTIVE COMMENTS AND TREATMENT UNDER PLANS (1.1).


    12/12/18  Genender, Paul R.                       0.20                          235.00           015       55626889
        PREPARE FOR HEARING ON KERP AND KEIP MOTIONS.


    12/12/18    Margolis, Steven M.                    1.70        1,827.50       015         55421616
        REVIEW ISSUES ON KEIP/KERP (0.3); CORRESPONDENCE ON PENSION AND PBGC ISSUES AND CALLS WITH
        PBGC AND HAROLD ASHNER (0.3); CONFERS AND CORRESPONDENCE WITH P. WESSEL RE: EMPLOYEE
        ISSUES, DISCUSSIONS WITH PBGC AND FOLLOW UP ON SAME (0.5); CONFER WITH ON KEIP/KERP AND
        REVIEW NEW DRAFTS, RESTRICTIVE COVENANTS AND RELATED ISSUES (0.6).


    12/12/18  Liou, Jessica                           0.80        796.00        015         55444403
        CALL WITH R. WEBER AND M. BURNS AND M. SKRYZINSKI RE SEVERANCE ISSUES AND KEIP/KERP
        TALKING POINTS.


    12/12/18  Rosenblum, Amanda                     1.20                          1,140.00           015       55405596
        REVIEW KEIP/KERP DOCUMENTS AND REVISE SAME.


    12/12/18     Skrzynski, Matthew                                 7.40          5,846.00           015       55443779
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 270 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE SUPPORTING MATERIALS AND PREPARE FOR KEIP KERP HEARING (1.1); COLLECT DILIGENCE
        AND RESEARCH ISSUES RE: KEIP/KERP IN RESPONSE TO U.S. TRUSTEE CONCERNS (.4); DRAFT AND REVISE
        SUPPLEMENTAL KEIP/KERP RELATED DECLARATIONS (2.4); DISCUSS KEIP/KERP ISSUES WITH N.
        HWANGPO, A. ADLER, S. BRAUNER, L. PARK, A. FAROVITCH AND UCC TEAM (1.4); DISCUSS KEIP KERP
        PLAN DOCUMENTS WITH J. LIOU, P. WESSEL, S. SITLEY, R. WEBER, D. STRAND, M. BURNS, N. HWANGPO
        (.7); RESPOND TO AND TRACK DILIGENCE REQUESTS BY UCC AND ITS ADVISORS RE: KEIP/KERP AND
        SEVERANCE (1.4).


    12/12/18     Gitlin, Adam                             7.40       4,144.00        015        55432255
        REVIEW COMPANY'S RESTRICTIVE COVENANT AGREEMENTS (0.8); EMAIL N. PAPPAS RE: RESTRICTIVE
        COVENANT (0.1); REVIEW LAW RE: SAME (0.2); DRAFT MEMO RE: CHANGES TO INCENTIVE PLAN (0.5);
        CALL WITH N. PAPPAS RE: INITIAL DISCUSSION OF RESTRICTIVE COVENANT LAW (0.1); CONDUCT
        RESEARCH RE: CHOICE-OF-LAW PROVISIONS (.5); DRAFT EMAIL MEMORANDUM TO N. PAPPAS RE: SAME
        (1.0); REVIEW COMPANY'S EMPLOYMENT AGREEMENTS (0.7); REVISE KEY EMPLOYEE INCENTIVE PLAN
        (1.8); CALL WITH N. PAPPAS RE: DISCUSSION OF SEARS' EXECUTIVE AGREEMENTS (0.1); CONDUCT
        RESEARCH RE: RESTRICTIVE COVENANT (1.6).


    12/12/18  Hwangpo, Natasha                             6.70      6,365.00        015       55443163
        CALLS WITH AKIN RE KEIP KERP (1.5); CALLS WITH WEIL TEAM RE SAME (.5); CORRESPOND WITH
        COMPANY, MIII AND WEIL TEAMS RE PLAN DOCUMENTS (.6); REVIEW AND REVISE SAME (1.4); REVIEW
        AND REVISE REPLY (1.4); REVIEW, REVISE ORDER (.7); CALLS WITH COMPANY RE SAME (.6).


    12/12/18   Stauble, Christopher A.              0.50                            202.50           015       55507467
        ASSIST WITH PREPARATION OF KERP HEARING MATERIALS.


    12/12/18   Zaslav, Benjamin                        3.30        792.00         015          55455740
        ASSIST WITH PREPARATION OF DECEMBER 14, 2018 KERP/KEIP HEARING MATERIALS (2.9); ASSIST WITH
        PREPARATION, FILE AND SERVE DEBTORS REPLY TO OBJECTION OF THE UNITED STATES TRUSTEE TO
        MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I) APPROVING DEBTORS INCENTIVE AND RETENTION
        PROGRAMS FOR CERTAIN KEY EMPLOYEES AND (II) GRANTING RELATED RELIEF (.4).


    12/13/18     Wessel, Paul J.                                    3.00          4,800.00           015       55423390
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 271 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALLS WITH SEARS TAX, DELOITTE AND CLEARY RE: STOCK RESCISSION ISSUE, TAX AND
        BANKRUPTCY CONSULTATIONS (1.5); CALL WITH SEARS HR TO DISCUSS PENSION TERMINATION
        MATTERS, WTW PROJECTS TO REDUCE LIABILITY (.5); REVIEW WTW/ACTUARY DECK (.3); CONFERENCE
        WITH R. DAHL RE: KEIP, KERP ISSUS AND COMMENTS ON LATEST DRAFTS (.7).


    12/13/18  Genender, Paul R.                      0.60         705.00          015        55786091
        PLAN FOR HEARINGS ON TRUSTEE’S OBJECTION TO KERP AND KEIP MOTIONS (.5); EMAILS RE SAME (.1).


    12/13/18   Dahl, Ryan Preston                         8.40      9,870.00       015 55440981
        REVIEW AND ANALYZE CASELAW RE KEIP/KERP (3.1) REVIEW PROGRAM/BACKGROUND MATERIALS RE
        SAME (3.3); PREPARE FOR HEARING RE SAME (1.9); TELEPHONIC CONFERENCE WITH UCC
        PROFESSIONALS RE SAME (.1).


    12/13/18     Margolis, Steven M.                     3.70       3,977.50        015        55421203
        CONFER WITH WITH SHC, E. DRIGOTAS AND P. WESSEL RE: ESL AND COMPENSATION RESCISSION
        ISSUES (0.6); REVIEW ISSUES ON SHC PENSION PLANS AND WTW PROPOSALS AND RESEARCH ON SAME
        (1.2); CONFER WITH E. GERAGHTY RE: WTW PROPOSALS (0.4); REVIEW ISSUES ON KEIP/KERP AND
        RESTRICTIVE COVENANTS (0.2); REVIEW ISSUES ON PBGC AND FOREIGN MEMBERS OF CONTROL GROUP
        AND RESEARCH CASES LAW ON SAME (1.3).


    12/13/18  Rosenblum, Amanda                                     0.30            285.00           015       55420260
        REVIEW KEIP/KERP COMMENTS.


    12/13/18  Skrzynski, Matthew                    6.50       5,135.00          015       55443765
        PREPARE SUPPORTING MATERIALS AND PREPARE FOR KEIP KERP HEARING (6.3); CONDUCT RESEARCH
        RE: WHETHER PBGC HAS CONSENT RIGHTS OVER CERTAIN PORTIONS OF TRANSACTION (.2).


    12/13/18   Gitlin, Adam                             4.20     2,352.00        015         55432403
        REVISE KEY EMPLOYEE INCENTIVE PLAN CONFIDENTIALITY SECTION AND ADDITIONAL RESTRICTIVE
        COVENANTS (2.0); EMAIL N. HWANGPO RE: EDITS TO THE EMPLOYMENT AGREEMENT (.5); CALL WITH A.
        ROSENBLUM RE: CHANGES TO KEIP (.1); DRAFT SUMMARY OF CHANGES FOR CLIENT WRITE UP (1.3);
        DRAFT EMAIL TO N. HWANGPO RE: SUMMARY OF CHANGES TO KEIP (.2); CALL WITH N. HWANGPO RE:
        CHANGES TO KEIP (0.1).
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 272 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18  Mishra, Akansha                        0.60        474.00          015        55422654
        CALL WITH E. GERAGHTY TO DISCUSS VESTED UNVESTED PROJECT (.3); INTERNAL CALL ON CLOSING
        CHECKLIST (.3).


    12/13/18   Hwangpo, Natasha                          8.30        7,885.00        015         55442547
        REVIEW AND REVISE PLAN DOCUMENTS (3.5); CORRESPOND WITH AKIN, FTI AND WEIL TEAM RE SAME
        AND ORDER (1.1); REVIEW AND REVISE ORDER (1.6); CORRESPOND WITH WEIL TEAM RE U.S. TRUSTEE
        DILIGENCE (.5); CALL WITH AKIN, FTI AND WEIL TEAM RE SAME (.6); PREPARE TALKING POINTS RE
        HEARING (.4); REVIEW AND REVISE NOTICE (.2); CORRESPOND WITH WEIL TEAM RE HEARING
        DOCUMENTS (.4).


    12/14/18   Wessel, Paul J.                          1.30       2,080.00        015        55443079
        CALL WITH DELOITTE RE: STOCK RESCISSION ISSUE, TAX WITHHOLDING AND REPORTING (.4); EMAIL
        CORRESPONDENCE WITH SEARS RE: STOCK CERTIFICATES AND RESTRICTIONS (.2); CONFERENCE WITH
        M. SKRZYNSKI RE: KEIP HEARING AND PLAN CHANGES (.2); CALL WITH SEARS TO DISCUSS PENSION
        TERMINATION MATTERS, WTW DE-RISKING STRATEGIES (.5).


    12/14/18  Margolis, Steven M.                    0.20         215.00                             015       55426252
        CONFER WITH WITH E. GERAGHTY RE: PBGC AND PENSION ISSUES.


    12/14/18   Skrzynski, Matthew                   4.40       3,476.00          015       55445250
        PREPARE SUPPORTING MATERIALS AND PREPARE FOR KEIP KERP HEARING (2.5); CONDUCT RESEARCH
        INTO PBGC LIEN RIGHTS (1.9).


    12/14/18  Mishra, Akansha                           1.90        1,501.00         015       55438791
        MARKUP APA (1.4); CALL WITH L. VALENTINO AND S. MARGOLIS (.1); CALL WITH E. GERAGHTY ON SHIP
        CLOSING CHECKLIST / CONFER WITH CORPORATE TEAM (.4).


    12/14/18  Hwangpo, Natasha                          2.10     1,995.00       015        55442519
        REVIEW AND REVISE KEIP KERP MATERIALS (1.8); CORRESPOND WITH WEIL TEAM AND AKIN TEAM (.3).


    12/17/18     Wessel, Paul J.                                    1.90          3,040.00           015       55453209
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 273 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE CALL WITH SEARS AND WTW TO DISCUSS PENSION TERMINATION, FORM 600 FILING AND
        ATTACHMENTS, NOTICE (.7); FOLLOW UP CONFERENCES WITH S. MARGOLIS AND A. MISHRA TO
        DISCUSS FILING, NARRATIVE RESPONSES AND PRECEDENTS (.3); EMAILS WITH SEARS AND CLEARY ON
        STOCK RESCISSION ISSUE (.3); CONFERENCE WITH S. MARGOLIS ON GOING CONCERN SALE AGREEMENT,
        CLEARY MARK UP OF EMPLOYEE MATTERS (.3); REVIEW NRF LIABILITY ASSESSMENT FOR
        WITHDRAWAL LIABILITY AND RELATED EMAIL CORRESPONDENCE (.3).


    12/17/18   Baer, Lawrence J.                       1.30      1,365.00         015         55532697
        REVIEW REVISED GOING CONCERN APA (.8); EMAILS TO AND FROM L RICHARDS RE SAME (.2); EMAIL
        FROM A MISHRA RE SAME; EMAIL FROM J LIOU RE PENSION PAYMENT (.1); EMAILS FROM S MARGOLIS
        AND P WESSEL RE SAME (.2).


    12/17/18  Margolis, Steven M.                      1.80     1,935.00        015         55481381
        CONFER WITH WITH SHC, WTW AND WEIL RE: PENSION PLAN, FORM 600 AND TIMING ISSUES AND
        PREPARE FOR SAME (1.3); REVIEW ISSUES ON KMART WITHDRAWAL LIABILITY AND TREATMENT IN
        BANKRUPTCY (0.5).


    12/17/18  Skrzynski, Matthew                     4.40       3,476.00         015        55500944
        REVIEW AND REVISE PROPOSED ORDER BASED ON 12/14 HEARING OUTCOME (2.5); REVIEW AND REVISE
        DRAFT TALKING POINTS IN CONNECTION WITH WORKFORCE PROGRAMS (1.9).


    12/17/18  Mishra, Akansha                          3.10       2,449.00          015         55454954
        MEET WITH S. MARGOLIS RE: GOING CONCERN APA / DRAFT ISSUES LIST (1.4); CALL WITH SHC AND
        WTW ON PBGC FORM 600 FILING / DISCUSS INTERNALLY WITH P. WESSEL AND S. MARGOLIS (1.0); SHIP
        TRANSACTION HR CALL (.7).


    12/17/18  Hwangpo, Natasha                       0.50          475.00         015                          55485723
        CORRESPOND WITH WEIL TEAM RE REVISED KEIP KERP ORDER (.3); REVIEW, REVISE SAME (.2).


    12/18/18  Wessel, Paul J.                        0.70          1,120.00       015                          55469997
        CALL WITH H. ASHNER TO DISCUSS PENSION MATTERS (.4); REVIEW FORM 600, TERMINATION
        ALTERNATIVES AND PBGC PROVISION (.3).


    12/18/18     Dahl, Ryan Preston                                 1.20          1,410.00           015       55496494
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 274 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        FOLLOW UP CORRESPONDENCE RE KEIP/KERP.


    12/18/18     Baer, Lawrence J.                    1.60         1,680.00     015         55532533
        EMAIL FROM J LIOU RE DISCLOSURE ISSUES RELATING TO FTI; REVIEW DOCUMENTS TO BE DISCLOSED
        (.8); REVIEW REVISED APA (.8).


    12/18/18  Margolis, Steven M.                    0.90       967.50      015       55470646
        REVIEW 2016 PENSION AND RELATED DISCLOSURE DOCUMENTS FROM WTW AND CORRESPONDENCE
        ON SAME.


    12/18/18   Mishra, Akansha                         1.00                         790.00           015       55459572
        PARTICIPATE ON SEARS CATCH UP CALL (.2); MARKUP APA (.8).


    12/18/18  Hwangpo, Natasha                        3.60      3,420.00       015                             55485537
        REVIEW AND REVISE PLAN DOCUMENTS (3.3); CORRESPOND WITH WEIL TEAM RE SAME (.3).


    12/19/18  Marcus, Jacqueline                                    0.10            137.50           015       55470819
        CALL WITH P. WESSEL RE: PBGC STATUS.


    12/19/18  Singh, Sunny                                          0.40            480.00           015       55479493
        CALL WITH P. WESSEL RE: EMPLOYEE ISSUES.


    12/19/18    Wessel, Paul J.                          1.60       2,560.00       015       55482331
        CONFERENCES AND EMAILS WITH SEARS, DELOITTE AND CLEARY, R SCHROCK ON STOCK RESCISSION
        ISSUE (.5); CALL WITH H. ASHNER TO DISCUSS PBGC MATTERS, POTENTIAL CLAIMS AND PREMIUMS (.4);
        KEIP/KERP TAX QUESTIONS FROM UCC (.3); CONFERENCE WITH J MARCUS RE: PENSION AND PBGC
        DISCUSSIONS ON ESL BID (.4).


    12/19/18  Baer, Lawrence J.                          1.40      1,470.00         015         55532385
        EMAILS TO AND FROM L RICHARDS RE REVISIONS TO APA (.2); REVIEW SAME (.3); EMAILS FROM A
        MISHRA RE ISSUES RELATED TO PENSION (.4); PARTICIPATE ON M&A STATUS CALL (.5).


    12/19/18     Margolis, Steven M.                                2.20          2,365.00           015       55470587
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 275 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERS WITH WEIL AND SHC ON PBGC ISSUES (0.6); CONFER WITH WITH CLEARY, LAZARD, PJT ON
        PBGC ISSUES (0.4); REVIEW NEW DRAFT OF KEIP/KERP DOCUMENTS (0.6); CORRESPONDENCE ON
        EMPLOYEE, WAIVER OF NONCOMPETE AND COORDINATION WITH ESA AND KEIP PARTICIPATION (0.3);
        CONFER WITH E. GERAGHTY RE: PENSION LUMP SUM DISTRIBUTIONS AND PREPARE FOR CALL WITH
        WTW ON SAME (0.3).


    12/19/18  Liou, Jessica                             1.50       1,492.50       015        55515320
        REVIEW AND REVISE KERP/KEIP TALKING POINTS (.4); CONFER WITH M. SKRZYNSKI AND N. HWANGPO
        RE EMPLOYEE ISSUES (.9); REVIEW AND REVISE ESA ADDENDUM (.2).


    12/19/18  Skrzynski, Matthew                       3.00         2,370.00       015       55500830
        DISCUSS WAGES ISSUES WITH D. STRAND AND J. LIOU (.6); CONDUCT RESEARCH RE: WORKFORCE
        WAGES AND BENEFITS IN CONNECTION WITH RETENTION PROGRAMS (2.4).


    12/19/18  Gitlin, Adam                               3.30       1,848.00         015        55482140
        REVIEW KERP AND KEIP PARTICIPANT LETTERS (0.3); DRAFT EMAIL TO N. PAPPAS RE: SUMMARY OF
        CHANGES TO KERP/KEIP LETTERS AND RECOMMENDED ADDITIONAL EDITS (0.7); CALL WITH N.
        HWANGPO RE: RESTRICTIVE COVENANTS (.1); REVISE KERP PARTICIPANT LETTER TO INCLUDE
        CONFIDENTIALITY PROVISION (.4); DRAFT EMAIL TO N. HWANGPO RE: REVISIONS TO KERP LETTER (.3);
        CALL WITH N. HWANGPO RE: RESTRICTIVE COVENANTS (0.1); REVIEW EMAIL FROM N. HWANGPO (0.1);
        DRAFT EMAIL TO N. PAPPAS RE: CA LAW (.5); RESEARCH RE: NON-COMPETES (.5); DRAFT EMAIL TO N.
        PAPPAS RE: SAME (.2); REVIEW EMAILS FROM N. PAPPAS RE: SAME (0.1).


    12/19/18   Hwangpo, Natasha                         6.40         6,080.00       015        55485762
        REVIEW AND REVISE ORDER (.5); REVIEW AND REVISE PLAN DOCUMENTS (3.8); REVIEW AND REVISE
        TALKING POINTS (.5); CALLS WITH WEIL TEAM RE SAME (.6); CALLS WITH WEIL TEAM AND AKIN RE
        SAME (.6); CALLS WITH PJT, CLEARY AND WEIL TEAMS RE PBGC CLAIMS (.3); CORRESPOND WITH WEIL
        TEAM RE SAME (.1).


    12/20/18  Wessel, Paul J.                          2.40        3,840.00      015        55482306
        CONFERENCES AND EMAILS WITH SEARS, DELOITTE AND CLEARY ON STOCK RESCISSION ISSUE (1.1);
        REVIEW CLEARY PROPOSED LETTER (.2); CALL WITH H. ASHNER AND L VALENTINO RE: PBGC MATTERS,
        POTENTIAL CLAIMS AND PREMIUMS ( .6); PARTICIPATE ON ESL BID CALLS (.5).


    12/20/18     Dahl, Ryan Preston                                 0.80            940.00           015       55496739
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 276 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND ANALYZE REVISED KEIP/KERP MATERIALS.


    12/20/18  Margolis, Steven M.                      1.00        1,075.00      015           55470611
        CONFER WITH WITH SHC, WTW AND SEYFARTH RE: PENSION PLAN LUMP SUM CASHOUT AND REVIEW
        WTW PROPOSALS ON SAME (0.6); REVIEW ISSUES ON KEIP/KERP ISSUES AND RELATEDD ISSUES (.4).


    12/20/18  Rosenblum, Amanda                                     0.50            475.00           015       55473485
        REVIEW KEIP DOCUMENTS.


    12/20/18  Skrzynski, Matthew                     0.70        553.00                              015       55501279
        REVIEW AND REVISE PROPOSED ORDER BASED ON 12/14 HEARING OUTCOME.


    12/20/18  Mishra, Akansha                        0.60       474.00                               015       55474888
        CALL WITH WTW AND SHC TO DISCUSS VESTED TO NON VESTED PROJECT.


    12/21/18   Wessel, Paul J.                           3.00         4,800.00       015       55494538
        CALLS AND EMAIL CORRESPONDENCE WITH SEARS, CLEARY AND INTERNAL WEIL ON ESL STOCK
        RESCISSION ISSUES (.9); CONFERENCE CALL ON ESL BID (.4); CONFERENCES WITH SEARS AND WEIL
        INTERNAL ON EMPLOYEE ISSUES IN ESL BID, HIRING COVENANT (.5); CONFERENCE CALLS RE: SEARS
        PENSION WITH H ASHNER, WACHTELL AND JEFF BROWN (ACTUARY) TO DISCUSS PENSION FUNDING
        ANALYSIS AND COMPARISONS (1.2).


    12/21/18   Margolis, Steven M.                       0.60       645.00          015       55485470
        CORRESPONDENCE RE: PENSION PLAN, LUMP SUM CASHOUTS, WTW PROPOSAL AND PLAN
        TERMINATION ISSUES (0.3); CONFER WITH P. WESSEL RE: EMPLOYEE ISSUES, PENSION AND SEVERANCE
        (0.3).


    12/21/18  Skrzynski, Matthew                     1.50       1,185.00                             015       55501410
        REVIEW AND REVISE PROPOSED ORDER BASED ON 12/14 HEARING OUTCOME.


    12/21/18     Mishra, Akansha                                    2.90          2,291.00           015       55483742
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 277 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH S. MARGOLIS (.2); MARKUP GOING CONCERN TRANSACTION SUMMARY (1.6); GOING
        CONCERN APA ISSUES LIST CALL (1.0); MARKUP APA (.1).


    12/21/18   Hwangpo, Natasha                         2.30         2,185.00        015      55485622
        REVIEW AND REVISE ORDER (.4); CORRESPOND WITH COMPANY, AKIN, WEIL TEAM RE UPDATES AND
        TIMING (.5); CORRESPOND WITH U.S. TRUSTEE RE SAME (.5); REVIEW AND REVISE PLAN DOCUMENTS (.6);
        CORRESPOND WITH WEIL TEAM RE PROCESS (.3).


    12/23/18  Wessel, Paul J.                          0.60       960.00    015          55494570
        EMAILS WITH RESTRUCTURING COMMITTEE AND R WEBER, A DOUGHERTY ON RESCISSION ISSUE (.4);
        EMAILS WITH J. BROWN AND H. ASHNER RE: PENSION PLAN (.2).


    12/24/18   Wessel, Paul J.                        1.90        3,040.00       015        55496469
        EMAIL CORRESPONDENCE ON A. DOHERTY STOCK TRANSFER DETAILS (.3); EMAIL CORRESPONDENCE
        ON CLEARY RESCISSION STATUS, ISSUES AND APPROVALS (.5); MARK-UP OF TRANSMITTAL LETTER
        FROM CLEARY (.4); FOLLOW UP CONFERENCES AND EMAIL CORRESPONDENCE WITH H. ASHNER AND J.
        BROWN ON PENSION VALUATION ANALYSIS (.6); EMAIL CORRESPONDENCE WITH S. MARGOLIS RE: ESL
        BID MARKUP ISSUES (.1).


    12/24/18  Dahl, Ryan Preston                       1.20     1,410.00                             015       55532746
        REVIEW OPEN KEIP MATTERS (.6); REVIEW PLAN DOCUMENTATION RE SAME (.6).


    12/24/18  Baer, Lawrence J.                      0.10        105.00                              015       55532344
        EMAILS TO AND FROM S MARGOLIS AND P WESSEL RE STORE CLOSURES.


    12/24/18  Mishra, Akansha                       0.40        316.00                               015       55487491
        CALL WITH E. GERAGHTY TO DISCUSS PAYROLL ADMINISTRATION AND TSA.


    12/24/18  Hwangpo, Natasha                      0.50      475.00                                 015       55514433
        CORRESPOND WITH WEIL TEAM AND AKIN RE PLAN DOCUMENTS AND ORDER.


    12/26/18     Wessel, Paul J.                                    4.20          6,720.00           015       55531745
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 278 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW PBGC PROPOSAL ON KCD AND RELATED EMAIL CORRESPONDENCE (0.5); FURTHER WORK ON
        ESL STOCK RESCISSION, LETTER AGREEMENT, SEC FILINGS, TAX WITHHOLDING ISSUES (1.8); EMAIL
        CORRESPONDENCE RE: REVIEW TPP WAIVER (0.2); EMAIL CORRESPONDENCE WITH J. BROWN RE: UBL
        CALCULATION (0.2); CONFERENCE WITH S. MARGOLIS RE: BID STATUS, EMPLOYEE ISSUES (0.4); EMAIL
        CORRESPONDENCE WITH JCC RE: PENSION (0.2); EMAIL CORRESPONDENCE WITH RESTRUCTURING
        COMMITTEE ON RESCISSION QUESTIONS APPROVAL (0.3); REVIEW BID PROCESS UPDATE FROM
        CORPORATE (0.3); EMAIL CORRESPONDENCE WITH E. GERAGHTY AND S. MARGOLIS RE: PBGC REQUESTS
        FOR INFORMATION (0.3).


    12/26/18  Dahl, Ryan Preston                      2.10      2,467.50       015        55532875
        REVIEW COMMENTS RE KEIP/KERP DOCUMENTS (.9); PREPARE FOR AND PARTICIPATE ON WORKING
        GROUP CALL RE SAME WITH UCC PROFESSIONALS (1.2).


    12/26/18   Baer, Lawrence J.                     0.30        315.00          015        55532464
        EMAIL FROM A MISHRA RE REVISIONS TO RELEASE AND REVIEW SAME (.2); EMAIL FROM N MUNZ RE
        M&A STUTUS (.1).


    12/26/18  Margolis, Steven M.                        1.90     2,042.50          015       55504356
        REVIEW ISSUES RE: TRANSITION PAY PLAN (0.5); CORRESPONDENCE ON SAME (0.2); REVIEW REQUESTS
        FROM PBGC ON PENSION PLAN DOCUMENTATION REQUEST AND QUESTIONS FOR WTW AND
        CORRESPONDENCE ON SAME (0.7); REVIEW ISSUES ON NOIT MAILING, REVIEW PBGC REGULATIONS AND
        CORRESPONDENCE WITH E. GERAGHTY RE: SAME (0.5).


    12/26/18   Skrzynski, Matthew                         5.50       4,345.00        015       55514899
        REVIEW AND REVISE PROPOSED ORDER BASED ON 12/14 HEARING OUTCOME (2.5); CORRESPOND WITH P.
        SCHWARTZBERG AND A. ADLER RE: DRAFT KEIP/KERP ORDER (2.6); DISCUSS KEIP/KERP ISSUES WITH R.
        DAHL, N. HWANGPO, A. ADLER, T. HEDUS, S. KHAN, S. STAR AND UCC ADVISORS RE: REVISED ORDER
        AND PLAN DOCUMENTS (.4).


    12/26/18   Mishra, Akansha                            3.50       2,765.00        015       55502379
        CONFER WITH S. MARGOLIS ON SERVICE.COM OFFER LETTER DRAFT (.5); CORRESPOND WITH P.
        SCHWARTZBERG AND A. ADLER RE: DRAFT KEIP/KERP ORDER (2.6); DISCUSS KEIP/KERP ISSUES WITH R.
        DAHL, N. HWANGPO, A. ADLER, T. HEDUS, S. KHAN, S. STAR AND UCC ADVISORS RE: REVISED ORDER
        AND PLAN DOCUMENTS (.4).
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 279 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18     Hwangpo, Natasha                       3.50        3,325.00         015        55514517
        REVIEW AND REVISE ORDER (.3); REVIEW AND REVISE CORRESPONDENCE (.3); CORRESPOND WITH WEIL
        TEAM, AKIN RE SAME (.4); CALLS WITH WEIL TEAM, AKIN AND FTI (1.2); REVIEW AND REVISE ORDER
        (.6); CORRESPOND WITH WEIL TEAM RE SAME (.7).


    12/27/18    Wessel, Paul J.                             4.30      6,880.00       015        55532008
        CALL WITH E. FIELD (AKIN) TO DISCUSS RESCISSION, PENSION (0.4); EMAIL CORRESPONDENCE WITH A.
        MISHRA AND S. MARGOLIS RE: SHIP CLOSING MATTERS, PAYROLL ISSUE (0.4); PREPARATION OF COMP
        COMMITTEE RESOLUTIONS/CONSENT FOR RESCISSION APPROVAL (1.1); CONFERENCE WITH E. O'DONER
        RE: SEC FILINGS (0.4); FINALIZE RESCISSION DETAILS, LETTER AGREEMENT, CONSENT, STOCK TRANSFER
        DETAILS AND TAX WITHHOLDING AND REPORTING (1.7); REVIEW AON UPDATE AND UBL ANALYSIS (.3).


    12/27/18  Dahl, Ryan Preston                       0.60        705.00      015                             55532772
        REVIEW OPEN MATTERS RE KEIP/KERP (.2); REVIEW COMMENTS RE PLAN DOCUMENTS (.4).


    12/27/18    Margolis, Steven M.                    1.60      1,720.00           015      55511043
        REVIEW ISSUES ON PBGC PROPOSAL AND CORRESPONDENCE WITH WEIL BR TEAM ON SAME (0.4);
        CONFER WITH WITH P. WESSEL AND A. MISHRA RE: EMPLOYEE ISSUES (0.5); REVIEW ISSUES ON
        SUPPLEMENTAL PENSION PLAN AND DELAYED PRE-PETITION PAYMENTS AND CORRESPONDENCE ON
        SAME (0.3); CORRESPONDENCE WITH E. GERAGHTY RE: PBGC DOCUMENT REQUESTS AND RELATED
        ISSUES (0.4).


    12/27/18  Skrzynski, Matthew                      1.00       790.00        015                             55514900
        CORRESPOND WITH A. ADLER RE: DRAFT KEIP-KERP ORDER AND REVISE ACCORDINGLY.


    12/27/18  Mishra, Akansha                         0.40                          316.00           015       55509927
        CALL WITH P. WESSEL AND S. MARGOLIS ON PBGC SEARS ISSUES.


    12/27/18   Hwangpo, Natasha                        1.20      1,140.00       015           55514544
        CALLS WITH AKIN RE ORDER (.5); CORRESPOND WITH WEIL TEAM AND AKIN RE SAME (.3); REVIEW AND
        REVISE SAME (.4).


    12/28/18     Wessel, Paul J.                                    1.60          2,560.00           015       55531432
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 280 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAIL CORRESPONDENCE RE: SHIP CLOSING ISSUES (0.3); FOLLOW UP WITH EMAIL CORRESPONDENCE
        WITH CLEARY ON RESCISSION, 16B-3; REVISE 8K DISCLOSURE (0.5); REVIEW ESL, REVISED BID AND
        ALTERNATIVE BID DOCUMENT (0.5); FINALIZE RESCISSION TAX REPORTING TREATMENT WITH SEARS
        (0.3).


    12/28/18  Dahl, Ryan Preston                                    0.90          1,057.50           015       55532817
        REVIEW PLAN, KEIP AND KERP DOCUMENTS.


    12/28/18  Baer, Lawrence J.                         4.00      4,200.00      015         55532446
        EMAILS FROM L RICHARDS RE EMPLOYEE RELEASE; APA'S AND DISCLOSURE SCHEDULES (.3); EMAIL
        FROM N MUNZ RE BID PROCESS (.1); REVIEW BID LETTERS AND ACCOMPANYING APA'S AND RELATED
        DOCUMENTS (3.6).


    12/28/18  Skrzynski, Matthew                     1.00        790.00         015                            55515022
        RESEARCH ISSUES RE: ADMINISTRATIVE EXPENSE STATUS OF CERTAIN TYPES OF EMPLOYEE
        PAYMENTS.


    12/28/18   Richards, Lauren E.                      0.50          345.00       015        55515858
        REVIEW CORRESPONDENCE FROM BENEFITS TEAM AND COMMENT ON RELEASE LANGUAGE FOR TPP
        AGREEMENTS (0.1); REVIEW UPDATE FROM CORPORATE TEAM RE: UPCOMING BID DEADLINE AND NEXT
        STEPS IN REVIEW OF APAS (0.1); REVIEW AND PROVIDE ISSUES LIST COMMENTS ON ESL GOING CONCERN
        AND ALTERNATIVE APA DRAFTS (0.3).


    12/28/18  Hwangpo, Natasha                     0.40        380.00                                015       55514529
        CORRESPOND WITH COMPANY AND WEIL TEAM RE KEIP KERP ORDER.


    12/29/18  Podzius, Bryan R.                                     0.40            350.00           015       55563789
        RESPONSD TO COUNSEL RE: WASHECKA.


    12/30/18  Marcus, Jacqueline                                    0.10            137.50           015       55522500
        REVIEW EMAIL RE: PBGC CLAIM ANALYSIS.


    12/30/18     Margolis, Steven M.                                0.70            752.50           015       55515372
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 281 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW REVISED KEIP/KERP DOCUMENTS AND CORRESPONDENCE ON SAME.


    12/30/18  Rosenblum, Amanda                                     0.30            285.00           015       55515757
        REVIEW REVISED KEIP AND KERP DOCUMENTS.


    12/30/18  Skrzynski, Matthew                     0.30       237.00                               015       55514913
        DRAFT AND REVISE MOTION TO REJECT CERTAIN EMPLOYEE CONTRACTS.


    12/30/18  Richards, Lauren E.                   0.10        69.00        015        55515829
        CONFER WITH CORPORATE AND LABOR TEAMS RE: LANGUAGE IN ALTERNATIVE ESL APA DRAFT RE:
        COLLECTIVE BARGAINING AGREEMENTS.


    12/30/18   Hwangpo, Natasha                       1.00       950.00        015      55514382
        REVIEW AND REVISE KERP PLAN DOCUMENTS (.7); CORRESPOND WITH WEIL TEAM AND COMPANY RE
        SAME (.3).


    12/31/18  Marcus, Jacqueline                          0.60          825.00         015        55541168
        CALL WITH S. SINGH AND P. WESSEL (.2); CALL WITH S. SINGH, P. WESSEL, B. AEBERSOLD AND L.
        QUAINTANCE RE: PBGC (.4).


    12/31/18    Wessel, Paul J.                       2.80       4,480.00          015        55565361
        EMAIL CORRESPONDENCE RE: SHIP EMPLOYEE AND PAYROLL ISSUES (.3); WORK ON PBGC/KCD TERM
        SHEET AND DEVELOP DRAFT PROPOSALS (1.2); RELATED EMAIL CORRESPONDENCE WITH S. SINGH AND
        J. MARCUS; PARTICIPATION ON WEIL CONFERENCE CALL ON NON-ESL BIDS (.4); FOLLOW UP CALL WITH
        LAZARD AND WEIL TO DISCUSS PBGC PROJECT FENCE/KCD PROPOSAL AND RESPONSES (.6); FOLLOW UP
        WITH J. MARCUS AND S. SINGH (.3).


    12/31/18  Dahl, Ryan Preston                   0.40        470.00                                015       55571518
        REVIEW OPEN KEI AND KERP WORKSTREAMS; CONFERENCES RE SAME.


    12/31/18     Skrzynski, Matthew                                 0.40            316.00           015       55562821
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 282 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR AND ATTEND CALL TO DISCUSS PBGC PLAN ISSUES WITH P. WESSEL, S. SINGH. L.
        QUAINTANCE, B. AEBERSOLD AND J. MARCUS.


    SUBTOTAL TASK 015 - Employee Issues (including                427.30       $420,528.00
    Pension and CBA):

    12/03/18 Peene, Travis J.                                       0.30             72.00           016       55404321
        CONDUCT RESEARCH RE: EXCLUSIVITY MOTION.


    12/06/18  Diktaban, Catherine Allyn                             0.60            336.00           016       55584752
        RESEARCH FOR EXCLUSIVITY MOTION.


    12/06/18 Zaslav, Benjamin                      0.40          96.00                               016       55398514
        CONDUCT RESEARCH RE MOTIONS TO EXTEND EXCLUSIVE PERIODS.


    12/20/18  Van Groll, Paloma                                     2.20          1,925.00           016       55520589
        DRAFT EXCLUSIVITY MOTION.


    12/30/18  Van Groll, Paloma                                     1.90          1,662.50           016       55521154
        DRAFT EXCLUSIVITY MOTION.


    SUBTOTAL TASK 016 - Exclusivity:                                5.40         $4,091.50

    11/30/18  Liou, Jessica                                         0.30            298.50           017       55871034
        CONFER WITH M.-III RE EXECUTORY CONTRACTS.


    11/30/18   Stauble, Christopher A.                 0.90       364.50         017       55487248
        DRAFT, FILE AND SERVE NOTICE OF (I) WITHDRAWAL OF MOTION OF DEBTORS TO SHORTEN NOTICE
        WITH RESPECT TO MOTION OF DEBTORS FOR ENTRY OF AN ORDER AUTHORIZING ENTRY INTO
        ADMINISTRATION AGREEMENT AND (II) HEARING ON MOTION OF DEBTORS FOR ENTRY OF AN ORDER
        AUTHORIZING ENTRY INTO ADMINISTRATION AGREEMENT.


    12/02/18     Skrzynski, Matthew                                 0.30            237.00           017       55342043
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 283 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT AND REVISE MOTION TO REJECT CERTAIN EMPLOYEE EXECUTORY CONTRACTS.


    12/03/18  Skrzynski, Matthew                     4.20      3,318.00     017                                55386735
        DRAFT AND REVISE MOTION TO REJECT CERTAIN EMPLOYEE EXECUTORY CONTRACTS.


    12/03/18   Stauble, Christopher A.                 0.60        243.00         017       55487263
        ASSIST WITH PREPARATION, FILE AND SERVE CERTIFICATE OF NO OBJECTION RE: OMNIBUS MOTION OF
        DEBTORS FOR ORDER APPROVING REJECTION OF CERTAIN EXECUTORY CONTRACTS.


    12/04/18  Skrzynski, Matthew                     0.70        553.00       017        55396355
        RESEARCH ISSUES IN CONNECTION WITH MOTION TO REJECT CERTAIN EXECUTORY CONTRACTS.


    12/04/18 DiDonato, Philip                     5.20                            2,912.00           017       55344807
        CONDUCT RESEARCH RE:ASSUMPTION AND ASSIGNMENT.


    12/05/18 DiDonato, Philip                      4.10                           2,296.00           017       55363690
        CONDUCT RESEARCH RE: ASSUMPTION AND ASSIGNMENT.


    12/05/18  Lewitt, Alexander G.                0.20        112.00                                 017       55367372
        DRAFT EXECUTORY CONTRACT REJECTION PROCEDURES MOTION.


    12/06/18  Goren, Matthew                                        0.20            215.00           017       55394147
        EMAILS WITH CLIENT RE: REJECTION DAMAGES.


    12/06/18 DiDonato, Philip                      1.40                             784.00           017       55363814
        CONDUCT RESEARCH RE: ASSUMPTION AND ASSIGNMENT.


    12/06/18  Stauble, Christopher A.              0.80        324.00        017       55503426
        PREPARE PROPOSED OMNIBUS ORDER AUTHORIZING DEBTORS TO REJECT CERTAIN EXECUTORY
        CONTRACTS AND SUBMIT TO CHAMBERS FOR APPROVAL.


    12/06/18     Zaslav, Benjamin                                   1.20            288.00           017       55398380
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 284 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FILE AND SERVE NOTICE OF REJECTION OF CERTAIN UNEXPIRED LEASES
        OF NONRESIDENTIAL REAL PROPERTY AND ABANDONMENT OF PROPERTY IN CONNECTION
        THEREWITH.


    12/07/18  Godio, Joseph C.                     0.70       483.00       017                                 55376380
        CALL RE EXECUTORY CONTRACTS AND POTENTIAL ASSIGNED AGREEMENTS STATUS UPDATE.


    12/10/18  Olvera, Rene A.                      1.50                             532.50           017       55531563
        RESEARCH RE: ASSUMPTION AND ASSIGNMENT PROCEDURES.


    12/11/18  Fail, Garrett                          0.50       650.00                               017       55426457
        CALL WITH J. HOLBROOK RE CONTRACT REJECTION WORK STREAM.


    12/11/18   Apfel, Joshua H.                         4.20      4,116.00        017          55513095
        CALL WITH SEARS LEGAL RE: LICENSE AGREEMENT (.4); FOLLOW-UP DISCUSSIONS WITH G. FAIL RE:
        SAME (.3); CONDUCT RESEARCH RE: REJECTION OF LICENSE AGREEMENTS AND MINIMUM GUARANTEE
        PAYMENTS AND SUMMARIZE FINDINGS RE: SAME (2.8); CONFER WITH G. FAIL RE: SAME (.3); CONFER
        WITH SEARS RE: SAME (.4).


    12/11/18  Yiu, Vincent Chanhong                                 2.50          2,187.50           017       55398534
        REVIEW AND ANLYSISI OF LICENSE AGREEMENT.


    12/11/18  Lewitt, Alexander G.                  0.60         336.00        017                             55427793
        CALL ON REJECTION OF EXECUTORY CONTRACTS WITH G. FAIL AND J. HOLBROOK.


    12/13/18  Liou, Jessica                         0.50           497.50                            017       55449279
        CALL RE EXECUTORY CONTRACTS WITH P. VAN GROLL, M-III, DELOITTE.


    12/13/18  Lewitt, Alexander G.                    0.10                           56.00           017       55444349
        CALL RE: REQUEST FOR INFORMATION WITH J. KRAUS.


    12/16/18     Diktaban, Catherine Allyn                          0.60            336.00           017       55631293
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 285 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW ASSUMPTION AND ASSIGNMENT MOTION.


    12/17/18 Diktaban, Catherine Allyn             3.20      1,792.00                                017       55630811
        CONDUCT RESEARCH RE: ASSUMPTION AND ASSIGNMENT PROCEDURES MOTION.


    12/17/18  Olvera, Rene A.                      0.40       142.00                                 017       55531059
        RESEARCH RE: ASSUMPTION AND ASSIGNMENT MOTION AND ORDERS.


    12/18/18  Liou, Jessica                            0.70      696.50                              017       55468893
        CALL WITH SEARS, WEIL, DELOITTE AND M-3 RE EXECUTORY CONTRACTS.


    12/20/18  Skrzynski, Matthew                     1.00        790.00       017        55501263
        RESEARCH ISSUES IN CONNECTION WITH MOTION TO REJECT CERTAIN EXECUTORY CONTRACTS.


    12/21/18  Skrzynski, Matthew                     1.00        790.00       017        55501405
        RESEARCH ISSUES IN CONNECTION WITH MOTION TO REJECT CERTAIN EXECUTORY CONTRACTS.


    12/21/18   Diktaban, Catherine Allyn            0.40       224.00       017         55486720
        REVISE DRAFT OF ASSUMPTION AND ASSIGNMENT PROCEDURES MOTION AND SEND TO C. ARTHUR
        FOR REVIEW.


    12/26/18  Peshko, Olga F.                       0.50        460.00       017        55498554
        CORRESPOND WITH CLIENT, WEIL TEAM AND COUNSEL FOR NEESER CONSTRUCTION RE: CONTRACT
        AND REVIEW LETTER RE: SAME.


    12/28/18  Peshko, Olga F.                     0.40        368.00       017                                 55568089
        CORRESPONDENCE WITH CLIENT AND COUNTERPARTY RE: CONTRACT TERMINATION.


    12/31/18  Peshko, Olga F.                                       0.20            184.00           017       55568290
        CORRESPOND RE: NEESER CONTRACT.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 286 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
    SUBTOTAL TASK 017 - Executory Contracts/Lease                  39.10        $26,586.00
    Issues (excluding Real Property):

    11/26/18  Liou, Jessica                                         0.80            796.00           018       55427409
        ATTEND WIP LIST MEETING.


    11/29/18  Liou, Jessica                         0.30         298.50        018         55427618
        REVIEW AND RESPOND TO EMAILS FROM P. VAN GROLL RE SALE QUESTIONS AND UTILITIES ISSUES.


    12/01/18  Fail, Garrett                        0.50        650.00       018        55373472
        REVIEW AND RESPOND TO LARGE VOLUME OF EMAILS FROM DEBTORS AND ADVISORS AND PARTIES IN
        INTEREST.


    12/01/18  Skrzynski, Matthew                   0.20        158.00         018       55342619
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY.


    12/02/18  Marcus, Jacqueline                                    0.50            687.50           018       55342111
        REVIEW CASE EMAILS.


    12/02/18  Fail, Garrett                          1.60       2,080.00        018                            55367258
        EMAILS WITH WEIL TEAM RE WIP LIST AND STRATEGY, INCLUDING RE INVESTIGATION AND
        INSURANCE MATTERS, VENDOR ISSUES, CONTRACT REJECTION AND SALE ISSUES.


    12/02/18  Schrock, Ray C.                       1.50     2,325.00       018                                55341490
        CALLS WITH CRO AND OTHERS RE CURRENT WORK STREAMS AND PRIVILEGED MATTERS.


    12/03/18   Marcus, Jacqueline                        1.50                     2,062.50           018       55383367
        PARTICIPATE IN WIP LIST MEETING (1.0); REVIEW EMAILS (.5).


    12/03/18   Singh, Sunny                             1.30       1,560.00                          018       55352347
        PARTICIPATE IN TEAM MEETING (1.0); UPDATE CALL WITH LITIGATION TEAM (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 287 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18   Friedmann, Jared R.                      0.40         450.00       018       55366061
        CALL WITH S. SINGH, J. MISHKIN AND P. GENENDER RE: UPCOMING HEARINGS AND COORDINATING
        LITIGATION SUPPORT FOR SAME.


    12/03/18   Fail, Garrett                           1.70         2,210.00       018       55367207
        PARTICIPATE IN WEIL BFR TEAM MEETING (PARTIAL) (.6); EMAILS WITH WEIL AND DEBTOR AND
        ADVISOR TEAMS RE WIP LIST (1.1).


    12/03/18  Mishkin, Jessie B.                       0.40                         420.00           018       55384065
        CALL WITH S. SINGH RE: GENERAL LITIGATION STRATEGIES.


    12/03/18  Arthur, Candace                          1.30       1,293.50          018                        55388368
        ATTEND WIP LIST TEAM MEETING (1.0); REVIEW AND RESPOND TO CASE EMAILS (.3).


    12/03/18  Miller, Jeri Leigh                        0.50        395.00      018                            55342540
        ATTEND WORK IN PROCESS MEETING (PARTIAL) (.3); REVIEW CASE CORRESPONDENCE (.2).


    12/03/18  Skrzynski, Matthew                    0.80        632.00       018       55386436
        PREPARE FOR AND ATTEND WEIL TEAM MEETING TO DETERMINE STATUS OF WORKSTREAMS AND
        DISCUSS GO-FORWARD STRATEGY.


    12/03/18  Goldinstein, Arkady                       1.90     1,862.00       018         55397877
        ATTEND WIP LIST MEETING (1.0); REVIEW DAILY CORRESPONDENCE AND RESPOND TO INQUIRIES (.9).


    12/03/18  Van Groll, Paloma                                     1.00            875.00           018       55384145
        ATTEND WIP LIST MEETING.


    12/03/18  Apfel, Joshua H.                                      0.80            784.00           018       55340207
        ATTEND INTERNAL WEIL BFR WIP LIST MEETING.


    12/03/18     Diktaban, Catherine Allyn                          0.70            392.00           018       55390268
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 288 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PARTICIPATE ON WIP LIST CALL.


    12/03/18  DiDonato, Philip                      2.00         1,120.00       018                            55344692
        ATTEND MEETING TO DISCUSS COMMUNICATIONS WITH FA (.3); ATTEND WIP LIST MEETING (.9);
        CONFERENCE CALL TO DISCUSS MOTIONS FOR DECEMBER 20 HEARING (.8).


    12/03/18  Lewitt, Alexander G.                                  0.80            448.00           018       55367231
        ATTEND WIP LIST MEETING.


    12/03/18   Podzius, Bryan R.                                    0.70            612.50           018       55398773
        PARTICIPATE IN WIP LIST MEETING.


    12/03/18   Peshko, Olga F.                         1.70      1,564.00          018        55343123
        ATTEND WIP LIST MEETING (.7); REVIEW MEMO ON ADMIN MOTIONS (.1); PARTICIPATE ON CALL RE:
        SAME (.9).


    12/03/18  Hwang, Angeline Joong-Hui                 1.20        828.00                           018       55386494
        REVIEW EMAILS RE: CASE UPDATES (.2); ATTEND WIP LIST MEETING (1.0).


    12/03/18  Hwangpo, Natasha                        0.60                          570.00           018       55590500
        ATTEND WIP LIST MEETING WITH WEIL TEAM (PARTIAL).


    12/04/18  Marcus, Jacqueline                                    1.70          2,337.50           018       55382752
        REVIEW VARIOUS EMAILS.


    12/04/18  Fail, Garrett                         1.40       1,820.00                              018       55593327
        EMAILS WITH DEBTORS, CREDITORS RE BANKRUPTCY-RELATED ISSUES.


    12/04/18   Liou, Jessica                                        1.00            995.00           018       55384491
        PARTICIPATE ON SENIOR ADVISOR CALL.


    12/04/18     Miller, Jeri Leigh                                 0.40            316.00           018       55344748
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 289 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND WORK IN PROCESS MEETING WITH WEIL TEAM AND SEARS (.3); CASE CORRESPONDENCE (.1).


    12/04/18  Skrzynski, Matthew                   0.50        395.00         018       55396350
        REVIEW EMAIL CORRESPONDENCE, DETERMINE APPLICABLE ACTION ITEMS, AND DIRECT WORKFLOW
        AS NECESSARY.


    12/04/18  Goldinstein, Arkady                                   0.50            490.00           018       55397861
        REVIEW AND RESPOND TO CORRESPONDENCE.


    12/05/18    Marcus, Jacqueline                      0.80    1,100.00       018         55382981
        CONFERENCE CALL WITH L. VALENTINO, M. BROTNOW, C. GALROD AND P. GATUTHA RE: IMPAIRMENT
        ISSUES (.4); REVIEW REINSURANCE AGREEMENT (.4).


    12/05/18  Marcus, Jacqueline                        1.10      1,512.50                           018       55383504
        VARIOUS EMAILS (1.0); EMAIL BFR TEAM RE: PLEADING PROTOCOL (.1).


    12/05/18   Fail, Garrett                            1.10       1,430.00      018        55367237
        EMAILS RE VENDORS (.2); REVIEW AND RESPOND TO MULTIPLE EMAILS FROM DEBTORS AND ADVISORS
        RE SALE AND CONTRACT ISSUES (.3); EMAILS WITH DEBTORS RE: PENDING MATTERS INCLUDING
        CONTRACTS, SALES AND RECENTLY FILED PLEADINGS (.6).


    12/05/18   Miller, Jeri Leigh                                   0.10             79.00           018       55352509
        EMAIL CORRESPONDENCE.


    12/05/18  Goldinstein, Arkady                                   0.40            392.00           018       55397876
        REVIEW DAILY CORRESPONDENCE.


    12/06/18   Marcus, Jacqueline                       1.60       2,200.00       018                          55383041
        PARTICIPATE ON WIP LIST MEETING (1.0); REVIEW AND RESPOND TO VARIOUS EMAILS (.6).


    12/06/18  Singh, Sunny                                          0.30            360.00           018       55384934
        COORDINATION CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 290 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18     Fail, Garrett                          1.30       1,690.00        018       55367383
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM WEIL, DEBTOR AND ADVISOR TEAMS RE WIP LIST
        (.3); PARTICIPATE IN WEIL BFR TEAM MEETING RE CALENDAR, WIP LIST AND STRATEGY (1.0).


    12/06/18   Liou, Jessica                             1.70      1,691.50        018         55381298
        REVIEW AND RESPOND TO EMAILS RE FILINGS FOR WEEK, NEXT STEPS AND OPEN ISSUES (.5);
        PARTICIPATE IN WIP LIST MEETING (1.0) AND REVIEW AND RESPOND TO EMAILS RE OPEN ISSUES (.2).


    12/06/18  Miller, Jeri Leigh                    1.50         1,185.00       018                            55356684
        ATTEND WORK IN PROCESS MEETING FOR SEARS TEAM (.9); REVIEW AND RESPOND TO EMAIL
        CORRESPONDENCE (.6).


    12/06/18  Skrzynski, Matthew                    1.00        790.00       018       55396496
        PREPARE FOR AND ATTEND WEIL TEAM MEETING TO DETERMINE STATUS OF WORKSTREAMS AND
        DISCUSS GO-FORWARD STRATEGY.


    12/06/18  Goldinstein, Arkady                       2.70     2,646.00            018                       55397867
        ATTEND WIP LIST MEETING (1.0); DISCUSSION WITH COMPANY AND M-III (.8); CORRESPOND RE:
        ONGOING ISSUES (.9).


    12/06/18  Van Groll, Paloma                         4.60                      4,025.00           018       55384123
        ATTEND WIP LIST MEETING (.8); DRAFT CASE TIMELINE (3.8).


    12/06/18  Apfel, Joshua H.                                      1.00            980.00           018       55395628
        ATTEND WIP LIST MEETING.


    12/06/18   Diktaban, Catherine Allyn                            0.90            504.00           018       55584750
        PARTICIPATE IN WIP LIST MEETING.


    12/06/18    DiDonato, Philip                           2.50 1,400.00        018        55363725
        MEETING TO DISCUSS COMMUNICATIONS WITH FA (.7); CONFERENCE CALL TO DISCUSS MOTIONS FOR
        12/20 HEARING (.8); ATTEND WIP LIST MEETING (1.0).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 291 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18  Lewitt, Alexander G.                                  0.90            504.00           018       55367360
        ATTEND WIP LIST MEETING.


    12/06/18  Peshko, Olga F.                                       1.00            920.00           018       55356553
        ATTEND WIP LIST MEETING.


    12/06/18  Hwang, Angeline Joong-Hui                             1.00            690.00           018       55386736
        ATTEND WIP LIST MEETING.


    12/06/18  Hwangpo, Natasha                                      1.10          1,045.00           018       55602812
        ATTEND WIP LIST MEETING WITH WEIL TEAM.


    12/07/18     Marcus, Jacqueline                   1.10         1,512.50          018       55383793
        RESPOND TO CASE EMAILS (.3); CONFERENCE CALL WITH G. FAIL, MIII, LAZARD RE: WIND DOWN PLAN
        (.6); CALL WITH R. SCHROCK (.2).


    12/07/18   Fail, Garrett                            1.40         1,820.00        018         55367129
        CALL WITH M-III, LAZARD AND WEIL RE WIND DOWN (.5); REVIEW AND RESPOND TO MULTIPLE EMAILS
        RE WIP LIST, RECENT FILINGS, VENDOR AND SALE ISSUES (.7); CONFER WITH J. MARCUS RE WIP LIST (.2).


    12/07/18  Liou, Jessica                                         1.00            995.00           018       55385752
        ADVISORS CALL RE WIND DOWN ANALYSIS.


    12/07/18   Miller, Jeri Leigh                                   0.20            158.00           018       55379370
        EMAIL CORRESPONDENCE.


    12/07/18  Goldinstein, Arkady                                   0.80            784.00           018       55731904
        REVIEW CASE CORRESPONDENCE.


    12/07/18   Peshko, Olga F.                                      0.40            368.00           018       55388569
        PARTICIPATE ON WIND-DOWN DISCUSSION CALL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 292 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18  Hwang, Angeline Joong-Hui                             0.20            138.00           018       55387134
        REVIEW EMAILS RE: CASE UPDATES.


    12/09/18  Marcus, Jacqueline                        2.30         3,162.50          018                     55383249
        CONFERENCE CALL WITH R. SCHROCK, G. FAIL, S. SINGH AND J. LIOU (1.1); VARIOUS EMAIL (1.2).


    12/09/18  Singh, Sunny                                          1.10          1,320.00           018       55386868
        STRATEGY CALL WITH BFR PARTNERS.


    12/09/18  Fail, Garrett                               1.10       1,430.00        018                       55373087
        CALL WITH R. SCHROCK, J. MARCUS, S. SINGH AND J. LIOU RE WIP LIST AND STRATEGY.


    12/09/18  Liou, Jessica                               1.20      1,194.00                         018       55383255
        CALL WITH R. SCHROCK, J. MARCUS, G. FAIL AND S. SINGH RE NEXT STEPS.


    12/10/18   Marcus, Jacqueline                       2.40         3,300.00       018         55423590
        REVIEW AND RESPOND TO CASE EMAILS (1.1); CALL WITH R. SCHROCK (.4); PARTICIPATE IN WEIL WIP
        LIST MEETING (.8); EMAIL RE: KCD CASH FLOW INFORMATION (.1).


    12/10/18   Singh, Sunny                                         0.80            960.00           018       55402701
        PARTICIPATE IN TEAM WIP LIST MEETING.


    12/10/18   Fail, Garrett                          1.00      1,300.00          018        55426421
        PARTICIPATE IN WEIL BFR TEAM MEETING RE CASE CALENDAR AND WIP LIST. (.8) EMAILS WITH
        DEBTORS RE SAME (.2).


    12/10/18  Arthur, Candace                                       0.80            796.00           018       55444265
        ATTEND TEAM MEETING.


    12/10/18  Liou, Jessica                           0.30                          298.50           018       55427190
        REVIEW EMAILS RE UPCOMING MEETINGS, ESL BID, E&Y.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 293 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18   Miller, Jeri Leigh                      2.00       1,580.00        018        55395698
        CALL WITH WEIL TEAM AND ADVISORS RE: WORK IN PROCESS (.4); CALL WITH WEIL TEAM RE: WORK
        IN PROCESS (.9); REVIEW AND RESPOND TO EMAIL CORRESPONDENCE (.1); REVIEW EMAIL MEMO FROM
        C. DIKTABAN AND PROVIDE COMMENTS ON SAME (.2); CALL WITH WEIL TEAM AND ADVISORS RE:
        RESTRUCTURING UPDATE (.4).


    12/10/18  Skrzynski, Matthew                    0.90        711.00       018       55444831
        PREPARE FOR AND ATTEND WEIL TEAM MEETING TO DETERMINE STATUS OF WORKSTREAMS AND
        DISCUSS GO-FORWARD STRATEGY.


    12/10/18  Goldinstein, Arkady                      1.40      1,372.00                            018       55464737
        ATTEND WIP LIST MEETING (.8); REVIEW DAILY CORRESPONDENCE (.6).


    12/10/18  Guthrie, Hayden                                       0.80            760.00           018       55632621
        ATTEND WEIL TEAM MEETING.


    12/10/18  Apfel, Joshua H.                          1.10      1,078.00        018                          55391001
        ATTEND WIP LIST MEETING (.9); FOLLOW-UP DISCUSSIONS WITH WEIL BFR TEAM RE: SAME (.2).


    12/10/18  Yiu, Vincent Chanhong                                 1.00            875.00           018       55391098
        ATTEND WIP LIST MEETING.


    12/10/18   Diktaban, Catherine Allyn                            0.80            448.00           018       55446663
        PARTICIPATE ON WIP LIST CALL.


    12/10/18  DiDonato, Philip                                      0.90            504.00           018       55397176
        ATTEND WIP LIST MEETING.


    12/10/18  Lewitt, Alexander G.                                  0.90            504.00           018       55427841
        ATTEND WIP LIST MEETING.


    12/10/18     Peshko, Olga F.                                    0.80            736.00           018       55598823
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 294 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND WIP LIST MEETING.


    12/10/18   Hwang, Angeline Joong-Hui                            0.90            621.00           018       55445603
        PARTICIPATE IN WIP LIST MEETING.


    12/10/18   Hwangpo, Natasha                       2.30       2,185.00        018          55442173
        CALLS WITH NIXON PEABODY RE KCD NOTES INDENTURE TRUSTEE (.4); CORRESPOND WITH WEIL
        TEAM, COMPANY RE SAME (.2); CORRESPOND WITH LATHAM RE DILIGENCE (.1); CALL WITH MIII RE
        WINDDOWN BUDGET (.6); ATTEND WIP LIST MEETING WITH WEIL TEAM (1.0).


    12/11/18  Marcus, Jacqueline                          0.70                      962.50           018       55423671
        VARIOUS EMAILS (.5); CONFER WITH G. DANILOW (.2).


    12/11/18  Westerman, Gavin                       0.80       960.00                               018       55444593
        REVIEW EMAIL CORRESPONDENCE (.4); REVIEW MEETING MATERIALS (.4).


    12/11/18   Fail, Garrett                         1.10        1,430.00       018        55426464
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM DEBTORS, ADVISORS, PARTIES IN INTEREST RE
        BANKRUPTCY-RELATED MATTERS, INCLUDING CONTRACTS, CLAIMS, STAY, SALE (.4); CALL WITH S.
        SITLEY AND FINSBURY RE CASE SCHEDULE AND STRATEGY (.4); EMAILS WITH DEBTORS AND ADVISORS
        RE OPEN ISSUES (.3).


    12/11/18  Goldinstein, Arkady                                   0.80            784.00           018       55464676
        REVIEW CORRESPONDENCE RE: ONGOING ISSUES.


    12/12/18  Miller, Jeri Leigh                   0.20                             158.00           018       55428482
        REVIEW AND RESPOND TO CASE CORRESPONDENCE.


    12/12/18   Goldinstein, Arkady                                  0.50            490.00           018       55454785
         REVIEW DAILY CORRESPONDENCE.


    12/13/18     Marcus, Jacqueline                                 0.80          1,100.00           018       55490842
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 295 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS RE: VARIOUS MATTERS.


    12/13/18  Singh, Sunny                           0.80                           960.00           018       55444242
        REVIEW RECOVERY ANALYSIS AND CALL WITH MIII.


    12/13/18  Fail, Garrett                        0.30         390.00         018          55426488
        REVIEW AND RESPOND TO LARGE VOLUME OF EMAILS, INCLUDING RE WIP LIST, MOTIONS FILED, SALE
        AND CONTRACT ISSUES.


    12/13/18   Liou, Jessica                        0.50        497.50        018         55449300
        REVIEW AND RESPOND TO EMAILS RE EMPLOYEE ISSUES, ORDINARY COURSE PROFESSIONAL ISSUES,
        UTILITIES ISSUES.


    12/13/18  Miller, Jeri Leigh                     0.50                           395.00           018       55428018
        CALL WITH WEIL TEAM AND ADVISORS RE: WORK IN PROCESS.


    12/13/18  Goldinstein, Arkady                                   0.60            588.00           018       55454779
        REVIEW CASE CORRESPONDENCE.


    12/14/18  Marcus, Jacqueline                         1.00                     1,375.00           018       55490192
        VARIOUS EMAILS (.5); PARTICIPATION IN WIP LIST MEETING (.5).


    12/14/18   Singh, Sunny                                         0.50            600.00           018       55444885
        PARTICIPATE IN BFR TEAM MEETING.


    12/14/18  Fail, Garrett                             0.60         780.00        018                         55426463
        EMAILS WITH DEBTORS RE SAME (.1); PARTICIPATE IN WEIL BFR TEAM WIP LIST MEETING (.5).


    12/14/18  Schrock, Ray C.                      1.00     1,550.00       018                                 55435914
        ATTEND FOLLOW UP MEETINGS WITH TEAM RE WORKSTREAMS AND PREP FOR MONDAY
        RESTRUCTURING COMMITTEE MEETING.
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 296 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/14/18   Liou, Jessica                                        0.70            696.50           018       55449284
        PARTICIPATE IN WIP LIST MEETING.


    12/14/18  Miller, Jeri Leigh                     1.40         1,106.00       018        55428409
        CALL WITH WEIL TEAM AND ADVIORS RE: WORK IN PROCESS (.5); REVIEW AND RESPOND TO CASE
        CORRESPONDENCE (.9).


    12/14/18  Goldinstein, Arkady                     0.80         784.00                            018       55454753
        CORRESPOND RE: ONGOING MATTERS (.3); ATTEND WIP LIST MEETING (.5).


    12/14/18  Apfel, Joshua H.                          1.00       980.00         018                          55513043
        ATTEND WIP LIST MEETING (.8); FOLLOW-UP DISCUSSIONS WITH WEIL BFR TEAM RE: SAME (.2).


    12/14/18  Yiu, Vincent Chanhong                                 0.60            525.00           018       55452631
        ATTEND WIP LIST MEETING.


    12/14/18  Diktaban, Catherine Allyn                             0.50            280.00           018       55447603
        ATTEND WIP LIST MEETING.


    12/14/18  DiDonato, Philip                                      0.60            336.00           018       55455193
        ATTEND WIP LIST MEETING.


    12/14/18  Lewitt, Alexander G.                                  0.60            336.00           018       55444107
        ATTEND WIP LIST MEETING.


    12/14/18   Hwang, Angeline Joong-Hui                            0.60            414.00           018       55445457
        PARTICIPATE IN WIP LIST MEETING.


    12/16/18  Marcus, Jacqueline                                    0.40            550.00           018       55490645
        E-MAILS RE: VARIOUS MATTERS.


    12/16/18     Fail, Garrett                                      1.50          1,950.00           018       55434338
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 297 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM DEBTORS AND ADVISORS (.4); CALL WITH W.
        LINNANE RE PIVOT SCENARIO (.5); CALL WITH S. SINGH AND FINSBURY (.5); CALL WITH FINSBURY (.1).


    12/17/18  Marcus, Jacqueline                                    0.30            412.50           018       55470788
        VARIOUS CASE E-MAILS.


    12/17/18  Singh, Sunny                                          0.50            600.00           018       55474922
        ATTEND TEAM MEETING.


    12/17/18  Fail, Garrett                           1.20       1,560.00      018          55453348
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM DEBTORS, PARTIES IN INTEREST, ADVISORS RE
        PENDING MOTIONS AND BANKRUPTCY-RELATED ISSUES (.1); WEIL BFR TEAM MEETING RE WIP LIST,
        CASE CALENDAR, STRATEGY (.6); CALL WITH DEBTORS AND FINSBURY RE COMMUNICATIONS (.5).


    12/17/18  Liou, Jessica                          0.70          696.50          018        55468493
        REVIEW AND RESPOND TO EMAILS RE UPCOMING FILINGS (.2); PARTICIPATE IN WIP LIST MEETING (.5).


    12/17/18  Miller, Jeri Leigh                                    0.40            316.00           018       55459374
        REVIEW AND RESPOND CASE CORRESPONDENCE.


    12/17/18  Skrzynski, Matthew                    0.70        553.00       018       55500922
        PREPARE FOR AND ATTEND WEIL TEAM MEETING TO DETERMINE STATUS OF WORKSTREAMS AND
        DISCUSS GO-FORWARD STRATEGY.


    12/17/18  Goldinstein, Arkady                     1.50       1,470.00       018                            55489670
        ATTEND WIP LIST MEETING (1); REVIEW AND RESPOND TO CASE CORRESPONDENCE (.5).


    12/17/18   Apfel, Joshua H.                         1.10      1,078.00       018        55513067
        ATTEND WIP LIST MEETING (.8); FOLLOW-UP DISCUSSIONS WITH MEMBERS OF WEIL BFR TEAM RE:
        SAME (.3).


    12/17/18     Yiu, Vincent Chanhong                              0.50            437.50           018       55452622
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 298 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND WIP LIST MEETING.


    12/17/18   Diktaban, Catherine Allyn                 0.60         336.00          018          55486527
        PARTICIPATE ON WIP LIST CALL (.5); DRAFT EMAIL RE: FILED LETTER TO S. SINGH AND G. FAIL RE:
        NON-DEBTOR FILINGS WORKSTREAM (.1).


    12/17/18  DiDonato, Philip                                      0.50            280.00           018       55486438
        ATTEND WIP LIST MEETING.


    12/17/18 Lewitt, Alexander G.                 1.00        560.00         018                               55486526
        CONDUCT RESEARCH RE: WHETHER THE BANKRUPTCY CODE APPLIES TO US TERRITORIES.


    12/17/18   Podzius, Bryan R.                                    0.30            262.50           018       55512893
        PARTICIPATE IN WIP LIST MEETING.


    12/17/18   Hwang, Angeline Joong-Hui                            0.60            414.00           018       55490846
        PARTICIPATE IN WIP LIST MEETING.


    12/17/18  Hwangpo, Natasha                                      0.50            475.00           018       55630825
        ATTEND WIP LIST MEETING.


    12/18/18   Connolly, Annemargaret                 0.20                          270.00           018       55489954
        PARTICIPATE ON WEIL TEAM CALL RE CASE UPDATE.


    12/18/18  Marcus, Jacqueline                     1.40                         1,925.00           018       55470779
        REVIEW AND RESPOND TO E-MAILS RE: VARIOUS MATTERS.


    12/18/18   Fail, Garrett                          0.70        910.00         018        55497843
        CALL WITH WEIL TEAM RE WIP LIST AND STATUS AND STRATEGY (.2); REVIEW AND RESPOND TO
        LARGE VOLUME OF EMAILS FROM WEIL TEAMS, DEBTOR TEAMS, ADVISORS, PARTIES IN INTEREST RE
        WIP LIST, NEW PLEADINGS (.5).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 299 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18  Schrock, Ray C.                      0.50         775.00       018                               55631438
        RESPOND TO NUMEROUS EMAILS RE GENERAL CHAPTER 11 QUESTIONS FROM STAKEHOLDERS.


    12/18/18   Goslin, Thomas D.                      0.20                          210.00           018       55463948
        PARTICIPATE ON WEIL TEAM CALL RE CASE UPDATE.


    12/18/18  Liou, Jessica                                         0.40            398.00           018       55468833
        GENERAL WEIL UPDATE CALL ON STATUS OF CASE.


    12/18/18  Miller, Jeri Leigh                                    0.20            158.00           018       55459332
        RESPOND TO CASE CORRESPONDENCE.


    12/18/18  Goldinstein, Arkady                                   0.40            392.00           018       55489371
        REVIEW DAILY CORRESPONDENCE.


    12/18/18  Guthrie, Hayden                                       0.20            190.00           018       55631532
        ATTEND BFR WEEKLY UPDATE CALL.


    12/18/18   Yiu, Vincent Chanhong                                0.20            175.00           018       55470765
        PARTICIPATE ON WEEKLY CATCHUP CALL.


    12/18/18   Diktaban, Catherine Allyn                            0.20            112.00           018       55486533
        PARTICIPATE ON WEEKLY UPDATE CALL.


    12/18/18   Lewitt, Alexander G.                                 0.10             56.00           018       55486656
        PARTICIPATE ON WEEKLY CATCH UP CALL.


    12/19/18  Marcus, Jacqueline                                    0.20            275.00           018       55470793
        VARIOUS CASE E-MAILS.


    12/19/18     Fail, Garrett                                      4.50          5,850.00           018       55490219
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 300 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS WITH DEBTORS AND PARTIES IN INTEREST RE PENDING MATTERS AND INQUIRIES (.3); REVIEW
        AND RESPOND TO MULTIPLE EMAILS FROM WEIL, ADVISOR, DEBTOR TEAMS AND PARTIES IN INTEREST
        RE BANKRUPTCY AND CASE RELATED ISSUES (.2); ADDITIONAL EMAILS RE VENDOR ISSUES,
        AUTOMATIC STAY MOTIONS AND ISSUES AND NEWLY-FILED MOTIONS AND PLEADINGS (1.0); PREPARE
        FOR OMNIBUS HEARING (1.7) AND REVIEW OF RECENTLY FILED PLEADINGS ON DOCKETS. (.4) REVIEW
        AND RESPOND TO MULTIPLE EMAILS RE SAME AND PREPARE AGENDA FOR HEARING BASED ON SAME
        (.9).


    12/19/18   Descovich, Kaitlin                                   0.50            475.00           018       55489486
        PARTICIPATE ON DAILY TEAM CALL.


    12/19/18  Miller, Jeri Leigh                     1.40         1,106.00       018        55468454
        CALL WITH WEIL TEAM AND ADVISORS RE: WORK IN PROCESS (.6); REVIEW AND RESPOND TO CASE
        CORRESPONDENCE (.8).


    12/21/18  Fail, Garrett                         1.70       2,210.00       018        55490877
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM WEIL, ADVISOR, DEBTOR TEAMS AND PARTIES IN
        INTEREST.


    12/21/18  Liou, Jessica                                         0.10             99.50           018       55515693
        REVIEW AND RESPOND TO EMAILS.


    12/21/18  Miller, Jeri Leigh                     2.60         2,054.00       018        55496773
        CALL WITH WEIL TEAM AND ADVISORS RE: WORK IN PROCESS (.6); REVIEW AND RESPOND TO CASE
        CORRESPONDENCE (2.0).


    12/22/18  Yiu, Vincent Chanhong                                 1.20          1,050.00           018       55483358
        REVIEW CREDITOR RECOVERY ANALYSIS.


    12/23/18  Marcus, Jacqueline                    3.00                          4,125.00           018       55490341
        REVIEW AND RESPOND TO NUMEROUS CASE EMAILS.


    12/24/18     Hwangpo, Natasha                                   0.20            190.00           018       55514518
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 301 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND WITH WEIL TEAM RE KCD MOTION.


    12/25/18  Marcus, Jacqueline                                    0.60            825.00           018       55490458
        VARIOUS CASE EMAILS.


    12/26/18   Marcus, Jacqueline                        0.20                       275.00           018       55522379
        EMAIL L. VALENTINO (.1); EMAIL RE: CONFIDENTIALITY (.1).


    12/26/18  Fail, Garrett                                         0.20            260.00           018       55501966
        CALL WITH S. SINGH RE STATUS AND WIP LIST.


    12/26/18  Miller, Jeri Leigh                   1.10                             869.00           018       55516082
        REVIEW AND RESPOND TO CASE CORRESPONDENCE.


    12/26/18  Goldinstein, Arkady                                   0.30            294.00           018       55559786
        REVIEW DAILY CORRESPONDENCE.


    12/27/18  Marcus, Jacqueline                         1.20       1,650.00                         018       55522660
        VARIOUS CASE EMAILS (.2); PARTICIPATE IN WEIL WIP LIST MEETING (1.0).


    12/27/18   Fail, Garrett                           1.50       1,950.00     018           55512872
        EMAILS AND CALLS RE WIP LIST, RECENTLY FILED PLEADINGS, BAKNRUPTCY-RELATED ISSUES (.5);
        PARTICIPATE IN WEIL BFR TEAM MEETING RE WIP LIST AND CALENDAR (1.0).


    12/27/18  Arthur, Candace                         0.70                          696.50           018       55567282
        TEAM WIP LIST MEETING ON CASE ADMINISTRATION.


    12/27/18  Liou, Jessica                                         0.80            796.00           018       55515681
        ATTEND WIP LIST MEETING.


    12/27/18     Miller, Jeri Leigh                                 1.00            790.00           018       55516054
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 302 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND WORK IN PROCESS CALL.


    12/27/18  Skrzynski, Matthew                    1.10        869.00       018       55514911
        PREPARE FOR AND ATTEND WEIL TEAM MEETING TO DETERMINE STATUS OF WORKSTREAMS AND
        DISCUSS GO-FORWARD STRATEGY.


    12/27/18  Yiu, Vincent Chanhong                                 1.00            875.00           018       55504405
        ATTEND WIP LIST MEETING.


    12/27/18  DiDonato, Philip                                      1.00            560.00           018       55513049
        ATTEND WIP LIST MEETING.


    12/27/18  Lewitt, Alexander G.                                  1.00            560.00           018       55515189
        ATTEND WIP LIST MEETING.


    12/27/18   Podzius, Bryan R.                                    0.50            437.50           018       55516573
        PARTICIPATE IN WIP LIST MEETING (PARTIAL).


    12/27/18  Peshko, Olga F.                                       1.00            920.00           018       55505794
        ATTEND WIP LIST MEETING.


    12/27/18  Hwang, Angeline Joong-Hui                             1.00            690.00           018       55514738
        ATTEND WIP LIST MEETING.


    12/27/18  Hwangpo, Natasha                                      0.90            855.00           018       55632006
        CALL WITH WEIL TEAM RE WIP LIST MEETING.


    12/28/18  Marcus, Jacqueline                                    0.60            825.00           018       55522109
        REVIEW AND RESPOND TO CASE EMAILS.


    12/28/18     Fail, Garrett                                      0.50            650.00           018       55632208
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 303 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS WITH WEIL TEAM AND PARTIES IN INTEREST (.2); CALL WITH SEARS COMMUNICATIONS
        TEAM. (.3).


    12/29/18  Fail, Garrett                              0.60        780.00          018 55512876
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM WEIL AND DEBTOR TEAMS, ADVISORS, AND
        PARTIES IN INTEREST. (.4) CALLS WITH WEIL TEAM RE STATUS AND STRATEGY. (.2).


    12/30/18  Fail, Garrett                         0.50        650.00        018          55519691
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM WEIL TEAMS, DEBTORS, ADVISORS, PARTIES IN
        INTEREST.


    12/31/18   Marcus, Jacqueline                        0.40                       550.00           018       55540895
        PARTICIPATION IN BFR WIP LIST MEETING (PARTIAL).


    12/31/18  Singh, Sunny                                          0.30            360.00           018       55527345
        CALL WITH N. HWANGPO RE: PLAN TERM SHEET.


    12/31/18   Fail, Garrett                              1.10      1,430.00       018         55519446
        PARTICIPATE IN WEIL BFR WIP LIST MEETING (.7); REVIEW AND RESPOND TO MULTIPLE EMAILS FROM
        DEBTORS, WEIL TEAMS, ADVISORS AND PARTIES IN INTEREST (.4).


    12/31/18  Arthur, Candace                                       0.70            696.50           018       55561940
        ATTEND TEAM WIP LIST MEETING.


    12/31/18  Miller, Jeri Leigh                      0.70                          553.00           018       55516070
        CALL WITH WEIL TEAM RE: WORK IN PROCESS LIST.


    12/31/18  Skrzynski, Matthew                    0.60        474.00       018       55554934
        PREPARE FOR AND ATTEND WEIL TEAM MEETING TO DETERMINE STATUS OF WORKSTREAMS AND
        DISCUSS GO-FORWARD STRATEGY.


    12/31/18     Skrzynski, Matthew                                 1.00            790.00           018       55563654
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 304 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESEARCH POTENTIAL LIEN ISSUES IN CONNECTION WITH PBGC CLAIMS.


    12/31/18  Apfel, Joshua H.                                      0.60            588.00           018       55573844
        ATTEND WIP LIST MEETING.


    12/31/18  Diktaban, Catherine Allyn                             0.70            392.00           018       55516075
        ATTEND WIP LIST MEETING.


    12/31/18  DiDonato, Philip                                      0.80            448.00           018       55542737
        ATTEND WIP LIST MEETING.


    12/31/18  Lewitt, Alexander G.                                  0.60            336.00           018       55554605
        ATTEND WIP LIST MEETING.


    12/31/18   Podzius, Bryan R.                                    0.70            612.50           018       55562715
        PARTICIPATE IN WIP LIST MEETING.


    12/31/18   Peshko, Olga F.                                      0.70            644.00           018       55567881
        WIP LIST MEETING.


    12/31/18   Hwang, Angeline Joong-Hui                            0.70            483.00           018       55546377
        WIP LIST CALL.


    12/31/18   Hwangpo, Natasha                        3.20         3,040.00       018          55515773
        CORRESPOND WITH WEIL TEAM, COMPANY RE KCD DILIGENCE (.4); DRAFT CHAPTER 11 PLAN TERM
        SHEET (1.4); CORRESPOND WITH WEIL TEAM RE SAME (.6); CALLS WITH SAME RE SAME (.1); ATTEND
        WIP LIST MEETING WITH WEIL TEAM (.7).


    12/31/18  Hwangpo, Natasha                         2.10      1,995.00       018           55515780
        DRAFT CHAPTER 11 PLAN TERM SHEET (1.4); CORRESPOND WITH WEIL TEAM RE SAME (.6); CALLS WITH
        SAME RE SAME (.1).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 305 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/31/18  Hwangpo, Natasha                                      0.70            665.00           018       55632647
        ATTEND WIP LIST MEETING WITH WEIL TEAM.


    SUBTOTAL TASK 018 - General Case Strategy                     169.50       $172,049.50
    (includesTeam Calls):

    11/12/18  Liou, Jessica                         0.50         497.50        019        55516331
        REVIEW REVISED PROPOSED ORDERS AND CERTIFICATES OF NO OBJECTION FOR PRIME CLERK, M-3,
        TAX.


    11/29/18  Stauble, Christopher A.             0.80        324.00       019                                 55487225
        COORDINATE MATTERS GOING FORWARD WITH CHAMBERS RE: DECEMBER 20 HEARING.


    12/03/18   Stauble, Christopher A.               1.60                           648.00           019       55487262
        ASSIST WITH PREPARATION OF DECEMBER 20 HEARING AGENDA.


    12/03/18   Zaslav, Benjamin                      0.90        216.00         019        55398372
        ASSIST WITH PREPARATION OF HEARING MATERIALS FOR THE DECEMBER 20, 2018 HEARING AND
        UPDATE UPCOMING MATTERS FROM OUTSIDE PARTIES.


    12/07/18   Zaslav, Benjamin                        1.20       288.00                             019       55398588
        ASSIST WITH PREPARATION OF DECEMBER 20, 2018 HEARING MATERIALS.


    12/10/18  Hwangpo, Natasha                                      0.20            190.00           019       55632941
        REVIEW AND REVISE AGENDA.


    12/10/18   Stauble, Christopher A.              2.10         850.50                              019       55507421
        REVISE HEARING AGENDAS FOR DECEMBER 18 AND DECEMBER 20, 2018.


    12/10/18   Zaslav, Benjamin                        3.40        816.00                            019       55455657
        ASSIST WITH PREPARATION OF THE DECEMBER 20, 2018 HEARING AGENDA.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 306 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18   Zaslav, Benjamin                        0.90       216.00                             019       55455703
        ASSIST WITH PREPARATION OF DECEMBER 18, 2018 HEARING AGENDA.


    12/10/18   Kleissler, Matthew                   3.10       744.00                                019       55509774
        ASSIST WITH PREPARATION OF AGENDA FOR HEARING ON DECEMBER 18, 2018.


    12/11/18  Van Groll, Paloma                                     0.40            350.00           019       55455202
        ATTEND GOB HEARING.


    12/11/18  Peshko, Olga F.                     0.20                              184.00           019       55599209
        REVIEW AGENDA AND PROVIDE COMMENTS TO SAME.


    12/11/18   Zaslav, Benjamin                        4.00        960.00          019         55455652
        ASSIST WITH PREPARATION OF DECEMBER 14, 2018 HEARING MATERIALS (1.8); ASSIST WITH
        PREPARATION OF DECEMBER 18, 2018 AND DECEMBER 20, 2018 HEARING MATERIALS (1.4); ASSIST WITH
        PREPARATION OF DECEMBER 20, 2018 HEARING AGENDA AND MATERIALS (.8).


    12/12/18  Van Groll, Paloma                                     0.30            262.50           019       55455232
        PREPARE HEARING AGENDA.


    12/12/18  Diktaban, Catherine Allyn              2.20     1,232.00                               019       55446660
        PREPARE CNOS FOR OMNIBUS HEARING AND REVISE PROPOSED ORDER.


    12/12/18   Stauble, Christopher A.                              1.80            729.00           019       55507395
        REVISE HEARING AGENDA FOR DECEMBER 20, 2018.


    12/12/18   Zaslav, Benjamin                        0.60       144.00                             019       55455749
        ASSIST WITH PREPARATION OF DECEMBER 18, 2018 HEARING AGENDA.


    12/13/18     Genender, Paul R.                                  3.50          4,112.50           019       55442140
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 307 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR EMERGENCY HEARING TO LIFT LIS PENDENS (1.2); ATTEND HEARING ON SAME AND
        REPRESENT SRC’S INTERESTS (2.2); FOLLOW UP AND APPROVE ORDER EXPUNGING LIS PENDENS (.1).


    12/13/18  Wright, Jason E.                      1.50                          1,492.50           019       55630353
        ATTEND HEARING ON MOTION TO EXPUNGE LIS PENDENS.


    12/13/18  Diktaban, Catherine Allyn                 1.80       1,008.00       019          55446919
        PREPARE CERTIFICATE OF NO OBJECTION FOR MOTION ENLARGING TIME TO REMOVE RELATED
        PROCEEDINGS (.3); PREPARE CERTIFICATE OF NO OBJECTION FOR RETENTION APPLICATIONS (1.3); CALL
        WITH M. KORYCKI RE: MOTIONS FILED (.2).


    12/13/18   Stauble, Christopher A.                   5.90       2,389.50       019        55507369
        ASSIST WITH PREPARATION OF HEARING MATERIALS FOR DECEMBER 14, 2018 (3.3); REVISE AGENDA
        FOR DECEMBER 18, 2018 (1.8); REVISE AGENDA FOR DECEMBER 20, 2018 (.8).


    12/13/18  Morris, Sharron                         0.80        284.00        019          55425324
        PREPARE FOR UPCOMING HEARING (.5); EMAILS AND WORK SESSIONS WITH TEAM RE: SAME (.3).


    12/13/18   Zaslav, Benjamin                        3.70       888.00       019        55455729
        FILE AND SERVE NOTICE OF AGENDA OF MATTER SCHEDULED FOR HEARING ON DECEMBER 14, 2018 (.3);
        ASSIST WITH PREPARATION OF DECEMBER 14, 2018 AGENDA AND HEARING MATERIALS (3.4).


    12/14/18  Schrock, Ray C.                                       2.50          3,875.00           019       55436677
        ATTEND KEIP/KERP HEARING.


    12/14/18  Dahl, Ryan Preston                      4.70          5,522.50      019       55440843
        PREPARE FOR AND PARTICIPATE IN KEIP/KERP HEARING (3.6); FOLLOW UP CONFERENCES RE SAME (1.1).


    12/14/18   Margolis, Steven M.                                  1.20          1,290.00           019       55630533
        PARTICIPATE IN KERP MOTION HEARING.


    12/14/18     Skrzynski, Matthew                                 1.30          1,027.00           019       55445509
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 308 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTEND AND PROVIDE SUPPORT FOR KEIP / KERP HEARING.


    12/14/18  Hwangpo, Natasha                          1.50                      1,425.00           019       55442907
        ATTEND HEARING RE KEIP KERP (1.1); PREPARE FOR SAME (.4).


    12/14/18   Ellsworth, John A.                      2.00       770.00                             019       55459585
        ASSIST WITH PREPARATION OF DECEMBER 14, 2018 HEARING MATERIALS.


    12/14/18   Stauble, Christopher A.                 2.70         1,093.50       019       55445878
        REVISE HEARING AGENDA FOR DECEMBER 20, 2018 (1.8); ASSIST WITH PREPARATION OF CHAMBERS'
        HEARING MATERIALS RE: SAME (.9).


    12/14/18   Kleissler, Matthew                    1.50        360.00       019         55509695
        ASSIST WITH PREPARATION OF MATERIALS FOR HEARINGS ON DECEMBER 18 AND DECEMBER 20, 2018.


    12/17/18   Van Groll, Paloma                                    0.80            700.00           019       55520850
        REVISE HEARING AGENDAS.


    12/17/18  Podzius, Bryan R.                       2.30      2,012.50                             019       55512863
        COORDINATE FILING OF CNOS AND REVISED FIRST DAY ORDERS.


    12/17/18     Stauble, Christopher A.                7.40      2,997.00         019          55454774
        ASSIST WITH PREPARATION OF HEARING MATERIALS FOR DECEMBER 18, 2018 (3.6); REVISE, FILE AND
        SERVE AGENDA RE: SAME (1.3); ASSIST WITH PREPARATION OF HEARING MATERIALS FOR DECEMBER
        20, 2018 (1.4); REVISE AGENDA RE: SAME (1.1).


    12/17/18   Zaslav, Benjamin                            1.60         384.00        019         55492178
        ASSIST WITH PREPARATION, FILE AND SERVE NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
        HEARING ON DECEMBER 18, 2018 AT 10:00 A.M. (.8); ASSIST WITH PREPARATION OF DECEMBER 20, 2018
        HEARING MATERIALS (.8).


    12/17/18     Peene, Travis J.                                   6.20          1,488.00           019       55509644
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 309 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION OF HEARING MATERIALS FOR 12.18.2018 HEARING.


    12/17/18   Kleissler, Matthew                    3.80       912.00                               019       55509660
        ASSIST WITH PREPARATION OF MATERIALS FOR HEARING ON DECEMBER 20, 2018.


    12/18/18  Marcus, Jacqueline                          4.80         6,600.00                      019       55470770
        ATTEND HEARING RE: SHIP SALE (4.7); E-MAILS RE: SHIP ORDER (.1).


    12/18/18  Singh, Sunny                                          2.50          3,000.00           019       55475220
        ATTEND SHIP SALE HEARING.


    12/18/18  Schrock, Ray C.                       5.60         8,680.00      019                             55507080
        REVIEW MATERIALS TO PREPARE FOR COURT HEARING (3.1); ATTEND COURT HEARING (2.5).


    12/18/18  Arthur, Candace                                       1.00            995.00           019       55565622
        ATTEND HEARING ON SHIP SALE.


    12/18/18  Simon, Ariel                                          2.80          2,576.00           019       55483956
        ATTEND SALE HEARING.


    12/18/18  Van Groll, Paloma                                     2.90          2,537.50           019       55520686
        ATTEND AND SUPPORT SHIP SALE HEARING.


    12/18/18  Apfel, Joshua H.                       0.40       392.00                               019       55513056
        REVIEW AND REVISE AGENDA FOR DEC. 20TH OMNIBUS HEARING.


    12/18/18  DiDonato, Philip                                      1.80          1,008.00           019       55486364
        ATTEND SHIP SALE HEARING.


    12/18/18  Peshko, Olga F.                        2.30                         2,116.00           019       55568541
        PREPARE DOCUMENTS FOR HEARING (.3); ATTEND HEARING (2).
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 310 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index

    12/18/18  Hwang, Angeline Joong-Hui              0.60        414.00          019                             55490393
        COORDINATE WITH B. ZASLAV RE: PREPARATION FOR DECEMBER 20, 2018 HEARING.


    12/18/18  Hwangpo, Natasha                       1.50                           1,425.00           019       55485812
        ATTEND HEARING RE STATUS UPDATE AND SHIP SALE.


    12/18/18   Stauble, Christopher A.                   6.40      2,592.00        019                           55468118
        REVISE AGENDA FOR DECEMBER 20, 2018 (1.6); PREPARE HEARING MATERIALS RE: SAME (4.8).


    12/18/18   Zaslav, Benjamin                        5.00      1,200.00          019        55492515
        ASSIST WITH PREPARATION OF DECEMBER 20, 2018 HEARING AGENDA (.9); ASSIST WITH PREPARATION
        OF DECEMBER 20, 2018 HEARING MATERIALS (4.1).


    12/18/18   Peene, Travis J.                      1.20         288.00        019                              55509725
        ASSIST WITH PREPARATION OF MATERIALS FOR THE DECEMBER 20, 2018 HEARING.


    12/18/18   Kleissler, Matthew                    1.10       264.00                                 019       55509840
        ASSIST WITH PREPARATION OF MATERIALS FOR HEARING ON DECEMBER 18, 2018.


    12/19/18  Singh, Sunny                               1.50        1,800.00         019                        55479380
        CALL WITH J. FRIEDMANN RE: HEARING (.4); REVIEW AGENDA (.4); HEARING PREP (.7).


    12/19/18  Liou, Jessica                        0.10                                99.50           019       55515209
        REVIEW AND REVISE AGENDA FOR UPCOMING HEARING.


    12/19/18   Hwang, Angeline Joong-Hui                              0.30            207.00           019       55490860
        PREP FOR HEARING.


    12/19/18   Chan, Herbert                         5.70      2,023.50                                019       55511335
        ASSIST WITH PREPARATION OF HEARING MATERIALS FOR DECEMBER 20, 2018.


    12/19/18     Stauble, Christopher A.                             10.30          4,171.50           019       55467628
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 311 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE HEARING MATERIALS FOR DECEMBER 20, 2018.


    12/19/18   Zaslav, Benjamin                       12.10      2,904.00       019                            55492269
        ASSIST WITH PREPARATION OF DECEMBER 20, 2018 OMNIBUS HEARING MATERIALS.


    12/19/18   Peene, Travis J.                        4.40      1,056.00                            019       55509657
        ASSIST WITH PREPARATION OF DECEMBER 20, 2018 HEARING MATERIALS.


    12/19/18   Kleissler, Matthew                    6.50        1,560.00                            019       55509640
        ASSIST WITH PREPARATION OF MATERIALS FOR HEARING ON 12/20/2018.


    12/20/18   Marcus, Jacqueline                  8.90       12,237.50        019         55470692
        ATTEND HEARING RE: OMEGA MOTION TO UNWIND MTN SALE (8.0); REVIEW DRAFT NOTICE OF SALE
        RE: SAME (.9).


    12/20/18  Singh, Sunny                                          6.00          7,200.00           019       55490535
        PREPARE FOR AND ATTEND HEARING.


    12/20/18  Fail, Garrett                              5.20      6,760.00                          019       55490732
        PREPARE FOR (2.2) AND PARTICIPATE IN (PARTIAL) OMNIBUS HEARING (3.0).


    12/20/18  Schrock, Ray C.                      7.30      11,315.00         019       55507233
        REVIEW DOCUMENTS IN PREPARATION FOR OMNIBUS HEARING (2.5); ATTEND OMNIBUS HEARING (4.8).


    12/20/18  Mishkin, Jessie B.                    7.00       7,350.00       019        55484152
        PREPARE FOR AND ATTEND HEARING ON MTNS AND ARGUE RE: SCHOOL DISTRICT LIFT STAY MOTION.


    12/20/18  Arthur, Candace                                       6.00          5,970.00           019       55565878
        PREPARE FOR AND PARTICIPATE IN HEARING.


    12/20/18     Goldinstein, Arkady                                6.30          6,174.00           019       55559352
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 312 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR AND ATTEND HEARING.


    12/20/18  Yiu, Vincent Chanhong                                 4.70          4,112.50           019       55470772
        ATTEND OMNIBUS HEARING.


    12/20/18  Hwang, Angeline Joong-Hui                             5.00          3,450.00           019       55490911
        ATTEND AND SUPPORT HEARING.


    12/20/18  Hwangpo, Natasha                                      4.60          4,370.00           019       55485567
        ATTEND DECEMBER 20, 2018 OMNIBUS HEARING.


    12/20/18   Stauble, Christopher A.                   3.60      1,458.00        019       55487177
        ASSIST WITH PREPARATION OF HEARING MATERIALS FOR DECEMBER 20, 2018 (2.4); COORDINATE
        TELEPONIC APPEARANCE RE: SAME (.3); REVIEW HEARING TRANSCRIPT AND ASSIST WITH
        CORRECTIONS RE: DECEMBER 24, 2018 (.3); PREPARE PROPOSED ORDER AUTHORIZING ENTRY INTO
        ADMINISTRATION AGREEMENT AND SUBMIT TO CHAMBERS FOR APPROVAL (.6).


    12/20/18   Zaslav, Benjamin                   12.80         3,072.00                             019       55492399
        ASSIST WITH PREPARATION AND ATTEND DECEMBER 20, 2018 OMNIBUS HEARING.


    12/20/18   Peene, Travis J.                        1.00       240.00                             019       55509846
        ASSIST WITH PREPARATION OF DECEMBER 20, 2018 HEARING MATERIALS.


    12/20/18   Kleissler, Matthew                    1.30       312.00                               019       55509839
        ASSIST WITH PREPARATION OF MATERIALS FOR HEARING ON DECEMBER 20, 2018.


    12/21/18  Diktaban, Catherine Allyn              0.10         56.00         019        55486782
        COMMUNICATE WITH B. ZASLAV AND C. ARTHUR RE: CERTIFICATES OF NO OBJECTIONS AND THE
        ORDERS TO BE SUBMITTED TO CHAMBERS.


    12/21/18  Stauble, Christopher A.                   0.10          40.50                          019       55487202
        REVIEW 12/18/2018 - SHIP HEARING TRANSCRIPT AND DISTRIBUTE TO TEAM.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 313 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18  Stauble, Christopher A.              1.30           526.50       019       55527409
        COORDINATE WITH CHAMBERS RE: FUTURE HEARING DATES (.6); COORDINATE WITH CHAMBERS RE:
        OUTSTANDING SUBMITTED ORDERS (.7).


    12/27/18  Stauble, Christopher A.                  1.30        526.50        019    55527316
        COORDINATE WITH CHAMBERS RE: OUTSTANDING SUBMITTED ORDERS (.7); COORDINATE WITH
        CHAMBERS RE: FUTURE HEARING DATES (.3); REVISE AGENDA FOR 1/2/2019 (.3).


    12/28/18   Stauble, Christopher A.                              0.40            162.00           019       55527154
        REVISE AGENDA FOR JANUARY 2, 2019.


    12/28/18   Zaslav, Benjamin                     0.90        216.00          019       55528711
        ASSIST WITH PREPARATION OF AGENDA AND MATERIALS RE JANUARY 2, 2018 MTN SALE HEARING.


    12/31/18  Hwangpo, Natasha                      0.10                             95.00           019       55632648
        REVIEW AND REVISE STATUS CONFERENCE NOTICE.


    12/31/18    Stauble, Christopher A.               1.40       567.00        019       55522551
        REVISE, FILE AND SERVE NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON JANUARY 2,
        2019 AT 10:00 A.M.


    SUBTOTAL TASK 019 - Hearings and Court                        247.00       $166,802.00
    Matters:

    12/01/18  Danilow, Greg A.                                      0.30            480.00           020       55729204
        CALL RE: D&O INSURANCE.


    12/01/18  Fail, Garrett                         0.30           390.00        020                           55372964
        CALL WITH R. SCHROCK RE D&O COVERAGE QUESTION. (.2) AND G. GERSHOWITZ RE SAME (.1).


    12/01/18  Podzius, Bryan R.                      1.30       1,137.50                             020       55398787
        RESPOND TO QUESTIONS FROM CLIENT RE: INSURANCE MATTERS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 314 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/02/18  Podzius, Bryan R.                                     0.20            175.00           020       55398865
        EMAILS RE: INSURANCE MATTERS.


    12/03/18   Podzius, Bryan R.                         1.60        1,400.00     020           55398792
        REVIEW D&O LIFT STAY MOTION (.4); EMAILS TO J. APFEL RE: INSURANCE COVERAGE FOR AUTOMATIC
        STAY MOTIONS (.4); EMAILS TO A. HWANG RE: REAL ESTATE AND INSURANCE ISSUES (.4); EMAILS TO
        CLIENT RE: INSURANCE COVERAGE (.4).


    12/03/18  Ellsworth, John A.                    1.00         385.00                              020       55453105
        REVIEW AND UPDATE INSURANCE FILES FOR GABRIEL J. GERSHOWITZ.


    12/04/18  Marcus, Jacqueline                       0.30                         412.50           020       55383461
        CALL WITH J. LIOU RE: INSURANCE AND FOLLOW UP RE: SAME.


    12/04/18  Singh, Sunny                           1.10      1,320.00       020        55352300
        REVIEW CHUBB MOTION TO ASSUME (.5); CONFERENCE WITH COMPANY AND WEIL TEAM RE: CHUBB
        (.6).


    12/04/18   Podzius, Bryan R.                         6.90     6,037.50        020     55430481
        REVIEW INSURANCE DOCUMENT AND REVISE CHUBB ASSUMPTION MOTION (5.6); CALL WITH CLIENT
        RE: INSURANCE MATTERS (.5); CALL WITH S. SINGH AND COMPANY RE: INSURANCE (.8).


    12/05/18  Singh, Sunny                              0.70           840.00                        020       55376523
        REVIEW CHUBB MOTION (.5); CALL WITH R. RIECKER RE: CHUBB (.2).


    12/05/18  Podzius, Bryan R.                    1.80                           1,575.00           020       55430588
        REVIEW AND REVISE INSURANCE ASSUMPTION MOTION.


    12/06/18  Podzius, Bryan R.                         2.30       2,012.50      020          55430681
        EMAILS TO CLIENT RE: INSURANCE MOTION (.3); REVISE INSURANCE ASSUMPTION MOTION (2.0).


    12/12/18     LePorin, Steven J.                                 0.50            460.00           020       55729797
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 315 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCES AND EMAILS RE INSURANCE.


    12/19/18   Podzius, Bryan R.                         3.40        2,975.00        020         55512903
        CONFER WITH COUNSE TO CHUBB; (.2); CONFER WITH J. APFEL RE: SAME (.2); PREPARE FOR AND
        PARTICIPTE ON CALL WITH AIG (1.5); RESPOND TO CLIENT RE: INSURANCE OPTIONS (.5): DRAFT AIG
        MOTION (1.0).


    12/20/18  Podzius, Bryan R.                      0.90          787.50        020          55512881
        CALL WITH CLIENT RE: CLAIMS ADMINISTRATOR EXPENSES (.4); REVIEW INSURANCE ORDER (.3);
        EMAILS TO CLIENT RE: SAME (.2).


    12/21/18  Podzius, Bryan R.                         1.50       1,312.50                          020       55516593
        CALL WITH CLIENT RE: AIG RENEWAL (.3); REVISE MOTION RE: SAME (1.2).


    12/22/18  Podzius, Bryan R.                                     2.00          1,750.00           020       55516532
        REVIEW AND REVISE AIG MOTION.


    12/23/18  Singh, Sunny                                          0.80            960.00           020       55488591
        REVIEW AND REVISE AIG MOTION.


    12/23/18  Podzius, Bryan R.                                     3.30          2,887.50           020       55516533
        DRAFT AND REVISE AIG MOTION.


    12/24/18  Singh, Sunny                                          0.40            480.00           020       55490915
        CALL WITH CLIENT RE AIG MOTION.


    12/24/18  Podzius, Bryan R.                        2.50        2,187.50                          020       55516578
        REVIEW AND REVISE AIG MOTION (2.3) CALL WITH CLIENT RE: SAME (.2).


    12/26/18  Singh, Sunny                                          0.40            480.00           020       55522000
        REVIEW AIG MOTION.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 316 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18  Fail, Garrett                          0.20      260.00        020         55502038
        CALL WITH W. SCHERER RE INSURANCE QUESTION FROM LANDLORD AND EMAIL TEAM RE SAME.


    12/26/18   Podzius, Bryan R.                          2.50       2,187.50          020        55516466
        REVIEW U.S. TRUSTEE INSURANCE GUIDELINES (.2); CALL WITH UCC RE: AIG MOTION (.5); EMAILS WITH
        C. ARTHUR RE: INSURANCE (.3); EMAILS TO L. JENCHEL RE: INSURANCE (.2); EMAIL LANDLORD RE:
        INSURANCE (.4); REVIEW EMAILS FROM LANDLORD (.3); EMAILS TO CLIENT RE: AIG (.1); CONFER WITH R.
        KELNER RE: SAME (.2); EMAILS WITH S. SINGH RE: SAME (.3).


    12/26/18  Woodford, Andrew                       1.90       1,662.50          020         55497586
        REVIEW INSURANCE POLICY STATUS AND DISCUSS SAME WITH S. LEPORIN (1.1); DRAFT EMAIL TO
        SKADDEN RE INSURANCE POLICY STATUS (.8).


    12/27/18  Podzius, Bryan R.                                     3.60          3,150.00           020       55516509
        REVIEW AND REVISE AIG MOTION.


    12/28/18   Singh, Sunny                               2.00      2,400.00        020        55527453
        REVIEW AIG MOTION (.9); EMAILS RE SAME (.6); CALLS WITH SKADDEN, AKIN AND AIG COUNSEL RE:
        SAME (.5).


    12/28/18   Podzius, Bryan R.                          9.90      8,662.50        020          55516447
        REVISE AIG MOTION (5.7); MULTIPLE EMAILS TO COUNSEL TO DIP LENDERS AND UCC RE: SAME (.8);
        CONFER (X2) WITH R. FITZGERALD (SKADDEN) RE: SAME (.5); CONFER WITH S. BRAUNER (AKIN) RE:
        SAME (.3); EMAILS AND CALLS WITH COUNSEL TO AIG RE: SAME (.9); CONFER WITH JLT RE: SAME (.3);
        EMAILS WITH JLT RE: SAME (.2); REVIEW AIG BINDER (1.2).


    12/28/18   Stauble, Christopher A.                0.90        364.50       020         55527410
        ASSIST WITH PREPARATION, FILE AND SERVE MOTION OF DEBTORS FOR AUTHORITY TO ENTER INTO
        POSTPETITION INSURANCE PROGRAM WITH INSURANCE AFFILIATES OF AMERICAN INTERNATIONAL
        GROUP, INC.


    SUBTOTAL TASK 020 - Insurance and Workers                      54.50        $49,132.00
    Compensation Issues:
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 317 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    11/26/18   Olvera, Rene A.                        1.00      355.00                               021       55306702
        CITE-CHECK CASES IN MOTION TO EXTEND DEBTORS' REMOVAL DEADLINE.


    11/30/18   Olvera, Rene A.                      0.80        284.00                               021       55443407
        REVISE DRAFT MOTION TO EXTEND TIME TO REMOVE RELATED PROCEEDINGS.


    12/01/18   Diktaban, Catherine Allyn             1.90          1,064.00      021        55389889
        REVISE MOTION TO EXTEND TIME TO REMOVE CIVIL ACTIONS (.8); CONDUCT RESEARCH RE: SAME (1.1).


    12/02/18   Diktaban, Catherine Allyn             0.60         336.00                             021       55584842
        REVISE MOTION TO EXTEND THE TIME TO REMOVE CIVIL ACTIONS.


    12/03/18  Diktaban, Catherine Allyn                  1.50        840.00          021          55590029
        CALL WITH G. FAIL AND CLIENT RE: CIVIL ACTIONS PENDING IN STATE COURT (.6); CALL WITH P. VAN
        GROLL RE: MOTION EXTENDING TIME TO REMOVE RELATED PROCEEDINGS (.2); REVISE REMOVAL
        MOTION (.7).


    12/03/18  Stauble, Christopher A.              0.60         243.00       021                               55487271
        PREPARE FOR CHAMBERS AND SUBMIT FOR APPROVAL RE: PROPOSED AMENDED STIPULATED
        PROTECTIVE ORDER.


    12/04/18  Singh, Sunny                                          0.40            480.00           021       55352229
        REVIEW REMOVAL MOTION.


    12/04/18  Diktaban, Catherine Allyn              0.30        168.00        021                             55390043
        EMAILS RE: MOTION TO EXTEND TIME TO REMOVE TO AKIN, SKADDEN, MILBANK, AND CLIENT.


    12/05/18  Fabsik, Paul                            0.70        262.50       021         55347325
        REVIEW, REVISE AND FILE MOTION OF DEBTORS FOR ENTRY OF ORDER ENLARGING TIME WITHIN
        WHICH TO FILE NOTICES OF REMOVAL OF RELATED PROCEEDINGS.


    12/10/18     Genender, Paul R.                                  0.30            352.50           021       55632079
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 318 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DOCUMENTS RE: LIS PENDENS IN COLLIN COUNTY AND ATTENTION TO ADDRESSING SAME.


    12/11/18  Genender, Paul R.                       1.30       1,527.50       021        55442665
        REVIEW STATE COURT PLEADINGS RE: LIS PENDENS IN COLLIN COUNTY, TEXAS AND DISCUSSIONS
        WITH OPPOSING COUNSEL.


    12/11/18   Wright, Jason E.                        5.10       5,074.50      021          55435872
        REVIEW DOCKET AND NOTICE OF HEARING FILED BY MEGATEL (0.1); CORRESPOND AND COMMUNICATE
        WITH PLAINTIFFS' COUNSEL, J. ACKLEY, CONCERNING REQUEST FOR VOLUNTARY RELEASE OF LIS
        PENDENS (0.2); CONDUCT FURTHER STATUTORY AND CASE LAW RESEARCH RE: LIS PENDENS (4.5);
        CORRESPOND WITH P. GENENDER RE: FILING OPTIONS (0.3).


    12/12/18  Genender, Paul R.                       0.60       705.00        021        55443160
        WORK ON AND FINALIZE PLEA IN INTERVENTION IN CONNECTION WITH COLLIN COUNTY LIS PENDENS.


    12/12/18  Wright, Jason E.                          3.50       3,482.50        021         55437664
        DRAFT PETITION AND MOTION TO EXPUNGE (2.0); DRAFT AFFIDAVIT IN SUPPORT (0.8); AND RESPOND
        TO QUESTIONS FROM STAFF ON FILING SAME (0.1); PREPARE FOR DECEMBER 13 HEARING ON MEGATEL
        MOTION TO EXPUNGE (0.6).


    12/12/18   Morris, Sharron                         2.90         1,029.50         021        55425248
        MULTIPLE EMAILS WITH TEAM RE: LIS PENDENS RE: CROSSROADS V. FRONTIER MATTER IN DALLAS
        COUNTY (.6); REVIEW AND REVISE PLEA IN INTERVENTION (.9); ATTENTION TO FILE AND SERVICE OF
        SAME (.7); PREPARE FOR UPCOMING HEARING (.7).


    12/14/18   Stauble, Christopher A.                 0.70        283.50        021         55446372
        ASSIST WITH PREPARATION, FILE AND SERVE CERTIFICATE OF NO OBJECTION RE: MOTION OF DEBTORS
        FOR ENTRY OF ORDER ENLARGING TIME WITHIN WHICH TO FILE NOTICES OF REMOVAL OF RELATED
        PROCEEDINGS.


    SUBTOTAL TASK 021 - Non-Bankruptcy                             22.20        $16,487.50
    Litigation:

    12/03/18     Byeff, David P.                                    3.50          1,741.25           022       55589670
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 319 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        TRAVEL TO CHICAGO.


    12/04/18  Byeff, David P.                                       3.50          1,741.25           022       55593346
        RETURN TRAVEL TO NEW YORK.


    12/14/18  Hwangpo, Natasha                         1.50        712.50        022                           55442411
        TRAVEL FROM NYC, NY TO WHITE PLANS (.7); RETURN TRAVEL RE KEIP KERP HEARING (.8).


    12/18/18  Danilow, Greg A.                                      3.80          3,040.00           022       55630845
        TRAVEL TO CHICAGO.


    12/18/18  Byeff, David P.                                       2.50          1,243.75           022       55515105
        TRAVEL TO CHICAGO.


    12/18/18  Simon, Ariel                            2.10         966.00                            022       55483935
        TRAVEL FROM SALE HEARING (1.0); TRAVEL TO HEARING ON SHIP ORDER (1.1).


    12/18/18  Van Groll, Paloma                                     2.70          1,181.25           022       55520593
        TRAVEL TO AND FROM HEARING.


    12/18/18  DiDonato, Philip                                      1.90            532.00           022       55486393
        TRAVEL TO AND FROM SHIP SALE HEARING.


    12/18/18  Peshko, Olga F.                                       2.20          1,012.00           022       55788558
        TRAVEL TO AND FROM HEARING.


    12/18/18  Hwangpo, Natasha                        1.20          570.00          022                        55485569
        TRAVEL FROM NYC, NY TO WHITE PLAINS, NY RE HEARING (.7); RETURN TRAVEL (.5).


    12/19/18  Byeff, David P.                                       2.50          1,243.75           022       55515072
        RETURN TRAVEL TO NEW YORK.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 320 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/20/18  Singh, Sunny                                          1.00            600.00           022       55490536
        TRAVEL FROM HEARING.


    12/20/18  Mishkin, Jessie B.                   1.00                             525.00           022       55630429
        NON WORKING TRAVEL RETURNING FROM HEARING.


    12/20/18  Hwang, Angeline Joong-Hui            2.00                             690.00           022       55490809
        TRAVEL TO AND FROM COURTHOUSE FOR HEARING.


    12/20/18  Hwangpo, Natasha                        1.60         760.00       022          55485618
        TRAVEL FROM NYC, NY TO WHITE PLAINS, NY RE JUNIOR DIP AND OMNIBUS HEARING (.6); RETURN
        TRAVEL (1.0).


    SUBTOTAL TASK 022 - Non-Working Travel:                        33.00        $16,558.75

    11/29/18   Stauble, Christopher A.              1.30        526.50        023      55487228
        ASSIST WITH PREPARATION OF SUPPLEMENTAL ORDER APPROVING REJECTION OF CERTAIN
        UNEXPIRED LEASES AND RELATED SUBLEASES OF NONRESIDENTIAL REAL PROPERTY AND SUBMIT TO
        CHAMBERS FOR APPROVAL.


    11/30/18  Olvera, Rene A.                     1.20          426.00                               023       55332899
        RESEARCH LEASE ASSUMPTION PROCEDURES MOTION FOR K. DIKTABAN.


    12/01/18  Bond, W. Michael                        3.80      6,080.00         023        55341466
        REVIEW REVISED ESL AGREEMENT AND DRAFT MEMO OF COMMENTS AND VARIOUS CORRESPONDENCE
        WITH WEIL TEAM RE COMMENTS (2.8); CONFERENCE CALL WITH WEIL AND M-III RE GOING CONCERN
        SCHEDULES (.8); CORRESPONDENCE WITH SIMON RE SHIP (.2).


    12/01/18    Comer, Samuel Jason                     2.00         2,100.00      023         55379516
        REVIEW EMAILS FROM H. GUTHRIE, J. LIOU, M. BOND AND S. GOLDRING RE: REAL ESTATE ISSUES ON
        GOING CONCERN ASSET PURCHASE AGREEMENT DRAFT (1.1); CONFERENCE CALL WITH M. BOND, J.
        LIOU, H. GUTHRIE AND P. VAN GROLL RE: ESL APA SCHEDULES (.9).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 321 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/01/18   Podolsky, Anne Catherine             3.60         3,582.00                            023       55340217
        REVISE FORM AMENDMENT (3.3); CORRESPONDENCE RE: SAME (0.3 ).


    12/02/18  Bond, W. Michael                      2.40      3,840.00       023                               55344461
        WORK ON ESL APA AND REVIEW VARIOUS REVISIONS AND CORRESPONDENCE AND PROVIDE
        COMMENTS.


    12/02/18  Comer, Samuel Jason                     4.10    4,305.00         023        55378367
        REVIEW REVISED GOING CONCERN ASSET PURCHASE AGREEMENT (3.6); REVIEW OPEN ISSUES EMAILS
        FROM H. GUTHRIE, E. ODONER AND M. BOND RE: SAME (.5).


    12/02/18  Diktaban, Catherine Allyn                2.70       1,512.00                           023       55390123
        RESEARCH MECHANIC’S LIEN ISSUE (0.9); DRAFT SUMMARY RE: SAME (1.8).


    12/02/18   Fabsik, Paul                            7.40      2,775.00        023       55340648
        REVIEW LEASE CHARTS RE: CURRENT STATUS (3.0); COMPOSE LEASE REJECTION/ASSUMPTION CHART
        AS PER ATTORNEY REQUEST (4.4).


    12/03/18   Bond, W. Michael                        6.80        10,880.00       023      55344570
        CORRESPONDENCE RE ESL SCHEDULES AND DISCUSS WITH M. GERSHON (.8); CORRESPONDENCE RE SHIP
        CLOSING AND DISCUSS WITH M. GERSHON (.6); REVIEW REVISED GOING CONCERN APA AND RELATED
        CORRESPONDENCE (1.5); PARTICIPATE ON WEEKLY JLL CALL (.7); WORK ON JLL ADVISORY AND
        APPRAISAL CONTRACTS AND CALLS AND CORRESPONDENCE WITH W. GALLAGHER TO DISCUSS (1.4);
        CORRESPONDENCE AND CALLS RE SALES OF UHAUL, MINNESOTA AND DE MINIMIS SALES (.7); CALL
        WITH E. WILLIAMS AND M. GERSHON TO DISCUSS ESL APA (.7); CORRESPONDENCE RE SCHEDULING
        CONTRACTS (.4).


    12/03/18     Marcus, Jacqueline                                 2.80          3,850.00           023       55383338
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 322 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        OFFICE CONFERENCE WITH M. BOND (.1); OFFICE CONFERENCE WITH S. SINGH, C. ARTHUR AND A.
        GOLDINSTEIN RE: SPARROW ENTITIES (.4); CONFERENCE CALL WITH C. ARTHUR, A. HWANG AND S.
        COLON RE: SANTA ANITA LANDLORD MOTION FOR STAY RELIEF (.3); CALL WITH S. BRAUNER RE:
        UHAUL MOTION (.3); REVIEW UHAUL DEAL MEMO (.1); CALL WITH R. PUERTO, J. BORDEN RE:
        UHAUL/SPARROW ISSUES (.5); CALL WITH S. O'NEAL, J. LAZKRON RE: UHAUL CONSENT (.2); CALL WITH
        M. LUSKIN RE: UHAUL (.1); EMAIL RE: ROBINSON TOWNSHIP PARKING LOT (.2); EMAILS RE: UHAUL (.3);
        REVIEW RESEARCH RE: RENEWALS (.3).


    12/03/18  Singh, Sunny                          0.80                            960.00           023       55352310
        CONFERENCE WITH WEIL TEAM RE: SPARROW ENTITIES.


    12/03/18   Comer, Samuel Jason                  5.10        5,355.00        023        55379300
        REVIEW REVISED ESL GOING CONCERN ASSET PURCHASE AGREEMENT (2.5); REVISE ESL GOING CONCERN
        ASSET PURCHASE AGREEMENT (1.9); REVIEW COMMENTS FROM E. WILLIAMS RE: SAME (.7).


    12/03/18  Meyrowitz, Melissa                     7.50       7,462.50          023           55366204
        REVIEW PLANO AND OTHER CLOSING DOCUMENTS (2.3); REVIEW SAME (2.2); REVIEW LANGUAGE
        INCUDING REVIEW OF ORDER, REVISED ORDER, AND OTHER FILINGS (2.1); REVIEW FORM PSA (.9).


    12/03/18  Arthur, Candace                             1.60      1,592.00      023        55873468
        REVIEW REAL ESTATE SALES INFORMATION FOR POSTING TO PRIME CLERK (.2); EMAIL A. HWANG
        REGARDING SAME (.1); EMAIL ABACUS REGARDING LIQUIDATION PROCESS (.3); CONFER WITH A.
        HWANG ON SAME (.1); DRAFT DESCRIPTION OF ABANDONED PROPERTY AND CIRCULATE SAME TO
        ABACUS, J. MARCUS, CLIENT AND MIII (.4); CONFER WITH A. HWANG REGARDING HURRICANE MARIA
        INSURANCE SETTLEMENT AND STATUS OF CERTAIN REPAIRS (.5).


    12/03/18   Seales, Jannelle Marie                10.00        9,950.00       023       55388887
        CALLS AND EMAILS RE: NUMEROUS REAL ESTATE SALES (5.0); CALLS AND EMAILS RE: NUMEROUS
        REAL ESTATE INDIVIDUAL INQUIRIES FROM SEARS AND THIRD PARTIES (5.0).


    12/03/18     Podolsky, Anne Catherine                          12.60         12,537.00           023       55376649
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 323 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPONDENCE WITH COUNSEL FOR DIP LENDERS AND CREDITORS RE: DE MINIMIS TRANSACTIONS
        (0.5); CALL AND CORRESPONDENCE WITH C ARTHUR RE: SAME (0.5); CORREPSONDENCE RE PRIVATE
        SALE CLOSING ITEMS (1.2); REVIEW AND REVISE WESTLAND CLOSING DOCUMENTS (2.2 ); CONFER WITH
        S BARRON RE: SAME (0.4); REVIEW AND MARK UP FORM PSA (2.6); MEET WITH M MEYROWITZ RE: SAME
        (2.1); CORRESPONDENCE WITH BUYER'S COUNSELS RE: DE MINIMIS SALES PROCESS (1.4); DRAFT
        BANKRUPTCY LANGUAGE RE DEEDS AND RECORDED TITLE DOCUMENTS (1.3); CORRESPONDENCE WITH
        A HWANG RE LEASE DILIGENCE (0.4).


    12/03/18  Neuhauser, David                    2.50       1,725.00     023                                  55389498
        REVIEW AND ANALYZE PURCHASE AND SALE CONTRACTS AND PREPARE SUMMARY CHART.


    12/03/18  Goldinstein, Arkady                       3.50     3,430.00                            023       55397813
        CONFER RE SPARROW ENTITIES (.9); REVIEW CREDIT DOCUMENTS (2.6).


    12/03/18   Diktaban, Catherine Allyn                4.30      2,408.00      023         55389926
        RESPOND TO RENT INQUIRY AND REVIEW ISSUE (.4); REVISE ASSUMPTION PROCEDURES MOTION (2.3);
        REVISE LEASE ASSUMPTION MOTION (1.6).


    12/03/18  Barron, Shira                            2.90       1,624.00     023        55363273
        REVIEW DE MINIMIS SALES CLOSING DOCUMENTS (.8); COMPARE PREVIOUSLY EXECUTED SALE WITH
        OUR FORMS IN ORDER TO CREATE AN ACCEPTABLE FORM MOVING FORWARD (1.9); WORK ON CLOSING
        OF WESTLAND, OH (.1); CORRESPOND WITH TITLE COMPANY (.1).


    12/03/18    Lewitt, Alexander G.                      2.70      1,512.00          023         55367181
        RESEARCH SECTION 108 OF THE BANKRUPTCY CODE (1.4); EMAIL RE: RESEARCH ON SECTION 108 OF THE
        BANKRUPTCY CODE TO C. ARTHUR (.3); CALL ON STORE # 3172 WITH M. LEVIN (.1); CALL ON REAL
        ESTATE SALES PROCESS/ GLOBAL BIDDING PROCEDURES PROCESS WITH A. HWANG (.1); EMAIL SECTION
        108 OF THE BANKRUPTCY CODE TO J. MARCUS (.1); CALL ON REAL ESTATE SALES PROCESS/GLOBAL
        BIDDING PROCESS WITH A. STORCH (.2); EMAIL RE: FIRE CODE VIOLATIONS TO A. LIPOVETSKY (.2); CALL
        ON REAL ESTATE SALES PROCESS/GLOBAL BIDDING PROCESS TO H. DEAN (.2); EMAIL ON STORE #7225 TO
        A. LIPOVETSKY (.1).


    12/03/18     Lewitt, Alexander G.                               6.20          3,472.00           023       55367248
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 324 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        MEET RE: SPARROW DECK WITH J. MARCUS AND S. SINGH (.4); MEET WITH A. GOLDINSTEIN ON BOOKS
        TO BE MADE FOR SPARROW BOD MEETING (.1); EMAIL SPARROW INDEX TO A. GOLDINSTEIN (.1); DRAFT
        SPARROW INDEX (.6); REVIEW SPARROW BINDER (.3); DRAFT SPARROW DECK (3.9); EMAIL SPARROW
        DECK TO A. GOLDINSTEIN (.1); DRAFT OUTLINE FOR SPARROW DECK (.2); EMAIL SPARROW DECK TO A.
        GOLDINSTEIN (.1); EMAIL COPY OF SPARROW INDEX TO T. PEENE (.4).


    12/03/18   Hwang, Angeline Joong-Hui               7.70       5,313.00        023         55387176
        REVISE DECLARATION IN SUPPORT OF SALE MOTION AND SEND TO C. ARTHUR (2); CALL WITH SANTA
        ROSA MALL LANDLORD COUNSEL (.5); EMAIL RE: SALE MEMO TO RESTRUCTURING COMMITTEE (.2);
        RESPOND TO LANDLORD INQUIRIES (2); DRAFT SLIDES FOR PRESENTATION DECK (.5); REDACT SALE
        MEMO (.5); REVIEW LEASES (2).


    12/03/18   Nersesyan, Yelena                     4.60       4,025.00          023       55340540
        REVISE AGREEMENTS WITH JLL AND CIRCULATE TO ALL PARTIES (0.2); DRAFT LICENSE AGREEMENT TO
        BE ATTACHED AS AN EXHIBIT TO GOING CONCERN APA (4.4).


    12/04/18   Bond, W. Michael                           6.00       9,600.00         023         55346098
        CORRESPONDENCE RE MINNEAPOLIS AND OTHER SALES AND DISCUSS WITH J. SEALES (.4);
        CORRESPOND WITH A. SIMON AND M. GERSHON RE SHIP AND CALLS WITH M. GERSHON AND SIDLEY TO
        DISCUSS (1.0); DISCUSS DILIGENCE WITH K. GRANT AND J. SEALES (.3); CONFERENCE CALL WITH M-III RE
        ESL DISCLOSURES (.7); CALLS AND CORRESPONDENCE WITH M. GERSHON RE ESL (.5); CORRESPOND WITH
        H. GUTHRIE RE ESL (.3); CALLS AND CORRESPONDENCE WITH JLL AND M-III (.7); CALL WITH N. JAGGI
        AND M-III (.3); CORRESPONDENCE RE NDAS (.2); CORRESPOND WITH AKIN AND RELATED
        CORRESPONDENCE WITH J. SEALES (.3); WORK ON ESL DISCLOSURE SCHEDULES (.5); CORRESPONDENCE
        RE PIPELINE TRASACTIONS AND DISCUSS WITH W. GALLAGHER (.4); CORRESPONDENCE RE SERITAGE
        AND SALES PROCESS (.4).


    12/04/18  Marcus, Jacqueline                         2.80        3,850.00         023          55383198
        CALL WITH S. SZULZHENKO RE: LENDER APPROVALS FOR UHAUL (.2); FOLLOW UP CALL WITH C.
        ARTHUR RE: SRC FACILITIES BOARD NOTICE (.2); EMAILS RE: REJECTION OF LEASE (.2); REVIEW R.
        PUERTO DECLARATION RE: UHAUL (.5); EMAIL RE: SPARROW APPROVALS FOR UHAUL (.2); REVIEW
        CHANGES AND R. PUERTO COMMENTS TO DECLARATION (.2); REVISE LETTER TO SPARROW BOARD (.4);
        CALL WITH M. BOND (.1); CALL WITH M. TO RE: CASCADE ISSUES (.2); REVIEW SPARROW CONSENT TO
        UHAUL (.2); REVIEW CHANGES TO DECLARATION (.1); VARIOUS REAL ESTATE EMAILS (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 325 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18  Comer, Samuel Jason                   1.90      1,995.00       023        55379153
        REVIEW REVISED DISCLOSURE SCHEDULES FOR GOING CONCERN ASSET PURCHASE AGREEMENT.


    12/04/18   Meyrowitz, Melissa                     4.30         4,278.50       023        55366176
        REVIEW DOCUMENTATION FOR PLANO (1.3); CORRESPOND WITH VARIOUS PARTIES RE: INFORMATION
        RELATED TO LEASES (.8); CONFS. AND CORRESPONDENCE WITH J. SEALES, AC PODOLSKY AND K. GRANT
        RE TREATMENT OF VARIOUS LEASED LOCATIONS (1.8); CONFER ON LANGUAGE RELATED TO THE ORDER
        FOR TITLE PURPOSES (.4).


    12/04/18     Arthur, Candace                      6.40         6,368.00       023        55388740
        REVIEW AND REVISE ASSUMPTION PROCEDURES MOTION (1.5); REVISE PUERTO DECLARATION IN
        SUPPORT OF AMERCO SALES TRANSACTION (3.3); DRAFT BOARD LETTER RE AMERCO TRANSACTION
        (1.0); EMAIL M&A TEAM DOCUMENTS TO PROVIDE TO CLEARY (.4); EMAIL A. HWANG ON REVISED
        PUERTO DECLARATION IN SUPPORT OF SALE TRANSACTION (.2).


    12/04/18  Seales, Jannelle Marie                 13.00        12,935.00     023                            55388094
        CALLS AND EMAILS RE: VARIOUS REAL ESTATE SALES (9.0); DRAFT AMENDMENT TO KENT
        WASHINGTON TERMINATION LETTER (3.0); REVISE AMENDMENT TO KENT WASHINGTON
        TERMINATION LETTER (1.0).


    12/04/18     Podolsky, Anne Catherine                 8.00       7,960.00      023       55376929
        CORRESPOND WITH CLIENT AND J. SEALES RE BUYER COMMENTS TO DE MINIMIS SALES CONTRACTS
        (0.8); CORRESPOND WITH BUYER'S COUNSELS RE AMENDMENT AND PSA DRAFTS (1.2); REVISE FORM PSA
        (3.2); CONFER WITH M. MEYROWITZ RE: SAME (0.5); MEET WITH D. NAMEROW RE CLOSING DOCUMENTS
        AND AMENDMENT DRAFTS (0.5); REVIEW REVISED DRAFT AMENDMENTS (1.8).


    12/04/18     Namerow, Derek                                     9.90          6,831.00           023       55388027
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 326 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESPOND TO INDIVIDUAL LANDLORD INQUIRIES (.7); MEET WITH A.C. PODOLSKY TO REVIEWS DE
        MINIMIS SALES STATUS AND APPROACH FORWARD (.3); COMPILE ACCESS AGREEMENT AND REVIEW
        CLOSING DELIVERABLES FOR STORES 1337 AND 1150 (1.8); UPDATE ESCROW AGREEMENT RECITALS (.8);
        REVISE CLOSING DELIVERABLES CHECKLISTS (2.1); REVIEW ANCILLARY CLOSING DOCUMENTS FOR
        CORRECT NAMES/DATES (.5); DRAFT A PSA AMENDMENT FOR CLARKSEVILLE (2.2); REVIEWED
        ANCILLARY CLOSING DOCUMENTS FOR WESTLAND (.5); CALL WITH BUYER'S COUNSEL FOR PSA (.2);
        REVISE LIMITED WARRANTY DEED AND ASSIGNMENT AND ASSUMPTION OF DOCUMENTS OF RECORD
        (.6); DRAFT EMAIL WITH DRAFT CLOSING DOCUMENTS FORWESTLAND TO SEARS AND PURCHASER'S
        COUNSEL (.2).


    12/04/18  Neuhauser, David                    1.20        828.00      023                                  55389613
        REVIEW AND ANALYZE PURCHASE AND SALE CONTRACTS AND CREATE SUMMARY CHART.


    12/04/18  Diktaban, Catherine Allyn                4.10       2,296.00        023       55789125
        DRAFT LEASE ASSUMPTION MOTION (4.0); CALL WITH A. LEWITT RE: REAL ESTATE WORKSTREAM
        STATUS (.1).


    12/04/18  Barron, Shira                           0.20         112.00       023                            55363259
        UPDATE D. NAMEROW ON CHECKLISTS (.1); CONFIRM BEL AIR PROPERTY INFORMATION (.1).


    12/04/18   Lewitt, Alexander G.                         3.20       1,792.00         023           55367301
        DRAFT MEMO TO CLIENT RE: GOB ORDER AND DISTRIBUTION CENTERS (2.2); CALL ON STORE LOCATED
        AT ARDEN WAY, SACRAMENTO WITH D. MEEGAN (.1); REVIEW PROPERTY LISTS FOR PARTICULAR
        PROPERTY IN RESPONSE TO INQUIRY (.1); EMAIL RE: GOB PROCEDURES TO P. VAN GROLL (.1); EMAIL ON
        STORE #S 1205, 1290, AND 2226 TO D. NAMEROK (.1); EMAIL ON STORE #3174L TO T. FARINELLA (.1);
        DRAFT GOB NOTICE FOR REJECTION OF 5 "FREE STANDING AUTOMATIC UNITS" (.1); CALL ON STORE
        #3174 WITH T. FARINELLA (.1); CALL ON REJECTED CHECKS TO SATTERFIELD HELM MANAGEMENT
        WITH G. MCGILLOWAY (.1); CALL ON STORE #S 1205, 1290 AND 2226 WITH D. NAMEROK (.1); RESPOND TO
        REAL ESTATE QUESTION TO R. WISE (.1).


    12/04/18   Hwang, Angeline Joong-Hui              6.50        4,485.00      023          55387444
        UPDATE LEASE REJECTION NOTICE (1); COORDINATE WITH COMPANY RE: LEASES BEING REJECTION (1);
        DRAFT REAL ESTATE SLIDES FOR PRESENTATION DECK (.5); RESPOND TO LANDLORD INQUIRIES (2);
        REVISE DECLARATION IN SUPPORT OF SALE MOTION (2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 327 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18  Nersesyan, Yelena                       5.30         4,637.50       023        55342801
        INTERNAL MEETING RE: THE STATUS OF THE CLOSINGS (0.5); CALL RE: COMMENTS TO ADVISORY
        AGREEMENT WITH JLL (0.3); REVIEW NON-DISCLOSURE AGREEMENTS RECEIVED FROM JLL AND PREPARE
        COMMENTS (2.5); REVIEW SPARROW MASTER LEASE AND PREPARE INTERNAL SUMMARY (2.0).


    12/04/18   Zaslav, Benjamin                       0.20          48.00                            023       55398438
        DISTRIBUTE REAL ESTATE INQUIRIES NOTIFICATIONS TO A. HWANG.


    12/04/18   Fabsik, Paul                            7.90      2,962.50        023       55343094
        REVIEW LEASE CHARTS RE: CURRENT STATUS (3.6); COMPOSE LEASE REJECTION/ASSUMPTION CHART
        AS PER ATTORNEY REQUEST (4.3).


    12/05/18   Bond, W. Michael                          5.90      9,440.00        023         55380851
        CONFERENCE CALL WITH WEIL M&A PROCESS TEAM (.3); CONFERENCE CALL WITH JLL TO PREPARE FOR
        CALL WITH UCC ADVISORS (.3); CALL WITH JLL AND UCC ADVISORS RE APPRAISALS (.8); CONFERENCE
        CALL WITH J. MARCUS AND SEARS TEAM (.5); REVIEW MEMO RE BIDS (.2); CORRESPONDENCE WITH
        AKIN RE ISSUES (.2); WORK ON JLL APPRAISER AND ENGAGEMENT LETTERS AND RELATED
        CORRESPONDENCE (.8); CORRESPOND WITH A. SIMON AND M. GERSHON RE SHIP (.4); REVIEW AND
        WORK ON LISTS FOR ESL AGREEMENT (.5); REVIEW SHIP CHECKLIST (.2); CORRESPOND AND CALLS WITH
        H. GUTHRIE RE ESL AGREEMENT (.4); REVIEW SERITAGE SCHEDULE FROM J. BORDEN (.4); REVIEW ESL BID
        LETTER (.2); CORRESPONDENCE RE SPARROW (.3); WORK ON SHIP CO-OCCUPANCY AND RELATED
        CORRESPONDENCE (.4).


    12/05/18     Marcus, Jacqueline                       2.10       2,887.50         023         55383583
        EMAILS RE: FLATBUSH CENTER PARKING LOT (.2); REVISE LETTER RE: SPARROW APPROVAL OF UHAUL
        (.1); CALL WITH J. SEALES RE: MINNESOTA DISTRIBUTION CENTER (.2); CALL WITH M. BOND (.1);
        CONFERENCE CALL WITH M. BOND, J. BORDEN, W. GALLAGHER, ETC. RE: REAL ESTATE ISSUES (.8); CALL
        WITH C. ARTHUR RE: R. PUERTO DECLARATION (.2); FINALIZE R. PUERTO DECLARATION (.1); REVIEW
        SPARROW UHAUL CONSENT AND EMAIL RE: SAME (.1); EMAIL SPARROW BOARD RE: MINNESOTA
        DISTRIBUTION CENTER (.3).


    12/05/18  Comer, Samuel Jason                       2.00       2,100.00     023       55381799
        ATTEND M&A PROCESS CONFERENCE CALL (.3); REVIEW PROPERTY LISTS FOR GO FORWARD STORES
        AND SUPPORTING PROPERTIES (.8); REVIEW ESL INDICATIVE BID LETTER (.9).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 328 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/05/18  Meyrowitz, Melissa                     1.10      1,094.50                              023       55366183
        CONFER WITH AC PODOLSKY (.4); REVIEW CORRESPONDENCE AND TRACKER (.7).


    12/05/18    Arthur, Candace                        2.30        2,288.50         023        55388692
        FURTHER REVISE LETTER TO SPARROW BOARD (.3); EMAIL J. SEALES RE: LEASE TERMINATION
        AGREEMENT (.2); REVIEW EMAILS FROM LANDLORDS COUNSEL ON SAME AND EMAIL J. SEALES
        UPDATED INFORMATION FOR AMENDMENT TO TERMINATION AGREEMENT (.1); REAL ESTATE CALL
        WITH J. MARCUS, CLIENT AND REAL ESTATE TEAM (.7); CALL WITH A&G RE: ASSIGNMENT AGREEMENT
        AND NDA (.3); CONFER WITH A. HWANG ON PUERTO DECLARATION IN SUPPORT OF SALE (.3); CONFER
        WITH A. HWANG RE: REJECTION OF CERTAIN LEASES (.3); CALL WITH J. MARCUS RE: OPEN REAL ESTATE
        ISSUES (.1);.


    12/05/18   Seales, Jannelle Marie                   12.70        12,636.50        023        55389014
        REAL ESTATE CALL WITH J. MARCUS, C. ARTHUR AND THE SEARS TEAM (1.0); CALL WITH ONWARD
        PROPERTIES RE: MN SALE (.5); INTERNAL M&A CALL (.3); CALL WITH S. SCALZO RE: KENT WA
        AMENDMENT (.3); CALL WITH M. BOND RE: NDA (.1); REVISE DRAFT OF KENT WA AMENDMENT (1.0);
        FURTHER REVISE DRAFT OF KENT WASHINGTON AMENDMENT (2.0); DRAFT NDA (.5); REVISE NDA (1.0);
        EMAILS TO M. BOND AND C. ARTHUR RE: NDA (.5); CALL WITH AKIN GUMP RE: GENERAL TITLE
        QUESTIONS (.5); EMAILS FROM AKIN GUMP RE: TITLE ISSUES (1.0); EMAILS RE: NUMEROUS SALES (4.0).


    12/05/18   Podolsky, Anne Catherine               14.20      14,129.00        023         55376486
        REVIEW SPARROW MATERIALS (1.2); REVIEW REAL ESTATE SALES PROCESS PROCEDURE (0.6);
        CORRESPONDENCE RE LIS PENDENS ISSUE (0.8); MULTIPLE CORRESPONDENCE RE: WESTLAND
        TRANSACTION (1.4); REVIEW AND REVISE DE MINIMIS AMENDMENTS (2.5); REVIEW AND REVISE IN
        PROCESS PSAS (2.8); MEET WITH K GRANT AND D NAMEROW RE CLOSING PROCEDURES (0.8);
        CORRESPOND WITH CLIENT RE UPCOMING CLOSINGS (0.9); CORRESPOND WITH M&A, BFR AND CLIENT
        RE STALKING HORSE TRANSACTION (0.7); REVIEW NEW TITLE COMMITMENTS (2.1); CORRESPONDENCE
        RE: SAME (0.4).


    12/05/18     Namerow, Derek                         6.20       4,278.00        023        55388406
        EMAIL COUNSEL FOR WESTLAND AND LITHONIA RE: CLOSING DOCUMENTS (.5); EMAIL SEARS RE:
        COVINA AND CHICAGO (.4); UPDATE CHICAGO PSA (2.2); MEET WITH A.C. PODOLSKY AND K. GRANT RE:
        CLOSING TRANSACTIONS (.8); PREPARE EMAIL AND CORRESPOND CHART FOR STORES 1150, 9676, 1310,
        1251 (1.0); UPDATE ALL ANCILLARY CLOSING DOCUMENTS FOR LITHONIA (1.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 329 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/05/18  Diktaban, Catherine Allyn               1.10       616.00       023                              55390247
        REVIEW LEASE TERMINATION AGREEMENT (.6); REVIEW LEASE TERMINATION AGREEMENT (.5).


    12/05/18  Barron, Shira                                         0.10             56.00           023       55363336
        UPDATE CHECKLIST.


    12/05/18   Lewitt, Alexander G.                   0.50            280.00          023         55367346
        REVIEW GO FORWARD SCHEDULE (.3); EMAIL RE: STORE # 7225 TO J. BORDEN (.1); CALL RE: STORE # 3164
        WITH T. FARINELLA (.1).


    12/05/18   Lewitt, Alexander G.                   0.10         56.00       023                             55367396
        EMAIL RE: MOSES & SINGER WAIVER REQUEST TO A. HWANG RE: A SEARS LANDLORD.


    12/05/18  Hwang, Angeline Joong-Hui                3.60       2,484.00         023        55387124
        RESPOND TO LANDLORD INQUIRIES (2); REVISE LEASE REJECTION NOTICE (1); COORDINATE FILING OF
        THE DECLARATION IN SUPPORT OF THE SALE MOTION (.6).


    12/05/18   Nersesyan, Yelena                      3.40    2,975.00          023         55346978
        FINALIZE CONFIDENTIALITY AGREEMENTS WITH THREE PROSPECTIVE BUYERS (2.6); FINALIZE LETTER
        OF ENGAGEMENT WITH JLL RE: APPRAISAL SERVICES (.8).


    12/05/18   Fabsik, Paul                            9.80      3,675.00        023       55347280
        REVIEW LEASE CHARTS RE: CURRENT STATUS (3.9); COMPOSE LEASE REJECTION/ASSUMPTION CHART
        PER ATTORNEY REQUEST (5.9).


    12/06/18     Bond, W. Michael                                   7.60         12,160.00           023       55381357
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 330 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        WORK ON FINALIZING JLL AND A&G AGREEMENTS AND REVIEW COMMITTEE COMMENTS AND
        CORRESPONDENCE WITH JLL (1.9); REVIEW SPREADSHEET FROM N. ZATZKIN (.4); CORRESPONDENCE RE
        SPARROW AND DISCUSS WITH J. MARCUS (.4); VARIOUS CALLS WITH M. GERSHON (.6); REVIEW
        CORRESPONDENCE AND SCHEDULES FOR ESL (.7); CORRESPOND WITH H. GUTHRIE RE ESL AND REVIEW
        AGREEMENT RE QUESTIONS (.8); CORRESPONDENCE RE MINNESOTA AND DISCUSS WITH J. SEALES AND
        J. MARCUS (.5); DISCUSS OPEN ISSUES WITH J. SEALES, Y. NERSESYAN AND A. PODOLSKY (.4);
        CORRESPONDENCE AND CALLS RE SHIP OCCUPANCY AGREEMENT AND FINALIZE DRAFT (.6);
        CORREPSOND WITH I. ISRAEL RE SERITAGE AND REVIEW SERITAGE LEASE RE ISSUES (.6); CORRESPOND
        WITH SIDLEY (.2); WORK ON BROKER LISTING AGREEMENT AND RELATED CORRESPONDENCE (.5).


    12/06/18  Marcus, Jacqueline                         1.90       2,612.50          023          55382847
        REVIEW SERITAGE RECONCILIATION AND BIFURICATION REQUEST (.5); CALL WITH J. SEALES AND J.
        MCDONALD RE: MINNESOTA DISTRIBUTION CENTER (.5); CALL WITH M. BOND (.2); CALL WITH J.
        MCDONALD (.1); EMAIL RE: SERITAGE (.1); REVIEW LEASE REJECTION NOTICE (.2); CALL WITH P. SIROKA
        AND EMAIL RE: SAME (.3).


    12/06/18  Comer, Samuel Jason                  1.20        1,260.00      023        55381464
        REVIEW REAL ESTATE RELATED SCHEDULES AND EXHIBITS FOR GOING CONCERN ASSET PURCHASE
        AGREEMENT.


    12/06/18  Meyrowitz, Melissa                     1.50      1,492.50         023                            55366195
        CORRESPONDENCE WITH TITLE COMPANY (.8); CONFER WITH TEAM RE: DE MINIMIS SALES (.7).


    12/06/18  Arthur, Candace                            0.80          796.00       023        55873475
        MEETINGS WITH A. HWANG RE: LEASE REJECTION NOTICES (.4); REVISE SURRENDER EMAIL AND SEND
        SAME TO A. HWANG (.2); EMAILS WITH CLIENTS RE: SAME (.1); REVIEW CLIENT SURRENDER EMAIL (.1).


    12/06/18   Seales, Jannelle Marie                 15.00      14,925.00        023        55388418
        DRAFT ENVIRONMENTAL AGREEMENT (2.0); MEET WITH M. BOND ET. AL (.5); CALLS AND EMAILS RE:
        VARIOUS REAL ESTATE SALES (8.0); CALLS AND EMAILS RE: NUMEROUS INDIVIDUAL REAL ESTATE
        INQUIRIES FROM SEARS AND THIRD PARTIES (4.5).


    12/06/18     Podolsky, Anne Catherine                          11.90         11,840.50           023       55377171
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 331 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        MEET WITH M BOND, J SEALES AND Y NESREYAN RE: STATUS (0.5); REVIEW AND REVISE DRAFT PSAS
        (4.8); CORRESPONDENCE WITH WEIL BFR TEAM RE SIGNATORY ISSUE AND LIS PENDENS ISSUES (0.7);
        CORRESPONDENCE AND CALLS WITH CLIENT RE DRAFT PSAS AND AMENDMENTS (0.8); REVIEW DRAFT
        OWNERS AFFDAVIT AND CORRESPONDENCE RE SAME (1.1); REVIEW BUYER'S COUNSEL COMMENTS TO
        AMENDMENT DRAFTS AND REVISE SAME (1.9); REVIEW NEW TITLE COMMITMENTS AND
        CORRESPONDENCE WITH CTT RE SAME (2.1).


    12/06/18  Namerow, Derek                         6.80      4,692.00        023        55388345
        PREPARE AND COMPILE CLOSING DOCUMENTS FOR STREETSBORO AND ELYRIA (2.1); VERIFY CLOSING
        DOCUMENTS FOR WESTLAND AND LITHONIA (1.9); REVIEW RESPONSES FROM EMAIL AND PREPARE
        RESPONSE CHECKLIST CHART WITH CURRENT INFORMATION RECEIVED (2.8).


    12/06/18  Van Groll, Paloma                                     0.10             87.50           023       55384179
        RESPOND TO LEASE INQUIRIES.


    12/06/18    Lewitt, Alexander G.                      0.80          448.00           023         55367273
        CALL ON STORE # 8158 TO J. FARNUM (.2); RESPOND RE: STORE # 7225 TO J. BAUMAN (.1); CALL ON STORE
        # 2349 WITH A. HWANG (.2); RESPOND TO REAL ESTATE RELATED QUESTION TO R. WISE (.1); REVIEW
        PROPERTY LISTS FOR STORE # 1114 (.1); CALL ON STORE # 2349 WITH S. FLEISCHER (.1).


    12/06/18   Hwang, Angeline Joong-Hui                  5.40     3,726.00        023        55386531
        INCORPORATE COMMENTS TO LEASE REJECTION NOTICE (1); COORDINATE WITH COMPANY RE: LEASE
        REJECTION NOTICE AND SURRENDER NOTICES (1); COORDINATE WITH B. ZASLAV RE: FILING REJECTION
        NOTICE (1); RESPOND TO LANDLORD INQUIRIES (1.4); REVIEW TERMINATION STIPULATIONS (1).


    12/06/18   Fabsik, Paul                            5.80      2,175.00        023       55365340
        REVIEW LEASE CHARTS RE: CURRENT STATUS (2.0); COMPOSE LEASE REJECTION/ASSUMPTION CHART
        PER ATTORNEY REQUEST (3.8).


    12/07/18     Bond, W. Michael                                   8.60         13,760.00           023       55381500
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 332 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE CALL WITH SEARS AND M-III TEAM RE LEASE RENEWAL QUESTIONS AND DISCUSS WITH
        J. MARCUS (1.4); CONFERENCE CALL WITH M-III AND SEARS RE EXECUTORY CONTRACTS (.7); CALLS
        AND CORRESPONDENCE WITH M. GERSHON AND H. GUTHRIE RE ESL DISCLOSURE SCHEDULES AND
        REVIEW SCHEDULES (.9); CALL WITH A. SIMON RE SHIP (.2); REVIEW SHIP DEEDS (.2); REVIEW SHIP
        DISCLOSURE SCHEDULES AND RELATED CORRESPONDENCE AND DISCUSS WITH M. GERSHON (.8); CALL
        WITH SEARS AND JLL (.6); WORK ON ESL OCCUPANCY AGREEMENT AND RELATED CORRESPONDENCE
        (1.0); CORRESPONDENCE AND CALLS WITH W. GALLAGHER RE PROCESS (.5); CORRESPONDENCE WITH I.
        ISRAEL AND C. ARTHUR RE SERITAGE AND DISCUSS WITH J. MARCUS (.5); REVIEW FINAL JLL
        APPLICATIONS (.7); REVIEW AND COMMENT ON ENVIRONMENTAL LETTER (.5); REVIEW ESL TIMELINE
        (.2); REVIEW SPREADSHEET OF OFFERS (.4).


    12/07/18  Marcus, Jacqueline                        1.90       2,612.50          023         55383913
        REVIEW PROPOSED LANGUAGE FOR LEASE (.5); OFFICE CONFERENCE WITH M. BOND (.2); EMAIL RE:
        REJECTED LEASES (.1); REVIEW EMAILS RE: VARIOUS REAL ESTATE ISSUES (.7); EMAIL AKIN RE: UHAUL
        (.4).


    12/07/18  Comer, Samuel Jason                   2.00      2,100.00       023                               55383904
        REVIEW DRAFT REAL ESTATE RELATED SCHEDULES TO GOING CONCERN ASSET PURCHASE
        AGREEMENT.


    12/07/18   Arthur, Candace                            3.20       3,184.00         023          55388763
        EMAIL RE: FILINGS AND NEXT STEPS TO CLIENTS (.2); EMAIL CLIENTS RE: MASTER LEASE (.1); CALL
        WITH A. HWANG RE: MONARK (.1); CALL WITH M-III RE: REJECTED LEASES (.1); EMAIL CLIENTS RE:
        SAME (.2); ADDRESS PENDING REAL ESTATE INQUIRIES FROM CLIENT AND REAL ESTATE TEAM (2.5).


    12/07/18   Seales, Jannelle Marie                10.50      10,447.50         023           55388176
        REVIEW SERITAGE LEASE AND LOAN DOCUMENTS (3.0); DRAFT ENVIRONMENTAL AGREEMENT (2.0);
        REVISE ENVIRONMENTAL AGREEMENT (1.0); CALL WITH S. SCALZO RE: SALE OF 8702 (.5); EMAILS RE:
        NUMEROUS SALES (3.0); EMAILS RE: NUMEROUS REAL ESTATE INDIVIDUAL INQUIRIES (1.0).


    12/07/18     Podolsky, Anne Catherine                          11.00         10,945.00           023       55376895
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 333 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH CLIENT RE SEVERAL DE MINIMIS SALES CONTRACTS AND AMENDMENTS (0.8); REVISE
        COVINA PSA (2.1); REVIEW LITHONIA AMENDMENT COMMENTS AND REVISE SAME (1.2); CONFER WITH
        D NAMEROW RE: SAME (0.2); REVIEW AND REVISE TOLLESON AMENDMENT (0.8); CORRESPOND WITH
        BUYER'S COUNSEL RE: SAME (0.2); REVIEW NEW TITLE COMMITMENTS (2.4); CORRESPONDENCE RE:
        SAME (0.4); CORRESPONDENCE RE LIS PENDENS ISSUE (0.8); REVIEW AUCTION PSA DRAFT (2.1).


    12/07/18  Namerow, Derek                          6.80         4,692.00       023        55388871
        REVIEW RESPONSES AND UPDATED BLAST RESPONSE CHECKLIST (1.7); REVISE AMENDMENT TO PSA
        FOR TOLLESON (1.3); COMPLETE AND COMPILE CLOSING DOCUMENTS FOR TOLLESON (.9); REVISE
        AMENDMENT TO PSA FOR LITHONIA AND CIRCULATED TO SEARS TEAM (1.4); REVIEW COVINA PSA
        AND PHASE II DILIGENCE DOCUMENTS SENT BY SEARS (1.1); REVIEW INTERNAL DE MINIMIMS SALES
        TRACKER AND ANNOTATE FOLLOW-UP ITEMS (.4).


    12/07/18  Barron, Shira                                         0.10             56.00           023       55376983
        EMAIL WITH TITLE COMPANY.


    12/07/18     Lewitt, Alexander G.                      0.70        392.00       023         55367269
        CALL ON STORE # 2349 TO S. FLEISCHER (.3); EMAIL ON FLATBUSH CENTER AND PARKING LLC TO S.
        SIDLEY AND J. BORDEN (.1); CALL RE MOSES & SINGER WAIVER WITH M. PARRY RE: A SEARS LANDLORD
        (.1); DRAFT EMAIL RE: MOSES & SINGER WAIVER TO L. VALENTINO RE: A SEARS LANDLORD (.2).


    12/07/18  Hwang, Angeline Joong-Hui                             2.00          1,380.00           023       55386573
        RESPOND TO LANDLORD INQUIRIES.


    12/07/18   Nersesyan, Yelena                        3.40  2,975.00      023           55365592
        REVIEW NON-DISCLOSURE AGREEMENTS RECEIVED FROM JLL, PROVIDE COMMENTS (2.3); REVISE FORM
        OF PSA FOR STALKING HORSE BID PROPERTIES (1.1).


    12/07/18   Fabsik, Paul                            2.00        750.00        023       55365780
        REVIEW LEASE CHARTS RE: CURRENT STATUS (.9); PREPARE LEASE REJECTION/ASSUMPTION CHART
        PER ATTORNEY REQUEST (1.1).


    12/08/18     Bond, W. Michael                                   4.30          6,880.00           023       55381823
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 334 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SHIP CO-OCCUPANCY AND MARK WITH COMMENTS (.8); REVIEW SHIP DISCLOSURE SCHEDULES
        AND MARK ISSUES (.9): REVIEW ESL DISCLOSURE SCHEDULES (.8); REVIEW AND MARK UP FORM DE
        MINIMIS AND COMMENT ON SALES CONTRACT FORM AND STALKING HORSE FORM (1.8).


    12/09/18  Bond, W. Michael                      1.90        3,040.00       023        55397167
        REVIEW MEMO FROM M. GERSHON ON ESL AND REVISE MEMO (.7); CORRESPOND FROM J. MARCUS (.2);
        COMPLETE MARKUP OF PSA FORM (1.0).


    12/09/18  Marcus, Jacqueline                     0.20      275.00                                023       55383522
        REVIEW CHANGES TO LETTER RE: SERITAGE/ENVIRONMENTAL ESCROW.


    12/09/18  Podolsky, Anne Catherine               1.40          1,393.00      023        55438923
        CORRESPOND WITH BFR TEAM RE LIS PENDENS ISSUE (0.6); CALL RE UHAUL TRANSACTION WITH BFR
        TEAM AND CREDITORS COUNSEL (0.8).


    12/09/18   Diktaban, Catherine Allyn                4.40     2,464.00        023        55446822
        CALL WITH AKIN RE: U-HAUL TRANSACTION (.1); RESEARCH ENFORCEABILITY OF MECHANIC’S LIEN
        WAIVERS (1.6); REVIEW AND ANALYZE SEARS/INDEPENDENT CONTRACTOR CONTRACT RE: SHIP (1.3);
        REVISE EMAIL SUMMARY TO L. CLARK RE: SUPPLIER PLACING LIENS ON CUSTOMER’S HOMES (1.4).


    12/09/18   Lewitt, Alexander G.                     0.90        504.00         023       55386420
        EMAIL RE: GOB NOTICE SCHEDULE FOR 5 "FREE STANDING AUTOMATIC UNITS" (.1); DRAFT GOB NOTICE
        ON FIVE "FREE STANDING AUTOMATIC UNITS" (.2); SPARROW ENTITIES MASTER LEASE SEVERABILITY
        ANALYSIS (.4); CALL RE: UHAUL MOTION WITH AKIN (.2).


    12/09/18 Hwang, Angeline Joong-Hui                              2.40          1,656.00           023       55386555
        CONDUCT RESEARCH RE: LEASE RENEWAL.


    12/09/18  Nersesyan, Yelena                      1.00        875.00                              023       55368067
        REVIEW REVISIONS TO MASTER LEASE AND IDENTIFY DISCREPANCIES.


    12/10/18     Bond, W. Michael                                   3.80          6,080.00           023       55397223
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 335 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index
        MEET WITH WEIL TEAM TO DISCUSS PSA FORM (.4); CONFERENCE CALL WITH SEARS TEAM AND M-III
        TO DISCUSS ESL DESIGNATION RIGHTS (.5); CALL WITH W. GALLAGHER TO DISCUSS ESL STRUCTURE (.4);
        CONFERENCE CALL WITH SEARS AND JLL RE MARKETING UPDATE (.5); REVIEW LEASE AND
        BIFURCATION DOCUMENTS (.7); CALL WITH WEIL TEAM RE ESL STRUCTURE (.2); CALLS WITH M.
        GERSHON (.3); REVIEW FINAL LISTING AGREEMENT (.3); REVIEW AND COMMENT ON BROCHURE AND
        DISCUSS WITH J. MARCUS (.3); REVIEW FORM OF TITLE AFFIDAVIT (.2).


    12/10/18  Marcus, Jacqueline                         2.00        2,750.00        023         55423628
        CALL WITH M. BOND RE: CASCADE/UHAUL (.1); EMAIL J. MCDONALD RE: MINNESOTA DISTRIBUTION
        CENTER (.2); FOLLOW UP WITH J. MCDONALD, J. SEALES RE: SAME (.3); REVIEW YODER STIPULATION
        AND EMAIL RE: SAME (.4); CALL WITH A. HWANG RE: LEASE RENEWALS (.1); CALL WITH M. BOND (.1);
        REVIEW JLL SALE BROCHURE (.1); REVIEW RESEARCH RE: LEASE RENEWALS (.7).


    12/10/18  Comer, Samuel Jason                    0.20       210.00                                023       55432520
        REVIEW EMAIL FROM G. MIRANDA RE: OPEN REAL ESTATE MATTERS.


    12/10/18  Meyrowitz, Melissa                                     0.40            398.00           023       55446075
        CONFER RE PLANO.


    12/10/18    Arthur, Candace                         5.20      5,174.00        023        55444447
        EMAILS TO G. FAIL RE: MORTGAGE FOR SEARS FALSE CLAIMS ACT SETTLEMENT (.3); EMAIL LANDLORD
        COUNSEL REGARDING STAY RELIEF MOTION (.2); CALL WITH COUNSEL REGARDING SAME (.4); REVIEW
        EMAIL FROM D. NAMEROW REGARDING DE MINIMIS SALES OF STREETSBORO AND ELYRIA STORES AND
        RESPOND TO SAME (.6); EMAIL LANDLORD’S COUNSEL REGARDING INTENT REJECT CERTAIN GROUND
        LEASE AND RELATED SUBLEASE (.3); CONFER WITH J. MARCUS AND A. HWANG ON SAME (.3); EMAILS
        TO J. SEALES, J. MARCUS, M. BOND, A. HWANG REGARDING ROCKFORD LEASE AND AFFECT ON UHAUL
        SALE (.4); REVIEW INVOICES FROM LANDLORD IN CONNECTION WITH DEBTORS 365D3 OBLIGATIONS (.7);
        CONFER WITH A. HWANG ON SAME (.1); EMAIL J. SEALES REGARDING RETURN OF EARNEST MONEY (.1);
        CALL WITH J. SEALES REGARDING SAME (.3); ADDRESS REAL ESTATE RELATED INQUIRIES FROM
        VARIOUS LANDLORDS (1.1); REVIEW LEASE IN CONNECTION WITH SUPPLEMENTAL AGREEMENT
        QUESTIONS (.4).


    12/10/18     Seales, Jannelle Marie                             10.70         10,646.50           023       55445735
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 336 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH B. GALLAGHER RE: U-HAUL (.2). ANOTHER CALL WITH B. GALLAGHER RE: U-HAUL (.3). CALL
        WITH S. OSTROW RE:U-HAUL (.5). MEET WITH M. BOND RE: PSA FORMS (.7) REVIEW M. BOND
        COMMENTS TO PSA FORMS (1.0). EMAILS AND TASKS IN CONNECTION WITH VARIOUS PENDING SALES
        AND REAL ESTATE INQUIRIES FROM SEARS AND THIRD PARTIES (8.0).


    12/10/18  Podolsky, Anne Catherine                   14.20       14,129.00      023          55439118
        MEET WITH D NAMEROW RE DE MINIMIS SALES STATUS (0.5); MEET WITH M BOND, J SEALES AND Y
        NERSEYAN RE FORM PSA (0.5); REVISE FORM PSA (5.6); DRAFT FORM CLOSING DOCUMENTS (2.3); DRAFT
        FORM RIDERS (2.8); CALL WITH CLIENT RE LEASE ISSUES (0.4); REVIEW BUYER COMMENTS TO IN
        PROCESS CONTRACTS (0.8); CORRESPOND WITH WEIL BFR RE OPEN ISSUES IN DE MINIMIS SALES (0.5);
        CALL WITH J WRIGHT RE LIS PENDENS ISSUE (0.4); CORRESPONDENCE WITH CLIENT RE SAME (0.4).


    12/10/18  Namerow, Derek                           7.80        5,382.00         023        55444348
        MEET WITH A.C. PODOLSKY RE: OPEN DE MINIMIS SALES ITEMS (.3); UPDATE INTERNAL TRACKER (1.1);
        FOLLOW UP WITH BANKRUPTCY TEAM RE: OPEN ITEMS ON FORTHCOMING DE MINIMIS SALES (.7);
        FOLLOW UP WITH BUYER'S COUNSEL FOR WESTLAND RE: CLOSING DOCUMENTS (.3); PREPARE CLOSING
        DOCUMENTS FOR LITHONIA (1.4); PREPARE CLOSING DOCUMENTS FOR STREETSBORO/ELYRIA (1.6);
        CONFIRM QUESTIONS RE: MINNEAPOLIS FOR J. SEALES RE: SEARS OUTLET (1.1); RECONCILE SEARS'
        TRACKER WITH WEIL INTERNAL TRACKER (1.3).


    12/10/18   Guthrie, Hayden                                      0.60            570.00           023       55632620
        PARTICIPATE ON REAL ESTATE CALL.


    12/10/18   Diktaban, Catherine Allyn              2.10         1,176.00       023       55447240
        DRAFT EMAIL TO C. ARTHUR RE: REAL ESTATE MATTERS (.1); REVIEW YODER/KMART LEASE
        TERMINATION AMENDMENT (.2); EMAIL CLIENT RE: AGREED TERM FOLLOW-UP FOR YODER/KMART
        LEASE TERMINATION (.2); REVISE YODER/KMART LEASE TERMINATION (.7); REVIEW YODER/KMART
        LEASE TERM (.9).


    12/10/18    Barron, Shira                        1.00        560.00       023        55443814
        DRAFT FORMS FOR BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF GROUND LEASE, AND
        ASSIGNMENT & ASSUMPTION OF DOCUMENTS OF RECORD (.8); INTERNAL COMMUNICATION RE: FORMS
        (.1); EMAIL WITH TITLE COMPANY (.1).


    12/10/18     Lewitt, Alexander G.                               0.50            280.00           023       55427776
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 337 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT GOB NOTICE ON 5 STANDING AUTOMATIC UNITS.


    12/10/18  Hwang, Angeline Joong-Hui               7.50      5,175.00        023         55445972
        EXCHANGE EMAILS WITH COMPANY RE: FILED MOTIONS AGAINST DEBTORS AND BACKGROUND
        INFORMATION (2); CONDUCT RESEARCH RE: LEASE RENEWAL ISSUE (5); COMMUNICATE WITH
        LANDLORD RE: ADJOURNMENT OF MOTIONS (.2); CALL WITH COMPANY RE: LEASE RENEWAL (.3).


    12/10/18  Nersesyan, Yelena                       3.50       3,062.50      023        55385628
        REVIEW REVISED DRAFT NDA (.5); EMAIL CORRESPONDENCE WITH PROSPECTIVE BUYER'S COUNSEL;
        REVIEW COMMENTS TO CONFIDENTIALITY AGREEMENTS RECEIVED FROM JLL (1.0); CONTINUE TO
        WORK ON THE FORM OF STALKING HORSE OFFER CONTRACT (2.0).


    12/10/18   Fabsik, Paul                            2.60        975.00        023       55391016
        REVIEW LEASE CHARTS RE: CURRENT STATUS (.8); COMPOSE LEASE REJECTION/ASSUMPTION CHART
        AS PER ATTORNEY REQUEST (1.8).


    12/11/18     Bond, W. Michael                         6.80      10,880.00       023        55444710
        REVIEW AND MARK UP FORMS OF PSA AND DISCUSS WITH A. PODOLSKY (1.1); CORRESPONDENCE RE
        VARIOUS RE ISSUES AND DISCUSS WITH J. SEALES (.6); DISCUSS LEASE RENEWALS WITH J. MARCUS
        AND C. ARTHUR AND CALLS WITH J. BORDEN AND W. GALLAGHER RE SAME (1.2); CORRESPONDENCE
        AND REVIEW DOCUMENTS RE LEASE ISSUES (.4) MARK UP TITLE AFFIDAVIT (.2); REVIEW SHIP
        DOCUMENTS IN PREPARATION FOR CALL AND DISCUSS WITH M. GERSHON AND CALL WITH SIDLEY
        (1.0); REVIEW DISCLOSURE SHEDULES AND RELATED CORRESPONDENCE (.5); CALL AND
        CORRESPONDENCE WITH A. SIMON (.3); REVIEW AND MARK UP FORMS AND DISCUSS WITH J. SEALES
        (.9); CORRESPONDENCE RE BOYLE SITE (.3); CORRESPONDENCE AND CALLS WITH SEARS ON SALES
        PROCESS (.3).


    12/11/18   Marcus, Jacqueline                        2.30         3,162.50          023      55423547
        COMPLETE REVIEW OF RENEWAL RESEARCH (.3); CONFERENCE CALL WITH S. OSTROW AND J. SEALES
        RE: UHAUL (.3); CALL WITH J. SEALES AND C. ARTHUR RE: LEASE (.1); MEET WITH S. SINGH RE:
        CASCADE/UHAUL (.2); MEET WITH R. SCHROCK RE: SAME (.1); CALL WITH M. BOND RE: LEASE
        RENEWALS (.2); CALL WITH A. HWANG RE: ADDITIONAL RESEARCH (.3); CONFERENCE CALL WITH M.
        BOND, C. ARTHUR AND A. HWANG RE: LEASE RENEWAL (.5); VARIOUS REAL ESTATE EMAILS (.3).


    12/11/18     Comer, Samuel Jason                                0.20            210.00           023       55432669
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 338 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW EMAILS FROM K. GRANT RE: REAL ESTATE LEASE MATTERS.


    12/11/18   Arthur, Candace                        5.00       4,975.00         023       55443064
        EMAIL CLIENT RE: MIDWOOD (.1); CALL WITH MIDWOOD LANDLORD COUNSEL ON PLEADING (.3); MEET
        WITH A. HWANG RE: STAY RELIEF MOTIONS RELATED TO REAL PROPERTY (1.0); REVIEW PLEADING
        FILED BY GREENHORN LANDLORD AND NOTE FACTUAL ARGUMENTS ON SAME (1.5); MEETING WITH A.
        HWANG ON SAME (.2); EMAIL COUNSEL FOR GREENHORN (.2); DRAFT LANGUAGE FOR CLIENT IN
        CONNECTION WITH LEASE RENEWALS (.3); REVIEW LEASE DOCUMENTS IN CONNECTION WITH
        GREENHORN MATTER (1.0); CALL WITH COUNSEL FOR JLL IN CONNECTION WITH RETENTION
        APPLICATION (.2); EMAIL UCC RE: SAME (.2).


    12/11/18     Seales, Jannelle Marie                   11.80        11,741.00        023         55445555
        MEET WITH M. BOND RE: LEASE TERMINATION AGREEMENT (.2); REVISE LEASE TERMINATION
        AGREEMENT (1.5); EMAIL RE: REVISED LEASE TERMINATION AGREEMENT TO J. MARCUS AND C.
        ARTHUR (.1); REVIEW DOCUMENTATION AND EMAILS CORRESPONDENCE RE: LANDLORD'S REQUEST
        (1.0); EMAILS TO C. ARTHUR, J. MARCUS AND M. BOND RE: SAME (.5); REVIEW FORM PSA (1.0); DRAFT
        EMAIL TO M. BOND AND AC PODOLSKY RE: REVISIONS TO FORM PSA (.5); EMAILS WITH D. NAMEROW
        RE: 505 LIST AND GOB LIST (.5); REVIEW LEASE REJECTION LIST (.2); REVIEW EMAIL FROM G. FAIL RE:
        WEWORK PROPOSAL (.1); EMAIL TO YELENA RE: REVIEW OF WEWORK PROPOSAL (.2); EMAILS WITH
        TITLE COMPANY RE: PA PROPERTY IN U-HAUL TRANSACTION (.5); EMAILS WITH S. OSTROW RE: SAME
        (.5); CALL WITH S. OSTROW RE: SAME (.2); EMAILS WITH R. PUERTO RE: STATUS OF VARIOUS SALES,
        INCLUDING 8702 AND PLANO TX (.5); EMAIL C. ARTHUR RE: LOCAL COUNSELS TO BE ENGAGED (.5);
        EMAILS WITH C. DIKTABAN RE: ADDITIONAL LOCAL COUNSEL TO BE ENGAGED (.3); EMAILS WITH L.
        SMITH RE: ZONING COUNSEL (.3); CALL WITH S. SCALZO RE: VARIOUS PSA FORMS (.5); EMAILS WITH K.
        GRANT RE: SIGNATORIES FOR ACCESS AGREEMENT (.5); EMAILS WITH K. GRANT AND AC PODOLSKY RE:
        SIGNATORIES FOR VARIOUS AGREEMENTS (.2); EMAILS AND TASKS FOR VARIOUS PENDING SALES AND
        REAL ESTATE INQUIRIES FROM SEARS AND THIRD PARTIES (2.0).


    12/11/18   Podolsky, Anne Catherine                  9.50        9,452.50       023           55438878
        REVISE FORM PSA (2.9); REVISE OWNER AFFIDAVIT (0.6); CONFER WITH M BOND RE SAME (0.4); REVIEW
        WESTLAND CLOSING DOCUMENTS (1.8); CORRESPONDENCE RE SAME (0.4); REVIEW NEW TITLE
        COMMITMENTS (1.3); CALLS AND CORRESPONDENCE RE LIS PENDENS ISSUE (0.8); CALLS AND
        CORRESPONDENCE WITH BUYERS COUNSEL RE AMENDMENT DRAFTS AND CLOSING DOCUMENTS (1.3).


    12/11/18     Namerow, Derek                                     8.10          5,589.00           023       55444855
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 339 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        COMPILE CLOSING DOCUMENTS AND SEND TO A.C. PODOLSKY FOR REVIEW (.8); RECONCILE SEARS
        INTERNAL TRACKER WITH WEIL DE MINMIS TRACKER AND UPDATE AS NECESSARY (.9); REVISE
        REVISED PSA FOR SECTION REFERENCES AND DEFINITIONS (3.5); UPDATE BLAST RESPONSE CHECKLIST
        (.9); REVIEW GOB LIST AND VERIFY PRESENCE OF CERTAIN STORE LOCATIONS (.3); CONFIRM CORRECT
        BUYER ENTITY FOR WESTLAND PSA AND FOLLOW UP WITH BUYER'S COUNSEL (.5); REVIEW BUYER'S
        MARKUPS OF ANCILLARY DOCUMENTS FOR WESTLAND (.9); REVIEW 505 LIST AND VERIFY PRESENCE OF
        CERTAIN STORE LOCATIONS (.3).


    12/11/18     Diktaban, Catherine Allyn                1.60         896.00        023        55447138
        CALL WITH C. ARTHUR RE: REAL ESTATE MATTERS (.1); REAL ESTATE INQUIRY RE: STORE NO. 7422,
        CLIENT TUSTIN, CALIFORNIA (.4); CALL WITH S. MILLER RE: REAL ESTATE LEASE/SUBLEASE MATTER
        (.2); DRAFT EMAIL TO J. MARCUS AND C. ARTHUR RE: LEASE ASSUMPTION/ASSIGNMENT (.2); REVIEW
        YODER/KMART LEASE AMENDMENT AGREEMENT (.7).


    12/11/18  Barron, Shira                             0.30       168.00                            023       55443486
        CONFER WITH Y. NERSESYAN RE: FORMS (.2); EMAIL TITLE COMPANY (.1).


    12/11/18  Peshko, Olga F.                                       0.20            184.00           023       55599164
        CORRESPONDENCE REGARDING LEASE REJECTION.


    12/11/18  Hwang, Angeline Joong-Hui                7.40       5,106.00        023         55446211
        RESPOND TO LANDLORD INQUIRIES (2); REVIEW BACKGROUND INFORMATION AND DOCUMENTS FOR
        MOTIONS FILED AGAINST DEBTORS (2.4); REVIEW SCHEDULE OF LEASES TO BE REJECTED (1); CONDUCT
        RESEARCH FOR OBJECTION TO GREENHORN MOTION (2).


    12/11/18   Fabsik, Paul                            3.30      1,237.50       023        55398361
        REVIEW LEASE CHARTS RE: CURRENT STATUS (1.0) COMPOSE LEASE REJECTION/ASSUMPTION CHART
        PER ATTORNEY REQUEST (2.3).


    12/12/18     Bond, W. Michael                                   4.90          7,840.00           023       55444428
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 340 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index
        PROGRESS UPDATE CALL WITH JLL (.4); CALLS WITH W. GALLAGHER (.4); CALLS WITH M. GERSHON RE
        SHIP AND ESL (.3); REVIEW M. GERSHON COMMENTS ON ESL OCCUPANCY AGREEMENT (.3);
        CORRESPONDENCE AND CALL WITH J. BORDEN ON JLL QUESTIONS AND LEASE RENEWALS (.5); DISCUSS
        ISSUES WITH J. SEALES AND J. MARCUS (.5); REVIEW LETTER FROM FRIED FRANK (.2); REVIEW
        COMMENTS ON LISTING AGREEMENT (.2); REVIEW CORRESPONDENCE AND CHANGES RE JLL
        ENGAGEMENT (.3); CORRESPOND AND CALLS WITH M-III AND J. BORDEN RE UCC SITUS APPRAISALS (.4);
        CORRESPOND AND CALL WITH A. SIMON ON SHIP (.2); WORK ON STALKING HORSE PSA FORM (.9);
        PARTICIPATE ON WEEKLY UCC CALL (.3).


    12/12/18  Marcus, Jacqueline                       1.10         1,512.50         023        55423623
        CALL WITH A. PODOLSKY RE: TWO LEASES AND EMAIL L. VALENTINO RE: SAME (.1); EMAIL M. TO RE:
        CASCADE/UHAUL (.2); MEET WITH M. BOND RE: VARIOUS (.2); EMAIL T. DILLMAN RE: SALE PROCESS (.3);
        REVIEW B. SCHELER EMAIL AND EMAIL RE: ENVIRONMENTAL SIDE LETTER (.3).


    12/12/18   Arthur, Candace                             9.10      9,054.50        023         55443048
        EMAIL M3 RE: UPCOMING LEASE REJECTIONS (.1); REVIEW SCHEDULE OF SAME (.2); REVIEW EMAIL RE:
        MASTER LEASE AND REQUESTED ITEMS (.2); CONFER WITH J. SEALES RE: MASTER LEASE MATTER AND
        FORM TERMINATION AGREEMENT (.2); EMAIL CLIENT LANGUAGE FOR LEASE RENEWALS (.2);
        RESTRUCTURING ADVISORS UPDATE CALL (.5); CONFER WITH A. HWANG REGARDING OBJECTION TO
        GREENHORN STAY RELIEF MOTION (.6); EMAIL A. HWANG REGARDING UHAUL SALE AND SERVICE OF
        LIENHOLDER (.1); DRAFT LETTER TO COURT REGARDING ADOURNMENT OF STAY RELIEF MOTION (1.6);
        REVISE SAME (.1); SERVE SAME (.1); MEETING WITH J. MARCUS REGARDING SAME (.3); CONFER WITH S.
        SINGH ON SAME (.1); CONFER WITH C. STAUBLE ON SAME (.2); RESPOND TO LANDLORD INQUIRIES
        REGARDING JLL SALE PROCESS AND TREATMENT OF THEIR APPLICABLE LEASES (.7); EMAIL REQUESTED
        REVISIONS TO PROPOSED ORDER GRANTING JLL RETENTION TO JLL COUNSEL (.2); CALL WITH COUNSEL
        FOR JLL IN CONNECTION WITH SAME (.3); EMAILS TO CLIENT REGARDING CORRESPONDENCE FROM
        SERITAGE IN CONNECTION WITH MASTER LEASE (.1); REVIEW SAME (.8); EMAIL CLIENT REGARDING
        RETAIL AND NON-RETAIL RENEWALS (.3); REVIEW EMAILS FROM CLIENT ON SAME (.2); RESEARCH
        ENCROACHMENT IN CONNECTION WITH GREENHORN STAY RELIEF MOTION (.6); EMAIL A&G
        REGARDING FORM TERMINATION AND ASSIGNMENT AGREEMENTS (.1); CALL WITH A&G REGARDING
        SAME (.3); ADDRESS CLIENT INQUIRY ON TREATMENT OF MONTH TO MONTH LEASE AND LANDLORD
        MARKETING EFFORTS (.6); REVIEW AND REVISE NOTICE OF FILING AMENDED ENGAGEMENT LETTERS
        (.4).


    12/12/18     Seales, Jannelle Marie                             12.20         12,139.00           023       55445258
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 341 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAIL G. SANDSTROM RE: REVIEW OF SAC LICENSE AGREEMENT (.1); M&A INTERNAL PROCESS CALL
        (.1); CALL WITH T. MANN RE: ZONING ISSUE (.5); CALL WITH C. DIKTABAN RE: ZONING COUNSEL (.2).
        EMAIL AKIN WITH LISTING AGREEMENT (.2); CALL WITH K. GRANT RE: ACCESS AGREEMENT AND LEASE
        FOR STORE #1008 (.5). CALL WITH R. PUERTO RE: PLANO, TX SALE, AND MN DISTRIBUTION SALE (.5);
        REVISE LICENSE AGREEMENT FOR SAC IN WILMINGTON (3.0); CALL WITH M. BOND RE: STATUS OF REAL
        ESTATE TASKS (.3); EMAIL K. GRANT RE: STATUS OF TITLE SEARCHES (.3); REVIEW DOCUMENTATION
        SENT BY LANDLORD OF STORE 1008 (.5); DRAFT EMAIL TO SEARS RE: LANDLORD REQUEST TO DO WORK
        AT STORE 1008 (.5); CALL WITH COUNSEL FOR PURCHASER OF PLANO TX STORE (.5); EMAILS AND TASKS
        IN CONNECTION WITH PENDING SALES AND REAL ESTATE INQUIRIES FROM SEARS AND THIRD PARTIES
        (5.0).


    12/12/18   Podolsky, Anne Catherine                11.80       11,741.00      023          55439279
        REVISE FORM PSA (1.0); CORRESPONDENCE RE SAME (0.5); REVIEW STALKING HORSE PSA FORM (1.7);
        CALLS AND CORRESPONDENCE RE LIS PENDENS ISSUE (1.4); REVIEW MOTION TO EXPUNGE (1.1); DRAFT
        AMENDMENT EXTENSION (1.3); REVIEW NEW TITLE COMMITMENTS (1.9); DRAFT CLOSING DOCUMENTS
        FOR UPCOMING DE MINIMIS SALES (2.1); REVIEW BUYER COMMENTS TO SAME (0.8).


    12/12/18   Namerow, Derek                           6.40       4,416.00       023           55443729
        REVIEW TENANT ESTOPPEL ISSUE FOR STORE 8158 (.5); REVIEW DRAFT ESTOPPEL CERTIFICATE (.7);
        REVISE SIGNATURE PAGES FOR ELYRIA AND STREETSBORO PSA (.6); RESPOND TO SEARS QUESTION RE:
        BULK SALE STOP ORDER AND CORRESPONDED WITH BK TEAM (.4); UPDATE INTERNAL TRACKER (.8);
        RECONCILE SEARS TRACKER WITH WEIL TRACKER (.6); REVIEW RESPONSES FROM EMAIL BLAST (1.2);
        UPDATE RESPONSE CHECKLIST CHART WITH LATEST TAX AND RELATED INFORMATION (1.1); REVIEW
        LIS PENDENS ISSUE RE: PLANO AND POSSIBLE EXTENSION OF CLOSING (.5).


    12/12/18  Diktaban, Catherine Allyn                 2.10     1,176.00        023         55446839
        REVIEW YODER LEASE TERMINATION AGREEMENT (.5); CALL WITH J. SEALES RE: YODER/KMART LEASE
        TERMINATION (.1); CALL WITH C. ARTHUR RE: YODER/KMART LEASE TERMINATION (.1); REVISE
        YODER/KMART LEASE TERMINATION AND SEND TO COUNSEL (.7); RESPOND TO LANDLORD INQUIRIES
        RELATING TO REAL ESTATE (.7).


    12/12/18  Barron, Shira                                         0.10             56.00           023       55444400
        COMPILE STORE NUMBERS FOR SALES.


    12/12/18     Lewitt, Alexander G.                               0.50            280.00           023       55443485
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 342 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH D. PLON RE REQUEST FOR INFORMATION (.3); CALL WITH K. MONTEE RE: REQUEST FOR
        INFORMATION (.1); CALL WITH L. MAY RE: REQUEST FOR INFORMATION (.1).


    12/12/18   Hwang, Angeline Joong-Hui               9.40       6,486.00       023        55446500
        DRAFT OBJECTION TO GREENHORN MOTION (3.0); EXCHANGE EMAILS RE: FACTS RE: GREENHORN
        MOTION (2.0); DRAFT AND REVISE LETTER TO CHAMBERS RE: GREENHORN MOTION (1.0); CONDUCT
        RESEARCH RE: CASE LAW AND STATUTORY LAW FOR GREENHORN OBJECTION (2.0); EMAIL BANKING
        RE: COMMENTS TO U-HAUL SALE ORDER (.2); REVISE DRAFT STIPULATION FROM COUNTERPARTY (1.2).


    12/12/18   Nersesyan, Yelena                    7.00       6,125.00        023          55405097
        REVISE STALKING HORSE OFFER AGREEMENT CIRCULATE TO ALL PARTIES FOR REVIEW (2.0); REVIEW 7
        CONFIDENTIALITY AGREEMENTS RECEIVED FROM JLL AND PREPARE COMMENTS (2.0); REVIEW VARIOUS
        AGREEMENTS WITH WEWORK AND PREPARE RESPONSE TO QUESTIONS RECEIVED FROM CLIENT (3.0).


    12/12/18  Fabsik, Paul                             2.70      1,012.50       023        55414765
        REVIEW LEASE CHARTS RE: CURRENT STATUS (.5) PREPARE LEASE REJECTION/ASSUMPTION CHART PER
        ATTORNEY REQUEST (2.2).


    12/13/18     Bond, W. Michael                        5.30      8,480.00        023         55444291
        REVIEW JLL CORRESPONDENCE AND REVISIONS (.3); CALL J. BORDEN RE LEASE RENEWALS (.2); CALLS
        AND CORRESPONDENCE WITH M. GERSHON AND REVIEW DOCUMENTS RE SHIP AND ESL (1.0); REVIEW
        CORRESPONDENCE RE: TWO COUNTER-PARTIES AND DISCUSS WITH J. SEALES (.5); CORRESPONDENCE RE
        BOYLE HEIGHTS AND DISCUSS WITH J. SEALES (.3); WORK ON FINALIZING DRAFT ESL OCCUPANCY
        AGREEMENT AND RELATED CORRESPONDENCE (.7); CALL N. MUNZ (.2); REVIEW FRIED FRANK LETTER
        AND RELATED CORRESPONDENCE (.3); MARK UP TITLE AFFIDAVIT AND RELATED CORRESPONDENCE
        (.3); REVIEW CORRESPONDENCE FROM AKIN AND MARKUP OF AGREEMENT (.3); WORK ON FORM
        AGREEMENTS (.8); CALL WITH W. GALLAGHER RE AKIN (.2); CORRESPONDENCE RE PLANO (.2).


    12/13/18   Marcus, Jacqueline                        2.70       3,712.50        023        55490716
        EMAILS RE: UHAUL SALE (.3); EMAIL RE: DIP LENDER COMMENTS (.1); OFFICE CONFERENCE WITH S.
        SINGH RE: CASCADE/UHAUL (.1); REVIEW CHANGES TO ORDER (.5); REVIEW SERITAGE ISSUES AND
        PREPARED TERM SHEET RE: SAME (1.7).


    12/13/18     Meyrowitz, Melissa                                 0.80            796.00           023       55445863
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 343 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH A.C. PODOLSKY RE: FORM.


    12/13/18  Wright, Jason E.                       1.00        995.00        023        55437673
        CORRESPOND WITH CLIENT CONTACTS AND OTHERS CONCERNING HEARING (0.2); REVIEW PROPOSED
        ORDER TO EXPUNGE LIS PENDENS, SUGGEST REVISIONS, AND CORRESPOND WITH COUNSEL OF OTHER
        INTERVENORS, A. PODOLOSKY, AND OTHERS RE: SAME (0.8).


    12/13/18    Arthur, Candace                           1.70       1,691.50         023         55871058
        EMAIL AMERCO COUNSEL RE: LANGUAGE REQUESTED TO ORDER BY CARDTRONICS (.3); EMAIL
        COUNSEL RE: SURRENDER OF PROPERTY (.2); EMAIL CLIENT RE: LANDLORD REQUEST FOR MNPI
        (.3);EMAIL CLIENTS RE: LEASE RENEWALS (.4); EMAILS TO AKIN RE: RETENTION OF JLL AND A&G (.3);
        EMAIL WITH CLIENT RE: REJECTION OF CERTAIN LEASES (.2).


    12/13/18   Seales, Jannelle Marie                    9.80      9,751.00          023        55446417
        CALL WITH S. NIERMAN, J. BORDEN, C, COONCE, R. PUERTO AND W. GALLAGHER RE: THIRD PARTY
        PROPOSALS (1.0); CALL WITH R. PUERTO AND AC PODOLSKY RE: PLANO, TX SALE.(.3) EMAILS AND
        TASKS IN CONNECTION WITH PENDING SALES. (4.5) EMAILS AND TASKS IN CONNECTION WITH
        NUMEROUS PROPERTY INQUIRIES FROM SEARS AND THIRD PARTIES (4.0).


    12/13/18  Podolsky, Anne Catherine                  12.20     12,139.00       023         55438866
        PREPARE FOR PLANO CLOSING (3.2); REVIEW NEW TITLE COMMITMENTS (2.1); CALLS AND
        CORESPONDENCE RE: LIS PENDENS ISSUE (1.8); REVIEW DRAFT CLOSING DOCUMENTS (2.9); CONFER WITH
        D NAMEROW RE SAME (0.9); DRAFT PSA AMENDMENT (1.3).


    12/13/18     Namerow, Derek                           8.00       5,520.00        023       55444667
        UPDATE INTERNAL TRACKER (.7); REVIEW ALL OUTSTANDING CLOSING DOCUMENTS FOR WESTLAND
        (.3); REVIEW EMAIL BLAST RESPONSES (.5); REVIEW OPEN ISSUES ON SALES FOR RICHMOND AND ST.
        PETERSBERG (.5); DRAFT AMENDMENT FOR PLANO STORE 1337 (1.6); UPDATE, DRAFT AND REVISE ALL
        CLOSING DOCUMENTS FOR PLANO IN ANTICIPATION OF CLOSING AND SEND TO CLIENT FOR REVIEW
        (4.4).


    12/13/18   Diktaban, Catherine Allyn            0.30        168.00                               023       55447172
        PARTICIPATE ON KMART/YODER CALL WITH C. ARTHUR AND OUTSIDE COUNSEL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 344 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18  Lewitt, Alexander G.                   0.40        224.00        023           55444603
        CALL ON REQUEST FOR INFORMATION WITH L. MAY AND EMAIL RE: SAME TO L. MAY (.2); CALL WITH
        K. MONTEE RE: REQUEST FOR INFORMATION (.2).


    12/13/18  Hwang, Angeline Joong-Hui                 6.00      4,140.00       023        55446098
        RESPOND TO LANDLORD INQUIRIES (2); EXCHANGE EMAILS RE: LEASE REJECTION NOTICES WITH
        COMPANY (.5); REVISE U-HAUL SALE ORDER (.5); CONDUCT RESEARCH FOR GREENHORN OBJECTION (3).


    12/13/18   Nersesyan, Yelena                   1.50      1,312.50      023        55423038
        REVIEW NON-DISCLOSURE AGREEMENTS RECEIVED FROM JLL AND PROVIDE COMMENTS TO SAME (.7);
        EMAIL COMMUNICATION WITH CLIENT RE: WE WORK AGREEMENT REVIEW (.8).


    12/13/18   Fabsik, Paul                            2.60        975.00        023       55415041
        REVIEW LEASE CHARTS RE: CURRENT STATUS (.6); PREPARE LEASE REJECTION/ASSUMPTION CHART
        PER ATTORNEY REQUEST (2.0).


    12/14/18     Bond, W. Michael                        7.50        12,000.00       023         55443550
        REVIEW INFORMATION FOR AND CALL ON SERITAGE WITH J. MARCUS AND SEARS (1.0); REVIEW
        INFORMATION FOR AND CONFERENCE CALL WITH JLL APPRAISAL TEAM (.7); CONFERENCE CALL WITH
        SEARS AND M-III RE REAL ESTATE SALES PROCESS (.8); REVIEW MATERIALS FOR AND PARTICIPATE ON
        BI-WEEKLY JLL CONFERENCE CALL (.7); CALL WITH W. GALLAGHER RE DESIGNATION RIGHTS FOR ESL
        (.6); REVIEW REVISED FORMS FOR RE PURCHASES AND MARK WITH COMMENTS AND DISCUSS WITH A.
        PODOLSKY (.9); DISCUSS VARIOUS ISSUES WITH J. SEALES (.3); CALL WITH W. GALLAGHER RE LISTING
        AGREEMENT (.3); REVIEW CORRESPONDENCE RE RE SALES (.3); CORRESPONDENCE RE SHIP AND DISCUSS
        WITH M. GERSHON (.7); REVIEW SERITAGE FORMS FROM I. ISRAEL (.4); WORK ON ESL DISCLOSURE
        SCHEDULES AND CALLS TO DISCUSS (.5); REVIEW RENEWAL NOTICE AND CALLS TO DISCUSS (.3).


    12/14/18   Marcus, Jacqueline                       1.20      1,650.00         023          55490803
        CONFERENCE CALL WITH J. BORDEN, B. GALLAGHER, I. ISRAELS AND M. BOND RE: SERITAGE (.9); CALL
        WITH S. O'NEAL RE: UHAUL/SPARROW CONSENT (.2); CALL WITH M. BOND (.1).


    12/14/18     Arthur, Candace                                   10.70         10,646.50           023       55442468
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 345 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DRAFT REPLY TO MOTION TO COMPEL ASSUMPTION OR REJECTION (6); REVISE SAME (3); EMAILS WITH
        J. MARCUS ON SAME (.2); CALLS WITH J. MARCUS ON SAME (.2); CALLS WITH A. HWANG ON SAME (.3);
        CONDUCT RESEARCH RE: SECTION 365 (D)(2) AND DRAFT ARGUMENT IN CONNECTION WITH SAME (1).


    12/14/18   Seales, Jannelle Marie                   12.20        12,139.00        023        55445832
        CALLS WITH M. BOND RE: STATUS UPDATES (.5); SERITAGE CALL (1.0); CALL WITH P. OWENS AT JLL (.2);
        REVIEW SIMON NDA (.5); EMAILS TO Y. NERSESYAN RE: NDA (.5); REVIEW CONSORTIUM PROPOSAL (.3);
        REVISE LEASE FORM (1.0); REVIEW LEASE ASSIGNMENT STALKING HORSE FORM (1.0); REVIEW REVISED
        PSA STALKING HORSE FORM (1.0); EMAILS FROM LATHAM AND WATKINS RE: REAL ESTATE APAS (.2);
        EMAILS RE: VARIOUS PENDING SALES (3.0); EMAILS RE: VARIOUS PROPERTY INQUIRIES FROM SEARS
        (3.0).


    12/14/18  Liou, Jessica                        0.20                             199.00           023       55449310
        CONFER WITH A. HWANG RE LEASE RENEWAL RESEARCH.


    12/14/18     Podolsky, Anne Catherine             16.80       16,716.00         023       55438960
        REVISE DRAFT FORM PSA (1.8); CONFER WITH M BOND RE: SAME (0.4); DRAFT FORM LSA (5.9);
        CORRESPONDENCE RE: SAME (1.3); REVISE PLANO PSA AMENDMENT (0.8); CORRESPONDENCE RE SAME
        (0.4); CALLS AND CORRESPONDENCE RE LIS PENDENS EXPUNGEMENT (1.2); REVIEW DRAFT CLOSING
        DOCUMENTS (2.1); CORRESPONDENCE WITH CLEARY RE MORTGAGE RELEASES (0.5); REVIEW NEW TITLE
        (2.4).


    12/14/18   Namerow, Derek                          7.70        5,313.00      023         55444670
        FINALIZED ALL PLANO CLOSING DOCUMENTS (1.0); PREPARE SIGNATURE PACKETS FOR PLANO FOR
        BUYER AND SELLER (2.1); PREPARE EXECUTION VERSION AMENDMENT FOR PLANO AND COORDINATE
        SIGNATURES ON BOTH SIDES AND COMPILE/CIRCULATE FULLY EXECUTED DOCUMENT (.8); FOLLOW UP
        WITH SEARS RE: COMMENTS TO LITHONIA AMENDMENT TO PSA (.3); COMPILE AND CIRCULATE FULLY
        EXECUTED AMENDMENT FOR ELYRIA AND STREETSBORO (.2); FOLLOW UP WITH SEARS WITH RESPECT
        TO LANDLORD TAX PAYMENT INQUIRIES AND FOLLOW UP WITH LANDLORD'S COUNSEL (.5); FOLLOW
        UP WITH SEARS ON EXECUTION OF MEMPHIS AMENDMENT (.3); CORRESPOND WITH TITLE COMPANY
        TO CONFIRM ACCEPTABILITY OF OWNER'S AFFIDAVIT FORM (.2) ; UPDATE INTERNAL TRACKER (.8);
        REVIEW LATEST EMAIL BLAST RESPONSES (.8); UPDATE RESPONSE CHART AS APPLICABLE (.7).


    12/14/18     Diktaban, Catherine Allyn                          1.00            560.00           023       55447632
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 346 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALLS WITH A. LEWITT RE: REAL ESTATE BROKER RETENTION APPLICATIONS (.3); REVIEW AND
        PREPARE TO REAL ESTATE INQUIRIES (.7).


    12/14/18  Barron, Shira                                         0.10             56.00           023       55444151
        EMAIL WITH TITLE COMPANY.


    12/14/18  Lewitt, Alexander G.                    0.10         56.00                             023       55444821
        MEET WITH J. MARCUS AND P. VAN GROLL RE: GOB NOTICE (3RD WAVE).


    12/14/18  Hwang, Angeline Joong-Hui                 2.90         2,001.00       023        55446538
        RESPOND TO LANDLORD INQUIRIES (1); REVIEW LEASE REJECTION SCHEDULE AND FOLLOW UP WITH
        COMPANY RE: MISSING INFO (1); REVISE U-HAUL SALE ORDER (.5); REVIEW MOTION FILED BY SANTA
        ROSA MALL (.4).


    12/14/18   Marquez, Francheska                    6.40                        2,592.00           023       55453123
        REVISE DISCLOSURE SCHEDULE REQUESTED BY J. SEALES.


    12/14/18   Reyes, Yahayra                       2.00        810.00     023         55454994
        RESEARCH VARIOUS FILES FOR REAL ESTATE DOCUMENTS AND UPLOAD DOCUMENTS ON SHARE SITE
        FOR K. GRANT.


    12/15/18   Seales, Jannelle Marie                   4.00        3,980.00      023        55446030
        REVISE SERITAGE FORMS (3.0); REVIEW REA INQUIRES FROM S. NEIRMAN FOR VARIOUS PROPERTIES (1.0).


    12/15/18    Podolsky, Anne Catherine              3.80      3,781.00      023        55438821
        REVIEW AND REVISE PLANO CLOSING DOCUMENTS (2.9); CORRESPONDENCE ON CLOSING DOCUMENTS
        FOR WESTLAND SALE (0.5); CORRESPONDENCE WITH BUYER'S COUNSEL ON GROUND LEASE TRANSFER
        ISSUE (0.4).


    12/15/18   Reyes, Yahayra                       2.80      1,134.00     023         55454960
        RESEARCH VARIOUS FILES FOR REAL ESTATE DOCUMENTS AND UPLOAD DOCUMENTS ON SHARE SITE
        FOR K. GRANT.
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 347 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/16/18     Bond, W. Michael                       4.60      7,360.00       023       55444848
        REVIEW DOCUMENTS ON SHIP AND TRANSFER TAX (.8); REVIEW REVISED ESL DISCLOSURE SCHEDULES
        (.4); REVIEW REVISED ESL AGREEMENT AND DRAFT MEMO OF COMMENTS (2.7); CORRESPONDENCE RE
        VARIOUS ISSUES (.4); REVIEW RE TIMELINE AND RELATED CORRESPONDENCE (.3).


    12/16/18  Marcus, Jacqueline                        1.40         1,925.00  023                             55470782
        REVIEW CHANGES TO UHAUL ORDER AND CASCADE ISSUES (.6); REVIEW PROPOSED FORM OF
        BIFURCATED LEASE (.5); E-MAILS RE: SPARROW REAL ESTATE (.3).


    12/16/18  Diktaban, Catherine Allyn              1.70         952.00         023        55486489
        RESEARCH LEASE ASSUMPTION AND ASSIGNMENT (.8); RESEARCH PREVIOUSLY ENTERED
        MOTIONS/ORDERS RE: LEASE ASSUMPTION AND ASSIGNMENT (.7); DRAFT EMAIL TO J. MARCUS RE:
        YODER/KMART LEASE TERMINATION AGREEMENT (.2).


    12/16/18  Barron, Shira                          0.20      112.00        023         55481674
        PREPARE AND EMAIL LIST OF MISSING DOCUMENTS FOR PANAROAMIC HUDSON TO BE ASSIGNED AND
        RELATED EMAILS.


    12/17/18   Bond, W. Michael                          7.00       11,200.00        023        55497668
        REVISE AND REVIEW ESL APA (1.2), CALLS WITH GALLAGHER RE: TIMELINE (0.3), CALLS AND
        CORRESPONDENCE WITH GERSHON (0.3), REVIEW PLANO DEAL MEMO (0.2), WORK ON ESL ISSUES LIST
        AND RELATED CORRESPONDENCE (0.6), CORRESPONDENCE RE: SHIP ISSUES AND REVIEW SIDLEY
        COMMENTS (0.5), REVIEW SPREADSHEET AND LEASE RENEWALS AND CALL TO DISCUSS (0.4), CALLS
        AND CORRESPOND WITH GALLAGHER AND MUNZ RE: LEASE ISSUES RE: GOING CONCERN (0.6), REVIEW
        AND COMMENT ON PSA FORMS (0.8), CALLS WITH JLL AND SEARS AND M-III RE: TIMELINE ISSUES (0.5),
        REVIEW GOING CONCERN DISCLOSURE SCHEDULES AND RELATED CORRESPONDENCE (0.6), REVISE
        FORMS (0.7), REVIEW R. PUERTO LISTING PRICE SCHEDULE (0.3).


    12/17/18  Singh, Sunny                         0.40                             480.00           023       55475223
        REVIEW SPARROW LETTER AND SUPPLEMENTAL DISCLOSURE.


    12/17/18     Herman, David                                      2.50          3,000.00           023       55496355
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 348 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND COMMENT ON BROKER LISTING AGREEMENT (.7), REVIEW AND COMMENT ON SALE PSA
        (1.1), INTERNAL MEETING WITH M. BOND (.4), INTERNAL MEETING WITH A. PODOLSKY AND YELENA (.3).


    12/17/18     Arthur, Candace                        6.10         6,069.50       023        55565224
        CONFER WITH A. HWANG RE: UHAUL ORDER (.5); MEET WITH S. SINGH ON SAME (.3); REVIEW
        COMMENTS TO UHAUL PROPOSED ORDER (.2); REVIEW COMMENTS TO UHAUL ORDER IN CONNECTION
        WITH CARDTRONICS (.2); REVIEW REVISED UHAUL SALE ORDER INCORPORATING COMMENTS FROM
        VARIOU SPARTIES (.3); REVIEW LEASE REJECTION NOTICE (.3); CONFER WITH A. HWANG ON SAME (2);
        REVIEW CLIENT EMAILS ON ABANDONED PROPERTY (.2); EMAILS WITH M3 AND CLIENT RE: BASIS FOR
        REJECTING CERTAIN LEASES (.4); REVIEW LIS PENDENS FILED IN CONNECTION WITH PLANO, TX SALE
        (.3); REVIEW SERITAGE CORRESPONDENCE RE: TREATMENT OF MASTER LEASE (.4); REVIEW REVISED
        YODER STIPULTAION RE: TERMINATION OF LEASE (.2); CONFER WITH A. HWANG RE: TIMING OF FILING
        REJECTION NOTICE AND LEASES TO INCLUDE OR REMOVE (.3); REVIEW INSURANCE SETTLEMENT IN
        CONNECTION WITH HURRICANE MARIA IN CONNECTION WITH SANTA ROSA PROPERTY (.5).


    12/17/18    Seales, Jannelle Marie                   10.00       9,950.00       023         55531447
        EMAIL J. MARCUS AND C. ARTHUR WITH REVISED LEASE FORMS (.5); REVIEW EMAILS FROM J. MARCUS
        AND C. ARTHUR RE: REVISED LEASE FORMS (.5); REVIEW COMMENTS FROM J. MARCUS AND C. ARTHUR
        TO THE REVISED LEASE FORMS (.5); DRAFT RESPONSE EMAILS TO C. ARTHUR AND J. MARCUS RE:
        SERITAGE LEASE FORMS (.5); EMAILS WITH C. DIKTABAN RE: LOCAL COUNSELS BEING ADDED TO OCP
        (.5); EMAILS WITH R. PLANO RE: TRANSACTION MEMO FOR PLANO, TEXAS STORE (.2); REVIEW
        TRANSACTION MEMO FOR PLANO, TEXAS STORE (.5); DRAFT ACCESS AGREEMENT FOR FLORIDA
        PROPERTIES (1.5); EMAILS WITH B. OSMUNDSON RE: NEXT STEPS IN SALE OF MINNEAPOLIS
        DISTRIBUTION CENTER SALE (.5); EMAILS RE: TITLE AFFIDAVIT FOR U-HAUL TRANSACTION (.5); EMAILS
        RE: SALE ORDER FOR U-HAUL TRANSACTION (.5); EMAILS WITH A. PODOLSKY RE: PLANO SALE AND
        CLEARY RE: PLANO SALE (1.3); EMAILS WITH R. PUERTO RE: ISSUES TO BE ADDRESSED IN MINNEAPOLIS
        DISTRIBUTION SALE (.5); EMAILS RE: CONVEYANCE OF PARCELS SUBJECT TO A MASTER LEASE (1.0);
        EMAILS WITH R. PUERTO RE: FORM PSA (.3); EMAILS TO S. HULSEY WITH U-HAUL CONTRACT AND
        AMENDMENT (.2); EMAILS RE: JANE’S TITLES TO SIGN NON DEBTOR ENTITIES (.5).


    12/17/18   Podolsky, Anne Catherine                   11.90      11,840.50       023          55494789
        REVISE FORM PSA (1.4); REVISE FORM LSA (2.2); CONFER WITH D HERMAN RE: SAME (0.5); REVIEW TITLE
        COMMITMENTS (3.1); PREPARE CLOSING DOCUMENTS FOR PLANO (2.1); CORRESPOND WITH TITLE CO RE
        DEED LANGUAGE AND OWNER'S AFFIDAVIT (0.6); REVIEW AND REVISE SETTLEMENT STATEMENT (1.2);
        PREPARE ESCROW LETTER (0.8).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 349 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18   Namerow, Derek                          9.20        6,348.00       023         55498425
        REVISE CLOSING DOCUMENTS FOR PLANO (2.2); REVIEW TITLE REPORT AND ANNOTATED ANY
        DISCREPANCIES (2.6); CIRCULATE DRAFT OWNER'S AFFIDAVIT TO SEARS FOR REVIEW (.3); COMPARE
        SHORT FORM SELLER'S AFFIDAVIT AND NOTED DISCREPANCIES (.9); COORDINATE DRAFT SETTLEMENT
        STATEMENT AND ESCROW LETTER FOR PLANO WITH K. GRANT (.5); UPDATE WESTLAND CLOSING
        DOCUMENTS AND VERIFIED PERMITTED EXCEPTIONS (1.9); UPDATE INTERNAL SEARS TRACKER (.8).


    12/17/18   Goldinstein, Arkady                  1.10         1,078.00       023           55490006
        REVISE STIPULATION RE SPARROW REPRESENTATION (.8); CORRESPOND RE RELATED ISSUES (.3).


    12/17/18  Diktaban, Catherine Allyn              0.50         280.00         023         55486553
        REVIEW YODER/KMART LEASE TERMINATION (.3); CALL WITH A. LEWITT RE: REAL ESTATE ISSUES (.2).


    12/17/18  Barron, Shira                        0.20        112.00                                023       55481659
        REVIEW CONFIDENTIALITY AGREEMENT FORM FOR NEGOTIATION PREP .2.


    12/17/18   Lewitt, Alexander G.                    1.40          784.00         023         55486523
        REVISE GOB NOTICE FOR THIRD WAVE OF STORES (1.0); EMAIL TO N. ZATZKIN ON SAME (0.1); CALL
        FROM D. KUPETZ RE: REQUEST FOR INFORMATION (.2); CALL WITH N. ZATZKIN RE: SCHEDULE FOR 3RD
        WAVE OF STORES FOR GOB NOTICE (.1).


    12/17/18     Hwang, Angeline Joong-Hui              5.80       4,002.00         023        55490736
        EXCHANGE EMAILS RE: LEASE REJECTION NOTICE (2); REVISE U-HAUL ORDER (.2); DISCUSS WITH S.
        SINGH AND C. ARTHUR RE: U-HAUL ORDER (.2); RESPOND TO LANDLORD INQUIRIES (1.5); CALL WITH
        COMPANY RE: LEASE REJECTION PROCEDURES (.2); DISCUSS WITH C. ARTHUR RE: REAL ESTATE ISSUES
        (.5); REVIEW ASSIGNMENT AGREEMENT (.3); REVIEW LANDLORD DEFAULT NOTICE AND EMAIL
        COMPANY (.2); DISCUSS WITH A.C. PODOLSKY RE: REAL ESTATE TRANSACTION (.1); REVIEW AND
        REVISE LEASE REJECTION SCHEDULE (.6).


    12/18/18     Bond, W. Michael                                   6.70         10,720.00           023       55464450
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 350 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH SEARS AND M-III RE EXECUTORY CONTRACTS (.7); MARKUP ESL APA (2.2); REVIEW APA
        EXHIBITS (.5); CORRESPONDENCE RE VARIOUS INQUIRIES AND CALLS WITH BIDDERS' COUNSEL (.8);
        CORRESPONDENCE WITH JLL AND W. GALLAGHER (.5); REVIEW CHANGES TO LISTING AGREEMENT AND
        VARIOUS CALLS TO DISCUSS (1.0); CORRESPONDENCE RE SERITAGE AND REVIEW OF DOCUMENTS (.4);
        REVIEW CORRESPONDENCE AND MATERIALS RE ESL INVENTORY (.3); REVIEW MATERIALS FROM
        DELOITTE (.3).


    12/18/18   Marcus, Jacqueline                       0.30       412.50        023                           55470806
        E-MAIL C. ARTHUR RE: UHAUL (.1); REVIEW CHANGES TO UHAUL PROPOSED ORDER (.2).


    12/18/18   Herman, David                            2.20     2,640.00          023       55496147
        REVIEW AND COMMENT ON PSA FORMS (.5); INTERNAL MEETING WITH J. SEALES (.3); COMMENTS ON
        LISTING AGREEMENT (.4); INTERNAL MEETING WITH Y. NERSESYAN, D. SOSO, D. NAMEROW AND D.
        NEWHAUSER ON NDA REVIEW AND PROCESS (.4). INTERNAL MEETING WITH Y. NERSESYAN J. SEALS
        AND A. PODOLSKY ON PSA REVIEW AND PROCESS (.6).


    12/18/18  Meyrowitz, Melissa                    1.30                          1,293.50           023       55497831
        CONFER WITH AC PODOLSKY RE: PRECEDENT TRANSACTIONS.


    12/18/18   Arthur, Candace                     0.10                              99.50           023       55565827
        EMAIL LANDLORDS COUNSEL RE: TERMINATION AGREEMENT.


    12/18/18     Arthur, Candace                                    8.00          7,960.00           023       55565921
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 351 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH J. MARCUS RE: UHAUL SALE ORDER (.2); REVIEW PROPOSED REVISIONS TO SAME (.2); EMAIL
        CLIENT RE: UPCOMING COURT HEARING (.1); CALL WITH DEBEVOISE RE: UHAUL (.2); EMAIL AMERCO
        COUNSEL RE: REVISED SALE ORDER (1.0); EMAIL J. SEALES REGARDING SERITAGE DOCUMENTS FOR
        UPCOMING CALL (.1); EMAIL SERITAGE COUNSEL REGARDING CALL TO ADDRESS OPEN ISSUES (.1);
        EMAIL. C. DIKTABAN REGARDING REVISIONS TO LEASE TERMINATION STIPULATION (.3); EMAIL
        SPARROW BOARD REGARDING UHAUL TRANSACTION (.3); EMAILS WITH N. ZATZKIN REGARDING SHIP
        LEASE REJECTIONS (.3); EMAIL A. HWANG REGARDING NEXT STEPS ON STAY RELIEF MOTION FILED BY
        SANTA ROSA MALL (.3); REVIEW CERTAIN DOCUMENTS FILED IN SUPPORT OF SAME (1); EMAILS WITH
        REAL ESTATE TEAM REGARDING DE MINIMIS SALE OF STORE 1337 (.3); REVIEW OF CLIENT
        MEMORANDUM ON SAME (.3); REVISE CNO IN CONNECTION WITH THIRD PARTY RETENTION (.6);
        EMAILS AND CALLS WITH A. LEWITT REGARDING SAME (.4); RESPOND TO INBOUND SALE INQUIRIES
        FOR REAL ESTATE ASSETS (.3); CONFER WITH A. HWANG REGARDING USE OF CASCADE PROCEEDS (.5);
        COURT HEARING ON SALE OF SHIP (1); CALL WITH CLIENT REGARDING INSURANCE PROCEEDS FROM
        HURRICANE DAMAGE (.5).


    12/18/18  Seales, Jannelle Marie               9.50       9,452.50                               023       55626155
        CALLS AND EMAILS IN CONNECTION WITH NUMEROUS REAL ESTATE SALES.


    12/18/18  Podolsky, Anne Catherine                11.60      11,542.00          023        55494205
        MEET WITH D HERMAN, Y NERSESYAN AND J SEALES RE ACTIVE DEALS AND DRAFT PSA / LSA (0.7);
        CALL WITH FULL SEARS TEAM RE CASE UPDATE (0.2); REVIEW NEW TITLE (2.9); REVISE PLANO CLOSING
        DOCUMENTS (3.5); CORRESPONDENCE RE PLANO TITLE ISSUES (0.8); CALL WITH CLEARY RE PLANO
        MORTGAGE RELEASE (0.2); CORRESPONDENCE RE PLANO BOD APPROVAL (0.8); REVISE COVINA PSA (1.8);
        CORRESPONDENCE RE SAME (0.5); CONFER WITH D HERMAN RE SAME (0.2).


    12/18/18  Namerow, Derek                            6.50       4,485.00     023         55498467
        REVIEW AND VERIFY TITLE ASPECTS OF ALL WESTLAND CLOSING DOCUMENTS (1.4); REVISE WESLTAND
        CLOSING DOCUMENTS WHERE APPLICABLE (.5); UPDATE INTERNAL SEARS TRACKER (.8); REVIEW NDA
        DOCUMENTS IN PREPARATION FOR MEETING RE: SAME (.7); MEETING WITH D. HERMAN ON NDA
        REVIEW PROCESS (.4); FOLLOW UP WITH BUYER'S COUNSEL ON AMENDMENT FOR TOLLESON (.6); CALL
        WITH BUYER'S COUNSEL FOR LITHONIA (.5); REVISE PLANO CLOSING DOCUMENTS WITH COMMENTS
        FROM BUYER'S COUNSEL (.9); REVIEW LAST RESPONSES FOR BLAST RESPONSE CHECKLIST (.7).


    12/18/18  Neuhauser, David                         2.00     1,380.00                             023       55497330
        INTERNAL CALL WITH D. HERMAN (.4), REVIEW AND ANALYZE NDAS (1.6).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 352 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18  Diktaban, Catherine Allyn                             0.20            112.00           023       55486547
        CALL WITH C. ARTHUR RE: YODER/KMART LEASE.


    12/18/18  Barron, Shira                        0.20       112.00                                 023       55481804
        REVIEW INCOMING CONFIDENTIALITY AGREEMENTS FOR NEGOTIATION.


    12/18/18  Lewitt, Alexander G.                0.70        392.00                                 023       55486584
        RESEARCH WHETHER THE BANKRUPTCY CODE EXTENDS TO US TERRITORIES.


    12/18/18    Lewitt, Alexander G.                    1.80        1,008.00       023        55486609
        REVIEW REAL ESTATE RELATED INQUIRIES (.6); CALL WITH B. COGNIC RE: REQUEST FOR INFORMATION
        (.1); EMAIL ON REQUEST FOR INFORMATION TO D. MEEGAN (.4); CALL ON REQUEST FOR INFORMATION
        D. PLON (.3); CALL ON REQUEST FOR INFORMATION WITH S. ARON (.4).


    12/18/18   Hwang, Angeline Joong-Hui                6.30       4,347.00         023         55490552
        RESPOND TO REAL ESTATE INQUIRES (2.5); REVIEW DEBT DOCUMENTS FOR LANGUAGE RELATED TO
        CASCADE REAL ESTATE LOAN (1); DISCUSS WITH C. ARTHUR RE: LEASE REJECTION NOTICE (.3); REVISE
        LEASE REJECTION NOTICE (.2); COORDINATE WITH C. STAUBLE RE: FILING LEASE REJECTION NOTICE (.2);
        CALL WITH COMPANY RE: INSURANCE SETTLEMENT AND SANTA ROSA MALL (.5); CIRCULATE
        PROPOSED U-HAUL SALE ORDER (.1); COORDINATE WITH PARALEGALS RE: HEARING PREP (.2); REVIEW
        AND DISCUSS WITH J. APFEL RE: AUTOMATIC STAY MOTIONS RELATED TO REAL ESTATE (1);
        EXCHANGE EMAILS WITH COMPANY RE: REJECTION NOTICE (.3).


    12/18/18  Soso, Daniel                                          0.40            276.00           023       55501323
        MEET WITH D. HERMAN RE: NDA PROCESS.


    12/18/18     Nersesyan, Yelena                       2.20       1,925.00         023        55464527
        MEET WITH D. HERMAN TO DISCUSS NDAS (0.4); EMAILS WITH JLL RE: NDA REVIEW (0.3); REVIEW NDAS
        (.9); MEET WITH D. HERMAN, J. SEALES AND A. PODOLSKY TO DISCUSS PSA FORMS (0.6).


    12/19/18     Bond, W. Michael                                   5.70          9,120.00           023       55497590
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 353 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND MARK UP DRAFT GOING CONCERN APA AND DISCUSS WITH YELENA (2.5); DAILY ADVISOR
        CALL (0.3); PARTICIPATE ON WEEKLY UCC CALL (0.5); CONFERENCE CALL WITH JLL (0.5); CALL WITH
        GERSHON (0.2); CORRESPONDENCE RE: SERITAGE (0.2); CALLS AND CORRESPONDENCE RE: PLANO SALE
        (0.3); CORRESPONDENCE RE: SHIP AND REVIEW DOCUMENTS (0.4); CALL WITH GALLAGHER (0.3); REVISE
        GERSHON MARKUP (0.2); CORRESPONDENCE WITH JLL AND SEARS RE: SALES (0.3).


    12/19/18  Zylberberg, Samuel M.                  4.20      5,145.00     023         55492560
        EMAILS WITH D. HERMAN RE: CONTRACT FORMS, REVIEW RELEVANT DOCUMENT AND REVISE FORM
        CONTRACT.


    12/19/18    Marcus, Jacqueline                       0.70        962.50         023        55470823
        REVIEW LEASE REJECTION NOTICE (.1); CALL WITH P. SIROKA AND C. ARTHUR RE: VARIOUS SERITAGE
        ISSUES, LEASE AMENDMENTS (.6).


    12/19/18  Meyrowitz, Melissa                                    1.20          1,194.00           023       55497852
        CONFER RE: OUTSTANDING CONTRACT DRAFTS.


    12/19/18   Arthur, Candace                            6.80      6,766.00        023         55565944
        PREPARE FOR CONTESTED HEARING ON U-HAUL SALE (3.2); CALL WITH J.MARCUS AND COUNSEL TO
        LANDLORD OF MASTER LEASE RE: UPDATED FORMS (.7); CONFER WITH J. MARCUS ON UHAUL SALE
        ORDER FOR UPCOMING HEARING (.2); CONFER WITH J. MARCUS ON LEASE REJECTION (.1); CONFER WITH
        J. MARCUS ON LEASE TERMINATION STIP (.3); MEET WITH R. SCHROCK ON UHAUL (.4); CALL WITH
        CLIENTS AND A. HWANG RE: DISTRIBUTION CENTER CLOSURE SCHEDULE AND PROCESS (.5); EMAIL
        CLIENT SUMMARY OF CHANGES TO FORM DOCUMENTS (.3); EMAIL A. HWANG RE: ABANDONMENT OF
        FF&E AT SHIP LOCATION (.1); EMAIL A. LEWITT RE: RESEARCHING PROPERTY TAX PAYMENTS (.2);
        REVIEW RESEARCH ON SAME AND EMAIL CLIENT (.6); EMAIL C. DIKTABAN RE: ENVIRONMENTAL ISSUES
        RELATED TO CERTAIN PROPERTIES AND PAYMENT OF VENDOR RELATED FEES (.2).


    12/19/18  Seales, Jannelle Marie               9.50       9,452.50                               023       55626157
        CALLS AND EMAILS IN CONNECTION WITH NUMEROUS REAL ESTATE SALES.


    12/19/18     Podolsky, Anne Catherine                          11.50         11,442.50           023       55494252
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 354 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE COVINA PSA (1.2); CORRESPONDENCE WITH CLIENT AND D HERMAN RE: SAME (0.5);
        CORRESPONDENCE WITH WEIL ATTORNEYS RE JLL BIDDING PROCEDURES (0.5); REVIEW DRAFT CLOSING
        DOCUMENTS FOR SEVERAL DE MINIMIS SALES (2.1); MEET WITH D NAMEROW RE: SAME (0.4); CALLS
        AND CORRESPONDENCE WITH BUYER'S COUNSEL RE PLANO CLOSING (1.6); PREPARE DOCUMENTS FOR
        PLANO CLOSING (2.3); CORRESPONDENCE WITH BFR RE SPARROW APPROVAL (0.5); REVIEW NEW TITLE
        COMMITMENTS (2.4).


    12/19/18   Namerow, Derek                       4.70      3,243.00          023        55498399
        COMPILE FULLY EXECUTED AMENDMENT FOR TOLLESON AND CIRCULATED TO ALL PARTIES (.4);
        FINALIZE CLOSING DOCUMENTS FOR WESTLAND, TOLLESON AND MEMPHIS (1.6); PREPARE SEARS
        INTERNAL TRACKER (2.7).


    12/19/18  Diktaban, Catherine Allyn                1.00        560.00       023       55486540
        YODER/KMART LEASE EDITS (.2); REVIEW AND REVISE LEASE ASSUMPTION AND ASSIGNMENT MOTION
        (.8).


    12/19/18  Lewitt, Alexander G.                       1.30          728.00        023          55486529
        CALL ON REQUEST FOR INFORMATION TO J. KURTZMAN (.1); RESEARCH RE: PRORATION OF TAX
        PAYMENTS (0.5); EMAIL C. ARTHUR ON SAME (0.1); CALLS ON REQUEST FOR INFORMATION FROM D.
        MEEGAN (0.1); CALL ON SAME WITH T. FARINELLA (0.1); CALL ON SAME WITH J. FARNUM (0.1); CALL ON
        SAME WITH J. KRAUS (0.1), CALL ON SAME WITH J. BAUMAN (0.1); REQUEST FOR INFORMATION J.
        KURTZMAN (.1).


    12/19/18   Hwang, Angeline Joong-Hui               4.60        3,174.00       023           55490221
        REVISE REJECTION NOTICE (.3); EXCHANGE EMAILS WITH COMPANY RE: REJECTION NOTICE (.2); DRAFT
        NOTICE OF FILING THE REVISED U-HAUL SALE ORDER (.5); REVIEW LETTER FROM LANDLORD COUNSEL
        AND CIRCULATE TO COMPANY (.3); EMAIL PRIME CLERK RE: SERVICE OF REJECTION NOTICE (.2); HAVE
        CALL WITH COMPANY RE: DISTRIBUTION CENTER LEASES (.2); COORDINATE RE: FILING NOTICE OF
        REVISED U-HAUL SALE ORDER (.2); RESPOND TO REAL ESTATE INQUIRIES (2.7).


    12/19/18  Nersesyan, Yelena                                     0.50            437.50           023       55464518
        EMAIL WITH COUNSEL FOR VARIOUS LANDLORDS.


    12/19/18     Peene, Travis J.                                   0.40             96.00           023       55509750
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 355 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FILE AND SERVE THE NOTICE OF REJECTION OF CERTAIN UNEXPIRED
        LEASES OF NONRESIDENTIAL REAL PROPERTY AND ABANDONMENT OF PROPERTY IN CONNECTION
        THEREWITH.


    12/20/18   Bond, W. Michael                           5.90       9,440.00         023        55497529
        REVISE ESL APA AND DISCUSS WITH H. GUTHRIE (2.8); CALLS AND CORRESPONDENCE WITH
        GALLAGHER, J. SEALES, J. BORDEN, S. SINGH AND D. HERMAN RE: PLANO CLOSING (1.6); CALL WITH
        GERSHON (0.3); REVIEW UPDATED ISSUES LIST (0.3); REVIEW PORTER DIRECT APA (0.4);
        CORRESPONDENCE WITH JLL (0.2); CORRESPONDENCE RE: SHIP DEEDS AND REVIEW CHANGES (0.3).


    12/20/18   Zylberberg, Samuel M.                                3.80          4,655.00           023       55492829
        REVISE PSA AND SEND TO SEARS TEAM.


    12/20/18   Herman, David                          2.10       2,520.00       023       55497100
        REVIEW AND COMMENT ON COVINA PSA (.6); CLOSING PROCESS FOR PLANO TX AND RESPONDING TO
        INQUIRIES FROM AC PODOLSKY (.8); REVIEW AND COMMENTS ON PSAS (.7).


    12/20/18  Arthur, Candace                         3.40        3,383.00        023         55565933
        REVIEW OBJECTION FILED BY CASCADE TO UHAUL SALE (1.3); EMAIL SAME TO J. MARCUS AND R.
        SCHROCK (.1); PREPARE FOR CONTESTED HEARING ON UHAUL SALE (2).


    12/20/18   Seales, Jannelle Marie                    6.10        6,069.50         023           55531973
        EMAILS RE: AGENCY AGREEMENT (1.0); EMAIL M. BOND AND D. HERMAN RE: PENDING SALES LIST (.5);
        EMAILS RE: LIMITED OBJECTION WITH RESPECT TO THE SALE OF THE CASCADE PROPERTIES IN THE
        U-HAUL SALE (.5); EMAILS WITH M. BOND, A.C. PODOLSKY, D. HERMAN, WEIL BFR RE: THE PLANO
        CLOSING (3.0); EMAIL FROM A.C. PODOLSKY RE: THE FORM LSA. (.2); EMAILS RE: COVINA SALE (.2);
        EMAIL RE: BLAST EMAIL THAT JLL SENT (.2); REVIEW S. ZYLBERBERG'S COMMENTS TO FORM PSAS (.5).


    12/20/18     Podolsky, Anne Catherine                13.40        13,333.00       023         55494297
        CALLS AND CORRESPOND WITH CLIENT, TITLE COMPANY AND BUYER'S COUNSEL RELATED TO PLANO
        CLOSING (3.4); REVIEW REVISED DOCUMENTS FOR PLANO CLOSING (2.3); REVISE CLOSING DOCUMENTS
        RE SAME (1.3); DRAFT UPDATE RE PENDING SALES (1.2); REVIEW S. ZYLBERBERG COMMENTS TO FORM
        PSA (1.5); CORRESPOND RE SAME (0.3); REVISE SAME (1.6); CONFER WITH D. HERMAN RE COVINA PSA
        (0.5); REVISE SAME (0.5); CORERSPONDENCE WITH CLIENT RE SAME (0.8).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 356 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/20/18   Namerow, Derek                         5.50      3,795.00          023       55498402
        FINALIZE AND PREPARE CLOSING DOCUMENTS FOR WESTLAND, TOLLESON AND MEMPHIS (1.9);
        UPDATEDINTERNAL TRACKER (.8); REVISE LICENSE AGREEMENT FOR PLANO (.3); PREPARE SIGNATURE
        PAGES ON ALL CLOSING DOCUMENTS FOR PLANO DUE TO DISCREPANCY IN SIGNATORY (1.2); PREPARE
        FOR CLOSING OF THE PLANO TRANSACTION (1.3).


    12/20/18   Diktaban, Catherine Allyn           0.70        392.00       023                                55486522
        REVISE LEASE ASSUMPTION/ASSIGNMENT PROCEDURES MOTION AND RELATED DOCUMENTS.


    12/20/18  Hwang, Angeline Joong-Hui                             0.50            345.00           023       55490857
        REVIEW AND RESPOND TO REAL ESTATE EMAILS.


    12/20/18     Nersesyan, Yelena                     2.20       1,925.00      023       55487621
        REVIEW NDAS RECEIVED FROM JLL (1.2); PREPARE REAL ESTATE COMMENTS TO GOING CONCERN APA
        (0.6); EMAILS WITH H. GUTHRIE (0.4).


    12/21/18     Bond, W. Michael                        5.20        8,320.00      023         55497769
        REVIEW AND COMMENT ON REVISED APA AND ISSUES LIST, CONFERENCE CALL WITH SEARS RE ISSUES
        LIST (2.2); CALLS AND CORRESPONDENCE WITH H. GUTHRIE (0.3); CONFERENCE CALL RE: EXECUTORY
        CONTRACTS AND REVIEW REVISED LIST FROM DELOITTE (0.8); CORRESPONDENCE WITH GERSHON AND
        SEARS RE SHIP AND REVIEW SIDLEY COMMENTS (0.3); CORRESPONDENCE AND CALLS RE: PLANO
        CLOSING (0.5); STANDARD JLL CALL (0.5); CORRESPONDENCE AND CALLS WITH SEARS RE LISTING
        AGREEMENT (0.3); CORRESPONDENCE AND CALL WITH J. BORDEN RE: SERITAGE (0.3).


    12/21/18  Marcus, Jacqueline                                    0.10            137.50           023       55490778
        REVIEW CHANGES TO UHAUL ORDER.


    12/21/18    Herman, David                           4.40       5,280.00          023        55497233
        REVIEW GOING CONCERN PSA AND ISSUES LIST (1); INTERNAL CALL ON GOING CONCERN PSA (.4); MEET
        WITH J. SEALES AND AC PODOLSKY ON PSA STATUS (.9); REVIEW FORMS OF PSAS (.8); REAL ESTATE
        GROUP MEETING ON PSA STATUS AND ALLOCATION (.7); PLANO TX CLOSING AND CONSENTS (.3); CONFI
        REVIEW AND RESPONSES (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 357 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/21/18   Arthur, Candace                            3.80      3,781.00        023       55565686
        REVISE TERMINATION AGREEMENT (1.1); REVIEW AND REVISE FORM TERMINATION AGREEMENT (1.2);
        EMAIL SAME TO M. BOND AND J. SEALES (.1); DRAFT AND EMAIL M. BOND AND J. SEALES LANGUAGE
        RE: WITHDRAWAL OF PROOFS OF CLAIM FILED BY LANDLORDS OF TERMINTAED LEASES (.3); EMAIL J.
        MARCUS RE: PAYMENT OF CASCADE ADEQUATE PROTECTION FROM DIP PROCEEDS (.2); EMAIL S. SINGH
        ON SAME (.2); EMAIL UCC RE: SAME (.1); REVIEW SURRENDER NOTICE ISSUED BY COMPANY IN
        CONNECTION WITH DECEMBER 19TH LEASE REJECTION (.2); EMAIL A. HWANG ON SAME (.1); EMAILS TO
        COUNSEL FOR JLL RE: STATUS OF ITS RETENTION ORDER (.3).


    12/21/18     Seales, Jannelle Marie                   9.50        9,452.50        023         55531980
        REVIEW WAIVER FOR DULUTH, MN PROPERTY (1.0); REVISE AMENDMENT TO REA FOR DULUTH MN
        PROPERTY (1.0); EMAIL S. NIERMAN RE: SAME (.3); EMAIL RESPONSE FROM S. NIERMAN RE: SAME (.3);
        REVIEW AND REVISE EVENT USE WAIVER FOR LAREDO,TX STORE (1.0); EMAIL S. NIERMAN RE: SAME (.1);
        FURTHER REVISE AMENDMENT TO REA FOR DULUTH, MN PROPERTY (.3); DRAFT EMAIL TO LOCAL
        COUNSELS ASKING FOR ENGAGEMENT (.5); EMAILS TO BUYER'S COUNSEL FOR MINNESOTA PROPERTY
        (.3); FURTHER REVISE WAIVER FOR LAREDO, TX PROPERTY (.5); EMAIL FROM D.HERMAN RE: LISTING
        AGREEMENT (.1); EMAIL TO C. ARTHUR ADDING D. HERMAN TO LISTSERV (.1); EMAILS WITH C. ARTHUR
        AND K GRANT RE: MECHANICS LIEN IN U-HAUL SALE (.3); EMAILS WITH PA LOCAL COUNSEL RE:
        ENGAGEMENT AND REVIEW U-HAUL PSA (.5); EMAILS WITH C. DIKTABAN RE: ENGAGEMENT OF LOCAL
        COUNSELS (.2); CONFERENCE CALL WITH A.C. PODOLSKY AND D. HERMAN RE: STATUS OF PENDING
        SALES (1.0); EMAILS AND CALLS RE: PLANO, TX CLOSING (1.0); EMAILS RE: GOING CONCERN BIDS (1.0).


    12/21/18    Podolsky, Anne Catherine               11.40       11,343.00       023         55494694
        CALLS, DOCUMENT REVISIONS AND CORRESPONDENCE RE: PLANO CLOSING (4.1); MEET WITH D.
        HERMAN AND J. SEALES RE PSA STATUS (0.8); MEET WITH D. HERMAN, Y. NERSEREYAN, D. KELLY, D.
        SOSO, S. BARRON AND D. NEUHAUSER RE ACTIVE DEALS (0.5); REVIEW SZ FORM PSA COMMENTS AND
        MARK UP SAME (1.3); REVIEW BUYER DRAFT COMMENTS TO GREENPSONT AND MARK UP SAME (1.8);
        REVIEW NEW TITLE COMMITMENTS (1.2); CORRESPOND WITH SEARS RE TEAM RE IN PROCESS DRAFT
        DOCUMENTS (1.7).


    12/21/18  Namerow, Derek                        0.40                            276.00           023       55498332
        CONFERENCE CALL RE: PSA DISTRIBUTION AND MARKUP UPS.


    12/21/18  Neuhauser, David                         1.80      1,242.00      023       55497053
        INTERNAL CALL WITH D. HERMAN (.4), REVIEW AND ANALYZE PURCHASE AND SALE AGREEMENT (1.4).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 358 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/21/18  Barron, Shira                          1.20        672.00          023        55485486
        CONFER WITH Y. NERSESYAN RE: CONFIDENTIALITY AGREEMENTS (.2); TEAM MEETING ON PSAS (.4);
        RESPOND TO COMMENTS ON NDA (.3); INTERNAL COMMUNICATION ON PSAS (.2); REVIEW COMMENTS
        TO HOUSTON PSA (.1).


    12/21/18  Hwang, Angeline Joong-Hui                 2.80      1,932.00         023        55490346
        REVIEW AND RESPOND TO REAL ESTATE RELATED EMAILS (2); REVISE AND CIRCULATE PROPOSED SALE
        ORDER (.2); SEND SALE ORDER TO C. STAUBLE TO SEND TO CHAMBERS (.1); CIRCULATE DRAFT LEASE
        TERMINATIONS TO COMPANY FOR SIGN OFF AND EXECUTION (.3); DISCUSS WITH C. ARTHUR RE: REAL
        ESTATE ISSUES (.2).


    12/21/18  Jaikaran, Elizabeth Shanaz                2.60       2,054.00      023    55492526
        REVIEW PSA FOR JACKSON, MI PROPERTY AND PREPARE MEMO TRACKING IMPORTANT DATES AND
        CLOSING DELIVERABLES (2.2); MEET WITH TEAM RE: DE MINIMIS PSA WORK STREAM (.4).


    12/21/18     Nersesyan, Yelena                      3.30     2,887.50          023        55487557
        INTERNAL MEETING RE: CLOSING PROCESS (0.4); PREPARE DOCUMENTS FOR DISTRIBUTION TO TEAM
        (1.0); REQUEST TITLE COMMITMENTS AND SURVEY FOR SUBJECT PROPERTIES (0.4); REVIEW NDAS AND
        RESPOND TO FOLLOW-UP COMMENTS (0.7); INTERNAL COMMUNICATIONS WITH TEAM RE: NEXT STEPS
        (0.8).


    12/22/18  Bond, W. Michael                         1.90      3,040.00          023       55511080
        REVIEW APA SENT TO CLEARY (0.9); REVIEW TRANSFER TAX ANALYSIS (0.3); CORRESPONDENCE RE:
        AGENCY AGREEMENT AND REVIEW AGREEMENT (0.7); REVIEW JLL LISTING COMMENTS AND MARKUP.


    12/22/18  Podolsky, Anne Catherine                              0.20            199.00           023       55494536
        CORRESPONDENCE RE LANDLORD BID.


    12/22/18  Namerow, Derek                        1.20        828.00       023         55498486
        REVIEW PSA STATUS CHART AND CONFIRM STATUS OF ASSIGNED PSA'S/AMENDMENTS IN PROGRESS.


    12/22/18     Neuhauser, David                                   2.00          1,380.00           023       55497132
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 359 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND ANALYZE AND COMMENT ON PSA (1.6) AND NDA (.4).


    12/23/18  Bond, W. Michael                       3.70       5,920.00         023       55511085
        MULTIPLE COMMUNICATIONS WITH J. MARCUS AND J. SEALES AND DRAFT ISSUES LIST AND REVIEW
        ATTACHED DOCUMENTS (1.5); MULTIPLE CORRESPONDENCE AND CALLS WITH G. WESTERMAN AND Y.
        NERSESYAN RE: AGENCY AGREEMENT AND REVIEW PROVISIONS OF AGREEMENT (1.1); REVIEW FINAL
        AGENCY AGREEMENT (0.8); CORRESPONDENCE RE: SHIP AND REVIEW OPEN ISSUES (0.3).


    12/23/18  Podolsky, Anne Catherine                1.80      1,791.00           023      55519508
        CORRESPONDENCE RE TRASNFER AND REAL ESTATE TAX ISSUES (0.3); CORRESPONDENCE RE
        LANDLORD BIDS (0.3); CORRESPONDENCE RE LEASE BIFURACATION ISSUES (0.4); CORRESPONDENCE RE
        MINNESOTA LEASE AMENDMENT ISSUES (0.5); CORRESPONDECE RE RIVERSIDE DEAL (0.3).


    12/23/18  Namerow, Derek                      0.20         138.00       023        55529782
        COMPILE AND CIRCULATE FULLY EXECUTED AMENDMENT TO PSA FOR STREETSBORO/ELRYRIA TO THE
        GROUP IN ANTICIPATION OF HAND-OFF.


    12/23/18   Diktaban, Catherine Allyn            0.90          504.00        023          55515342
        REVISE LEASE ASSUMPTION AND ASSIGNMENT PROCEDURES (.2); REVISE FORM EXHIBITS TO LEASE
        ASSUMPTION AND ASSIGNMENT PROCEDURES MOTION (.2); DRAFT DE MINIMIS SALE NOTICES (.5).


    12/23/18  Hwang, Angeline Joong-Hui                             0.30            207.00           023       55490404
        REVIEW EMAILS RE: REAL ESTATE ISSUES.


    12/23/18     Nersesyan, Yelena                 1.10       962.50        023       55484138
        INTERNAL EMAIL COMMUNICATION RE: AGENCY AGREEMENT FOR LIQUIDATION OF MERCHANDISE
        (0.8); EMAILS WITH M. SNYDER (0.3).


    12/24/18     Bond, W. Michael                                   3.30          5,280.00           023       55511142
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 360 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPONDENCE RE: SERITAGE (.3); CORRESPOND WITH BORDEN, WILLIAMS AND GERCHON RE: APA
        (.4); CORRESPOND WITH GALLAGHER, BORDEN AND MARCUS (.5); REVIEW SPREED SHEETS AND
        CORRESPONDENCE FROM BORDEN AND ZATZKIN (0.4); CORRESPONDENCE RE: OFFER (0.4);
        CORRESPONDENCE RE: BIDS (0.3); REVIEW CORRESPONDENCE AND SPREEDSHEETS RE: EXECUTORY
        CONTRACTS (.4); CORRESPONDENCE RE: MIDWOOD MANAGEMENT AND REVIEW DEFAULT LETTER (.2);
        REVIEW CHANGES TO FORM PSA (.4).


    12/24/18   Marcus, Jacqueline                                   0.30            412.50           023       55490781
        REAL ESTATE EMAILS (.2); EMAIL RE: OFFER (.1).


    12/24/18  Seales, Jannelle Marie                                0.50            497.50           023       55626181
        EMAILS RE: MINNESOTA SALES.


    12/24/18   Podolsky, Anne Catherine                5.80        5,771.00       023        55519392
        REVISE DRAFT LSA AND PSA (3.8); CORRESPONDENCE RE SAME (0.6); CORRESPONDENCE RE DRAFT PSAS
        (1.4).


    12/24/18   Barron, Shira                            0.20        112.00       023       55528435
        DILIEGENCE RE: PROPERTY LISTED IN NDA (.1); COMMUNICATE INTERNALLY RE: NDA COMMENTS (.1).


    12/24/18  Lewitt, Alexander G.                                  0.20            112.00           023       55515277
        REVIEW PROPERTY LISTS FOR INDIVIDUAL STORE.


    12/24/18  Nersesyan, Yelena                       2.50                        2,187.50           023       55486893
        REVIEW PSA FOR LENOX, IL PROPERTY, PREPARE COMMENTS.


    12/25/18  Marcus, Jacqueline                      0.30       412.50                              023       55490239
        REVIEW REAL ESTATE EMAILS AND REVISIONS TO SINGLE PROPERTY PSA.


    12/26/18     Bond, W. Michael                                   6.60         10,560.00           023       55532211
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 361 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        WORK ON FORM PSAS AND LSAS AND MARK WITH COMMENTS AND CALLS AND CORRESPONDENCE
        WITH A.C. PODOLSKY AND WILLIAMS RE: SAME (1.9), CALLS WITH SIDLEY AND GERSHON RE SHIP (0.4),
        REVIEW FORM OF AGENCY AGREEMENT AND PREPARE LIST OF ISSUES (1.2), WORK ON SHIP
        CO-OCCUPANCY ISSUES AND CALLS AND CORRESPOND WITH GERSHON (0.4), CORRESPONDENCE WITH
        BORDEN AND M-IIL RE VARIOUS ISSUES AND CALL WITH J. MARCUS RE VARIOUS ISSUES (0.3), DRAFT
        MEMO RE SALES PROCESS AND CORRESPOND WITH J. MARCUS AND R. SCHROCK RE SAME (0.5), CALL
        WITH AKIN GUMP (0.3), CORRESPONDENCE RE VARIOUS RE QUESTIONS (0.3), CORRESPONDENCE RE:
        LISTING AGREEMENTS (0.3), REVIEW QUESTIONS FROM WILLIAMS AND COMPARE TO DRAFTS (0.3),
        REVIEW UPDATED DISCLOSURE SCHEDULES (0.4), REVIEW PENDING TRANSACTION SPREADSHEET (0.3).


    12/26/18  Zylberberg, Samuel M.                                 2.20          2,695.00           023       55503230
        REVIEW AND REVISE CONTRACT FORM.


    12/26/18   Marcus, Jacqueline                         3.50       4,812.50         023       55522562
        CALL WITH M. BOND (.4); CONFER WITH A. HWANG RE: PENDING ASSIGNMENTS (.1); EMAILS RE: REAL
        ESTATE SALE PROCESS (.2); CALL WITH R. ZUCKER RE: POTENTIAL BID (.2); REVIEW COMMENTS TO
        LEASE SALE AGREEMENT (.7); VARIOUS EMAILS (.7); CONFERENCE CALL WITH M. BOND, D. HERMAN, S.
        BRAUNER, J. BAIN AND D. PHELPS RE: BROKER LISTING AGREEMENT AND OTHER ISSUES (.4); CALL WITH
        M. BOND AND OFFICE CONFERENCE WITH A. HWANG (.1); EMAIL R. ZUCKER (.3); EMAIL RE: HOFFMAN
        MECHANICS LIEN (.1); CALL WITH M. BOND (.2); EMAIL RE: TERMINATION OF SERVICE CONTRACTS (.1).


    12/26/18   Herman, David                         3.40        4,080.00        023       55530658
        CALL WITH AKIN ON LISTING AGREEMENT AND PROCESS GENERALLY (.4); REVIEW LISTING AGREEMENT
        JLL COMMENTS (.3); REVIEW AND COMMENT ON FORMS OF PSAS, DILIGENCE RIDER AND LEASE
        TERMINATION AGREEMENT (2.7).


    12/26/18  Meyrowitz, Melissa                    3.20                          3,184.00           023       55532295
        REVIEW CLARKSVILLE PSA WITH CLOSING REQUIREMENTS.


    12/26/18     Arthur, Candace                                    4.00          3,980.00           023       55567200
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 362 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAIL CLIENT AND MIII DRAFT OF LEASE TERMINATION FORM AND FORM SINGLE PROPERTY PSA (.1);
        REVIEW AND REVISE SINGLE PROPERTY LSA (.7); EMAIL CLIENT RE: COMMENTS TO TERMINATION
        AGREEMENT AND FORM LSA (.2); CALL WITH J. MARCUS, INTERNAL REAL ESTATE TEAM AND AKIN RE:
        STATUS OF DE MINIMIS SALES AND STAY RELIEF MOTIONS (.5); EMAIL CLIENT RE: PAYMENT OF
        PROPERTY TAXES FOR GOLETA (.1); EMAIL C. DIKTABAN RE: PAYMENT OF MECHANICS LIENS (.1);
        REVIEW DRAFT DE MINIMIS SALE NOTICES AND EMAIL P. DIDONATO, A. HWANG AND C. DIKTABAN RE:
        SAME (.8); CONFER WITH A. HWANG ON SAME (.3); REVIEW AND REVISE LANDLORD SETTLEMENT
        LETTER (1.2).


    12/26/18   Seales, Jannelle Marie                    4.00       3,980.00           023        55530915
        CALL WITH AKIN GUMP (.5); REVIEW AND REVISE EXCEL SPREADSHEET WITH STATUS OF PENDING
        SALES (1.5); EMAILS RE: VARIOUS ASPECTS OF REAL ESTATE SALES (1.0); EMAILS RE: REVISIONS TO
        TERMINATION AGREEMENT AND OTHER REAL ESTATE FORMS (1.0).


    12/26/18     Podolsky, Anne Catherine              11.50        11,442.50       023        55519398
        REVISE DRAFT PSA AND LSA (4.8); CORRESPONDENCE RE SAME (1.4); CALL WITH A&G AND WEIL BFR RE
        REAL ESTATE BID PROCESS AND LISTING AGREEMENT FORM (0.5); MEETINGS WITH Y NERSREYAN, D
        NEUHUASER, L JAIKARAN, D NAMEROW AND D SOSO RE IN PROCESS CONTRACTS (1.0); UPDATE CLIENT
        PSA TRACKER (1.2); CORRESPONDENCE RE SAME (0.5); DRAFT RESPONSE TO CLIENT QUESTIONS RE PSA
        (0.8); CORRESPONDENCE WITH WEIL BFR RE SALE NOTICES (0.5); REVISE DRAFT LEASE TERMINATION
        AGREEMENT (0.8).


    12/26/18    Namerow, Derek                          8.90      6,141.00       023          55529781
        FOLLOW UP WITH BUYER'S COUNSEL FOR LITHONIA AMENDMENT RE: REQUESTED CHANGES (.4);
        UPDATE INTERNAL TRACKER (.7); FOLLOW UP WITH BK TEAM RE: STATUS OF SALE NOTICE FOR
        WESTLAND (.3); REVIEW STATUS OF STREETSBORO/ELYRIA AMENDMENT/CLOSING (1.4); REVIEW FORM
        PSA FROM BK TEAM (1.3); MEET WITH A.C. PODOLSKY ON STATUS OF STREETSBORO/ELYRIA (.3);
        REVIEW AND MODIFY CLOSING DOCUMENTS FOR MEMPHIS TRANSACTION (1.6); REVIEW AND MODIFY
        CLOSING DOCUMENTS FOR TOLLESON TRANSACTION (1.6); PREPARE ALL MEMPHIS CLOSING
        DOCUMENTS FOR CLIENT AND SENT FOR REVIEW (.8); REVIEW BLAST RESPONSES FOR SPRINGFIELD, IL
        FOR J. SEALES (.5).


    12/26/18  Neuhauser, David                         3.80      2,622.00       023         55531505
        MEET WITH A. PODOLSKY AND Y. NERSESYAN (.2), REVIEW AND COMMENT ON NDA (.9), REVIEW
        ANALYZE AND COMMENT ON PSA (2.7).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 363 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/26/18    Diktaban, Catherine Allyn                3.50       1,960.00         023        55515480
        REVIEW WIMSATT FACTS AND FINDINGS TO PREPARE FOR CALL WITH J. MARCUS (.2); CONFER WITH J.
        MARCUS RE: WIMSATT AND VARIOUS OTHER REAL ESTATE MATTERS (.3); CONFERENCE CALL WITH J.
        MARCUS AND AKIN RE: VARIOUS REAL ESTATE MATTERS AND STRATEGY GOING FORWARD (.4);
        YODER/KMART TERMINATION REVISIONS (.5) AND EMAIL C. ARTHUR WITH A SUMMARY OF THE
        UPDATES (.1); REVISE DEMINIMIS SALE NOTICE FOR TOLLESON LOCATION (.3) AND COMPILE
        DOCUMENTS FOR THE FINAL VERSIONS TO BE SENT FOR REVIEW (.2); RESEARCH ILLINOIS MECHANIC'S
        LIENS ISSUES DISCUSSED WITH J. MARCUS (1.1); FURTHER REVISE DE MINIMIS SALE NOTICES PER C.
        ARTHUR'S COMMENTS (.4).


    12/26/18  Barron, Shira                           0.70     392.00        023       55528146
        ADD WEIL COMMENTS TO HOUSTON BUYER MARKUP (.3); WORK ON NDA AND RESPOND TO NEW
        COMMENTS (.3); SEND OUT MEMPHIS DOCUMENTS (.1).


    12/26/18   Lewitt, Alexander G.                    0.80       448.00          023                          55515198
        SEARS REAL ESTATE CALL (.5); MEETING WITH A. HWANG ON MIDWOOD REPLY (.3).


    12/26/18   Hwang, Angeline Joong-Hui            3.20          2,208.00        023          55514611
        REVIEW AND REPLY TO REAL ESTATE-RELATED INQUIRIES (2.7); REAL ESTATE CALL (.3); FOLLOW UP RE:
        DE MINIMIS SALE AND LEASE ASSIGNMENT (.2).


    12/26/18   Nersesyan, Yelena                        6.80       5,950.00        023           55498002
        MEET WITH D. NEUHAUSER TO DISCUSS COMMENTS TO CONTRACT OF SALE FOR NEW LENOX, IL (1.0);
        REVIEW CONTRACT OF SALE FOR JACKSON, MI (1.5); MEET WITH E. JAIKARAN TO DISCUSS (.5); REVIEW
        NDA COMMENTS PREPARED BY D. NEUHAUSER (.3); MEET WITH A.C. PODOLSKY TO DISCUSS CLOSING
        PROCESS (.5); REVIEW NDA COMMENTS PREPARE BY S. BARRON AND D. KELLY (.3); REVIEW CONTRACT
        OF SALE FOR NEW LENOX, MI (.5); REVIEW CONTRACT OF SALE FOR OVERLAND PARK, KS, PREPARE
        COMMENTS (2.2).


    12/27/18     Bond, W. Michael                                   7.20         11,520.00           023       55531781
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 364 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALLS WITH W. GALLAGHER RE: SALES PROCESS AND APPRAISAL (0.8); CONFER WITH WITH M-III AND
        JLL RE: APPRAISALS (0.7); CALL WITH M. WELSH (0.2); CALLS WITH J. MARCUS RE VARIOUS ISSUES (0.8);
        REVIEW VARIOUS DRAFTS OF GALLAGHER TIMELIINE AND DISCUSS WITH GALLAGHER (0.9);
        CORRESPONDENCE AND CALLS WITH J. MARCUS AND BORDEN RE OPERATING COVENANTS (0.5); CALLS
        AND CORRESPONDENCE WITH SEALES ON VARIOUS ISSUES (0.5); CALLS AND CORRESPONDENCE
        GERSHON AND A. SIMON RE: SHIP AND REVIEW SHIP APA RE ISSUES (0.7); CORRESPONDENCE WITH
        SCALZO AND BORDEN AND PUKAS RE: SHIP/TULSA (0.4); REVIEW PENDING TRANSACTION CHART (0.2);
        CALL WITH J. MARCUS AND R. SHROCK RE: PROCESS (0.6); CORRESPOND WITH JLL (0.2); CORRESPOND
        WITH H. GUTHRIE AND J. SEALES RE: AGENCY AGREEMENT (0.2); CORRESPONDENCE WITH J. GOLIO AND
        GERSHON RE HOME SERVICES AND REVIEW APA (0.5); CORRESPONDENCE RE: MINNESOTA.


    12/27/18  Zylberberg, Samuel M.              3.30        4,042.50      023                                 55531417
        REVIEW SEARS COMMENTS AND BANKRUPTCY GROUP REVISIONS TO FORM CONTRACTS.


    12/27/18   Marcus, Jacqueline                         4.80         6,600.00         023           55522312
        VARIOUS REAL ESTATE EMAILS (1.3); REVIEW W. GALLAGHER DECK RE: REAL ESTATE (.3); REVIEW
        LEASE REJECTION SETTLEMENT LETTERS AND CALL WITH A. HWANG (.1); OFFICE CONFERENCE WITH C.
        ARTHUR RE: REAL ESTATE MATTERS (.3); CALL WITH M. BOND RE: REAL ESTATE PROCESS (.1);
        PARTICIPATE IN REAL ESTATE WIP LIST MEETING WITH C. ARTHUR, A. HWANG, J. SEALES AND A.
        PODOLSKY (.7); CALL WITH J. SEALES AND J. MCDONALD RE: MINN. DISTRIBUTION CENTER (.2); CALL
        WITH M. BOND, R. SCHROCK RE: REAL ESTATE PROCESS (.7); FOLLOW UP EMAIL RE: SAME (.1); REVIEW
        BULK SALE NOTICES (.2); REVIEW REVISED DRAFT OF LANDLORD SETTEMENTS (.2); OFFICE CONFERENCE
        WITH G. FAIL RE: REAL ESTATE ISSUES (.3); CALL WITH M. BOND (.1); EMAIL RE: BULK SALES (.1); REVIEW
        RESEARCH RE: ASSUMPTION AND LATER ASSIGNMENT (.1).


    12/27/18   Arthur, Candace                           5.70       5,671.50       023          55567650
        REVISE ASSUMPTION PROCEDURES MOTION (2.1); REVIEW AND REVISE WESTLAND DE MINIMIS ASSET
        SALE NOTICE AND UNDERLYING DOCUMENTS (1.1); MEET WITH A. HWANG RE: MIDWOOD LEASE (.3);
        EMAILS TO C. DIKTABAN RE: LEASE PAYMENTS FO RWARM SPRINGS PROMENADE LEASE (.2); EMAIL TO
        CLIENT RE: SAME (.1); EMAIL M. BOND AND J. MARCUS RE: GRANTING OF DESIGNATION RIGHTS (.2);
        EMAIL CLIENT RE: TREATMENT OF SECURITY DEPOSITS (.2); EMAIL AND CALL WITH A. HWANG RE:
        LANDLORD SETTLEMENT LETTERS (.3); EMAIL AKIN RE: STATUS OF PENDING DE MINIMIS SALES (.2);
        EMAIL A. LEWITT RE: RESEARCH ON ASSIGNING A LEASE AFTER ASSUMPTION (.1); MEET WITH J.
        MARCUS ON OPEN REAL ESTATE MATTERS (.2); CALL WITH J. MARCUS, C. DIKTABAN, A. HWANG, AND
        REAL ESTATE TEAM ON OPEN REAL ESTATE MATTERS (.7).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 365 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/27/18     Seales, Jannelle Marie                 5.50        5,472.50       023        55530701
        CONFERENCE CALL WITH M BOND (.5); EMAILS RE: FORM PSA AND TERMINATION AGREEMENT (1.0);
        CALL WITH K. GRANT RE: U-HAUL CLOSING (.5); EMAILS RE: U-HAUL CLOSING FROM TITLE COMPANY
        (1.0); CONFERENCE CALL WITH J. MARCUS AND BFR REAL ESTATE TEAM (.7); CONFERENCE CALL WITH
        BANKRUPTCY COUNSEL FOR BUYER OF MINNEAPOLIS DISTRIBUTION CENTER (.3); EMAILS RE: JLL
        COMMENTS TO LISTING AGREEMENT (.5); EMAILS RE: TIMING OF BANKRUPTCY COMMENTS TO
        STALKING HORSE BID (.3); EMAILS RE: SCHEDULING CONFERENCE CALL WITH COUNSEL FOR SPARROW
        DIRECTORS (.2); EMAILS WITH J. MARCUS AND Y. NERSESYAN RE: BULK SALES ISSUE FOR CHICAGO
        SALE (.5).


    12/27/18  Liou, Jessica                             1.10   1,094.50          023        55515666
        EMAILS WITH DELOITTE AND WEIL, LAZARD AND M3 TEAM RE CURE COSTS (.5); REAL ESTAE PROCESS
        CALL WITH R. SCHROCK, J. MARCUS, AND MIII (.6).


    12/27/18   Podolsky, Anne Catherine                   12.80     12,736.00        023          55519385
        CALL WITH J MARCUS AND C ARTHUR RE OPEN DEALS AND SALE NOTICE PROCESS (0.5);
        CORRESPONDENCE WITH BUYER'S COUNSEL RE DRAFT DOCUMENTS (1.2); CALL WITH WEIL BFR REAL
        ESTATE WORKING GROUP RE OUTSTANDING ISSUES (0.6); REVIEW AND REVISE MEMPHIS CLOSING
        DOCUMENTS (2.1); CORRESPONDENCE WITH CLIENT RE SAME (0.4); CORREPSONDENCE RE FORM PSA
        COMMENTS FROM CLIENT (0.5); CALLS AND CORRESPONDENCE WITH BUYER'S COUNSEL RE UHAUL
        CLOSING (1.1); CORRESPONDENCE RE COVINA PSA (0.5); CORRESPONDENCE WITH WEIL BFR TEAM RE DE
        MINIMIS SALE NOTICES AND LIABILITIES ISSUE (0.6); RESEARCH BULK SALES ISSUE (1.1); REVIEW
        MEMPHIS AND TOLLESON TITLE IN ANTICIPATION OF CLOSING (1.3); CALLS AND CORRESPONDENCE
        WITH TITLE COMPANY RE CLOSING REQUIREMENTS OF DE MINIMIS SALES (1.3); REVIEW REVISED
        GREENSPOINT CONTRACT (0.8); MEET WITH M MEYROWITZ RE OPEN ISSUES ON LITHONIA AMENDMENT
        AND CLARKSVILLE TRANSACTION (0.8).


    12/27/18     Namerow, Derek                                     8.30          5,727.00           023       55529537
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 366 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE MEMPHIS CLOSING DOCUMENTS (.6); CORRESPOND WITH A. HWANG RE: NOTICE OF LEASE
        TERMINATION FOR PENDING SALE (.7); CORRESPOND WITH SEARS RE: CLOSING DOCUMENTS FOR
        PENDING TRANSACTIONS (.5); COMPILE ALL MEMPHIS CLOSING DOCUMENTS TO BE SENT TO BUYER'S
        COUNSEL FOR REVIEW (.8); PREPARE FOR CLOSING PROCESS MEETING (.7); CLOSING PROCESS MEETING
        (.7); REVIEW DE MINIMIS ASSET SALE MOTION FOR FORTHCOMING ASSET SALES (1.5); FURTHER MODIFY
        MEMPHIS AND TOLLESON CLOSING DOCUMENTS (.8); CIRCULATE MEMPHIS AND TOLLESON CLOSING
        DOCUMENTS TO TITLE COMPANY FOR REVIEW (.9); INTERNAL REAL ESTATE CONFERENCE CALL RE:
        STATUS/OPEN ITEMS (.6); UPDATE INTERNAL TRACKER (.5).


    12/27/18  Neuhauser, David                    4.00       2,760.00                                023       55531960
        REVIEW, ANALYZE AND COMMENT ON PURCHASE AND SALE CONTRACT.


    12/27/18   Diktaban, Catherine Allyn                2.70       1,512.00       023           55515495
        CONVERSE WITH A. HWANG RE: OBJECTION (.4); REVIEW ILLINOIS LAW RE: MECHANICS LIENS (.9);
        REVISE ASSUMPTION AND ASSIGNMENT LEASE PROCEDURES MOTIONS (1.4).


    12/27/18   Barron, Shira                             1.90      1,064.00         023          55528171
        SEND PSAS AND BLACKLINES INTERNALLY FOR STREETSBORO AND JACKSON (.2); REVIEW DE MINIMIS
        ORDER AND TITLE POLICIES FOR PSAS (.3); CLOSING MEETING WITH Y. NERSESYAN (.7); SAVE TITLE
        COMMITMENTS FOR PSAS; LOOK INTO EL PASO STORE AND TITLE INFORMATION (.4); ORGANIZE FORM
        DOCUMENTS FOR PSAS (.1); ADD SIGNATURE PAGES TO COVINA PSA (.2).


    12/27/18    Lewitt, Alexander G.                     3.70       2,072.00        023        55515169
        CALL ON JLL REAL ESTATE SALES PROCESS WITH T. FARINELLA (0.1); EMAIL ON SAME WITH T.
        FARINELLA (0.1); COMPILE GOB SCHEDULES (.2); REVIEW GOB NOTICE WITH SCHEDULE OF THIRD WAVE
        OF STORES (.1); CALL ON THIRD WAVE OF GOB STORE CLOSURES WITH N. ZATZKIN (.2); CALL ON
        REQUEST FOR INFORMATION FROM T. FARINELLA (.1); CALL ON REQUEST FOR INFORMATION W. D.
        MEEGAN (.1); CALL ON REQUEST FROM INFORMATION FROM J. KURTZMAN WITH A. HWANG (.4); EMAIL
        ON POSTPETITION RENT PAYMENTS TO J. SEALLES (.1); CALL ON REQUEST FOR INFORMATION FROM H.
        JASNE (.1); EMAIL RE: POSTPETITION RENT PAYMENTS TO SEARS TEAM (.1); RESEARCH ASSUMPTION
        AND ASSIGNMENT OF LEASE (.9); MEET WITH A. HWANG RE: LEASE SETTLEMENT LETTERS (.1); DRAFT
        LEASE SETTLEMENT LETTERS (1.1).


    12/27/18     Lewitt, Alexander G.                               0.30            168.00           023       55515236
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 367 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL ON CERTIFICATE OF GOOD STANDING FOR SPARROW ENTITIES WITH G. MIRANDA (0.1); MEETING
        ON SAME WITH G. MIRANDA (0.2).


    12/27/18  Lewitt, Alexander G.                   0.90            504.00        023         55515286
        RESPOND TO REQUEST FOR INFORMATION FROM J. MUSKA (.1); EMAIL RE: MASTERLIST OF GOB
        SCHEDULES TO N. ZATZKIN AND CALL ON SAME TO N. ZATZKIN (.1); MEET WITH A. HWANG RE:
        AGENCY AGREEMENTS (.2); COMPILE GOB SCHEDULES (0.3); EMAIL ON GOB TO T. CORRIGAN (.2).


    12/27/18     Hwang, Angeline Joong-Hui                6.30     4,347.00       023        55514681
        RESPOND TO REAL ESTATE INQUIRIES (4.3); INCORPORATE COMMENTS TO FORM SETTLEMENT LETTER
        (.3); REVIEW AND REVISE SETTLEMENT LETTERS (.5); EXCHANGE EMAILS WITH COMPANY RE: OCTOBER
        RENT FOR REJECTED LEASES AND SUBTENANT RENT (.5); DISCUSS WITH C. DIKTABAN RE: MIDWOOD
        MOTION AND SEND RELEVANT DOCUMENTS (.3); DRAFT LEASE TERMINATION (.2); EMAIL COMPANY RE:
        LEASE REJECTION DATES (.2).


    12/27/18   Soso, Daniel                             4.10     2,829.00          023        55543156
        INTERNAL MEETING RE: CLOSING PROCESS (0.6); REVIEW COMMENTS TO PSA (0.9) REVIEW AND REVISE
        NDAS (1.2) INTERNAL MEETING WITH Y. NERSESYAN RE: COMMENTS TO PSA (1.4).


    12/27/18  Jaikaran, Elizabeth Shanaz             4.60       3,634.00        023        55511389
        PREPARE DRAFT DOCUMENTS OF CLOSING DELIVERABLE FOR STREETSBORO/ELYRIA SALE (3.3); MEET
        WITH RE TEAM TO DISCUSS CLOSING PROCESS RE MARKUP PSA FOR JACKSON, MI SALE (1.3).


    12/27/18   Nersesyan, Yelena                      4.30       3,762.50         023         55505487
        MEET WITH D. SOSO TO DISCUSS THE CONTRACT OF SALE FOR OVERLAND PARK, KS (1.2); REVIEW
        REVISED CHECKLIST PREPARED BY E. JAIKARAN, PROVIDE COMMENTS (.6); CONDUCT RESEARCH RE:
        BULK SALES NOTICE IN CHICAGO AND INTERNAL EMAIL COMMUNICATION WITH THE GROUP (1.5);
        REVIEW REVISED PSA FOR NEW LENOX, IL PREPARED BY DAVID NEUHOUSER (.5); INTERNAL CALL RE:
        REAL ESTATE ISSUES (.5).


    12/27/18   Ellsworth, John A.                    0.60          231.00         023                          55546390
        OBTAIN DE GOOD STANDING CERTIFICATES FOR SRC O.P. LLC SRC REAL ESTATE (TX), LLC SRC
        FACILITIES LLC (.6).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 368 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index

    12/28/18    Bond, W. Michael                          7.80     12,480.00         023       55531802
        CONFERENCE CALL WITH A&G AND M-III (1.2); CONFERENCE CALL WITH JLL (0.3); CALLS WITH
        GALLAGHER TO DISCUSS PROCESS (0.8); REVIEW MULTIPLE DECKS FROM GALLAGHER (0.7);
        CORRESPONDENCE RE VARIOUS BIDS RECEIVED AND BEGIN REVIEW BIDS (2.3); CORRESPOND AND CALLS
        RE: MINNESOTA (0.2); CALL WITH WEIL AND M-III RE AUCTION PROCEDURES (0.3); CORRESPOND AND
        CALLS RE SHIP ISSUES (0.5); CORRESPOND AND CALL RE FORM PSAS (0.5); CORRESPOND AND CALLS RE
        JLL LISTING (0.3); REVIEW GLOBAL PROCEDURES (0.3); CORRESPONDENCE AND CALLS RE: TULSA ISSUES
        (0.4).


    12/28/18   Marcus, Jacqueline                         4.60        6,325.00         023         55522654
        CONFERENCE CALL WITH M. BOND, R. SCHROCK, W. GALLAGHER, J. PUERTO AND OTHERS RE: REAL
        ESTATE SALES PROCESS (.7); CALL WITH M. BOND, G. FAIL, C. ARTHUR (.2); CALL FROM R. PUERTO (.3);
        REVIEW NOTICE OF TERMINATION (.2); REVIEW LEASE REJECTION SETTLEMENT LETTERS (.4); REVIEW
        LEASE REJECTION ORDER (.1); REVIEW LEASE TERMINATION (.1); EMAILS RE: BID (.2); VARIOUS REAL
        ESTATE EMAILS (.3); EMAIL P. DIDONATO RE: LEASE REJECTION NOTICE (.1); REVIEW GLOBAL BIDDING
        PROCEDURES AND EMAILS RE: SAME (.4); CONFERENCE CALL WITH W. GALLAGHER, J. BORDEN, C.
        ARTHUR, G. FAIL, M. BOND RE: LEASE AUCTION (.7); CONFERENCE CALL WITH W. GALLAGHER, J.
        BORDEN, M. GERBICH (A&G) (.9).


    12/28/18  Fail, Garrett                             1.20          1,560.00       023         55632209
        CALL WITH SEARS, M-III, WEIL TEAM RE REAL ESTATE SALES (.7); CALL WITH M. BOND, J. MARCUS, C.
        ARTHUR, RE SAME (.1); CALL RE REAL ESTATE SALES WITH SEARS, M-III AND WEIL TEAMS (.4).


    12/28/18   Arthur, Candace                          2.20       2,189.00        023       55567710
        REVIEW BID SUBMITTED BY LANDLORD IN CONNECTION WITH RECAPTURE (.6); CONFER WITH A.
        HWANG RE: SAME (.2); REVIEW GLOBAL ASSET SALE PROCEDURES TO DETERMINE APPLICABILITY (.4);
        EMAIL J. MARCUS ON SAME (.1); REVIEW REJECTION NOTICE AND PROPOSED ORDER IN CONNECTION
        WITH LEASE REJECTION (.5); CONFER WITH A. HWANG ON SAME (.1); REVIEW AND EMAIL LANDLORDS
        COUNSEL RE: DISCHARGE OF LEASE MEMORANDUM (.3).


    12/28/18     Seales, Jannelle Marie                              6.00          5,970.00           023       55531559
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 369 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE CALL WITH COUNSEL FOR SPARROW DIRECTORS (.5); CONFERENCE CALL WITH R. PUERTO
        (.5); CONFERENCE CALL WITH E. WILLIAMS (.5); EMAILS RE: MN SALE (.3); EMAILS RE: HOUSTON SALE
        (.3); EMAILS WITH K. GRANT AND C. ARTHUR RE: MEMO OF LEASE FOR ELMWOOD PARK, NJ (.3);
        NUMEROUS EMAILS WITH M&A TEAM AND SEARS AND POLSINELLI RE:EXHIBITS TO AGENCY
        AGREEMENT (1.0); REVIEW JLL'S COMMENTS TO LISTING AGREEMENT (.5); DRAFT EMAIL TO D. HERMAN
        AND M. BOND RE: ISSUES IN LISTING AGREEMENT (.5); DRAFT EMAIL TO J. MARCUS RE: LISTING
        AGREEMENT (.3); EMAILS WITH M. BOND AND D. HERMAN RE: RESPONSE TO JLL'S COMMENTS AND
        AKIN'S RESPONSE (.3); EMAILS RE: GOING CONCERN BIDS (1.0).


    12/28/18   Liou, Jessica                          0.60        597.00         023        55515649
        PARTICIPATE ON REAL ESTATE PROCESS CALL WITH R. SCHROCK, M. BOND, J. MARCUS AND M3.


    12/28/18   Podolsky, Anne Catherine                  9.50      9,452.50        023        55519576
        REVIEW AND REVISE STREETSBORO / ELYRIA CLOSING DOCUMENTS (2.1); CONFER WITH E JAIKARAN RE
        SAME ( 0.5); CONFER WITH D NAMEROW RE AMENDMENT NEGOTIATION (0.8); CORRESPONDENCE WITH
        WEIL BFR RE SALE NOTICES ISSUES (0.8 ); CORRESPONDENCE WITH CLIENT RE RICHMOND AND CHICAGO
        SALES (1.2); CORRESPONDENCE WITH POLSINELLI RE BULK SALES (0.6); CORRESPONDENCE WITH TITLE
        CO RE CLOSING REQUIREMENTS (1.4); CORRESPONDENCE WITH BUYER'S COUNSEL RE FINALIZATION OF
        CLOSING DOCUMENTS (1.0 ); REVIEW UHAUL CLOSING REQUIREMENTS (0.8); CALL WITH TN COUNSEL RE
        CLARKVSILLE SALE (0.3).


    12/28/18   Namerow, Derek                           5.50      3,795.00       023         55529496
        REVIEW MEMPHIS AND TOLLESON CLOSING DOCUMENTS (1.1); COMPILE AND PROVIDE
        DOCUMENTATION TO BK TEAM FOR WESTLAND SALE NOTICE (.5); REVIEW LITHONIA PSA WITH
        RESPECT TO COMMMENTS FROM BUYER'S COUSEL (1.2); CIRCULATE WESTLAND CLOSING DOCUMENTS
        TO TITLE COMPANY FOR REVIEW (.3); REVIEW TITLE REPORT AND VESTING DEED FOR MEMPHIS (.9);
        DRAFT SPECIAL WARRANTY DEED FOR MEMPHIS TRANSACTION (1.1); UPDATE INTERNAL TRACKER (.4).


    12/28/18  Neuhauser, David                    1.00        690.00                                 023       55531464
        REVIEW, ANALYZE AND COMMENT ON PURCHASE AND SALE CONTRACT.


    12/28/18  Diktaban, Catherine Allyn               0.20       112.00                              023       55515605
        FOLLOW UP WITH CLIENT RE: STATUS OF VARIOUS STORES AND RENT.


    12/28/18     Barron, Shira                                      2.20          1,232.00           023       55528130
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 370 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        SEND TITLE LANGUAGE INTERNALLY (.1); MEET WITH A. PODOLSKY RE: CLOSING PROCESS FOR COVINA
        (.1); PREPARE CLOSING CALENDAR FORM (1.1); DRAFT DEED, FIRPTA AND ESCROW INSTRUCTION
        LETTER (.9).


    12/28/18   Lewitt, Alexander G.               0.10          56.00                                023       55515178
        EMAIL RE: SPARROW DOCUMENTS FOR BANK ACCOUNTS TO M. LIGHTNER.


    12/28/18  Lewitt, Alexander G.                     1.50          840.00          023           55515201
        CALL ON THIRD WAVE OF GOB STORE CLOSURES WITH N. ZATZKIN (.1); CALL ON REQUEST FOR
        INFORMATION TO J. KURTZMAN (.1); CALL ON REQUEST FOR INFORMATION FROM P. LOH (.3); GOB
        NOTICE 3RD WAVE OF STORE CLOSURES (0.6); CALL TO N. ZATZKIN (0.2); EMAIL WITH S. SINGH (0.1);
        EMAIL ACCOUNT NUMBER FOR GOB PROCEEDS TO H. GUTHRIE (.1).


    12/28/18   Hwang, Angeline Joong-Hui                2.80       1,932.00       023          55514746
        REVISE REJECTED LEASE SCHEDULE AND CIRCULATE PROPOSED ORDER TO SEND TO CHAMBERS (.2);
        DISCUSS WITH M. SKRZYNSKI RE: LIFT STAY MOTIONS RELATED TO FORECLOSURES (.4); CALL WITH
        COMPANY RE: LEASE REJECTION DATES (.1); REVISE LETTER SETTLEMENTS AND CIRCULATE TO
        COMPANY (.4); RESPOND TO REAL ESTATE-RELATED INQUIRIES (1.5); REVIEW MIDWOOD BID (.2).


    12/28/18   Jaikaran, Elizabeth Shanaz           1.90       1,501.00        023                             55511412
        REVISE CLOSING CHECKLISTS FOR STREETBORO/ELYRIA AND JACKSON, MI SALES.


    12/28/18  Nersesyan, Yelena                           3.10      2,712.50        023        55513115
        REVIEW REVISED DRAFT CONTRACT OF SALE FOR JACKSON, MI, PREPARE COMMENTS (.7); REVIEW
        REVISED DRAFT CONTRACT OF SALE FOR NEW LENOX, IL, PREPARE COMMENTS (.8); INTERNAL EMAIL
        COMMUNICATION RE: BULK SALES NOTICE WITH BFR GROUP (.4); CALL WITH LOCAL COUNSEL IN IL RE:
        BULK SALES NOTICE ISSUES FOR IL PROPERTIES (.5); MEET WITH D. SOSO RE: COMMENTS TO NDA (.3);
        RESEARCH RE: ON BULK SALES NOTICES IN IL (.4).


    12/28/18   Stauble, Christopher A.              0.70        283.50        023        55527724
        PREPARE PROPOSED ORDER APPROVING THE REJECTION OF UNEXPIRED LEASES OF NONRESIDENTIAL
        REAL PROPERTY AND ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH AND SUBMIT TO
        CHAMBERS FOR APPROVAL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 371 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/29/18  Bond, W. Michael                     4.70       7,520.00       023       55532195
        REVIEW AND COMMENT ON BIDS, ON-GOING CONCERN AND INDIVIDUAL ASSETS AND VARIOUS
        RELATED CORRESPONDENCE.


    12/29/18  Arthur, Candace                                       1.70          1,691.50           023       55561938
        REVIEW AND REVISE REAL ESTATE PSA.


    12/29/18   Lewitt, Alexander G.                    2.90          1,624.00      023       55515297
        DILIGENCE RE: LIST OF REJECTED LEASES AND GOB LISTS (1.5); PREPARE SUMMARY CHARGE OF
        FORECLOSURE RELATED AUTOMATIC STAY RELIEF MOTIONS (1.4).


    12/29/18  Hwang, Angeline Joong-Hui                             0.20            138.00           023       55514704
        RESPOND TO REAL ESTATE-RELATED EMAILS.


    12/29/18     Nersesyan, Yelena                      4.40     3,850.00       023         55512351
        REVIEW COMMENTS TO AGENCY AGREEMENT AND SUPPORTING DOCUMENTS RECEIVED FROM FROM
        BIDDER GROUP, PREPARE COMMENTS (1.6); CIRCULATE INTERNAL EMAIL WITH OPEN ISSUES WITH
        RESPECT TO REAL ESTATE ISSUES IDENTIFIED IN THE AGENCY AGREEMENT AND OTHER DOCUMENTS
        (.8); REVIEW REVISED DRAFT OF AGENCY AGREEMENT AND SUPPORTING DOCUMENTS RECEIVED FROM
        OTHER BIDDER GROUP, PREPARE COMMENTS TO SAME (2.0).


    12/30/18     Bond, W. Michael                      5.10          8,160.00        023        55533071
        CALL WITH CLEARY (0.3); CALL WITH WEIL TEAM RE BIDS (0.5); REVIEW BIDS AND PREPARE ISSUES LIST
        (1.7); REVISE WIND DOWN DECK AND DRAFTS AND CORRESPONDENCE RE SAME (0.4); REVIEW FORM
        PSAS AND MARK WITH COMMENTS AND RELATED CORRESPONDENCE (1.4); REVISE CLEARY DECK (0.3);
        CORRESPOND WITH AKIN WEIL TEAM ON PSA (0.3); CORRESPONDENCE RE: MELIRLLELEUSE (0.2).


    12/30/18  Marcus, Jacqueline                                    0.20            275.00           023       55522305
        EMAILS RE: REAL ESTATE MATTERS.


    12/30/18  Arthur, Candace                                       6.40          6,368.00           023       55562017
        DRAFT ASSUMPTION PROCEDURES MOTION.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 372 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index

    12/30/18     Seales, Jannelle Marie                 2.20       2,189.00        023       55531119
        REVISE LEASE TERMINATION AGREEMENT (1.0); EMAIL AKIN GUMP RE: THE REVISED LEASE
        TERMINATION AGREEMENT (.2); EMAILS WITH Y. NERSESYAN RE: BFR COMMENTS TO STALKING HORSE
        BID. (.2); EMAILS WITH AC PODOLSKY AND M. BOND RE: PSA FORM AND LEASE ASSIGNMENT FORM (.5);
        EMAILS FROM Y. NERSESYAN RE: BULK SALES NOTICE ISSUES FOR CHICAGO SALE (.3).


    12/30/18   Podolsky, Anne Catherine                    4.50      4,477.50       023                         55519451
        REVISE FORM PSA (1.6); REVISE FORM LSA (1.8); CORRESPOND WITH CLIENT RE SAME (0.6);
        CORRESPONDENCE WITH AKIN RE SAME (0.5).


    12/30/18   Lewitt, Alexander G.                    1.00        560.00            023        55515194
        EMAIL RE: NOTICE TO DIP LENDERS ON GOB NOTICE (3RD WAVE) TO N. ZATZKIN (.1); UPDATE REJECTED
        LEASES LIST (.9).


    12/30/18  Hwang, Angeline Joong-Hui                              0.30            207.00           023       55514723
        RESPOND TO REAL ESTATE-RELATED EMAILS.


    12/31/18     Bond, W. Michael                         4.50         7,200.00           023        55533043
        CALL WITH LAZARD TO DISCUSS BID PROCESS (0.4); CALL WITH M-III AND LAZARD TO DISCUSS ESL BID
        (1.3); REVIEW ISSUES LIST (0.3); CORRESPONDENCE RE: SHIP ISSUES, (0.3); CALLS WITH GERSHON (0.3);
        WORK ON FINALIZING PSAS (0.7); REVIEW ESL AND GOING CONCERN AFTER CALL RE: ISSUE LIST (0.8);
        CORRESPOND WITH W. GALLAGHER AND J. MARCUS (0.2); CORRESPONDENCE RE GOING CONCERN
        STORES (0.2).


    12/31/18  Marcus, Jacqueline                                     0.60            825.00           023       55541067
        REVIEW VARIOUS EMAILS.


    12/31/18  Arthur, Candace                      1.10                            1,094.50           023       55562368
        REVIEW AND REVISE ASSUMPTION PROCEDURES MOTION.


    12/31/18     Seales, Jannelle Marie                              6.90          6,865.50           023       55531094
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 373 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW BLACKLINES OF THE REVISED DRAFTS OF U-HAUL CONVEYANCE DOCUMENTS (.3); EMAIL K.
        GRANT RE: SAME (.2); EMAIL COUNSEL OF SPARROW DIRECTORS WITH CLOSING CHECKLIST AND CTI
        CLOSING REQUIREMENTS (.2); REVIEW AND RESPOND TO EMAIL TO COUNSEL OF SPARROW DIRECTORS
        (.6); U-HAUL CONFERENCE CALL WITH BUYER'S COUNSEL (1.0); REVIEW U-HAUL CLOSING CHECKLIST
        AND ANNOTATE (1.0); REVIEW CTI CLOSING REQUIREMENTS FOR U-HAUL AND ANNOTATE (1.0); EMAIL
        K. GRANT WITH SALE ORDER REQUIREMENTS FOR U-HAUL (.2); EMAILS WITH R. PUERTO RE: TITLE
        ISSUES ON GARLAND, TX PROPERTY (.2); EMAIL K. GRANT RE: TITLE ISSUES ON GARLAND, TX PROPERTY
        (.3) EMAILS WITH R. PUERTO RE: STATUS OF STALKING HORSE FORM PSA (.2); EMAILS WITH A.C.
        PODOLSKY AND Y. NERSESYAN RE: NOTICE PROVISION IN FORM PSAS (.3); EMAILS WITH Y. NERSESYAN
        RE: STALKING HORSE FORM DISTRIBUTION (.3); EMAILS WITH Y. NERSESYAN RE: BULK SALES NOTICE
        FOR CHICAGO SALE (.3); EMAILS FROM E. WILLIAMS AND A.C. PODOLSKY RE: STATUS OF PLANO, TX
        SALE (.2) EMAIL FROM M. THOMPSON RE: MECHANIC'S LIEN WAIVER FOR U-HAUL CLOSING (.2); EMAILS
        WITH SEARS, MIII AND M. BOND AND WEIL TEAM RE: SCHEDULING A REAL ESTATE PROCESS CALL (.4).


    12/31/18  Podolsky, Anne Catherine                5.10         5,074.50       023         55519434
        CALL WITH AMERCO COUNSEL RE CLOSING (0.5); CORRESPOND WITH CLIENT RE PLANO CLOSING
        DOCUMENTS (0.5); CORRESPOND WITH BUYER COUNSEL RE CLOSING LOGISTICS (0.3); UPDATE FORM PSA
        AND LSA (1.1); REVIEW CLOSING DOCUMENT DRAFTS (1.8); REVIEW DRAFT STALKING HORSE PSA (0.9).


    12/31/18  Diktaban, Catherine Allyn             2.10     1,176.00       023         55516085
        REVIEW AND REVISE MOTION FOR ASSUMPTION AND ASSIGNMENT PROCEDURES PER C. ARTHUR AND
        MYSELF, AND SEND TO J. MARCUS FOR REVIEW.


    12/31/18   Lewitt, Alexander G.                  0.70            392.00          023          55554535
        REVISE GOB NOTICE 3RD WAVE OF STORE CLOSURES (0.4); CALL N. ZATZKIN (0.2); EMAIL WITH S. SINGH
        (0.1).


    12/31/18  Hwang, Angeline Joong-Hui              1.60                         1,104.00           023       55546351
        REVIEW AND RESPOND TO REAL-ESTATE INQUIRIES.


    12/31/18   Nersesyan, Yelena                     2.00      1,750.00                              023       55515609
        REVISE AUCTION FORM OF CONTRACT OF SALE AND CIRCULATE TO CLIENT.


    12/31/18     Nersesyan, Yelena                                  0.70            612.50           023       55515627
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 374 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAIL CLIENT RE: BULK SALES NOTICE CLARIFICATION FOR ILLINOIS PROPERTIES (.3); EMAIL CLIENT
        RE: AGENCY AGREEMENT AND REQUEST INFORMATION RE: GOING FORWARD CONCERN APA (.4).


    SUBTOTAL TASK 023 - Real Property                           1,251.80     $1,207,403.00
    Leases/Section 365 Issues /Cure Amounts:

    12/05/18  Fail, Garrett                        0.80          1,040.00                            024       55367266
        RESPOND TO CREDITOR RE MOTION FOR ALLOWANCE OF 503(B)(9) CLAIM.


    12/06/18  Podzius, Bryan R.                                     0.20            175.00           024       55585247
        REVIEW EMAILS RE: 503(B)(9) CLAIMS.


    12/07/18  Skrzynski, Matthew                    0.30        237.00        024         55396555
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES, INCLUDING
        RECLAMATIONS AND OTHER MATTERS.


    12/10/18 Fail, Garrett                             0.10       130.00                             024       55426482
        ANALYSIS RE 503(B)(9) QUESTIONS FROM DEBTORS AND VENDORS.


    12/10/18  Skrzynski, Matthew                    0.30        237.00        024         55444368
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES, INCLUDING
        RECLAMATIONS AND OTHER MATTERS.


    12/17/18  Miller, Jeri Leigh                        0.30          237.00        024          55729808
        CALL COUNSEL FOR THE BASKET CASE RE: 503(B)(9) CLAIMS (.2); EMAIL PRIME CLERK RE: SAME (.1).


    12/18/18  Skrzynski, Matthew                    0.50        395.00        024         55500849
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES, INCLUDING
        RECLAMATIONS AND OTHER MATTERS.


    12/18/18  Apfel, Joshua H.                          0.20                        196.00           024       55729811
        CONFER WITH G. FAIL RE: US NONWOVENS 503(B)(9) MOTION.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 375 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/19/18  Skrzynski, Matthew                    0.70        553.00        024         55500886
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES, INCLUDING
        RECLAMATIONS AND OTHER MATTERS.


    12/19/18  Apfel, Joshua H.                     0.30           294.00                             024       55729898
        EMAILS WITH COUNSEL TO MOVANT RE: ALLOWANCE OF 503(B)(9) CLAIM.


    12/20/18  Skrzynski, Matthew                    0.90        711.00        024         55501360
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES, INCLUDING
        RECLAMATIONS AND OTHER MATTERS.


    12/26/18  Skrzynski, Matthew                    0.20        158.00        024         55515023
        PROCESS, ANALYZE, AND REFER INBOUND CORRESPONDENCE RE: CREDITOR INQUIRIES, INCLUDING
        RECLAMATIONS AND OTHER MATTERS.


    12/31/18  Peshko, Olga F.                          0.30          276.00                          024       55568392
        CORRESPOND RE: 503(B)(9) CLAIM ANALYSIS WITH M-III AND WEIL TEAM.


    SUBTOTAL TASK 024 - Reclamation/503 (b)(9)                      5.10         $4,639.00
    Claims:

    12/01/18     Kucerik, Brianne L.                   1.30     1,560.00         025      55340406
        CORRESPONDENCE RE BIDDER ACCESS (0.2); CORRESPONDENCE RE BIDDER ACCESS TO INFORMATION
        (0.1); CORRESPONDENCE RE ACCESS TO RESTRICTED DATA ROOM DOCUMENTS (0.3);
        CALL/CORRESPONDENCE RE ACCESS TO RESTRICTED DATA ROOM DOCUMENTS (0.4);
        CALL/CORRESPONDENCE RE ACCESS TO RESTRICTED DATA ROOM DOCUMENTS (0.3).


    12/01/18  Meyer, Robert                             5.10      4,998.00       025        55341646
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPONDENCE WITH TEAM RE
        APPROPRIATE BIDDER RESTRICTIONS (4.5); CALL WITH OUTSIDE COUNSEL TO DISCUSS VDR ACCESS
        PERMISSIONS (0.3); CORRESPOND WITH BIDDER COUNSEL RE VDR ACCESS PERMISSIONS (0.3).


    12/01/18     Cho, Joon                                          1.10            869.00           025       55341063
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 376 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        UPDATE DOCUMENT TRACKER RE NEWLY ADDED DOCUMENTS AND CIRCULATE TO LAZARD AND
        CORPORATE TEAM.


    12/02/18   Kucerik, Brianne L.                      1.60     1,920.00          025      55343027
        CORRESPONDENCE RE ACCESS TO RESTRICTED DATA ROOM DOCUMENTS (0.4); CORRESPONDENCE RE
        BIDDER ACCESS TO FILE (0.3); CORRESPONDENCE RE DATA ROOM ACCESS (0.2); CORRESPONDENCE RE
        CLEAN TEAM DOCUMENT DESIGNATIONS (0.2); CORRESPONDENCE RE DATA ROOM ACCESS (0.1);
        CORRESPONDENCE RE RETAIL BUSINESS DOCUMENT RESTRICTIONS (0.3); CORRESPONDENCE RE ACCESS
        TO RESTRICTED DATA ROOM DOCUMENTS (0.1).


    12/02/18  Naughton, Michael C.                                  0.50            525.00           025       55469697
        REVIEW FILES FOR EXCHANGE WITH SERVICE.COM.


    12/02/18   Meyer, Robert                          4.80        4,704.00       025       55388317
        CORRESPOND WITH COUNSEL FOR BIDDER RE VDR ACCESS PERMISSIONS (0.4); CALL AND CORRESPOND
        WITH BIDDER TO DISCUSS VDR ACCESS PERMISSIONS (0.6); CONDUCT RESEARCH RE POTENTIAL
        COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST INFORMATION SHARING CONCERNS RE VARIOUS
        BIDDERS AND CORRESPONDENCE WITH CASE TEAM RE APPROPRIATE BIDDER RESTRICTIONS (3.4);
        CORRESPOND WITH CORPORATE TEAM RE CLEAN TEAM APPROACH FOR BIDDERS THAT PRESENT
        POTENTIAL ANTITRUST CONCERNS (0.4).


    12/02/18     Diveley Landry, Angela                1.40      1,372.00        025         55388678
        COORDINATE AND ADVISE ON RESTRICTIONS ON SHARING INFORMATION WITH CERTAIN BIDDERS
        (0.5); ADVISE ON INFORMATION-SHARING RESTRICTIONS RELATING TO BIDDER ACCESS TO VDR (0.9).


    12/02/18  Cho, Joon                             0.90       711.00         025        55342630
        REVIEW BIDDER RESEARCH AND DRAFT NOTES ON VARIOUS LEVELS OF ACCESS FOR EACH BIDDER.


    12/03/18  Connolly, Annemargaret                1.40        1,890.00         025        55385020
        REVIEW CHANGES TO GOING CONCERN SALES AGREEMENT (.4); REVIEW PROPOSED CHANGES TO SHIP
        SALE ORDER RE ENVIRONMENTAL DECREE AND T. GOSLIN'S EMAIL RE SAME (.4); REVIEW DRAFT LETTER
        AGREEMENT RE ENVIRONMENTAL CONSENT DECREE (.2); ENVIRONMENTAL REVIEW INFORMATION RE
        ENVIRONMENTAL DISCLOSURES (.4).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 377 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18   Kucerik, Brianne L.                      6.50        7,800.00        025        55375899
        CALL WITH J. AVITIA-GUZMAN AND L. VALENTINO RE BIDDER ACCESS TO DATA ROOM AND PREPARE
        FOR SAME (1.6); ADVISE RE BIDDER DATA ROOM ACCESS (0.2); ADVISE RE BIDDER ACCESS TO SENSITIVE
        DATA ROOM MATERIALS (0.3); CORRESPONDENCE RE ANTITRUST PROTOCOLS FOR GRANTING ACCESS
        TO SENSITIVE MATERIALS IN SHS DATA ROOM (0.6); ADVISE RE DRAFT RESPONSES TO SERVICE.COM
        INTEGRATION PLANNING INFORMATION REQUESTS (0.2); REVIEW AND MARK-UP DRAFT CREDIT CARD
        CLAIMS PURCHASE AGREEMENT AND CORRESPONDENCE RE SAME (1.3); REVIEW AND ADVISE RE
        BIDDERS WITH RESTRICTED DATA ROOM ACCESS (0.8); ADVISE RE BIDDER DATA ROOM ACCESS (0.3);
        REVIEW AND ANALYZE RESTRICTED DOCUMENTS IN NEWCO DATA ROOM AND ADVISE RE LIFTING
        RESTRICTIONS ON SAME (1.2).


    12/03/18  Goslin, Thomas D.                    0.80                             840.00           025       55387529
        REVIEW INFORMATION RE ENVIRONMENTAL DISCLOSURES.


    12/03/18   Naughton, Michael C.                 1.80          1,890.00      025                            55469664
        REVIEW AND RESOLVE SHIP INFORMATION SHARING ISSUES (0.8); REVIEW AND COMMENT ON
        LITIGATION CLAIM SALE (1.0).


    12/03/18   Meyer, Robert                          10.00        9,800.00       025       55388785
        PREPARE REVISED BIDDER TRACKER WITH UPDATED VDR ACCESS PERMISSIONS AND CIRCULATE TO
        CASE TEAM (1.4); CORRESPOND WITH CASE TEAM AND BIDDER RE INFORMAL CLEAN TEAM APPROACH
        FOR VDR ACCESS (0.6); CORRESPOND WITH CORPORATE TEAM RE CLEAN TEAM APPROACH FOR
        BIDDERS THAT PRESENT POTENTIAL CONCERNS (0.4); REVIEW BIDDER TRACKER AND PREPARE LIST OF
        FOLLOW UPS FOR BIDDER ACCESS (0.3); CORRESPOND WITH LAZARD AND CASE TEAM RE APPROVED
        VDR ACCESS PERMISSIONS FOR SPECIFIC BIDDERS (1.8); CONDUCT RESEARCH RE POTENTIAL
        COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST INFORMATION SHARING CONCERNS RE VARIOUS
        BIDDERS AND CORRESPOND WITH CASE TEAM RE APPROPRIATE BIDDER RESTRICTIONS (4.4); CALL
        WITH CLIENT TO DISCUSS VDR ACCESS AND INFORMATION CONCERNS RELATED TO BIDDER (0.7); CALL
        WITH OUTSIDE COUNSEL FOR BIDDER TO DISCUSS VDR ACCESS PERMISSIONS (0.4).


    12/03/18  Diveley Landry, Angela                   9.40        9,212.00       025         55388559
        ADVISE CLIENT RE INFORMATION-SHARING RESTRICTIONS FOR BIDDER (0.5); ADVISE RE BIDDER ACCESS
        TO VDR (3.0); REVIEW DOCUMENTS AND ADVISE RE INFORMATION-SHARING RESTRICTIONS IN VDR (4.3);
        CALL WITH CLIENT TO DISCUSS BIDDER ACCESS TO VDR (1.0); FOLLOW UP WITH BIDDERS RE
        CLAWBACK (0.6).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 378 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/03/18  Cho, Joon                               7.60      6,004.00        025        55388175
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE SPECIFIC DOCUMENTS REQUESTED BY LAZARD FOR
        ACCESS (2.4); REVIEW AND REVISE DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF
        ACCESS TO DOCUMENTS IN VARIOUS FOLDERS WITHIN THE DATA ROOM (1.8); PROVIDE ANTITRUST
        RECOMMENDATIONS RE BIDDERS FOR ACCESS TO DATA ROOM (0.6); RESEARCH AND PROVIDE
        ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS FOR BIDDER CONDUCT (1.2); PREPARE
        FOR AND ATTEND CONFERENCE WITH LAZARD RE PROVIDING ACCESS TO BIDDERSTAL (0.3); PREPARE
        FOR AND ATTEND INTERNAL MEETING RE BIDDER ACCESS, DOCUMENT REVIEW, AND GENERAL
        STRATEGY RE ANTITRUST COUNSELING (1.3).


    12/04/18   Connolly, Annemargaret                 0.40      540.00         025       55385026
        REVIEW TERMINATION LETTERS (.1); REVIEW BACKGROUND INFORMATION RE: PROPERTY LOCATIONS
        AND T. GOSLIN'S LETTER RE SAME (.3).


    12/04/18     Kucerik, Brianne L.                    4.80        5,760.00        025       55375124
        CALL AND CORRESPONDENCE WITH J. AVITIA-GUZMAN RE BIDDER DATA ROOM RESTRICTIONS (0.6);
        RESEARCH AND ADVISE RE BIDDER INVESTORS DATA ROOM ACCESS (0.4); CONDUCT RESEARCH AND
        ADVISE RE BIDDER DATA ROOM ACCESS (0.4); REVIEW NEWCO BIDDERS AND CORRESPONDENCE RE
        NEWCO DATA ROOM RESTRICTIONS (0.7); REVIEW SHS BIDDERS AND CORRESPONDENCE RE SHS DATA
        ROOM RESTRICTIONS (0.4); ADVISE RE BIDDER DATA ROOM ACCESS (0.2); ADVISE RE DATA ROOM
        ACCESS (0.3); ADVISE RE BIDDERS DATA ROOM ACCESS (0.3); ADVISE RE BIDDER DATA ROOM ACCESS
        (0.1); REVIEW AND ANALYZE DRAFT GOING CONCERN ASSET PURCHASE AGREEMENT DISCLOSURE
        SCHEDULES (0.3); REVIEW AND ANALYZE ALL BIDDERS WITH RESTRICTED ACCESS AND FOLLOW-UP
        CORRESPONDENCE RE SAME (0.7); CORRESPONDENCE RE CLEAN TEAM/CLEAN ROOM PROCESS (0.4).


    12/04/18  Goslin, Thomas D.                         2.10       2,205.00   025        55343839
        REVIEW INFORMATION RE ENVIRONMENTAL MATTERS (.4); DRAFT TERMINATION LETTER RE SAME (.8);
        REVIEW MATERIALS RE SITE (.6); DRAFT LETTER TO AGENCY RE SAME (.3).


    12/04/18  Naughton, Michael C.                  0.50                            525.00           025       55469706
        REVIEW INFORMATION TO BE SHARED WITH SERVICE.COM.


    12/04/18     Meyer, Robert                                      6.80          6,664.00           025       55388475
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 379 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH BIDDER INTERNAL COUNSEL RE VDR ACCESS PERMISSIONS (0.3); CORRESPOND WITH
        LAZARD AND CASE TEAM RE VDR ACCESS PERMISSIONS FOR SPECIFIC BIDDERS (0.9); CALLS WITH
        CLIENT TO DISCUSS POTENTIAL OVERLAP CONCERNS WITH BIDDERS, AND UPCOMING DILIGENCE CALLS
        WITH LAZARD AND BIDDER(1.1); CALL WITH BIDDER AND BANKER TO DISCUSS POTENTIAL OVERLAP
        CONCERNS AND VDR ACCESS PERMISSIONS (0.4); CALL WITH COUNSEL FOR BIDDER TO DISCUSS
        BUSINESS OPERATIONS AND VDR ACCESS PERMISSIONS (0.3); CALL BIDDER TO DISCUSS ITS BUSINESS
        OPERATIONS AND VDR ACCESS PERMISSIONS (0.3); CONDUCT RESEARCH RE POTENTIAL COMPETITIVE
        OVERLAPS AND POSSIBLE ANTITRUST INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND
        CORRESPONDENCE WITH CASE TEAM RE APPROPRIATE BIDDER RESTRICTIONS (3.5).


    12/04/18     Greer, Olivia J.                      4.70        4,465.00       025          55381225
        CALL WITH R. SINGER AND N. MUNZ RE STATUS UPDATE (.6); FOLLOW UP DISCUSSION WITH R. SINGER
        (.2); RESEARCH FTC CONSENT DECREE RE PERSONAL INFORMATION (2.7); DRAFT NOTICE OF
        BANKRUPTCY PETITION FILING TO FTC (1.2).


    12/04/18  Diveley Landry, Angela                 10.80      10,584.00        025       55388709
        REVIEW AND PROVIDE COMMENTS ON DRAFT DISCLOSURE SCHEDULES FOR GOING CONCERN APA (1.0);
        RESEARCH BIDDERS AND ADVISE RE VDR ACCESS (2.0); FOLLOW UP RE REQUESTS RE CLAWBACK (0.3);
        ADVISE CLIENT RE INFORMATION-SHARING RESTRICTIONS FOR BIDDER (1.5); MANAGE
        INFORMATION-SHARING PROTOCOLS RELATING TO DILIGENCE PROCESS (2.0); REVIEW DILIGENCE
        MATERIALS AND ADVISE ON INFORMATION-SHARING RESTRICTIONS (4.0).


    12/04/18     Cho, Joon                              8.80        6,952.00       025         55388411
        REVIEW AND REVISE DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF ACCESS TO
        DOCUMENTS IN VARIOUS FOLDERS WITHIN THE DATA ROOM (1.6); CONDUCT RESEARCH AND PROVIDE
        ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS FOR BIDDERS (3.8); PREPARE FOR AND
        ATTEND CALL WITH BIDDER COUNSEL RE INFORMATION SHARING PRIOR TO GIVING THEM ACCESS TO
        DOCUMENTS (0.4); DISCUSS INTERNALLY AND MAKE ANTITRUST CALLS ON SPECIFIC DOCUMENTS FOR
        LEVEL OF ACCESS TO BIDDERS (0.9); DRAFT EMAIL TO SEARS RE BIDDER AND ITS POTENTIAL ISSUES
        (0.5); REVIEW AND PROVIDE ANTITRUST COUNSELING RE SPECIFIC TAX DOCUMENTS REQUESTED BY
        LAZARD FOR ACCESS (1.6).


    12/05/18     Kucerik, Brianne L.                                3.90          4,680.00           025       55375319
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 380 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH LAZARD RE CLEAN TEAM PROCESS AND PROTOCOLS AND CORRESPONDENCE RE SAME
        (0.8); REVIEW AND ANALYZE ESL BID LETTER (0.2); CALL RE M&A PROCESS (0.2); CONDUCT RESEARCH RE
        BIDDER AND ADVISE RE DATA ROOM ACCESS (0.6); ADVISE RE BIDDER DATA ROOM ACCESS (0.2);
        ADVISE RE BIDDER ACCESS TO SENSITIVE DATA ROOM MATERIALS (0.2); ADVISE RE DRAFT RESPONSES
        TO SERVICE.COM INTEGRATION PLANNING INFORMATION REQUESTS (0.3); ADVISE RE BIDDER DATA
        ROOM ACCESS (0.1); ADVISE RE BIDDER ACCESS TO SENSITIVE MATERIALS IN SHS DATA ROOM (0.6);
        REVIEW AND COMMENT ON DRAFT TRACKER SUMMARIZING BIDDER DATA ROOM ACCESS RIGHTS
        (0.4); ADVISE RE ANTITRUST PROTOCOLS FOR REAL ESTATE DILIGENCE PROCESS (0.3).


    12/05/18   Goslin, Thomas D.                        0.90        945.00     025         55386761
        CALL WITH OWNER OF FORMER SEARS SITE RE ENVIRONMENTAL MATTERS (.4); DRAFT EMAIL TO
        CLIENT RE SAME (.1); REVISE LETTER RE BELLINGHAM SITE (.4).


    12/05/18  Naughton, Michael C.                                  0.80            840.00           025       55469617
        REVIEW INFORMATION SHARING REQUESTS.


    12/05/18   Meyer, Robert                             8.10      7,938.00       025         55388003
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPONDENCE WITH CASE TEAM
        RE APPROPRIATE BIDDER RESTRICTIONS (4.1); CORRESPOND WITH CASE TEAM AND CLIENT RE ACCESS
        PERMISSIONS (0.3); CALL AND CORRESPOND WITH BIDDER TO DISCUSS BUSINESS OPERATIONS AND
        VDR ACCESS PERMISSIONS (0.4); CORRESPOND WITH LAZARD AND CASE TEAM RE ACCESS
        PERMISSIONS FOR SPECIFIC BIDDERS (1.6); REVIEW CALL NOTES AND CORRESPOND WITH CASE TEAM
        RE ACCESS PERMISSIONS FOR BIDDER (0.5); REVIEW NDA EMAILS AND PREPARE LIST OF BIDDERS FOR
        VDR ACCESS PERMISSIONS RESEARCH (0.4); MEET WITH CASE TEAM TO DISCUSS PENDING VDR ACCESS
        PERMISSIONS FOR BIDDERS AND OTHER OPEN ANTITRUST ITEMS (0.8).


    12/05/18     Diveley Landry, Angela               11.60      11,368.00       025         55388500
        COODINATE OUTREACH TO BIDDERS RE: RESTRICTIONS ON SHARING DILIGENCE INFORMATION (2.0);
        RESEARCH BIDDERS AND ADVISE RE INFORMATION-SHARING RESTRICTIONS IN DILIGENCE PROCESS
        (3.7); REVIEW DILIGENCE MATERIALS AND ADVISE RE RESTRICTIONS ON SHARING WITH BIDDERS (4.3);
        ADVISE RE RESTRICTIONS ON SHARING INFORMATION WITH SERVICE.COM (0.3); MANAGE PROTOCOLS
        FOR SHARING INFORMATION DURING DILIGENCE PROCESS (1.3).


    12/05/18     Cho, Joon                                          8.80          6,952.00           025       55383532
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 381 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW NEWLY ADDED DOCUMENTS TO THE DATA ROOM TO DETERMINE LEVEL OF ACCESS FOR
        BIDDERS (2.3); REVISE TO DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF ACCESS TO
        DOCUMENTS IN VARIOUS FOLDERS WITHIN THE DATA ROOM (2.5); REVIEW AND PROVIDE ANTITRUST
        COUNSELING RE SPECIFIC DOCUMENTS REQUESTED BY BIDDER’S COUNSEL FOR ACCESS (1.0); PREPARE
        FOR AND ATTEND INTERNAL MEETING RE BIDDER ACCESS, DOCUMENT REVIEW, AND LEVEL OF ACCESS
        TO PROVIDE TO WALMART (0.8); CONDUCT RESEARCH AND PROVIDE ANTITRUST COUNSELING RE LEVEL
        OF ACCESS TO DOCUMENTS FOR LYFT, COWEN, AND WALMART (2.2).


    12/06/18  Connolly, Annemargaret                   0.20        270.00        025       55385524
        REVIEW STATUS OF NOTICE LETTERS (.1) AND REVIEW STATUS OF BIDDER AND ASSOCIATED EMAILS
        (.1).


    12/06/18   Kucerik, Brianne L.                     2.90         3,480.00       025         55375322
        ADVISE RE BIDDER CLEAN TEAM PROTOCOLS AND PROCESS (0.6); DRAFT UPDATE RE ANTITRUST
        REVIEW OF BIDDERS AND DATA ROOM ACCESS PROTOCOLS (0.4); ADVISE RE BIDDER ACCESS TO DATA
        ROOM MATERIALS AND ANTITRUST PROTOCOLS RELATING TO SAME (0.3); ADVISE RE BIDDER DATA
        ROOM ACCESS (0.2); ADVISE RE BIDDER DATA ROOM ACCESS (0.3); ADVISE RE BIDDER ACCESS TO
        SENSITIVE DATA ROOM DOCUMENTS (0.2); ADVISE RE BIDDER DATA ROOM ACCESS (0.1); ADVISE RE
        PROTOCOLS FOR BIDDER ACCESS TO SENSITIVE MATERIALS IN THE SHS DATA ROOM (0.8).


    12/06/18   Goslin, Thomas D.                       1.80        1,890.00        025        55365384
        MEET WITH N. CUNNINGHAM RE ENVIRONMENTAL NOTICE LETTERS (.5); CALL WITH J. SEALS RE
        ENVIRONMENTAL AGREEMENT (.4); CALL WITH J. SEALS RE SAME (.1); DRAFT EMAIL TO CLIENT RE
        SAME (.1); DRAFT ENVIRONMENTAL NOTICE LETTER (.6); DRAFT EMAIL TO A. CONNOLLY
        ENVIRONMENTAL PAYMENTS (.1).


    12/06/18  Naughton, Michael C.                  1.20       1,260.00                              025       55469673
        REVIEW DILIGENCE INFORMATION TO BE SHARED WITH SERVICE.COM.


    12/06/18     Meyer, Robert                                      7.60          7,448.00           025       55389086
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 382 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPOND WITH CASE TEAM RE
        APPROPRIATE BIDDER RESTRICTIONS (2.2); CALLS AND CORRESPOND WITH BIDDER TO DISCUSS
        BUSINESS OPERATIONS AND VDR ACCESS PERMISSIONS (0.7); CORRESPOND WITH LAZARD AND CASE
        TEAM RE APPROVED VDR ACCESS PERMISSIONS FOR SPECIFIC BIDDERS (2.2); CORRESPONDENCE WITH
        CASE TEAM AND LAZARD RE ACCESS TO BIDDER MODEL FOR ADVISORS AND CERTAIN OTHER PARTIES
        (0.6); CORRESPOND WITH BIDDER AND CASE TEAM RE VDR ACCESS PERMISSIONS (0.6); CALL WITH
        CLIENT TO DISCUSS OPEN ITEMS AND OUTSTANDING QUESTIONS FROM ANTITRUST TEAM (0.5); MEET
        WITH WEIL ANTITRUST TEAM TO DISCUSS OPEN ITEMS AND ISSUES (0.8).


    12/06/18     Diveley Landry, Angela                  6.70      6,566.00         025         55389053
        COORDINATE PROCESS FOR ALLOWING CLIENT TO SHARE INFORMATION WITH WEIL RE ESL GOING
        CONCERN BID (0.3); MANAGE PROTOCOLS FOR SHARING INFORMATION DURING DILIGENCE PROCESS
        (2.1); CALL WITH CLIENT RE SHARING DILIGENCE INFORMATION AND ALLOWING BIDDER ACCESS TO
        VDR (0.5); RESEARCH BIDDERS AND ADVISE RE ACCESS TO VDR (3.0); PROVIDE EDITS TO BIDDER SIDE
        LETTER (0.8).


    12/06/18  Cho, Joon                                5.40       4,266.00       025       55382846
        REVIEW DOCUMENTS AND REVISE DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF
        ACCESS TO DOCUMENTS IN VARIOUS FOLDERS WITHIN THE DATA ROOM (1.5); CONDUCT RESEARCH
        AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS FOR NEWLY INCLUDED
        BIDDERS (2.2); PREPARE FOR AND ATTEND INTERNAL MEETING RE STATUS OF BIDDER AND DOCUMENT
        REVIEW FOR ACCESS (1.3); REVIEW AND PROVIDE ANTITRUST COUNSELING RE SPECIFIC DOCUMENTS
        REQUESTED BY BIDDER’S COUNSEL FOR ACCESS (0.3); DRAFT AND SEND EMAILS RE BIDDERS
        REQUESTING ACCESS TO DOCUMENTS IN THE DATA ROOM (0.1).


    12/07/18  Kucerik, Brianne L.                      1.20        1,440.00       025        55375151
        ADVISE RE DATA ROOM ACCESS (0.2); REVIEW AND ANALYZE INVESTOR DECK (0.2); CORRESPONDENCE
        RE DATA ROOM ACCESS (0.2); REVIEW FURTHER REVISED DRAFT OF AUCTION ASSET PURCHASE
        AGREEMENT (0.2); ADVISE RE DATA ROOM ACCESS (0.1); CORRESPONDENCE RE ACCESS TO SENSITIVE
        DATA ROOM MATERIALS (0.3).


    12/07/18  Goslin, Thomas D.                   1.00     1,050.00        025          55387311
        REVIEW AND COMMENT ON ENVIRONMENTAL LETTER AGREEMENT RE PROPERTIES (.8); MEET WITH N.
        CUNNINGHAM RE ENVIRONMENTAL NOTICE LETTERS (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 383 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18   Naughton, Michael C.                   1.20         1,260.00      025        55469705
        PARTICIPATE ON CLIENT CONFERENCE CALL RE DILIGENCE (0.6); REVIEW INFORMATION FOR EXCHANGE
        (.6).


    12/07/18   Meyer, Robert                            5.50      5,390.00       025        55388968
        PREPARE REVISED BIDDER TRACKER WITH UPDATED VDR ACCESS PERMISSIONS AND CIRCULATE TO
        CASE TEAM (0.8); REVIEW EMAILS FROM LAZARD TO CONFIRM WHETHER BIDDERS WITH RESTRICTED
        ACCESS HAVE BEEN NOTIFIED (1.3); EMAIL WITH BIDDERS AND EMAILS REFLECTING INFORMAL CLEAN
        TEAM APPROACH OR OTHER AFFIRMATIVE REPRESENTATIONS BY BIDDERS TO OBTAIN FULL VDR
        ACCESS PERMISSIONS (0.5); CALL AND CORRESPONDENCE WITH BIDDER AND CASE TEAM TO DISCUSS
        BUSINESS OPERATIONS AND VDR ACCESS PERMISSIONS (0.6); REVIEW CALL NOTES AND
        CORRESPONDENCE WITH CASE TEAM RE ACCESS PERMISSIONS FOR BIDDER (0.6); CONDUCT RESEARCH
        RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST INFORMATION SHARING CONCERNS
        RE VARIOUS BIDDERS AND CORRESPONDENCE WITH CASE TEAM RE APPROPRIATE BIDDER
        RESTRICTIONS (1.7).


    12/07/18  Diveley Landry, Angela                   5.50       5,390.00       025        55388557
        RESEARCH BIDDERS AND ADVISE RE ACCESS TO VDR (0.5); ADVISE RE INFORMATION TO BE SHARED
        RELATING TO ESL GOING CONCERN APA (0.3); REVIEW DILIGENCE MATERIALS AND ADVISE RE
        RESTRICTIONS ON SHARING (3.3); COORDINATE PROCESS FOR REINFORCING RESTRICTIONS ON SHARING
        INFORMATION WITH CERTAIN STRATEGIC BIDDERS (1.4).


    12/07/18  Cho, Joon                           0.70         553.00        025       55383251
        CONDUCT RESEARCH AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS
        FOR NEWLY INCLUDED BIDDER.


    12/08/18  Naughton, Michael C.                 0.20                             210.00           025       55469639
        REVIEW DOCUMENTS TO EXCHANGE WITH SERVICE.COM.


    12/09/18  Cho, Joon                             1.60      1,264.00       025      55382734
        REVIEW AND PROVIDE ANTITRUST CALLS ON NEWLY UPDATED FILES AND UPDATE DOCUMENT
        TRACKER.


    12/10/18     Kucerik, Brianne L.                                1.70          2,040.00           025       55436147
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 384 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND ADVISE RE ACCESS TO SENSITIVE DATA ROOM FILES (0.4); REVIEW AND ADVISE RE
        ANTITRUST PROTOCOLS FOR ADVISOR-ONLY ACCESS TO SENSITIVE DATA ROOM FILES (0.8); ADVISE RE
        BIDDER DATA ROOM ACCESS (0.2); ADVISE RE RESTRICTIONS ON NEW DOCUMENTS IN NEWCO DATA
        ROOM (0.3).


    12/10/18   Goslin, Thomas D.                  0.30        315.00      025           55443820
        REVIEW LETTER FROM NORTH CAROLINA DEPARTMENT OF ENVIRONMENTAL QUALITY (.2); DRAFT
        EMAIL TO CLIENT RE SAME (.1).


    12/10/18   Meyer, Robert                            5.70       5,586.00      025        55446143
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPONDENCE WITH CASE TEAM
        RE APPROPRIATE BIDDER RESTRICTIONS (4.3); PREPARE REVISED BIDDER TRACKER WITH UPDATED VDR
        ACCESS PERMISSIONS AND CIRCULATE TO CASE TEAM (1.4).


    12/10/18     Diveley Landry, Angela                4.60       4,508.00      025          55439855
        MANAGE PROTOCOLS FOR SHARING COMPETITIVELY SENSITIVE DILIGENCE INFORMATION WITH
        BIDDERS (1.0); RESEARCH BIDDERS AND ADVISE RE NEED FOR INFORMATION-SHARING RESTRICTIONS
        (2.0); REVIEW DILIGENCE MATERIALS AND ADVISE RE INFORMATION-SHARING RESTRICTIONS (0.6);
        ADVISE RE INFORMATION-SHARING RESTRICTIONS BETWEEN CO-BIDDERS (1.0).


    12/10/18     Cho, Joon                            3.00        2,370.00       025        55443720
        CONDUCT RESEARCH AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS IN
        RESPONSE TO LIQUIDATOR DILIGENCE REQUESTS (0.3); ATTEND CONFERENCE RE LEVEL OF ACCESS FOR
        TWO DOCUMENTS FOR WHICH HE REQUESTED REVIEW (0.2); REVIEW DOCUMENTS AND REVISE
        DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF ACCESS TO DOCUMENTS IN VARIOUS
        FOLDERS WITHIN THE DATA ROOM (1.5); DRAFT EMAIL RE ACCESS FOR POTENTIAL PARTNERING ON
        BID (0.2); CONDUCT RESEARCH AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO
        DOCUMENTS FOR RYDER (0.8).


    12/11/18  Connolly, Annemargaret                   0.40       540.00        025          55444860
        CALL WITH T. GOSLIN, C. ARTHUR AND A. HWANG RE ENVIRONMENTAL ISSUES AT LEASED SITE (.1);
        DISCUSS SAME WITH T. GOSLIN (.1); REVIEW SUMMARY OF PAYMENT FROM LANDLORD AT SITE
        CONCERNING ENVIRONMENTAL MATTER (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 385 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18    Kucerik, Brianne L.                      0.80          960.00      025       55434343
        REVIEW AND ADVISE RE COMMUNICATIONS WITH RE CLEAN TEAM PROTOCOLS FOR SENSITIVE SHS
        FILES (0.5); ADVISE RE BIDDERS DATA ROOM ACCESS (0.1); ADVISE RE COMMUNICATIONS WITH
        BIDDERS RE ANTITRUST CLEAN TEAM PROTOCOLS (0.2).


    12/11/18  Goslin, Thomas D.                       0.50        525.00           025      55444016
        CALL WITH C. ARTHUR AND A. HWANG AND A. CONNOLLY RE ENVIRONMENTAL ISSUE AT LEASED SITE
        RELATED TO STORAGE TANK (.1); DISCUSS SAME WITH A. CONNOLLY (.1); REVIEW SUMMARY OF
        PAYMENT FROM LANDLORD AT SITE 3414 RE: ENVIRONMENTAL MATTER (.2); DRAFT EMAIL TO N.
        CUNNINGHAM RE SAME (.1).


    12/11/18  Naughton, Michael C.                  0.80       840.00       025                                55469590
        REVIEW MULTIPLE REQUESTS FOR INFORMATION EXCHANGE WITH SERVICE.COM.


    12/11/18  Meyer, Robert                             3.20       3,136.00      025        55446208
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPOND WITH CASE TEAM RE
        APPROPRIATE BIDDER RESTRICTIONS (1.8); PREPARE REVISED BIDDER TRACKER WITH UPDATED VDR
        ACCESS PERMISSIONS AND CIRCULATE TO CASE TEAM (0.5); CORRESPOND WITH CASE TEAM AND
        GOLDENGATE AND GUGGENHEIM RE INFORMAL CLEAN TEAM APPROACH FOR VDR ACCESS (0.5);
        CORRESPOND WITH CASE TEAM AND LAZARD RE NOTIFICATIONS TO BIDDERS WITH RESTRICTED
        ACCESS (0.4).


    12/11/18  Diveley Landry, Angela                   4.00      3,920.00      025            55440242
        REVIEW DILIGENCE MATERIALS AND ADVISE RE RECOMMENDED INFORMATION-SHARING
        RESTRICTIONS (1.5); MANAGE INFORMATION-SHARING PROCESS FOR DILIGENCE MATERIALS (1.0);
        MANAGE SHARING OF ADVISOR-ONLY FILES (1.0); DRAFT CLEAN TEAM AGREEMENT FOR RESTRICTED
        BIDDER (0.5).


    12/11/18  Cunningham, Nathan                        3.60      3,420.00        025       55445828
        REVIEW BACKGROUND MATERIALS RE: PROPERTY AND OUTSTANDING FUNDS OWED TO SEARS BY THE
        LANDLORD (3.0); CORRESPOND WITH T. GOSLIN RE: KEY CLAUSES IN THE VARIOUS LEASE AGREEMENTS
        FOR PROPERTY AND ENVIRONMENTAL MATTERS (.5); EMAILS WITH T. GOSLIN RE: AVAILABILITY FOR A
        CALL WITH SEARS OFFICIALS AND A. CONNOLLY (.1).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 386 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index

    12/11/18   Cho, Joon                            1.90       1,501.00        025        55443903
        REVISE DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF ACCESS TO DOCUMENTS IN
        VARIOUS FOLDERS WITHIN THE DATA ROOM AND SEND TO LAZARD TEAM (1.2); REVIEW
        RECOMMENDATIONS AND PROVIDE COMMENTS FOR LEVEL OF ACCESS BIDDER (0.2); REVIEW AND
        PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS IN RESPONSE TO LIQUIDATOR
        DILIGENCE REQUESTS (0.5).


    12/12/18  Connolly, Annemargaret                   0.80       1,080.00         025                          55443638
        REVIEW MOTION RE: ENVIRONMENTAL CONDITIONS (.4); REVIEW T. GOSLIN'S EMAIL RE SAME,
        INCLUDING OVERVIEW OF LAW (.1); PARTICIPATE ON CALL WITH CLIENT, T. GOSLIN, AND N.
        CUNNINGHAM RE SAME (.3).


    12/12/18  Kucerik, Brianne L.                    0.70        840.00           025       55438414
        ADVISE RE BIDDER ACCESS TO SENSITIVE DATA ROOM MATERIALS (0.3); ADVISE RE NEW BIDDERS AND
        DATA ROOM ACCESS (0.4).


    12/12/18   Goslin, Thomas D.                          3.40      3,570.00        025         55443589
        REVIEW MOTION CONCERNING ENVIRONMENTAL CONDITIONS IN AT PROPERTY (.7); RESEARCH RE
        SAME (.9); DRAFT EMAIL TO WEIL TEAM RE SAME (.4); DRAFT EMAIL TO N. CUNNINGHAM RE SITE (.2);
        PARTICIPATE ON CALL WITH CLIENT AND N. CUNNINGHAM AND A. CONNOLLY RE SAME (.3); DISCUSS
        SAME WITH N. CUNNINGHAM (.5); REVIEW LEASE MATERIALS (.4).


    12/12/18   Meyer, Robert                           4.90      4,802.00         025      55446546
        CORRESPOND AND CALLS WITH CASE TEAM RE DATA ROOM NOTIFICATIONS TO BIDDERS RE
        RESTRICTED MATERIALS (0.6); CONFERENCE CALL WITH CASE TEAM RE UPDATE TO M&A ASSET SALE
        PROCESS (0.2); CORRESPOND WITH CASE TEAM RE STATUS OF CLEAN ROOM AND PROCESS FOR CLEAN
        TEAM APPROACH (0.3); CALL WITH A. LANDRY RE CLEAN TEAM AGREEMENT (0.4); CALLS WITH
        GUGGENHEIM AND LAZARD TEAMS RE POTENTIAL ANTITRUST CONCERNS WITH PROVIDING ACCESS
        TO RESTRICTED VDR MATERIALS AND CORRESPONDENCE WITH CASE TEAM RE SAME (1.2); CONDUCT
        RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST INFORMATION SHARING
        CONCERNS RE VARIOUS BIDDERS AND CORRESPOND WITH CASE TEAM RE APPROPRIATE BIDDER
        RESTRICTIONS (2.2).


    12/12/18     Diveley Landry, Angela                              5.50          5,390.00           025       55439766
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 387 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index
        DRAFT CLEAN TEAM AGREEMENT FOR RESTRICTED BIDDER (2.0); MANAGE SHARING OF ADVISOR-ONLY
        FILES AND ANALYSIS WITH CERTAIN BIDDERS (0.5); MANAGE CLEAN ROOM SETUP (1.0); ADVISE RE
        BIDDER ACCESS TO RESTRICTED DILIGENCE MATERIALS (1.0); REVIEW DILIGENCE MATERIALS AND
        ADVISE RE SHARING WITH RESTRICTED BIDDERS (1.0).


    12/12/18     Cunningham, Nathan                      2.80        2,660.00         025       55445553
        REVIEW KEY CLAUSES IN THE VARIOUS LEASE AGREEMENTS FOR PROPERTY AND ENVIRONMENTAL
        MATTERS. CORRESPOND WITH T. GOSLIN RE: SAME (2.0); DISCUSS WITH T. GOSLIN THE POSSIBILITY OF
        AND AVENUES FOR SEARS' OBTAINING THE FUNDS OWED TO SEARS BY THE LANDLORD FOR PROPERTY
        3414 (.5); CONFER WITH SEARS OFFICIALS, A. CONNOLLY, AND T. GOSLIN RE: FUNDS OWED TO SEARS BY
        THE LANDLORD FOR PROPERTY 3414 (.3).


    12/12/18  Cho, Joon                                0.70       553.00        025        55443593
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS IN RESPONSE TO
        LIQUIDATOR DILIGENCE REQUESTS (0.3); ATTEND CONFERENCE WITH LAZARD RE LEVEL OF ACCESS FOR
        TWO DOCUMENTS (0.2); ATTEND CONFERENCE WITH A. DIVELEY RE ANTITRUST RESTRICTIONS ON
        VARIOUS DOCUMENTS (0.2).


    12/13/18  Kucerik, Brianne L.                     0.60       720.00       025       55436918
        REVIEW AND ADVISE RE STORE-SPECIFIC DATA IN NEWCO DATA ROOM AND CORRESPONDENCE RE
        SAME.


    12/13/18  Goslin, Thomas D.                    0.40                              420.00           025       55443939
        REVIEW INFORMATION RE ENVIRONMENTAL CONDITIONS.


    12/13/18  Naughton, Michael C.                   0.60        630.00                               025       55469680
        REVIEW SHIP INTEGRATION PLANNING ISSUES AND DISCUSS SAME WITH CLIENT.


    12/13/18  Meyer, Robert                        0.70          686.00       025        55445373
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS (.2) AND CORRESPOND WITH CASE TEAM RE
        APPROPRIATE BIDDER RESTRICTIONS (0.5).


    12/13/18     Diveley Landry, Angela                              3.30          3,234.00           025       55440216
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 388 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ADVISE CLIENT RE TRANSITION PLANNING MEETING INVOLVING SHIP AND SERVICE.COM (0.2); MANAGE
        INFORMATION-SHARING PROTOCOLS FOR DATA ROOM (1.6); RESEARCH AND ADVISE RE BIDDER
        ACCESS TO VDR (1.5).


    12/13/18   Cho, Joon                                4.40      3,476.00       025        55444787
        REVISE DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF ACCESS TO DOCUMENTS IN
        VARIOUS FOLDERS WITHIN THE DATA ROOM (2.1); REVIEW AND PROVIDE ANTITRUST COUNSELING RE
        LEVEL OF ACCESS TO DOCUMENTS IN RESPONSE TO REQUESTS FROM BIDDERS (0.4); CONDUCT
        RESEARCH AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS FOR
        STARWOOD CAPITAL (0.8); DRAFT EMAILS TO INTERNAL TEAM RE DIFFERENT TYPES OF RESTRICTIONS
        FOR DIFFERENT CLASSES OF BIDDERS (0.2); CONDUCT RESEARCH AND DRAFT EMAILS TO INTERNAL
        TEAM RE RESEARCH ON BIDDER(0.9).


    12/14/18  Connolly, Annemargaret                     0.50         675.00          025                      55444158
        REVIEW INFORMATION RE: (.4); REVIEW T. GOSLIN'S EMAILS TO CLIENT RE: SITE ISSUES (.1).


    12/14/18  Kucerik, Brianne L.                    0.60       720.00         025                             55437748
        REVIEW AND ADVISE RE BIDDER ACCESS TO NEWCO DATA ROOM (0.3); REVIEW AND ANALYZE
        FURTHER REVISED VERSION OF AUCTION DRAFT ASSET PURCHASE AGREEMENT (0.3).


    12/14/18  Goslin, Thomas D.                     1.10      1,155.00         025        55444913
        REVIEW INFORMATION RE ENVIRONMENTAL ISSUES AT LOCATION (.9); CORRESPOND WITH CLIENT RE
        ENVIRONMENTAL ISSUES AT LOCATION (.2).


    12/14/18  Naughton, Michael C.                   1.40     1,470.00                               025       55469615
        REVIEW AND RESPOND TO MULTIPLE REQUESTS FOR INFORMATION EXCHANGE.


    12/14/18  Diveley Landry, Angela                    2.90       2,842.00       025        55439597
        ADVISE RE RESTRICTIONS ON SHARING DILIGENCE INFORMATION AMONG MEMBERS OF BIDDER
        SYNDICATE (1.0); ADVISE RE LIFTING INFORMATION-SHARING RESTRICTIONS ON CERTAIN TYPES OF
        INFORMATION (1.0); ADVISE RE RESTRICTIONS ON SHARING DILIGENCE INFORMATION WITH BIDDER
        ABSENT CLEAN TEAM ARRANGEMENT (0.9).


    12/14/18     Cho, Joon                                          0.50            395.00           025       55443847
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 389 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW LIST OF DOCUMENTS IN THE LIVE M&A DATA ROOM AGAINST SET OF DOCUMENTS IN THE
        STAGING ROOM TO DETERMINE IF THERE ARE ANY IRREGULARITIES IN THE LEVEL OF ACCESS TO
        VARIOUS DOCUMENTS.


    12/16/18  Kucerik, Brianne L.                   0.60       720.00      025                                 55436665
        REVIEW CLEARY/ESL MARK-UP OF DRAFT GOING CONCERN PURCHASE AGREEMENT AND
        CORRESPONDENCE RE SAME.


    12/16/18  Diveley Landry, Angela               1.70      1,666.00          025        55440153
        REVIEW AND PROVIDE COMMENTS ON ESL GOING CONCERN DRAFT APA (1.2); REVIEW AND PROVIDE
        COMMENTS ON AUCTION DRAFT APA (0.5).


    12/17/18   Connolly, Annemargaret                  0.30         405.00          025         55489749
        REVIEW EMAILS FROM T. GOSLIN TO CLIENT RE: LODI SITE REMEDIATION ISSUES (.1); REVIEW UPDATE
        EMAIL RE: SERITAGE ENVIRONMENTAL AGREEMENT (.1); REIVEW EMAIL FROM J. MARCUS RE: SAME (.1).


    12/17/18   Kucerik, Brianne L.                    1.50       1,800.00         025       55482869
        CORRESPONDENCE RE ANTITRUST COMMENTS ON ESL MARK-UP OF THE GOING CONCERN PURCHASE
        AGREEMENT (0.7); CORRESPONDENCE RE ANTITRUST COMMENTS ON AUCTION DRAFT ASSET
        PURCHASE AGREEMENT (0.6); REVIEW AND ADVISE RE SB360 ACCESS TO SENSITIVE DATA ROOM FILES
        (0.2).


    12/17/18   Goslin, Thomas D.                          1.20      1,260.00        025         55463935
        EMAIL CLIENT RE SITE ENVIRONMENTAL ISSUES (.1); CALL WITH CLIENT RE SAME (.6); DRAFT EMAIL TO
        CLIENT RE SAME (.1); DRAFT EMAIL TO J. SEALES RE SERITAGE ENVIRONMENTAL AGREEMENT (.2);
        DRAFT EMAIL TO J. SEALS RE SERITAGE AGREEMENT (.1); REVIEW EMAIL FROM J. MARCUS RE SAME (.1).


    12/17/18  Naughton, Michael C.                0.80       840.00                                  025       55469744
        REVIEW AND COMMENT ON GOING CONCERN AND AUCTION AGREEMENTS.


    12/17/18     Meyer, Robert                                      1.00            980.00           025       55491373
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 390 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPONDENCE WITH CASE TEAM
        RE APPROPRIATE BIDDER RESTRICTIONS (0.3); PREPARE UPDATED VDR BIDDER ACCESS TRACKER (0.7).


    12/17/18  Cho, Joon                              1.50        1,185.00        025       55482834
        REVIEW LIST OF REQUESTS AND QUESTIONS FROM BIDDER AND PROVIDE ANTITRUST COUNSELING RE
        ANY POTENTIAL SENSITIVE INFORMATION SHARING (1.1); MEET WITH LAZARD RE REQUEST FOR
        ACCESS TO MORE DOCUMENTS (0.2); PROVIDE COMMENTS ON SPEAKING WITH SB360’S COUNSEL RE
        ASSURANCES NEEDED FOR GREATER ACCESS TO DOCUMENTS (0.2).


    12/18/18  Connolly, Annemargaret                0.20        270.00        025         55489605
        REVIEW EMAILS RE CONTINUATION OF REMEDIAL WORK AT SITE AND DISCUSS SAME WITH T. GOSLIN.


    12/18/18   Kucerik, Brianne L.                    1.70       2,040.00         025      55482981
        REVIEW AND COMMENT ON DRAFT DECK PREPARED FOR MEETING WITH BIDDER GROUP (0.6); REVIEW
        AND ADVISE RE BIDDER ACCESS TO SENSITIVE DATA ROOM FILES (0.2); CALL AND EMAILS RE
        ANTITRUST FILINGS ANALYSIS FOR ESL GOING CONCERN TRANSACTION (0.4); CORRESPONDENCE RE
        INTERIM OPERATING COVENANTS IN DRAFT ESL GOING CONCERN ASSET PURCHASE AGREEMENT (0.2);
        SEARS LEGAL TEAM WEEKLY CATCH-UP CALL (0.2); REVIEW AND ADVISE RE BIDDER DATA ROOM
        ACCESS (0.1).


    12/18/18     Goslin, Thomas D.                      1.30       1,365.00      025           55463992
        DISCUSS ENVIRONMENTAL CONDITIONS WITH A. CONNOLLY (.2); REVIEW INFORMATION RE SITE (.2);
        DRAFT EMAIL TO CLIENT RE SAME (.1); DRAFT EMAIL TO CLIENT RE CONTINUED WORK AT SITE (.2);
        CALL PROPERTY OWNER OF SITE RE ENVIRONMENTAL OBLIGATIONS (.1); CALL WITH CLIENT RE SAME
        (.3); REVIEW CORRESPONDENCE RE ENVIRONMENTAL CONSULTANT PAYMENT (.2).


    12/18/18  Naughton, Michael C.                                  1.20          1,260.00           025       55469695
        REVIEW DRAFT GOING CONCERN APA.


    12/18/18   Meyer, Robert                            2.50      2,450.00       025        55491656
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPONDENCE WITH CASE TEAM
        RE APPROPRIATE BIDDER RESTRICTIONS (1.8); PREPARE UPDATED VDR BIDDER ACCESS TRACKER (0.7).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 391 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18   Diveley Landry, Angela                4.40       4,312.00        025          55491308
        ADVISE RE WHETHER TO RESTRICT DILIGENCE RESPONSES TO BIDDER QUESTIONS (1.5); REVIEW DRAFT
        GOING CONCERN APA AND PROVIDE COMMENTS/EDITS (2.5); CONDUCT ANTITRUST FILINGS ANALYSIS
        RE ESL BID (0.4).


    12/18/18  Cho, Joon                              1.50      1,185.00       025         55482954
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE PRESENCE OF SENSITIVE INFORMATION IN DRAFT
        PRESENTATION MATERIAL FOR DISCUSSION WITH BIDDER.


    12/19/18  Herman, David                            2.70        3,240.00    025         55497270
        REVIEW AND COMMENT ON PSA FORMS (DE MINIMIS, STALKING HORSE, FEE AND LEASEHOLD)(1.5).
        REVIEW PRIOR PSA (.8), LISTING AGREEMENT BACK AND FORTH (.4).


    12/19/18  Kucerik, Brianne L.                     0.50        600.00       025                             55486762
        CALL AND EMAILS RE ANTITRUST FILINGS ANALYSIS FOR ESL GOING CONCERN TRANSACTION.


    12/19/18  Goslin, Thomas D.                                     0.40            420.00           025       55485925
        MEET WITH N. CUNNINGHAM RE SITE.


    12/19/18  Meyer, Robert                             2.70     2,646.00        025         55491335
        CONDUCT RESEARCH RE POTENTIAL COMPETITIVE OVERLAPS AND POSSIBLE ANTITRUST
        INFORMATION SHARING CONCERNS RE VARIOUS BIDDERS AND CORRESPOND WITH CASE TEAM RE
        APPROPRIATE BIDDER RESTRICTIONS (2.3); PREPARE UPDATED VDR BIDDER ACCESS TRACKER (0.4).


    12/19/18  Diveley Landry, Angela                  4.60        4,508.00         025     55491280
        ADVISE RE NEED FOR RESTRICTIONS ON DILIEGENCE DOCUMENTS TO BE PROVIDED TO BIDDERS (3.0);
        CONDUCT ANTITRUST FILINGS ANALYSIS RELATING TO ESL BID (0.8); ADVISE RE NECESSARY
        RESTRICTIONS ON SHARING INFORMATION WITH BIDDERS (0.3); DRAFT PROTOCOLS FOR SHARING
        INFORMATION WITH REAL ESTATE BIDDERS (0.5).


    12/19/18     Cunningham, Nathan                                 1.00            950.00           025       55531971
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 392 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE WITH T. GOSLIN RE: SITE DOCUMENTATION AND OUTSTANDING PAYMENTS OWED TO
        SEARS (.5); CORRESPOND WITH B. KAYE AND T. GOSLIN RE: ADDITIONAL DOCUMENTATION REQUIRED
        RE: SITE (.5).


    12/19/18   Cho, Joon                            1.60      1,264.00         025         55482864
        REVISE DOCUMENT TRACKER WITH UPDATES TO BIDDERS’ LEVEL OF ACCESS TO DOCUMENTS IN
        VARIOUS FOLDERS WITHIN THE DATA ROOM AND SEND TO LAZARD TEAM (1.4); REVIEW TAX FILING
        DOCUMENT AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO BIDDERS (0.2).


    12/20/18  Kucerik, Brianne L.                      0.80        960.00          025      55482916
        CALL AND EMAILS RE ANTITRUST FILINGS ANALYSIS FOR ESL GOING CONCERN TRANSACTION (0.3);
        REVIEW AND COMMENT ON REVISED DRAFT OF ANTITRUST PROTOCOLS FOR REAL ESTATE DILIGENCE
        PROCESS (0.3); REVIEW AND ADVISE RE BIDDER ACCESS TO NEW SHS DILIGENCE FILES (0.2).


    12/20/18  Naughton, Michael C.                 0.70                             735.00           025       55482129
        REVIEW INFORMATION TO BE EXCHANGED WITH SERVICE.COM.


    12/20/18   Diveley Landry, Angela                  1.90       1,862.00       025        55491320
        ADVISE RE NECESSITY FOR RESTRICTIONS ON SHARING DILIGENCE INFORMATION (1.0); CONDUCT
        ANTITRUST FILINGS ANALYSIS RE GOING-CONCERN BID (0.4); DRAFT PROTOCOLS FOR SHARING
        INFORMATION WITH REAL ESTATE BIDDERS (0.3); REVIEW AUCTION DRAFT DISCLOSURE SCHEDULES
        (0.2).


    12/20/18   Cho, Joon                                1.60      1,264.00       025        55482867
        REVIEW SHS OPERATING PLAN DOCUMENT AND BIDDER FINANCIALS FILE AND PROVIDE ANTITRUST
        COUNSELING RE LEVEL OF ACCESS TO BIDDERS (0.7); PROVIDE ANTITRUST COUNSELING RE LEVEL OF
        ACCESS (0.2); REVIEW AND PROVIDE ANTITRUST COUNSELING RE SET OF DOCUMENTS TO BE SHARED
        WITH INTERESTED BIDDERS (0.7).


    12/21/18     Kucerik, Brianne L.                                2.40          2,880.00           025       55482823
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                              Pg 393 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                          ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                              Hours           Amount             Task     Index
        REVIEW AND COMMENT ON BIDDER MARK-UP OF CREDIT CARD CLAIMS PURCHASE AGREEMENT (0.7);
        REVIEW AND ANALYZE WEIL MARK-UP OF ESL GOING CONCERN PURCHASE AGREEMENT (0.6);
        CORRESPONDENCE RE ANTITRUST FILINGS ANALYSIS FOR ESL GOING CONCERN PURCHASE AGREEMENT
        (0.4); REVIEW AND ADVISE RE BIDDER ACCESS TO NEW SHS DILIGENCE FILES (0.5); ADVISE RE ACCESS TO
        DATA ROOM DILIGENCE FILES (0.2).


    12/21/18  Goslin, Thomas D.                    0.20           210.00          025          55485888
        DRAFT EMAIL TO CLIENT RE LEWDLORD SETTLEMENT (.1); DRAFT EMAIL TO J. SEALS RE SAME (.1).


    12/21/18  Naughton, Michael C.                      1.80       1,890.00         025         55485938
        REVIEW CLAIM SALE APA (0.8); REVIEW ISSUES RELATING TO FOREIGN FILINGS IN CLAIMS SALE (0.5);
        REVIEW REQUESTS TO EXCHANGE INFORMATION (0.5).


    12/21/18 Meyer, Robert                          0.70       686.00      025         55491358
        CONDUCT RESEARCH RE POTENTIAL ANTITRUST INFORMATION SHARING CONCERNS AND CIRCULATE
        COMMENTS TO CASE TEAM RE APPROVED VDR ACCESS.


    12/21/18   Diveley Landry, Angela                   4.90         4,802.00    025       55491244
        ATTEND WEEKLY SHIP DILIGENCE UPDATE CALL (0.5); ADVISE RE NECESSARY RESTRICTION ON
        SHARING DILIGENCE INFORMATION WITH BIDDERS (2.4); CONDUCT ANTITRUST FILINGS ANALYSIS RE
        ESL BID (1.0); REVIEW AND ADVISE RE GOING CONCERN APA (1.0).


    12/21/18  Cho, Joon                               1.50       1,185.00       025        55482808
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO RETAIL STORE RENT
        INFORMATION SHARING FOR BIDDERS INTERESTED IN SHS DOCUMENTS (0.6); REVIEW AND PROVIDE
        COMMENTS RE BIDDER RESEARCH ON BIDDER (0.1); REVIEW SET OF DOCUMENTS AND PROVIDE
        COUNSELING RE ACCESS TO BIDDERS (0.8).


    12/22/18  Kucerik, Brianne L.                      0.80        960.00       025      55486713
        CORRESPONDENCE RE ANTITRUST COMMENTS ON MARK-UP OF CREDIT CARD CLAIMS PURCHASE
        AGREEMENT (0.4); REVIEW AND ADVISE RE SHARING INNOVEL DILIGENCE RESPONSES (0.4).


    12/22/18     Diveley Landry, Angela                              3.70          3,626.00           025       55491658
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 394 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ADVISE RE RESTRICTIONS ON SHARING DILIGENCE INFORMATION WITH BIDDERS (1.5); REDACT
        DILIGENCE INFORMATION TO BE SHARED WITH BIDDER (1.2); PROVIDE COMMENTS ON CC LITIGATION
        DRAFT APA (1.0).


    12/22/18  Cho, Joon                             0.30        237.00        025        55487648
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DRAFT PRESENTATION
        MATERIAL FOR INTERESTED BIDDERS AND TRUCKING/FLEET RELATED DOCUMENT.


    12/23/18  Diveley Landry, Angela                  1.10      1,078.00       025          55491523
        ADVISE RE NEEDED RESTRICTIONS ON SHARING DILIGENCE INFORMATION WITH BIDDERS (.6); REVIEW
        AND PROVIDE COMMENTS ON CC LITIGATION DRAFT APA (.5).


    12/23/18  Cho, Joon                             0.40        316.00         025        55487583
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO FLEET INVOICING RELATED
        DOCUMENT.


    12/26/18  Kucerik, Brianne L.                   0.30        360.00       025                               55512804
        CORRESPONDENCE RE ANTITRUST FILINGS ANALYSIS FOR GOING CONCERN TRANSACTION.


    12/26/18  Naughton, Michael C.                     1.80      1,890.00        025       55500921
        REVIEW ISSUES RE: FOREIGN FILINGS ASSESSMENT IN GOING CONCERN ASSET SALE AND REQUEST
        INFORMATION TO DETERMINE WHETHER ANY EX-US FILINGS MIGHT BE TRIGGERED.


    12/26/18  Diveley Landry, Angela                 1.40                         1,372.00           025       55510208
        REVIEW DILIGENCE MATERIALS TO BE SHARED WITH BIDDERS.


    12/26/18   Cho, Joon                            0.10         79.00       025        55527496
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO DOCUMENTS PREPARED BY
        SEARS FOR UPLOADING INTO THE DATA ROOM.


    12/27/18     Kucerik, Brianne L.                                1.10          1,320.00           025       55512808
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 395 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND COMMENT ON DRAFT SHS DISCLOSURE SCHEDULES (0.3); REVIEW AND ADVISE RE ACCESS
        TO NEW DILIGENCE FILES (0.4); REVIEW AND ADVISE RE BIDDER ACCESS TO NEWCO DILIGENCE FILES
        (0.4).


    12/27/18  Naughton, Michael C.                                  0.70            735.00           025       55506563
        REVIEW REQUESTS FOR INFORMATION EXCHANGE.


    12/27/18  Diveley Landry, Angela                 2.60      2,548.00         025         55510262
        RESEARCH BIDDER AND ADVISE RE INFORMATION-SHARING RESTRICTIONS (1.0); ADVISE RE NEED FOR
        RESTRICTIONS ON SHARING DILIGENCE MATERIALS WITH BIDDERS (1.6).


    12/27/18  Cho, Joon                             1.80       1,422.00       025       55527684
        REVIEW AND PROVIDE ANTITRUST COUNSELING RE LEVEL OF ACCESS TO FINANCIAL DOCUMENTS AND
        MERCHANDISE INVENTORY ANALYSIS AS WELL AS MULTIPLE DOCUMENTS PREPARED BY SEARS IN
        RESPONSE TO DILIGENCE REQUEST FROM BIDDER.


    12/28/18   Kucerik, Brianne L.                     2.00      2,400.00       025        55519324
        CORRESPONDENCE RE GOING CONCERN TRANSACTION ANTITRUST FILINGS ANALYSIS (0.6)); REVIEW
        AND ANALYZE BID SUBMISSION FROM ESL (1.1); REVIEW AND ANALYZE BID SUBMISSION FROMBIDDER
        (0.3).


    12/28/18   Naughton, Michael C.                     1.10      1,155.00       025         55511683
        PARTICIPATE ON SHIP STATUS CALL (0.3); REVIEW AND COMMENT ON BIDDER PARTS DIRECT BID APA
        (0.8).


    12/28/18  Diveley Landry, Angela                 2.60       2,548.00         025        55521015
        ADVISE RE DILIGENCE INFORMATION TO BE SHARED WITH BIDDERS (0.4); REVIEW AND PROVIDE
        COMMENTS ON BIDS AND DRAFT APAS FROM BIDDERS (2.2).


    12/28/18  Cho, Joon                             1.80       1,422.00       025        55527502
        REVIEW AND ATTEND INTERNAL CONFERENCE TO PROVIDE ANTITRUST COUNSELING RE LEVEL OF
        ACCESS TO DOCUMENTS PREPARED BY SEARS IN RESPONSE TO DILIGENCE REQUEST FROM BIDDER (1.8).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 396 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/29/18   Kucerik, Brianne L.                       3.50       4,200.00       025       55512799
        REVIEW ESL GOING CONCERN ASSET PURCHASE AGREEMENT AND DRAFT ANTITRUST INSERT FOR
        ISSUES LIST RELATING TO SAME (0.7); REVIEW ESL ALTERNATIVE BID ASSET PURCHASE AGREEMENT
        AND DRAFT ANTITRUST INSERT FOR ISSUES LIST RELATING TO SAME (1.1); REVIEW BID AND COMMENT
        ON SAME (0.4); REVIEW BIDDER ASSET PURCHASE AGREEMENT AND DRAFT ANTITRUST INSERT FOR
        ISSUES LIST RELATING TO SAME (0.7); REVIEW CCHS BID AND ASSET PURCHASE AGREEMENT AND
        COMMENT ON SAME (0.6).


    12/29/18  Meyer, Robert                         0.70        686.00      025        55530829
        CORRESPONDENCE WITH CASE TEAM RE BID SUBMISSIONS AND PREPARE SUMMARY OF VDR ACCESS
        PERMISSIONS FOR SPECIFIC BIDDERS.


    12/29/18  Diveley Landry, Angela               2.80      2,744.00                                025       55520494
        REVIEW AND PROVIDE COMMENTS ON DRAFT APAS FROM BIDDERS.


    12/31/18  Meyer, Robert                          0.70        686.00       025                              55530948
        CALL WITH CASE TEAM RE BID SUBMISSIONS AND AUCTION PROCESS MOVING FORWARD.


    12/31/18   Cho, Joon                            2.10      1,659.00        025       55527382
        PREPARE FOR AND ATTEND CONFERENCE CALL RE UPDATES ON PROCESS AND TIMING WITH REGARD
        TO THE NON-ESL BIDS AND DRAFT CALL SUMMARY TO CIRCULATE WITH ANTITRUST TEAM MEMBERS
        (2.1).


    SUBTOTAL TASK 025 - Regulatory/Environmental                  321.00       $316,512.00
    Issues:

    11/28/18   Stauble, Christopher A.               0.30       121.50          026        55487231
        FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF AMY B. CARBINS, ON BEHALF OF DLA
        PIPER LLP (US) AND RETENTION QUESTIONNAIRE.


    12/03/18     Diktaban, Catherine Allyn                          3.00          1,680.00           026       55390252
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 397 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH L. SALCEDO RE: RETENTION OF ORDINARY COURSE PROFESSIONAL (.2); ORDINARY COURSE
        PROFESSIONAL MAINTENANCE, SUBMIT FORMS FOR FILING (1.1); EDIT DELOITTE TAX RETENTION
        APPLICATION (.4); ORDINARY COURSE PROFESSIONAL MAINTENANCE (1.1); DRAFT ORDINARY COURSE
        PROFESSIONALS TRACKER EMAIL UPDATE FOR S. SITLEY RE: ORDINARY COURSE PROFESSIONALS THAT
        HAVE BEEN RETAINED (.2).


    12/03/18   Kleissler, Matthew                     0.40        96.00        026        55393662
        ASSIST WITH PREPARATION, FILE AND SERVE ORDINARY COURSE PROFESSIONAL AFFIDAVIT AND
        RETENTION QUESTIONNAIRE.


    12/04/18  Diktaban, Catherine Allyn               1.30         728.00          026       55389875
        ORDINARY COURSE PROFESSIONAL MAINTENANCE (.8); EMAIL S. SITEY RE: LIST OF ORDINARY COURSE
        PROFESSIONALS RETAINED AS OF DECEMBER 4 (.5).


    12/04/18   Peene, Travis J.                        2.40        576.00       026       55404348
        ASSIST WITH PREPARATION, FILE AND SERVE THE AFFIDAVIT AND DISCLOSURE STATEMENT OF
        ROBERT E. WILENS, ON BEHALF OF THOMPSON BRODY & KAPLAN, LLP.


    12/04/18   Kleissler, Matthew                     0.20          48.00       026                            55393452
        ASSIST WITH PREPARATION OF MATERIALS RE: AFFIDVAITS, DISCLOSURE STATEMENTS AND
        RETENTION QUESTIONNAIRES.


    12/05/18  Diktaban, Catherine Allyn            0.20        112.00       026                                55595492
        CALL WITH THOMPSON BRODY KAPLAN RE: ORDINARY COURSE PROFESSIONALS RETENTION.


    12/06/18  Diktaban, Catherine Allyn                 1.00        560.00       026        55389939
        UPDATES TO TRACKER FOR ORDINARY COURSE PROFESSIONALS (.7); EMAIL SUMMARY RE: ORDINARY
        COURSE PROFESSIONALS TO S. SITLEY (.2); CORRESPONDENCE RE: ORDINARY COURSE PROFESSIONALS
        (.1).


    12/06/18   Kleissler, Matthew                     0.20        48.00        026                             55393439
        ASSIST WITH PREPARATION, FILE AND SERVE ORDINARY COURSE PROFESSIONAL AFFIDAVIT,
        DISCLOSURE STATEMENT AND RETENTION QUESTIONNAIRE.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 398 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/07/18  Diktaban, Catherine Allyn                2.20       1,232.00       026        55390027
        REVIEW AND ATTEND TO MATTERS RE: ORDINARY COURSE PROFESSIONALS (1.5); PREPARE
        APPLICATIONS FOR ORDINARY COURSE PROFESSIONALS FOR FILING (.3); EMAIL UPDATE OF RETAINED
        ORDINARY COURSE PROFESSIONALS TO CLIENT (.3); CALL WITH PETTIT KOHN LAW FIRM RE:
        RETENTION FORMS FOR ORDINARY COURSE PROFESSIONALS (.1).


    12/07/18   Zaslav, Benjamin                        0.90         216.00           026        55398523
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF
        LAWRENCE M. HUNTER, JR., ON BEHALF OF HUNTER & FOSTER, P.A. (.3); ASSIST WITH PREPARATION,
        FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF OWEN GLIST, ON BEHALF OF
        CONSTANTINE CANNON LLP (.3); ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND
        DISCLOSURE STATEMENT OF TIMOTHY W. DEGROOTE, ON BEHALF OF SEARS HOLDINGS CORPORATION
        (.3).


    12/08/18  Diktaban, Catherine Allyn                0.40        224.00        026        55389977
        DRAFT EMAIL TO G. FAIL AND O. PESHKO RE: ORDINARY COURSE PROFESSIONAL’S INQUIRY RELATING
        TO EXTENSION OF AUTOMATIC STAY FOR NON-DEBTOR PARTIES (.2) AND RESEARCH CASE
        INFORMATION (.2).


    12/10/18   Arthur, Candace                       0.40            398.00       026         55444385
        EMAIL C. DIKTABAN RE: NEW ORDINARY COURSE PROFESSIONALS (.2); EMAIL J. SEALES AND M. BOND
        REGARDING SAME (.1); FOLLOWUP EMAIL ON SAME TO J. SEALES (.1).


    12/10/18  Liou, Jessica                          0.60        597.00       026                              55427199
        EMAILS WITH BANKING, C. DIKTABAN RE ORDINARY COURSE PROFESSIONAL RETENTION.


    12/10/18   Diktaban, Catherine Allyn                  4.00      2,240.00       026         55447255
        MAINTAIN ORDINARY COURSE PROFESSIONALS AND FILING FORMS OF ORDINARY COURSE
        PROFESSIONALS (.7); UPDATE TRACKER FOR ORDINARY COURSE PROFESSIONALS AND SEND TO S.
        SITLEY (1.4); CALL WITH COUNSEL FROM BARCLEY DAMON RE: CONFLICTS (.2); EMAIL L. VALENTINO RE:
        ORDINARY COURSE PROFESSIONALS (.2); RESEARCH ORDINARY COURSE PROFESSIONALS’ SCHEDULES
        MATTER (1.3); EMAIL J. LIOU AND C. STAUBLE RE: MATTERS RELATED TO ORDINARY COURSE
        PROFESSIONALS (.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 399 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18   Zaslav, Benjamin                       0.60          144.00           026        55455672
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF ANDREW
        N. KOHN, ON BEHALF OF PETTIT KOHN INGRASSIA LUTZ & DOLIN, PC (.3); ASSIST WITH PREPARATION,
        FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF JOHN DAVID ZIOBER, ON BEHALF OF
        SCHUTTE, TERHOEVE, RICHARDSON, EVERSBERG, CRONIN, JUDICE & BOUDREAUX [ECF NO. 1115] (.3).


    12/11/18   Diktaban, Catherine Allyn                3.50        1,960.00          026        55446773
        EMAIL TO J. LIOU RE: ORDINARY COURSE PROFESSIONALS (.2); ORDINARY COURSE PROFESSIONALS
        MANAGEMENT (1.0); CALL WITH K. HEATH RE: ORDINARY COURSE PROFESSIONALS’ FORMS
        SUBMITTED FOR FILING (.1); RESEARCH, DRAFT, AND SEND EMAIL TO S. SITLEY, T. TORRENCE, M.
        KORYCKI RE: RETENTION OF ADDITIONAL ORDINARY COURSE PROFESSIONALS FOR U-HAUL
        TRANSACTION (.3); CALL WITH J. DOVE RE: RETENTION OF ORDINARY COURSE PROFESSIONALS (.2);
        EMAIL TO ADDITIONAL ORDINARY COURSE PROFESSIONALS (.2); CALL WITH B. WILLENS (ORDINARY
        COURSE PROFESSIONAL) RE: PROCEDURES (.1); EMAIL TO S. SITLEY RE: RETENTION OF ADDITIONAL
        ORDINARY COURSE PROFESSIONALS (.1); RESPOND TO T. TORRENCE RE: ADDITIONAL ORDINARY
        COURSE PROFESSIONALS FOR RETENTION (.1); DISCUSS APPLICABLE MONTHLY CAP FOR ADDITIONAL
        ORDINARY COURSE PROFESSIONALS (.1); AND DISCUSS WITH J. SEALES ORDINARY COURSE
        PROFESSIONALS’ FORMS RE: U-HAUL (.1); EMAIL ORDINARY COURSE PROFESSIONALS’ RETENTION
        FORMS TO U-HAUL PROFESSIONALS (.3); RESEARCH ORDINARY COURSE PROFESSIONALS’ PRE-PETITION
        CLAIM MATTERS (.7).


    12/11/18   Zaslav, Benjamin                          1.20         288.00         026       55455636
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF ROBERT M.
        BURKE, ON BEHALF OF JOHNSON & BELL, LTD. (.3); ASSIST WITH PREPARATION, FILE AND SERVE
        AFFIDAVIT AND DISCLOSURE STATEMENT OF JAMES M. DAVIS ON BEHALF OF REED SMITH LLP (.2);
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF
        JONATHAN BENEVIDES, ON BEHALF OF BAKER STERCHI COWDEN & RICE LLC (.2); ASSIST WITH
        PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF MARGARET O. BYRNE ON
        BEHALF OF SWANSON, MARTIN & BELL, LLP (.2); ASSIST WITH PREPARATION, FILE AND SERVE
        AFFIDAVIT AND DISCLOSURE STATEMENT OF PAUL ROETHEL ON BEHALF OF BAKER & MCKENZIE LLP
        (.3).


    12/11/18   Peene, Travis J.                        0.40         96.00       026        55438804
        ASSIST WITH PREPARATION, FILE AND SERVE THE AFFIDAVIT AND DISCLOSURE STATEMENT OF AMY
        CHENG, ON BEHALF OF CHENG COHEN LLC.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 400 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18  Diktaban, Catherine Allyn              1.20                           672.00           026       55446896
        EMAILS AND CALLS RE: ORDINARY COURSE PROFESSIONALS.


    12/12/18   Zaslav, Benjamin                        0.30         72.00       026         55455671
        ASSIST WITH PREPARATION, FILE AND SERVE FIRST MONTHLY FEE STATEMENT OF M-III ADVISORY
        PARTNERS, LP FOR COMPENSATION EARNED AND EXPENSES INCURRED FOR PERIOD OF OCTOBER 15,
        2018 THROUGH OCTOBER 31, 2018.


    12/13/18  Diktaban, Catherine Allyn             2.30                          1,288.00           026       55630402
        ATTEND TO MATTERS RE: ORDINARY COURSE PROFESSIONALS.


    12/13/18   Zaslav, Benjamin                       0.30         72.00       026                             55455708
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF W.
        MICHAEL MOORE ON BEHALF OF MOORE & BISER, PLLC.


    12/13/18   Kleissler, Matthew                     1.10         264.00       026                            55509664
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVITS, DISCLOSURE STATEMENTS, AND
        RETENTION QUESTIONNAIRES OF ORDINARY COURSE PROFESSIONALS.


    12/14/18  Liou, Jessica                           0.50      497.50           026        55449269
        CONFER WITH C. DIKTABAN RE ORDINARY COURSE PROFESSIONAL ISSUES (.3); REVIEW AND RESPOND
        TO EMAILS RE ORDINARY COURSE PROFESSIONAL (.2).


    12/14/18   Diktaban, Catherine Allyn                 3.60       2,016.00     026         55447643
        CALL WITH J. LIOU RE: ORDINARY COURSE PROFESSIONALS (.2); COMMUNICATIONS AND EMAILS RE:
        ADDITIONAL ORDINARY COURSE PROFESSIONALS (2.3); MAINTAIN ORDINARY COURSE PROFESSIONALS
        INITIAL LIST (.9); EMAIL ORDINARY COURSE PROFESSIONALS RETENTION SUMMARY TO S. SITLEY (.2).


    12/14/18     Zaslav, Benjamin                                   1.00            240.00           026       55455663
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 401 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF JASON
        WHITE, ON BEHALF OF MORGAN, LEWIS & BOCKIUS LLP (.3); ASSIST WITH PREPARATION, FILE AND
        SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF TIMOTHY J. LEER, ON BEHALF OF O'MEARA, LEER,
        WAGNER & KOHL, P.A. (.2); ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE
        STATEMENT OF DAVID J. PLINER ON BEHALF OF CORNEILLE LAW GROUP, LLC (.2); ASSIST WITH
        PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF MARK J. SEGRIST, ESQ.,
        ON BEHALF OF SANDLER, TRAVIS & ROSENBERG, P.A (.3).


    12/14/18   Kleissler, Matthew                     0.30        72.00        026                             55509655
        ASSIST WITH PREPARATION, FILE AND SERVE ORDINARY COURSE PROFESSIONAL AFFIDAVIT,
        DISCLOSURE STATEMENT AND RETENTION QUESTIONNAIRE.


    12/16/18  Diktaban, Catherine Allyn           1.00                              560.00           026       55486480
        ORDINARY COURSE PROFESSIONAL MAINTENANCE.


    12/17/18  Diktaban, Catherine Allyn                4.70       2,632.00       026          55486550
        MAINTENANCE RE: ORDINARY COURSE PROFESSIONALS (4.3); CALL WITH J. STRAWINSKI RE: ORDINARY
        COURSE PROFESSIONALS (.1); CALL WITH P. GRUMAN RE: ORDINARY COURSE PROFESSIONALS (.2);
        DRAFT SAPLE EMAIL RESPONDING TO DELOITTE (.1).


    12/17/18   Zaslav, Benjamin                       0.60         144.00      026         55492458
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF RORI L.
        GOLDMAN ON BEHALF OF HILL KNOTTS & GOLDMAN, LLC AND RETENTION QUESTIONNAIRE (.3);
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF RAFAEL E.
        AGUILOVELEZ, ON BEHALF OF SCHUSTER AGUILO LLC AND RETENTION QUESTIONNAIRE (.3).


    12/18/18  Diktaban, Catherine Allyn                 5.40        3,024.00     026        55486636
        CORRESPOND WITH ORDINARY COURSE PROFESSIONALS (1.7); MAINTENANCE RE: ORDINARY COURSE
        PROFESSIONALS RETENTION INCLUDING FILING AND DOCUMENTING (2.7); REVIEW ORDINARY COURSE
        PROFESSIONALS FOR OBJECTIONS (.6); DRAFT EMAIL RE: ORDINARY COURSE PROFESSIONALS UPDATE
        OF RETAINED PROFESSIONALS FOR S. SITLEY AND CIRCULATE (.4).


    12/18/18   Kleissler, Matthew                     0.10        24.00        026        55509755
        ASSIST WITH PREPARATION OF MATERIALS RE: ORDINARY COURSE PROFESSIONAL AFFIDAVITS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 402 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/19/18  Diktaban, Catherine Allyn            2.40        1,344.00      026          55486573
        MAINTENANCE RE: ORDINARY COURSE PROFESSIONALS, EMAIL RETENTION UPDATES TO S. SITLEY (2.1);
        REVIEW ENVIRONMENTAL SUPERFUND ISSUE RECEIVED FROM DELOITTE (.3).


    12/19/18   Peene, Travis J.                         1.10        264.00           026        55509677
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF CRAIG M.
        WHITE, ON BEHALF OF BAKER & HOSTETLER LLP (0.5); AFFIDAVIT AND DISCLOSURE STATEMENT OF
        ALBERT A. CALISE, ESQ., ON BEHALF OF GUBERMAN, BENSON & CALISE, LLC (0.3); AFFIDAVIT AND
        DISCLOSURE STATEMENT OF COURTNEY D. TEDROWE ON BEHALF OF NOVACK AND MACEY LLP (0.3).


    12/20/18  Diktaban, Catherine Allyn              1.30       728.00           026       55486556
        DRAFT SUPPLEMENTAL ORDINARY COURSE PROFESSIONAL'S LIST NOTICE (0.6); ORDINARY COURSE
        PROFESSIONAL MAINTENANCE RE: FILING RETENTION FORMS AND CHECKING OBJECTIONS TO
        PROFESSIONALS' RETENTIONS (0.7).


    12/21/18  Liou, Jessica                        0.30        298.50       026         55515723
        REVIEW AND REVISE SUPPLEMENTAL ORDINARY COURSE PROFESSIONAL NOTICE AND EMAIL WITH C.
        DIKTABAN RE SAME.


    12/21/18    Diktaban, Catherine Allyn                1.70       952.00       026       55486681
        DRAFT THE ORDINARY COURSE PROFESSIONAL SUPPLEMENT NOTICE TO FILE WITH THE COURT (0.8);
        PREPARE ORDINARY COURSE PROFESSIONAL SUPPLEMENT EXHIBIT FOR FILING (0.6); CORRESPOND
        WITH J. LIOU RE: SAME (0.1); ORDINARY COURSE PROFESSIONAL MAINTENANCE AND REVIEW
        RETENTION FORMS SUBMITTED FOR FILING (0.2).


    12/23/18  Diktaban, Catherine Allyn                1.60         896.00       026         55515394
        REVIEW ORDINARY COURSE PROFESSIONALS' RETENTION APPLICATIONS SUBMITTED (.5); UPDATE THE
        ORDINARY COURSE PROFESSIONAL TRACKER SPREADSHEET (.6); REVIEW FOR OBJECTIONS (.2); SEND J.
        SEALES ALL THE PROFESSIONALS' DOCUMENTATION FOR RETENTION (.1); COMPILE RECENTLY
        RETAINED PROFESSIONALS LIST AND EMAIL TO S. SITLEY AND T. TORRENCE WITH AN OVERVIEW (.2).


    12/24/18     Diktaban, Catherine Allyn                          1.50            840.00           026       55515612
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 403 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESPOND TO INQUIRIES RE: ORDINARY COURSE PROFESSIONALS MAINTENANCE (.2), AND ENSURE THAT
        ALL PROFESSIONALS' FORMS THAT WERE SUBMITTED ARE FILED WITH COURT (.7); CORRESPOND WITH
        PROFESSIONALS INFORMING THEM OF RETENTION AND PROCEDURE (.6).


    12/26/18  Diktaban, Catherine Allyn                3.00       1,680.00         026        55515592
        PERFORM THE ROUTINE ORDINARY COURSE PROFESSIONAL MAINTENANCE TASKS (1.4); PERFORM
        ORDINARY COURSE PROFESSIONAL MAINTENANCE TASKS RE: THE SUPPLEMENTAL LIST OF
        PROFESSIONALS (.5); DRAFT RETENTION EMAIL UPDATE AND SEND TO CLIENT (S. SITLEY AND T.
        TORRENCE) (.2); REVISE ORDINARY COURSE PROFESSIONALS' SUPPLEMENTAL NOTICE PER J. LIOU'S
        COMMENTS (.2) AND INCORPORATE THE SCHEDULES OF PROFESSIONALS FOR FILING (.3); CONVERSE
        WITH M. KORYCKI WITH M-III RE: FORMATTING CHANGES FOR THE SUPPLEMENTAL PROFESSIONALS
        SCHEDULES (.2); SEND NEW PROFESSIONAL NEEDED DOCUMENTATION PER T. TORRENCE AND
        AMEND/UPDATE TRACKER TO INCLUDE THIS PROFESSIONAL (.2).


    12/26/18   Zaslav, Benjamin                          0.60       144.00         026         55529061
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF GEORGE P.
        APOSTOLIDES ON BEHALF OF SAUL EWING ARNSTEIN & LEHR LLP (.2); ASSIST WITH PREPARATION, FILE
        AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF CHRIS TRIVISONNO ON BEHALF OF LENCZNER
        SLAGHT ROYCE SMITH GRIFFIN LLP (.2); ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND
        DISCLOSURE STATEMENT OF KATHY JOHNSON ON BEHALF OF BROWN & JAMES, P.C. (.2).


    12/27/18   Diktaban, Catherine Allyn              1.90        1,064.00      026         55515510
        CONDUCT ORDINARY COURSE PROFESSIONAL MAINTENANCE (.7); REVISE SUPPLEMENTAL ORDINARY
        COURSE PROFESSIONAL NOTICE (.3); RESEARCH QUESTION RE: PAYMENT OF PROFESSIONALS BY A
        THIRD PARTY (.4); AMENDED ORDINARY COURSE PROFESSIONAL ORDER (.5).


    12/27/18  Stauble, Christopher A.               0.70       283.50       026                                55527200
        DRAFT NOTICE OF PRESENTMENT RE: AMENDED ORDINARY COURSE PROFESSIONAL ORDER.


    12/28/18  Skrzynski, Matthew                     2.30        1,817.00        026        55514995
        CORRESPOND WITH ADVISORS FOR THE UCC, SENIOR DIP, AND JUNIOR DIP LENDERS RE: AMENDING
        ORDINARY COURSE PROFESSIONAL ORDER AND REVIEW MATERIALS RE: SAME.


    12/28/18     Diktaban, Catherine Allyn                          1.30            728.00           026       55515621
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 404 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        EMAILS WITH PROFESSIONALS RE: RETENTION AND RELATED QUESTIONS (.5); REVIEW RETENTION
        FORMS SUBMITTED BY PROFESSIONALS (.4); CHECK OBJECTION DEADLINES (.2); SEND CLIENT (S.SITLEY
        AND T. TORRENCE) A REVISED LIST OF RETAINED PROFESSIONALS (.2).


    12/28/18   Stauble, Christopher A.                0.30         121.50      026         55527455
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF FRED O.
        MARCUS ON BEHALF OF HORWOOD, MARCUS & BERK CHARTERED AND RETENTION QUESTIONNAIRE.


    12/28/18   Zaslav, Benjamin                        0.30        72.00       026         55529235
        ASSIST WITH PREPARATION, FILE AND SERVE AFFIDAVIT AND DISCLOSURE STATEMENT OF BRIAN N.
        SPECTOR, ON BEHALF OF SCHNEIDER & ONOFRY, P.C.


    12/29/18  Diktaban, Catherine Allyn           1.70        952.00                                 026       55515602
        DRAFT ADMENDED ORDINARY COURSE PROFESSIONAL ORDER FOR SEYFARTH.


    12/30/18  Liou, Jessica                        0.30        298.50       026        55515357
        REVIEW EMAIL FROM C. DIKTABAN RE AMENDMENT TO ORDINARY COURSE PROFESSIONAL ORDER (.3).


    SUBTOTAL TASK 026 - Retention/Fee Application:                 67.90        $35,425.00
    Ordinary Course Professionals:

    11/12/18   Liou, Jessica                           1.90  1,890.50       027        55516324
        REVIEW AND RESPOND TO MULTIPLE EMAILS RE MCANDREWS RETENTION, AND MULTIPLE CONFERS
        WITH D. FARKAS, MCANDREWS, AND J.L. MILLER RE SAME.


    11/26/18  Liou, Jessica                           0.30        298.50      027                              55427400
        CONFER WITH K. GOODMAN (TAFT LAW) RE U.S. TRUSTEE REVIEW MCANDREWS RETENTION
        APPLICATION.


    11/27/18  Liou, Jessica                         0.20         199.00        027                             55427602
        REVIEW AND RESPOND TO EMAILS FROM M. SKRYZINSKI RE RETENTION OF PROFESSIONALS.


    11/29/18     Liou, Jessica                                      0.60            597.00           027       55427647
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 405 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH P. SCHWARTZBERG RE MCANDREWS ISSUES.


    12/01/18   Diktaban, Catherine Allyn                            0.70            392.00           027       55389767
        REVISE A&G RETENTION PER A&G’S COMMENTS.


    12/02/18   Diktaban, Catherine Allyn                 2.60      1,456.00       027       55389933
        REVISE DELOITTE’S RETENTION APPLICATIONS (2.1); RESEARCH RE: RETENTION AND EMPLOYMENT (.5).


    12/03/18  Arthur, Candace                        2.10                         2,089.50           027       55388177
        REVIEW AND REVISE A&G RETENTION APPLICATION.


    12/03/18  Liou, Jessica                                         0.30            298.50           027       55383347
        EMAILS RE MCANDREWS RETENTION ISSUES.


    12/03/18  Miller, Jeri Leigh                                    0.10             79.00           027       55341992
        EMAIL MCANDREWS RE: U.S. TRUSTEE CONCERNS.


    12/04/18  Arthur, Candace                          1.20       1,194.00      027                            55388993
        REVIEW REVISED JLL ENGAGEMENT LETTERS (1.0); DRAFT JLL ENGAGEMENT APPLICATION (.2).


    12/04/18   Liou, Jessica                          2.20       2,189.00        027        55383993
        CALLS WITH/EMAILS WITH AKIN, SKADDEN AND MILBANK RE E&Y (1.0); EMAILS WITH M. SKRYZINSKI
        RE E&Y FEES (.2); CALL RE MCANDREWS RETENTION WITH SEARS AND MCANDREWS (1.0).


    12/04/18  Miller, Jeri Leigh                       1.10        869.00           027          55344871
        CALL WITH MCANDREWS AND J. LIOU RE: U.S. TRUSTEE OBJECTION (.7); CALL WITH AKIN RE: U.S.
        TRUSTEE OBJECTION (.1); REVIEW REPLY DEADLINE AND EMAIL SAME TO MCANDREWS TEAM (.3).


    12/04/18  Skrzynski, Matthew                       2.90      2,291.00          027                         55396393
        DRAFT AND REVISE SEYFARTH RETENTION APPLICATION AND DISCUSS SAME WITH J. LIOU (.4);
        UPDATE CONFLICTS LIST FOR USE IN PROFESSIONAL RETENTION APPLICATIONS (.3); RESEARCH
        RETENTION REQUIREMENTS FOR CERTAIN SERVICE PROVIDERS (2.2).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 406 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/05/18  Marcus, Jacqueline                     1.40        1,925.00        027          55383116
        REVIEW UCC COMMENTS TO A&G RETENTION (.2); CALL WITH C. ARTHUR RE: SAME (.1); REVIEW JLL
        RETENTION APPLICATION (1.1).


    12/05/18  Goren, Matthew                           0.50         537.50      027          55360018
        CALLS AND EMAILS WITH J. L. MILLER AND LAZARD RE: AMENDED RETENTION APPLICATION (0.3) AND
        FOLLOW-UP EMAILS WITH R. SCHROCK AND J.L. MILLER RE: SAME (0.2).


    12/05/18    Miller, Jeri Leigh                 1.00           790.00          027       55352594
        COORDINATE CALL WITH LAZARD RE: ENGAGEMENT LETTER (.2); PREPARE FOR (.3) AND ATTEND CALL
        WITH LAZARD TEAM AND M. GOREN RE: ENGAGEMENT LETTER (.3); SEND FOLLOW-UP EMAIL RE: SAME
        TO R. SCHROCK (.2).


    12/05/18   Diktaban, Catherine Allyn                2.20       1,232.00        027         55390010
        REVISE DELOITTE RETENTION APPLICATION (1.3); EMAIL TO A&G RE: RETENTION APPLICATION (.4);
        CALLS WITH M. ROTHCHILD RE: DELOITTE RETENTION APPLICATIONS (.3); EMAIL M. BREITSETIN (A&G)
        PROPOSED ORDER LANGUAGE FROM SKADDEN (.2).


    12/06/18   Marcus, Jacqueline                      1.80       2,475.00         027          55383589
        REVIEW JLL DECLARATION AND APPLICATION (.7); REVIEW CHANGES TO A&G ENGAGEMENT AND
        OFFICE CONFERENCE WITH C. ARTHUR (.3); CALL WITH C. ARTHUR RE: JLL CHANGES (.1); REVIEW FINAL
        VERSIONS OF JLL AND A&G APPLICATIONS AND CALL WITH C. ARTHUR RE: SAME (.7).


    12/06/18  Fail, Garrett                                         0.50            650.00           027       55367392
        CALL WITH DEBTORS RE MCANDREWS.


    12/06/18     Arthur, Candace                                   10.00          9,950.00           027       55389070
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 407 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH CLIENT RE: A&G AND JLL RETENTIONS (.2); EMAIL AKIN RE: COMMENTS TO A&G RETENTION
        APPLICATION (.2); CALL WITH A&G RE: SAME (.2); REVISE JLL RETENTION APPLICATION (3.0);
        NEGOTIATE AND REVISE JLL ENGAGEMENT LETTERS (2.0); CALLS AND EMAILS WITH CLIENTS RE: SAME
        (1.4); EMAILS AND CALLS WITH JLL COUNSEL REGARDING REVISIONS TO AGREEMENTS AND
        APPLICATION (.7); EMAIL J. MARCUS REGARDING UPDATE ON CHANGES TO SAME (.2); CALLS WITH
        AKIN RE: SAME (.1); CALLS AND EMAILS WITH A&G REGARDING COMMENTS TO RETENTION ORDER (.8);
        CALL WITH MIII REGARDING JLL RETENTION (.2); CALL WITH J. MARCUS REGARDING FINALIZING JLL
        RETENTION APPLICATION (.3); REVISE SAME (.7).


    12/06/18  Liou, Jessica                          0.80         796.00      027        55381227
        REVIEW OBJECTION TO MCANDREWS RETENTION (.3); CALL WITH SEARS AND MCANDREWS RE SAME
        (.5).


    12/06/18     Diktaban, Catherine Allyn               3.10          1,736.00         027      55584751
        CALL WITH C. ARTHUR RE: A&G RETENTION APPLICATION (.1); REVISE A&G’S RETENTION APPLICATION
        (1.3); SEND A&G’S RETENTION APPLICATION TO J. MARCUS (.1); REVISE SAME (.6); FORWARD A&G
        RETENTION APPLICATION (.1); FINAL REVISIONS TO A&G’S RETENTION APPLICATION AND PREPARE FOR
        FILING (.4); FINAL EDITS TO A&G RETENTION APPLICATION (.3); FILE SAME (.2).


    12/06/18   Stauble, Christopher A.                   2.00          810.00        027        55503388
        ASSIST WITH PREPARATION, FILE AND SERVE APPLICATION OF DEBTORS FOR AUTHORITY TO RETAIN
        AND EMPLOY A&G REALTY PARTNERS, LLC AS REAL ESTATE CONSULTANT AND ADVISOR, EFFECTIVE
        AS OF NOVEMBER 6, 2018 (1.0); ASSIST WITH PREPARATION, FILE AND SERVE APPLICATION OF DEBTORS
        FOR AUTHORITY TO RETAIN AND EMPLOY JONES LANG LASALLE AMERICAS, INC. AND JLL VALUATION
        & ADVISORY SERVICES, LLC AS THEIR REAL ESTATE ADVISOR, EFFECTIVE AS OF NOVEMBER 5, 2018 (1.0).


    12/07/18  Liou, Jessica                          0.70            696.50         027      55385849
        EMAILS WITH J.L. MILLER RE MCANDREWS RETENTION ISSUES (.4); EMAILS WITH P. SCHWARTZBERG
        (.3).


    12/07/18  Skrzynski, Matthew                   0.20        158.00                                027       55396526
        RESEARCH RETENTION REQUIREMENTS FOR CERTAIN SERVICE PROVIDERS.


    12/10/18     Fail, Garrett                                      0.40            520.00           027       55426403
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 408 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH U.S. TRUSTEE RE MCANDREWS RETENTION APPLICATION.


    12/10/18  Liou, Jessica                         0.50        497.50                               027       55427218
        CALL WITH U.S. TRUSTEE RE MCANDREWS RETENTION APPLICATION.


    12/10/18  Skrzynski, Matthew                   0.70        553.00                                027       55444152
        RESEARCH RETENTION REQUIREMENTS FOR CERTAIN SERVICE PROVIDERS.


    12/10/18  Diktaban, Catherine Allyn                             0.20            112.00           027       55856664
        CALL WITH M. KORYCKI RE: MIII INVOICES.


    12/11/18  Liou, Jessica                         0.10        99.50                                027       55427214
        REVIEW AND RESPOND TO EMAILS RE: MCANDREWS RETENTION APPLICATION.


    12/11/18  Miller, Jeri Leigh                     3.00                         2,370.00           027       55427597
        DRAFT REPLY TO U.S. TRUSTEE OBJECTION TO MCANDREWS.


    12/12/18   Liou, Jessica                              0.20      199.00          027                        55444112
        EMAIL TO J.L. MILLER RE MCANDREWS (.1); EMAIL P. SCHWARTZBERG RE SAME (.1).


    12/12/18  Miller, Jeri Leigh                      2.50       1,975.00                            027       55428166
        DRAFT REPLY TO U.S. TRUSTEE'S OBJECTION TO MCANDREW'S RETENTION.


    12/12/18  Skrzynski, Matthew                    0.10          79.00        027                             55444943
        CONDUCT RESEARCH AND PREPARE CONFLICTS LIST FOR USE IN PROFESSIONAL RETENTION
        APPLICATIONS.


    12/12/18  Diktaban, Catherine Allyn                 1.80         1,008.00        027        55627332
        DRAFT NOTICE OF AMENDED ENGAGEMENT RE: JLL’S RETENTION APPLICATION (1.0); A&G RETENTION
        EMAILS TO C. ARTHUR AND A&G (.3); REVIEW AND FILE M-III’S OCTOBER INVOICE (.2); COORDINATE
        AND PREPARE TO FILE M-III’S MONTHLY FEE STATEMENT (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 409 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18  Marcus, Jacqueline                                    0.10            137.50           027       55490314
        REVIEW CHANGES TO JLL ENGAGEMENT LETTERS.


    12/13/18   Arthur, Candace                     0.50      497.50          027        55630356
        REVIEW AMENDED JLL AGREEMENTS IN CONNECTION AMENDMENTS (.3); CALL WITH COUNSEL FOR JLL
        RE: AMENDED ENGAGEMENT LETTER (.2).


    12/13/18  Miller, Jeri Leigh                                    2.30          1,817.00           027       55428499
        DRAFT MCANDREWS REPLY.


    12/13/18  Diktaban, Catherine Allyn                4.30        2,408.00         027        55446591
        REVIEW DELOITTE RETENTION APPLICATIONS (.5); CALL WITH M. ROTHCHILD RE: DELOITTE RETENTION
        APPLICATIONS (.2); REVIEW DELOITTE RETENTION APPLICATIONS (1.1); REVISE DELOITTE RETENTION
        APPLICATIONS WITH AMENDED DECLARATIONS (2.5).


    12/13/18  Lewitt, Alexander G.                   0.70         392.00         027       55443984
        COMPILE JLL AGREEMENTS TO MATCH SIGNATURE PAGES (.5); CALL WITH C. DIKTABAN ON SAME (.1);
        CHECK DOCKET FOR OBJECTIONS TO A&G AND JLL RETENTION APPLICATIONS (.1).


    12/14/18  Fail, Garrett                                         0.20            260.00           027       55426394
        CALL WITH U.S. TRUSTEE RE MCANDREWS.


    12/14/18   Liou, Jessica                          2.70         2,686.50        027       55449285
        CONFER WITH D. FARKAS RE MCANDREWS RETENTION APPLICATION (.9); CONFER WITH G. FAIL RE
        MCANDREWS RETENTION APPLICATION (.3); CALL WITH K. GOODMAN (TAFT) RE MCANDREWS
        RETENTION APPLICATION; CALL WITH D. FARKAS RE SAME (1.3); CALL WITH P. SCHWARTZBERG RE
        SAME (.2).


    12/14/18  Miller, Jeri Leigh                      1.60         1,264.00                          027       55428127
        CALLS WITH D. FARKAS AND J. LIOU RE: MCANDREWS (.7); DRAFT REPLY (.9).


    12/14/18     Diktaban, Catherine Allyn                          1.20            672.00           027       55631141
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 410 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CERTIFICATE OF NO OBJECTION RE: A&G RETENTION APPLICATION.


    12/14/18   Lewitt, Alexander G.                     0.90        504.00         027         55444383
        DRAFT JLL RETENTION APPLICATION (0.6); CALL ON CERTIFICATE OF NO OBJECTION FOR JLL & A&G
        RETENTION APPLICATION WITH C. DIKTABAN (0.3).


    12/15/18  Liou, Jessica                         0.30         298.50                              027       55449261
        REVIEW AND RESPOND TO EMAILS RE DELOITTE FROM C. DIKTABAN.


    12/15/18   Diktaban, Catherine Allyn                 4.30     2,408.00        027                          55447690
        REVISE DELOITTE’S RETENTION APPLICATIONS (2.7); RESEARCH AND DRAFT REPLY TO UCC’S
        OBJECTION (1.6).


    12/15/18  Lewitt, Alexander G.                    0.20        112.00                             027       55446034
        DRAFT CERTIFICATE OF NO OBJECTION FOR JLL RETENTION APPLICATION.


    12/16/18  Marcus, Jacqueline                      0.20        275.00       027                             55470740
        REVIEW CERTIFICATE OF NO OBJECTION FOR JLL AND A&G RETENTION APPLICATIONS.


    12/16/18  Skrzynski, Matthew                  0.30         237.00         027       55445855
        CONDUCT RESEARCH AND CREATE SUPPLEMENTAL CONFLICTS LIST FOR USE IN PROFESSIONAL
        RETENTION APPLICATIONS.


    12/17/18  Arthur, Candace                       1.00         995.00                              027       55565050
        REVIEW FINAL JLL AGREEMENTS AND CONFER WITH A. LEWITT ON SAME.


    12/17/18   Liou, Jessica                          3.80       3,781.00        027          55468527
        MULTIPLE CALLS AND EMAILS WITH U.S. TRUSTEE, MCANDREWS, TAFT LAW AND SEARS RE
        RESOLUTION OF MCANDREWS OBJECTION (2.6); CALL WITH P. SCHWARTZBERG RE MCANDREWS (.2);
        CALLS WITH KAREN (TAFT LAW) RE MCANDREWS (.4); CALL WITH D. FARKAS RE SAME (.4); CALL
        WITH U.S. TRUSTEE RE RESOLUTION OF SAME (.2).


    12/17/18     Miller, Jeri Leigh                                 1.00            790.00           027       55459387
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 411 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index
        CALL WITH J. LIOU AND K. GOODMAN RE: MCANDREWS RETENTION (.3); CALL WITH MCANDREWS, J.
        LIOU, AND SEARS RE: RETENTION (.3); CALL WITH J. LIOU RE: SAME (.1); RESEARCH RE: SAME (.3).


    12/17/18  Diktaban, Catherine Allyn               0.10        56.00                                027       55630814
        CALL WITH C. ARTHUR RE: REAL ESTATE BROKER RETENTION APPLICATIONS.


    12/17/18   Lewitt, Alexander G.                                   1.10            616.00           027       55486608
        FINALIZE JLL RETENTION APPLICATION.


    12/18/18  Arthur, Candace                            2.30      2,288.50         027        55565668
        EMAIL MIII RE: PAYMENT OF PROFESSIONAL FEES (.2); FOLLOWUP EMAIL MIII RE: PAYMENT OF THIRD
        PARTY PROFESSIONAL FEES (.1); CNOS FOR THIRD PARTY RETENTIONS (2.0).


    12/18/18  Liou, Jessica                            6.20        6,169.00       027       55468864
        REVIEW AND REVISE MCANDREWS REPLY (.6); MCANDREWS, REVIEW AND REVISE DRAFT REPLY,
        RESPOND TO EMAIL FROM D. FARKAS RE PROPOSED LANGUAGE, EMAIL U.S. TRUSTEE RE SAME (1.2);
        CONFER WITH U.S. TRUSTEE RE MCANDREWS, CONFER WITH D. FARKAS AND MCANDREWS (1.3);
        REVIEW AND REVISE DRAFT ORDER (.1); RE MCANDREWS (1.8); CONFER WITH D. FARKAS RE
        MCANDREWS (.4); CONFER WITH J.L. MILLER AND EMAILS WITH MCANDREWS RE RETENTION
        APPLICATION (.5); REVIEW AND RESPOND TO MCANDREWS EMAILS (.3).


    12/18/18    Miller, Jeri Leigh                      5.80        4,582.00         027    55459282
        REVIEW AND REVISE REPLY TO U.S. TRUSTEE OBJECTION TO MCANDREWS RETENTION (4.7); CALLS
        WITH J. LIOU, MCANDREWS, AND SEARS RE: SAME (1.0); CALL WITH J. LIOU RE: MCANDREWS
        COMMENTS (.1).


    12/18/18  Diktaban, Catherine Allyn               1.30        728.00        027           55631539
        CALL WITH M. KORYCKI AND C. ARTHUR RE: INVOICES OF RETAINED PROFESSIONALS (.8); EMAILS TO
        PROFESSIONALS UNDER DIP AND INTERIM COMPENSATION ORDERS FOR PAYMENT (.5).


    12/18/18     Stauble, Christopher A.                              0.40            162.00           027       55468198
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 412 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVISE, FILE AND SERVE CERTIFICATE OF NO OBJECTION RE: APPLICATION OF DEBTORS FOR
        AUTHORITY TO RETAIN AND EMPLOY JONES LANG LASALLE AMERICAS, INC. AND JLL VALUATION &
        ADVISORY SERVICES, LLC AS THEIR REAL ESTATE ADVISOR, EFFECTIVE AS OF NOVEMBER 5, 2018.


    12/19/18  Marcus, Jacqueline                     0.20        275.00                              027       55470689
        REVIEW CERTIFICATE OF NO OBJECTION FOR A&G RETENTION APPLICATION.


    12/19/18  Fail, Garrett                                         0.10            130.00           027       55490520
        CALL WITH U.S. TRUSTEE RE MCANDREWS.


    12/19/18  Arthur, Candace                          0.50       497.50         027                           55565685
        EMAILS TO COUNSEL FOR JLL IN CONNECTION WITH ITS RETENTION APPLICATION (.2); EMAIL
        INSTRUCTIONS ON PROFESSIONAL FEE PAYMENT (.3).


    12/19/18   Liou, Jessica                            2.20      2,189.00        027           55515308
        CONFER WITH G. FAIL RE MCANDREWS (.1); MCANDREWS; MULTIPLE EMAILS AND CALLS (1.2); REVIEW
        AND REVISE PROPOSED ORDER RE: MCANDREWS (.2); REVIEW AND REVISE MCANDREWS PROPOSED
        ORDER (.2); REVISE PROPOSED ORDER, REVISE DRAFT CERTIFICATE OF NO OBJECTION (.2); REVIEW AND
        REVISE DOCUMENTS RE: MCANDREWS (.3).


    12/19/18   Miller, Jeri Leigh                    1.30      1,027.00          027        55468457
        REVISE PROPOSED ORDER TO INCORPORATE U.S. TRUSTEE COMMENTS (1.0); DRAFT CERTIFICATE OF NO
        OBJECTION FOR MCANDREWS APPLICATION (.3).


    12/19/18  Skrzynski, Matthew                    0.50        395.00        027                              55500941
        DRAFT AND REVISE SEYFARTH RETENTION APPLICATION AND DISCUSS SAME WITH J. LIOU.


    12/19/18  Diktaban, Catherine Allyn                 2.20        1,232.00       027     55627342
        DRAFT AND REVISE PROFESSIONAL PAYMENT PROCEDURES AND EMAILS TO M. KORYCKI (.7); FINALIZE
        PAYMENT PROCESS WITH C. ARTHUR AND M. KORYCKI RE: RETAINED PROFESSIONALS AND DIP
        PROFESSIONALS (1.0); RESPOND TO INQUIRIES FROM DIP PARTIES RE: INVOICE SUBMISSION
        PROCEDURES (.2); COMPILE AND CIRCULATE CORRECT EXECUTED A&G SERVICES AGREEMENT TO
        PARTIES (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 413 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/19/18   Zaslav, Benjamin                        0.60        144.00          027        55492024
        ASSIST WITH PREPARATION, FILE AND SERVE CERTIFICATE OF NO OBJECTION RE: APPLICATION OF
        DEBTORS FOR AUTHORITY TO RETAIN AND EMPLOY A&G REALTY PARTNERS, LLC AS REAL ESTATE
        CONSULTANT AND ADVISOR, EFFECTIVE AS OF NOVEMBER 6, 2018 (.3); ASSIST WITH PREPARATION, FILE
        AND SERVE CERTIFICATE OF NO OBJECTION RE: APPLICATION OF DEBTORS FOR AUTHORITY TO RETAIN
        AND EMPLOY MCANDREWS, HELD & MALLOY, LTD AS IP COUNSEL FOR THE DEBTORS NUNC PRO TUNC
        TO THE COMMENCEMENT DATE (.3).


    12/20/18  Liou, Jessica                         0.60        597.00        027                              55515187
        REVIEW AND RESPOND TO EMAILS FROM SEARS RE DELOITTE RETENTION APPLICATION.


    12/20/18  Diktaban, Catherine Allyn                 1.20       672.00     027                              55486631
        EMAIL WITH M. KORYCKI RE: INVOICE PAYMENT PROCESS FOR INTERIM COMPENSATION
        PROFESSIONALS AND DIP PROFESSIONALS (0.4); RESEARCH RE: SAME (0.8).


    12/20/18   Zaslav, Benjamin                         0.50        120.00        027       55492335
        ASSIST WITH PREPARATION, FILE AND SERVE (I) SECOND MONTHLY FEE STATEMENT OF M-III
        ADVISORY PARTNERS, LP FOR COMPENSATION EARNED AND EXPENSES INCURRED FOR PERIOD OF
        NOVEMBER 1, 2018 THROUGH NOVEMBER 30, 2018 AND (II) AFFIDAVIT AND DISCLOSURE STATEMENT OF
        CURTIS SOBEL, ESQ. ON BEHALF OF SOBEL PEVZNER, LLC.


    12/21/18  Skrzynski, Matthew                    0.20        158.00        027                              55501436
        DRAFT AND REVISE SEYFARTH RETENTION APPLICATION AND DISCUSS SAME WITH J. LIOU.


    12/21/18  Stauble, Christopher A.                  0.80        324.00        027        55487183
        PREPARE PROPOSED ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF JONES LANG
        LASALLE AMERICAS, INC. AND JLL VALUATION & ADVISORY SERVICES, LLC AS THE DEBTORS’ REAL
        ESTATE ADVISOR, EFFECTIVE AS OF NOVEMBER 5, 2018 AND SUBMIT TO CHAMBERS FOR APPROVAL.


    12/21/18  Zaslav, Benjamin                        0.20        48.00       027       55492089
        SUBMIT PROPOSED ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF MCANDREWS, HELD
        & MALLOY, LTD AS IP COUNSEL FOR THE DEBTORS NUNC PRO TUNC TO THE COMMENCEMENT DATE TO
        CHAMBERS FOR APPROVAL.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 414 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/23/18  Skrzynski, Matthew                    3.80       3,002.00       027                              55501273
        DRAFT AND REVISE SEYFARTH RETENTION APPLICATION AND DISCUSS SAME WITH J. LIOU.


    12/24/18  Skrzynski, Matthew                    2.40       1,896.00       027                              55514933
        DRAFT AND REVISE SEYFARTH RETENTION APPLICATION AND DISCUSS SAME WITH J. LIOU.


    12/26/18  Liou, Jessica                              1.80      1,791.00         027   55515721
        REVIEW AND RESPOND TO EMAILS RE SEYFARTH RETENTION FROM SEARS AND M. SKRZYNSKI (1.1);
        CONFER WITH U.S. TRUSTEE RE SAME (.2); EMAILS WITH M. SKRYSKI RE SAME (.5).


    12/26/18  Skrzynski, Matthew                    0.50        395.00        027                              55515014
        DRAFT AND REVISE SEYFARTH RETENTION APPLICATION AND DISCUSS SAME WITH J. LIOU.


    12/26/18  Zaslav, Benjamin                       0.20         48.00        027        55528687
        SUBMIT PROPOSED ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF A&G REALTY
        PARTNERS, LLC AS THE DEBTORS’ REAL ESTATE CONSULTANT AND ADVISOR, EFFECTIVE AS OF
        NOVEMBER 6, 2018 TO CHAMBERS FOR APPROVAL.


    12/27/18  Marcus, Jacqueline                     1.20      1,650.00         027          55522506
        CALL WITH L. QUAINTANCE RE: APPROVAL OF LAZARD AMENDED TERMS (.1); EMAIL RE: SAME (.1);
        REVIEW APPLICATION TO APPROVE LAZARD AMENDED TERMS (.5); REVIEW CHANGES TO LAZARD
        APPLICATION (.5).


    12/27/18   Arthur, Candace                        0.20                          199.00           027       55567445
        EMAIL JLL RE: PROCEDURES FOR PAYMENT OF INVOICES.


    12/27/18  Liou, Jessica                          0.50                           497.50           027       55515712
        REVIEW AND REVISE DELOITTE RETENTION APPLICATION.


    12/27/18   Miller, Jeri Leigh                                   1.50          1,185.00           027       55516088
        REVISE LAZARD AMENDED APPLICATION.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 415 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/27/18   Diktaban, Catherine Allyn               1.30       728.00          027        55515433
        EMAIL TO M. KORYCKI RE: PROCESS EMAIL AND PROFESSIONALS' PAYMENTS (.3); CONFER WITH G. FAIL
        RE: PROFESSIONALS PAYMENTS (.1); RESEARCH VARIOUS MATTERS RE: PROFESSIONALS (.9).


    12/28/18   Marcus, Jacqueline                   0.10                            137.50           027       55522179
        FINALIZE APPLICATION RE: AMENDED LAZARD TERMS.


    12/28/18  Fail, Garrett                         0.10                            130.00           027       55512925
        RESOLVE QUESTIONS RE PROFESSIONAL RETENTIONS.


    12/28/18  Arthur, Candace                         0.30        298.50                             027       55567793
        REVIEW EMAILS FROM MIII RE: PAYMENT OF THIRD PARTY PROFESSIONAL FEES.


    12/28/18  Miller, Jeri Leigh                   0.70                             553.00           027       55516077
        PREPARE LAZARD AMENDED RETENTION APPLICATION.


    12/28/18  Diktaban, Catherine Allyn             2.40      1,344.00                               027       55515606
        CORRESPONDENCE AND DILIGENCE RE: PROFESSIONALS' PAYMENT.


    12/28/18   Zaslav, Benjamin                       0.60        144.00        027                            55529024
        ASSIST WITH PREPARATION, FILE AND SERVE APPLICATION OF DEBTORS FOR ENTRY OF ORDER
        APPROVING AMENDMENT TO TERMS AND CONDITIONS OF THE DEBTORS' EMPLOYMENT AND
        RETENTION OF LAZARD FRERES & CO. LLC AS INVESTMENT BANKER.


    12/29/18  Arthur, Candace                          1.00        995.00        027                           55561936
        EMAILS TO MIII AND C. DIKTABAN RE: PAYMENT OF THIRD PARTY PROFESSIONAL FEES.


    12/29/18  Liou, Jessica                          1.80                         1,791.00           027       55515287
        REVIEW AND REVISE DELOITTE RETENTION APPLICATION.


    12/29/18     Diktaban, Catherine Allyn                          5.20          2,912.00           027       55515629
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 416 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONDUCT RESEARCH RE: DELOITTE RETENTION APPLICATIONS (1.8); REVISE RETENTION APPLICATIONS
        (3.4).


    12/30/18  Liou, Jessica                            2.50        2,487.50     027          55515406
        REVIEW AND REVISE DELOITTE RETENTION APPLICATIONS (THREE APPLICATIONS) (1.8); MULTIPLE
        EMAILS WITH C. DIKTABAN RE SAME (.3); REVIEW AND REVISE SEYFARTH ENGAGEMENT LETTER (.4).


    12/30/18  Skrzynski, Matthew                   1.50                           1,185.00           027       55514997
        REVIEW AND REVISE SEYFARTH ENGAGEMENT LETTER.


    12/30/18  Diktaban, Catherine Allyn                8.20       4,592.00         027        55515623
        CALL WITH J. LIOU RE: PARTICULARS OF RETENTION APPLICATIONS (.4); RESEARCH VARIOUS MATTERS
        TO CONFIRM PRECEDENCE AND WHAT IS CONTINED IN THE APPLICATONS (2.5); REVISE THREE
        RETENTION APPLICATIONS NUMEROUS TIMES TO PREPARE FOR CLIENT AND EXTERNAL REVIEW (5.1);
        CONFERENCE WITH M. KORYCKI RE: STATUS OF PROFESSIONALS' PAYMENTS AND PREPARATION OF
        TRACKER (.2).


    12/30/18   Kleissler, Matthew                     1.80        432.00       027         55664082
        ASSIST WITH PREPARATION OF MATERIALS RE: PROFESSIONAL FEE STATEMENTS FOR C. DIKATBAN.


    12/31/18  Liou, Jessica                          1.20         1,194.00       027        55516362
        REVIEW AND REVISE DELOITTE RETENTION APPLICATIONS (.8); REVIEW AND RESPOND TO MULTIPLE
        EMAILS FROM C. DIKTABAN RE SAME (.4).


    12/31/18  Diktaban, Catherine Allyn              5.20        2,912.00        027         55516076
        CONDUCT RESEARCH RE: PRECEDENT FOR PROFESSIONALS RETENTION PER J. LIOU (1.6); REVISE
        DELOITTE RETENTION APPLICATION AND SEND TO DELOITTE, CLIENT, UCC AND DIP LENDERS FOR
        REVIEW (3.6).


    SUBTOTAL TASK 027 - Retention/Fee Application:                149.80       $117,456.00
    Other Professionals:

    12/01/18     Fail, Garrett                                      4.40          5,720.00           028       55373169
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 417 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES AND COURT ORDER.


    12/05/18  Fail, Garrett                        0.50       650.00                                 028       55367218
        PREPARE STATEMENT IN ACCORDANCE WITH COURT ORDERS AND GUIDELINES.


    12/05/18  Friedman, Julie T.                   4.40                           2,640.00           028       55353348
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/06/18  Friedman, Julie T.                   7.70                           4,620.00           028       55389096
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/07/18  Friedman, Julie T.                   1.60                             960.00           028       55388421
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/09/18  Friedman, Julie T.                   1.70                           1,020.00           028       55366774
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/10/18  Friedman, Julie T.                   5.00                           3,000.00           028       55388499
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/11/18  Friedman, Julie T.                   4.00                           2,400.00           028       55403130
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/12/18  Friedman, Julie T.                   8.50                           5,100.00           028       55413129
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/13/18  Friedman, Julie T.                   2.30                           1,380.00           028       55431826
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/16/18  Friedman, Julie T.                   3.10                           1,860.00           028       55426935
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 418 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18  Friedman, Julie T.                   7.80                           4,680.00           028       55444811
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/18/18  Friedman, Julie T.                   5.30                           3,180.00           028       55492956
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/20/18  Friedman, Julie T.                   2.60                           1,560.00           028       55501285
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/21/18  Friedman, Julie T.                   6.10                           3,660.00           028       55501510
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/22/18  Fail, Garrett                        4.30      5,590.00                                028       55490784
        PREPARE STATEMENT IN ACCORDANCE WITH COURT ORDERS AND GUIDELINES.


    12/24/18  Friedman, Julie T.                   3.10                           1,860.00           028       55501978
        PREPARE STATEMENT IN ACCORDANCE WITH GUIDELINES.


    12/26/18  Fail, Garrett                        1.50      1,950.00                                028       55502020
        PREPARE STATEMENT IN ACCORDANCE WITH COURT ORDERS AND GUIDELINES.


    12/27/18  Fail, Garrett                        3.40      4,420.00                                028       55512895
        PREPARE STATEMENT IN ACCORDANCE WITH COURT ORDERS AND GUIDELINES.


    12/28/18  Fail, Garrett                        1.70      2,210.00                                028       55512878
        PREPARE STATEMENT IN ACCORDANCE WITH COURT ORDERS AND GUIDELINES.


    12/31/18  Skrzynski, Matthew                    0.50       395.00        028                               55554939
        DRAFT AND REVISE SUPPLEMENTAL DECLARATION IN CONNECTION WITH WEIL RETENTION.


    SUBTOTAL TASK 028 - Retention/Billing/Fee                      79.50        $58,855.00
    Applications: WGM:
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 419 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index


    11/12/18  Liou, Jessica                           0.50        497.50         029      55516338
        REVIEW AND RESPOND TO EMAILS FROM M-III AND B. PHELAN, AND WEIL TEAM RE SCHEDULES
        EXTENSION AND 2015.3 REPORT.


    11/26/18   Liou, Jessica                          1.00                          995.00           029       55427341
        REVISE DRAFT MOTION FOR EXTENSION TO FILE SCHEDULES.


    11/27/18  Liou, Jessica                           0.20       199.00      029          55427509
        REVIEW AND RESPOND TO EMAILS FROM M-III RE SCHEDULES AND ENVIRONMENTAL LIABILITIES.


    12/01/18   Diktaban, Catherine Allyn               1.50          840.00         029                        55584717
        REVISE MOTION TO EXTEND SCHEDULES / 2015.3 REPORTS (.5); RESEARCH RE: SAME (1.0).


    12/02/18   Diktaban, Catherine Allyn             0.40         224.00        029        55389960
        REVISE MOTION TO EXTEND TIME TO FILE SCHEDULES TO SEND TO CLIENT, UCC AND SKADDEN.


    12/03/18  Liou, Jessica                        1.00                             995.00           029       55383126
        REVIEW AND REVISE SCHEDULES EXTENSION MOTION.


    12/03/18   Diktaban, Catherine Allyn                1.30       728.00         029        55389872
        REVISE MOTION TO EXTEND TIME TO FILE SCHEDULES AND SOFAS (.6); CALL WITH M. KORYCKI RE:
        SCHEDULES AND SOFAS (.2); EMAILS TO CLIENT AND SKADDEN, AKIN, AND MILBANK RE: MOTION TO
        FURTHER EXTEND TIME TO FILE SCHEDULES AND SOFAS (.5).


    12/04/18  Miller, Jeri Leigh                     0.10                            79.00           029       55593391
        CALL WITH P. VAN GROLL RE: SCHEDULES AND SOFAS.


    12/05/18  Liou, Jessica                          0.50                           497.50           029       55386072
        CONFER WITH C. DIKTABAN RE SCHEDULES EXTENSION MOTION.


    12/05/18     Diktaban, Catherine Allyn                          1.60            896.00           029       55390107
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 420 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH S. BRAUNER FROM AKIN RE: SCHEDULES/SOFAS (.3); CONDUCT RESEARCH REA: SAME (1.0);
        REVISE MOTION TO EXTEND TIME TO FILE SCHEDULES, 2015.3 REPORT (.3).


    12/06/18  Singh, Sunny                                          0.60            720.00           029       55384985
        REVIEW SCHEDULES EXTENSION MOTION.


    12/06/18  Liou, Jessica                         2.90       2,885.50         029                            55381683
        REVIEW AND REVISE SCHEDULE EXTENSION MOTION (MULTIPLE DRAFTS) (2.6); EMAILS TO C.
        DIKTABAN RE SAME (.3).


    12/06/18   Apfel, Joshua H.                    1.30        1,274.00         029           55395794
        REVIEW AND COMMENT ON SCHEDULES AND SOFAS (.7); CONFER WITH MIII RE: SAME (.3); CONFER
        WITH O. PESHKO RE: SAME (.3).


    12/06/18  Diktaban, Catherine Allyn                   2.60       1,456.00          029         55389886
        CALL WITH J. LIOU RE: SCHEDULES AND SOFAS (.2); REVISE SAME (2.3); CALL WITH O. PESHKO RE:
        SCHEDULES (.1).


    12/06/18  Peshko, Olga F.                         1.30      1,196.00          029                          55356644
        CORRESPOND AND CALLS RE: SCHEDULES WITH M-III AND WEIL TEAM (.9); REVIEW SCHEDULE
        QUESTIONS (.4).


    12/06/18   Zaslav, Benjamin                       1.10          264.00       029        55398400
        ASSIST WITH PREPARATION, FILE AND SERVE MOTION OF DEBTORS FOR ENTRY OF ORDER FURTHER
        EXTENDING TIME TO FILE SCHEDULES OF ASSETS AND LIABILITIES, STATEMENTS OF FINANCIAL
        AFFAIRS, AND RULE 2015.3 FINANCIAL REPORTS.


    12/07/18  Apfel, Joshua H.                        0.40                          392.00           029       55395695
        CONFER WITH MIII RE: VARIOUS SCHEDULE AND SOFA INQUIRIES.


    12/07/18     Peshko, Olga F.                                    0.50            460.00           029       55388117
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 421 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPONDENCE RE: SCHEDULES AND CRITICAL VENDOR AGREEMENTS WITH M-III AND WEIL TEAM
        (.3); REVIEW COMMENTS TO SCHEDULES SPREADSHEET (.2).


    12/09/18  Apfel, Joshua H.                       0.30         294.00         029         55376671
        REVIEW AND RESPOND TO INQUIRIES ON SCHEDULES AND SOFAS (.2); CONFER WITH MIII AND O.
        PESHKO RE: SAME (.1).


    12/09/18  Diktaban, Catherine Allyn              0.60       336.00        029        55446934
        REVIEW OUTSANDING QUESTIONS M-III HAS TO POPULATE SCHEDULES AND PROVIDE RESPONSES.


    12/10/18  Apfel, Joshua H.                          2.30      2,254.00         029         55513031
        REVIEW AND RESPOND TO VARIOUS SCHEDULE AND SOFA INQUIRIES FROM MIII AND DELOITTE (1.6);
        CONFER WITH O. PESHKO RE: SAME (.3); FOLLOW-UP EMAILS WITH WITH MIII AND DELOITTE RE: SAME
        (.4).


    12/11/18  Peshko, Olga F.                     0.60                              552.00           029       55599174
        GUIDANCE AND CORRESPONDENCE ON SCHEDULES AND SOFAS.


    12/12/18   Diktaban, Catherine Allyn                2.10       1,176.00         029       55447111
        CALL WITH M. KORYCKI RE: SOFAS, CORPORATE GOVERNANCE MATTERS (.1); LOCATE INFORMATION
        RE: CORPORATE ORGANIZATION/STRUCTURE FOR AKIN AND EMAIL RESPONSES TO J. HILL (.6); CALL
        WITH M. KORYCKI RE: SOFAS AND CORPORATE GOVERNANCE MATTERS (.1); CALL RE: LEGAL ENTITY
        WALKTHROUGH WITH FTI, AKIN, WEIL, AND M-111 (1.1); CALL WITH M. KORYCKI RE: SOFAS AND
        CORPORATE GOVERNANCE MATTERS (.2).


    12/13/18  Diktaban, Catherine Allyn                0.10                          56.00           029       55446970
        CALL WITH O. PESHKO RE: SCHEDULES AND 2015.3 REPORT.


    12/15/18  Peshko, Olga F.                     0.40        368.00                                 029       55598442
        CORRESPOND REGARDING SOFAS AND SCHEDULES AND GLOBAL NOTES.


    12/16/18     Liou, Jessica                                      0.50            497.50           029       55449287
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 422 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFER WITH C. DIKTABAN RE DELOITTE AND SCHEDULES EXTENSION REPLY.


    12/17/18   Liou, Jessica                        1.30       1,293.50                              029       55468517
        SOFAS AND SCHEDULES CALL WITH DELOITTE AND M. SKRZYNSKI.


    12/17/18  Skrzynski, Matthew                    1.00        790.00                               029       55500829
        RESEARCH SCOPE OF DISCLOSURES IN CONNECTION WITH SCHEDULES/SOFAS.


    12/17/18 Fabsik, Paul                            2.30         862.50                             029       55447203
        CONDUCT RESEARCH RE: EXTENSION OF TIME TO FILE SCHEDULES.


    12/18/18  Liou, Jessica                         0.20                            199.00           029       55468870
        REVIEW AND RESPOND TO SOFA’S AND SCHEDULES EMAILS.


    12/18/18   Zaslav, Benjamin                        0.40         96.00        029         55492036
        ASSIST WITH PREPARATION, FILE AND SERVE CERTIFICATE OF NO OBJECTION RE: MOTION OF DEBTORS
        FOR ENTRY OF ORDER FURTHER EXTENDING TIME TO FILE SCHEDULES OF ASSETS AND LIABILITIES,
        STATEMENTS OF FINANCIAL AFFAIRS, AND RULE 2015.3 FINANCIAL REPORTS.


    12/19/18  Skrzynski, Matthew                     0.50       395.00                               029       55500937
        RESEARCH RE: DISCLOSURES IN CONNECTION WITH SCHEDULES/SOFAS.


    12/19/18     Apfel, Joshua H.                           3.50       3,430.00          029         55512981
        REVIEW AND RESPOND TO VARIOUS INQUIRES FROM MIII AND DELOITTE RE: SCHEDULES AND SOFA'S
        (1.9); CONFER WITH J. LIOU RE: SAME (.3); CONFER WITH O. PESHKO RE: SAME (.3); CONFER WITH V. YIU
        RE: SAME (.3); COORDINATE RE: SAME (.3); FOLLOW-UP EMAILS WITH SCHEDULES AND SOFAS TEAM RE:
        SAME (.4).


    12/19/18 Diktaban, Catherine Allyn                              0.50            280.00           029       55486552
        CONDUCT RESEARCH RE: SCHEDULES/SOFAS.


    12/19/18     Diktaban, Catherine Allyn                          0.80            448.00           029       55486603
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 423 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        RESEARCH RE: SCHEDULES AND SOFAS.


    12/19/18  Olvera, Rene A.                                       1.50            532.50           029       55530801
        RESEARCH SCHEDULES AND SOFAS.


    12/20/18  Skrzynski, Matthew                     2.80                         2,212.00           029       55501277
        RESEARCH IN CONNECTION WITH SCHEDULES/SOFAS.


    12/20/18  Diktaban, Catherine Allyn             1.60          896.00         029           55486563
        RESEARCH FOR SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS (0.5); EMAIL TO J. LIOU RE:
        SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS TEAM, AND M. KORYCKI (0.2); RESEARCH RE:
        SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS (0.7); CORRESPOND WITH M. KORYCKI RE:
        OUTSTANDING MONTHLY OPERATING REPORTS AND SCHEDULES ITEMS (0.2).


    12/20/18 Olvera, Rene A.                                        2.30            816.50           029       55530734
        CONDUCT RESEARCH RE: SCHEDULES AND SOFAS.


    12/20/18 Peene, Travis J.                                       0.40             96.00           029       55509748
        CONDUCT RESEARCH RE: SCHEDULES AND SOFAS.


    12/21/18  Liou, Jessica                            0.90        895.50       029            55515672
        CALL RE SCHEDULES AND SOFAS (.7); CONFER WITH M SKRZYNSKI RE RESEARCH FOR SOFA'S (.2).


    12/21/18  Skrzynski, Matthew                                    5.90          4,661.00           029       55501368
        RESEARCH RE: SCHEDULES/SOFAS.


    12/21/18    Apfel, Joshua H.                       2.30        2,254.00      029        55512984
        CALL WITH WEIL BFR TEAM RE: STRATEGY FOR REVIEW AND FINALIZING SCHEDULES AND SOFAS (.7);
        FOLLOW-UP DISCUSSIONS WITH M. SKRZYNSKI RE: SAME (.2); REVIEW DRAFT SCHEDULES AND SOFAS
        (.9); EMAIL CORRESPONDENCE WITH MIII AND DELOITTE RE: SAME (.5).


    12/21/18     Yiu, Vincent Chanhong                              0.70            612.50           029       55483369
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 424 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        TEAM CALL ON SOFAS.


    12/21/18   Diktaban, Catherine Allyn               1.30      728.00         029         55486698
        CONFERENCE CALL WITH WEIL SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS TEAM RE:
        REVIEW STRATEGY (0.6); RESEARCH RE: SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS TEAM
        (0.7).


    12/22/18  Diktaban, Catherine Allyn              0.20         112.00                             029       55486704
        CONFER WITH DELOITTE AND M. KORYCKI RE: CLAIMS LISTED ON SCHEDULE FS.


    12/23/18  Skrzynski, Matthew                                    0.80            632.00           029       55501380
        REVIEW DRAFT SOFAS/SOALS.


    12/23/18  Yiu, Vincent Chanhong                                 4.60          4,025.00           029       55511751
        REVIEW SCHEDULES AND SOFAS.


    12/23/18  Diktaban, Catherine Allyn                 3.20     1,792.00       029       55515349
        REVIEW MEMORANDUMS AND SUMMARIES OF INFORMATION CONTAINED IN SCHEDULES AND
        STATEMENTS OF FINANCIAL AFFAIRS (1.5); REVIEW INFORMATION REPORTED ON SCHEDULES AND
        STATEMENTS OF FINANCIAL AFFAIRS (1.7).


    12/24/18  Yiu, Vincent Chanhong                   9.00         7,875.00                          029       55511755
        REVIEW SCHEDULES FOR COMPLIANCE (6.4); REVIEW SOFAS (2.6).


    12/24/18   Diktaban, Catherine Allyn             2.10        1,176.00        029         55515620
        CONFER WITH M. SKRZYNSKI RE: STRATEGY FOR REVIEW THE SCHEDULES (.1); CONFER WITH M. LEW
        RE: REVIEW OF SCHEDULES AND OUTSTANDING MATTERS (.1); REVIEW INFORMATION FROM DELOITTE
        RE: GOVERNMENT (.3); RESEARCH FOR SCHEDULWS AND SOFAS (1.6).


    12/24/18  Peshko, Olga F.                          0.40        368.00        029         55568390
        CALL WITH V YIU RE: SCHEDULES (.3); CORRESPOND WITH M LEW RE: SHARED FOLDERS FOR REVIEW (.1).


    12/25/18     Yiu, Vincent Chanhong                              6.00          5,250.00           029       55510176
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 425 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW SOFA.


    12/26/18  Skrzynski, Matthew                       1.40      1,106.00        029                           55514944
        REVIEW DRAFT SOFAS/SOALS (.8); RESEARCH SCOPE OF DISCLOSURES IN CONNECTION WITH
        SCHEDULES/SOFAS (.6).


    12/26/18  Diktaban, Catherine Allyn              2.70      1,512.00       029           55515484
        REVIEW AND REVISE GLOBAL NOTES FOR THE STATEMENTS OF FINANCIAL AFFAIRS (1.3); REVIEW
        STATEMENTS OF FINANCIAL AFFAIRS FOR ALL DEBTORS (1.4).


    12/27/18  Skrzynski, Matthew                       7.40      5,846.00        029                           55514977
        REVIEW DRAFT SOFAS/SOALS (.3); RESEARCH SCOPE OF DISCLOSURES IN CONNECTION WITH
        SCHEDULES/SOFAS (7.1).


    12/27/18  Apfel, Joshua H.                       0.90                           882.00           029       55513050
        EMAILS RE: COMMENTS TO SCHEDULES AND SOFA'S.


    12/27/18  Yiu, Vincent Chanhong                                 0.90            787.50           029       55511343
        PREPARE COMMENTS AND SCHEDULES.


    12/27/18  Diktaban, Catherine Allyn                             1.60            896.00           029       55515562
        REVIEW STATEMENTS OF FINANCIAL AFFAIRS.


    12/27/18  Peshko, Olga F.                                       0.50            460.00           029       55505845
        CORRESPOND WITH WEIL TEAM RE: SCHEDULES.


    12/28/18  Liou, Jessica                        1.10         1,094.50        029          55515655
        CALL WITH WEIL TEAM RE SCHEDULES AND STATEMENTS (.6); CALL WITH DELOITTE, M-III AND WEIL
        RE SCHEDULES AND STATEMENTS (.5).


    12/28/18     Skrzynski, Matthew                                 5.30          4,187.00           029       55514971
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 426 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DRAFT SOFAS/SOALS; REVIEW AND REVISE GLOBAL NOTES TO SOFAS AND PROVIDE
        COMMENTS, AND DISCUSS SAME WITH M. LEW AND S. BROKKE.


    12/28/18  Apfel, Joshua H.                     1.40         1,372.00        029       55512986
        REVIEW WEIL COMMENTS TO DRAFT SCHEDULES AND SOFA'S (1.1); REVIEW EMAIL CORRESPONDENCE
        WTIH MIII RE: SAME (.3).


    12/28/18  Yiu, Vincent Chanhong                     1.60      1,400.00                           029       55511276
        CALL WITH M-3 AND DELOITTE (1.0); INTERNAL CALL ON SOFA/SOAL (.6).


    12/28/18   Diktaban, Catherine Allyn                2.20       1,232.00       029          55515615
        TALKING POINTS LIST FOR SCHEDULES CALL WITH DELOITTE AND WEIL (.1); ATTEND CONFERENCE
        WITH WEIL TEAM (.6); ATTEND CONFERENCE WITH DELOITTE RE: SCHEDULES AND STATEMENTS OF
        FINANCIAL AFFAIRS (1.1); REVISE SOFA GLOBAL NOTES AND CIRCULATE TO THE TEAM (.3); FURTHER
        REVISE SOFA GLOBAL NOTES (.1).


    12/28/18   Peshko, Olga F.                        4.90       4,508.00         029        55568246
        REVIEW DRAFT SCHEDULES AND NOTES TO SAME AND DRAFT COMMENTS AND QUESTIONS (3.2); CALL
        WITH WEIL TEAM ON SCHEDULES AND SOFAS (.6); CALL WITH DELOITTE AND M-II RE: SCHEDULES AND
        SOFAS (1.1).


    12/30/18  Skrzynski, Matthew                       5.10      4,029.00       029          55514901
        RESEARCH SCOPE OF DISCLOSURES IN CONNECTION WITH SCHEDULES/SOFAS AND DRAFT
        RECOMMENDATION FOR J. LIOU REVIEW (3.1); REVIEW DRAFT GLOBAL NOTES TO SOFAS/SOALS (2.0).


    12/30/18  Apfel, Joshua H.                        3.40         3,332.00       029        55513103
        CALL WITH M. SKRZYNSKI RE: SOFA OUTSTANDING ISSUES (.7); REVIEW AND PROVIDE ADDITIONAL
        COMMENTS TO DRAFT SOFA'S (2.7).


    12/31/18  Diktaban, Catherine Allyn              2.70                         1,512.00           029       55516063
        REVIEW DRAFT STATEMENTS OF FINANCIAL AFFAIRS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 427 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
    SUBTOTAL TASK 029 - Schedules/Statement of                    125.30        $97,016.00
    Financial Affairs:

    12/01/18   Goldring, Stuart J.                  0.30       480.00          031       55342536
        EMAIL EXCHANGE RE: COMMENTS TO DRAFT GOING CONCERN APA (.2); EMAIL EXCHANGE WITH E.
        TZAVELIS RE: RECENT TRANSACTIONS (.1).


    12/01/18  Marcus, Jacqueline                   0.30                             412.50           031       55340723
        REVIEW DELOITTE MEMO RE: RECENT TRANSACTIONS.


    12/01/18  Remijan, Eric D.                                      2.10          2,089.50           031       55342330
        REVIEW AND COMMENT ON THE APA.


    12/02/18   Goldring, Stuart J.                                  0.10            160.00           031       55373218
        EMAIL EXCHANGE RE: DRAFT SALE AGREEMENT.


    12/02/18  Remijan, Eric D.                     1.80      1,791.00         031                              55341332
        REVIEW AND COMMENT ON THE APA AND THE DISCLOSURE SCHEDULES (.5); ANALYZE G
        REORGANIZATION AND INTERCOMPANY GAIN ISSUES (1.3).


    12/03/18  Hoenig, Mark                                          2.00          3,050.00           031       55385349
        REVIEW APA.


    12/03/18  Goldring, Stuart J.                      0.90      1,440.00           031      55373230
        CALL WITH P. WESSEL AND Y. REICH RE: TREATMENT OF STOCK COMPENSATION (.4); FURTHER DISCUSS
        SAME WITH P. WESSEL (.2); CONSIDER DRAFT AGREEMENT FOR SALE OF ASSETS (.3).


    12/03/18  Remijan, Eric D.                       0.50         497.50        031       55340873
        REVIEW AND COMMENT ON THE CREDIT CARD APA (.4); REVIEW ESL APA DISCLOSURE SCHEDULES (.1).


    12/03/18  Miller, Jeri Leigh                      0.10                           79.00           031       55342666
        RETURN CALL OF M. NARCISO RE: CALIFORNIA FRANCHISE TAX.
           18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 428 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18  Hoenig, Mark                            4.10        6,252.50                           031       55385704
        REVIEW APA (1.9); TAX PROFILE DEVELOPMENT AND ANALYSIS (2.2).


    12/04/18  Goldring, Stuart J.                      0.80       1,280.00        031            55373014
        REVIEW DRAFT 10Q AND INCOME TAX FOOTNOTE (.4); EMAIL EXCHANGE WITH E. TZAVELIS AND M.
        HOENIG RE: TAX ANALYSIS (.2); EMAIL EXCHANGES WITH AKIN TAX (.1) AND CLEARY (.1) RE: TAX
        INFORMATION.


    12/04/18   Remijan, Eric D.                       1.20        1,194.00         031        55343163
        REVIEW ESL TAX COMMENTS ON THE APA (.8); REVIEW DRAFT 10-Q (.2); REVIEW TAX BASIS BALANCE
        SHEET (.2).


    12/05/18  Hoenig, Mark                           5.10      7,777.50                              031       55385013
        CONTRACT REVIEW (4.1); TAX PROFILE DEVELOPMENT AND ANALYSIS (1.0).


    12/05/18  Goldring, Stuart J.                       1.00        1,600.00      031       55373391
        CONFER WITH M. HOENIG RE: THE DRAFT GOING CONCERN BID AGREEMENT AND STRUCTURE (.5); CALL
        WITH M. HOENIG, LAZARD, E. REMIJAN AND E. ALLISON RE: TAX PLANNING RELATING TO SALE
        PROCESS (.5).


    12/05/18  Marcus, Jacqueline                    0.50         687.50                              031       55383298
        CONFERENCE CALL WITH B. AEBERSOLD AND M. HOENIG RE: NOL.


    12/05/18  Remijan, Eric D.                            4.50      4,477.50      031         55353065
        REVIEW AND COMMENT ON ESL APA (2.6); REVIEW DRAFT 10-Q (.9); CONFERENCES WITH WEIL TEAM
        AND LAZARD RE: NOLS (.7); ANALYZE NOL ISSUES (.3).


    12/05/18    Allison, Elisabeth M.                     1.00         690.00        031       55381872
        CALL WITH S. GOLDRING, M. HOENIG, E. REMIJAN, J. MARCUS, B. AEBERSOLD, L. QUAINTANCE AND J.
        WOOTEN RE: PRESERVATION OF NOLS (.5); DISCUSSION WITH S. GOLDRING, M. HOENIG AND E. REMIJAN
        RE: 382(L)(5) ANALYSIS (.5).


    12/05/18     Shub, Lorraine                                     3.00          2,070.00           031       55368261
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 429 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        INTERNAL CALL WITH WEIL TAX TEAM RE: ESL APA (1.0); REVIEW ESL APA MARKUP AND DRAFT
        ISSUES LIST (1.8); COMMUNICATE WITH CORPORATE TEAM RE: SHIP CLOSING DELIVERABLES (.2).


    12/06/18  Hoenig, Mark                          3.10                          4,727.50           031       55385891
        TAX PROFILE ANALYSIS AND TRANSACTION PLANNING.


    12/06/18  Goldring, Stuart J.                   0.20         320.00       031                              55372993
        CALL WITH WEIL TAX AND LAZARD RE: TAX ANALYSIS RE: ALTERNATIVE STRUCTURES.


    12/06/18  Marcus, Jacqueline                      0.60       825.00         031         55382957
        FOLLOW UP CONFERENCE CALL WITH M. HOENIG, B. AEBERSOLD, ETC. RE: PRESERVATION OF NOLS (.6).


    12/06/18  Remijan, Eric D.                          2.40      2,388.00       031           55361694
        REVIEW AND COMMENT ON ESL APA ISSUES LIST (.5); REVIEW AND COMMENT ON DRAFT 10-Q (.9);
        CONFERENCES WITH WEIL TEAM AND LAZARD RE: NOLS (.6); ANALYZE NOL ISSUES (.4).


    12/06/18    Allison, Elisabeth M.                     1.50       1,035.00        031        55380804
        CALL WITH S. GOLDRING, M. HOENIG, E. REMIJAN, J. MARCUS, J. WOOTEN, B. AEBERSOLD AND L.
        QUAINTANCE RE: NOL PRESERVATION AND SECTION 382 (.6); MEET WITH M. HOENIG AND E. REMIJAN
        RE: 10-Q (.3); REVIEW 10-Q DRAFT (.6).


    12/07/18 Hoenig, Mark                           4.50      6,862.50                               031       55385248
        CONDUCT DOCUMENT REVIEW (2.5) AND ASSOCIATED TAX ANALYSIS (2.0).


    12/07/18  Remijan, Eric D.                       1.50      1,492.50        031          55366008
        REVIEW AND COMMENT ON APAS (.7); WEEKLY UPDATE CALL WITH WEIL TAX, DELOITTE, FTI, AKIN
        AND SEARS TAX (.6); ANALYZE NOL ISSUES (.2).


    12/07/18  Allison, Elisabeth M.                       0.60      414.00           031          55380904
        CALL WITH S. GOLDRING, M. HOENIG, E. REMIJAN, L. MEERSCHAERT, E. TZAVERLIS, B. COLLINS, D.
        STEINBERG, H. JACOBSON, S. JOFFE AND B. MORRIS RE: WEEKLY TAX CALL.


    12/08/18     Remijan, Eric D.                                   1.40          1,393.00           031       55367069
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 430 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND COMMENT ON APAS.


    12/09/18   Marcus, Jacqueline                     0.20       275.00                              031       55383268
        EMAIL S. GOLDRING AND M. HOENIG RE: RESTRUCTURING COMMITTEE.


    12/09/18  Remijan, Eric D.                                      0.60            597.00           031       55367839
        REVIEW DRAFT10-Q.


    12/10/18  Hoenig, Mark                         5.90       8,997.50      031                                55436141
        REVIEW COMMITTEE PRESENTATION RE: TAX ANALYSIS AND TRANSACTION ALTERNATIVES.


    12/10/18  Remijan, Eric D.                        3.50        3,482.50         031       55398461
        REVIEW AND COMMENT ON DRAFT10-Q (.2); REVIEW APA ISSUES LIST (.2); ANALYZE AND SUMMARIZE
        TAX ATTRIBUTE UTILIZATION STRUCTURES (3.1).


    12/11/18  Goldring, Stuart J.                      1.00        1,600.00        031        55428443
        CALL WITH G. DANILOW RE: BID CONSIDERATIONS (.2); CALL WITH M. HOENIG IN PREPARATION FOR
        RESTRUCTURING COMMITTEE MEETING (.6); REVIEW M. HOENIG EMAILS RE: COMMITTEE MEETING (.2).


    12/11/18   Remijan, Eric D.                        2.40       2,388.00       031        55402677
        REVIEW APA ISSUES LIST (.2); ANALYZE AND SUMMARIZE TAX ATTRIBUTE UTILIZATION STRUCTURES
        (2.2).


    12/11/18     Allison, Elisabeth M.                   1.50       1,035.00         031        55436780
        CALL WITH M. HOENIG, S. GOLDRING, E. REMIJAN, E.TZAVELIS AND B. COLLINS RE: TAX ATTRIBUTES
        (1.0); REVIEW RESTRUCTURING COMMITTEE MATERIALS (.5).


    12/12/18  Hoenig, Mark                                          1.80          2,745.00           031       55413684
        TAX PROFILE DEVELOPMENT.


    12/12/18  Goldring, Stuart J.                   0.20                            320.00           031       55428148
        REVIEW EMAIL EXCHANGES RE: CURRENT BID STATUS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 431 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18  Remijan, Eric D.                        1.60      1,592.00       031         55412990
        UPDATE CALLS WITH BLUE ADVISORS AND WEIL M&A TEAM; CORRESPOND WITH WEIL TEAM AND
        DELOITTE RE: TAX ATTRIBUTE UTILIZATION STRUCTURES, M&A PROCESS AND TRANSFER TAX ISSUES.


    12/13/18  Hoenig, Mark                                          3.70          5,642.50           031       55423871
        TAX PROFILE DEVELOPMENT AND ANALYSIS.


    12/13/18  Goldring, Stuart J.                    1.40       2,240.00        031                            55428523
        CALL WITH DELOITTE AND WEIL TAX RE: TAX ANALYSIS OF ALTERNATIVE SALE STRUCTURES.


    12/13/18 Remijan, Eric D.                       1.50                          1,492.50           031       55426345
        ANALYZE TAX ATTRIBUTE UTILIZATION STRUCTURES.


    12/13/18  Allison, Elisabeth M.                       1.30         897.00         031       55439116
        CALL WITH M. HOENIG, S. GOLDRING, E. REMIJAN, E. TZAVERLIS, B. COLLINS AND M. BROWNING RE:
        NEW MODEL FOR TAX ATTRIBUTES.


    12/14/18  Hoenig, Mark                                          3.80          5,795.00           031       55424967
        TAX PROFILE DEVELOPMENT AND ANALYSIS.


    12/14/18   Goldring, Stuart J.                      1.90      3,040.00       031                           55428541
        PARTICIPATE ON WEEKLY CALL (.8); PARTICIPATE ON TAX UPDATE CALL WITH DELOITTE AND
        COMPANY (1.1).


    12/14/18   Allison, Elisabeth M.                      1.90        1,311.00        031          55439048
        CALL WITH M. HOENIG, S. GOLDRING, E. REMIJAN, E. TZAVELIS, B. COLLINS, M. BROWNING, FTI, AKIN
        GUMP RE: WEEKLY TAX UPDATE CALLS (.9); CALL WITH M. HOENIG, S. GOLDRING, E. REMIJAN, E.
        TZAVELIS, B. COLLINS, M. BROWNING, L. MEERSCHAERT, R. BOYLE AND SEARS COMMITTEE RE:
        ASSESSING BIDS AND NEW MODEL (1.0).


    12/15/18  Remijan, Eric D.                     0.80                             796.00           031       55426712
        REVIEW AND COMMENT ON THE AUCTION DRAFT APA.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 432 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/16/18 Hoenig, Mark                         3.20      4,880.00                                 031       55436328
        CONDUCT DOCUMENT REVIEW AND TAX ATTRIBUTE TRANSFER MATTERS.


    12/16/18  Remijan, Eric D.                                      2.60          2,587.00           031       55428113
        REVIEW AND COMMENT ON ESL APA.


    12/17/18  Hoenig, Mark                           4.60                         7,015.00           031       55481588
        TAX PROFILE DEVELOPMENT (1.7) AND CONTRACT REVIEW (2.9).


    12/17/18   Goldring, Stuart J.                   0.40       640.00       031                               55489323
        EMAIL EXCHANGE WITH L. SHUB RE: DRAFT MARKUP OF GOING CONCERN AGREEMENT.


    12/17/18  Remijan, Eric D.                                      1.20          1,194.00           031       55454833
        REVIEW AND COMMENT ON ESL APA.


    12/17/18  Shub, Lorraine                            3.00        2,070.00                         031       55484015
        COMPILE ISSUES LIST FOR M. HOENIG, S. GOLDRING AND E. REMIJAN.


    12/18/18 Hoenig, Mark                            4.80      7,320.00                              031       55481743
        CONDUCT DOCUMENT REVIEW (2.9); TAX PROFILE DEVELOPMENT (1.9).


    12/18/18  Goldring, Stuart J.                       3.20      5,120.00       031        55489886
        REVIEW AND COMMENT ON TAX MARK UP OF GOING CONCERN AGREEMENT, INCLUDING EMAIL
        EXCHANGES RE: SAME (2.2); CALL WITH DELOITTE, LAZARD AND WEIL TAX RE: VALUATION AND TAX
        ANALYSIS OF ALTERNATIVE SALE SCENARIOS (1.0).


    12/18/18  Remijan, Eric D.                       2.10       2,089.50       031         55464734
        REVIEW AND COMMENT ON ESL APA (1.1); CONFERENCE WITH WEIL TAX, LAZARD AND DELOITTE
        REGARIDNG NOL MODELING (1.0).


    12/19/18     Hoenig, Mark                                       3.30          5,032.50           031       55481537
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 433 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        TAX PROFILE DEVELOPMENT (1.0); APA REVIEW (2.3).


    12/19/18   Goldring, Stuart J.                     1.00       1,600.00       031       55489770
        EMAIL EXCHANGE WITH M. HOENIG RE: DRAFT GOING CONCERN APA (.5); REVIEW FURTHER REVISIONS
        RE: SAME (.2); EMAIL EXCHANGE WITH DELOITTE AND M. HOENIG RE: NEW DATA ROOM DOCUMENT
        (.3).


    12/19/18  Remijan, Eric D.                                      1.70          1,691.50           031       55467516
        REVIEW AND COMMENT ON ESL APA.


    12/20/18  Hoenig, Mark                             2.90                       4,422.50           031       55489711
        REVIEW APA (1.8); REVIEW AGENCY AGREEMENT (1.1).


    12/20/18  Goldring, Stuart J.                       7.10      11,360.00        031         55490002
        REVIEW AND COMMENT ON DRAFT AGENCY LIQUIDATION AGREEMENT (1.0); REVIEW AND COMMENT
        ON DRAFT TAX REVISIONS TO SAME (1.1); CONSIDER POTENTIAL STOCK RESCISSION (2.5); EMAIL
        EXCHANGES AND CALL WITH DELOITTE AND M. HOENIG RE: TAX ANALYSIS AND WEEKLY TAX CALL
        WITH AKIN AND FTI (1.2); EMAIL EXCHANGES WITH DELOITTE AND M. HOENIG RE: BIDDER DILIGENCE
        REQUEST (.9); EMAIL EXCHANGES RE: COMMENTS TO DRAFT GOING CONCERN APA (.4).


    12/20/18  Remijan, Eric D.                         5.40    5,373.00         031           55482492
        REVIEW AND COMMENT ON ESL APA (1.7); REVIEW AND COMMENT ON APA ISSUES LIST (.5); REVIEW
        AND COMMENT ON AGENCY AGREEMENT (2.5); REVIEW AND COMMENT ON AUCTION APA DISCLOSURE
        SCHEDULES (.4); ANALYZE SHC STOCK OWNERSHIP (.3).


    12/21/18   Goldring, Stuart J.                     2.50       4,000.00        031         55489408
        EMAIL EXCHANGES WITH M. HOENIG RE: GOING CONCERN ISSUES LIST (.2); CALL WITH M. HOENIG RE:
        POTENTIAL STOCK RESCISSION (.6); EMAIL EXCHANGE WITH L. MEERSCHAERT, R. BOYLE, DELOITTE
        AND M. HOENIG RE: UPCOMING HONG KONG TAX PAYMENT (.7); REPLY TO D. STEINBERG AND H.
        JACOBSON RE: SAME (.4); REVIEW AND COMMENT ON DRAFT AGENCY LIQUIDATION AGREEMENT (.2);
        REVIEW DRAFT CREDIT CARD AGREEMENT AND COMMENTS (.4).


    12/21/18     Remijan, Eric D.                                   5.50          5,472.50           031       55482827
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 434 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW AND COMMENT ON ESL APA (2.0); CONFERENCE WITH WEIL TEAM, LAZARD, MIII AND SEARS
        RE: APA ISSUES LIST (.7); REVIEW AND COMMENT ON AGENCY AGREEMENT (.4); ANALYZE RESCISSION
        ISSUES (.4); REVIEW AND COMMENT ON CREDIT CARD CLAIMS APA (.8); DRAFT ESL APA SUMMARY
        (1.2).


    12/22/18   Goldring, Stuart J.                 0.40           640.00       031          55489902
        EMAIL EXCHANGE RE: DRAFT CREDIT CARD AGREEMENT (.2), AND TRANSFERS TAX ESTIMATES (.2).


    12/22/18  Remijan, Eric D.                     0.70          696.50       031            55483669
        REVIEW AND COMMENT ON CREDIT CARD CLAIMS APA (.3); ANALYZE TRANSFER TAX ISSUES (.4).


    12/23/18  Hoenig, Mark                               3.50      5,337.50                          031       55489319
        PRESENTATION RE: APA (2.5); ISSUES RELATING TO TRANSACTION TAXES (1.0).


    12/23/18   Goldring, Stuart J.                   1.70       2,720.00        031       55532323
        EMAIL EXCHANGE RE: TRANSFER TAX ESTIMATES, AND CONSIDER SAME (.2); REVIEW AND COMMENT
        ON DRAFT SUMMARY OF GOING CONCERN BID AGREEMENT (1.1); EMAIL EXCHANGE RE: POSSIBLE
        PURCHASE PRICE ALLOCATION (.4).


    12/23/18  Remijan, Eric D.                       0.60       597.00        031                              55484562
        REVIEW AND COMMENT ON ESL APA SUMMARY (.3); ANALYZE TRANSFER TAX ISSUES (.3).


    12/24/18  Remijan, Eric D.                         0.90        895.50      031       55497700
        ANALYZE PURCHASE PRICE ALLOCATION ISSUES (.2); REVIEW AND COMMENT ON ESCROW AGREEMENT
        (.7).


    12/26/18 Hoenig, Mark                            2.90                         4,422.50           031       55529204
        CONDUCT TAX PROFILE AND TRANSITION ANALYSIS.


    12/26/18     Goldring, Stuart J.                                2.20          3,520.00           031       55532442
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 435 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DRAFT DELOITTE TAX STRUCTURE ANALYSIS (.3); DISCUSS SAME WITH M. HOENIG (.1); EMAIL
        EXCHANGE WITH E. TZAVELIS RE: SAME (.3); REVIEW N. MUNZ STATUS EMAIL (.1); CONSIDER
        POTENTIAL STOCK RESCISSION (.3); CALL WITH DELOITTE TAX RE: TAX STRUCTURE ANALYSIS (1.1).


    12/26/18  Remijan, Eric D.                                      0.50            497.50           031       55503151
        REVIEW TAX ATTRIBUTE MODEL.


    12/27/18  Hoenig, Mark                             4.20      6,405.00                            031       55528826
        REVIEW APA (1.3); TAX PROFILE DEVELOPMENT AND PRESENTATION (2.9).


    12/27/18     Goldring, Stuart J.                     3.40       5,440.00        031        55532468
        DISCUSS DRAFT TAX ANALYSIS WITH M. HOENIG AND EMAILS TO WEIL WORKING GROUP RE: SAME
        (1.3); EMAIL EXCHANGE WITH DELOITTE RE: SAME (.2); CALL WITH CLEARY AND M. HOENIG RE:
        PROPOSED BID AGREEMENT (.3); DISCUSS SAME FURTHER WITH M. HOENIG (.3); DISCUSS DRAFT TAX
        ANALYSIS WITH M. HOENIG (.1); EMAIL EXCHANGES WITH DELOITTE RE: TAX ANALYSIS (.4); FURTHER
        REVIEW AND COMMENT ON DRAFT TAX ANALYSIS (.8).


    12/27/18  Remijan, Eric D.                      2.10       2,089.50      031                               55511654
        REVIEW AND COMMENT ON TAX ATTRIBUTE MODEL (1.6); REVIEW AND COMMENT ON ESL APA
        ESCROW AGREEMENT (.3); REVIEW AND COMMENT ON SHS DISCLOSURE SCHEDULES (.2).


    12/28/18  Hoenig, Mark                          2.90      4,422.50                               031       55529272
        TAX ANALYSIS AND PROFILE FOR RESTRUCTURING PREPARATION.


    12/28/18   Goldring, Stuart J.                        5.60      8,960.00          031       55532424
        CALL WITH DELOITTE AND M. HOENIG RE: TAX ANALYSIS (.8); WEEKLY TAX CALL WITH AKIN TAX, FTI
        AND DELOITTE (.6); FURTHER DISCUSSION WITH DELOITTE, M. HOENIG, E. REMIJAN AND E. ALLISON RE:
        SAME (.5); FURTHER DISCUSS SAME WITH M. HOENIG (.2); DRAFT AND SEND EMAIL TO R. SCHROCK AND
        OTHERS RE: SAME (.5); TAX DILIGENCE CALL WITH DELOITTE, M. HOENIG, CLEARY TAX AND PWC
        RELATING TO PENDING BID (.8); FURTHER CALL WITH DELOITTE RE: SAME (.4); FOLLOW-UP RE: SECTION
        382 ANALYSIS (.1); REVIEW EMAILS RE: BID PROCESS AND FOLLOW-UP RE: SAME (.3); REVIEW
        SUBMITTED BIDS (1.4).


    12/28/18     Remijan, Eric D.                                   5.50          5,472.50           031       55511941
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 436 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCES WITH WEIL TEAM, AKIN TAX, FTI, SEARS TAX, DELOITTE AND CLEARY TAX RE: TAX
        ATTRIBUTES AND OTHER TAX ISSUES (2.4); REVIEW VARIOUS BID DOCUMENTS (3.1).


    12/28/18   Allison, Elisabeth M.                     2.60        1,794.00         031         55522112
        CALL WITH DELOITTE, WEIL TAX, FTI AND AKIN RE: WEEKLY UPDATE CALL (.6); CALL WITH S.
        GOLDRING, E. REMIJAN AND E. TZAVELIS RE: PREPARE FOR CALL WITH CLEARY RE: SEARS TAX
        INFORMATION (.8); CALL WITH M. HOENIG, E. REMIJAN, S. GOLDRING, E. TZAVELIS AND J. REICH RE: ESL
        TAX INFORMATION REQUESTS (1.2).


    12/29/18     Goldring, Stuart J.                    2.50         4,000.00         031          55532284
        REVIEW DRAFT BIDS (.5); REVIEW AND COMMENT ON DRAFT ISSUES LIST ON DRAFT BID AGREEMENTS
        (1.2); EMAIL EXCHANGES WITH M. HOENIG, E. REMIJAN, L. SHUB AND E. ALLISON RE: SAME (.7); EMAIL
        EXCHANGE WITH S. SINGH AND OTHERS RE: DRAFT TAX ANALYSIS (.1).


    12/29/18  Remijan, Eric D.                    5.80                            5,771.00           031       55512402
        REVIEW AND COMMENT ON VARIOUS BID DOCUMENTS.


    12/29/18   Allison, Elisabeth M.               3.40      2,346.00      031        55521119
        REVIEW AUCTION BID ASSET PURCHASE AGREEMENT AND AGENCY AGREEMENT TO PREPARE TAX
        ISSUES LIST.


    12/29/18  Diktaban, Catherine Allyn                 0.40           224.00          031                     55515630
        REVIEW EMAIL FROM Z. BLAIR (CLIENT) RE: TAX ISSUES (.3); EMAIL G. FAIL RE: SAME (.1).


    12/30/18  Goldring, Stuart J.                    0.20        320.00                              031       55532699
        DRAFT AND SEND EMAIL TO DELOITTE RE: DRAFT TAX ANALYSIS.


    12/30/18  Remijan, Eric D.                    0.20                              199.00           031       55514871
        REVIEW AND COMMENT ON VARIOUS BID DOCUMENTS.


    12/31/18     Goldring, Stuart J.                                1.40          2,240.00           031       55532343
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 437 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH MANAGEMENT AND WORKING GROUP RE: GOING CONCERN BID (1.2); EMAIL EXCHANGE
        WITH M. HOENIG AND E. REMIJAN RE: SAME (.2).


    12/31/18   Remijan, Eric D.                        2.50       2,487.50         031       55515803
         NON-ESL BID PROCESS CALL (.5); REVIEW AND COMMENT ON ESL BID ISSUES LIST AND CONFERENCE
        WITH WEIL TEAM, SEARS, LAZARD AND MIII RE: SAME (2.0).


    12/31/18  Allison, Elisabeth M.                     2.20      1,518.00         031          55520967
        CALL WITH SEARS ADVISOR TEAM RE: CASE UPDATES (.5); CALL WITH SEARS ADVISOR TEAM RE:
        NON-ESL AUCTION BIDS (.5); CALL WITH SEARS ADVISOR TEAM RE: REVISED ESL BID ISSUES LIST (1.2).


    SUBTOTAL TASK 031 - Tax Issues:                               192.90       $244,615.00

    11/12/18   Liou, Jessica                                        1.20          1,194.00           032       55516337
        PARTICIPATE IN UCC MEETING.


    12/01/18  Liou, Jessica                            2.60      2,587.00        032          55383061
        CALL WITH R. SCHROCK, R. RIECKER AND M. MEGHJI RE INFORMATION REQUESTS FOR UCC (.6); REVIEW
        AND REVISE WIND DOWN MATERIALS FOR UCC AND DISCUSS WITH A. GOLDINSTEIN AND N. HWANGPO
        QUESTIONS RE DIP FOR SAME (2.0).


    12/03/18  Nettleton, Stacy                      1.20      1,350.00        032                              55388493
        RESPOND TO OUTSTANDING PRIORITY REQUESTS AND FOLLOW-UP WITH CLIENT RE SAME.


    12/03/18  Sytsma, Elizabeth                        5.50      4,812.50       032                            55387298
        PREPARE FOR SINHA INTERVIEW (.3); REVIEW AND ANALYZE D&P DOCUMENTS FOR INTERVIEW
        PREPARATION (5.2).


    12/04/18  Hwangpo, Natasha                                      0.30            285.00           032       55381360
        CORRESPOND WITH WEIL TEAM RE UCC DECK.


    12/05/18     Bond, W. Michael                                   0.60            960.00           032       55594571
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 438 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR AND PARTICIPATE ON WEEKLY UCC ADVISOR CALL.


    12/05/18  Nettleton, Stacy                     2.30         2,587.50         032                           55388372
        ATTN UCC FOLLOW UP DEMANDS AND RESPONSE TO SAME (1.3); CALLS RE SAME (1.0).


    12/05/18    Hwangpo, Natasha                     0.50         475.00       032         55381285
        CORRESPOND WITH WEIL TEAM RE KCD DILIGENCE (.3); CORRESPOND WITH SAME RE UCC DILIGENCE RE
        KCD (.2).


    12/06/18  Hwangpo, Natasha                       0.30                           285.00           032       55381209
        CORRESPOND WITH AKIN, WEIL TEAM RE UCC DILIGENCE.


    12/07/18  Skrzynski, Matthew                    1.60        1,264.00                             032       55396504
        RESPOND TO AND TRACK DILIGENCE REQUESTS BY UCC AND ITS ADVISORS.


    12/07/18  Hwangpo, Natasha                        0.40        380.00        032                            55381220
        CORRESPOND WITH WEIL TEAM RE UCC DILIGENCE (.1); CORRESPOND WITH AKIN RE SAME (.2);
        CORRESPOND WITH SAME RE STANDING CALLS (.1).


    12/08/18  Fail, Garrett                                         0.50            650.00           032       55367209
        CALL WITH UCC ADVISORS.


    12/08/18  Liou, Jessica                                         0.50            497.50           032       55381096
        CALL WITH UCC ADVISORS.


    12/08/18   Lewitt, Alexander G.                                 0.60            336.00           032       55367280
        PARTICIPATE ON UCC ADVISOR CALL.


    12/08/18  Hwangpo, Natasha                      0.50                            475.00           032       55383453
        CALL WITH UCC ADVISORS RE GO FORWARD PROCESS.


    12/10/18     Marcus, Jacqueline                                 1.60          2,200.00           032       55423559
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 439 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONFERENCE CALL WITH MIII, AKIN, HOULIHAN AND FTI TEAMS RE: SRAC CASH FLOWS (1.3);
        PARTICIPATION IN UCC ADVISORS' CALL WITH R. SCHROCK, S. SINGH (.3).


    12/10/18   Fail, Garrett                            0.30       390.00                            032       55426481
        PARTICIPATE ON UCC ADVISOR CALL (.2) EMAILS RE CREDITOR INQUIRIES (.1).


    12/10/18  Liou, Jessica                         0.50         497.50          032          55427184
        REVIEW AND RESPOND TO EMAILS WITH CLIENT AND J. MARCUS RE 341 MEETING (.2); CALL WITH UCC
        ADVISORS (.3).


    12/10/18  Bui, Phong T.                         0.10                             69.00           032       55730072
        COORDINATE RESPONSE TO UCC REQUEST RE DISSOLVED SUBS.


    12/10/18   Van Groll, Paloma                                    1.00            875.00           032       55723931
        PARTICIPATE ON UCC ADVISOR CALL.


    12/10/18     Diktaban, Catherine Allyn                1.10         616.00          032       55447266
        CALLS WITH M. KORYCKI RE: AKIN INFORMATION REQUESTS (.2); CONFERENCE WITH P. BUI RE:
        INFORMATION TO BE SENT TO AKIN (.4); EMAIL FOR J. HILL TO N. HWANGPO, P. BUI, AND M. KORYCKI
        (.2); COORDINATE OBTAINING INFORMATION FOR PREPEITITON DEBT REVIEW (.3).


    12/10/18  DiDonato, Philip                                      0.50            280.00           032       55397206
        CONFERENCE CALL WITH UCC ADVISORS.


    12/10/18  Hwangpo, Natasha                                      0.30            285.00           032       55442650
        CALL WITH UCC ADVISORS RE UPDATE CALL.


    12/10/18   Kleissler, Matthew                     0.60                          144.00           032       55509747
        ASSIST WITH PREPARATION OF MATERIALS FOR 341 MEETING.


    12/11/18  Schrock, Ray C.                      3.80       5,890.00                               032       55437586
        ATTEND MEETINGS WITH UCC AND STAKEHOLDERS RE SALE PROCESS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 440 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Mishkin, Jessie B.                                    0.20            210.00           032       55436210
        CALL WITH UCC COUNSEL.


    12/11/18  Liou, Jessica                          0.80                           796.00           032       55427260
        MEET WITH UCC ADVISORS AND ESL ADVISORS RE ESL BID.


    12/12/18  Singh, Sunny                                          0.70            840.00           032       55436617
        EMAILS RE: MEETING WITH UCC.


    12/13/18  Singh, Sunny                                          2.50          3,000.00           032       55443594
        MEET WITH UCC ADVISORS RE: SALE PROCESS.


    12/13/18  Schrock, Ray C.                                       1.50          2,325.00           032       55437674
        ATTEND NUMEROUS CALLS WITH STAKEHOLDERS.


    12/13/18  Hwangpo, Natasha                        3.50      3,325.00      032         55442048
        ATTEND MEETING WITH UCC RE WINDDOWN ANALYSIS (2.8); ATTEND MEETING WITH WEIL TEAM RE
        ADD UP RE SAME (.3); CORRESPOND WITH SAME RE MEETING MATERIALS (.4).


    12/14/18  Hwangpo, Natasha                      0.30         285.00                              032       55443162
        CORRESPOND WITH WEIL TEAM RE RESPONSE LETTER RE PROCESS.


    12/15/18  Hwangpo, Natasha                         2.30      2,185.00       032          55442905
        REVIEW AND REVISE UCC RESPONSE LETTER (2.0); REVIEW AND ANALYZE UCC LETTER (.2); CORRESPOND
        WITH WEIL TEAM RE SAME (.1).


    12/16/18  Singh, Sunny                                          1.10          1,320.00           032       55438408
        REVIEW AND REVISE LETTER TO UCC.


    12/16/18   Schrock, Ray C.                     1.50                           2,325.00           032       55631291
        DRAFT, REVIEW AND COMMENT ON RESPONSE LETTER TO UCC.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 441 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/16/18   Diktaban, Catherine Allyn                3.50       1,960.00        032         55486491
        REVIEW AKIN’S LETTER RE: DEBTOR’S ALTERNATIVES FOR REPLY (.2); DRAFT REPLY TO UCC’S
        OBJECTION (2.0); RESEARCH RE: REPLY TO UCC OBJECTION TO EXTENSION OF TIME TO FILE SCHEDULES
        (1.3).


    12/16/18  Hwangpo, Natasha                         1.60      1,520.00       032                            55443226
        REVIEW AND REVISE RESPONSE LETTER (1.5); CORRESPOND WITH WEIL TEAM RE SAME (.1).


    12/17/18  Singh, Sunny                                          0.50            600.00           032       55474872
        CALL WITH UCC ADVISORS.


    12/17/18  Lewitt, Alexander G.                                  2.60          1,456.00           032       55486615
        PREPARE FOR ABL DILIGANCE MEETING.


    12/18/18  Schrock, Ray C.                      1.10                           1,705.00           032       55798793
        ATTEND FOLLOW UP MEETING WITH UCC COUNSEL.


    12/19/18  Liou, Jessica                             0.90         895.50       032                          55515264
        CALL RE INTERCOMPANY CLAIMS WITH M-III, FTI, AKIN, WEIL, GOTSHAL & MANGES LLP.


    12/20/18  Schrock, Ray C.                       3.40       5,270.00                              032       55630736
        ATTEND MEETING WITH UCC ADVISORS RE SALE PROCESS AT WEIL.


    12/20/18  Liou, Jessica                         3.00                          2,985.00           032       55515234
        ATTEND MEETING WITH ESL ADVISORS AND UCC ADVISORS.


    12/21/18  Nettleton, Stacy                                      0.80            900.00           032       55496013
        REVIEW UCC LETTER AND EMAILS RE SAME.


    12/22/18  Nettleton, Stacy                       0.50        562.50       032                              55496693
        REVIEW AND RESPOND TO EMAILS RE RESPONSE TO UCC LETTER AND DRAFT RESPONSE.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 442 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/23/18  Danilow, Greg A.                      1.00                          1,600.00           032       55492725
        RESPOND TO UCC DISCOVERY LETTER AND REVIEW DRAFTS.


    12/23/18  Nettleton, Stacy                        0.80        900.00      032        55496675
        CALL WITH D. BYEFF AND G. DANILOW RE RESPONSE TO UCC LETTER AND DOCUMENT REQUESTS.


    12/23/18  Byeff, David P.                          1.50       1,492.50        032        55515053
        CALL WITH S. NETTLETON AND G. DANILOW RE: RESPONSE LETTER (.5); ATTENTION TO STATUS OF
        SOURCES AND USE MEMOS (.5); DRAFT EMAIL TO CLIENT RE: CALL (.5).


    12/24/18  Danilow, Greg A.                          2.30       3,680.00          032       55492714
        RESPOND TO UCC LETTER RE: DISCOVERY (1.3); CALL WITH SEARS/M-III RE: UCC DISCOVERY LETTER (1.0).


    12/24/18  Nettleton, Stacy                      1.40     1,575.00         032          55496781
        CALL WITH COMPANY RE RESPONSE TO UCC LETTER AND DOCUMENT REQUESTS (1.0); EMAILS RE
        DOCUMENT RESPONSES (.4).


    12/24/18  Peshko, Olga F.                       1.90      1,748.00                               032       55873494
        REVIEW SCHEDULES, GLOBAL NOTES, AND MORS AND DRAFT COMMENTS.


    12/25/18  Danilow, Greg A.                                      1.00          1,600.00           032       55565364
        RESPOND TO UCC LETTER RE: DISCOVERY.


    12/25/18  Nettleton, Stacy                        1.30      1,462.50        032         55496802
        EMAILS RE RESPONSE TO DOCUMENT REQUESTS (.5); REVIEW AND REVISE DRAFT LETTER RE DISCOVERY
        RESPONSE (.8).


    12/25/18  Byeff, David P.                         1.80                        1,791.00           032       55515056
        REVIEW RESPONSE LETTER TO AKIN AND EMAILS RE: SAME.


    12/26/18     Danilow, Greg A.                                   0.30            480.00           032       55645821
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 443 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DOCUMENT PRODUCTION TO UCC.


    12/26/18  Byeff, David P.                      1.90                           1,890.50           032       55515077
        ATTENTION TO PRODUCTION OF DOCUMENTS TO UCC.


    12/26/18  Diktaban, Catherine Allyn                0.10                          56.00           032       55515446
        COMPILE PREPETITION DEBT INFORMATION FOR J. HILL AT AKIN.


    12/27/18  Marcus, Jacqueline                                    0.20            275.00           032       55522002
        CONFERENCE CALL WITH UCC ADVISORS.


    12/27/18 Diktaban, Catherine Allyn                              0.20            112.00           032       55515509
        COMPOSE RESPONSE TO J. HILL AT AKIN.


    12/30/18  Singh, Sunny                                          0.40            480.00           032       55527688
        CALL WITH UCC ADVISORS.


    12/30/18  DiDonato, Philip                                      0.40            224.00           032       55513054
        CALL WITH UCC.


    12/30/18  Hwangpo, Natasha                                      0.40            380.00           032       55514432
        CALL WITH FTI, HL AND AKIN RE UPDATE.


    SUBTOTAL TASK 032 - Unsecured Creditor Issues/                 77.60        $83,596.50
    Communications/Meetings:

    11/30/18   Liou, Jessica                                        0.30            298.50           033       55730170
        REVISE DRAFT 341 COMMUNICATIONS.


    12/11/18   Lewitt, Alexander G.                    0.10                          56.00           033       55427808
        CALL P. SCHWARTZBERG ON 341 HEARING (U.S. TRUSTEE).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 444 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/12/18  Lewitt, Alexander G.                        0.20       112.00                          033       55443827
        MEET WITH J. MARCUS ON 341 MEETING (.1); CALL T. PEENE ON SAME (.1).


    12/12/18   Lewitt, Alexander G.                                 0.10             56.00           033       55444442
        CALL P. SCHWARTZBERG ON 341 HEARING.


    12/13/18  Marcus, Jacqueline                                    3.50          4,812.50           033       55490823
        ATTEND SECTION 341 MEETING.


    12/13/18  Schrock, Ray C.                                       2.50          3,875.00           033       55436775
        ATTEND SECTION 341 MEETING.


    12/13/18  Lewitt, Alexander G.                                  2.60          1,456.00           033       55444550
        PREPARE FOR AND ATTEND 341 MEETING.


    12/13/18   Peene, Travis J.                       1.90        456.00                             033       55439161
        ASSIST WITH PREPARATION OF MATERIALS FOR THE 341 MEETING.


    12/15/18  Peshko, Olga F.                     0.80         736.00      033       55598445
        CORRESPOND REGARDING BANK ACCOUNTS AND REVIEW LIST OF UNAUTHORIZED BANK ACCOUNTS.


    12/20/18  Liou, Jessica                        0.60        597.00                                033       55515213
        REVIEW AND RESPOND TO EMAIL RE MONTHLY OPERATING REPORT QUESTIONS.


    12/22/18  Diktaban, Catherine Allyn                             0.80            448.00           033       55486766
        REVIEW MONTHLY OPERATING REPORT.


    12/24/18  Peshko, Olga F.                                       0.20            184.00           033       55568484
        CORRESPOND WITH M-III RE: MORS.


    12/26/18     Liou, Jessica                                      0.80            796.00           033       55515682
           18-23538-rdd         Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16                   Main Document
                                                               Pg 445 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                           ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                               Hours           Amount             Task     Index
        EMAILS WITH M. KORYCKI AND O. PESHKO RE MONTHLY OPERATING REPORTS AND EDITS TO SAME.


    12/26/18   Peshko, Olga F.                      5.40        4,968.00        033        55498555
        REVIEW MONTHLY OPERATING REPORTS AND RELATED DOCUMENTS AND REVISE AND DRAFT
        COMMENTS TO DOCUMENTS (4.2); CORRESPOND AND CALLS RE: SAME WITH M-III AND WEIL TEAM
        (1.2).


    12/27/18   Liou, Jessica                         1.80        1,791.00        033         55515663
        CALL WITH M-III AND WEIL TEAM RE MONTHLY OPERATING REPORT (.5); CONFERS WITH O. PESHKO
        AND M. SKRZSKI RE MONTHLY OPERATING REPORT (1.0); REVIEW AND REVISE DRAFT EMAILS RE
        MONTHLY OPERATING REPORT EDITS (.3).


    12/27/18  Peshko, Olga F.                        4.50         4,140.00    033        55505803
        CALLS AND CORRESPONDENCE WITH M-III AND WEIL TEAM RE: MONTHLY OPERATING REPORTS (1.9);
        REVIEW AND REVISE MONTHLY OPERATING REPORT DOCUMENTS AND RELATED LANGUAGE AND
        REVIEW RELATED INSTRUCTIONS, FILINGS AND DOCUMENTS (2.6).


    12/28/18  Liou, Jessica                         5.10       5,074.50         033        55515651
        REVIEW AND REVISE OCTOBER MONTHLY OPERATING REPORT (.5); CALL WITH O. PESHKO RE MONTHLY
        OPERATING REPORT'S REIVEW MONTHLY OPERATING REPORT REVISIONS (.6); REVIEW AND RESPOND TO
        MONTHLY OPERATING REPORT EMAILS FROM O. PESHKO AND M. KORYCKI (.5); REVIEW AND REVISE
        MULTIPLE DRAFTS OF THE OCTOBER AND NOVEMBER MONTHLY OPERATING REPORT (3.5).


    12/28/18 Diktaban, Catherine Allyn            0.60        336.00       033                                   55515608
        CONDUCT RESEARCH AND VERIFY VARIOUS MONTHLY OPERATING REPORT QUESTIONS.


    12/28/18   Peshko, Olga F.                     2.50     2,300.00        033      55568348
        REVIEW AND REVISE MONTHLY OPERATING REPORT DOCUMENTS AND CALLS AND CORRESPONDENCE
        RE: SAME WITH WEIL AND M-III TEAMS.


    12/28/18     Stauble, Christopher A.                              0.70            283.50           033       55527706
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 446 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ASSIST WITH PREPARATION, FIE AND SERVE (I) CORPORATE MONTHLY OPERATING REPORT FOR THE
        REPORTING PERIOD OF 10/15/18 - 11/3/18 AND (II) CORPORATE MONTHLY OPERATING REPORT FOR THE
        REPORTING PERIOD OF 11/4/18 - 12/1/18.


    12/30/18  Liou, Jessica                         0.40        398.00       033        55515329
        REVIEW AND RESPOND TO MULTIPLE EMAILS FROM M. KORYCKI RE MONTHLY OPERATING REPORT'S.


    12/30/18  Peshko, Olga F.                     0.30                              276.00           033       55568130
        CORRESPONDENCE RE: MONTHLY OPERATING REPORTS.


    SUBTOTAL TASK 033 - U.S. Trustee issues/                       35.70        $33,450.00
    meetings/ communications/monthly operating:

    10/18/18   Meyer, Natalie                          4.00        960.00                            034       55002690
        ASSIST WITH PREPARATION OF UTILITIES MOTION RE: REVIEW OF PROVIDERS.


    11/29/18  Liou, Jessica                         1.00         995.00           034         55427648
        CONFER WITH WEIL TEAM AND RESPOND TO SEARS EMAILS RE UTILITIES ISSUES (.6); CONFER WITH D.
        ACQUAVIVA AND J.L. MILLER RE ENGIE (.4).


    12/03/18  Liou, Jessica                            1.00         995.00                           034       55382851
        CONFER WITH J.L. MILLER AND A. HWANG RE UTILITIES OPEN ISSUES.


    12/03/18   Miller, Jeri Leigh                       3.30        2,607.00       034          55340393
        CALL WITH SEARS AND ENGIE RE: UTILITY SHUTOFF ISSUE (.3); SEND FOLLOW UP EMAIL TO J. LIOU RE:
        SAME (.1); REVIEW AND RESPOND TO POSTPETITION PAST DUE NOTICES (.5); RESEARCH NONPAYMENT
        OF AUSTIN ENTERPRISES UTILITY ACCOUNT (.2); CALL WITH A. LEWITT RE: ADEQUATE ASSURANCE
        REQUEST NEGOTIATIONS (.1); CALL WITH E. ACEVEDO RE: ADEQUATE ASSURANCE REQUEST
        PROCEDURES (.2); DRAFT AGENDA FOR WORK IN PROCESS CALL AND SEND SAME (.4); ATTEND TO
        ADEQUATE ASSURANCE ISSUES (.4); ATTEND WORK IN PROCESS MEETING FOR UTILITY ISSUES (.5) AND
        EMAIL FOLLOW FROM SAME (.6).


    12/03/18     Lewitt, Alexander G.                               1.00            560.00           034       55367143
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 447 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL ON ADEQUATE ASSURANCE REQUEST WITH CITY OF PLANO (.2); CALL ON ADEQUATE
        ASSURANCE REQUESTS WITH J.L. MILLER (.1); EMAIL ON VERIZON ACCOUNTS TO T. ROESSLEIN AND S.
        IRONSIDE (.1); PARTICIPATE ON UTILITIES TEAM CALL (.6).


    12/03/18  Hwang, Angeline Joong-Hui                             1.20            828.00           034       55387370
        RESPOND TO EMAILS RE: UTILITIES ISSUES.


    12/04/18   Miller, Jeri Leigh                        1.10        869.00        034           55344678
        CALL WITH E. ACEVEDO RE: UTILITY BONDS (.1); REVIEW AND RESPOND TO UTILITY ISSUES (.4); CALL
        WITH A. HWANG, A. LEWITT AND ENGIE RE: ACCOUNT REVIEW (.4); CALL WITH E. ACEVEDO RE:
        ADEQUATE ASSURANCE ACCOUNT (.2).


    12/04/18  Lewitt, Alexander G.                                  0.20            112.00           034       55367300
        CALL ON UTILITIES PROCESS WITH A. HWANG.


    12/04/18  Hwang, Angeline Joong-Hui                  1.60      1,104.00     034                            55387268
        RESPOND TO EMAILS RE: UTILITY ISSUES (1); REVIEW ADEQUATE ASSURANCE REQUESTS (.6).


    12/05/18  Liou, Jessica                           0.40                          398.00           034       55385183
        CONFER WITH D. ACQUAVIVA AND J.L. MILLER RE ENGIE.


    12/05/18   Miller, Jeri Leigh                            0.90       711.00        034          55352502
        CALL WITH SEARS TEAM, M-III, AND WEIL UTILITIES TEAM RE: ADEQUATE ASSURANCE PROCESS AND
        BONDS (.6); CALL WITH J. LIOU RE: BOND ISSUES (.1); FOLLOW UP WITH A. HWANG RE: SAME (.1);
        DILIGENCE ACCOUNT NUMBERS FOR ADEQUATE ASSURANCE ASK (.1).


    12/05/18  Hwang, Angeline Joong-Hui              3.50      2,415.00          034        55387164
        REVIEW ADEQUATE ASSURANCE REQUESTS (2); RESPOND TO EMAILS RE: UTILITIES FROM ENGIE AND
        COMPANY (1.5).


    12/06/18     Miller, Jeri Leigh                                 1.40          1,106.00           034       55356647
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 448 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH A. LEWITT RE: UTILITIES (.5); DRAFT FORM ADEQUATE ASSURANCE AGREEMENT (.5); CALL
        WITH R. MANOLL RE: ADEQUATE ASSURANCE REQUEST (.2); EMAIL R. MANOLL DRAFT AGREEMENT RE:
        SAME (.2).


    12/06/18  Lewitt, Alexander G.                                  0.60            336.00           034       55367408
        CALL RE: UTILITIES WITH A. HWANG.


    12/06/18  Hwang, Angeline Joong-Hui            2.00      1,380.00       034         55386605
        RECONCILE PAYMENT HISTORY FROM INFORMATION RECEIVED FROM ENGIE AND UTILITY PROVIDERS.


    12/07/18  Liou, Jessica                        0.50      497.50        034        55385068
        REVIEW AND REVISE FORM OF ADEQUATE ASSURANCE AGREEMENT AND CONFER WITH A. HWANG RE
        SAME.


    12/07/18  Miller, Jeri Leigh                        0.40       316.00        034         55378013
        CALL RE: LOGAN TOWNSHIP DISCONNECT (.2); ATTEND WORK IN PROCESS CALL RE: UTILITIES WITH A.
        HWANG AND A. LEWITT (.1); EMAIL ENGIE RE: LOGAN TOWNSHIP CALL (.1).


    12/07/18   Lewitt, Alexander G.                       1.60       896.00      034       55367290
        REVIEW COLUMBIA GAS OF MARYLAND, COLUMBIA GAS OF OHIO, COLUMBIA GAS OF PENNSYLVANIA,
        AND OCLUMBIA GAS OF VA REQUEST FOR ADEQUATE ASSURANCE (.3); ADD CITY OF RIVERSIDE PUBLIC
        UTILITIES DEPT ADEQUATE ASSURANCE REQUEST TO ADEQUATE ASSURANCE TRACKER (.1); UTILITIES
        TEAM CALL (.2); REVIEW UTILITIES LIST TO VERIFY CENTURYLINK ADEQUATE ASSURANCE REQUEST
        ACCOUNT NUMBERS (1.0).


    12/07/18  Hwang, Angeline Joong-Hui                 4.10      2,829.00       034       55387199
        RECONCILE UTILITY BILLING HISTORY AND CALCULATION OF ADEQUATE ASSURANCE BASED ON
        INFORMATION RECEIVED FROM UTILITY PROVIDERS (3); DISCUSS INTERNALLY RE: METHOD OF
        MEMORIALIZING SETTLEMENTS OF ADEQUATE ASSURANCE AND CIRCULATE RECOMMENDATION TO
        COMPANY (.3); REACH OUT TO UTILITIES RE: TERMINATION NOTICES AND NON-ACCEPTANCE OF
        BANKRUPTCY DOCUMENTS (.5); INTERNAL UPDATE CALL (.3).


    12/10/18     Miller, Jeri Leigh                                 0.50            395.00           034       55395801
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 449 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL WITH SEARS TEAM AND LIBERTY RE: BONDS (.2); CALL WITH A. LEWITT RE: COLUMBIA
        ADEQUATE ASSURANCE REQUEST (.3).


    12/10/18  Lewitt, Alexander G.                  0.30      168.00       034                                 55427796
        PREPARE FOR ADEQUATE ASSURANCE NEGOTATION WITH COUNSEL TO COLUMBIA GAS OF
        MARYLAND, OHIO, PENNSYLVANIA, AND VIRGINIA.


    12/10/18  Lewitt, Alexander G.                         0.70       392.00         034        55427832
        CALL ON UTILITIES WITH J.L. MILLER (.3); CALL ON COLUMBIA GAS UTILITIES REQUEST WITH A.
        HWANG (.4).


    12/10/18  Hwang, Angeline Joong-Hui              3.70      2,553.00       034                              55446011
        RECONCILE PAYMENT HISTORY FOR UTILITIES' ADEQUATE ASSURANCE REQUESTS.


    12/11/18   Liou, Jessica                                        0.40            398.00           034       55427228
        UTILITIES CALL WITH TEAM.


    12/11/18  Miller, Jeri Leigh                     0.30                           237.00           034       55427554
        CALLS WITH NJ NATURAL GAS RE: DISCONNECTION NOTICE.


    12/11/18  Lewitt, Alexander G.                                  0.50            280.00           034       55427866
        CALL WITH TEAM RE: UTILITIES.


    12/11/18  Hwang, Angeline Joong-Hui                 3.70 2,553.00        034         55446545
        RECONCILE ADEQUATE ASSURANCE AMOUNTS FROM REQUESTS (3); RESPOND TO UTILITIES-RELATED
        EMAILS (.3); CALL WITH TEAM RE: UTILITIES (.4).


    12/12/18  Miller, Jeri Leigh                    0.20       158.00           034         55428475
        CALL WITH A. HWANG RE: GOB STORES ADEQUATE ASSURANCE REQUESTS (.1); UTILITY WORK IN
        PROCESS CALL WITH A. LEWITT (.1).


    12/12/18     Lewitt, Alexander G.                               0.50            280.00           034       55443947
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 450 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL ON NIISOURCE AA REQUESTS WITH J. MUNSKA.


    12/12/18   Lewitt, Alexander G.                1.70       952.00          034      55444660
        REVIEW COLUMBIA OF MARYLAND UTILITIES ADEQUATE ASSURANCE REQUEST (1.0); REVIEW
        COLUMBIA OF PENNSYLVANIA ADEQUATE ASSURANCE REQUEST (0.2); CALL ON COLUMBIA OF
        MARYLAND/PENNSYLVANIA ADEQUATE ASSURANCE REQUEST WITH A. HWANG (0.2); CALL COUNSEL
        OF NISOURCE ON COLUMBIA OF MARYLAND/PENNSYLVANIA ADEQUATE ASSURANCE REQUEST (0.3).


    12/12/18  Hwang, Angeline Joong-Hui            1.50        1,035.00        034          55445704
        RECONCILE NUMBERS IN ADEQUATE ASSURANCE REQUEST (1); RESPOND TO UTILITIES EMAILS (.5).


    12/13/18  Hwang, Angeline Joong-Hui             1.50        1,035.00       034         55446460
        RECONCILE ADEQUATE ASSURANCE NUMBERS (1); CALL UTILITIES RE: ADEQUATE ASSURANCE (.5).


    12/14/18   Liou, Jessica                           0.80        796.00         034         55449259
        UTILITIES UPDATE CALL WITH TEAM (.5); REVIEW AND RESPOND TO EMAILS RE UTILITIES QUESTIONS
        FROM A. HWANG AND J.L. MILLER (.3).


    12/14/18  Miller, Jeri Leigh                   0.60                             474.00           034       55427884
        CALL WITH TEAM RE: ADEQUATE ASSURANCE REQUESTS.


    12/14/18  Lewitt, Alexander G.                   0.60        336.00           034         55444805
        CALL ON WATER DISCONNECTION IN ARLINGTON, TX WITH K. BENNET (.1); CALL TEAM RE: UTILITIES
        UPDATE (.5).


    12/14/18   Hwang, Angeline Joong-Hui             3.40         2,346.00      034        55446127
        CALLS WITH UTILITIES RE: ADEQUATE ASSURANCE REQUEST (1); CALL WITH COMPANY RE: ACCOUNT
        VERIFICATION (1); RECONCILE ADEQUATE ASSURANCE NUMBERS (1.4).


    12/15/18  Lewitt, Alexander G.                 2.60       1,456.00       034        55445413
        RECONCILE PAYMENT HISTORY ON UTILITY ACCOUNTS FOR COLUMBIA GAS OF PENNSYLAVNIA AND
        MASSACHUSSETTES.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 451 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18   Miller, Jeri Leigh                    0.50          395.00        034          55459378
        CALL CITY OF GULPORT, MS RE: WATER DISCONNECTION NOTICE (.4); CALL LANDLORD RE: UTILITY
        SHUTOFF NOTICE (.1).


    12/17/18  Lewitt, Alexander G.                   0.40           224.00         034                         55486557
        EMAIL ON COLUMBIA GAS AA REQUESTS TO J. MUSKA (0.2) ; EMAIL A. HWANG RE: SAME (0.2).


    12/17/18  Hwang, Angeline Joong-Hui              2.50      1,725.00       034        55490277
        REVIEW ADEQUATE ASSURANCE REQUESTS AND RECONCILE NUMBERS (2); EMAIL UTILITIES RE
        ADEQUATE ASSURANCE (.3); CALL WITH COMPANY RE: TELECOM ACCOUNTS (.2).


    12/18/18  Liou, Jessica                           0.20         199.00                            034       55468924
        REVIEW AND RESPOND TO UTILITIES EMAILS FROM J.L. MILLER AND A. HWANG.


    12/18/18  Hwang, Angeline Joong-Hui             0.80       552.00           034        55490709
        EXCHANGE EMAILS RE: FRONTIER'S ADEQUATE ASSURANCE REQUEST (.3); CALL WITH FRONTIER'S
        COUNSEL (.5).


    12/19/18  Liou, Jessica                       0.60          597.00        034        55515269
        REVIEW FRONTIER ADEQUATE ASSURANCE AGREEMENT (.2); CONFER WITH A. HWANG RE FRONTIER
        ADEQUATE ASSURANCE AGREEMENT (.4).


    12/19/18   Miller, Jeri Leigh                           0.70        553.00      034        55468488
        EMAILS RE: DISCONNECTION NOTICE (.2); PREPARE FOR (.1) AND CALL CITY OF LAKE CHARLES RE:
        UTILITY BILL (.2); DILIGENCE UTILITY LIST FROM R. JOHNSON (.2).


    12/19/18   Hwang, Angeline Joong-Hui             1.10       759.00          034                            55490851
        REVISE ADEQUATE ASSURANCE AGREEMENT (.5); EXCHANGE EMAILS RE: UTILITIES ISSUES (.6).


    12/20/18  Miller, Jeri Leigh                                    0.60            474.00           034       55496448
        REVIEW SETTLEMENT LETTER FROM R. JOHNSON.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 452 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/20/18  Hwang, Angeline Joong-Hui                             0.70            483.00           034       55490739
        REVIEW AND RESPOND TO UTILITIES EMAILS.


    12/21/18  Liou, Jessica                        0.30                             298.50           034       55515662
        REVIEW AND REVISE UTILITY ADEQUATE ASSURANCE RESPONSE.


    12/21/18  Miller, Jeri Leigh                    1.10           869.00        034                           55496376
        REVIEW ACCOUNTS IN R. JOHNSON SETTLEMENT LETTER (.6); REVIEW MOTION FOR ADEQUATE
        ASSURANCE (.5).


    12/21/18   Lewitt, Alexander G.                   4.90       2,744.00       034       55486520
        RECONCILE COLUMBIA GAS OF OHIO PAYMENT HISTORY (2.1); RECONCILE COLUMBIA GAS OF
        PENNSYLVANIA PAYMENT HISTORY (1.4); RECONCILE COLUMBIA GAS OF VIRGINIA PAYMENT HISTORY
        (1.4).


    12/21/18  Hwang, Angeline Joong-Hui                1.50      1,035.00      034           55490820
        CALL WITH FRONTIER'S COUNSEL (.3); REVISE ADEQUATE ASSURANCE AGREEMENT (.2); REVIEW AND
        RESPOND TO UTILITIES EMAILS (1).


    12/26/18  Liou, Jessica                         0.10         99.50       034                               55515727
        REVIEW AND RESPOND TO EMAIL FROM A. HWANG RE UTILITY ADEQUATE ASSURANCE.


    12/26/18  Lewitt, Alexander G.                   2.70        1,512.00         034        55515265
        RECONCILE COLUMBIA OF MA PAYMENT HISTORY (1.0); RECONCILE COLUMBIA GAS OF VA PAYMENT
        HISTORY (1.3); EMAIL ADEQUATE ASSURANCE REQUEST TO A. MENENDEZ (0.2); EMAIL ADEQUATE
        ASSURANCE REQUEST TO D. KERN (0.2).


    12/26/18  Hwang, Angeline Joong-Hui              1.50                         1,035.00           034       55514649
        REVIEW AND RESPOND TO UTILITIES-RELATED EMAILS.


    12/27/18     Lewitt, Alexander G.                               0.40            224.00           034       55515170
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 453 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CALL RE: ADEQUATE ASSURANCE REQUESTS FROM COLUMBIA WITH J. MUNSKA (.1); EMAIL RE: KEYS
        ENERGY ADEQUATE ASSURANCE REQUEST TO E. ZARATE (.1); EMAIL RE: COLUMBIA GAS OF
        MASSACHUSSETTES ADEQUATE ASSURANCE REQUEST TO M. TEIXERIA (.1); CALL ON UTILITIES WITH
        J.L. MILLER (.1).


    12/28/18  Miller, Jeri Leigh                       0.70         553.00        034         55516057
        CALL RE: IDAHO POWER ACCOUNTS (.2); CALL WITH A. LEWITT RE: WORKSTREAMS (.1); UPLOAD NEW
        ADEQUATE ASSURANCE REQUEST LETTERS TO Y: DRIVE (.2); CALL WITH EVERSOURCE RE: DISCONNECT
        NOTICE (.2).


    12/28/18     Lewitt, Alexander G.                      0.90         504.00       034         55515160
        CALL ON UTILITIES WITH F. IBBETSON-GILFILLAN (.1); CALL ON COLUMBIA GAS OF MA ADEQUATE
        ASSURANCE REQUEST WITH M. TEIXEIRA (0.1); RECONCILE COLUMBIA GAS OF MA PAYMENT HISTORY
        (0.1); CALL ON UTILITIES WITH A. HWANG (.3); EMAIL CITY OF SALEM AA REQUEST TO R. SHELTON (.1);
        CALL ON UTILITIES WITH J.L. MILLER (.2).


    12/28/18  Hwang, Angeline Joong-Hui                0.40          276.00         034                        55514745
        DISCUSS WITH A. LEWITT RE: UTILITIES WORK STREAM (.2); REVIEW UTILITIES EMAILS (.2).


    12/31/18  Lewitt, Alexander G.                                  0.40            224.00           034       55554711
        CALL ON UTILITIES WITH F. IBBETSON-GILFILLAN.


    SUBTOTAL TASK 034 - Utility Issues/Adequate                    76.30        $51,093.50
    Assurance:

    11/15/18  Postiglione, Generosa                                 0.10             40.50           035       55235915
        UPDATE THIRD PARTY PRODUCTION.


    11/19/18  Postiglione, Generosa                                 0.90            364.50           035       55280389
        UPDATE PRODUCTION LOG.


    11/27/18  Postiglione, Generosa                                 0.40            162.00           035       55328154
        UPDATE SEAR'S PRODUCTION LOG.
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 454 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    11/28/18  De Vuono, Christina A.                 3.00       2,940.00       035        55326759
        REVIEW DOCUMENTS IN CONNECTION WITH RESTRUCTURING AND POTENTIAL TRANSACTIONS IN
        CONNECTION THEREWITH (2). INTERNAL MEETINGS TO DISCUSSION TRANSACTIONS IN CONNECTION
        WITH RESTRUCTURING (1).


    11/28/18  Postiglione, Generosa                                 0.30            121.50           035       55328337
        UPDATE PRODUCTION LOG.


    12/01/18  Danilow, Greg A.                     0.50                             800.00           035       55402650
        CONFERENCE CALL RE: SUBPOENA INFORMATION REQUESTS.


    12/02/18     Friedmann, Jared R.                     1.00      1,125.00       035      55366055
        CALL WITH G. DANILOW AND D. BYEFF RE: PREPARING FOR R. REICKER INTERVIEW BY SUBCOMMITTEE
        (0.5); REVIEW MATERIALS TO PREPARE FOR SAME (0.5).


    12/02/18  Byeff, David P.                           2.30        2,288.50      035         55366491
        CALL WITH G. DANILOW AND J. FRIEDMANN RE: RIECKER PREP (.6); PREPARE DOCUMENTS FOR J.
        FRIEDMANN (.8); DRAFT TOPICS FOR R. RIECKER INTERVIEW PREP (.9).


    12/02/18 Sytsma, Elizabeth                      1.20      1,050.00                               035       55342314
        CONDUCT DOCUMENT REVIEW FOR R. RIECKER INTERVIEW PREPARATION.


    12/02/18  Knowlton, Whitney N.                                  3.20          2,208.00           035       55584756
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS.


    12/03/18     Friedmann, Jared R.                      3.30      3,712.50       035          55366046
        EMAILS WITH D.BYEFF RE: PREPARING FOR R.REICKER INTERVIEW BY RESTRUCTURING SUB-COMMITTEE
        (0.2); REVIEW DOCUMENTS TO PREPARE FOR PREP SESSION AND INTERVIEWS (2.0); MEET WITH D.BYEFF
        RE: SAME (0.8); CALL WITH PAUL WEISS RE: LOGISTICS AND GROUND RULES FOR INTERVIEWS (0.2);
        REVIEW LETTER FROM AKIN RE: PARTICIPATING IN INTERVIEWS (0.1).


    12/03/18     Byeff, David P.                                    5.10          5,074.50           035       55366485
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 455 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        MEET WITH J. FRIEDMANN RE: RIECKER INTERVIEW (1.0); CALL RE: SAME (.2); EMAIL S. NETTLETON RE:
        CHART (.2); PREPARE FOR N. SINHA INTERVIEW (2.5); PREPARE FOR R. RIECKER INTERVIEW (1.2).


    12/03/18  Swette, Alexandria                                    3.40          3,230.00           035       55531775
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS.


    12/03/18  Knowlton, Whitney N.                    5.10       3,519.00      035        55390480
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS (1.4); REVIEW DOCUMENTS FOR PRODUCTION TO
        RESTRUCTURING COMMITTEE (3.1); CORRESPOND WITH D. BYEFF AND XACT DATA DISCOVERY RE:
        DOCUMENTS FOR PRODUCTION TO RESTRUCTURING COMMITTEE (.6).


    12/03/18 Lau, Jennifer                          5.00                          3,450.00           035       55390176
        CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREP.


    12/03/18  Linneman, Michael A.                2.30                            1,587.00           035       55385945
        REVIEW DOCUMENTS FOR RELATED PARTY TRANSACTIONS.


    12/04/18 Danilow, Greg A.                         1.50         2,400.00         035                        55386802
        SUBCOMMITTEE INTERVIEW PREP WITH R. RIECKER (1.0); A. REESE PREPARATION (.5).


    12/04/18   Friedmann, Jared R.                         3.70        4,162.50          035       55366032
        FURTHER REVIEW MATERIALS TO PREPARE FOR RESTRUCTURING SUBCOMMITTEE INTERVIEW OF
        R.RIECKER (2.5); EMAILS WITH D. BYEFF RE: SAME (0.2); CALL WITH R. REICKER, G. DANILOW AND D.
        BYEFF TO PREPARE FOR INTERVIEW (0.8); CALL WITH G. DANILOW RE: SAME AND POTENTIAL
        REPRESENTATION OF FORMER EMPLOYEES (0.2).


    12/04/18  Byeff, David P.                            6.50       6,467.50         035         55366492
        CALL WITH G. DANILOW RE: RIECKER PREP (.2); RIECKER INTERVIEW PREP (.8); ATTEND N. SINHA
        INTERVIEW (5.0); DRAFT SUMMARY (.5).


    12/04/18  Sytsma, Elizabeth                                     4.90          4,287.50           035       55386448
        ATTEND N. SINHA INTERVIEW.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 456 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/04/18  Taylor, Zachary R.                                    5.20          4,108.00           035       55386394
        ATTEND AND SUMMARIZE INTERVIEW OF N. SINHA.


    12/04/18  Knowlton, Whitney N.                2.40      1,656.00         035        55390622
        REVIEW DOCUMENTS FOR PRODUCTION TO RESTRUCTURING COMMITTEE (2.1); CORRESPOND WITH
        XACT DATA DISCOVERY RE: SAME (.3).


    12/04/18 Lau, Jennifer                         4.00                           2,760.00           035       55390223
        CONDUCT DOCUMENT REVIEW TO PREPARE FOR INTERVIEWS.


    12/04/18  Hill, David F.                        0.60                            474.00           035       55367636
        REVIEW DOCUMENTS FOR INTERVIEW PREPARATION.


    12/04/18  Wands, Lauren                         1.30                            728.00           035       55361081
        REVIEW DOCUMENTS TO PREPARE FOR WITNESS INTERVIEWS.


    12/04/18  Gordan, Anna C.                        1.40       966.00                               035       55352307
        REVIEW DOCUMENTS IN PREPARATION FOR P. PODESTA INTERVIEW.


    12/04/18  Linneman, Michael A.                                  4.60          3,174.00           035       55386038
        REVIEW DOCUMENTS FOR WITNESS PREPARATION.


    12/05/18   Friedmann, Jared R.                      8.20        9,225.00         035         55366071
        PREPARE FOR R.RIECKER INTERVIEW BY RESTRUCTURING SUBCOMMITTEE AND UCC (0.3); EMAILS WITH
        D.BYEFF RE: SAME (0.1); ATTEND AND DEFEND INTERVIEW OF R. RIECKER (7.5); CALL WITH D. DANILOW
        AND D. BYEFF RE: SAME AND NEXT STEPS RE: PREPARING OTHER WITNESSES FOR INTERVIEWS (0.3).


    12/05/18  Byeff, David P.                         9.00         8,955.00       035         55366495
        PREPARE FOR AND ATTEND R. RIECKER INTERVIEW (7.5); CALL WITH G. DANILOW RE: INTERVIEW (.3);
        CALL WITH WLRK RE: RIECKER INTERVIEW (1.2).


    12/05/18     Sytsma, Elizabeth                                  0.40            350.00           035       55387198
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 457 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CORRESPOND WITH WACHTELL RE: DOCUMENT COLLECTION AND PRODUCTION (.2); ATTENTION TO
        INTERVIEW PREPARATION (.2).


    12/05/18   Swette, Alexandria                  2.10         1,995.00        035         55531606
        REVIEW DOCUMENTS FOR UPCOMING WITNESS INTERVIEWS (1.7); CONFER WITH D. BYEFF AND J. LAU
        RE: SAME (0.4).


    12/05/18  Knowlton, Whitney N.                   5.30      3,657.00        035      55394044
        REVIEW DOCUMENTS FOR PRODUCTION TO RESTRUCTURING COMMITTEE (1.9); CORRESPOND WITH O.
        MOSIN AND XACT DATA DISCOVERY RE: DOCUMENTS FOR PRODUCTION TO RESTRUCTURING
        COMMITTEE (.6); REVIEW AND ANALYZE BOARD AND COMMITTEE MEETING MINUTES (2.4);
        CORRESPOND WITH D. BYEFF RE: BOARD AND COMMITTEE MEETING MINUTES (.4).


    12/05/18  Wands, Lauren                         0.60                            336.00           035       55360920
        REVIEW DOCUMENTS TO PREPARE FOR WITNESS INTERVIEW.


    12/05/18  Gordan, Anna C.                      0.80        552.00                                035       55363065
        REVIEW DOCUMENTS IN PREPARATION FOR PODESTA INTERVIEW.


    12/05/18  Linneman, Michael A.                                  5.10          3,519.00           035       55385529
        REVIEW DOCUMENTS FOR WITNESS PREPARATION.


    12/06/18  Danilow, Greg A.                       1.60        2,560.00        035                           55388521
        REVIEW AND RESPOND TO AKIN DISCOVERY LETTER (.3); SCHEDULING INTERVIEWS FOR
        SUBCOMMITTEE (.3); CONDUCT DOCUMENT REVIEW FOR A. REESE INTERVIEW (1.0).


    12/06/18   Nettleton, Stacy                       3.50        3,937.50       035         55388579
        REVIEW DRAFT RESPONSE TO UCC FOLLOW UP DEMANDS (1); ATTN STATUS DOCUMENT REVIEW RE
        SAME (1); REVIEW MATERIALS FOR INTERVIEW PREPARATIONS (1); TEAM MEETING RE ACTION ITEMS
        (.5).


    12/06/18     Byeff, David P.                                    9.40          9,353.00           035       55366500
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 458 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTENTION TO A. REESE DOCUMENTS AND DOCUMENT REVIEW (2.5); MEET WITH G. DANILOW RE:
        CASE STATUS (.5); TEAM MEETING RE: DOCUMENT REVIEW (.8); ATTENTION TO DOCUMENT SEARCH
        PROJECTS (1.8); EMAILS AND CALLS WITH VENDOR RE: PREDICTIVE CODING SETUP (1.6); EMAIL TEAM
        RE: DOCUMENT REVIEW (.3); DRAFT RESPONSE LETTER TO AKIN (.8); REVISE ENGAGEMENT AND JOINT
        REPRESENTATION LETTERS (.9); EMAIL G. DANILOW AND S. NETTLETON RE: SAME (.2).


    12/06/18   Sytsma, Elizabeth                      3.90      3,412.50           035      55388769
        TEAM MEETING (.5); ATTN TO INTERVIEW PREPARATION AND NEXT STEPS (.9); DRAFT ENGAGEMENT
        AND JOINT REPRESENTATION LETTERS (2.5).


    12/06/18  Taylor, Zachary R.                   0.50       395.00       035                                 55386752
        ATTEND INTERNAL TEAM MEETING RE DOCUMENT REVIEW AND WITNESS PREPARATION.


    12/06/18  Swette, Alexandria                    4.50       4,275.00          035        55531847
        CONFER WITH TEAM TO DISCUSS CASE UPDATES AND NEXT STEPS (.7); REVIEW TRANSCRIPTS FROM
        INTERVIEWS (3.8).


    12/06/18  Harris, Jenna                         0.50        345.00                               035       55380907
        TEAM MEETING TO DISCUSS CASE UPDATE AND UPCOMING INTERVIEWS.


    12/06/18  Knowlton, Whitney N.                   6.50         4,485.00       035        55395712
        MEET WITH TEAM RE: WITNESS INTERVIEW PREPARATIONS (.5); REVIEW DOCUMENTS FOR
        PRODUCTION TO RESTRUCTURING COMMITTEE (.8); CORRESPOND WITH D. BYEFF, O. MOSIN, AND XACT
        DATA DISCOVERY RE: DOCUMENT PRODUCTIONS TO RESTRUCTURING COMMITTEE (.6); REVIEW AND
        ANALYZE BOARD AND COMMITTEE MINUTES (4.6).


    12/06/18    Lau, Jennifer                        5.80      4,002.00        035       55390274
        TEAM MEETING (1.0); CONDUCT DOCUMENT REVIEW FOR INTERVIEWS, INCLUDING DOCUMENT REVIEW
        SET UP (4.8).


    12/06/18  Hill, David F.                                        0.60            474.00           035       55368177
        MEET WITH D. BYEFF AND ASSOCIATE TEAM (0.6).
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 459 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/06/18  Montalto, Nathan James                 5.90      3,304.00       035         55393374
        TEAM MEETING (.6); REVIEW DOCUMENTS FOR INFORMATION SOUGHT BY OPPOSING COUNSEL (5.3).


    12/06/18  Rasani, Amama                            2.40     1,344.00        035                            55355366
        ATTEND TEAM MEETINGS RE: UPCOMING WITNESS INTERVIEWS (.5); PREPARE AND CIRCULATE
        MEETING NOTES (.3); REVIEW DOCUMENTS RE: RPT COMMITTEE MINUTES (1.6).


    12/06/18  Wands, Lauren                          2.70        1,512.00       035       55361126
        MEET WITH TEAM RE: UPCOMING WITNESS INTERVIEWS (.5); SUMMARIZE MEETING NOTES AND
        CIRCULATE (.1); REVIEW TRANSCRIPTS AND DOCUMENTS TO PREPARE FOR WITNESS INTERVIEWS (2.1).


    12/06/18     Gordan, Anna C.                       6.80      4,692.00       035        55386330
        REVIEW DOCUMENTS TO LOCATE DOCUMENTATION SUPPORTING SOURCE AND USE INFORMATION
        (6.3); TEAM MEETING TO DISCUSS UPCOMING INTERVIEWS AND PREPARATION FOR THESE INTERVIEWS
        (.5).


    12/06/18  Linneman, Michael A.                  3.00        2,070.00       035        55384757
        REVIEW DOCUMENTS FOR WITNESS PREPARATION (2.5); MEET WITH TEAM TO DISCUSS WITNESS
        PREPARATION (.5).


    12/07/18  Danilow, Greg A.                       2.80       4,480.00          035        55603425
        SUBCOMMITTEE DOCUMENT REQUEST (.5); PREPARE FOR A. REESE INTERVIEW (1.5) TCS SCHRIESCHEIM
        (.8).


    12/07/18  Nettleton, Stacy                      1.70         1,912.50      035                             55388473
        REVIEW MATERIALS FOR INTERVIEW PREPARATIONS (1.2); ATTN RESPONDING OUTSTANDING
        DOCUMENT REQUESTS (.5).


    12/07/18     Byeff, David P.                                    6.20          6,169.00           035       55366484
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 460 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW A. REESE DOCUMENTS (1.4); MEET WITH G. DANILOW RE: A. REESE DOCUMENTS (.5);
        ATTENTION TO PREDICTIVE CODING REVIEW (.4); ATTENTION TO VARIOUS DOCUMENT SEARCH
        PROJECTS (1.5); PREPARE P. DEPODESTA DOCUMENTS (1.5); EMAILS WITH G. DANILOW RE: R.
        SCHRIESHEIMER DOCUMENTS (.3); EMAIL TEAM RE: SAME (.3); CALL WITH A. SWETTE RE: TOPICS FOR
        ANN REESE (.3).


    12/07/18 Sytsma, Elizabeth                      2.40        2,100.00       035                             55388390
        CONDUCT DOCUMENT REVIEW (1.2); REVIEW AND ANALYZE R. RIECKER TRANSCRIPT (1.2).


    12/07/18  Swette, Alexandria                  1.60       1,520.00          035       55531950
        REVIEW DOCUMENTS AND TRANSCRIPTS FOR UPCOMING INTERVIEWS (1.0); CONFER WITH TEAM RE:
        SERITAGE TRANSACTION (0.6).


    12/07/18   Knowlton, Whitney N.                  8.50       5,865.00        035         55395754
        REVIEW DOCUMENTS FOR PRODUCTION TO RESTRUCTURING COMMITTEE (2.1); REVIEW AND ANALYZE
        BOARD AND COMMITTEE MINUTES (4.9); CORRESPOND WITH G. DANILOW, S. NETTLETON AND D. BYEFF
        RE: FINALIZING MINUTES (1.5).


    12/07/18 Lau, Jennifer                                          3.20          2,208.00           035       55390013
        CONDUCT DOCUMENT REVIEW FOR INTERVIEWS.


    12/07/18  Hill, David F.                                        0.80            632.00           035       55368195
        MEET WITH A. SWETTE AND TEAM.


    12/07/18   Montalto, Nathan James             5.90       3,304.00         035         55393647
        REVIEW DOCUMENTS FOR INFORMATION SOUGHT BY OPPOSING COUNSEL (5.5); MEET WITH A. SWETTE,
        M. LINNEMAN AND D. HILL (.4).


    12/07/18 Rasani, Amama                         1.00        560.00         035                              55376302
        CONDUCT DOCUMENT REVIEW TO PREPARE FOR WITNESS INTERVIEW OF R. SCHRIESHEIM.


    12/07/18     Wands, Lauren                                      1.40            784.00           035       55388643
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 461 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR WITNESS INTERVIEWS.


    12/07/18  Gordan, Anna C.                      5.00       3,450.00      035          55386728
        REVIEW DOCUMENTS TO LOCATE SOURCE AND USE INFORMATION FOR KEY LOANS (4.5); DRAFT
        SUMMARY OF SOURCE AND USE INFORMATION FOR KEY LOANS (0.5).


    12/07/18  Linneman, Michael A.                  5.80        4,002.00          035                          55385475
        REVIEW DOCUMENTS FOR WITNESS PREPARATION (5.5); MEET WITH A. SWETTE, D. HILL AND N.
        MONTALTO TO DISCUSS RELATED PARTY TRANSACTION CHRONOLOGIES (.3).


    12/07/18  Postiglione, Generosa                   1.50          607.50         035                         55420617
        COMPILE EXHIBITS MARKED AT R. REICHER INTERVIEW (.6); INDEX R.REICHER EXHIBITS (.9).


    12/08/18  Danilow, Greg A.                    1.00                            1,600.00           035       55389028
        REVIEW DOCUMENTS FOR SUBCOMMITTEE INTERVIEW.


    12/08/18   Byeff, David P.                      0.50                            497.50           035       55402023
        EMAIL TEAM RE: DOCUMENT REVIEW/SCHRIESHEIM BINDER.


    12/08/18  Harris, Jenna                                         3.30          2,277.00           035       55381284
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS.


    12/08/18 Montalto, Nathan James               1.40                              784.00           035       55393477
        CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREPARATION.


    12/08/18 Rasani, Amama                        2.30        1,288.00                               035       55376922
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF R. SCHRIESHEIM.


    12/09/18  Danilow, Greg A.                    2.30         3,680.00         035        55388312
        DOCUMENT REVIEW FOR SUBCOMMITTEE INTERVIEW (1.5); PREPARE FOR A. REESE INTERVIEW AND
        CALL WITH SAME (.8).
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 462 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/09/18   Byeff, David P.                           6.40        6,368.00           035 55389000
        REVIEW R. SCHRIESHEIM DOCUMENTS (1.8); REVIEW DEPODESTA DOCUMENTS (1.5); PREPARE FOR A.
        REESE INTERVIEW (2.6); CALL WITH G. DANILOW RE: SAME (.2); EMAILS RE SAME (.3).


    12/09/18  Sytsma, Elizabeth                       2.90       2,537.50         035                          55388870
        CONDUCT DOCUMENT REVIEW (2.1); PREPARE FOR A. REESE INTERVIEW (.6); PREPARE FOR R.
        SCHRIESHEIM INTERVIEW (.2).


    12/09/18  Swette, Alexandria                    8.40       7,980.00         035       55531877
        REVIEW DOCUMENTS FOR UPCOMING INTERVIEW (1.8); DRAFT OUTLINE OF TOPICS FOR UPCOMING
        INTERVIEW (6.6).


    12/09/18  Harris, Jenna                                         2.50          1,725.00           035       55443037
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS.


    12/09/18 Knowlton, Whitney N.                  5.40                           3,726.00           035       55463327
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS.


    12/09/18 Lau, Jennifer                                          4.20          2,898.00           035       55450678
        CONDUCT DOCUMENT REVIEW FOR INTERVIEWS.


    12/09/18  Hill, David F.                      5.60       4,424.00                                035       55367666
        REVIEW DOCUMENTS FOR PRODUCTION AND WITNESS PREPARATION.


    12/09/18 Montalto, Nathan James               4.70                            2,632.00           035       55393509
        CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREPARATION.


    12/09/18 Rasani, Amama                        1.90        1,064.00                               035       55376446
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF R. SCHRIESHEIM.


    12/09/18     Wands, Lauren                                      1.80          1,008.00           035       55423147
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 463 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR WITNESS INTERVIEWS.


    12/09/18  Gordan, Anna C.                        0.20        138.00                              035       55413106
        REVIEW DOCUMENTS IN PREPARATION FOR R. SCHRIESHEIM INTERVIEW.


    12/09/18  Linneman, Michael A.                                  3.00          2,070.00           035       55385309
        REVIEW DOCUMENTS FOR WITNESS PREPARATION.


    12/10/18   Danilow, Greg A.                                     3.50          5,600.00           035       55441113
        PARTICIPATE IN REESE INTERVIEW AT PAUL WEISS.


    12/10/18  Nettleton, Stacy                     1.30     1,462.50       035                                 55446966
        ATTENTION TO FOLLOW-UP OUTSTANDING BOARD AND COMMITTEE MEETING MINUTES (.7);
        ATTENTION TO INTERVIEW PREPARATIONS (.6).


    12/10/18  Byeff, David P.                          9.30       9,253.50        035          55443230
        PREPARE FOR AND ATTEND A. REESE INTERVIEW (8.5); ATTENTION TO SCHREISHIMER AND MEGHJII
        DOCUMENT REVIEWS/BINDERS (.3); MEET WITH S. NETTLETON RE: A. REESE TESTIMONY (.3); MEET WITH
        W. KNOWLTON RE: DEPODESTA PREP (.2).


    12/10/18  Sytsma, Elizabeth                        7.20     6,300.00       035       55446595
        MEET WITH TEAM RE: DOCUMENT REVIEW (.5); REVIEW AND ANALYZE DOCUMENTS FOR R.
        SCHRIESHEIM INTERVIEW PREPARATION (6.5); REVIEW AND ANALYZE DOCUMENTS FOR M. MEGHJI
        INTERVIEW PREPARATION (.2).


    12/10/18  Weiss, Zander                           3.90       2,184.00      035                             55388838
        MEET WITH E. SYTSMA (0.4); REVIEW CASE BACKGROUND AND INTERVIEW TRANSCRIPTS (3.5).


    12/10/18  Swette, Alexandria                      9.80       9,310.00       035         55532188
        PREPARE FOR AND ATTEND WITNESS INTERVIEW (7.8); DRAFT SUMMARY OF SAME (1.0); REVIEW
        DOCUMENTS FOR UPCOMING INTERVIEWS (1.0).


    12/10/18     Bui, Phong T.                                      0.30            207.00           035       55730071
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 464 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        COORDINATE DOCUMENTS REQUESTED BY RESTRUCTURING SUBCOMMITTEE COUNSEL.


    12/10/18 Harris, Jenna                         1.80                           1,242.00           035       55442238
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS.


    12/10/18  Knowlton, Whitney N.                    6.20       4,278.00         035       55463326
        CORRESPOND WITH S. NETTLETON AND D. BYEFF RE: FINALIZING MINUTES (.4); CONDUCT DOCUMENT
        REVIEW FOR WITNESS INTERVIEWS (5.8).


    12/10/18  Lau, Jennifer                        6.10      4,209.00       035         55450429
        CONDUCT DOCUMENT REVIEW FOR INTERVIEWS OF ROB SCHRIESHEIM AND MO MEGHJI AND SET UP OF
        SAME.


    12/10/18  Hill, David F.                        2.20                          1,738.00           035       55428087
        REVIEW DOCUMENTS FOR INTERVIEW PREPARATION.


    12/10/18 Montalto, Nathan James                                 4.70          2,632.00           035       55424971
        CONDUCT DOCUMENT REVIEW FOR INTERVIEW.


    12/10/18 Rasani, Amama                        6.30        3,528.00      035                                55434512
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF R. SCHRIESHAM AND M. MEGHJI.


    12/10/18  Shiarella, Ripley                       3.60      2,016.00       035                             55423858
        MEET WITH TEAM RE: DOCUMENT REVIEW (.5); REVIEW AND ANALYZE CASE BACKGROUND
        MATERIALS INCLUDING WITNESS INTERVIEW TRANSCRIPTS AND SUMMARIES (3.1).


    12/10/18  Wands, Lauren                                         6.30          3,528.00           035       55423057
        PREPARE FOR WITNESS INTERVIEWS.


    12/10/18  Gordan, Anna C.                       1.60       1,104.00                              035       55420431
        REVIEW DOCUMENTS IN PREPARATION FOR M. MEGHJI INTERVIEW.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 465 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/10/18  Linneman, Michael A.                    7.80      5,382.00      035        55443661
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS (3.7); DRAFT CHRONOLOGY OF RELATED PARTY
        TRANSACTIONS (4.1).


    12/10/18  Postiglione, Generosa                                 0.70            283.50           035       55438873
        REVIEW RPT SUBCOMMITTEE MEETING MINUTES.


    12/11/18  Nettleton, Stacy                      0.70       787.50                                035       55447295
        ATTENTION TO WITNESS INTERVIEW TRANSCRIPTS AND SUMMARIES RE SAME.


    12/11/18  Byeff, David P.                           2.90      2,885.50                           035       55443042
        ATTENTION TO TRANSCRIPTS (.5); REVIEW R. SCHRIESHEIM DOCUMENTS (2.4).


    12/11/18  Sytsma, Elizabeth                    1.30       1,137.50      035        55446620
        CONDUCT DOCUMENT REVIEW FOR M. MEGHJI INTERVIEW PREPARATION AND DRAFT OUTLINE OF
        SAME.


    12/11/18  Weiss, Zander                            4.10         2,296.00       035                         55397828
        MEET WITH A. SWETTE (1.1); REVIEW INTERVIEW TRANSCRIPTS (2.2); REVIEW DOCUMENTS FOR
        INTERVIEW WITH R. SCHRIESHEIM (0.8).


    12/11/18   Swette, Alexandria                 6.40       6,080.00         035        55531454
        REVIEW DOCUMENTS AND TRANSCRIPTS FOR UPCOMING INTERVIEW (4.8); CONFER WITH TEAM RE:
        SAME (1.6).


    12/11/18 Harris, Jenna                         1.20                             828.00           035       55442943
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS.


    12/11/18  Knowlton, Whitney N.                 4.90         3,381.00      035         55463321
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS (4.6); CORRESPOND WITH D. BYEFF AND A.
        SWETTE RE: THIRD-PARTY DOCUMENT PRODUCTIONS (.3).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 466 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/11/18  Lau, Jennifer                           5.20      3,588.00       035        55450632
        MEET WITH TEAM RE: DOCUMENT REVIEW (1.0); DOCUMENT REVIEW FOR WITNESS INTERVIEWS (4.2).


    12/11/18  Hill, David F.                        6.50                          5,135.00           035       55428559
        REVIEW DOCUMENTS FOR INTERVIEW PREPARATION.


    12/11/18 Montalto, Nathan James                  3.50      1,960.00        035        55424954
        CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREPARATION (2.1), DISCUSSION WITH F. UNGERER RE.
        DOCUMENT REVIEW (.3); MEETING WITH TEAM RE DOCUMENT REVIEW FOR INTERVIEWS (1.1).


    12/11/18 Rasani, Amama                        7.80        4,368.00                               035       55435548
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF M. MEGHJI.


    12/11/18  Shiarella, Ripley                    2.20        1,232.00       035          55423862
        ATTEND TEAM MEETING TO DISCUSS DOCUMENT REVIEW FOR R. SCHRIESHEIM INTERVIEW (1.2);
        REVIEW AND ANALYZE DOCUMENTS FOR R. SCHRIESHEIM INTERVIEW (1.0).


    12/11/18    Ungerer, Frank                          2.40      1,344.00       035           55398178
        REVIEW AND ANALYZE INTERVIEW TRANSCRIPTS (1.5); CONDUCT DOCUMENT REVIEW AND ANALYSIS
        FOR R. SCHRIESHEIM INTERVIEW PREP (.6); MEET WITH N.MONTALTO RE: DOCUMENT REVIEW (.3).


    12/11/18  Wands, Lauren                                         3.00          1,680.00           035       55434768
        PREPARE FOR WITNESS INTERVIEWS.


    12/11/18  Gordan, Anna C.                       1.80       1,242.00                              035       55438691
        REVIEW DOCUMENTS IN PREPARATION FOR M. MEGHJI INTERVIEW.


    12/11/18  Linneman, Michael A.                    7.50      5,175.00      035        55444872
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS (3.1); DRAFT CHRONOLOGY OF RELATED PARTY
        TRANSACTIONS (4.4).


    12/12/18     Danilow, Greg A.                                   1.50          2,400.00           035       55440990
           18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 467 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        DOCUMENT REVIEW FOR SUBMCOMMITTEE.


    12/12/18  Byeff, David P.                            3.70        3,681.50         035      55442126
        ATTENTION TO TRANSCRIPTS AND EXHIBITS (.9); ATTENTION TO RLF MATERIALS (1.5); CALLS WITH G.
        DANILOW RE: SAME (.1); ATTENTION TO M. MEGHJI DOCUMENTS (.4); REVIEW SUMARY OF MEGHJI
        EMAILS (.1); ATTENTION TO STATUS OF DISCOVERY (.5); CALL B. DUNNE RE: XACT (.2).


    12/12/18  Sytsma, Elizabeth                         2.70      2,362.50      035                            55447155
        DOCUMENT REVIEW FOR M. MEGHJI INTERVIEW PREPARATION (2.0) AND REVISE PREPARATION
        MATERIALS (.6); ATTENTION TO R. SCHRIESHEIM INTERVIEW PREPARATION (.1).


    12/12/18  Weiss, Zander                        5.40                           3,024.00           035       55404969
        REVIEW DOCUMENTS FOR INTERVIEW WITH ROB SCHRIESHEIM.


    12/12/18  Taylor, Zachary R.                   1.40                           1,106.00           035       55443020
        REVIEW AND CODE DOCUMENTS FOR CLIENT INTERVIEW.


    12/12/18  Swette, Alexandria                       7.90     7,505.00      035         55532404
        REVIEW AND REVISE INTERVIEW SUMMARIES (4.8); REVIEW DOCUMENTS AND TRANSCRIPTS FOR
        UPCOMING INTERVIEWS (3.1).


    12/12/18  Harris, Jenna                                         0.50            345.00           035       55443173
        REVIEW INTERVIEW TRANSCRIPT.


    12/12/18 Knowlton, Whitney N.                  7.80                           5,382.00           035       55463346
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS.


    12/12/18  Lau, Jennifer                                         2.10          1,449.00           035       55450572
        REVIEW TOPIC OUTLINE FOR INTERVIEWS.


    12/12/18     Hill, David F.                                    10.30          8,137.00           035       55437623
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 468 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DOCUMENTS FOR INTERVIEW PREPARATION (6.1); REVIEW DOCUMENTS AND REVISE
        TRANSACTION CHRONOLOGY (4.2).


    12/12/18  Montalto, Nathan James               7.00         3,920.00      035       55424857
        CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREP, (1.9); CONDUCT DOCUMENT REVIEW AND REVISE
        TRANSACTION CHRONOLOGY (5.1).


    12/12/18 Rasani, Amama                        9.50        5,320.00                               035       55435304
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF M. MEGHJI.


    12/12/18   Shiarella, Ripley                      8.90      4,984.00        035         55423930
        ANALYZE AND PREPARE SUMMARY OF THE SCOTT CHARLES INTERVIEW (5.2); REVIEW EXHIBITS FROM
        S. CHARLES INTERVIEW AND PREPARE SUMMARY OF EXHIBITS THAT DISCUSS THE SERITAGE
        TRANSACTION (1.2); REVIEW AND PREPARE SUMMARY OF DISCUSSION OF OTHER WITNESSES IN S.
        CHARLES INTERVIEW TRANSCRIPT, INCLUDING J. STOLLENWERCK, R. SCHREISHEIM, AND M. MEGHJI
        (2.5).


    12/12/18 Ungerer, Frank                           3.80      2,128.00         035                           55405015
        SUMMARIZE WITNESS TRANSCRIPTS (3.2); REVIEW DOCUMENTS FOR INTERVIEWS (.6).


    12/12/18  Wands, Lauren                                         5.60          3,136.00           035       55433621
        PREPARE FOR WITNESS INTERVIEWS.


    12/12/18  Linneman, Michael A.                2.60                            1,794.00           035       55443904
        DRAFT CHRONOLOGY OF RELATED PARTY TRANSACTIONS.


    12/12/18  Postiglione, Generosa                 1.30        526.50           035                           55439204
        ORGANIZE M. MEGHJI DOCUMENTS IN PREPARATION FOR INTERVIEW (.7); COMPILE EXHIBITS
        REFERENCED IN KAMLANI TRANSCRIPTS (.6).


    12/13/18     Danilow, Greg A.                                   2.30          3,680.00           035       55630331
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 469 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR SUBMCOMMITTEE INTERVIEW WITH SCHRIESHEIM (.8); REVIEW SUBCOMMITTEE
        TRANSCRIPTS (1.5).


    12/13/18  Byeff, David P.                            3.40       3,383.00       035        55442333
        PREPARE R. SCHRIESHEIM BINDER (1.4); REVIEW DOCUMENTS (.4); REVIEW TRANSCRIPTS FROM VARIOUS
        INTERVIEW (.5); REVIEW M. MEGHJI DOCUMENTS (1.1).


    12/13/18  Sytsma, Elizabeth                      2.70     2,362.50         035        55446698
        CONDUCT DOCUMENT REVIEW FOR M. MEGHJI INTERVIEW PREPARATION (1.0) AND REVISE
        PREPARATION MATERIALS (.8); REVIEW AND ANALYZE DOCUMENTS FOR R. SCHRIESHEIM INTERVIEW
        PREPARATION (.9).


    12/13/18  Weiss, Zander                         4.30                          2,408.00           035       55414694
        REVIEW DOCUMENTS FOR INTERVIEW WITH R. SCHRIESHEIM.


    12/13/18   Swette, Alexandria                       6.40      6,080.00      035         55532673
        REVIEW AND REVISE INTERVIEW SUMMARIES (1.2); REVIEW AND REVISE MATERIALS FOR UPCOMING
        WITNESS INTERVIEW (3.9); CONFER WITH TEAM RE: PREPARATION TASKS FOR UPCOMING INTERVIEWS
        (1.3).


    12/13/18 Knowlton, Whitney N.                  3.40                           2,346.00           035       55463309
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS.


    12/13/18  Lau, Jennifer                       5.40       3,726.00         035         55450471
        CONDUCT DOCUMENT REVIEW FOR WITNESS PREPARATION AND SET UP OF SAME (2.1); PREPARE
        MATERIALS FOR ROB SCHIESHEIM (3.3).


    12/13/18  Hill, David F.                       2.60     2,054.00                                 035       55436086
        REVIEW DOCUMENTS AND REVISE TRANSACTION CHRONOLOGY.


    12/13/18   Montalto, Nathan James                7.20     4,032.00       035           55424962
        REVISE TRANSACTION CHRONOLOGY (4.5); CONDUCT DOCUMENT REVIEW FOR INTERVIEWS (2.7).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 470 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/13/18  Rasani, Amama                         1.30        728.00                               035       55425014
        REVIEW DOCUMENTS TO PREPARE FOR WITNESS INTERVIEW OF M. MEGHJI.


    12/13/18  Shiarella, Ripley                       6.30      3,528.00        035       55412964
        REVIEW AND ANALYZE DOCUMENTS FOR R. SCHRIESHEIM INTERVIEW (2.2); REVIEW AND ANALYZE
        POTENTIAL EXHIBITS FOR J. STOLLENWERCK INTERVIEW (4.1).


    12/13/18  Ungerer, Frank                       2.70        1,512.00        035        55447500
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEW PREP (.7); REVIEW WITNESS TRANSCRIPTS FOR
        INTERVIEW PREP (2.0).


    12/13/18  Wands, Lauren                                         5.00          2,800.00           035       55433984
        PREPARE FOR WITNESS INTERVIEWS.


    12/13/18  Gordan, Anna C.                           1.40     966.00         035                            55438795
        REVIEW DOCUMENTS IN PREPARATION FOR M. MEGHJI INTERVIEW (.1); REVIEW DOCUMENTS IN
        PREPARATION FOR R. SCHRIESHEIM INTERVIEW (1.3).


    12/13/18  Linneman, Michael A.                     5.10        3,519.00        035         55444950
        PREPARE FOR WITNESS INTERVIEWS (4.8); MEET WITH A. SWETTE, R. SHIARELLA, AND F. UNGERER TO
        DISCUSS WITNESS PREPARATIONS (.3).


    12/14/18  Danilow, Greg A.                                      2.00          3,200.00           035       55441016
        PREPARE FOR R. SCHRIESHEIM INTERVIEW.


    12/14/18   Byeff, David P.                         1.90       1,890.50       035           55442102
        ATTENTION TO R. SCHRIESHEIM DOCUMENTS (.8); ATTENTION TO INTERVIEW EXHIBITS (.2); REVISE TO
        JOINT REPRESENTATION LETTER AND CALLS WITH G. DANILOW AND A. CHESSLER RE: SAME (.6);
        ATTENTION TO EMAIL RE: ROB SCHRIESHEIM INTERVIEW (.3);.


    12/14/18 Sytsma, Elizabeth                      0.20       175.00                                035       55447204
        CONDUCT DOCUMENT REVIEW FOR R. SCHRIESHEIM INTERVIEW PREPARATION.
           18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 471 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/14/18  Weiss, Zander                          2.20                         1,232.00           035       55425114
        REVIEW DOCUMENTS FOR INTERVIEW WITH J. STOLLENWERCK.


    12/14/18  Taylor, Zachary R.                   1.20        948.00                                035       55443187
        REVIEW AND CODE DOCUMENTS FOR CLIENT INTERVIEW PURPOSES.


    12/14/18   Swette, Alexandria                      4.40       4,180.00     035       55532668
        REVIEW DOCUMENTS AND TRANSCRIPTS FOR UPCOMING INTERVIEWS (3.4); CONFER WITH TEAM RE:
        SAME (0.6); REVIEW TOPIC SUMMARY FOR WITNESS INTERVIEW (0.4).


    12/14/18    Knowlton, Whitney N.               1.70         1,173.00     035        55463385
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS (1.4); PREPARE DOCUMENT PRODUCTIONS
        LOG (.3).


    12/14/18  Lau, Jennifer                           7.60          5,244.00      035                          55450472
        PREPARE TOPIC LIST FOR INTERVIEW PREPARATION (5.8); SET UP DOCUMENT REVIEW (1.8).


    12/14/18  Hill, David F.                                        0.60            474.00           035       55427910
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS.


    12/14/18  Montalto, Nathan James                  5.20     2,912.00        035          55424922
        REVIEW INTERVIEW TRANSCRIPTS (4.1), CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREP (1.1).


    12/14/18 Rasani, Amama                        0.70         392.00                                035       55435507
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF M. MEGHJI.


    12/14/18  Shiarella, Ripley                     4.00        2,240.00         035        55423592
        REVIEW AND ANALYZE POTENTIAL EXHIBIT DOCUMENTS FOR J. STOLLENWERCK INTERVIEW (2.4):
        SUMMARIZE DISCUSSION OF SERITAGE TRANSACTION IN N. SINHA AND R. REICKER'S INTERVIEW
        TRANSCRIPTS (1.6).


    12/14/18     Ungerer, Frank                                     3.70          2,072.00           035       55453146
           18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 472 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DOCUMENTS FOR WITNESS INTERVIEW PREP.


    12/14/18  Wands, Lauren                                         3.80          2,128.00           035       55435246
        PREPARE FOR WITNESS INTERVIEWS.


    12/14/18  Gordan, Anna C.                        2.00                         1,380.00           035       55439940
        REVIEW TRANSCRIPT OF SCHIEDEMEYER INTERVIEW.


    12/14/18  Linneman, Michael A.                                  8.20          5,658.00           035       55444650
        PREPARE FOR WITNESS INTERVIEWS.


    12/14/18  Postiglione, Generosa                                 0.30            121.50           035       55439192
        UPDATE PRODUCTION.


    12/15/18  Danilow, Greg A.                       4.00                         6,400.00           035       55441422
        REVIEW MATERIALS FOR R. SCHRIESHEIM INTERVIEW.


    12/15/18  Byeff, David P.                            2.50    2,487.50        035          55442965
        ATTENTION TO ENGAGEMENT AND JOINT REP LETTERS (.3); CALL WITH G. DANILOW RE: SAME (.2);
        CALL WITH R. SCHRIESHEIM RE: INTERVIEW PREP (2).


    12/15/18 Knowlton, Whitney N.                  1.60                           1,104.00           035       55463333
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS.


    12/15/18  Hill, David F.                        2.40                          1,896.00           035       55428071
        REVIEW DOCUMENTS FOR INTERVIEW PREPARATION.


    12/15/18  Shiarella, Ripley                   2.60                            1,456.00           035       55432869
        REVIEW AND ANALYZE J. STOLLENWERCK DOCUMENTS.


    12/15/18     Ungerer, Frank                                     0.90            504.00           035       55447535
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 473 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEW PREP.


    12/15/18  Gordan, Anna C.                        0.90       621.00                               035       55439601
        REVIEW DOCUMENTS IN PREPARATION FOR J. STOLLENWERCK INTERVIEW.


    12/16/18  Danilow, Greg A.                      2.30                          3,680.00           035       55441118
        REVIEW DOCUMENTS FOR SCHRIESHEIM INTERVIEW.


    12/16/18  Byeff, David P.                                       1.30          1,293.50           035       55442708
        CALL WITH R. SCHRIESHEIM RE: DEPOSITION PREP.


    12/16/18 Sytsma, Elizabeth                    0.80         700.00       035                                55447356
        CONDUCT DOCUMENT REVIEW FOR J. STOLLENWERCK DEPOSITION PREPARATION.


    12/16/18  Weiss, Zander                          1.60                           896.00           035       55427778
        REVIEW DOCUMENTS FOR INTERVIEW WITH J. STOLLENWERCK.


    12/16/18  Taylor, Zachary R.                   4.20       3,318.00                               035       55442327
        REVIEW AND CODE DOCUMENTS FOR CLIENT INTERVIEW PURPOSES.


    12/16/18 Lau, Jennifer                         2.10                           1,449.00           035       55470426
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEW.


    12/16/18  Hill, David F.                       12.10                          9,559.00           035       55427880
        REVIEW DOCUMENT FOR INTERVIEW PREPARATION.


    12/16/18 Rasani, Amama                        1.10          616.00                               035       55435166
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF J. STOLLENWERK.


    12/16/18  Shiarella, Ripley                   3.20                            1,792.00           035       55432781
        REVIEW AND ANALYZE J. STOLLENWERCK DOCUMENTS.
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 474 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/16/18 Ungerer, Frank                        3.30                           1,848.00           035       55447480
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEW PREP.


    12/16/18  Gordan, Anna C.                        0.50       345.00                               035       55459610
        REVIEW DOCUMENTS IN PREPARATION FOR J. STOLLENWERCK INTERVIEW.


    12/16/18  Gordan, Anna C.                         2.50        1,725.00      035          55459617
        REVIEW J. SCHIEDEMEYER INTERVIEW TRANSCRIPT (1.5); DRAFT SUMMARY OF INTERVIEW (1.0).


    12/16/18  Linneman, Michael A.                                  2.70          1,863.00           035       55445591
        PREPARE FOR WITNESS INTERVIEWS.


    12/17/18  Danilow, Greg A.                                      2.00          3,200.00           035       55481599
        PREPARE FOR SCHRIESHEIM INTERVIEW.


    12/17/18  Nettleton, Stacy                                      1.00          1,125.00           035       55496482
        ATTENTION TO WITNESS INTERVIEW SUMMARIES.


    12/17/18  Weiss, Zander                          6.10                         3,416.00           035       55445733
        REVIEW DOCUMENTS FOR INTERVIEW WITH J. STOLLENWERCK.


    12/17/18  Taylor, Zachary R.                   2.10                           1,659.00           035       55450629
        REVIEW AND CODE DOCUMENTS FOR WITNESS INTERVIEWS.


    12/17/18   Swette, Alexandria                      2.60     2,470.00      035         55532470
        REVIEW AND REVISE INTERVIEW SUMMARIES (1.7); REVIEW DOCUMENTS FOR UPCOMING INTERVIEWS
        (0.9).


    12/17/18  Lau, Jennifer                         3.70         2,553.00        035        55470524
        REVIEW DOCUMENTS FOR INTERVIEWS, AND SETUP OF SAME (3.0); REVIEW EXHIBITS FROM PRIOR
        INTERVIEWS (.7).
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 475 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/17/18  Hill, David F.                       4.60                           3,634.00           035       55469386
        REVIEW DOCUMENT FOR INTERVIEW PREPARATION.


    12/17/18  Montalto, Nathan James                5.10        2,856.00     035        55464713
        REVIEW INTERVIEW TRANSCRIPT AND DRAFTING SUMMARY (4.5); CONDUCT DOCUMENT REVIEW FOR
        INTERVIEW PREP (.6).


    12/17/18  Rasani, Amama                            4.10      2,296.00      035                             55480508
        DRAFT SUMMARY OF M. PUNTUS'S INTERVIEW (3.1); CONDUCT DOCUMENT REVIEW FOR
        STOLLENWERK'S INTERVIEW (1.0).


    12/17/18  Shiarella, Ripley                   1.40                              784.00           035       55454952
        REVIEW AND ANALYZE J. STOLLENWERCK DOCUMENTS.


    12/17/18  Ungerer, Frank                         3.20      1,792.00                              035       55447375
        REVIEW INTERVIEW TRANSCRIPTS FOR WITNESS INTERVIEW PREP.


    12/17/18  Wands, Lauren                                         2.20          1,232.00           035       55480759
        PREPARE FOR WITNESS INTERVIEWS.


    12/17/18  Gordan, Anna C.                        4.60      3,174.00         035        55459616
        REVIEW DOCUMENTS IN PREPARATION FOR J. STOLLENWERCK INTERVIEW (2.8); DRAFT AND REVISE
        SUMMARY OF J. SCHIEDEMEYER INTERVIEW TRANSCRIPT (1.8).


    12/17/18  Linneman, Michael A.                    8.80       6,072.00       035          55486664
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS (7.1); PREPARE FOR WITNESS INTERVIEWS (1.7).


    12/17/18  Aaron-Betton, Merlyn                 1.50        495.00       035         55522715
        PREPARE RESTRUCTURING COMMITTEE MINUTES CHART, PREPARE MINUTES FOLDERS. K. DESCOVICH.


    12/18/18     Danilow, Greg A.                                   2.00          3,200.00           035       55481601
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 476 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        PREPARE FOR SCHRIESHEIM INTERVIEW.


    12/18/18  Nettleton, Stacy                        0.90      1,012.50       035          55496459
        ATTENTION TO SUPPLEMENTAL PRODUCTION (.4); REVIEW WITNESS INTERVIEW SUMMARIES (.5).


    12/18/18  Byeff, David P.                                       5.00          4,975.00           035       55630865
        INTERVIEW PREP WITH R. SCHRIESHEIM.


    12/18/18 Sytsma, Elizabeth                    0.70         612.50                                035       55520980
        CONDUCT DOCUMENT REVIEW FOR J. STOLLENWERCK INTERVIEW PREPARATION.


    12/18/18  Weiss, Zander                          4.40                         2,464.00           035       55455858
        REVIEW DOCUMENTS FOR INTERVIEW WITH J. STOLLENWERCK.


    12/18/18  Taylor, Zachary R.                  0.40        316.00                                 035       55489673
        REVIEW DOCUMENTS FOR PURPOSES OF STOLLENWERCK INTERVIEW PREP.


    12/18/18  Swette, Alexandria                                    0.50            475.00           035       55532542
        REVIEW AND REVISE INTERVIEW SUMMARIES.


    12/18/18 Lau, Jennifer                         1.10                             759.00           035       55470462
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEW.


    12/18/18  Hill, David F.                       8.30                           6,557.00           035       55469370
        REVIEW DOCUMENT FOR INTERVIEW PREPARATION.


    12/18/18   Montalto, Nathan James               4.70      2,632.00        035                              55464653
        DRAFT INTERVIEW SUMMARY (3.6), CONDUCT DOCUMENT REVIEW FOR INTERVIEW PREP (1.1).


    12/18/18 Rasani, Amama                        0.90        504.00                                 035       55480690
        CONDUCT DOCUMENT REVIEW RE WITNESS PREPARATION OF STOLLENWERK.
           18-23538-rdd            Doc 2729       Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 477 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index

    12/18/18  Shiarella, Ripley                    6.20         3,472.00       035       55453253
        REVIEW CODED DOCUMENTS FOR INTERVIEW BINDER (2.0); REVIEW AND ANALYZE DOCUMENTS (4.2).


    12/18/18  Ungerer, Frank                       4.90       2,744.00                               035       55532198
        REVIEW RELEVANT DOCUMENTS FOR WITNESS INTERVIEW PREP.


    12/18/18  Wands, Lauren                         0.80          448.00                             035       55480754
        REVIEW DOCUMENTS TO PREPARE FOR WITNESS INTERVIEWS (0.8).


    12/18/18  Gordan, Anna C.                        1.40       966.00                               035       55479346
        REVIEW DOCUMENTS IN PREPARATION FOR J. STOLLENWERCK INTERVIEW.


    12/18/18  Gordan, Anna C.                       0.60                            414.00           035       55479370
        PREPARE M. PUNTUS INTERVIEW TRANSCRIPT SUMMARY.


    12/18/18  Linneman, Michael A.                    6.30       4,347.00       035                            55486669
        REVIEW DOCUMENTS FOR WITNESS INTERVIEWS (2.3); PREPARE FOR WITNESS INTERVIEWS (4).


    12/18/18   Postiglione, Generosa                   3.60       1,458.00                           035       55520574
        INDEX INTERVIEW EXHIBITS FOR J. SCHIEDEMEYER; A. REESE AND K. KAMLANI.


    12/18/18  Aaron-Betton, Merlyn                 3.50      1,155.00       035         55522324
        PREPARE RESTRUCTURING COMMITTEE MINUTES CHART, PREPARE MINUTES FOLDERS. K. DESCOVICH.


    12/19/18  Danilow, Greg A.                                      6.50         10,400.00           035       55481715
        ATTEND SCHRIESHEIM INTERVIEW.


    12/19/18  Singh, Sunny                                          0.40            480.00           035       55479535
        CALL WITH B. MILLER RE: SPARROWS.


    12/19/18     Byeff, David P.                                    5.50          5,472.50           035       55631818
           18-23538-rdd          Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 478 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        ATTENDED R. SCHRIESHEIM INTERVIEW.


    12/19/18  Weiss, Zander                         2.80     1,568.00                                035       55463752
        REVIEW DOCUMENTS FOR INTERVIEW WITH JEFFREY STOLLENWERCK.


    12/19/18  Knowlton, Whitney N.                 4.50         3,105.00      035        55516512
        CONDUCT DOCUMENT REVIEW FOR WITNESS INTERVIEWS (2.2); REVIEW AND ANALYZE MEETING
        MINUTES (2.3).


    12/19/18  Lau, Jennifer                        2.40                           1,656.00           035       55470454
        REVIEW INTERVIEW TRANSCRIPT/INTERVIEW SUMMARY.


    12/19/18  Hill, David F.                       5.80                           4,582.00           035       55469434
        REVIEW DOCUMENT FOR INTERVIEW PREPARATION.


    12/19/18 Montalto, Nathan James                                 0.80            448.00           035       55464788
        CONDUCT DOCUMENT REVIEW.


    12/19/18   Rasani, Amama                        2.90         1,624.00       035        55481794
        DRAFT AND REVISE INTERVIEW SUMMARY OF M. PUNTUS (2.7); CORRESPOND WITH A. GORDON RE:
        SAME (.2).


    12/19/18   Shiarella, Ripley                     1.70        952.00         035         55459949
        REVIEW EXHIBITS FROM AKIN GUMP AND PAUL WEISS BINDERS TO DETERMINE WHETHER THEY WERE
        RELEVANT TO ADD TO THE STOLLENWERCK INTERVIEW EXHIBIT BINDER (1.4); REVIEW EXHIBITS FROM
        E. LAMPERT INTERVIEW TO DETERMINE IF ANY WERE RELEVANT FOR THE J. STOLLENWERCK
        INTERVIEW (.3).


    12/19/18  Ungerer, Frank                       2.10       1,176.00         035        55531635
        REVIEW RELEVANT DOCUMENTS FOR WITNESS INTERVIEW PREP (1.7); MEETING WITH TEAM RE:
        WITNESS INTERVIEW BINDER (.4).


    12/19/18     Wands, Lauren                                      0.60            336.00           035       55481453
           18-23538-rdd           Doc 2729        Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 479 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DOCUMENTS TO PREPARE FOR WITNESS INTERVIEWS.


    12/19/18  Gordan, Anna C.                        5.10       3,519.00          035        55479345
        DISCUSS J. STOLLENWERCK INTERVIEW PREP WITH M. LINNEMAN AND F. UNGER (.5); REVIEW PRIOR
        WORK PRODUCT ON SERITAGE IN PREPARATION FOR STOLLENWERCK INTERVIEW (.5); REVISE AND
        PROVIDE COMMENTS TO DRAFT OF M. PUNTUS INTERVIEW SUMMARY (2.6); REVIEW DOCUMENTS
        TAGGED BY TEAM FOR J. STOLLENWERCK INTERVIEW FOR INCLUSION IN PREP MATERIALS (.7); REVIEW
        DOCUMENTS IN PREPARATION FOR J. STOLLENWERCK INTERVIEW (.8).


    12/19/18  Linneman, Michael A.                                 10.20          7,038.00           035       55486545
        PREPARE FOR WITNESS INTERVIEWS.


    12/19/18   Postiglione, Generosa                                0.70            283.50           035       55521022
        INDEX E. LAMPERT INTERVIEW EXHIBITS.


    12/20/18  Byeff, David P.                     0.50                              497.50           035       55515067
        ATTENTION TO CENTERVIEW DOCUMENT PRODUCTIONS.


    12/20/18  Swette, Alexandria                                    1.50          1,425.00           035       55532832
        REVIEW AND REVISE INTERVIEW SUMMARIES.


    12/20/18   Knowlton, Whitney N.                   4.80      3,312.00      035           55516579
        CORRESPOND WITH D. BYEFF AND O. MOSIN RE: THIRD-PARTY DOCUMENT PRODUCTIONS (.2); REVIEW
        THIRD-PARTY DOCUMENT PRODUCTION (1.2); REVIEW AND ANALYZE MEETING MINUTES (3.4).


    12/20/18  Lau, Jennifer                                         3.20          2,208.00           035       55470514
        REVIEW INTERVIEW SUMMARY.


    12/20/18  Shiarella, Ripley                     2.90      1,624.00       035       55530597
        LOCATE AND PULL EXHIBITS FOR STOLLENWERCK INTERVIEW AND ORGANIZE INTO CHRONOLOGICAL
        TABS.


    12/20/18     Ungerer, Frank                                     3.20          1,792.00           035       55470489
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 480 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW DOCUMENTS FOR WITNESS INTERVIEW BINDER.


    12/20/18  Gordan, Anna C.                        1.70      1,173.00                              035       55491636
        REVIEW DOCUMENTS IN PREPARATION FOR J. STOLLENWERCK INTERVIEW.


    12/20/18  Linneman, Michael A.                                  0.70            483.00           035       55486525
        PREPARE FOR WITNESS INTERVIEWS.


    12/21/18  Byeff, David P.                       0.30        298.50                               035       55515125
        ATTENTION TO LETTER FROM AKIN GUMP AND INTERNAL EMAILS RE: SAME.


    12/21/18  Harris, Jenna                                         1.50          1,035.00           035       55529193
        REVIEW E. LAMPERT'S INTERVIEW TRANSCRIPT.


    12/21/18  Shiarella, Ripley                     2.90      1,624.00       035       55530832
        LOCATE AND PULL EXHIBITS FOR STOLLENWERCK INTERVIEW AND ORGANIZE INTO CHRONOLOGICAL
        TABS.


    12/21/18  Gordan, Anna C.                        1.80                         1,242.00           035       55491623
        REVIEW AND REVISE J. STOLLENWERCK INTERVIEW BINDER.


    12/21/18  Meyer, Natalie                                        1.00            240.00           035       55520990
        PREPARE EXHIBITS PER R. SHIARELLA.


    12/22/18   Byeff, David P.                          2.60       2,587.00          035         55515143
        CALL WITH G. DANILOW RE: RESPONSE (.3); DRAFT RESPONSE LETTER (2.0); EMAILS WITH S. NETTLETON
        AND G. DANILOW RE: SAME (.3).


    12/24/18  Byeff, David P.                              2.40       2,388.00         035                     55515117
        CALL WITH CLIENT (.8); REVISE LETTER TO AKIN (1.0); INTERNAL EMAILS RE: SAME (.6).


    12/26/18     Gordan, Anna C.                                    0.40            276.00           035       55515802
           18-23538-rdd         Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16                  Main Document
                                                              Pg 481 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163

                                         ITEMIZED SERVICES - 73217.0004 - Chapter 11 Restructuring


    Date         Timekeeper/Narrative                             Hours           Amount             Task     Index
        REVIEW J. STOLLENWERCK INTERVIEW BINDER AND PREPARE INDEX.


    12/26/18   Gordan, Anna C.                        1.20                          828.00           035       55515821
        DRAFT ISSUES LIST FOR J. STOLLENWERCK INTERVIEW.


    12/27/18   Gordan, Anna C.                        2.60     1,794.00       035          55515839
        REVIEW J. STOLLENWERCK INTERVIEW BINDER AND PREPARE INDEX FOR INTERVIEW BINDER (1.8);
        DRAFT ISSUES LIST FOR J. STOLLENWERCK INTERVIEW (.8).


    12/27/18  Ellsworth, John A.                      4.30      1,655.50          035                          55546383
        UPDATE CLOSING ROOM (1.9); REVIEW AND COMPILE NEW DRAFTS OF MINUTES (2.4).


    12/28/18  Ellsworth, John A.                      2.70        1,039.50       035                           55546387
        UPDATE CLOSING ROOM (1.5); CREATE NEW CLOSING FOLDERS (.5); UPDATE CHECKLIST (.7).


    12/30/18  Byeff, David P.                                       0.30            298.50           035       55515103
        REVIEW EMAIL FROM G. DANILOW.


    12/31/18  Danilow, Greg A.                                      0.20            320.00           035       55641487
        REVIEW DOCUMENT PRODUCTION.


    SUBTOTAL TASK 035 - Restructuring                             859.60       $654,622.00
    Subcommittee Investigation:


    Total Fees Due                                              8,432.30     $7,651,483.25
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16         Main Document
                                                                Pg 482 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE    DISB ID#         AMOUNT

                12/13/18    Kirsztajn, Daniela H.                                H023          39412068        302,874.17
                            E-DISCOVERY SERVICES
                            PAYEE: XACT DATA DISCOVERY (37549-01); INVOICE#: 23-84332; DATE: 11/30/2018 - CASE
                            REVIEW, ANALYSIS, ETC.


                12/10/18    Bui, Phong T.                                        H025          39397155          7,121.71
                            DUPLICATING
                            PAYEE: OFFICE RESOURCES INC. (30882-02); INVOICE#: 18717; DATE: 12/03/2018


                12/28/18    Zaslav, Benjamin                                     H025          39438774          1,941.00
                            DUPLICATING
                            PAYEE: COPY STOP/ROYAL PRESS (52407-01); INVOICE#: 2904; DATE: 12/20/2018 - PRINTOUTS
                            FOR 11/27/2018 DIP HEARING AND 12/20/2018 OMNIBUS HEARING


                12/06/18    Greco, Maximiliano R.                                H060          39392424             27.31
                            COMPUTERIZED RESEARCH
                            PAYEE: LEXISNEXIS RISK SOLUTIONS (39313-01); INVOICE#: 5100205-20181130; DATE: 11/30/2018
                            - COMPUTERIZED LEGAL RESEARCH DATABASE USAGE - LEXISNEXIS RISK (CHOICEPOINT)
                            -NOVEMBER 2018.


                12/06/18    Diktaban, Catherine Allyn                            H060          39393284           120.00
                            COMPUTERIZED RESEARCH
                            PAYEE: RESTRUCTURING CONCEPTS LLC (52222-01); INVOICE#: 99840; DATE: 12/5/2018 -
                            COMPUTERIZED LEGAL RESEARCH DATABASE USAGE - CHAPTER 11 DOCKETS
                            (RESTRUCTURING CONCEPTS LLC) USAGE REPORT NOVEMBER 2018.


                12/06/18    Hwangpo, Natasha                                     H060          39393285           102.00
                            COMPUTERIZED RESEARCH
                            PAYEE: RESTRUCTURING CONCEPTS LLC (52222-01); INVOICE#: 99840; DATE: 12/5/2018 -
                            COMPUTERIZED LEGAL RESEARCH DATABASE USAGE - CHAPTER 11 DOCKETS
                            (RESTRUCTURING CONCEPTS LLC) USAGE REPORT NOVEMBER 2018.
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                              Pg 483 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE    DISB ID#         AMOUNT

                12/06/18    Nolan, John J.                                       H060          39393287          417.00
                            COMPUTERIZED RESEARCH
                            PAYEE: RESTRUCTURING CONCEPTS LLC (52222-01); INVOICE#: 99840; DATE: 12/5/2018 -
                            COMPUTERIZED LEGAL RESEARCH DATABASE USAGE - CHAPTER 11 DOCKETS
                            (RESTRUCTURING CONCEPTS LLC) USAGE REPORT NOVEMBER 2018.


                12/06/18    Miller, Jeri Leigh                                   H060          39393291           40.00
                            COMPUTERIZED RESEARCH
                            PAYEE: RESTRUCTURING CONCEPTS LLC (52222-01); INVOICE#: 99840; DATE: 12/5/2018 -
                            COMPUTERIZED LEGAL RESEARCH DATABASE USAGE - CHAPTER 11 DOCKETS
                            (RESTRUCTURING CONCEPTS LLC) USAGE REPORT NOVEMBER 2018.


                12/10/18    Booker, Kelly                                        H060          39399869            9.11
                            COMPUTERIZED RESEARCH
                            PAYEE: LEXISNEXIS (COURTLINK) (20379-02); INVOICE#: EA-792443; DATE: 12/1/2018 -
                            COMPUTERIZED LEGAL RESEARCH DATABASE USAGE - LEXISNEXIS COURTLINK
                            NOVEMBER 2018.


                12/14/18    Logan, Claire E.                                     H071          39413909           12.32
                            AIR COURIER/EXPRESS MAIL
                            PAYEE: FEDERAL EXPRESS (10793-03); INVOICE#: 638521814; DATE: 11/30/2018 - FEDEX
                            INVOICE: 638521814 INVOICE DATE:181130TRACKING #: 784038262764 SHIPMENT DATE:
                            20181127 SENDER: CLAIRE LOGAN WEIL GOTSHAL & MANGES, 767 FIFTH AVENUE, NEW
                            YORK CITY, NY 10153 SHIP TO: MARY A CALLAHAN, VP, THE BANK OF NY MELLON TRUST
                            CO, 2 N LA SALLE ST, CHICAGO, IL 60602


                12/14/18    Odoner, Ellen J.                                     H071          39414140           39.61
                            AIR COURIER/EXPRESS MAIL
                            PAYEE: FEDERAL EXPRESS (10793-03); INVOICE#: 639225099; DATE: 12/7/2018 - FEDEX INVOICE:
                            639225099 INVOICE DATE:181207TRACKING #: 784080001370 SHIPMENT DATE: 20181129
                            SENDER: ELLEN ODONER WEIL GOTSHAL & MANGES, 767 FIFTH AVENUE, NEW YORK CITY,
                            NY 10153 SHIP TO: PAUL DEPODESTA, LA JOLLA, CA 92037
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 484 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                11/21/18    Odoner, Ellen J.                                     H073           39417927               0.00
                            FIRM MESSENGER SERVICE
                            PAYEE: MITIE BUSINESS SERVICES LTD (51654-01); INVOICE#: 143144/91745117A; DATE:
                            11/21/2018 - MITIE INVOICE# 143144/91745117A DATED 211118DETAILS -
                            25/10/2018,MOTORBIKES,FROM:WEIL GOTSHAL & MANGES TO BAILEYS HOTEL


                12/05/18    Stauble, Christopher A.                              H073           39388530           113.73
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111629231 BENJAMIN ZASLAV D909 RIDE DATE: 2018-11-16 FROM: 767 5
                            AVE, MANHATTAN, NY TO: 300 QUARROPAS STREET, WHITE PLAINS, NY RIDE TIME: 12:50


                12/05/18    Stauble, Christopher A.                              H073           39388588           119.88
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #167066210047922 TRAVIS J PEENE E424 RIDE DATE: 2018-11-20 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: 300 QUARROPAS STREET, WHITE PLAINS, NY RIDE TIME: 14:33


                12/11/18    Stauble, Christopher A.                              H073           39402058           113.73
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112607192 CHRISTOPHER A STAUBLE 6976 RIDE DATE: 2018-11-26 FROM: 767
                            5 AVE, MANHATTAN, NY TO: 300 QUARROPAS STREET, WHITE PLAINS, NY RIDE TIME: 08:24


                12/11/18    Stauble, Christopher A.                              H073           39402212           119.88
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112710577 MATTHEW KLEISSLER E868 RIDE DATE: 2018-11-27 FROM: 767 5
                            AVE, MANHATTAN, NY TO: 300 QUARROPAS STREET, WHITE PLAINS, NY RIDE TIME: 08:51
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 485 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/14/18    Stauble, Christopher A.                               H073           39454519            119.63
                            FIRM MESSENGER SERVICE
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848559; DATE: 12/21/2018 - TAXI
                            CHARGES FOR 2018-12-21 INVOICE #848559761185 CHRISTOPHER A STAUBLE 6976 RIDE DATE:
                            2018-12-14 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            WHITE PLAINS, NY RIDE TIME: 15:14


                12/18/18    Zaslav, Benjamin                                      H073           39419017            113.73
                            FIRM MESSENGER SERVICE
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071489134 BENJAMIN ZASLAV D909 RIDE DATE:
                            2018-11-27 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            WHITE PLAINS, NY RIDE TIME: 10:39


                12/19/18    Grant, Keri                                           H073           39426227              7.88
                            FIRM MESSENGER SERVICE
                            PAYEE: DELUXE DELIVERY SYSTEMS, INC. (29245-01); INVOICE#: 260532; DATE: 11/30/2018 -
                            COURIER SERVICE DELUXE DELIVERY SYSTEMS ORDER #260532 11/28/2018 04:16 PM FROM :
                            767 5TH AVENUE, NEW YORK, NY TO : 666 THIRD AVE, NEW YORK, NY


                12/19/18    Skrzynski, Matthew                                    H073           39426249              7.88
                            FIRM MESSENGER SERVICE
                            PAYEE: DELUXE DELIVERY SYSTEMS, INC. (29245-01); INVOICE#: 260644; DATE: 12/9/2018 -
                            COURIER SERVICE DELUXE DELIVERY SYSTEMS ORDER #260644 12/7/2018 02:15 PM FROM : 767
                            5TH AVENUE, NEW YORK, NY TO : 201 VARICK STREET, NEW YORK, NY


                12/21/18    Nagar, Roshelle A.                                    H073           39430829             44.03
                            FIRM MESSENGER SERVICE
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848208; DATE: 12/14/2018 - TAXI
                            CHARGES FOR 2018-12-14 INVOICE #848208784517 ROSHELLE A NAGAR 3565 RIDE DATE:
                            2018-11-29 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 12:10
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 486 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                         DISB TYPE     DISB ID#        AMOUNT

                12/26/18    Guthrie, Hayden                                     H073           39432481           49.15
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128113022760 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-30 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 20:49


                12/26/18    Guthrie, Hayden                                     H073           39432504          108.60
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128113022774 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-30 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: SCARSDALE, NY RIDE TIME: 20:49


                12/26/18    Guthrie, Hayden                                     H073           39432829           39.93
                            FIRM MESSENGER SERVICE
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128113022777 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-30 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 20:52


                12/02/18    Fail, Garrett                                       H080           39393010           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3042871; DATE: 12/2/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/02/18


                12/02/18    Gershowitz, Gabriel                                 H080           39393116           16.22
                            MEALS - LEGAL O/T
                            INVOICE#: 3042871; DATE: 12/2/2018 - SEAMLESS NORTH MEAL ORDERED BY GABRIEL
                            GERSHOWITZ ON 12/02/18


                12/03/18    Guthrie, Hayden                                     H080           39405256           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/03/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 487 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/03/18    Peshko, Olga F.                                  H080          39405278            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F PESHKO
                            ON 12/03/18


                12/03/18    Kaneko, Erika Grace                              H080          39405292            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ERIKA G
                            KANEKO ON 12/03/18


                12/03/18    Hwang, Angeline Joong-Hui                        H080          39405312            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ANGELINE J
                            HWANG ON 12/03/18


                12/03/18    Shulzhenko, Oleksandr                            H080          39405342            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY OLEKSANDR
                            SHULZHENKO ON 12/03/18


                12/03/18    Apfel, Joshua H.                                 H080          39405352            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSHUA H
                            APFEL ON 12/03/18


                12/03/18    Fail, Garrett                                    H080          39405363            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/03/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                               Pg 488 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#        AMOUNT

                12/03/18    Skrzynski, Matthew                               H080          39405374           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY MATTHEW
                            SKRZYNSKI ON 12/03/18


                12/03/18    DiDonato, Philip                                 H080          39405480           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/03/18


                12/03/18    Lewitt, Alexander G.                             H080          39405501           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ALEXANDER G
                            LEWITT ON 12/03/18


                12/03/18    Marcus, Jacqueline                               H080          39405520           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JACQUELINE
                            MARCUS ON 12/03/18


                12/03/18    Miranda, Graciany                                H080          39405678           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/03/18


                12/03/18    Godio, Joseph C.                                 H080          39405717           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSEPH C GODIO
                            ON 12/03/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 489 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#        AMOUNT

                12/03/18    Lau, Jennifer                                    H080          39405823            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JENNIFER LAU
                            ON 12/03/18


                12/04/18    DiDonato, Philip                                 H080          39405237            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/04/18


                12/04/18    Van Groll, Paloma                                H080          39405307            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/04/18


                12/04/18    Podzius, Bryan R.                                H080          39405315            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY BRYAN R
                            PODZIUS ON 12/04/18


                12/04/18    Fail, Garrett                                    H080          39405338            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/04/18


                12/04/18    Hwang, Angeline Joong-Hui                        H080          39405391            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ANGELINE J
                            HWANG ON 12/04/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 490 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/04/18    O'Muiri, Conor                                   H080         39405495           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY CONOR O'MUIRI
                            ON 12/04/18


                12/04/18    Shub, Lorraine                                   H080         39405509           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY LORRAINE SHUB
                            ON 12/04/18


                12/04/18    Peshko, Olga F.                                  H080         39405544           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY OLGA
                            F PESHKO ON 12/04/18


                12/04/18    Apfel, Joshua H.                                 H080         39405657           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSHUA H
                            APFEL ON 12/04/18


                12/04/18    Guthrie, Hayden                                  H080         39405670           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/04/18


                12/04/18    Zavagno, Michael                                 H080         39405722           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY MICHAEL
                            ZAVAGNO ON 12/04/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 491 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#         AMOUNT

                12/04/18    Goldinstein, Arkady                              H080         39405740          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ARKADY
                            GOLDINSTEIN ON 12/04/18


                12/04/18    Hwangpo, Natasha                                 H080         39405759          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/04/18


                12/04/18    Godio, Joseph C.                                 H080         39405776          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSEPH C GODIO
                            ON 12/04/18


                12/04/18    Cohen, Francesca                                 H080         39405799          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANCESCA
                            COHEN ON 12/04/18


                12/04/18    Arthur, Candace                                  H080         39405842          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY CANDACE
                            ARTHUR ON 12/04/18


                12/04/18    Podolsky, Anne Catherine                         H080         39405858          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ANNE
                            CATHERINE PODOLSKY ON 12/04/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 492 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/04/18    LePorin, Steven J.                               H080          39405878          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY STEVEN J
                            LEPORIN ON 12/04/18


                12/05/18    Marcus, Jacqueline                               H080          39405313          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY JACQUELINE
                            MARCUS ON 12/05/18


                12/05/18    Goldinstein, Arkady                              H080          39405347          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ARKADY
                            GOLDINSTEIN ON 12/05/18


                12/05/18    Shulzhenko, Oleksandr                            H080          39405350          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY OLEKSANDR
                            SHULZHENKO ON 12/05/18


                12/05/18    DiDonato, Philip                                 H080          39405362          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/05/18


                12/05/18    Miranda, Graciany                                H080          39405388          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/05/18
          18-23538-rdd           Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                               Pg 493 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE   DISB ID#         AMOUNT

                12/05/18    Remijan, Eric D.                                  H080         39405390            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY ERIC D REMIJAN
                            ON 12/05/18


                12/05/18    De Vuono, Christina A.                            H080         39405409            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY CHRISTINA A DE
                            VUONO ON 12/05/18


                12/05/18    Leslie, Harold David                              H080         39405529            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY HAROLD D
                            LESLIE ON 12/05/18


                12/05/18    Peshko, Olga F.                                   H080         39405552            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F PESHKO
                            ON 12/05/18


                12/05/18    Zavagno, Michael                                  H080         39405594            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY MICHAEL
                            ZAVAGNO ON 12/05/18


                12/05/18    Fail, Garrett                                     H080         39405728            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/05/18
          18-23538-rdd          Doc 2729             Filed 03/04/19 Entered 03/04/19 09:56:16        Main Document
                                                                 Pg 494 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#    AMOUNT

                12/05/18    Cohen, Francesca                                     H080           39405817      20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANCESCA
                            COHEN ON 12/05/18


                12/06/18    Seales, Jannelle Marie                               H080           39391241      20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2946664012061331; DATE: 12/6/2018 - DINNER, NOV 29, 2018


                12/06/18    Arthur, Candace                                      H080           39405434      20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY CANDACE
                            ARTHUR ON 12/06/18


                12/06/18    Miranda, Graciany                                    H080           39405616      20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/06/18


                12/06/18    Hwangpo, Natasha                                     H080           39405647      20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/06/18


                12/06/18    Van Groll, Paloma                                    H080           39405710      20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/06/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                              Pg 495 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#    AMOUNT

                12/06/18    Fail, Garrett                                        H080           39405743       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/06/18


                12/06/18    Zavagno, Michael                                     H080           39405766       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY MICHAEL
                            ZAVAGNO ON 12/06/18


                12/06/18    DiDonato, Philip                                     H080           39405797       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/06/18


                12/06/18    Peshko, Olga F.                                      H080           39405809       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F PESHKO
                            ON 12/06/18


                12/06/18    Guthrie, Hayden                                      H080           39405810       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/06/18


                12/07/18    Genender, Paul R.                                    H080           39393986       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - DINNER, NOV 26, 2018


                12/07/18    Genender, Paul R.                                    H080           39393994       20.53
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - DINNER, NOV 25, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 496 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE    DISB ID#      AMOUNT

                12/07/18    DiDonato, Philip                                     H080           39405436       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/07/18


                12/07/18    Hwangpo, Natasha                                     H080           39405651       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/07/18


                12/07/18    Van Groll, Paloma                                    H080           39405832       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/07/18


                12/09/18    DiDonato, Philip                                     H080           39405405       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/09/18


                12/10/18    Diktaban, Catherine Allyn                            H080           39396882       19.60
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2949336412101413; DATE: 12/10/2018 - DINNER, NOV 29, 2018


                12/10/18    Diktaban, Catherine Allyn                            H080           39396883       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2949336412101413; DATE: 12/10/2018 - DINNER, NOV 26, 2018


                12/10/18    Diktaban, Catherine Allyn                            H080           39396884       18.52
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2949336412101413; DATE: 12/10/2018 - DINNER, NOV 28, 2018
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                               Pg 497 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE    DISB ID#      AMOUNT

                12/10/18    Diktaban, Catherine Allyn                            H080           39396885       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2949336412101413; DATE: 12/10/2018 - DINNER, NOV 21, 2018


                12/10/18    Diktaban, Catherine Allyn                            H080           39396886       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2949336412101413; DATE: 12/10/2018 - DINNER, NOV 19, 2018


                12/10/18    Diktaban, Catherine Allyn                            H080           39396887       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2949336412101413; DATE: 12/10/2018 - DINNER, NOV 11, 2018


                12/10/18    Lewitt, Alexander G.                                 H080           39427909       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ALEXANDER G
                            LEWITT ON 12/10/18


                12/10/18    Apfel, Joshua H.                                     H080           39427926       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSHUA H
                            APFEL ON 12/10/18


                12/10/18    Peshko, Olga F.                                      H080           39427985       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F
                            PESHKO ON 12/10/18


                12/10/18    Cohen, Francesca                                     H080           39428038       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANCESCA
                            COHEN ON 12/10/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 498 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/10/18    Yiu, Vincent Chanhong                            H080          39428053           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/10/18


                12/10/18    Kaneko, Erika Grace                              H080          39428119           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ERIKA G
                            KANEKO ON 12/10/18


                12/10/18    Van Groll, Paloma                                H080          39428157           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/10/18


                12/10/18    Ungerer, Frank                                   H080          39428223           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANK
                            UNGERER ON 12/10/18


                12/10/18    Hwangpo, Natasha                                 H080          39428224           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/10/18


                12/10/18    Hwang, Angeline Joong-Hui                        H080          39428247           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ANGELINE J
                            HWANG ON 12/10/18
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16    Main Document
                                                                Pg 499 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE   DISB ID#        AMOUNT

                12/10/18    Rasani, Amama                                     H080         39428258            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY AMAMA
                            RASANI ON 12/10/18


                12/10/18    Guthrie, Hayden                                   H080         39428276            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/10/18


                12/10/18    Skrzynski, Matthew                                H080         39428393            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY MATTHEW
                            SKRZYNSKI ON 12/10/18


                12/10/18    Allison, Elisabeth M.                             H080         39428433            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ELISABETH M
                            ALLISON ON 12/10/18


                12/11/18    Hwang, Angeline Joong-Hui                         H080         39427951            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ANGELINE J
                            HWANG ON 12/11/18


                12/11/18    Ungerer, Frank                                    H080         39427955            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANK
                            UNGERER ON 12/11/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                               Pg 500 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/11/18    Miranda, Graciany                                H080          39427988          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/11/18


                12/11/18    Goldinstein, Arkady                              H080          39428001          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ARKADY
                            GOLDINSTEIN ON 12/11/18


                12/11/18    Rasani, Amama                                    H080          39428048          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY AMAMA
                            RASANI ON 12/11/18


                12/11/18    Descovich, Kaitlin                               H080          39428050          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY KAITLIN
                            DESCOVICH ON 12/11/18


                12/11/18    Lewitt, Alexander G.                             H080          39428067          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ALEXANDER G
                            LEWITT ON 12/11/18


                12/11/18    Yiu, Vincent Chanhong                            H080          39428113          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/11/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                               Pg 501 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/11/18    Linneman, Michael A.                             H080          39428198          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY MICHAEL A
                            LINNEMAN ON 12/11/18


                12/11/18    Skrzynski, Matthew                               H080          39428232          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY MATTHEW
                            SKRZYNSKI ON 12/11/18


                12/11/18    Kaneko, Erika Grace                              H080          39428238          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ERIKA G
                            KANEKO ON 12/11/18


                12/11/18    Westerman, Gavin                                 H080          39428289          17.58
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY GAVIN
                            WESTERMAN ON 12/11/18


                12/11/18    Guthrie, Hayden                                  H080          39428299          20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/11/18


                12/11/18    Westerman, Gavin                                 H080          39428381          18.82
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY GAVIN
                            WESTERMAN ON 12/11/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 502 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#        AMOUNT

                12/11/18    Peshko, Olga F.                                  H080          39428404            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F
                            PESHKO ON 12/11/18


                12/11/18    Arthur, Candace                                  H080          39428424            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY CANDACE
                            ARTHUR ON 12/11/18


                12/12/18    Shulzhenko, Oleksandr                            H080          39427920            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY OLEKSANDR
                            SHULZHENKO ON 12/12/18


                12/12/18    Rasani, Amama                                    H080          39427923            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY AMAMA
                            RASANI ON 12/12/18


                12/12/18    Gitlin, Adam                                     H080          39428011            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ADAM GITLIN
                            ON 12/12/18


                12/12/18    DiDonato, Philip                                 H080          39428061            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/12/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 503 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/12/18    Hill, David F.                                   H080          39428088             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY DAVID F HILL
                            ON 12/12/18


                12/12/18    Hwangpo, Natasha                                 H080          39428165             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/12/18


                12/12/18    Taylor, Zachary R.                               H080          39428233             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ZACHARY R
                            TAYLOR ON 12/12/18


                12/12/18    Yiu, Vincent Chanhong                            H080          39428248             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/12/18


                12/12/18    Fail, Garrett                                    H080          39428305             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/12/18


                12/12/18    Podolsky, Anne Catherine                         H080          39428327             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ANNE
                            CATHERINE PODOLSKY ON 12/12/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                               Pg 504 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/12/18    Guthrie, Hayden                                  H080          39428374           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/12/18


                12/12/18    Shiarella, Ripley                                H080          39428376           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEA ORDERED BY RIPLEY
                            SHIARELLA ON 12/12/18


                12/13/18    Arthur, Candace                                  H080          39428107           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY CANDACE
                            ARTHUR ON 12/13/18


                12/13/18    Yiu, Vincent Chanhong                            H080          39428134           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/13/18


                12/13/18    Lewitt, Alexander G.                             H080          39428220           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ALEXANDER G
                            LEWITT ON 12/13/18


                12/13/18    Van Groll, Paloma                                H080          39428281           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/13/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                               Pg 505 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#        AMOUNT

                12/13/18    DiDonato, Philip                                 H080          39428331         20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/13/18


                12/13/18    Hwangpo, Natasha                                 H080          39428348         20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/13/18


                12/14/18    DiDonato, Philip                                 H080          39428020         20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/14/18


                12/14/18    Hwangpo, Natasha                                 H080          39428024         20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/14/18


                12/14/18    Lewitt, Alexander G.                             H080          39428343         20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY ALEXANDER G
                            LEWITT ON 12/14/18


                12/16/18    Ungerer, Frank                                   H080          39428225         20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANK
                            UNGERER ON 12/16/18
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                                Pg 506 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#     AMOUNT

                12/17/18    Kirsztajn, Daniela H.                                H080           39415886       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975247312171538; DATE: 12/17/2018 DINNER, NOV 14, 2018


                12/17/18    Kirsztajn, Daniela H.                                H080           39415887       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975247312171538; DATE: 12/17/2018 - DINNER, NOV 26, 2018


                12/17/18    Apfel, Joshua H.                                     H080           39416096       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2976041312171538; DATE: 12/17/2018 - DINNER, DEC 06, 2018


                12/17/18    Apfel, Joshua H.                                     H080           39416097       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2976041312171538; DATE: 12/17/2018 - DINNER, DEC 11, 2018


                12/17/18    Lau, Jennifer                                        H080           39431386       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY JENNIFER LAU
                            ON 12/17/18


                12/17/18    DiDonato, Philip                                     H080           39431408       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/17/18


                12/17/18    Van Groll, Paloma                                    H080           39431430       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/17/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                               Pg 507 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/17/18    Guthrie, Hayden                                  H080          39431436             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/17/18


                12/17/18    Hill, David F.                                   H080          39431441             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY DAVID F HILL
                            ON 12/17/18


                12/17/18    Yiu, Vincent Chanhong                            H080          39431496             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/17/18


                12/17/18    Lewitt, Alexander G.                             H080          39431525             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY ALEXANDER G
                            LEWITT ON 12/17/18


                12/17/18    Hwang, Angeline Joong-Hui                        H080          39431561             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY ANGELINE J
                            HWANG ON 12/17/18


                12/17/18    Arthur, Candace                                  H080          39431606             20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY CANDACE
                            ARTHUR ON 12/17/18
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16    Main Document
                                                                Pg 508 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE   DISB ID#         AMOUNT

                12/17/18    Shulzhenko, Oleksandr                             H080         39431628            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY OLEKSANDR
                            SHULZHENKO ON 12/17/18


                12/17/18    Zavagno, Michael                                  H080         39431650            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            MICHAEL ZAVAGNO ON 12/17/18


                12/17/18    Allison, Elisabeth M.                             H080         39431744            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY ELISABETH M
                            ALLISON ON 12/17/18


                12/17/18    Van Groll, Paloma                                 H080         39431771            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/17/18


                12/17/18    Peshko, Olga F.                                   H080         39431817            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F
                            PESHKO ON 12/17/18


                12/17/18    Skrzynski, Matthew                                H080         39431892            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY MATTHEW
                            SKRZYNSKI ON 12/17/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 509 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#     AMOUNT

                12/17/18    Fail, Garrett                                        H080           39431920        20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/17/18


                12/18/18    Van Groll, Paloma                                    H080           39420273        20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2971829512181556; DATE: 12/18/2018 - DINNER, DEC 11, 2018


                12/18/18    Ungerer, Frank                                       H080           39431380        20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANK
                            UNGERER ON 12/18/18


                12/18/18    Peshko, Olga F.                                      H080           39431383        20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F
                            PESHKO ON 12/18/18


                12/18/18    Hill, David F.                                       H080           39431389        20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY DAVID F HILL
                            ON 12/18/18


                12/18/18    Westerman, Gavin                                     H080           39431423        20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GAVIN
                            WESTERMAN ON 12/18/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 510 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#         AMOUNT

                12/18/18    Zavagno, Michael                                 H080          39431477           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            MICHAEL ZAVAGNO ON 12/18/18


                12/18/18    Podolsky, Anne Catherine                         H080          39431516           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY ANNE
                            CATHERINE PODOLSKY ON 12/18/18


                12/18/18    Miranda, Graciany                                H080          39431564           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/18/18


                12/18/18    Van Groll, Paloma                                H080          39431609           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY PALOMA VAN
                            GROLL ON 12/18/18


                12/18/18    Hwang, Angeline Joong-Hui                        H080          39431625           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY ANGELINE J
                            HWANG ON 12/18/18


                12/18/18    DiDonato, Philip                                 H080          39431659           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY PHILIP
                            DIDONATO ON 12/18/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                              Pg 511 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/18/18    Yiu, Vincent Chanhong                            H080         39431681           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/18/18


                12/18/18    Shub, Lorraine                                   H080         39431696           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY LORRAINE
                            SHUB ON 12/18/18


                12/18/18    Skrzynski, Matthew                               H080         39431748           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY MATTHEW
                            SKRZYNSKI ON 12/18/18


                12/18/18    Guthrie, Hayden                                  H080         39431803           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/18/18


                12/18/18    Cohen, Francesca                                 H080         39431858           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANCESCA
                            COHEN ON 12/18/18


                12/18/18    Hwangpo, Natasha                                 H080         39431864           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/18/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 512 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#         AMOUNT

                12/18/18    Apfel, Joshua H.                                 H080         39431905            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSHUA H
                            APFEL ON 12/18/18


                12/19/18    Westerman, Gavin                                 H080         39431538            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GAVIN
                            WESTERMAN ON 12/19/18


                12/19/18    Miranda, Graciany                                H080         39431590            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/19/18


                12/19/18    Peshko, Olga F.                                  H080         39431596            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY OLGA F
                            PESHKO ON 12/19/18


                12/19/18    Munz, Naomi                                      H080         39431639            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY NAOMI MUNZ
                            ON 12/19/18


                12/19/18    Cohen, Francesca                                 H080         39431640            20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANCESCA
                            COHEN ON 12/19/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 513 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/19/18    Fail, Garrett                                    H080         39431671           19.61
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/19/18


                12/19/18    Yiu, Vincent Chanhong                            H080         39431697           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/19/18


                12/19/18    Scher, Dylan                                     H080         39431702           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY DYLAN SCHER
                            ON 12/19/18


                12/19/18    Guthrie, Hayden                                  H080         39431729           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY HAYDEN
                            GUTHRIE ON 12/19/18


                12/19/18    Arthur, Candace                                  H080         39431751           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY CANDACE
                            ARTHUR ON 12/19/18


                12/19/18    Neuhauser, David                                 H080         39431796           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY DAVID
                            NEUHAUSER ON 12/19/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                               Pg 514 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#     AMOUNT

                12/19/18    Hwangpo, Natasha                                     H080           39431908       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY NATASHA
                            HWANGPO ON 12/19/18


                12/20/18    Hwang, Angeline Joong-Hui                            H080           39427442       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975830812201548; DATE: 12/20/2018 - DINNER, DEC 12, 2018


                12/20/18    Peshko, Olga F.                                      H080           39427447       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975830812201548; DATE: 12/20/2018 -DINNER, DEC 12, 2018


                12/20/18    Lewitt, Alexander G.                                 H080           39427451       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975830812201548; DATE: 12/20/2018 - DINNER, DEC 12, 2018


                12/20/18    Apfel, Joshua H.                                     H080           39427453       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975830812201548; DATE: 12/20/2018 - DINNER, DEC 12, 2018


                12/20/18    Skrzynski, Matthew                                   H080           39427454       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2975830812201548; DATE: 12/20/2018 - DINNER, DEC 12, 2018


                12/20/18    Miranda, Graciany                                    H080           39431497       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GRACIANY
                            MIRANDA ON 12/20/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 515 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#          AMOUNT

                12/20/18    Fail, Garrett                                    H080          39431503           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/20/18


                12/20/18    Skrzynski, Matthew                               H080          39431642           17.37
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY MATTHEW
                            SKRZYNSKI ON 12/20/18


                12/20/18    Munz, Naomi                                      H080          39431668           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY NAOMI MUNZ
                            ON 12/20/18


                12/20/18    Shulzhenko, Oleksandr                            H080          39431688           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY OLEKSANDR
                            SHULZHENKO ON 12/20/18


                12/20/18    Scher, Dylan                                     H080          39431706           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            DYLAN SCHER ON 12/20/18


                12/20/18    Godio, Joseph C.                                 H080          39431731           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY JOSEPH C
                            GODIO ON 12/20/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                              Pg 516 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/20/18    Podzius, Bryan R.                                H080         39431772           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY BRYAN R
                            PODZIUS ON 12/20/18


                12/20/18    Ungerer, Frank                                   H080         39431801           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANK
                            UNGERER ON 12/20/18


                12/20/18    Podolsky, Anne Catherine                         H080         39431857           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY ANNE
                            CATHERINE PODOLSKY ON 12/20/18


                12/21/18    Podzius, Bryan R.                                H080         39431652           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY BRYAN R
                            PODZIUS ON 12/21/18


                12/21/18    Shulzhenko, Oleksandr                            H080         39431719           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY OLEKSANDR
                            SHULZHENKO ON 12/21/18


                12/21/18    Cohen, Francesca                                 H080         39431757           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY FRANCESCA
                            COHEN ON 12/21/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                              Pg 517 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/22/18    Yiu, Vincent Chanhong                            H080         39431395           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/22/18


                12/22/18    Yiu, Vincent Chanhong                            H080         39431629           17.31
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/22/18


                12/22/18    Fail, Garrett                                    H080         39431811           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY GARRETT FAIL
                            ON 12/22/18


                12/23/18    Yiu, Vincent Chanhong                            H080         39431563           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/23/18


                12/23/18    Yiu, Vincent Chanhong                            H080         39431740           17.31
                            MEALS - LEGAL O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY VINCENT
                            CHANHONG YIU ON 12/23/18


                12/24/18    Yiu, Vincent Chanhong                            H080         39460815           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            VINCENT CHANHONG YIU ON 12/24/18
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                                Pg 518 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#     AMOUNT

                12/25/18    Yiu, Vincent Chanhong                                H080           39460736       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            VINCENT CHANHONG YIU ON 12/25/18


                12/25/18    Yiu, Vincent Chanhong                                H080           39460786       17.31
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            VINCENT CHANHONG YIU ON 12/25/18


                12/26/18    Kirsztajn, Daniela H.                                H080           39432032       17.45
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2997670212261320; DATE: 12/26/2018 - DINNER, DEC 12, 2018


                12/26/18    Apfel, Joshua H.                                     H080           39432171       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: CREX2996175412261320; DATE: 12/26/2018 - DINNER, DEC 19, 2018


                12/26/18    Kaneko, Erika Grace                                  H080           39460825       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            ERIKA G KANEKO ON 12/26/18


                12/27/18    Shulzhenko, Oleksandr                                H080           39460748       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            OLEKSANDR SHULZHENKO ON 12/27/18


                12/27/18    Kaneko, Erika Grace                                  H080           39460754       20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            ERIKA G KANEKO ON 12/27/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                              Pg 519 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/27/18    Skrzynski, Matthew                               H080         39460755           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            MATTHEW SKRZYNSKI ON 12/27/18


                12/27/18    DiDonato, Philip                                 H080         39460801           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            PHILIP DIDONATO ON 12/27/18


                12/27/18    Podolsky, Anne Catherine                         H080         39460811           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY ANNE
                            CATHERINE PODOLSKY ON 12/27/18


                12/27/18    Guthrie, Hayden                                  H080         39460827           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            HAYDEN GUTHRIE ON 12/27/18


                12/28/18    Yiu, Vincent Chanhong                            H080         39460729           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            VINCENT CHANHONG YIU ON 12/28/18


                12/28/18    Podzius, Bryan R.                                H080         39460738           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            BRYAN R PODZIUS ON 12/28/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                              Pg 520 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#          AMOUNT

                12/28/18    Kaneko, Erika Grace                              H080         39460820           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            ERIKA G KANEKO ON 12/28/18


                12/28/18    Shulzhenko, Oleksandr                            H080         39460830           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            OLEKSANDR SHULZHENKO ON 12/28/18


                12/30/18    Apfel, Joshua H.                                 H080         39460764           20.00
                            MEALS - LEGAL O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            JOSHUA H APFEL ON 12/30/18


                12/07/18    Grant, Keri                                      H083         39405811           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3047026; DATE: 12/9/2018 - SEAMLESS NORTH MEAL ORDERED BY KERI GRANT ON
                            12/07/18


                12/11/18    Zaslav, Benjamin                                 H083         39428208           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3049082; DATE: 12/16/2018 - SEAMLESS NORTH MEAL ORDERED BY BENJAMIN
                            ZASLAV ON 12/11/18


                12/17/18    Zaslav, Benjamin                                 H083         39431568           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            TRAVIS J PEENE ON 12/17/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 521 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#        AMOUNT

                12/17/18    Zaslav, Benjamin                                   H083         39431597           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            BENJAMIN ZASLAV ON 12/17/18


                12/17/18    Zaslav, Benjamin                                   H083         39431693           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            CHRISTOPHER A STAUBLE ON 12/17/18


                12/17/18    Ellsworth, John A.                                 H083         39431910           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY JOHN A
                            ELLSWORTH ON 12/17/18


                12/18/18    Zaslav, Benjamin                                   H083         39431914           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY BENJAMIN
                            ZASLAV ON 12/18/18


                12/19/18    Zaslav, Benjamin                                   H083         39431405           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY BENJAMIN
                            ZASLAV ON 12/19/18


                12/19/18    Stauble, Christopher A.                            H083         39431906           20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3052985; DATE: 12/23/2018 - SEAMLESS NORTH MEAL ORDERED BY CHRISTOPHER
                            A STAUBLE ON 12/19/18
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 522 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE    DISB ID#         AMOUNT

                12/26/18    Reyes, Yahayra                                        H083          39460784            20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY
                            YAHAYRA REYES ON 12/26/18


                12/28/18    Ellsworth, John A.                                    H083          39460773            20.00
                            MEALS - SUPPORT O/T
                            INVOICE#: 3053573; DATE: 12/30/2018 - SEAMLESS NORTH MEAL EXPENSE ORDERED BY JOHN
                            A ELLSWORTH ON 12/28/18


                12/05/18    Miller, Jeri Leigh                                    H084          39389218            14.65
                            TRAVEL
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - DINNER, OCT 12, 2018


                12/05/18    Miller, Jeri Leigh                                    H084          39389223            20.00
                            TRAVEL
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - DINNER, OCT 19, 2018


                12/05/18    Miller, Jeri Leigh                                    H084          39389226            29.40
                            TRAVEL
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - DINNER, NOV 14, 2018 - TRIP TO NY -
                            HEARING


                12/21/18    Byeff, David P.                                       H084          39430203            35.53
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 -DINNER, DEC 03, 2018


                12/07/18    Mishkin, Jessie B.                                    H093          39394889            52.26
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181123.CATERING; DATE: 11/23/2018 -
                            SODEXO CATERING MEALS W/E 11/23/2018CONFERENCE MEAL NOV/20/2018 MISHKIN, JESSIE
                            09:00 #PEOPLE: 8 MEAL CODE BE3 INV# 139854
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                               Pg 523 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#        AMOUNT

                12/07/18    Mishkin, Jessie B.                                H093          39394916            52.26
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181123.CATERING; DATE: 11/23/2018 -
                            SODEXO CATERING MEALS W/E 11/23/2018CONFERENCE MEAL NOV/20/2018 MISHKIN, JESSIE
                            09:00 #PEOPLE: 8 MEAL CODE BE3 INV# 139855


                12/07/18    Mishkin, Jessie B.                                H093          39394921            52.26
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181123.CATERING; DATE: 11/23/2018 -
                            SODEXO CATERING MEALS W/E 11/23/2018CONFERENCE MEAL NOV/20/2018 MISHKIN, JESSIE
                            09:00 #PEOPLE: 8 MEAL CODE BE3 INV# 139856


                12/07/18    Urquhart, Douglas R.                              H093          39394982            13.07
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181130.CATERING; DATE: 11/30/2018 -
                            SODEXO CATERING MEALS W/E 11/30/2018CONFERENCE MEAL NOV/26/2018 URQUHART,
                            DOUGLAS 10:00 #PEOPLE: 2 MEAL CODE BE3 INV# 139897


                12/07/18    Singh, Sunny                                      H093          39395038            26.13
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181130.CATERING; DATE: 11/30/2018 -
                            SODEXO CATERING MEALS W/E 11/30/2018CONFERENCE MEAL NOV/26/2018 SINGH, SUNNY
                            03:00 #PEOPLE: 24 MEAL CODE BE9 INV# 139919


                12/07/18    Schrock, Ray C.                                   H093          39395042           137.84
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181130.CATERING; DATE: 11/30/2018 -
                            SODEXO CATERING MEALS W/E 11/30/2018CONFERENCE MEAL NOV/28/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 8 MEAL CODE SN5 INV# 139968
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 524 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#       AMOUNT

                12/14/18    DiBlasi, Kelly                                   H093          39413437             65.33
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES - CLEARING ACCOUNT (21192-05); INVOICE#:
                            20181207.CATERING; DATE: 12/7/2018 - SODEXO CATERING MEALS W/E
                            12/07/2018CONFERENCE MEAL DEC/01/2018 DIBLASI, KELLY 09:00 #PEOPLE: 10 MEAL CODE
                            BE3 INV# 140037


                12/14/18    Schrock, Ray C.                                  H093          39413502            111.16
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181207.CATERING; DATE: 12/7/2018 -
                            SODEXO CATERING MEALS W/E 12/07/2018CONFERENCE MEAL DEC/05/2018 SCHROCK, RAY
                            12:30 #PEOPLE: 6 MEAL CODE LU1 INV# 140035


                12/20/18    Schrock, Ray C.                                  H093          39427530            195.98
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 30 MEAL CODE BE3 INV# 140203


                12/20/18    Schrock, Ray C.                                  H093          39427548            677.47
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            02:00 #PEOPLE: 35 MEAL CODE LU1 INV# 140212


                12/20/18    Schrock, Ray C.                                  H093          39427562            163.31
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            01:00 #PEOPLE: 25 MEAL CODE BE3 INV# 140164
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 525 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/20/18    Schrock, Ray C.                                  H093         39427564             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140204


                12/20/18    Schrock, Ray C.                                  H093         39427574         353.57
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/13/2018 SCHROCK, RAY
                            09:30 #PEOPLE: 20 MEAL CODE BR3 INV# 140231


                12/20/18    Schrock, Ray C.                                  H093         39427576             65.33
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/13/2018 SCHROCK, RAY
                            09:30 #PEOPLE: 10 MEAL CODE BE3 INV# 140232


                12/20/18    Schrock, Ray C.                                  H093         39427582         163.31
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            03:00 #PEOPLE: 25 MEAL CODE BE3 INV# 140168


                12/20/18    Schrock, Ray C.                                  H093         39427588         130.65
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 20 MEAL CODE BE3 INV# 140205
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                               Pg 526 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE     DISB ID#       AMOUNT

                12/20/18    Schrock, Ray C.                                   H093           39427594          596.09
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/13/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 20 MEAL CODE LU4 INV# 140234


                12/20/18    Schrock, Ray C.                                   H093           39427597          348.40
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 45 MEAL CODE BE3 INV# 140200


                12/20/18    Urquhart, Douglas R.                              H093           39427599           22.10
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 URQUHART,
                            DOUGLAS 08:45 #PEOPLE: 2 MEAL CODE BR4 INV# 140192


                12/20/18    Schrock, Ray C.                                   H093           39427602           65.33
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/13/2018 SCHROCK, RAY
                            09:30 #PEOPLE: 10 MEAL CODE BE3 INV# 140233


                12/20/18    Schrock, Ray C.                                   H093           39427603          507.90
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            01:00 #PEOPLE: 30 MEAL CODE SN6 INV# 140161
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 527 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/20/18    Schrock, Ray C.                                  H093         39427605         163.31
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            06:00 #PEOPLE: 25 MEAL CODE BE3 INV# 140202


                12/20/18    Schrock, Ray C.                                  H093         39427608         195.98
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            03:00 #PEOPLE: 30 MEAL CODE BE3 INV# 140165


                12/20/18    Schrock, Ray C.                                  H093         39427611         163.31
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 25 MEAL CODE BE3 INV# 140201


                12/20/18    Schrock, Ray C.                                  H093         39427612             65.33
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/13/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 10 MEAL CODE BE3 INV# 140235


                12/20/18    Schrock, Ray C.                                  H093         39427617             65.33
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/13/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 10 MEAL CODE BE3 INV# 140236
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 528 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/20/18    Schrock, Ray C.                                  H093         39427621         900.00
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181214.CATERING; DATE: 12/14/2018 -
                            SODEXO CATERING MEALS W/E 12/14/2018CONFERENCE MEAL DEC/11/2018 SCHROCK, RAY
                            05:45 #PEOPLE: 45 MEAL CODE DI1 INV# 140193


                12/28/18    Schrock, Ray C.                                  H093         39439491         269.47
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            03:30 #PEOPLE: 35 MEAL CODE BE3 INV# 140409


                12/28/18    Schrock, Ray C.                                  H093         39439492             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140423


                12/28/18    Schrock, Ray C.                                  H093         39439500             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            03:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140417


                12/28/18    Schrock, Ray C.                                  H093         39439501         195.98
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 30 MEAL CODE BE3 INV# 140332
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 529 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439508             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            05:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140425


                12/28/18    Schrock, Ray C.                                  H093         39439509         527.50
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 62 MEAL CODE BE3 INV# 140335


                12/28/18    Schrock, Ray C.                                  H093         39439524         130.65
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 20 MEAL CODE BE3 INV# 140333


                12/28/18    Schrock, Ray C.                                  H093         39439526         228.64
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            10:30 #PEOPLE: 35 MEAL CODE BE3 INV# 140354


                12/28/18    Schrock, Ray C.                                  H093         39439531         598.27
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            03:00 #PEOPLE: 35 MEAL CODE SN8 INV# 140306
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 530 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093          39439532            228.64
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            05:30 #PEOPLE: 35 MEAL CODE BE3 INV# 140411


                12/28/18    Schrock, Ray C.                                  H093          39439535        1,500.00
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            06:00 #PEOPLE: 75 MEAL CODE BE3 INV# 140329


                12/28/18    Singh, Sunny                                     H093          39439537             26.13
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SINGH, SUNNY
                            04:00 #PEOPLE: 24 MEAL CODE BE9 INV# 140365


                12/28/18    Schrock, Ray C.                                  H093          39439538             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140420


                12/28/18    Schrock, Ray C.                                  H093          39439543        1,500.00
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 75 MEAL CODE LU4 INV# 140327
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 531 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439546         277.63
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            08:00 #PEOPLE: 30 MEAL CODE BE3 INV# 140345


                12/28/18    Schrock, Ray C.                                  H093         39439547         370.18
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 40 MEAL CODE BE3 INV# 140330


                12/28/18    Schrock, Ray C.                                  H093         39439548         228.64
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            05:30 #PEOPLE: 35 MEAL CODE BE3 INV# 140410


                12/28/18    Schrock, Ray C.                                  H093         39439549         855.49
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 35 MEAL CODE SN8 INV# 140406


                12/28/18    Schrock, Ray C.                                  H093         39439550         971.71
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 35 MEAL CODE LU4 INV# 140305
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 532 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439552             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140415


                12/28/18    Schrock, Ray C.                                  H093         39439553         372.95
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            08:00 #PEOPLE: 16 MEAL CODE BR3 INV# 140344


                12/28/18    Schrock, Ray C.                                  H093         39439556         228.64
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            08:00 #PEOPLE: 35 MEAL CODE BE3 INV# 140343


                12/28/18    Schrock, Ray C.                                  H093         39439563         104.52
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            08:00 #PEOPLE: 16 MEAL CODE BE3 INV# 140346


                12/28/18    Schrock, Ray C.                                  H093         39439567             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            03:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140416
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 533 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439569              5.55
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            08:00 #PEOPLE: 1 MEAL CODE BE8 INV# 140334


                12/28/18    Schrock, Ray C.                                  H093         39439570             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140427


                12/28/18    Schrock, Ray C.                                  H093         39439578         500.28
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            06:00 #PEOPLE: 62 MEAL CODE BE3 INV# 140336


                12/28/18    Schrock, Ray C.                                  H093         39439582         738.17
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            09:00 #PEOPLE: 35 MEAL CODE BR3 INV# 140353


                12/28/18    Schrock, Ray C.                                  H093         39439583         337.51
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 35 MEAL CODE BE3 INV# 140308
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 534 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439584             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140414


                12/28/18    Schrock, Ray C.                                  H093         39439586             26.13
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            04:15 #PEOPLE: 4 MEAL CODE BE3 INV# 140430


                12/28/18    Schrock, Ray C.                                  H093         39439588             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            05:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140424


                12/28/18    Schrock, Ray C.                                  H093         39439589             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140426


                12/28/18    Schrock, Ray C.                                  H093         39439591             19.60
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 3 MEAL CODE BE3 INV# 140366
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 535 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439592             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140412


                12/28/18    Schrock, Ray C.                                  H093         39439598             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            04:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140421


                12/28/18    Schrock, Ray C.                                  H093         39439602             78.39
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            12:00 #PEOPLE: 12 MEAL CODE BE3 INV# 140331


                12/28/18    Schrock, Ray C.                                  H093         39439603             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140422


                12/28/18    Schrock, Ray C.                                  H093         39439604             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140418
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 536 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/28/18    Schrock, Ray C.                                  H093         39439607             97.99
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            02:30 #PEOPLE: 15 MEAL CODE BE3 INV# 140419


                12/28/18    Schrock, Ray C.                                  H093         39439608        1,360.94
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            09:30 #PEOPLE: 75 MEAL CODE BR3 INV# 140342


                12/28/18    Schrock, Ray C.                                  H093         39439610        1,282.00
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            03:00 #PEOPLE: 75 MEAL CODE SN8 INV# 140328


                12/28/18    Schrock, Ray C.                                  H093         39439611         900.00
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/20/2018 SCHROCK, RAY
                            06:30 #PEOPLE: 45 MEAL CODE DI OTHER INV# 140407


                12/28/18    Schrock, Ray C.                                  H093         39439613         700.00
                            DEPT. MEETINGS - MEALS - LEGAL
                            PAYEE: SODEXO, INC & AFFILIATES; INVOICE#: 20181221.CATERING; DATE: 12/21/2018 -
                            SODEXO CATERING MEALS W/E 12/21/2018CONFERENCE MEAL DEC/17/2018 SCHROCK, RAY
                            06:00 #PEOPLE: 35 MEAL CODE BE3 INV# 140307
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16         Main Document
                                                              Pg 537 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE    DISB ID#        AMOUNT

                12/12/18    Simataa, Mwangala                                  H100          39406129         9,486.85
                            CORPORATION SERVICES
                            PAYEE: CT CORPORATION (10791-01); INVOICE#: 18748340-RI; DATE: 11/29/2018 - DOCUMENT
                            SEARCHES OR FILINGS FROM CT CORPORATION.


                12/12/18    Simataa, Mwangala                                  H100          39406134              300.00
                            CORPORATION SERVICES
                            PAYEE: CT CORPORATION (10791-01); INVOICE#: 18745585-RI; DATE: 11/28/2018 - DOCUMENT
                            SEARCHES OR FILINGS FROM CT CORPORATION.


                12/12/18    Simataa, Mwangala                                  H100          39406144        10,320.20
                            CORPORATION SERVICES
                            PAYEE: CT CORPORATION (10791-01); INVOICE#: 18737753-RI; DATE: 11/26/2018 - DOCUMENT
                            SEARCHES OR FILINGS FROM CT CORPORATION.


                12/18/18    Grant, Keri                                        H100          39421895              117.58
                            CORPORATION SERVICES
                            PAYEE: CSC (10101-03); INVOICE#: 81107577286; DATE: 12/4/2018 - DOCUMENT SEARCHES OR
                            FILINGS FROM CSC.


                12/26/18    Marquez, Francheska                                H100          39433400              337.50
                            CORPORATION SERVICES
                            PAYEE: CT CORPORATION (10791-01); INVOICE#: 18735648-RI; DATE: 11/21/2018 - DOCUMENT
                            SEARCHES OR FILINGS FROM CT CORPORATION.


                12/20/18    Hwangpo, Natasha                                   H102          39428493        67,449.13
                            CONSULTANTS AND WITNESS FEES
                            PAYEE: TOWERS WATSON DELAWARE INC. (21088-04); INVOICE#: 150140770058; DATE:
                            11/13/2018 - CONSULTANCY SERVICE FEES FOR SERVICES RENDERED FOR SEARS HOLDINGS
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                              Pg 538 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                         DISB TYPE     DISB ID#        AMOUNT

                12/20/18    Hwangpo, Natasha                                    H102           39428494        12,125.78
                            CONSULTANTS AND WITNESS FEES
                            PAYEE: TOWERS WATSON DELAWARE INC. (21088-04); INVOICE#: 150140784857; DATE:
                            12/17/2018 - CONSULTANCY SERVICES FEES FOR SERVICES RENDERED.


                12/31/18    Peene, Travis J.                                    H103           39442001            713.90
                            COURT REPORTING
                            PAYEE: VERITEXT NEW YORK REPORTING CO. (25140-09); INVOICE#: NY3513469; DATE:
                            10/17/2018 - 10.15.2018 HEARING TRANSCRIPT


                12/06/18    Fail, Garrett                                       H160           39391375             15.80
                            TRAVEL
                            INVOICE#: CREX2954433112061331; DATE: 12/6/2018 - TOLLS, DEC 03, 2018 - ATTEND SEARS
                            MEETINGS (CHICAGO)


                12/07/18    Genender, Paul R.                                   H160           39393987             39.00
                            TRAVEL
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - AGENCY FEE'S, TICKET:XD0758637761,
                            NOV 25, 2018


                12/07/18    Genender, Paul R.                                   H160           39393988             39.00
                            TRAVEL
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - AGENCY FEE'S, TICKET:XD0758655488,
                            NOV 25, 2018


                12/07/18    Genender, Paul R.                                   H160           39393990             61.64
                            TRAVEL
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - AIRPORT PARKING, NOV 25, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 539 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/07/18    Genender, Paul R.                                    H160           39393991               39.00
                            TRAVEL
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - AGENCY FEE'S, TICKET:3241611, NOV 25,
                            2018


                12/07/18    Genender, Paul R.                                    H160           39393995              799.99
                            TRAVEL
                            INVOICE#: CREX2939598712071305; DATE: 12/7/2018 - GENENDER, 11/25/18, NY, SEARS-
                            AIRFARE, DOMESTIC ECONOMY, TICKET:017209902606, START DATE 11/25/2018 END DATE
                            11/27/2018 FROM/TO: DFW/LGA DFW - NOV 25, 2018


                12/07/18    Genender, Paul R.                                    H160           39393996         1,083.34
                            TRAVEL
                            PAYEE: PAUL R. GENENDER (C706); INVOICE#: CREX2939598712071305; DATE: 12/7/2018 -
                            GENENDER, 11/25/18, NY, SEARS- HOTEL ROOM AND TAX, NOV 25, 2018 - PREPARE FOR DIP
                            HEARING, CHECK IN 11/25/2018, CHECK OUT 11/27/2018 (2 NIGHT)


                12/11/18    Byeff, David P.                                      H160           39402277               59.92
                            TRAVEL
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112609849 DAVID P BYEFF 5338 RIDE DATE: 2018-11-27 FROM: LAGUARDIA
                            AIRPORT, FLUSHING, NY TO: MANHATTAN, NY RIDE TIME: 20:18


                12/11/18    Byeff, David P.                                      H160           39402396               59.92
                            TRAVEL
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112609847 DAVID P BYEFF 5338 RIDE DATE: 2018-11-27 FROM: 23 W 73 ST,
                            MANHATTAN, NY TO: LAGUARDIA AIRPORT, FLUSHING, NY RIDE TIME: 06:08


                12/19/18    Genender, Paul R.                                    H160           39425459               10.00
                            TRAVEL
                            INVOICE#: CREX2970529712191639; DATE: 12/19/2018 - PARKING, DEC 13, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 540 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#           AMOUNT

                12/21/18    Byeff, David P.                                      H160           39430197             40.00
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AGENCY FEE'S, TICKET:0758737101, NOV
                            26, 2018


                12/21/18    Byeff, David P.                                      H160           39430198            357.40
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AIRFARE, DOMESTIC ECONOMY,
                            TICKET:067227251234, START DATE 11/27/2018 END DATE 11/27/2018 FROM/TO: ORD LGA -
                            NOV 26, 2018


                12/21/18    Byeff, David P.                                      H160           39430199            659.35
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AIRFARE, ECONOMY CLASS,
                            TICKET:067228877488, START DATE 12/03/2018 END DATE 12/03/2018 FROM/TO: LGA/ORD LGA
                            - DEC 03, 2018


                12/21/18    Byeff, David P.                                      H160           39430200             72.41
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AXI/CAR SERVICE, NOV 27, 2018 -
                            FROM/TO: SEARS/ORD


                12/21/18    Byeff, David P.                                      H160           39430201             73.68
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - TAXI/CAR SERVICE, NOV 27, 2018 -
                            FROM/TO: ORD/SEARS


                12/21/18    Byeff, David P.                                      H160           39430202             40.00
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AGENCY FEE'S, TICKET:075873049, NOV
                            26, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 541 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#           AMOUNT

                12/21/18    Byeff, David P.                                      H160           39430204               40.00
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AGENCY FEE'S, TICKET:075905971, DEC 03,
                            2018


                12/21/18    Byeff, David P.                                      H160           39430205               74.14
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - TAXI/CAR SERVICE, DEC 04, 2018 -
                            FROM/TO: LGA/EVENT


                12/21/18    Byeff, David P.                                      H160           39430206               71.39
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - TAXI/CAR SERVICE, DEC 04, 2018 -
                            FROM/TO: SEARS/ORD


                12/21/18    Byeff, David P.                                      H160           39430208           1,029.29
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - AIRFARE, DOMESTIC ECONOMY,
                            TICKET:167227251231, START DATE 11/27/2018 END DATE 11/27/2018 FROM/TO: LGA ORD


                12/21/18    Byeff, David P.                                      H160           39430209            277.06
                            TRAVEL
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - HOTEL ROOM AND TAX, DEC 05, 2018 -
                            NAREN SINHA INTERVIEW, CHECK IN 12/03/2018, CHECK OUT 12/04/2018 (1 NIGHT)


                12/05/18    Mishkin, Jessie B.                                   H163           39388414               67.60
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #167066110083215 JESSIE B MISHKIN 5153 RIDE DATE: 2018-11-18 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: HOBOKEN, NJ RIDE TIME: 16:59
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 542 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/05/18    O'Muiri, Conor                                       H163           39388424               38.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706618112710332 CONOR O'MUIRI E957 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 02:41


                12/05/18    Westerman, Gavin                                     H163           39388472           108.92
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628112002485 GAVIN WESTERMAN 1404 RIDE DATE: 2018-11-20 FROM: 767 5
                            AVE, MANHATTAN, NY TO: SCARSDALE, NY RIDE TIME: 23:07


                12/05/18    Shulzhenko, Oleksandr                                H163           39388516               98.90
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111630603 SASHA SHULZHENKO 1426 RIDE DATE: 2018-11-16 FROM: 767 5
                            AVE, MANHATTAN, NY TO: PELHAM, NY RIDE TIME: 22:23


                12/05/18    O'Muiri, Conor                                       H163           39388531               30.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #167066210075704 CONOR O'MUIRI E957 RIDE DATE: 2018-11-21 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 00:35


                12/05/18    Shulzhenko, Oleksandr                                H163           39388554               98.90
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111934798 SASHA SHULZHENKO 1426 RIDE DATE: 2018-11-19 FROM: 767 5
                            AVE, MANHATTAN, NY TO: PELHAM, NY RIDE TIME: 22:30
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 543 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/05/18    Chivers, Corey                                       H163           39388582           117.62
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628112002116 COREY CHIVERS 0365 RIDE DATE: 2018-11-20 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: SUMMIT, NJ RIDE TIME: 20:58


                12/05/18    Singh, Sunny                                         H163           39388621           133.20
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111423810 SUNNY SINGH 1542 RIDE DATE: 2018-11-14 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: RYE, NY RIDE TIME: 23:43


                12/05/18    Odoner, Ellen J.                                     H163           39388627               38.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111320151 ELLEN J ODONER 0087 RIDE DATE: 2018-11-13 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:36


                12/05/18    Shulzhenko, Oleksandr                                H163           39388629               98.90
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628112002370 SASHA SHULZHENKO 1426 RIDE DATE: 2018-11-20 FROM: 767 5
                            AVE, MANHATTAN, NY TO: PELHAM, NY RIDE TIME: 22:09


                12/05/18    Guthrie, Hayden                                      H163           39388695               36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628112002538 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-20 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 23:35
          18-23538-rdd          Doc 2729             Filed 03/04/19 Entered 03/04/19 09:56:16         Main Document
                                                                 Pg 544 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/05/18    Woodford, Andrew                                     H163           39388708               30.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111934730 ANDREW WOODFORD F056 RIDE DATE: 2018-11-19 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 22:06


                12/05/18    Nagar, Roshelle A.                                   H163           39389088               18.95
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2951222712051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, NOV 28, 2018


                12/05/18    Seales, Jannelle Marie                               H163           39389149                7.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2946664012051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, OCT 28, 2018


                12/05/18    Seales, Jannelle Marie                               H163           39389150                9.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2946664012051343; DATE: 12/5/2018 - JANNELLE SEALES - DEC. 3, 2018-
                            TAXI/CAR SERVICE, OCT 30, 2018 - FROM/TO: OFFICE/HOME


                12/05/18    Liou, Jessica                                        H163           39389170               21.08
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2948006912051343; DATE: 12/5/2018 - LEGAL O/T TAXI, DEC 01, 2018


                12/05/18    Marcus, Jacqueline                                   H163           39389231                8.97
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2941459812051343; DATE: 12/5/2018 - LEGAL O/T TAXI, NOV 29, 2018


                12/05/18    Marcus, Jacqueline                                   H163           39389299                9.55
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2950680712051343; DATE: 12/5/2018 - LEGAL O/T TAXI, DEC 03, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 545 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/06/18    Liou, Jessica                                         H163           39390813             57.42
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481766847 JESSICA LIOU 5482 RIDE DATE: 2018-11-20
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO: JACKSON
                            HEIGHTS, NY 11372 RIDE TIME: 23:18


                12/06/18    Stauble, Christopher A.                               H163           39390844            101.94
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481766843 CHRISTOPHER A STAUBLE 6976 RIDE DATE:
                            2018-11-12 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            SPRINGFIELD, NJ RIDE TIME: 23:29


                12/06/18    Descovich, Kaitlin                                    H163           39390866             51.01
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481732968 KAITLIN DESCOVICH 6261 RIDE DATE:
                            2018-11-20 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            FOREST HILLS, NY 11375 RIDE TIME: 20:39


                12/06/18    Descovich, Kaitlin                                    H163           39391118             16.37
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2952900612061331; DATE: 12/6/2018 - LEGAL O/T TAXI, DEC 04, 2018


                12/06/18    Bui, Phong T.                                         H163           39391234             12.70
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2953406512061331; DATE: 12/6/2018 - LEGAL O/T TAXI, NOV 30, 2018


                12/06/18    Godio, Joseph C.                                      H163           39391294             18.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954630012061331; DATE: 12/6/2018 - LEGAL O/T TAXI, NOV 09, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                              Pg 546 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE    DISB ID#         AMOUNT

                12/06/18    Godio, Joseph C.                                     H163          39391295              17.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954630012061331; DATE: 12/6/2018 - LEGAL O/T TAXI, NOV 20, 2018


                12/06/18    Godio, Joseph C.                                     H163          39391296              17.16
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954630012061331; DATE: 12/6/2018 - LEGAL O/T TAXI, NOV 03, 2018


                12/06/18    Godio, Joseph C.                                     H163          39391297              17.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954630012061331; DATE: 12/6/2018 - LEGAL O/T TAXI, NOV 27, 2018


                12/06/18    Godio, Joseph C.                                     H163          39391298              18.95
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954630012061331; DATE: 12/6/2018 - LEGAL O/T TAXI, NOV 19, 2018


                12/06/18    Godio, Joseph C.                                     H163          39391299              19.55
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954630012061331; DATE: 12/6/2018 -LEGAL O/T TAXI, DEC 04, 2018


                12/06/18    LePorin, Steven J.                                   H163          39391344              14.04
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: STEVEN J. LEPORIN (B475); INVOICE#: CREX2954422312061331; DATE: 12/6/2018 -
                            LEPORIN TAXI EXPS 11/27-12/4/18- TAXI/CAR SERVICE, DEC 04, 2018 - TAXI - OFFICE/HOME -
                            FROM/TO: OFFICE/HOME


                12/06/18    LePorin, Steven J.                                   H163          39391345              16.31
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2954422312061331; DATE: 12/6/2018 - TAXI/CAR SERVICE, NOV 27, 2018
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 547 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/06/18    LePorin, Steven J.                                    H163           39391346             20.20
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: STEVEN J. LEPORIN (B475); INVOICE#: CREX2954422312061331; DATE: 12/6/2018 -
                            LEPORIN TAXI EXPS 11/27-12/4/18- TAXI/CAR SERVICE, NOV 27, 2018 - TAXI - OFFICE/HOME -
                            FROM/TO: OFFICE/HOME


                12/06/18    O'Muiri, Conor                                        H163           39392179             36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847357; DATE: 11/23/2018 - TAXI
                            CHARGES FOR 2018-11-23 INVOICE #847357751433 CONOR O'MUIRI E957 RIDE DATE: 2018-11-20
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 00:30


                12/06/18    Miller, Jeri Leigh                                    H163           39392202            223.24
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847357; DATE: 11/23/2018 - TAXI
                            CHARGES FOR 2018-11-23 INVOICE #847357XT0000512622 JERI LEIGH MILLER B149 RIDE DATE:
                            2018-11-15 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            WHITE PLAINS, NY RIDE TIME: 08:03


                12/06/18    Friedmann, Jared R.                                   H163           39392229            110.04
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847357; DATE: 11/23/2018 - TAXI
                            CHARGES FOR 2018-11-23 INVOICE #847357753503 JARED R FRIEDMANN 3604 RIDE DATE:
                            2018-11-14 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            ROSLYN, NY RIDE TIME: 21:11


                12/07/18    Hwangpo, Natasha                                      H163           39393701              8.15
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - LEGAL O/T TAXI, NOV 27, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 548 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/07/18    Hwangpo, Natasha                                     H163           39393702         16.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - TAXI/CAR SERVICE, DEC 01, 2018


                12/07/18    Hwangpo, Natasha                                     H163           39393703          8.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - LEGAL O/T TAXI, NOV 20, 2018


                12/07/18    Hwangpo, Natasha                                     H163           39393704          8.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - LEGAL O/T TAXI, NOV 12, 2018


                12/07/18    Hwangpo, Natasha                                     H163           39393705         18.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - TAXI/CAR SERVICE, DEC 01, 2018


                12/07/18    Hwangpo, Natasha                                     H163           39393706          8.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - LEGAL O/T TAXI, NOV 28, 2018


                12/07/18    Hwangpo, Natasha                                     H163           39393707         19.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957881912071305; DATE: 12/7/2018 - LEGAL O/T TAXI, DEC 05, 2018


                12/07/18    Springer, Lauren                                     H163           39393790         10.70
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2958569812071305; DATE: 12/7/2018 - LEGAL O/T TAXI, NOV 21, 2018


                12/07/18    Apfel, Joshua H.                                     H163           39393832         17.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957133612071305; DATE: 12/7/2018 - LEGAL O/T TAXI, DEC 04, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 549 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/07/18    Apfel, Joshua H.                                     H163           39393833             19.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957133612071305; DATE: 12/7/2018 - LEGAL O/T TAXI, DEC 03, 2018


                12/07/18    Peshko, Olga F.                                      H163           39393836             26.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956238312071305; DATE: 12/7/2018 - LEGAL O/T TAXI, DEC 04, 2018


                12/10/18    Gershowitz, Gabriel                                  H163           39396752             16.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956635312101413; DATE: 12/10/2018 - LEGAL O/T TAXI, DEC 02, 2018


                12/10/18    Gershowitz, Gabriel                                  H163           39396759             18.14
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956635312101413; DATE: 12/10/2018 - LEGAL O/T TAXI, DEC 02, 2018 - TAXI


                12/10/18    Nersesyan, Yelena                                    H163           39396767             38.19
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2937757712101413; DATE: 12/10/2018 - LEGAL O/T TAXI, NOV 27, 2018


                12/10/18    Van Groll, Paloma                                    H163           39396827             20.52
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2960447912101413; DATE: 12/10/2018 - LEGAL O/T TAXI, DEC 07, 2018


                12/10/18    Remijan, Eric D.                                     H163           39396905             15.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2961021212101413; DATE: 12/10/2018 - TAXI/CAR SERVICE, NOV 08, 2018


                12/10/18    Remijan, Eric D.                                     H163           39396911             17.88
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2961021212101413; DATE: 12/10/2018 - TAXI/CAR SERVICE, NOV 09, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 550 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE    DISB ID#         AMOUNT

                12/10/18    Remijan, Eric D.                                      H163          39396912          14.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2961021212101413; DATE: 12/10/2018 - TAXI/CAR SERVICE, NOV 16, 2018


                12/10/18    Peshko, Olga F.                                       H163          39397168          31.09
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: 010029492017; DATE: 12/3/2018 - LEGAL OT TAXI 12/03


                12/11/18    Marcus, Jacqueline                                    H163          39399560           7.24
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2965133912111406; DATE: 12/11/2018 - LEGAL O/T TAXI, DEC 09, 2018


                12/11/18    Marcus, Jacqueline                                    H163          39399561           5.17
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2965133912111406; DATE: 12/11/2018 - LEGAL O/T TAXI, DEC 09, 2018


                12/11/18    Van Groll, Paloma                                     H163          39399565          24.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2965032712111406; DATE: 12/11/2018 - LEGAL O/T TAXI, DEC 04, 2018


                12/11/18    Van Groll, Paloma                                     H163          39399598          26.23
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2963806512111406; DATE: 12/11/2018 - LEGAL O/T TAXI, DEC 08, 2018


                12/11/18    Marcus, Jacqueline                                    H163          39399683          10.70
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956206212111406; DATE: 12/11/2018 - LEGAL O/T TAXI, DEC 05, 2018


                12/11/18    Marcus, Jacqueline                                    H163          39399684          13.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956206212111406; DATE: 12/11/2018 - LEGAL O/T TAXI, DEC 04, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 551 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/11/18    Gershowitz, Gabriel                                  H163           39399726               19.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2965854612111406; DATE: 12/11/2018 - LEGAL O/T TAXI, OCT 07, 2018


                12/11/18    Gershowitz, Gabriel                                  H163           39399734               14.95
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2965854612111406; DATE: 12/11/2018 - LEGAL O/T TAXI, OCT 08, 2018


                12/11/18    Montalto, Nathan James                               H163           39399737               40.87
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2966031312111406; DATE: 12/11/2018 - TAXI/CAR SERVICE, DEC 08, 2018


                12/11/18    Montalto, Nathan James                               H163           39399738               11.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2966031312111406; DATE: 12/11/2018 - TAXI/CAR SERVICE, DEC 08, 2018


                12/11/18    Shulzhenko, Oleksandr                                H163           39401915               98.90
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671205; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712058112710327 SASHA SHULZHENKO 1426 RIDE DATE: 2018-11-27 FROM: 767 5
                            AVE, MANHATTAN, NY TO: PELHAM, NY RIDE TIME: 02:37


                12/11/18    Goldinstein, Arkady                                  H163           39401917              163.64
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671205; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712058112710317 ARKADY GOLDINSTEIN D090 RIDE DATE: 2018-11-27 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MONTVALE, NJ RIDE TIME: 02:31
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 552 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/11/18    Batis, Theodore                                      H163           39401919               42.10
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671205; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712058112916758 THEODORE BATIS E943 RIDE DATE: 2018-11-29 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 02:09


                12/11/18    Woodford, Andrew                                     H163           39401924               30.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671205; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712058112710324 ANDREW WOODFORD F056 RIDE DATE: 2018-11-27 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 02:35


                12/11/18    Westerman, Gavin                                     H163           39401993              109.81
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112609563 GAVIN WESTERMAN 1404 RIDE DATE: 2018-11-26 FROM: 767 5
                            AVE, MANHATTAN, NY TO: SCARSDALE, NY RIDE TIME: 20:46


                12/11/18    Simon, Ariel                                         H163           39402009               32.52
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112609548 ARIEL SIMON A223 RIDE DATE: 2018-11-26 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 20:43


                12/11/18    Friedmann, Jared R.                                  H163           39402040               29.85
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112608496 JARED R FRIEDMANN 3604 RIDE DATE: 2018-11-26 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 15:45
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 553 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/11/18    Podzius, Bryan R.                                    H163           39402049               29.85
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #167120610079172 BRYAN R PODZIUS D872 RIDE DATE: 2018-11-29 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 23:01


                12/11/18    Palkovic, Beth                                       H163           39402053              390.48
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112711176 BETH PALKOVIC B945 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: JERSEY CITY, NJ RIDE TIME: 12:11


                12/11/18    Arthur, Candace                                      H163           39402103              112.27
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112710278 CANDACE ARTHUR 5316 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: GLEN HEAD, NY RIDE TIME: 01:14


                12/11/18    Singh, Sunny                                         H163           39402123              130.70
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112610163 SUNNY SINGH 1542 RIDE DATE: 2018-11-26 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: RYE, NY RIDE TIME: 23:49


                12/11/18    Guthrie, Hayden                                      H163           39402151               38.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112919915 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-29 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 22:23
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 554 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/11/18    Arthur, Candace                                      H163           39402208              122.29
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112713017 CANDACE ARTHUR 5316 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: HICKSVILLE, NY RIDE TIME: 21:21


                12/11/18    Singh, Sunny                                         H163           39402218              130.25
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068110706024 SUNNY SINGH 1542 RIDE DATE: 2018-11-07 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: RYE, NY RIDE TIME: 21:07


                12/11/18    Woodford, Andrew                                     H163           39402243               30.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068113020279 ANDREW WOODFORD F056 RIDE DATE: 2018-11-30 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 01:04


                12/11/18    Odoner, Ellen J.                                     H163           39402332               30.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112506694 ELLEN J ODONER 0087 RIDE DATE: 2018-11-25 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 18:17


                12/11/18    Guthrie, Hayden                                      H163           39402407               54.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112816279 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-28 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: BROOKLYN, NY RIDE TIME: 21:48
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 555 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/11/18    Guthrie, Hayden                                      H163           39402409              36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112713134 HAYDEN GUTHRIE D217 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:59


                12/11/18    Liou, Jessica                                        H163           39402410              51.01
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112712897 JESSICA LIOU 5482 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 21:03


                12/12/18    Shulzhenko, Oleksandr                                H163           39405017              47.88
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2967913512121429; DATE: 12/12/2018 - LEGAL O/T TAXI, DEC 10, 2018


                12/13/18    Yiu, Vincent Chanhong                                H163           39410396              21.15
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2973595212131418; DATE: 12/13/2018 - LEGAL O/T TAXI, DEC 11, 2018


                12/13/18    Munz, Naomi                                          H163           39410425              12.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, OCT 30, 2018


                12/13/18    Munz, Naomi                                          H163           39410426              11.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, NOV 20, 2018


                12/13/18    Munz, Naomi                                          H163           39410427              12.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, SEP 18, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 556 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#       AMOUNT

                12/13/18    Munz, Naomi                                          H163           39410428        12.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, NOV 01, 2018


                12/13/18    Munz, Naomi                                          H163           39410429        11.15
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, DEC 05, 2018


                12/13/18    Munz, Naomi                                          H163           39410430        12.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, NOV 20, 2018


                12/13/18    Munz, Naomi                                          H163           39410431        12.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, OCT 23, 2018


                12/13/18    Munz, Naomi                                          H163           39410432        12.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, OCT 31, 2018


                12/13/18    Munz, Naomi                                          H163           39410433        14.16
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, NOV 27, 2018


                12/13/18    Munz, Naomi                                          H163           39410434        14.16
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, NOV 08, 2018


                12/13/18    Munz, Naomi                                          H163           39410435        11.60
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, NOV 29, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 557 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#       AMOUNT

                12/13/18    Munz, Naomi                                          H163           39410436        12.60
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972315712131418; DATE: 12/13/2018 - LEGAL O/T TAXI, OCT 17, 2018


                12/13/18    Van Groll, Paloma                                    H163           39410446        23.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2971829512131418; DATE: 12/13/2018 - LEGAL O/T TAXI, DEC 11, 2018


                12/13/18    Singh, Sunny                                         H163           39410620        81.84
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2971766012131418; DATE: 12/13/2018 - LEGAL O/T TAXI, DEC 10, 2018


                12/13/18    Marcus, Jacqueline                                   H163           39410670        10.12
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2972774612131418; DATE: 12/13/2018 - LEGAL O/T TAXI, DEC 10, 2018


                12/13/18    Hwangpo, Natasha                                     H163           39410705         8.15
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2973639112131418; DATE: 12/13/2018 - LEGAL O/T TAXI, DEC 12, 2018


                12/14/18    Gitlin, Adam                                         H163           39413109        44.77
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2975060612141426; DATE: 12/14/2018 - LEGAL O/T TAXI, DEC 12, 2018


                12/14/18    Apfel, Joshua H.                                     H163           39413223        19.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2976041312141426; DATE: 12/14/2018 - LEGAL O/T TAXI, DEC 12, 2018


                12/14/18    Apfel, Joshua H.                                     H163           39413224         6.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2976041312141426; DATE: 12/14/2018 - LEGAL O/T TAXI, NOV 24, 2018
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 558 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/14/18    Apfel, Joshua H.                                     H163           39413225          15.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2976041312141426; DATE: 12/14/2018 - LEGAL O/T TAXI, DEC 11, 2018


                12/14/18    Apfel, Joshua H.                                     H163           39413226          20.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2976041312141426; DATE: 12/14/2018 - LEGAL O/T TAXI, DEC 06, 2018


                12/17/18    Fail, Garrett                                        H163           39415888          15.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956672512171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 02, 2018


                12/17/18    Fail, Garrett                                        H163           39415889           8.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956672512171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 01, 2018


                12/17/18    Fail, Garrett                                        H163           39415890          27.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956672512171538; DATE: 12/17/2018 - LEGAL O/T TAXI, NOV 29, 2018


                12/17/18    Fail, Garrett                                        H163           39415891          17.15
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956672512171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 03, 2018


                12/17/18    Fail, Garrett                                        H163           39415892          22.56
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2956672512171538; DATE: 12/17/2018 - TAXI/CAR SERVICE, NOV 29, 2018


                12/17/18    Guthrie, Hayden                                      H163           39415895          16.74
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2980645412171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 02, 2018
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 559 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#           AMOUNT

                12/17/18    Guthrie, Hayden                                      H163           39415898            22.16
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2980645412171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 02, 2018


                12/17/18    Fail, Garrett                                        H163           39415899             0.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2955068612171538; DATE: 12/17/2018 - TAXI/CAR SERVICE, NOV 21, 2018 -
                            FROM/TO: HOME/OFFICE


                12/17/18    Fail, Garrett                                        H163           39415900            24.36
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2955068612171538; DATE: 12/17/2018 - LEGAL O/T TAXI, NOV 23, 2018


                12/17/18    Fail, Garrett                                        H163           39415901            14.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2955068612171538; DATE: 12/17/2018 - LEGAL O/T TAXI, NOV 03, 2018


                12/17/18    Marcus, Jacqueline                                   H163           39415964            10.70
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2977410512171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 12, 2018


                12/17/18    Fail, Garrett                                        H163           39416040            23.15
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2980271912171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 07, 2018


                12/17/18    Fail, Garrett                                        H163           39416042            18.36
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2980271912171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 06, 2018


                12/17/18    Fail, Garrett                                        H163           39416047            15.36
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957030712171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 01, 2018
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 560 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/17/18    Fail, Garrett                                         H163           39416048              9.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957030712171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 02, 2018


                12/17/18    Fail, Garrett                                         H163           39416050             24.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2957030712171538; DATE: 12/17/2018 - LEGAL O/T TAXI, DEC 01, 2018


                12/17/18    LePorin, Steven J.                                    H163           39416068             27.52
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2981400212171538; DATE: 12/17/2018 - TAXI/CAR SERVICE, DEC 14, 2018 -
                            FROM/TO: OFFICE/HOME


                12/17/18    Goldinstein, Arkady                                   H163           39416078             31.79
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2942170412171538; DATE: 12/17/2018 - TAXI/CAR SERVICE, NOV 27, 2018


                12/17/18    Arthur, Candace                                       H163           39454522            118.68
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848559; DATE: 12/21/2018 - TAXI
                            CHARGES FOR 2018-12-21 INVOICE #848559773053 CANDACE ARTHUR 5316 RIDE DATE:
                            2018-12-17 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            GLEN HEAD, NY RIDE TIME: 21:34


                12/17/18    Singh, Sunny                                          H163           39454568            123.12
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848559; DATE: 12/21/2018 - TAXI
                            CHARGES FOR 2018-12-21 INVOICE #848559773313 SUNNY SINGH 1542 RIDE DATE: 2018-12-17
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO: RYE, NY RIDE
                            TIME: 20:57
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                                Pg 561 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/18/18    Woodford, Andrew                                     H163           39419016            36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071778607 ANDREW WOODFORD F056 RIDE DATE:
                            2018-11-27 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 20:40


                12/18/18    O'Muiri, Conor                                       H163           39419171            36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071763479 CONOR O'MUIRI E957 RIDE DATE: 2018-11-28
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 01:36


                12/18/18    Kirsztajn, Daniela H.                                H163           39420286            14.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2985226812181556; DATE: 12/18/2018 - LEGAL O/T TAXI, NOV 26, 2018


                12/18/18    Kirsztajn, Daniela H.                                H163           39420287            15.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2985226812181556; DATE: 12/18/2018 - LEGAL O/T TAXI, DEC 12, 2018


                12/18/18    Kirsztajn, Daniela H.                                H163           39420288            18.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2985226812181556; DATE: 12/18/2018 - LEGAL O/T TAXI, NOV 08, 2018


                12/18/18    Kirsztajn, Daniela H.                                H163           39420289            14.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2985226812181556; DATE: 12/18/2018 - LEGAL O/T TAXI, NOV 12, 2018
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                                Pg 562 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#           AMOUNT

                12/18/18    Kirsztajn, Daniela H.                                H163           39420290             15.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2985226812181556; DATE: 12/18/2018 - LEGAL O/T TAXI, NOV 19, 2018


                12/18/18    Kirsztajn, Daniela H.                                H163           39420292             14.75
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2985226812181556; DATE: 12/18/2018 - LEGAL O/T TAXI, NOV 14, 2018


                12/19/18    Podzius, Bryan R.                                    H163           39425485             12.85
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2958234212191639; DATE: 12/19/2018 - LEGAL O/T TAXI, DEC 04, 2018


                12/19/18    Rasani, Amama                                        H163           39425632             14.60
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2989087312191639; DATE: 12/19/2018 - TAXI/CAR SERVICE, DEC 18, 2018 -
                            FROM/TO: WEIL/HOME


                12/19/18    Van Groll, Paloma                                    H163           39425642             21.04
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2988497712191639; DATE: 12/19/2018 - LEGAL O/T TAXI, DEC 17, 2018


                12/19/18    Van Groll, Paloma                                    H163           39425643            102.05
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2988497712191639; DATE: 12/19/2018 - TAXI/CAR SERVICE, DEC 18, 2018


                12/19/18    LePorin, Steven J.                                   H163           39425752             19.24
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2989109212191639; DATE: 12/19/2018 - TAXI/CAR SERVICE, DEC 12, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 563 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#           AMOUNT

                12/19/18    LePorin, Steven J.                                   H163           39425754             16.64
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2989109212191639; DATE: 12/19/2018 - TAXI/CAR SERVICE, DEC 17, 2018 -
                            FROM/TO: OFFICE/HOME


                12/20/18    Schrock, Ray C.                                      H163           39427227            138.24
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2992846912201548; DATE: 12/20/2018 - TAXI/CAR SERVICE, DEC 17, 2018


                12/20/18    Shub, Lorraine                                       H163           39427259             12.36
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2994309012201548; DATE: 12/20/2018 - LEGAL O/T TAXI, NOV 19, 2018


                12/20/18    Shub, Lorraine                                       H163           39427268             13.56
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2994309012201548; DATE: 12/20/2018 - LEGAL O/T TAXI, NOV 28, 2018


                12/20/18    Schrock, Ray C.                                      H163           39427312             98.81
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2993505212201548; DATE: 12/20/2018 - TAXI/CAR SERVICE, DEC 14, 2018


                12/20/18    Yiu, Vincent Chanhong                                H163           39427367              6.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2995944212201548; DATE: 12/20/2018 - LEGAL O/T TAXI, DEC 18, 2018


                12/20/18    Yiu, Vincent Chanhong                                H163           39427368              8.19
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2995944212201548; DATE: 12/20/2018 - LEGAL O/T TAXI, DEC 13, 2018


                12/21/18    Apfel, Joshua H.                                     H163           39429938             31.67
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2988539912211614; DATE: 12/21/2018 - LEGAL O/T TAXI, DEC 17, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 564 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/21/18    Apfel, Joshua H.                                     H163           39429996          17.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2996869512211614; DATE: 12/21/2018 - LEGAL O/T TAXI, DEC 18, 2018


                12/21/18    Apfel, Joshua H.                                     H163           39429997          18.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2996869512211614; DATE: 12/21/2018 - LEGAL O/T TAXI, DEC 19, 2018


                12/21/18    Podzius, Bryan R.                                    H163           39430007          13.39
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2994375712211614; DATE: 12/21/2018 - LEGAL O/T TAXI, DEC 18, 2018


                12/21/18    Singh, Sunny                                         H163           39430100          22.08
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2995774112211614; DATE: 12/21/2018 - TAXI/CAR SERVICE, DEC 18, 2018


                12/21/18    Marcus, Jacqueline                                   H163           39430109          38.30
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2979977612211614; DATE: 12/21/2018 - TAXI/CAR SERVICE, DEC 13, 2018


                12/21/18    Marcus, Jacqueline                                   H163           39430110          10.12
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2979977612211614; DATE: 12/21/2018 - LEGAL O/T TAXI, DEC 14, 2018


                12/21/18    Byeff, David P.                                      H163           39430196          23.14
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX2994164412211614; DATE: 12/21/2018 - TAXI/CAR SERVICE, DEC 10, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 565 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/21/18    Munz, Naomi                                           H163           39430501              39.93
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671711; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717118120224216 NAOMI MUNZ 4373 RIDE DATE: 2018-12-02 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 05:13


                12/21/18    Swette, Alexandria                                    H163           39430821              47.67
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848208; DATE: 12/14/2018 - TAXI
                            CHARGES FOR 2018-12-14 INVOICE #848208777121 ALEXANDRIA SWETTE C423 RIDE DATE:
                            2018-12-11 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            BROOKLYN, NY 11222 RIDE TIME: 21:16


                12/21/18    Swette, Alexandria                                    H163           39430858              49.45
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848208; DATE: 12/14/2018 - TAXI
                            CHARGES FOR 2018-12-14 INVOICE #848208746763 ALEXANDRIA SWETTE C423 RIDE DATE:
                            2018-12-10 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            BROOKLYN, NY 11222 RIDE TIME: 21:56


                12/21/18    Cohen, Francesca                                      H163           39430928              36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848208; DATE: 12/14/2018 - TAXI
                            CHARGES FOR 2018-12-14 INVOICE #848208761290 FRANCESCA COHEN B056 RIDE DATE:
                            2018-12-05 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 21:00


                12/21/18    Arthur, Candace                                       H163           39430957            112.27
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848208; DATE: 12/14/2018 - TAXI
                            CHARGES FOR 2018-12-14 INVOICE #848208754249 CANDACE ARTHUR 5316 RIDE DATE:
                            2018-12-04 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            GLEN HEAD, NY RIDE TIME: 22:44
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 566 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/26/18    Hwangpo, Natasha                                     H163           39432085                9.36
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3000921812261320; DATE: 12/26/2018 - LEGAL O/T TAXI, DEC 18, 2018


                12/26/18    Hwangpo, Natasha                                     H163           39432086                8.16
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3000921812261320; DATE: 12/26/2018 - LEGAL O/T TAXI, DEC 19, 2018


                12/26/18    Hwangpo, Natasha                                     H163           39432087                9.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3000921812261320; DATE: 12/26/2018 - LEGAL O/T TAXI, DEC 13, 2018


                12/26/18    Hwangpo, Natasha                                     H163           39432088                7.56
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3000921812261320; DATE: 12/26/2018 - LEGAL O/T TAXI, DEC 15, 2018


                12/26/18    Hwangpo, Natasha                                     H163           39432089                9.96
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3000921812261320; DATE: 12/26/2018 - LEGAL O/T TAXI, DEC 14, 2018


                12/26/18    Conte, John                                          H163           39432453               58.81
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120225059 JOHN CONTE B914 RIDE DATE: 2018-12-02 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 21:01


                12/26/18    Goldinstein, Arkady                                  H163           39432470           125.63
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120431586 ARKADY GOLDINSTEIN D090 RIDE DATE: 2018-12-04 FROM: 767 5
                            AVE, MANHATTAN, NY TO: TARRYTOWN, NY RIDE TIME: 22:54
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 567 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/26/18    Shulzhenko, Oleksandr                                H163           39432487               98.90
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128113020273 SASHA SHULZHENKO 1426 RIDE DATE: 2018-11-30 FROM: 767 5
                            AVE, MANHATTAN, NY TO: PELHAM, NY RIDE TIME: 00:57


                12/26/18    Kaneko, Erika Grace                                  H163           39432505               27.62
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128112712976 ERIKA G KANEKO B059 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:11


                12/26/18    Descovich, Kaitlin                                   H163           39432508               51.01
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128121113722 KAITLIN DESCOVICH 6261 RIDE DATE: 2018-12-11 FROM: 767 5
                            AVE, MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 20:49


                12/26/18    O'Muiri, Conor                                       H163           39432580               38.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128113020272 CONOR O'MUIRI E957 RIDE DATE: 2018-11-30 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 00:56


                12/26/18    O'Muiri, Conor                                       H163           39432615               38.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128112916718 CONOR O'MUIRI E957 RIDE DATE: 2018-11-29 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 00:56
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16           Main Document
                                                               Pg 568 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/26/18    Odoner, Ellen J.                                     H163           39432647               38.76
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120431100 ELLEN J ODONER 0087 RIDE DATE: 2018-12-04 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:19


                12/26/18    Liou, Jessica                                        H163           39432669               51.01
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120431415 JESSICA LIOU 5482 RIDE DATE: 2018-12-04 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 22:11


                12/26/18    Knowlton, Whitney N.                                 H163           39432772               36.53
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120328073 WHITNEY N KNOWLTON C845 RIDE DATE: 2018-12-03 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 23:15


                12/26/18    De Vuono, Christina A.                               H163           39432871               54.35
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120534464 CHRISTINA A DE VUONO B139 RIDE DATE: 2018-12-05 FROM: 767 5
                            AVE, MANHATTAN, NY TO: BROOKLYN, NY RIDE TIME: 21:07


                12/26/18    Woodford, Andrew                                     H163           39432877               29.85
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #167171210110149 ANDREW WOODFORD F056 RIDE DATE: 2018-11-29 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 00:46
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 569 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/26/18    Liou, Jessica                                        H163           39432897               51.01
                            TRANSPORTATION - LEGAL/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671712; DATE: 12/12/2018 - TAXI CHARGES FOR 2018-12-12
                            INVOICE #16717128120124042 JESSICA LIOU 5482 RIDE DATE: 2018-12-01 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 21:14


                12/27/18    Bednarczyk, Meggin                                   H163           39433891               16.00
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3005028112271433; DATE: 12/27/2018 - LEGAL O/T TAXI, NOV 10, 2018


                12/27/18    Bednarczyk, Meggin                                   H163           39433893               19.80
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3005028112271433; DATE: 12/27/2018 - LEGAL O/T TAXI, NOV 10, 2018


                12/27/18    Bednarczyk, Meggin                                   H163           39433894               15.36
                            TRANSPORTATION - LEGAL/OVERTIME
                            INVOICE#: CREX3005028112271433; DATE: 12/27/2018 - TAXI/CAR SERVICE, NOV 07, 2018


                12/05/18    Grant, Keri                                          H164           39388407               40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706618112102681 KERI GRANT D720 RIDE DATE: 2018-11-21 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 02:24


                12/05/18    Hoilett, Leason                                      H164           39388409           120.06
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #167066110105235 LEASON HOILETT 4449 RIDE DATE: 2018-11-15 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: ROOSEVELT, NY RIDE TIME: 02:39
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 570 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/05/18    Grant, Keri                                          H164           39388418               40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706618112405664 KERI GRANT D720 RIDE DATE: 2018-11-24 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 05:04


                12/05/18    O'Connor, Colin A.                                   H164           39388484               29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #167066210108391 YAHAYRA REYES D455 RIDE DATE: 2018-11-18 FROM: 767 5 AVE,
                            MANHATTAN, NY TO MANHATTAN, NY RIDE TIME: 21:57


                12/05/18    Odoner, Ellen J.                                     H164           39388570               92.20
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #1670662810809887 JOI KELLEY 8203 RIDE DATE: 2018-11-08 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: BAYONNE, NJ RIDE TIME: 22:57


                12/05/18    Grant, Keri                                          H164           39388573               40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #167066210108387 KERI GRANT D720 RIDE DATE: 2018-11-16 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: 456 W 167 ST, MANHATTAN, NY RIDE TIME: 23:46


                12/05/18    Reyes, Yahayra                                       H164           39388574               35.19
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111216925 YAHAYRA REYES D455 RIDE DATE: 2018-11-12 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: 650 W 42 ST, MANHATTAN, NY RIDE TIME: 20:55
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 571 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/05/18    Zaslav, Benjamin                                     H164           39388590               29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111934500 BENJAMIN ZASLAV D909 RIDE DATE: 2018-11-19 FROM: 767 5
                            AVE, MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 20:55


                12/05/18    Fabsik, Paul                                         H164           39388638           137.30
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111217113 PAUL FABSIK E489 RIDE DATE: 2018-11-12 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: BUTLER, NJ RIDE TIME: 22:45


                12/05/18    Grant, Keri                                          H164           39388679               40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111831612 KERI GRANT D720 RIDE DATE: 2018-11-18 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 00:22


                12/05/18    Reyes, Yahayra                                       H164           39388690               29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111630712 YAHAYRA REYES D455 RIDE DATE: 2018-11-16 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 23:30


                12/06/18    Zaslav, Benjamin                                     H164           39390824           361.34
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481XT0000521568 BENJAMIN ZASLAV D909 RIDE DATE:
                            2018-11-27 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY RIDE TIME: 10:45
                            (ROUNDTRIP)
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 572 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/06/18    Reyes, Yahayra                                        H164           39390942             29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481778705 YAHAYRA REYES D455 RIDE DATE:
                            2018-11-20 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 20:52


                12/06/18    Grant, Keri                                           H164           39392210             40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847357; DATE: 11/23/2018 - TAXI
                            CHARGES FOR 2018-11-23 INVOICE #847357759191 KERI GRANT D720 RIDE DATE: 2018-11-19
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 01:14


                12/06/18    Zaslav, Benjamin                                      H164           39392240             29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847357; DATE: 11/23/2018 - TAXI
                            CHARGES FOR 2018-11-23 INVOICE #847357761621 BENJAMIN ZASLAV D909 RIDE DATE:
                            2018-11-13 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 21:35


                12/06/18    Grant, Keri                                           H164           39392241             40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847357; DATE: 11/23/2018 - TAXI
                            CHARGES FOR 2018-11-23 INVOICE #847357769146 KERI GRANT D720 RIDE DATE: 2018-11-13
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 01:17


                12/11/18    Simataa, Mwangala                                     H164           39401935             66.60
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112816360 MWANGALA SIMATAA E874 RIDE DATE: 2018-11-28 FROM: 767 5
                            AVE, MANHATTAN, NY TO: BROOKLYN, NY RIDE TIME: 22:04
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 573 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/11/18    Grant, Keri                                          H164           39401997               40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112919614 KERI GRANT D720 RIDE DATE: 2018-11-29 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:24


                12/11/18    Peene, Travis J.                                     H164           39402020              116.80
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112710218 TRAVIS J PEENE E424 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: HAWTHORNE, NJ RIDE TIME: 00:09


                12/11/18    Reyes, Yahayra                                       H164           39402021               29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #167120610110130 YAHAYRA REYES D455 RIDE DATE: 2018-11-26 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:00


                12/11/18    Zaslav, Benjamin                                     H164           39402255              120.06
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112710217 BENJAMIN ZASLAV D909 RIDE DATE: 2018-11-27 FROM: 767 5
                            AVE, MANHATTAN, NY TO: OCEANSIDE, NY RIDE TIME: 00:09


                12/11/18    Stauble, Christopher A.                              H164           39402298              102.45
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112710222 CHRISTOPHER A STAUBLE 6976 RIDE DATE: 2018-11-27 FROM: 767
                            5 AVE, MANHATTAN, NY TO: BERGENFIELD, NJ RIDE TIME: 00:11
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 574 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/11/18    Reyes, Yahayra                                       H164           39402322               29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #167120610101868 YAHAYRA REYES D455 RIDE DATE: 2018-11-27 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 20:46


                12/11/18    Grant, Keri                                          H164           39402324               40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112609750 KERI GRANT D720 RIDE DATE: 2018-11-26 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: MANHATTAN, NY RIDE TIME: 21:17


                12/11/18    Wong, Sandra                                         H164           39402326               51.01
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112609746 SANDRA WONG 7401 RIDE DATE: 2018-11-26 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: QUEENS, NY RIDE TIME: 21:15


                12/11/18    Marquez, Francheska                                  H164           39402361              108.29
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112816273 FRANCHESKA MARQUEZ 7199 RIDE DATE: 2018-11-28 FROM: 767
                            5 AVE, MANHATTAN, NY TO: NJ RIDE TIME: 21:47


                12/13/18    Zaslav, Benjamin                                     H164           39410401               13.30
                            TRANSPORTATION - SUPPORT/OVERTIME
                            INVOICE#: CREX2971009312131418; DATE: 12/13/2018 - SUPPORT O/T TAXI, DEC 12, 2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 575 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#         AMOUNT

                12/18/18    Grant, Keri                                          H164           39419019             45.44
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071737408 KERI GRANT D720 RIDE DATE: 2018-11-27
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 21:24


                12/18/18    Grant, Keri                                          H164           39419117             40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071762859 KERI GRANT D720 RIDE DATE: 2018-11-21
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 00:02


                12/18/18    Reyes, Yahayra                                       H164           39419145             29.85
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071751446 YAHAYRA REYES D455 RIDE DATE:
                            2018-11-29 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 21:07


                12/18/18    Fabsik, Paul                                         H164           39419182            144.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071679806 PAUL FABSIK E489 RIDE DATE: 2018-11-29
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO: JEFFERSON
                            TOWNSHIP, NJ RIDE TIME: 22:48
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 576 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/18/18    Zaslav, Benjamin                                      H164           39419255            119.52
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848071; DATE: 12/7/2018 - TAXI
                            CHARGES FOR 2018-12-07 INVOICE #848071768194 BENJAMIN ZASLAV D909 RIDE DATE:
                            2018-11-27 FROM: OCEANSIDE, NY TO: GENERAL MOTORS BUILDING, 767 5TH AVENUE,
                            MANHATTAN, NY RIDE TIME: 05:42


                12/19/18    Hoilett, Leason                                       H164           39454515            113.38
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848559; DATE: 12/21/2018 - TAXI
                            CHARGES FOR 2018-12-21 INVOICE #848559601296 LEASON HOILETT 4449 RIDE DATE: 2018-12-19
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO: ROOSEVELT,
                            NY RIDE TIME: 23:14


                12/21/18    Grant, Keri                                           H164           39430845              40.99
                            TRANSPORTATION - SUPPORT/OVERTIME
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848208; DATE: 12/14/2018 - TAXI
                            CHARGES FOR 2018-12-14 INVOICE #848208747757 KERI GRANT D720 RIDE DATE: 2018-12-06
                            FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            MANHATTAN, NY RIDE TIME: 00:27


                12/05/18    Mishkin, Jessie B.                                    H165           39388405            117.83
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706618111832107 JESSIE B MISHKIN 5153 RIDE DATE: 2018-11-19 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: WHITE PLAINS, NY RIDE TIME: 10:40


                12/05/18    Schrock, Ray C.                                       H165           39388406            117.31
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706618111525087 RAY C SCHROCK B572 RIDE DATE: 2018-11-15 FROM: 300
                            QUARROPAS ST, WHITE PLAINS, NY TO: MANHATTAN, NY RIDE TIME: 13:23
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                                Pg 577 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/05/18    Mishkin, Jessie B.                                   H165           39388416               32.08
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670661; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #1670661163810 JESSIE B MISHKIN 5153 RIDE DATE: 2018-11-19 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: WHITE PLAINS, NY RIDE TIME: 10:45


                12/05/18    Kirsztajn, Daniela H.                                H165           39388467           118.38
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111422373 DANI H KIRSZTAJN D560 RIDE DATE: 2018-11-15 FROM: 250 W 90
                            ST, MANHATTAN, NY TO: WHITE PLAINS, NY RIDE TIME: 07:48


                12/05/18    Mishkin, Jessie B.                                   H165           39388512           117.31
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111933632 JESSIE B MISHKIN 5153 RIDE DATE: 2018-11-19 FROM: 300
                            QUARROPAS STREET, WHITE PLAINS, NY TO: 767 5 AVE, MANHATTAN, NY RIDE TIME: 15:35


                12/05/18    Mishkin, Jessie B.                                   H165           39388543           132.39
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111933629 JESSIE B MISHKIN 5153 RIDE DATE: 2018-11-19 FROM: 300
                            QUARROPAS STREET, WHITE PLAINS, NY TO: 767 5 AVE, MANHATTAN, NY RIDE TIME: 15:34


                12/05/18    Simon, Ariel                                         H165           39388664           159.67
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111422317 ARIEL SIMON A223 RIDE DATE: 2018-11-15 FROM: 300
                            QUARROPAS STREET, WHITE PLAINS, NY TO: MANHATTAN, NY RIDE TIME: 10:09
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16             Main Document
                                                              Pg 578 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE     DISB ID#        AMOUNT

                12/05/18    Friedmann, Jared R.                                   H165           39388681            228.70
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111422842 JARED R FRIEDMANN 3604 RIDE DATE: 2018-11-15 FROM: 145
                            WALNUT DRIVE, ROSLYN, NY TO: 300 QUARROPAS STREET, WHITE PLAINS, NY RIDE TIME:
                            06:01


                12/05/18    Schrock, Ray C.                                       H165           39388704            121.18
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1670662; DATE: 11/28/2018 - TAXI CHARGES FOR 2018-11-28
                            INVOICE #16706628111932994 RAY C SCHROCK B572 RIDE DATE: 2018-11-19 FROM: 767 5 AVE,
                            MANHATTAN, NY TO: 300 QUARROPAS STREET, WHITE PLAINS, NY RIDE TIME: 11:01


                12/06/18    Mishkin, Jessie B.                                    H165           39390818            173.32
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481638503 JESSIE B MISHKIN 5153 RIDE DATE:
                            2018-11-15 FROM: HOBOKEN, NJ TO: WHITE PLAINS, NY RIDE TIME: 07:56


                12/06/18    Mishkin, Jessie B.                                    H165           39390893            220.30
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481XT0000549312 JESSIE B MISHKIN 5153 RIDE DATE:
                            2018-11-27 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            WHITE PLAINS, NY RIDE TIME: 10:53


                12/06/18    Hwangpo, Natasha                                      H165           39390901            164.72
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481678336 NATASHA HWANGPO E779 RIDE DATE:
                            2018-11-27 FROM: WHITE PLAINS, NY TO: MANHATTAN, NY RIDE TIME: 14:37
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 579 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#        AMOUNT

                12/06/18    Hwangpo, Natasha                                     H165           39390919              114.49
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481762813 NATASHA HWANGPO E779 RIDE DATE:
                            2018-11-27 FROM: 1435 1 AVE M, MANHATTAN, NY TO: WHITE PLAINS, NY RIDE TIME: 10:55


                12/06/18    Miller, Jeri Leigh                                   H165           39390952              223.24
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 847481; DATE: 11/30/2018 - TAXI
                            CHARGES FOR 2018-11-30 INVOICE #847481XT0000656596 JERI LEIGH MILLER B149 RIDE DATE:
                            2018-11-15 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            WHITE PLAINS, NY RIDE TIME: 07:02


                12/10/18    Liou, Jessica                                        H165           39396849               66.07
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: JESSICA LIOU (5482); INVOICE#: CREX2941497112101413; DATE: 12/10/2018 - LIOU,
                            11/15/18, HEARING IN WHITE PLAINS- TAXI/CAR SERVICE, NOV 15, 2018 - TRAVEL TO
                            HEARING. - FROM/TO: HOME/COURT


                12/11/18    Stauble, Christopher A.                              H165           39402222              117.31
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #167120610111857 BENJAMIN ZASLAV D909 RIDE DATE: 2018-11-27 FROM: 300
                            QUARROPAS STREET, WHITE PLAINS, NY TO: 767 5 AVE, MANHATTAN, NY RIDE TIME: 15:38


                12/11/18    Friedmann, Jared R.                                  H165           39402299              228.70
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: XYZ (37976-01); INVOICE#: 1671206; DATE: 12/5/2018 - TAXI CHARGES FOR 2018-12-05
                            INVOICE #16712068112610010 JARED R FRIEDMANN 3604 RIDE DATE: 2018-11-27 FROM: 145
                            WALNUT DRIVE, ROSLYN, NY TO: WHITE PLAINS, NY RIDE TIME: 08:26
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 580 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#           AMOUNT

                12/14/18    Skrzynski, Matthew                                   H165           39454501             117.43
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848559; DATE: 12/21/2018 - TAXI
                            CHARGES FOR 2018-12-21 INVOICE #848559793112 MATTHEW SKRZYNSKI B958 RIDE DATE:
                            2018-12-14 FROM: GENERAL MOTORS BUILDING, 767 5TH AVENUE, MANHATTAN, NY TO:
                            WHITE PLAINS, NY RIDE TIME: 07:53


                12/17/18    Goldinstein, Arkady                                  H165           39416079              15.50
                            TRANSPORTATION - LOCAL MEETING
                            INVOICE#: CREX2942170412171538; DATE: 12/17/2018 - TAXI/CAR SERVICE, NOV 27, 2018 -
                            FROM/TO: 163-300 QUARROPAS ST. WHITE PLAINS/TARRYTOWN


                12/20/18    Hwangpo, Natasha                                     H165           39454565             261.82
                            TRANSPORTATION - LOCAL MEETING
                            PAYEE: SKYLINE CREDIT RIDE, INC. (12217-01); INVOICE#: 848559; DATE: 12/21/2018 - TAXI
                            CHARGES FOR 2018-12-21 INVOICE #848559788506 NATASHA HWANGPO E779 RIDE DATE:
                            2018-12-20 FROM: WHITE PLAINS, NY TO: GENERAL MOTORS BUILDING, 767 5TH AVENUE,
                            MANHATTAN, NY RIDE TIME: 11:26


                12/27/18    Bednarczyk, Meggin                                   H165           39433895              12.88
                            TRANSPORTATION - LOCAL MEETING
                            INVOICE#: CREX3005028112271433; DATE: 12/27/2018 - TAXI/CAR SERVICE, NOV 09, 2018


                12/28/18    Fail, Garrett                                        H165           39438560              84.74
                            TRANSPORTATION - LOCAL MEETING
                            INVOICE#: CREX3004432512281441; DATE: 12/28/2018 - TAXI/CAR SERVICE, DEC 20, 2018 -
                            ATTEND SEARS OMNIBUS HEARING - FROM/TO: COURT/OFFICE


                12/05/18    Miller, Jeri Leigh                                   H169           39389219              60.25
                            AIRPORT TRANSPORTATION
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, OCT 14, 2018 -
                            FROM/TO: DFW/HOME
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16            Main Document
                                                              Pg 581 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                          DISB TYPE     DISB ID#          AMOUNT

                12/05/18    Miller, Jeri Leigh                                   H169           39389220           202.40
                            AIRPORT TRANSPORTATION
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, OCT 16, 2018 -
                            FROM/TO: AIRPORT/CLIENT OFFICE


                12/05/18    Miller, Jeri Leigh                                   H169           39389221              43.86
                            AIRPORT TRANSPORTATION
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, NOV 16, 2018 - TRIP
                            TO NY - FROM/TO: HOTEL/LGA


                12/05/18    Miller, Jeri Leigh                                   H169           39389224              44.46
                            AIRPORT TRANSPORTATION
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, NOV 13, 2018 -
                            FROM/TO: LGA/OFFICE


                12/05/18    Miller, Jeri Leigh                                   H169           39389227              60.65
                            AIRPORT TRANSPORTATION
                            INVOICE#: CREX2942840012051343; DATE: 12/5/2018 - TAXI/CAR SERVICE, NOV 16, 2018 -
                            FROM/TO: DFW/OFFICE


                12/05/18    WGM, Firm                                            S011           39441196          1,412.50
                            DUPLICATING
                            2825 COLOR PRINT(S) MADE IN NEW YORK BETWEEN 11/28/2018 TO 12/04/2018


                12/12/18    WGM, Firm                                            S011           39436500          1,671.50
                            DUPLICATING
                            3343 COLOR PRINT(S) MADE IN NEW YORK BETWEEN 12/05/2018 TO 12/11/2018


                12/19/18    Wash, DC                                             S011           39440478           598.00
                            DUPLICATING
                            1196 COLOR PRINT(S) MADE IN WASHINGTON DC BETWEEN 12/13/2018 TO 12/13/2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 582 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#     AMOUNT

                12/19/18    Dallas, Office                                    S011          39440662      189.00
                            DUPLICATING
                            378 COLOR PRINT(S) MADE IN DALLAS BETWEEN 12/12/2018 TO 12/18/2018


                12/19/18    WGM, Firm                                         S011          39440723     7,069.50
                            DUPLICATING
                            14139 COLOR PRINT(S) MADE IN NEW YORK BETWEEN 12/12/2018 TO 12/18/2018


                12/26/18    WGM, Firm                                         S011          39436958     7,197.50
                            DUPLICATING
                            14395 COLOR PRINT(S) MADE IN NEW YORK BETWEEN 12/19/2018 TO 12/23/2018


                12/03/18    WGM, Firm                                         S017          39390257     3,447.10
                            DUPLICATING
                            34471 PHOTOCOPY(S) MADE IN NEW YORK CITY BETWEEN 11/26/2018 TO 12/02/2018


                12/10/18    WGM, Firm                                         S017          39421242     2,250.10
                            DUPLICATING
                            22501 PHOTOCOPY(S) MADE IN NEW YORK CITY BETWEEN 12/03/2018 TO 12/09/2018


                12/17/18    WGM, Firm                                         S017          39420582     4,748.20
                            DUPLICATING
                            47482 PHOTOCOPY(S) MADE IN NEW YORK CITY BETWEEN 12/10/2018 TO 12/14/2018


                12/24/18    WGM, Firm                                         S017          39435807     2,728.30
                            DUPLICATING
                            27283 PHOTOCOPY(S) MADE IN NEW YORK CITY BETWEEN 12/17/2018 TO 12/21/2018


                12/31/18    WGM, Firm                                         S017          39441976     1,489.90
                            DUPLICATING
                            14899 PHOTOCOPY(S) MADE IN NEW YORK CITY BETWEEN 12/24/2018 TO 12/29/2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 583 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                       ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE   DISB ID#      AMOUNT

                12/31/18    WGM, Firm                                             S017         39441984        29.10
                            DUPLICATING
                            291 PHOTOCOPY(S) MADE IN NEW YORK CITY BETWEEN 12/26/2018 TO 12/26/2018


                11/01/18    Satterfield, Kyle Roland                              S061         39428700         2.30
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/10/18    Olvera, Rene A.                                       S061         39403004       232.62
                            COMPUTERIZED RESEARCH
                            HOUSTON WESTLAW - OLVERA,RENE 11/26/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 12


                12/10/18    DiDonato, Philip                                      S061         39403029        26.04
                            COMPUTERIZED RESEARCH
                            HOUSTON WESTLAW - MULLIGAN,DIEDRA 11/29/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 11


                12/10/18    DiDonato, Philip                                      S061         39403042        81.84
                            COMPUTERIZED RESEARCH
                            HOUSTON WESTLAW - MULLIGAN,DIEDRA 11/28/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 7


                12/10/18    DiDonato, Philip                                      S061         39403086       472.47
                            COMPUTERIZED RESEARCH
                            HOUSTON WESTLAW - MULLIGAN,DIEDRA 11/06/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 22


                12/10/18    Peshko, Olga F.                                       S061         39403350        13.07
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/27/2018 ACCOUNT 100248
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 584 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE   DISB ID#    AMOUNT

                12/10/18    Wands, Lauren                                         S061         39403412     172.02
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'LOSICK, MERILL '11/12/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403436       4.36
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/17/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403446      86.01
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/18/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403462       2.18
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/11/2018 ACCOUNT 100248


                12/10/18    Wands, Lauren                                         S061         39403496     127.38
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'LOSICK, MERILL '11/12/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403550     173.11
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/18/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403557      57.70
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/21/2018 ACCOUNT 100248


                12/10/18    Hwang, Angeline Joong-Hui                             S061         39403573      86.01
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'HWANG, ANGELINE '11/20/2018 ACCOUNT 100248
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 585 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE   DISB ID#    AMOUNT

                12/10/18    Peshko, Olga F.                                       S061         39403594      57.70
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/18/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403630     172.02
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/21/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403632      30.49
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/15/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403668       2.18
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/20/2018 ACCOUNT 100248


                12/10/18    Hwang, Angeline Joong-Hui                             S061         39403705     206.86
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'HWANG, ANGELINE '11/20/2018 ACCOUNT 100248


                12/10/18    Wands, Lauren                                         S061         39403706      62.06
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'LOSICK, MERILL '11/12/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403711     103.43
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/18/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403729      30.49
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/16/2018 ACCOUNT 100248
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 586 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                           DISB TYPE   DISB ID#    AMOUNT

                12/10/18    Peshko, Olga F.                                       S061         39403780     214.48
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/21/2018 ACCOUNT 100248


                12/10/18    Peshko, Olga F.                                       S061         39403811      57.70
                            COMPUTERIZED RESEARCH
                            NY LEXIS - 'PESHKO, OLGA '11/18/2018 ACCOUNT 100248


                12/11/18    DiDonato, Philip                                      S061         39402627     143.73
                            COMPUTERIZED RESEARCH
                            SV WESTLAW - MORRIS,EMILY 11/24/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 5
                            TRANSACTIONS: 4


                12/11/18    DiDonato, Philip                                      S061         39404030      84.21
                            COMPUTERIZED RESEARCH
                            HO LEXIS - 'MULLIGAN, DEIDRA '11/29/2018 ACCOUNT 100248


                12/11/18    DiDonato, Philip                                      S061         39404039     421.07
                            COMPUTERIZED RESEARCH
                            HO LEXIS - 'MULLIGAN, DEIDRA '11/28/2018 ACCOUNT 100248


                12/11/18    DiDonato, Philip                                      S061         39404044    6,380.01
                            COMPUTERIZED RESEARCH
                            HO LEXIS - 'MULLIGAN, DEIDRA '11/28/2018 ACCOUNT 100248


                12/11/18    Goslin, Thomas D.                                     S061         39404098     336.29
                            COMPUTERIZED RESEARCH
                            DC LEXIS - 'GOSLIN, THOMAS G '11/02/2018 ACCOUNT 100248


                12/11/18    Goslin, Thomas D.                                     S061         39404141      83.54
                            COMPUTERIZED RESEARCH
                            DC LEXIS - 'GOSLIN, THOMAS G '11/02/2018 ACCOUNT 100248
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                                Pg 587 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#      AMOUNT

                12/11/18    Goslin, Thomas D.                                  S061         39404146          4.23
                            COMPUTERIZED RESEARCH
                            DC LEXIS - 'GOSLIN, THOMAS G '11/02/2018 ACCOUNT 100248


                12/11/18    McLaughlin, Daniel F.                              S061         39407629         37.69
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - MCLAUGHLIN,DANIEL 11/21/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 11


                12/11/18    Skrzynski, Matthew                                 S061         39407630         64.07
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - SKRZYNSKI,MATTHEW 11/26/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 29


                12/11/18    Skrzynski, Matthew                                 S061         39407634         97.33
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - SKRZYNSKI,MATTHEW 11/23/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 31


                12/11/18    Skrzynski, Matthew                                 S061         39407641         26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - SKRZYNSKI,MATTHEW 11/12/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 9


                12/11/18    Skrzynski, Matthew                                 S061         39407642         26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - SKRZYNSKI,MATTHEW 11/24/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 10
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 588 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#        AMOUNT

                12/11/18    Taylor, Zachary R.                                S061          39407644          184.67
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - TAYLOR,ZACHARY 11/12/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 31


                12/11/18    Goldinstein, Arkady                               S061          39407647          211.06
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - GOLDINSTEIN,ARKADY 11/25/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 30


                12/11/18    Goldinstein, Arkady                               S061          39407648           52.76
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - GOLDINSTEIN,ARKADY 11/23/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 16


                12/11/18    Goldinstein, Arkady                               S061          39407654           26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - GOLDINSTEIN,ARKADY 11/20/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 5


                12/11/18    Guthrie, Hayden                                   S061          39407665           26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - GUTHRIE,HAYDEN 11/01/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 1


                12/11/18    Tesoriero, Lucas F.                               S061          39407666           51.88
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - TESORIERO,LUCAS 11/06/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 18
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                                Pg 589 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#          AMOUNT

                12/11/18    Tesoriero, Lucas F.                               S061          39407674            26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - TESORIERO,LUCAS 11/16/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 4


                12/11/18    Tesoriero, Lucas F.                               S061          39407683           702.79
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - TESORIERO,LUCAS 11/13/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 39


                12/11/18    Kirsztajn, Daniela H.                             S061          39407684            26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - KIRSZTAJN,DANIELA 11/16/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 4


                12/11/18    Kirsztajn, Daniela H.                             S061          39407690            52.76
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - KIRSZTAJN,DANIELA 11/13/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 11


                12/11/18    DiDonato, Philip                                  S061          39407695           105.53
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - DIDONATO,PHILIP 11/25/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 39


                12/11/18    DiDonato, Philip                                  S061          39407696            33.03
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - GRECO,MAXIMILIANO 11/12/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 4
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                               Pg 590 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#         AMOUNT

                12/11/18    DiDonato, Philip                                  S061          39407702          550.26
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - DIDONATO,PHILIP 11/06/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 32


                12/11/18    DiDonato, Philip                                  S061          39407716           52.76
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - DIDONATO,PHILIP 11/19/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 3


                12/11/18    DiDonato, Philip                                  S061          39407717          146.98
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - DIDONATO,PHILIP 11/10/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 21


                12/11/18    DiDonato, Philip                                  S061          39407719           79.15
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - DIDONATO,PHILIP 11/24/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 18


                12/11/18    Lewitt, Alexander G.                              S061          39407722           78.48
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LEWITT,ALEXANDER 11/24/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 42


                12/11/18    Lewitt, Alexander G.                              S061          39407723           33.25
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LEWITT,ALEXANDER 11/01/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 4
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                               Pg 591 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE    DISB ID#        AMOUNT

                12/11/18    Lewitt, Alexander G.                               S061          39407734         199.53
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LEWITT,ALEXANDER 11/18/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 10


                12/11/18    Lewitt, Alexander G.                               S061          39407740         239.22
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LEWITT,ALEXANDER 11/17/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 21


                12/11/18    Lewitt, Alexander G.                               S061          39407741         104.20
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LEWITT,ALEXANDER 11/23/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 31


                12/11/18    Wands, Lauren                                      S061          39407747          26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - WANDS,LAUREN 11/12/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 19


                12/11/18    Leslie, Harold David                               S061          39407758          45.23
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LESLIE,DAVID 11/09/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 12


                12/11/18    Leslie, Harold David                               S061          39407759          26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - LESLIE,DAVID 11/29/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 6
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 592 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#      AMOUNT

                12/11/18    Podzius, Bryan R.                                 S061          39407761        26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - PODZIUS,BRYAN 11/27/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 2


                12/11/18    Podzius, Bryan R.                                 S061          39407767        26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - PODZIUS,BRYAN 11/14/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 1


                12/11/18    Podzius, Bryan R.                                 S061          39407768        26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - PODZIUS,BRYAN 11/07/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 2


                12/11/18    Podzius, Bryan R.                                 S061          39407772       191.55
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - PODZIUS,BRYAN 11/10/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 11


                12/11/18    Podzius, Bryan R.                                 S061          39407779        79.15
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - PODZIUS,BRYAN 11/23/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 10


                12/11/18    Podzius, Bryan R.                                 S061          39407780        79.15
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - PODZIUS,BRYAN 11/26/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 10
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 593 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#        AMOUNT

                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407788         52.76
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/15/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 7


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407794         26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/02/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 18


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407795         33.03
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/09/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 5


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407799         86.02
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/13/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 5


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407812         79.15
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/14/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 7


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407813         26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/07/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 3
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                              Pg 594 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE    DISB ID#        AMOUNT

                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407815         131.91
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/11/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 12


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407818          52.76
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/06/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 13


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407819          26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/01/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 15


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407830          26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/16/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 9


                12/11/18    Hwang, Angeline Joong-Hui                        S061          39407838          26.38
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - HWANG,ANGELINE 11/12/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 5


                12/11/18    Mishra, Akansha                                  S061          39407839          52.76
                            COMPUTERIZED RESEARCH
                            NY WESTLAW - MISHRA,AKANSHA 11/07/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 8
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                              Pg 595 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                      DISB TYPE   DISB ID#       AMOUNT

                12/11/18    Hwang, Angeline Joong-Hui                        S061         39408879          9.00
                            COMPUTERIZED RESEARCH
                            BLAW USAGE REPORT - NOVEMBER 2018; ESPITIA, SADYS; 3 DOCUMENT RETRIEVAL
                            (ELECTRONIC); DATE: 11/1/2018 11/30/2018


                12/11/18    Hwang, Angeline Joong-Hui                        S061         39408919        121.32
                            COMPUTERIZED RESEARCH
                            BLAW USAGE REPORT - NOVEMBER 2018; ESPITIA, SADYS; 6 DOCKET SEARCH; DATE:
                            11/1/2018 11/30/2018


                12/11/18    Wands, Lauren                                    S061         39422404         86.41
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Descovich, Kaitlin                               S061         39422407        250.20
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Hulsey, Sam                                      S061         39422458         39.05
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Mishra, Akansha                                  S061         39422460         88.38
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Goltser, Jonathan                                S061         39422484         12.00
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16        Main Document
                                                              Pg 596 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                       DISB TYPE    DISB ID#          AMOUNT

                12/11/18    Miranda, Graciany                                 S061          39422488              10.03
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Greco, Maximiliano R.                             S061          39422522              10.02
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Kaneko, Erika Grace                               S061          39422532             166.00
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Kaneko, Erika Grace                               S061          39422593              41.02
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/11/18    Rasani, Amama                                     S061          39422597              22.00
                            COMPUTERIZED RESEARCH
                            INTELLIGIZE USAGE REPORT - NOVEMBER 2018


                12/18/18    Miller, Jeri Leigh                                S061          39419467              47.12
                            COMPUTERIZED RESEARCH
                            DALLAS WESTLAW - MILLER,JERI LEIGH 11/27/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 4


                12/18/18    Miller, Olivia Zimmerman                          S061          39419474             137.43
                            COMPUTERIZED RESEARCH
                            DALLAS WESTLAW - MILLER,OLIVIA 11/29/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 31
          18-23538-rdd           Doc 2729         Filed 03/04/19 Entered 03/04/19 09:56:16        Main Document
                                                              Pg 597 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#        AMOUNT

                12/18/18    Miller, Jeri Leigh                                 S061         39419496             27.49
                            COMPUTERIZED RESEARCH
                            DALLAS WESTLAW - MILLER,JERI LEIGH 11/13/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 5


                12/18/18    Miller, Jeri Leigh                                 S061         39419509             27.49
                            COMPUTERIZED RESEARCH
                            DALLAS WESTLAW - MILLER,JERI LEIGH 11/12/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 1


                12/18/18    Miller, Jeri Leigh                                 S061         39419530             27.49
                            COMPUTERIZED RESEARCH
                            DALLAS WESTLAW - MILLER,JERI LEIGH 11/26/2018 CONNECT TIME: 0:00:00 DOC/LINE(S): 0
                            TRANSACTIONS: 4


                12/20/18    Hwang, Angeline Joong-Hui                          S061         39428575              3.00
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Fail, Garrett                                      S061         39428586              0.80
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Kleissler, Matthew                                 S061         39428596             60.60
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Lee, Kathleen                                      S061         39428636             16.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18
          18-23538-rdd          Doc 2729           Filed 03/04/19 Entered 03/04/19 09:56:16      Main Document
                                                               Pg 598 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#    AMOUNT

                12/20/18    Hwang, Angeline Joong-Hui                          S061         39428641       9.00
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Peene, Travis J.                                   S061         39428661       9.60
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Stauble, Christopher A.                            S061         39428682     302.90
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Booker, Kelly                                      S061         39428689       0.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Skrzynski, Matthew                                 S061         39428708       0.00
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Pugh, Daniela M.                                   S061         39428737      69.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    DiDonato, Philip                                   S061         39428761     182.90
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Lewitt, Alexander G.                               S061         39428768       1.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18
          18-23538-rdd          Doc 2729            Filed 03/04/19 Entered 03/04/19 09:56:16     Main Document
                                                                Pg 599 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#    AMOUNT

                12/20/18    Kirsztajn, Daniela H.                              S061         39428780      92.40
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Leslie, Harold David                               S061         39428785      12.10
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Stauble, Christopher A.                            S061         39428786      21.40
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Pugh, Daniela M.                                   S061         39428793      15.00
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Byeff, David P.                                    S061         39428796      15.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Fabsik, Paul                                       S061         39428810      48.20
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Lewitt, Alexander G.                               S061         39428828     505.20
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Friedmann, Jared R.                                S061         39428834       1.90
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 600 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#    AMOUNT

                12/20/18    Lee, Kathleen                                      S061         39428852      34.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Singh, Sunny                                       S061         39428867      10.90
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Peene, Travis J.                                   S061         39428875      66.50
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    Zaslav, Benjamin                                   S061         39428886     605.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/20/18    DiDonato, Philip                                   S061         39428915       0.70
                            COMPUTERIZED RESEARCH
                            NY PACER SERVICE CENTER CHARGED 11/1/18-11/30/18


                12/10/18    Descovich, Kaitlin                                 S063         39400923      85.00
                            COMPUTERIZED RESEARCH
                            SEC SERVICE - NOVEMBER 2018 FOR SEARSON 05/23/2018


                12/04/18    Goslin, Thomas D.                                  S075         39420526       0.94
                            POSTAGE
                            POSTAGE IN WASHINGTON DC 11/27/18


                12/04/18    Goslin, Thomas D.                                  S075         39420528       3.29
                            POSTAGE
                            POSTAGE IN WASHINGTON DC 11/27/18
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 601 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                    ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE      DISB ID#    AMOUNT

                12/04/18    Goslin, Thomas D.                                  S075            39420529       0.92
                            POSTAGE
                            POSTAGE IN WASHINGTON DC 11/28/18


                12/04/18    Goslin, Thomas D.                                  S075            39420541       0.47
                            POSTAGE
                            POSTAGE IN WASHINGTON DC 11/27/18


                12/20/18    Zaslav, Benjamin                                   S075            39429120      52.25
                            POSTAGE
                            NY POSTAGE 12/12/2018 NUMBER OF PIECES(S): 1


                12/05/18    WGM, Firm                                          S117            39441194     100.30
                            DUPLICATING
                            1003 PRINT(S) MADE IN NEW YORK BETWEEN 11/28/2018 TO 12/04/2018


                12/05/18    WGM, Firm                                          S117            39441195     433.70
                            DUPLICATING
                            4337 PRINT(S) MADE IN NEW YORK BETWEEN 11/28/2018 TO 12/04/2018


                12/05/18    Houston Office, H                                  S117            39441334       3.10
                            DUPLICATING
                            31 PRINT(S) MADE IN HOUSTON BETWEEN 11/30/2018 TO 11/30/2018


                12/05/18    Dallas, Office                                     S117            39441380      11.70
                            DUPLICATING
                            117 PRINT(S) MADE IN DALLAS BETWEEN 12/04/2018 TO 12/04/2018


                12/12/18    Peene, Travis J.                                   S117            39422780       1.10
                            DUPLICATING
                            11 PRINTING - B&W IN NEW YORK CITY ON 12/11/2018 12:04PM FROM UNIT 12
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 602 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                     ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE     DISB ID#     AMOUNT

                12/12/18    WGM, Firm                                          S117            39436176    1,212.60
                            DUPLICATING
                            12126 PRINT(S) MADE IN NEW YORK BETWEEN 12/05/2018 TO 12/11/2018


                12/12/18    Dallas, Office                                     S117            39436257        5.40
                            DUPLICATING
                            54 PRINT(S) MADE IN DALLAS BETWEEN 12/07/2018 TO 12/10/2018


                12/12/18    WGM, Firm                                          S117            39436662        3.40
                            DUPLICATING
                            34 PRINT(S) MADE IN NEW YORK BETWEEN 12/05/2018 TO 12/06/2018


                12/19/18    Montalto, Nathan James                             S117            39427049     249.80
                            DUPLICATING
                            2498 PRINTING - B&W IN NEW YORK CITY ON 12/13/2018 18:21PM FROM UNIT 03


                12/19/18    WGM, Firm                                          S117            39440555      15.70
                            DUPLICATING
                            157 PRINT(S) MADE IN NEW YORK BETWEEN 12/13/2018 TO 12/18/2018


                12/19/18    WGM, Firm                                          S117            39440601    2,981.80
                            DUPLICATING
                            29818 PRINT(S) MADE IN NEW YORK BETWEEN 12/12/2018 TO 12/18/2018


                12/19/18    Dallas, Office                                     S117            39440885        0.40
                            DUPLICATING
                            4 PRINT(S) MADE IN DALLAS BETWEEN 12/12/2018 TO 12/18/2018


                12/19/18    Houston Office, H                                  S117            39440887      48.70
                            DUPLICATING
                            487 PRINT(S) MADE IN HOUSTON BETWEEN 12/13/2018 TO 12/13/2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16          Main Document
                                                              Pg 603 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE    DISB ID#      AMOUNT

                12/19/18    Wash, DC                                           S117            39440915     128.30
                            DUPLICATING
                            1283 PRINT(S) MADE IN WASHINGTON DC BETWEEN 12/13/2018 TO 12/13/2018


                12/26/18    Dallas, Office                                     S117            39436810        1.80
                            DUPLICATING
                            18 PRINT(S) MADE IN DALLAS BETWEEN 12/19/2018 TO 12/20/2018


                12/26/18    WGM, Firm                                          S117            39437087    1,372.80
                            DUPLICATING
                            13728 PRINT(S) MADE IN NEW YORK BETWEEN 12/19/2018 TO 12/23/2018


                12/26/18    Houston Office, H                                  S117            39437104      31.20
                            DUPLICATING
                            312 PRINT(S) MADE IN HOUSTON BETWEEN 12/21/2018 TO 12/21/2018


                12/26/18    WGM, Firm                                          S117            39437105        8.60
                            DUPLICATING
                            86 PRINT(S) MADE IN NEW YORK BETWEEN 12/19/2018 TO 12/21/2018


                12/21/18    Singh, Sunny                                       S149            39443889      30.00
                            TELEPHONE
                            COURTCALL APPEARANCE - APP DATE - 11/01/2018 - COURT CALL DEBIT LEDGER FOR
                            11/02/2018 THROUGH 12/01/2018


                12/21/18    Stauble, Christopher A.                            S149            39443891      30.00
                            TELEPHONE
                            COURTCALL APPEARANCE - APP DATE - 11/01/2018 - COURT CALL DEBIT LEDGER FOR
                            11/02/2018 THROUGH 12/01/2018
          18-23538-rdd          Doc 2729          Filed 03/04/19 Entered 03/04/19 09:56:16       Main Document
                                                              Pg 604 of 604




Sears Holdings Corporation - Chapter 11 Restructuring
73217.0004
2018013163


                                                      ITEMIZED DISBURSEMENTS

                            NAME
                DATE        DESCRIPTION                                        DISB TYPE   DISB ID#      AMOUNT

                12/21/18    Stauble, Christopher A.                            S149         39443893          86.00
                            TELEPHONE
                            COURTCALL APPEARANCE - APP DATE - 11/27/2018 - COURT CALL DEBIT LEDGER FOR
                            11/02/2018 THROUGH 12/01/2018


                            TOTAL DISBURSEMENTS                                                          $515,271.58
